        Case 1:21-cv-00327-N/A Document 2               Filed 07/09/21     Page 1 of 386




                UNITED STATES COURT OF INTERNATIONAL TRADE

                                                               )
 OPTIMA STEEL INTERNATIONAL, LLC and                           )
 TOKYO STEEL MANUFACTURING CO., LTD.                           )
                                                               )
                  Plaintiffs,                                  )
                                                               )         Court No. 21-00327
                  v.                                           )
                                                               )
 UNITED STATES                                                 )
                                                               )
                  Defendant.
                                                               )


                                         COMPLAINT

       Plaintiffs Optima Steel International, LLC (“Optima”) and Tokyo Steel Manufacturing

Co., Ltd. (“Tokyo Steel”), by and through its counsel states the following claims against

Defendant United States:


                                       INTRODUCTION

   1. This court appeal challenges the Commerce Department’s (“Commerce”) antidumping

(“AD”) assessment instructions (referred to as “liquidation instructions”) issued for hot-rolled

steel merchandise produced and exported by Plaintiff Tokyo Steel and imported by Plaintiff

Optima that was subject to Commerce’s AD review for the March 2016 – September 2017 time

period. This court appeal is being initiated as an alternative approach to the existing court appeal

challenging United States Customs and Border Protection’s (“CBP”) denial of Plaintiffs’ protest

addressing the very same AD liquidation instructions. See Court No. 21-00062


   2. Plaintiffs are adopting this alternative approach because it appears that the United States

Government is refusing to acknowledge that CBP’s decision to liquidate Plaintiff’s import

entries at an AD assessment rate that is different from the specific single AD assessment rate
         Case 1:21-cv-00327-N/A Document 2             Filed 07/09/21     Page 2 of 386




calculated by Commerce for Tokyo Steel’s hot-rolled merchandise imported during the review

period was unlawful. It appears that United States Government intends to argue that CBP was

entitled to apply the AD assessment rate that it did, given the content and nature of the

Commerce’s liquidation instructions. Or stated differently, it appears that CBP intends to argue

that CBP did nothing wrong, as it was simply following Commerce’s liquidation instructions


    3. Plaintiffs’ position is clear. There is only one lawful AD assessment rate for Plaintiff

Optima’s import entries of Plaintiff Tokyo Steel hot-rolled steel merchandise made during the

March 2016 – September 2017 time period; namely, the single AD assessment rate of 2.06% that

Commerce calculated for Tokyo Steel. As a matter of law, applying any other AD assessment

rate to these import entries is wrong.


    4. And so, if CBP is able to argue that it properly followed Commerce’s liquidation

instructions in applying a different AD assessment rate, then the only permissible conclusion is

that nature and content of Commerce’s liquidation instructions were wrong and unlawful because

they did not properly instruct CBP to apply the correct AD assessment rate.


    5. Or stated differently, under the law, there are only two possible outcomes. Either

Commerce’s liquidation instructions correctly stated the AD assessment rate for imports of

Tokyo Steel produced hot-rolled steel, but CBP did not properly apply the correct AD

assessment rate. Or Commerce’s liquidation instructions were wrong in that they failed to

convey to CBP the correct AD assessment rate for Plaintiffs’ import entries of Tokyo Steel’s

them. This court appeal addresses the second scenario in order to ensure that the correct AD

assessment occurs for Plaintiff Optima’s import entries of hot-rolled steel produced by Tokyo

Steel.



                                               -2-
         Case 1:21-cv-00327-N/A Document 2               Filed 07/09/21      Page 3 of 386




                                  PARTIES TO THE ACTION

    6. Plaintiff Optima is a U.S. Company, headquartered in the Commonwealth of California

which imported merchandise produced by Tokyo Steel and subject to the March 2016 –

September 2017 administrative review of the AD duty order on certain hot-rolled flat steel

products from Japan.


    7. Plaintiff Tokyo Steel is a Japanese steel producer that produced subject merchandise and

was selected as a mandatory respondent during the March 2016 – September 2017 administrative

review of the AD duty order on certain hot-rolled flat steel products from Japan.


    8. Defendant United States, through the Commerce administers the U.S. AD duty law,

including the conduct of annual administrative reviews. CBP, an agency of the United States

Department of Homeland Security, is responsible for collecting AD duties calculated by

Commerce in the course of Commerce’s administrative proceedings. CBP performs ministerial

functions only pursuant to instructions issued by Commerce memorializing the outcome of its

AD proceedings.


                                         JURISDICTION

    9. Jurisdiction is proper in this Court pursuant to 28 U.S.C. §1581(i), which expresses this

Court’s residual jurisdiction and provides that, where a matter is not covered by 28 U.S.C.

§1581(a)-(h), “the Court of International Trade shall have exclusive jurisdiction of any civil

action commenced against the United States, its agencies, or its officers, that arises out of any

law of the United States providing for— . . . (B) tariffs, duties, fees, or other taxes on the

importation of merchandise for reasons other than the raising of revenue; . . . (D) administration




                                                 -3-
        Case 1:21-cv-00327-N/A Document 2              Filed 07/09/21     Page 4 of 386




and enforcement with respect to the matters referred to in subparagraphs (A) through (C) of this

paragraph and subsections (a)–(h) of this section.” 28 U.S.C. §1581(i)(1)(B), (D).


   10. Plaintiffs do not challenge the conduct, substance, or result of Commerce’s AD review

determination ) for the March 2016 – September 2017 time period) concerning certain hot-rolled

flat steel products from Japan. See Certain Hot-Rolled Steel Flat Products from Japan: Final

Results of Antidumping Duty Administrative Review, 84 Fed. Reg. 31,025 (June 28, 2019). This

complaint is limited to Commerce’s assessment instructions flowing from that review that caused

CBP’s erroneous liquidation of Optima’s entries pursuant to those instructions.


   11. Pursuant to the Court of Appeals for the Federal Circuit precedent, a challenge to

Commerce’s liquidation instructions is proper under this Court’s residual jurisdiction embodied

in 28 U.S.C. §1581(i). See Shinyei Corp. of Am. v. United States, 355 F.3d 1297, 1304–05 (Fed.

Cir. 2004); Consolidated Bearings Co. v. United States, 348 F.3d 997, 999–1003 (Fed. Cir.

2003). None of the other bases for jurisdiction before this Court are applicable to this complaint.


                                           STANDING

   12. Optima is a United States Importer of merchandise produced by Tokyo Steel and subject

to the March 2016 – September 2017 review of the AD duty order on certain hot-rolled flat steel

products from Japan. Those imports were not liquidated at the rate calculated during the review.


   13. Tokyo Steel is the producer of the hot-rolled steel merchandise that Plaintiff Optima

imported. Tokyo Steel was the Japanese producer for whom Commerce undertook an AD

review that led to the liquidation instructions being challenged.




                                               -4-
         Case 1:21-cv-00327-N/A Document 2                Filed 07/09/21     Page 5 of 386




    14. Optima protested the erroneous liquidation of its subject entries through CBP’s

administrative process and was denied relief. That decision is currently being appealed and

Optima is filing this complaint to challenge Commerce’s administration of the that review as it

related to the issuance of its instructions. Optima has been injured by the dissonance between the

result calculated by Commerce and the liquidations performed by CBP.


    15. Optima also has standing under 28 U.S.C. §2631(i) which states that “{a}ny civil action

of which the Court of International Trade has jurisdiction, other than an action specified in

subsections (a)–(h) of this section, may be commenced in the court by any person adversely

affected or aggrieved by agency action within the meaning of section 702 of title 5.” 5 U.S.C.

§702 provides in pertinent part that “{a} person suffering legal wrong because of agency action,

or adversely affected or aggrieved by agency action within the meaning of a relevant statute, is

entitled to judicial review thereof.”


    16. Optima has and will continue to be adversely affected and aggrieved by the liquidations

of its entries at a rate of duty that is inconsistent with the applicable duty rate calculated by

Commerce.


    17. Tokyo Steel has and will continue to be adversely affected and aggrieved by the improper

AD assessment of its U.S. sale shipments.




                                                 -5-
        Case 1:21-cv-00327-N/A Document 2               Filed 07/09/21     Page 6 of 386




                                  TIMELINESS OF ACTION

   18. Pursuant to 28 U.S.C. § 2636(i), a civil action brought under 28 U.S.C. §1581(i) must be

commenced within two years after the cause of action first accrues.


   19. A claim first accrues at the earliest time that a suit could have been brought. See, e.g.,

Celta Agencies, Inc. v. United States, 865 F. Supp. 2d 1348, 1356 (Ct. Int'l Trade 2012), Barden

Corp. v. United States, 864 F. Supp. 2d 1370, 1376 (Ct. Int'l Trade 2012). In this case, the

earliest time that this suit could have been brought was when the erroneous liquidations

occurred. The relevant liquidations occurred in late December 2019.


   20. A claim under 28 U.S.C. §1581(i) must be commenced by the concurrent filing of a

summons and complaint. USCIT Rule 3(a)(3). This complaint and the accompanying summons

were filed on July 9, 2021. Therefore this complaint is timely.


                                 FACTUAL BACKGROUND

   21. On December 7, 2017 Commerce initiated its administrative review for of the AD duty

order on certain hot-rolled flat steel products from Japan for the review period March 22, 2016 to

September 30, 2017.


   22. On January 16, 2018 Commerce issued a decision memorandum that selected Tokyo

Steel, and another Japanese steel producer, Nippon Steel & Sumitomo Metal Corporation to be

“mandatory respondents” for the March 2016 to September 2017 review.


   23. As part of the review, Tokyo Steel submitted its response to section C of Commerce’s

AD duty questionnaire which required, in pertinent part, that every sale during the period be

presented to Commerce in the required database format.




                                               -6-
         Case 1:21-cv-00327-N/A Document 2              Filed 07/09/21   Page 7 of 386




   24. This response, in addition to the other materials submitted to Commerce, demonstrated

that all of Tokyo Steel’s sales during the period were made to a single unaffiliated Japanese

trading company and exported by that company. The unaffiliated Japanese trading company did

not act as the importer of record for any sale to the United States.


   25. On June 21, 2019, Commerce released its Final Results for the March 2016 – September

2017 administrative review of the AD duty order on certain hot-rolled flat steel products from

Japan. In those results, Commerce calculated an AD duty assessment rate of 2.06 percent ad

valorem for merchandise exported by Tokyo Steel during that time period.


   26. On July 16, 2019, Commerce released public liquidation instructions in ACCESS with a

message date of July 9, 2019.


   27. On July 23, 2019, Commerce released a public version of its non-public liquidation

instructions in ACCESS. The confidential version of this message carried a message date of July

19, 2019.


   28. Commerce’s non-public liquidation instructions set forth a single AD assessment rate for

hot-rolled produced by Tokyo Steel. Such AD assessment was the metric ton equivalent of the

2.06% AD rate set forth in Commerce’s AD review final determination.


   29. In late December of 2019, CBP liquidated nine entries of certain hot-rolled flat steel

products from Japan imported by Optima from Tokyo Steel at the rate at the rate of deposit when

the entries were made.


   30. The liquidation rate exceeded the proper assessment rate calculated in the course of

Commerce’s AD administrative review.


                                                -7-
             Case 1:21-cv-00327-N/A Document 2                      Filed 07/09/21          Page 8 of 386




       31. On February 18, 2020, Optima filed protest number 2704-20-112444 contesting the

erroneous liquidation of those entries through CBP’s administrative process.


       32. Protest number 2704-20-112444 covered the following nine entries:

300-8028669-2, 300-8028744-3, 300-4000499-5, 300-4000826-9, 300-4001057-0, 300-4001605-
6, 3004424031-4, 300-4424237-7, and 300-4424487-8.

       33. On October 16, 2020, CBP denied the protest.


       34. On March 8, 2021, Optima appealed CBP’s denial of that protest in Court No. 21-00062.


       35. On June 4, 2021, Optima filed an amended complaint. See Exhibit 1.1


       36. On July 2, 2021, the Department of Justice on behalf of the United States filed its answer

to Optima’s amended complaint. See Exhibit 2.


       37. In its answer, the United States admits the core facts of Optima’s allegation but,

nonetheless, requests that the Court dismiss Optima’s claim. Exhibit 2 at page 7.


       38. Specifically, the United States “{a}dmits that Optima’s hot-rolled steel imports in the

subject entries consisted of hot-rolled steel produced by Tokyo Steel Manufacturing Co., Ltd.

(Tokyo Steel).” Exhibit 2 at para. 2.


       39. In addition, the United States admits that the following statement is accurate: “In

December 2017, the United States Commerce Department (“USDOC”) initiated an AD review of

all sales and import entries of hot-rolled steel produced by Tokyo Steel during the March 2016 –

September 2017 time period. The USDOC completed its AD review in June 2019. The

USDOC’s final AD review determination established a new AD cash deposit rate for Tokyo


1
    Please note that this document itself contains 14 exhibits which are included herein.


                                                          -8-
         Case 1:21-cv-00327-N/A Document 2             Filed 07/09/21     Page 9 of 386




Steel of 2.06% ad valorem.” Exhibit 2 at para. 5 (admitting the first three sentences of paragraph

5 of Optima’s amended complaint); see also Exhibit 1 at para. 5 (containing the admitted factual

statement) (emphasis supplied).


   40. As a result, the United States has admitted three core facts. One, Exports of subject

merchandise produced by Tokyo Steel and reviewed during the March 2016 – September 2017

administrative review of the AD duty order on certain hot-rolled flat steel products from Japan

were eligible for liquidation at a rate of 2.06 percent ad valorem. Two, the nine entries that were

imported by Optima and formed the basis for Optima’s protest were produced by Tokyo Steel.

Third, those same entries were included in the sales database that formed the basis for

Commerce’s calculation of the duty rate of 2.06 percent ad valorem.


   41. Notwithstanding the admission of these core fact, the United States claims that CBP did

not act incorrectly when it liquidated Plaintiff Optima’s import entries at an AD rate different

from that set forth in Commerce’s liquidation instructions. The United States’ Answer,

appended here in Exhibit 2, gives the impression that the CBP properly followed Commerce’s

liquidation instructions.


   42. This appeal is, therefore, filed to address the deficiencies in Commerce’s liquidation

instructions that caused CBP to liquidate Optima’s import entries at an unlawful rate.




                                               -9-
        Case 1:21-cv-00327-N/A Document 2               Filed 07/09/21    Page 10 of 386




                                 STATEMENT OF CLAIMS

   43. In the following respects, and for the reasons apparent from the factual information

presented to Commerce in the course of the administrative review and to CBP during the course

of Optima’s protest and subsequent liquidation, the public version of which is appended to this

complaint, Optima is challenging Commerce’s liquidation instructions to the extent they have

caused CBP to act inconsistent with the law.


Count 1: Commerce’s Liquidation Instructions Unlawfully Included an Entity-Specific
         Rate Identifying the Unaffiliated Japanese Trading Company that Exported the
         Subject Merchandise Produced by Tokyo Steel Causing CBP to Make an Error
         in Liquidation

   44. Optima reasserts and incorporates by reference paragraphs 1-43.


   45. Under the AD law Commerce is required to calculate the AD duty margin of each import

entry and issue instructions to CBP embodying that analysis so that the accurate level of duty can

be collected.


   46. In the course of the March 2016 to September 2017 review it became clear that Tokyo

Steel had only one channel of trade. Namely, all of the merchandise it produced during the

period under review was exported by an unaffiliated Japanese trading company. As a re sult,

Commerce should have ordered CBP to liquidate every entry of subject merchandise produced

by Tokyo Steel to be liquidated at the rate of 2.06 percent ad valorem.


   47. As a result, the issuance of entity-specific instructions was unnecessary to the proper

administration of the AD law and in fact caused CBP to liquidate the covered entries at a rate

that was inconsistent with the result of Commerce’s administrative review.




                                               - 10 -
        Case 1:21-cv-00327-N/A Document 2                Filed 07/09/21   Page 11 of 386




Count 2: Commerce’s Liquidation Instructions Used the Incorrect Name for the
         Unaffiliated Japanese Trading Company Causing CBP to Make an Error in
         Liquidation

   48. Optima reasserts and incorporates by reference paragraphs 1-47.


   49. In identifying the unaffiliated Japanese trading company in its instruction to CBP,

Commerce used a nickname for that entity despite evidence submitted in the course of the review

presenting the correct corporate name for that entity.


   50. As a result of this discrepancy CBP incorrectly performed the liquidation of Optima’s

import entries.




                                              - 11 -
       Case 1:21-cv-00327-N/A Document 2                  Filed 07/09/21       Page 12 of 386




                          PRAYER FOR JUDGMENT AND RELIEF

WHEREFORE, for the foregoing reasons, Optima prays that the Court enter judgment as
follows:

       (A)      Enter judgement in favor of Optima and Tokyo Steel;

       (B)      Direct Commerce to reissue or clarify its instruction to CBP in order to achieve
                correct liquidations from the result of the March 2016 – September 2017
                administrative review of the antidumping duty order on certain hot-rolled flat
                steel products from Japan; and

       (C)      Grant Optima and Tokyo Steel such additional relief as the Court may deem just
                and proper.

                                                        Respectfully submitted,

                                                        /s/ Daniel L. Porter

                                                        Daniel L. Porter
                                                        James C. Beaty

                                                        Curtis Mallet-Prevost, Colt & Mosle LLP
                                                        1717 Pennsylvania Avenue, N.W.
                                                        Washington, D.C. 20006
                                                        202-452-7373

                                                        Counsel for Optima Steel International LLC
 July 9, 2021                                           and Tokyo Steel Manufacturing Co., Ltd.




                                               - 12 -
Case 1:21-cv-00327-N/A Document 2   Filed 07/09/21   Page 13 of 386




                        EXHIBIT LIST

   Number                                Description
     1                      First Amended Complaint, Ct. No. 21-61
     2                    Answer to Amended Complaint, Ct. No. 21-61
Case 1:21-cv-00327-N/A Document 2   Filed 07/09/21   Page 14 of 386




                     EXHIBIT 1
         Case
         Case1:21-cv-00062-MAB
              1:21-cv-00327-N/A Document
                                Document221 Filed
                                              Filed
                                                  07/09/21
                                                    06/04/21 Page
                                                              Page151of
                                                                     of386
                                                                        363




              UNITED STATES COURT OF INTERNATIONAL TRADE

Before: The Honorable Chief Judge Mark A. Barnett

                                                        )
Optima Steel International LLC                          )
                                                        )
                      Plaintiff                         )      Court No. 21-00062
                                                        )
                      v.                                )   Confidential Information
                                                        ) Deleted from Pages 1-3, 5, 6, 8-
United States,                                          )       12, 14-16 and 18
                                                        )
                      Defendant.                        )
                                                        )

                            FIRST AMENDED COMPLAINT

         Plaintiff Optima Steel International LLC (“Optima”), by and through its counsel

submit this First Amended Complaint as of right stating the following claims against

Defendant United States:

                                        INTRODUCTION

         1.    Optima is the plaintiff herein and the importer of record for all challenged

import entries.


         2.    All—100 percent—of Optima’s hot-rolled steel imports consisted of hot-

rolled steel produced by Tokyo Steel Manufacturing Co., Ltd. (“Tokyo Steel”), a

Japanese hot-rolled steel producer. Optima purchased the Tokyo Steel hot-rolled steel

from [                                ], a Japanese trading company.
       Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document
                              Document221 Filed
                                            Filed
                                                07/09/21
                                                  06/04/21 Page
                                                            Page162of
                                                                   of386
                                                                      363

                                      Public Version


       3.     For all affected import transactions, Optima was the importer of record,

[        ] was the Japanese exporter, and Tokyo Steel was the Japanese hot-rolled steel

producer.


       4.     At the time of import entry (during the time period of Mach 2016 –

September 2017), Optima paid an antidumping duty (“AD”) cash deposit rate equal to

5.58%, which was the AD cash deposit rate applicable to Tokyo Steel at the time.


       5.     In December 2017, the United States Commerce Department (“USDOC”)

initiated an AD review of all sales and import entries of hot-rolled steel produced by

Tokyo Steel during the March 2016 – September 2017 time period. The USDOC

completed its AD review in June 2019. The USDOC’s final AD review determination

established a new AD cash deposit rate for Tokyo Steel of 2.06% ad valorem. The

USDOC’s final AD review also set forth a single company-specific AD assessment rate

equal to [                       ], which was the per metric ton equivalent of 2.06% ad

valorem AD rate.


       6.     In July 2019, USDOC notified the United States Customs and Border

Protection (“CBP”) of the “importer-specific AD assessment rate” for the AD review of

Tokyo Steel. Such notification was through non-public customs instructions that

instructed CBP to liquidate “[

                                                                           ]” and

“[



                                           -2-
       Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document
                              Document221 Filed
                                            Filed
                                                07/09/21
                                                  06/04/21 Page
                                                            Page173of
                                                                   of386
                                                                      363

                                       Public Version


                                      ]” The following paragraph assigned the rate of

[                       ] to the “[                                   ].”


       7.     It is crystal clear from USDOC’s own AD review documentation that the

customer name [                ] in USDOC’s liquidation instructions came from the U.S.

sales database that Tokyo Steel had submitted to USDOC during the AD review.


       8.     Notwithstanding that:

       (a)    100 percent of Optima’s imports of hot-rolled steel during the March 2016
              – September 2017 time period consisted of hot-rolled steel produced by
              Tokyo Steel;

       (b)    100 percent of Optima’s imports of Tokyo Steel produced hot-rolled steel
              during the March 2016-September 2017 time period were exported by
              [        ] to Optima; and

       (c)     USDOC explicitly instructed Customs that “all” shipments of certain hot-
              rolled steel produced by Tokyo Steel and sold to [       ] should be
              assessed AD liability of [                      ] (2.06% ad valorem) for
              imports of hot-rolled steel produced by Tokyo Steel

CBP incorrectly applied an AD assessment rate of 5.58% ad valorem to the Optima’s

import entries.


       9.     As a matter law and practice, such application of AD assessment rate is

wrong. The affected entry transactions should have been liquidated at the final company-

specific AD rate of [                       ].




                                            -3-
        Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document
                               Document221 Filed
                                             Filed
                                                 07/09/21
                                                   06/04/21 Page
                                                             Page184of
                                                                    of386
                                                                       363

                                        Public Version


                           JURISDICTION AND STANDING

        10.   This is a civil action challenging the denial of a protest under 19 U.S.C. §

1514.


        11.   The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1581(a)

because this action arises from denied protest number 2704-20-112444.


        12.   Optima has standing to bring this action pursuant to 28 U.S.C. § 2631

because it was the importer of record for the entries subject to the denied protest and

caused the denied protest to be filed on its behalf.


        13.   CBP is an agency of the United States.


        14.    The entries that were the subject of protest number 2704-20-112444 and

that are subject to this action are as follows:


        300-8028669-2, 300-8028744-3, 300-4000499-5, 300-4000826-9, 300-4001057-0,
        300-4001605-6, 3004424031-4, 300-4424237-7, and 300-4424487-8.


        15.   Protest number 2704-20-112444 was timely filed within the meaning of 19

C.F.R. § 174.12(e).


        16.   The instant action is timely filed within the meaning of 28 U.S.C. § 2632,

28 U.S.C. § 2636, and 19 C.F.R. § 174.31 based on CBP’s October 16, 2020 denial of

Optima’s protest. See Protests and Entries from the Port of Long Beach, CA at Attach 1,

p. 1 (May 13, 2021), ECF No. 14-1.



                                             -4-
         Case
         Case1:21-cv-00062-MAB
              1:21-cv-00327-N/A Document
                                Document221 Filed
                                              Filed
                                                  07/09/21
                                                    06/04/21 Page
                                                              Page195of
                                                                     of386
                                                                        363

                                         Public Version


         17.    All duties, charges, and exactions assessed as a result of the liquidation of

the actions challenged herein have been paid.


                                 STATEMENT OF FACTS

Import entries by Optima of hot-rolled steel from Japan produced by Tokyo Steel
and exported by [       ]

         18.    During the time period March 2016 – September 2017 Optima made 13

entries of hot-rolled steel from Japan that were subject to AD cash deposits. See Exhibit

1 (copies of Optima import entry summaries). Nine of these entries are the subject of this

litigation.


         19.    All of the hot-rolled steel imported by Optima was sold to [          ] by

Tokyo Steel and exported by [            ] to Optima. See Exhibit 1 (providing invoices

from [          ] to Optima).


         20.    All of the hot-rolled steel imported by Optima (from [          ]) during this

time period was produced by Tokyo Steel Manufacturing Co., Ltd. (“Tokyo Steel”),

whose manufacturer identification (ID) number is ([                          ]. See Exhibit 1

(showing Box 13 of CF 7501’s with the indicated manufacturer ID); see also Exhibit 2

(bills of lading and Tokyo Steel mill certificates corresponding to the invoices from

[         ]).


         21.    Based on the entry documentation submitted to CBP, all of Optima’s 13

protested entries including the 9 entries of hot-rolled steel for which the protest was




                                              -5-
       Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document
                              Document221 Filed
                                            Filed
                                                07/09/21
                                                  06/04/21 Page
                                                            Page206of
                                                                   of386
                                                                      363

                                        Public Version


denied and that are the subject to this litigation were shipped from Japan on the following

vessels and in the following quantities:


                            Vessel Name        Sailing       Quantity
                                               Month          (MT)
                     [                                                  ]
                     [                                                  ]
                     [                                                  ]
                     [                                                  ]
                     [                                                  ]
                     [                                                  ]
                     [                                                  ]
                     [                                                  ]
                     [                                                  ]
                     [                                                  ]
                     [                                                  ]
                     [                                                  ]
                     [                                                  ]
                         TOTAL                           [              ]

See Exhibit 1 (providing the entry summary, invoice, packing list, and certificate of

origin for each of the protested entries).


       22.    Each entry was comprised of merchandise produced by Tokyo Steel that

was subject to the AD order. See id.; see also Exhibit 2 (bills of lading and Tokyo Steel

mill certificates corresponding to the invoices from [         ]).


       23.    Because Tokyo Steel did not yet have (at the time the entries subject to the

challenged protest were entered) its own AD cash deposit rate, Optima deposited

estimated duties at the AD cash deposit applicable to “all others” as set forth in the

USDOC’s AD cash deposit instructions dated July 9, 2019. Such AD deposit rate was

10.24% starting from USDOC’s preliminary determination until the final determination

in the underlying investigation at which time the rate was revised to 5.58%. See Exhibit


                                             -6-
       Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document
                              Document221 Filed
                                            Filed
                                                07/09/21
                                                  06/04/21 Page
                                                            Page217of
                                                                   of386
                                                                      363

                                     Public Version


3 (USDOC’s cash deposit instruction following the preliminary determination); see also

Exhibit 4 (USDOC’s cash deposit instruction following AD order); Exhibit 1 (Optima’s

CF 7501s detailing payment of “ADA” (AD cash deposits) commensurate with the

relevant deposit rate).


USDOC’s AD Review of Tokyo Steel and Establishment of Company-specific AD
rate for Tokyo Steel

   Initiation of USDOC AD Review, Issuance of AD Questionnaire To Tokyo Steel and
   Tokyo Steel AD Questionnaire Responses

       24.     On December 7, 2017 the USDOC initiated its AD review for the AD

order hot-rolled steel from Japan for the review period March 22, 2016 to September 30,

2017. See Initiation of Antidumping and Countervailing Duty Administrative Reviews,

82 Fed. Reg. 57,705 (December 7, 2017).


       25.    On January 16, 2018 the USDOC issued a decision memorandum that

selected Tokyo Steel, and another Japanese steel producer, Nippon Steel & Sumitomo

Metal Corporation to be “mandatory respondents” for the USDOC’s POR1 AD review

for hot-rolled steel from Japan. Accordingly, on January 19, 2018 the USDOC issued its

AD questionnaire to Tokyo Steel. See Exhibit 5 (Affidavit of Amber Jeffcoat at para. 9,

Attachment 3).


       26.    the USDOC’s AD questionnaire had four primary parts: Section A

contained multiple questions about corporate organization of the mandatory respondent

and general information about the mandatory respondent’s U.S. sales. Section B

requested a complete listing of all “home market’ sales of the subject merchandise


                                          -7-
       Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document
                              Document221 Filed
                                            Filed
                                                07/09/21
                                                  06/04/21 Page
                                                            Page228of
                                                                   of386
                                                                      363

                                         Public Version


detailing the invoice price to the home market customer, as well as all expenses incurred

in selling and shipping the subject merchandise to home market customers. Section C

requested a complete listing of all “United States” sales of the subject merchandise

detailing the invoice price to the U.S., as well as all expenses incurred in selling and

shipping the subject merchandise to the U.S. customers. And Section D requested a

complete listing of the costs of production for every type of hot-rolled product sold to

home market and U.S. customers. Id.


       27.    On February 20, 2018 Tokyo Steel submitted its response to Section A of

the AD questionnaire. See Exhibit 5 (Affidavit of Amber Jeffcoat at para. 11).


       28.    Of particular relevance was Tokyo Steel’s response to USDOC’s Section A

question 3 which required that Tokyo Steel provide “detailed information about your

channels of distribution {and}, the categories of customers to whom you sell.” See

Exhibit 5 (Affidavit of Amber Jeffcoat at Attachment 3 USDOC’s AD Questionnaire at

pg. 10 and 11). Tokyo Steel provided the following information to the USDOC:


       We note that 100 percent of Tokyo Steel’s sales of subject hot-rolled steel to the
       United States are manufactured to order. Also, Tokyo Steel does not sell from
       inventory in either the U.S. or home market. Accordingly, all production of hot-
       rolled steel is shipped to a customer immediately after production.
       U.S. Sales
       Tokyo Steel’s U.S. sales during the review period were made through [
                                                                           ]. For all sales
       made to this unaffiliated Japanese trading company, the unaffiliated Japanese
       company [                                                                        ]
       ...
       As indicated above, with respect to U.S. sales, there was [
                     ]; namely, U.S. sales made to an unaffiliated Japanese [


                                              -8-
       Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document
                              Document221 Filed
                                            Filed
                                                07/09/21
                                                  06/04/21 Page
                                                            Page239of
                                                                   of386
                                                                      363

                                        Public Version


                ]. And, within this channel of distribution, Tokyo Steel had [
                                   ].
       ...
       Notwithstanding that [     ] percent of all US subject hot-rolled sales and a
       majority of all home market subject hot-rolled sales made by Tokyo Steel were
       sold through trading companies, Tokyo Steel knows the ultimate destination of
       the shipment. The reason is straightforward. Every sale is produced to order and
       therefore Tokyo Steel knows the identity of the actual U.S. and home market
       customer to whom the merchandise is sold.


See Exhibit 5 (Affidavit of Amber Jeffcoat at Attachment 4 providing relevant pages of

Tokyo Steel Section A Questionnaire Response).


       29.    In addition to narrative answers to the USDOC’s questions, Tokyo Steel’s

Section A response provided supporting documentation as exhibits. See Exhibit 5

(Affidavit of Amber Jeffcoat at para. 12). Specifically, Exhibit A-9 provided a complete

“sales trace” for one of Tokyo Steel U.S. sales of hot-rolled steel made to [             ]. See

Exhibit 5 (Affidavit of Amber Jeffcoat at Attachment 5 providing Exhibit A-9).


       30.    The documentation in Tokyo Steel’s Exhibit A-9 makes clear that Tokyo

Steel’s U.S. sales of hot-rolled steel were made to “[                           ]” Id.


       31.    On March 8, 2018 Tokyo Steel submitted its response to Section C of the

USDOC’s AD questionnaire. Tokyo Steel’s Section C Response consisted of three

primary parts. The most import part was the submission of a computer sales file that

provided a listing of each and every U.S. shipment of the hot-rolled steel under review by

Tokyo Steel made during the review period, March 22, 2016 – September 30, 2017

(“POR 1”).


                                              -9-
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page24
                                                               10ofof386
                                                                      363

                                         Public Version


       32.    Pursuant to the USDOC’s instructions, “each and every U.S. shipment of

hot-rolled steel” equaled each and every shipment by Tokyo Steel according to the date

when Tokyo Steel’s shipment left the factory for the port. Or stated differently, the

shipment-by-shipment listing included all those U.S. shipments the left Tokyo Steel’s

factory during the time period March 22, 2016 – September 30, 2017 (destined for the

port to be loaded on a vessel bound for the United States.


       33.    Tokyo Steel’s Section C response also included a narrative portion that

both provided specific answers to the USDOC’s questions and detailed the contents of

each field in the submitted U.S. sales computer file. The third part of Tokyo Steel’s

Section C response included exhibits that provided additional supporting documentation

requested by the USDOC.


       34.    Of particular relevance was Tokyo Steel’s response to question “field

number 6.0 Customer Code”

              FIELD NUMBER 6.0: Customer Code
              FIELD NAME: CUSCODU
              DESCRIPTION: Report the name of the customer or the internal accounting
              code designating the customer, as used in your normal course of business.
              NARRATIVE: Provide a list of customer names and codes as an attachment to
              your narrative response.


       ANSWER: Tokyo Steel has reported this field as requested. Tokyo Steel had the
       following U.S. customer(s) during the POR:

              [                                              ]

       We have also reported in field CUSCOD3U [                    ] customer. See Exhibit C-
       5.



                                              - 10 -
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page25
                                                               11ofof386
                                                                      363

                                            Public Version


See Exhibit 5 (Affidavit of Amber Jeffcoat at Attachment 6 including the relevant pages

of Tokyo Steel’s Section C Response, including Exhibit C-5).


       35.    Tokyo Steel Exhibit C-5 made clear that Tokyo Steel’s internal code for

[        ] was [                ] and Tokyo Steel’s internal code for [            ] U.S. customer

Optima, was [              ].


       36.    Again, Tokyo Steel’s Section C response contained a computer sales listing

of every Tokyo Steel U.S. shipment of hot-rolled steel made during POR1. Such sales

listing indicated that there were a total of [            ] U.S. sales transactions. Each sales

transaction contained a number of different fields providing data and information

requested by the USDOC. Among others, such fields of the Tokyo Steel U.S. sales

listing included:

              Field name               Field description
                                       Product code
                                       Primary customer
                                       End customer
                                       Order number
                                       Order date
                                       Invoice number
                                       Invoice date
                                       Shipment date
                                       Vessel name
                                       Zip code of destination
                                       Shipment quantity (metric tons)
                                       Shipment quantity (kgs)


       37.    Between July 11, 2018 and August 16, 2018 the USDOC issued

supplemental questionnaires to Tokyo Steel seeking clarification, confirmation or




                                                 - 11 -
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page26
                                                               12ofof386
                                                                      363

                                           Public Version


additional information with respect to the data and information that Tokyo Steel had

provide as part of the AD review.


       38.     Of particular relevance was the USDOC’s Supplemental Section A-C

Questionnaire dated July 11, 2018 in which the USDOC asked the following question:

              16. You use at least [

                          ]. What is the official name of your U.S. customer and all its affiliated
              companies that you deal with? Explain how they are related to each other and your
              interactions with them.


See Exhibit 5 (Affidavit of Amber Jeffcoat at para. 19).

       39.    On August 1, 2018, Tokyo Steel submitted to the USDOC a certified

response that contained the following answer to the above question: “[                          ] {sic}

is a shortened form, or another name for, [                            ]” Id.; see also Exhibit 5

(Affidavit of Amber Jeffcoat at Attachment 8 providing relevant pages from Tokyo

Steel’s certified questionnaire response).

       40.    This clarification response made by Tokyo Steel—in response to a specific

question by the USDOC—made crystal clear that “[                            ]” was essentially a

Tokyo Steel internal nickname for [                             ]. Or stated differently, Tokyo

Steel’s only customer for all of its U.S. shipments was [                                ]. See Exhibit

5 (Affidavit of Amber Jeffcoat at para. 21).


       41.    Every computer file Tokyo Steel we submitted to the USDOC contained a

specific computer file name. The latest version of Tokyo Steel’s U.S. sales database was

called tsussales02. See Exhibit 5 (Affidavit of Amber Jeffcoat at para. 22).



                                                - 12 -
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page27
                                                               13ofof386
                                                                      363

                                      Public Version


   The USDOC’s Final AD Review Determination

      42.    On June 21, 2019, the USDOC released its final results for its AD review of

Hot-Rolled Steel from Japan for the review period, March 22, 2016 – September 30,

2017. See Certain Hot-Rolled Steel Flat Products From Japan: Final Results of

Antidumping Duty Administrative Review and Final Determination of No Shipments;

2016-2017, 84 Fed. Reg. 31,025 (June 28, 2019) and accompanying Issues and Decision

Memorandum. See Exhibit 5 (Affidavit of Amber Jeffcoat at Attachment 9).


      43.    The USDOC’s AD review final results release consisted of, among other

items a calculation package detailing the specific AD margin calculation methodology

employed and the databases used for the USDOC’s calculation of Tokyo Steel’s AD rate

for POR1. See Exhibit 5 (Affidavit of Amber Jeffcoat at para. 24, Attachment 10 and 11

providing relevant pages of final calculation package).


      44.    The USDOC’s final results calculation package makes clear that the

USDOC utilized Tokyo Steel’s U.S. sales database called tsussales02 to calculate both

Tokyo Steel’s AD rate and the company-specific assessment AD rate. See Exhibit 5

(Affidavit of Amber Jeffcoat at para. 25, Attachment 12 providing relevant pages of

calculation package).


Confirmation that Sales Transactions to Optima Steel Were Included in USDOC’s
AD Assessment Rate Calculation for Tokyo Steel Provided to Customs.

      45.    Attachment 7 to the Affidavit of Amber Jeffcoat provides the public

summary of those U.S. sales transactions that USDOC relied upon in calculating Tokyo



                                          - 13 -
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page28
                                                               14ofof386
                                                                      363

                                       Public Version


Steel’s new AD cash deposit rate of 2.06% and the company-specific assessment rate of

[                        ]. See Exhibit 7. Specifically, Attachment 4 provides provided

all those U.S. sales transactions for which the CUSCODU was [                  ] (indicating

[                    ] was the customer). Id.


       46.    A vessel-by-vessel summary of the U.S. sales transactions in Attachment

12 is set forth below.

                            Vessel Name         Sailing       Quantity
                                                Month          (MT)
                     [                                                   ]
                     [                                                   ]
                     [                                                   ]
                     [                                                   ]
                     [                                                   ]
                     [                                                   ]
                     [                                                   ]
                     [                                                   ]
                     [                                                   ]
                     [                                                   ]
                     [                                                   ]
                     [                                                   ]
                     [                                                   ]
                     [                                                   ]
                         TOTAL                            [              ]


See Exhibit 5 (Affidavit of Amber Jeffcoat at para. 27).

       47.    The total quantity indicated above equals the sum of all of Tokyo Steel’s

individual U.S. sales transactions that were included in the USDOC’s AD rate calculation

for the 2016-2017 antidumping review. See Exhibit 5 (Affidavit of Amber Jeffcoat at

para. 28).


       48.    Such fact is evidenced by the fact that this total quantity ties exactly to the

specific page in the USDOC’s antidumping margin calculation “output” for deriving (a)

                                            - 14 -
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page29
                                                               15ofof386
                                                                      363

                                        Public Version


Tokyo Steel’s new AD cash deposit rate of 2.06% and (b) the company-specific AD

assessment rate of [                        ]. Id.


       49.     The summary calculation of Tokyo Steel’s new AD cash deposit rate is

provided in the USDOC’s “Final Results Margin Calculation for Tokyo Steel.” See

Exhibit 5 ( Affidavit of Amber Jeffcoat at Attachment 11). As can be seen therein, the

total quantity of [                       ] was used to calculate Tokyo Steel’s new AD

rate of 2.06%.


       50.     And the summary calculation of the USDOC’s “importer specific AD

assessment rate” is provided on in the USDOC’s “Output” of its AD margin calculation

program.” See Exhibit 5 ( Affidavit of Amber Jeffcoat at Attachment 11). As can be

seen therein, the total quantity of [                      ] (column B) was used to derive

the “per-unit {AD} assessment rate” of [                         ]. Id.


       51.     The USDOC’s importer specific assessment calculation page makes clear

that the USDOC calculated only a single—just one—company-specific AD assessment

rate for Tokyo Steel’s hot-rolled steel AD review. Id. Had the USDOC believed there

were multiple entities eligible for a company-specific assessment rate, the USDOC would

have calculated multiple company-specific assessment rates. But the USDOC did not do

so. See Exhibit 5 (Affidavit of Amber Jeffcoat at para. 31).


       52.     On June 19, 2019, the USDOC issued both public and non-public

liquidation instructions directing CBP to liquidate subject entries in accord with the final



                                            - 15 -
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page30
                                                               16ofof386
                                                                      363

                                         Public Version


results. See Exhibit 6 (Public Customs Instructions); Exhibit 7 (Non-Public Customs

Instructions).


       53.       Paragraph 1 of the non-public instructions directed CBP to liquidate entries

from “[                                       ]” at a final rate of “[                       ].”

Exhibit 7. Those instructions also observed that “[

                         ].” Id.


       54.       In late December 2019, CBP liquidated the entries that are subject to the

instant action utilizing the cash deposit rate in effect at the time of entry.


       55.       On February 18, 2020, Optima caused the protest at issue here to be filed

on its behalf contesting CBP’s failure to liquidate the covered entries in accord with the

company-specific rate applicable to subject merchandise produced by Tokyo Steel and

[                  ]. See Exhibit 8 (Original Protest). Optima’s protest was filed by Ms.

Heather Jacobson, Esq. of Junker and Nakachi in Seattle, WA.


       56.       On April 2, 2020, CBP indicated via its ACE system that Optima’s protest

had been denied, in part, stating that “[




                                     ].” See Exhibit 9 (Denial of Protest).



                                             - 16 -
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page31
                                                                17ofof386
                                                                       363

                                       Public Version


       57.    On April 29, 2020, Ms. Jacobson sent an email to CBP Supervisory Import

Specialist Craig Callies to request additional information concerning the protest denial.

(A copy of this email is provided in Exhibit 10).


       58.    On May 1, 2020, Ms. Jacobson talked by telephone with Craig Callies.

During this conversation, Mr. Callies stated that he was not directly familiar with the

basis for denial but believed that the issue needed to be re-reviewed, and that Optima

would need to file a Void Denial request so that CBP could reconsider the issue and

consult with Commerce as to the meaning of the liquidation instructions.


       59.    On May 4, 2020, Ms. Jacobson filed a Void Denial request as discussed

with Mr. Callies. See Exhibit 11 (Request for Reconsideration). In support of the Void

Denial request, Ms. Jacobson provided additional information demonstrating that the

covered entries were eligible for the company-specific rate in paragraph 1 of the non-

public instructions.


       60.    On May 5, 2020 CBP’s ACE system indicated that Optima’s Void Denial

request had been denied. Accordingly, that same day, Ms. Jacobson sent a detailed email

to Craig Callies (with a cc to the Director and Assistant Directors of the Center) that

documented the substance of the May 1st telephone conference and that also objected to

the summary denial of void denial request. (A copy of the email is provided in Exhibit

12).




                                           - 17 -
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page32
                                                               18ofof386
                                                                      363

                                       Public Version


       61.    Later that same day (May 5th), the CBP ACE system indicated that

Optima’s protest was “SUSPENDED.”

       62.    On October 16, 2020, CBP denied Optima’s protest, in part, stating that

“[




       ]”. See Exhibit 11 (Denial of Reconsideration); see also Exhibit 14 (ACE

Summary Printout).


                              STATEMENT OF CLAIMS

       63.    In the following respects, and for other reasons apparent from the factual

information presented to CBP and included in the instant complaint CBP’s liquidation of

the entries at issue here was erroneous and its denial of Optima’s protest was in error.


Count 1:      CBP Erroneously Liquidated Optima’s Entries that Were Produced by
              Tokyo Steel, sold to [    ], and Imported by Optima

       64.    Optima reasserts and incorporates by reference paragraphs 1-63.


       65.    The imports covered by this protest were eligible for the company-specific

rate identified in paragraph 1 of the USDOC’s non-public instruction.




                                           - 18 -
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page33
                                                               19ofof386
                                                                      363

                                        Public Version


       66.      CBP incorrectly liquidated Optima’s covered entries at the cash deposit rate

applicable at entry and not the company-specific rate identified in paragraph 1 of the non-

public instructions for which they were eligible.


Count 2:        CBP Denied Optima’s Protest Despite Evidence Demonstrating its
                Position was in Error

       67.      Optima reasserts and incorporates by reference paragraphs 1-66.


       68.      Optima’s protest and request for reconsideration demonstrated to CBP that

its basis for liquidating the covered entries at the cash deposit rate at the time of entry

was in error.


       69.      CBP denied Optima’s protest and its request for reconsideration despite

evidence demonstrating that its basis for denying the protest was affirmatively wrong.




                                             - 19 -
     Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document 21
                                      2 Filed
                                         Filed07/09/21
                                               06/04/21 Page
                                                         Page34
                                                              20ofof386
                                                                     363

                                     Public Version


                    PRAYER FOR JUDGMENT AND RELIEF

WHEREFORE, for the foregoing reasons, Optima prays that this Court enter judgment as
follows:

   (A)   Enter judgment in favor of Optima;

   (B)   Hold CBP’s denial of Optima’s protest invalid;

   (C)   Direct CBP to re-liquidate the entries covered by this action in accord with the
         rate identified in the non-public instructions;

   (D)   Direct CBP to refund any excess payments made by Optima with the
         appropriate interest; and

   (E)   Grant Optima such additional relief as the Court may deem just and proper.

                                          Respectfully submitted,

                                          /s/ Daniel L. Porter

                                          Daniel L. Porter
                                          James C. Beaty

                                          Curtis Mallet-Prevost, Colt & Mosle LLP
                                          1717 Pennsylvania Avenue, N.W.
                                          Washington, D.C. 20006
                                          202-452-7373

June 4, 2021                              Counsel for Optima Steel International LLC




                                         - 20 -
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page35
                                                         21ofof386
                                                                363

                             Public Version


                            EXHIBIT LIST

 Number                                   Description
Exhibit 1                              Entry Summaries
Exhibit 2       Bills of Lading, Invoices, and Associated Mill Test Certificates
Exhibit 3                 INV Preliminary Cash Deposit Instructions
Exhibit 4                     INV Final Cash Deposit Instructions
Exhibit 5                         Affidavit of Amber Jeffcoat
Exhibit 6                   POR 1 Public Cash Deposit Instructions
Exhibit 7                 POR 1 Non-public Liquidation Instructions
Exhibit 8                                    Protest
Exhibit 9                             CBP Protest Denial
Exhibit 10                              Email with CBP
Exhibit 11                        Request for Reconsideration
Exhibit 12                              Email with CBP
Exhibit 13                   Denial of Request for Reconsideration
Exhibit 14                               ACE Printout
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page36
                                                         22ofof386
                                                                363




                       EXHIBIT 1
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page37
                                                         23ofof386
                                                                363




              NOT CAPABLE OF SUMMARY
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page38
                                                         24ofof386
                                                                363




                       EXHIBIT 2
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page39
                                                         25ofof386
                                                                363




              NOT CAPABLE OF SUMMARY
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page40
                                                         26ofof386
                                                                363




                       EXHIBIT 3
3/3/2021           Case
                     Case
                AD/CVD    1:21-cv-00062-MAB
                           1:21-cv-00327-N/A
                       message                            Document
                               6089306 - Notice of preliminary            21
                                                                           2 for Filed
                                                               determination      Filedhot-rolled
                                                                                 certain 07/09/21
                                                                                          06/04/21steel flatPage
                                                                                                             Page41
                                                                                                             products 27 ofof
                                                                                                                      from  386
                                                                                                                              363
                                                                                                                           Japan (A-588-874) and critic…




fl A-588-874                                                                                                         SEARCH           


  search within  A-588-874 

 Sort by Rank                    10 per page




 6089306        Mar 29, 2016        Active
Effective Date: Dec 23, 2015
Period of Review: Jul 01, 2014 to Jun 30, 2015
Cite as: 81 FR 15222 • Cite date: Mar 22, 2016
Category: Antidumping • Type: Preliminary Determination • Sub type: AFF-Affirmative • Reference messages: 5260301 • Cases:
A-588-874


1. On 03/22/2016, Commerce published in the Federal Register its affirmative preliminary determination of sales at
less than fair value, critical circumstances, and postponement of the final determination in the antidumping duty
investigation of certain hot-rolled steel flat products from Japan (81 FR 15222).

2. The products covered by this investigation are described in message 5260301, dated 09/17/2015.

3. This investigation has been assigned investigation number A-588-874.

4. Because Commerce determined that critical circumstances exist for imports of certain hot-rolled steel flat products
from Japan from the producers and/or exporters listed below, CBP shall suspend liquidation of all appropriate entries
of certain hot-rolled steel flat products from Japan that are entered, or withdrawn from warehouse, for consumption
on or after 12/23/2015 which is 90 days before the date of publication of the preliminary determination in the Federal
Register. Effective 12/23/2015, for entries of certain hot-rolled steel flat products from Japan from the producers
and/or exporters listed below, CBP shall require a cash deposit equal to the following dumping margins:

Producer and/or Exporter: Nippon Steel & Sumitomo Metal Corporation/Nippon Steel & Sumikin Bussan Corporation
Case number: A-588-874-001
Cash deposit rate: 11.29%

Producer and/or Exporter: JFE Steel Corporation/JFE Shoji Trade Corporation
Case number: A-588-874-002
Cash deposit rate: 6.79%

5. Commerce found that critical circumstances do not exist for imports of certain hot-rolled steel flat products from
Japan from the producers and/or exporters listed below. For imports of certain hot-rolled steel flat products from
Japan from the producers and/or exporters listed below CBP shall suspend liquidation of such entries which were
entered, or withdrawn from warehouse, for consumption on or after 03/22/2016. Effective 03/22/2016, for entries of
certain hot-rolled steel flat products from Japan from the producers and/or exporters listed below, CBP shall require a
cash deposit equal to the following dumping margins:



                                                    Get the CustomsMobile app!                                                                         


https://www.customsmobile.com/adcvd/6089306                                                                                                          1/2
3/3/2021          Case
                    Case
               AD/CVD    1:21-cv-00062-MAB
                          1:21-cv-00327-N/A
                      message                            Document
                              6089306 - Notice of preliminary            21
                                                                          2 for Filed
                                                              determination      Filedhot-rolled
                                                                                certain 07/09/21
                                                                                         06/04/21steel flatPage
                                                                                                            Page42
                                                                                                            products 28 ofof
                                                                                                                     from  386
                                                                                                                             363
                                                                                                                          Japan (A-588-874) and critic…




All Others
Case Number: A-588-874-000
Cash Deposit Rate: 10.24%

6. If any entries of this merchandise are exported by a firm other than the producer, then the following instructions
apply:

A. If the exporter of the subject merchandise does not have its own rate but the producer has its own rate, the cash
deposit or bonding rate will be the producer's rate.

B. Where neither the exporter nor the producer has its own rate or the producer is unknown, use the all-others rate of
10.24 percent to establish the cash deposit.

7. If there are any questions by the importing public regarding this message, please contact the Call Center for the
Office of AD/CVD Operations, Enforcement and Compliance, International Trade Administration, U.S. Department of
Commerce at (202) 482-0984. CBP ports should submit their inquiries through authorized CBP channels only. (This
message was generated by OVII:CV.)

8. There are no restrictions on the release of this information.

Alexander Amdur



                                                                                                    © 2014 CustomsMobile | Disclaimer | Privacy | About




                                                   Get the CustomsMobile app!                                                                         


https://www.customsmobile.com/adcvd/6089306                                                                                                         2/2
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page43
                                                         29ofof386
                                                                363




                       EXHIBIT 4
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page44
                                                                   30ofof386
                                                                          363
                          Barcode:3514233-01 A-588-874 INV - Investigation    -




        MESSAGE NO:              6287306           MESSAGE DATE:             10/13/2016

        MESSAGE STATUS:          Active            CATEGORY:                 Antidumping
        TYPE:                    ORD-Order         PUBLIC       ✔            NON-PUBLIC
        SUB-TYPE:


        FR CITE:                81 FR 67962 FR CITE DATE:                    10/03/2016


        REFERENCE
        MESSAGE #
        (s):

        CASE #(s):              A-588-874




        EFFECTIVE DATE:         09/29/2016         COURT CASE #:


        PERIOD OF REVIEW: 07/01/2014               TO                        06/30/2015

        PERIOD COVERED:                            TO




         Filed10/13/2016
Message Date:  By: Myrna Lobo, Filed Date: Number:
                                Message    10/14/16 12:59 PM, Submission
                                                     6287306         PageStatus:
                                                                            1 of 7Approved
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page45
                                                                  31ofof386
                                                                         363
Notice of Lifting of Suspension Date:
                           Barcode:3514233-01 A-588-874 INV - Investigation   -




TO:      { Directors Of Field Operations, Port Directors }


FROM: { Director AD/CVD & Revenue Policy & Programs }


RE:      Antidumping duty order on certain hot-rolled steel flat products from Japan (A-588-874)


1. On 10/03/2016, Commerce published in the Federal Register its antidumping duty order on
certain hot-rolled steel flat products from Japan (81 FR 67962).


2. The merchandise covered by this order is certain hot-rolled, flat-rolled steel products, with or
without patterns in relief, and whether or not annealed, painted, varnished, or coated with plastics
or other non-metallic substances. The products covered do not include those that are clad, plated,
or coated with metal. The products covered include coils that have a width or other lateral
measurement (“width”) of 12.7 mm or greater, regardless of thickness, and regardless of form of
coil (e.g., in successively superimposed layers, spirally oscillating, etc.). The products covered
also include products not in coils (e.g., in straight lengths) of a thickness of less than 4.75 mm and
a width that is 12.7 mm or greater and that measures at least 10 times the thickness. The
products described above may be rectangular, square, circular, or other shape and include
products of either rectangular or non-rectangular cross-section where such cross-section is
achieve subsequent to the rolling process, i.e., products which have been “worked after rolling”
(e.g., products which have been beveled or rounded at the edges). For purposes of the width and
thickness requirements referenced above:


(1) where the nominal and actual measurements vary, a product is within the scope if application of
either the nominal or actual measurement would place it within the scope based on the definitions
set forth above unless the resulting measurement makes the product covered by the existing
antidumping {SEE FOOTNOTE 1} or countervailing duty {SEE FOOTNOTE 2} orders on Certain
Cut-To-Length Carbon-Quality Steel Plate Products From the Republic of Korea (A-580-836; C-
580-837), and


(2) where the width and thickness vary for a specific product (e.g., the thickness of certain products
with non-rectangular cross-section, the width of certain products with non-rectangular shape, etc.),
the measurement at its greatest width or thickness applies.


Steel products included in the scope of this order are products in which: (1) iron predominates, by
weight, over each of the other contained elements; (2) the carbon content is 2 percent or less, by
             Filed 10/13/2016
  Message Date:    By: Myrna Lobo, Filed Date: 10/14/16
                                      Message   Number: 12:59 PM, Submission
                                                           6287306           Status:
                                                                           Page  2 ofApproved
                                                                                      7
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page46
                                                                  32ofof386
                                                                         363
                               Barcode:3514233-01 A-588-874 INV - Investigation   -
weight; and (3) none of the elements listed below exceeds the quantity, by weight, respectively
indicated:


• 2.50 percent of manganese, or
• 3.30 percent of silicon, or
• 1.50 percent of copper, or
• 1.50 percent of aluminum, or
• 1.25 percent of chromium, or
• 0.30 percent of cobalt, or
• 0.40 percent of lead, or
• 2.00 percent of nickel, or
• 0.30 percent of tungsten, or
• 0.80 percent of molybdenum, or
• 0.10 percent of niobium, or
• 0.30 percent of vanadium, or
• 0.30 percent of zirconium.


Unless specifically excluded, products are included in these scopes regardless of levels of boron
and titanium.


For example, specifically included in these scopes are vacuum degassed, fully stabilized
(commonly referred to as interstitial-free (IF)) steels, high strength low alloy (HSLA) steels, the
substrate for motor lamination steels, Advanced High Strength Steels (AHSS), and Ultra High
Strength Steels (UHSS). IF steels are recognized as low carbon steels with micro-alloying levels
of elements such as titanium and/or niobium added to stabilize carbon and nitrogen elements.
HSLA steels are recognized as steels with micro-alloying levels of elements such as chromium,
copper, niobium, titanium, vanadium, and molybdenum. The substrate for motor lamination steels
contains micro-alloying levels of elements such as silicon and aluminum. AHSS and UHSS are
considered high tensile strength and high elongation steels, although AHSS and UHSS are
covered whether or not they are high tensile strength or high elongation steels.


Subject merchandise includes hot-rolled steel that has been further processed in a third country,
including but not limited to pickling, oiling, levelling, annealing, tempering, temper rolling, skin
passing, painting, varnishing, trimming, cutting, punching, and/or slitting, or any other processing
that would not otherwise remove the merchandise from the scope of this order if performed in the
country of manufacture of the hot-rolled steel.


All products that meet the written physical description, and in which the chemistry quantities do not
              Filed 10/13/2016
   Message Date:    By: Myrna Lobo, Filed Date: 10/14/16
                                       Message   Number: 12:59 PM, Submission
                                                            6287306           Status:
                                                                            Page  3 ofApproved
                                                                                       7
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page47
                                                                  33ofof386
                                                                         363
                            Barcode:3514233-01 A-588-874 INV - Investigation   -
exceed any one of the noted element levels listed above, are within the scope of this order unless
specifically excluded. The following products are outside of and/or specifically excluded from the
scope of this order:


• Universal mill plates (i.e., hot-rolled, flat-rolled products not in coils that have been rolled on four
faces or in a closed box pass, of a width exceeding 150 mm but not exceeding 1250 mm, of a
thickness not less than 4.0 mm, and without patterns in relief);
• Products that have been cold-rolled (cold-reduced) after hot-rolling; {SEE FOOTNOTE 3}
• Ball bearing steels; {SEE FOOTNOTE 4}
• Tool steels; {SEE FOOTNOTE 5} and
• Silico-manganese steels; {SEE FOOTNOTE 6}


The products covered by this order are currently classified in the Harmonized Tariff Schedule of
the United States (HTSUS) under item numbers: 7208.10.1500, 7208.10.3000, 7208.10.6000,
7208.25.3000, 7208.25.6000, 7208.26.0030, 7208.26.0060, 7208.27.0030, 7208.27.0060,
7208.36.0030, 7208.36.0060, 7208.37.0030, 7208.37.0060, 7208.38.0015, 7208.38.0030,
7208.38.0090, 7208.39.0015, 7208.39.0030, 7208.39.0090, 7208.40.6030, 7208.40.6060,
7208.53.0000, 7208.54.0000, 7208.90.0000, 7210.70.3000, 7211.14.0030, 7211.14.0090,
7211.19.1500, 7211.19.2000, 7211.19.3000, 7211.19.4500, 7211.19.6000, 7211.19.7530,
7211.19.7560, 7211.19.7590, 7225.11.0000, 7225.19.0000, 7225.30.3050, 7225.30.7000,
7225.40.7000, 7225.99.0090, 7226.11.1000, 7226.11.9030, 7226.11.9060, 7226.19.1000,
7226.19.9000, 7226.91.5000, 7226.91.7000, and 7226.91.8000. The products covered by this
order may also enter under the following HTSUS numbers: 7210.90.9000, 7211.90.0000,
7212.40.1000, 7212.40.5000, 7212.50.0000, 7214.91.0015, 7214.91.0060, 7214.91.0090,
7214.99.0060, 7214.99.0075, 7214.99.0090, 7215.90.5000, 7226.99.0180, and 7228.60.6000.


The HTSUS subheadings above are provided for convenience and U.S. Customs purposes only.
The written description of the scope of this order is dispositive.


FOOTNOTE 1: Notice of Amendment of Final Determinations of Sales at Less Than Fair Value
and Antidumping Duty Orders: Certain Cut-To-Length Carbon-Quality Steel Plate Products From
France, India, Indonesia, Italy, Japan and the Republic of Korea, 65 FR 6585 (February 10, 2000).


FOOTNOTE 2: Notice of Amended Final Determinations: Certain Cut-to-Length Carbon-Quality
Steel Plate From India and the Republic of Korea; and Notice of Countervailing Duty Orders:
Certain Cut-To-Length Carbon-Quality Steel Plate From France, India, Indonesia, Italy, and the
Republic of Korea, 65 FR 6587 (February 10, 2000).

          Filed 10/13/2016
  Message Date: By: Myrna Lobo,     Filed Date: 10/14/16
                                       Message   Number: 12:59 PM, Submission
                                                            6287306           Status:
                                                                            Page  4 ofApproved
                                                                                       7
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page48
                                                                  34ofof386
                                                                         363
                            Barcode:3514233-01 A-588-874 INV - Investigation   -
FOOTNOTE 3: For purposes of this scope exclusion, rolling operations such as a skin pass,
levelling, temper rolling or other minor rolling operations after the hot-rolling process for purposes
of surface finish, flatness, shape control, or gauge control do not constitute cold-rolling sufficient to
meet this exclusion.


FOOTNOTE 4: Ball bearing steels are defined as steels which contain, in addition to iron, each of
the following elements by weight in the amount specified: (i) not less than 0.95 nor more than 1.13
percent of carbon; (ii) not less than 0.22 nor more than 0.48 percent of manganese; (iii) none, or
not more than 0.03 percent of sulfur; (iv) none, or not more than 0.03 percent of phosphorus; (v)
not less than 0.18 nor more than 0.37 percent of silicon; (vi) not less than 1.25 nor more than 1.65
percent of chromium; (vii) none, or not more than 0.28 percent of nickel; (viii) none, or not more
than 0.38 percent of copper; and (ix) none, or not more than 0.09 percent of molybdenum.


FOOTNOTE 5: Tool steels are defined as steels which contain the following combinations of
elements in the quantity by weight respectively indicated: (i) more than 1.2 percent carbon and
more than 10.5 percent chromium; or (ii) not less than 0.3 percent carbon and 1.25 percent or
more but less than 10.5 percent chromium; or (iii) not less than 0.85 percent carbon and 1 percent
to 1.8 percent, inclusive, manganese; or (iv) 0.9 percent to 1.2 percent, inclusive, chromium and
0.9 percent to 1.4 percent, inclusive, molybdenum; or (v) not less than 0.5 percent carbon and not
less than 3.5 percent molybdenum; or (vi) not less than 0.5 percent carbon and not less than 5.5
percent tungsten.


FOOTNOTE 6: Silico-manganese steel is defined as steels containing by weight: (i) not more than
0.7 percent of carbon; (ii) 0.5 percent or more but not more than 1.9 percent of manganese, and
(iii) 0.6 percent or more but not more than 2.3 percent of silicon.


3. For imports of certain hot-rolled steel flat products from Japan, CBP shall suspend liquidation of
entries of subject merchandise entered, or withdrawn from warehouse, for consumption on or after
09/29/2016 (date of publication of the International Trade Commission final determination in the
Federal Register). Effective 09/29/2016, CBP shall require a cash deposit equal to the
percentages identified below.


Producer and/or Exporter: All-Others
Case Number: A-588-874-000
Cash Deposit Rate: 5.58 percent


Producer and/or Exporter: Nippon Steel & Sumitomo Metal Corporation/Nippon Steel & Sumikin
Bussan Corporation
           Filed 10/13/2016
  Message Date:  By: Myrna Lobo,   Filed Date: 10/14/16
                                      Message   Number: 12:59 PM, Submission
                                                           6287306           Status:
                                                                           Page  5 ofApproved
                                                                                      7
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page49
                                                                  35ofof386
                                                                         363
                           Barcode:3514233-01 A-588-874 INV - Investigation   -
Case Number: A-588-874-001
Cash Deposit Rate: 4.99 percent


Producer and/or Exporter: JFE Steel Corporation/JFE Shoji Trade Corporation
Case Number: A-588-874-002
Cash Deposit Rate: 7.51 percent


4. If there are any questions by the importing public regarding this message, please contact the
Call Center for the Office of AD/CVD Operations, Enforcement and Compliance, International
Trade Administration, U.S. Department of Commerce at (202) 482-0984. CBP ports should submit
their inquiries through authorized CBP channels only. (This message was generated by O7:ML)


5. There are no restrictions on the release of this information.


Alexander Amdur




          Filed 10/13/2016
  Message Date: By: Myrna Lobo,   Filed Date: 10/14/16
                                     Message   Number: 12:59 PM, Submission
                                                          6287306           Status:
                                                                          Page  6 ofApproved
                                                                                     7
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page50
                                                                  36ofof386
                                                                         363
      Company Details
                          Barcode:3514233-01 A-588-874 INV - Investigation   -



*Party Indicator Value:
I = Importer, M = Manufacturer, E = Exporter, S = Sold To Party




          Filed 10/13/2016
  Message Date: By: Myrna Lobo,   Filed Date: 10/14/16
                                     Message   Number: 12:59 PM, Submission
                                                          6287306           Status:
                                                                          Page  7 ofApproved
                                                                                     7
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page51
                                                         37ofof386
                                                                363




                       EXHIBIT 5
     Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document 21
                                      2 Filed
                                         Filed07/09/21
                                               06/04/21 Page
                                                         Page52
                                                              38ofof386
                                                                     363
                                     Public Version


                       Affidavit of Amber Jeffcoat

1.      I, Amber Jeffcoat, hereby declare and affirm as follows:

2.     My name is Amber Jeffcoat. I am currently employed at the law firm of Curtis,
Mallet-Prevost, Colt & Mosle LLP (“Curtis”) as a Senior International Trade Advisor.

3.       As part of my duties I regularly review the database submissions of the firm's
clients in antidumping (“AD”) investigations conducted by the U.S. Department of
Commerce (“USDOC”), ensuring they comply with USDOC policies and computer
software requirements. I also regularly review and analyze the computer programs
that the USDOC issues in its preliminary and final determinations in AD cases,
checking to confirm that the USDOC follows its stated policies and does not make any
clerical or other ministerial errors in its computer programs.

4.      Prior to joining the team of lawyers currently at Curtis, I was employed as an
analyst in the Import Administration, part of the USDOC, from 2001 to 2005. During
that 4 year period, it was my responsibility to analyze the computer responses of
respondents in numerous AD investigations and AD administrative reviews, involving
several types of products from several different countries.

5.     All told, I have more than 15 years of experience with USDOC AD reviews
and the sales databases and information used by the USDOC to calculate antidumping
review rates.

6.      I am providing this affidavit to explain the information and data submitted by
Tokyo Steel that the USDOC relied upon to determine the AD rate for Tokyo Steel for
the USDOC’s AD administrative concerning the AD order, Hot-Rolled Steel from
Japan, for the period of review March 22, 2016 to September 30, 2017 (hereinafter
referred to as “POR1”). At Curtis, I was the person primarily responsible for assisting
Tokyo Steel in preparing the sales data and information required by the USDOC.

7.      The information and data submitted to and relied upon by the USDOC for the
POR1 AD review unequivocally demonstrates that all of the U.S. sales transactions
that the USDOC used to calculate Tokyo Steel’s AD rate for POR1 AD review were
the exact same U.S. shipments of hot-rolled steel imported by Optima Steel
International LLC’s (“Optima”) during POR1.

Initiation of USDOC AD Review, Issuance of AD Questionnaire To Tokyo Steel
and Tokyo Steel AD Questionnaire Responses

8.     On December 7, 2017 the USDOC initiated its AD review for the AD order
Hot-Rolled Steel from Japan for the review period March 22, 2016 to September 30,
2017. See USDOC Initiation Notice provided in Attachment 1. See also USDOC
Preliminary AD Review Determination and Issues and Decision Memorandum for
Hot-Rolled Steel from Japan for 2016-2017 AD Review, provided in Attachment 2
(hereinafter “USDOC Preliminary AD Review Decision.”)
  Case
   Case1:21-cv-00062-MAB
        1:21-cv-00327-N/A Document 21
                                   2 Filed
                                      Filed07/09/21
                                            06/04/21 Page
                                                      Page53
                                                           39ofof386
                                                                  363
                                     Public Version


9.     On January 16, 2018 the USDOC issued a decision memorandum that selected
Tokyo Steel Manufacturing Co., Ltd. (“Tokyo Steel”), and another Japanese steel
producer, Nippon Steel & Sumitomo Metal Corporation to be “mandatory
respondents” for the USDOC POR1 AD review for hot-rolled steel. See USDOC
Preliminary AD Review Decision at p. 2). Accordingly, on January 19, 2018 the
USDOC issued its AD questionnaire to Tokyo Steel. A copy of the USDOC
questionnaire issued to Tokyo Steel is provided in Attachment 3 (hereinafter
“USDOC AD Questionnaire”).

10.     The USDOC’s AD Questionnaire had four primary parts: Section A contained
multiple questions about corporate organization of the mandatory respondent and
general information about the mandatory respondent’s U.S. sales. Section B requested
a complete listing of all “home market’ sales of the subject merchandise detailing the
invoice price to the home market customer, as well as all expenses incurred in selling
and shipping the subject merchandise to home market customers. Section C requested
a complete listing of all “United States” sales of the subject merchandise detailing the
invoice price to the U.S., as well as all expenses incurred in selling and shipping the
subject merchandise to the U.S. customers. And Section D requested a complete
listing of the costs of production for every type of hot-rolled product sold to home
market and U.S. customers. See Attachment 3.

11.    On February 20, 2018 Tokyo Steel submitted to the USDOC its certified
response to Section A of the AD questionnaire. See Attachment 4 (providing
relevant pages of Tokyo Steel’s Section A response). Of particular relevance was
Tokyo Steel’s response to USDOC’s Section A question 3 which required that Tokyo
Steel provide “detailed information about your channels of distribution {and}, the
categories of customers to whom you sell. See Attachment 4 at pg 10 and 11. Tokyo
Steel provided the following information to the USDOC:

       We note that 100 percent of Tokyo Steel’s sales of subject hot-rolled steel to
       the United States are manufactured to order. Also, Tokyo Steel does not sell
       from inventory in either the U.S. or home market. Accordingly, all production
       of hot-rolled steel is shipped to a customer immediately after production.
       U.S. Sales
       Tokyo Steel’s U.S. sales during the review period were made through [
                                                                           ]. For all
       sales made to this unaffiliated Japanese trading company, the unaffiliated
       Japanese company [
               ]
       ...
       As indicated above, with respect to U.S. sales, there was [
                             ]; namely, U.S. sales made to an unaffiliated Japanese
       [                ]. And, within this channel of distribution, Tokyo Steel had
       [                                ]
       ...



                                          -2-
  Case
   Case1:21-cv-00062-MAB
        1:21-cv-00327-N/A Document 21
                                   2 Filed
                                      Filed07/09/21
                                            06/04/21 Page
                                                      Page54
                                                           40ofof386
                                                                  363
                                     Public Version


       Notwithstanding that [     ] percent of all US subject hot-rolled sales and a
       majority of all home market subject hot-rolled sales made by Tokyo Steel were
       sold through trading companies, Tokyo Steel knows the ultimate destination of
       the shipment. The reason is straightforward. Every sale is produced to order
       and therefore Tokyo Steel knows the identity of the actual U.S. and home
       market customer to whom the merchandise is sold.

Attachment 4 (providing relevant pages of Tokyo Steel’s Section A response)
(emphasis in original) (emphasis supplied).

12.    In addition to narrative answers to the USDOC questions, Tokyo Steel’s
Section A response provided supporting documentation as exhibits. Specifically,
Exhibit A-9 provided a complete “sales trace” for one of Tokyo Steel’s U.S. sales of
hot-rolled steel made to [        ]. (A copy of Exhibit A-9 is provided in Attachment
5). The documentation in Exhibit A-9 makes clear that Tokyo Steel’s U.S. sales of
hot-rolled steel were made to “[                     ] and imported by [
                   ]”

13.     On March 8, 2018 Tokyo Steel submitted to the USDOC its certified response
to Section C of the USDOC’s AD questionnaire. Tokyo Steel’s Section C Response
consisted of three primary parts. The most important part was the submission of a
computer sales file that provided a listing of each and every U.S. shipment of the hot-
rolled steel under review by Tokyo Steel made during the review period, March 22,
2016 – September 30, 2017.

14.    Pursuant to the Commerce Department’s instructions, “each and every U.S.
shipment of hot-rolled steel” equaled each and every shipment by Tokyo Steel
according to the date when Tokyo Steel’s shipment left the port (which is located at
the factory). Or stated differently, the shipment-by-shipment listing included all those
U.S. shipments the left Tokyo Steel’s port (destined for the United States) during the
time period March 22, 2016 – September 30, 2017. Consequently, given the
approximate 3 – 4 weeks of time on the water, Tokyo Steel’s U.S. sales computer file
included shipment transactions during September 2017 that did not enter the United
States until after September 2017.

15.     Tokyo Steel’s Section C response also included a narrative portion that both
provide specific answers to the USDOC questions and detailed the contents of each
field in the submitted U.S. sales computer file. And the third part of Tokyo Steel’s
Section C response was exhibits that provided additional supporting documentation
requested by the USDOC.

16.    Of particular relevance was Tokyo Steel’s response to question “field number
6.0 Customer Code”
       FIELD NUMBER 6.0: Customer Code
       FIELD NAME: CUSCODU




                                          -3-
  Case
   Case1:21-cv-00062-MAB
        1:21-cv-00327-N/A Document 21
                                   2 Filed
                                      Filed07/09/21
                                            06/04/21 Page
                                                      Page55
                                                           41ofof386
                                                                  363
                                          Public Version

       DESCRIPTION: Report the name of the customer or the internal accounting code designating
       the customer, as used in your normal course of business.
       NARRATIVE: Provide a list of customer names and codes as an attachment to your narrative
       response.
       ANSWER: Tokyo Steel has reported this field as requested. Tokyo Steel had
       the following U.S. customer(s) during the POR:

              [                                                  ]

(Relevant pages of Tokyo Steel’s Section C Response, including Exhibit C-5, are
provided in Attachment 6).

17.    Tokyo Steel Exhibit C-5 made clear that Tokyo Steel’s internal code for
[       ] was [         ].

18.    Again, Tokyo Steel’s Section C response contained a computer sales listing of
every Tokyo Steel U.S. shipment of hot-rolled steel made during the POR1 time
period. Such sales listing indicated that there were a total of [   ] U.S. sales
transactions with an invoice date in the POR1 time period. Each sales transaction
contained a number of different fields providing data and information requested by the
USDOC. Among others, such fields of the Tokyo Steel U.S. sales listing included:
             Field name                Field description
             PRODCIDU1 &               Product code
             PRODCODU3
             CUSCODU1                  Primary customer
             CUSCODU3                  End customer
             ORDNUMU                   Order number
             ORDDATEU                  Order date
             INVOICEU                  Invoice number
             SALINDTU                  Invoice date
             SHIPDATU                  Shipment date
             VESSEL_NAME               Vessel name
             STATEU                    Destination state
             QTYU1                     Shipment quantity (metric tons)
             QTYU2                     Shipment quantity (kgs)

(A print-out of sample transactions of the Tokyo Steel Section C (U.S. sales) database
was provided to USDOC as Exhibit C-1 to Tokyo Steel’s Section C Response. This
exhibit is provided in Attachment 7.)

19.     On July 11, 2018 the USDOC issued a supplemental questionnaire to Tokyo
Steel to seek clarification, confirmation or additional information with respect to the
data and information that Tokyo Steel had provide as part of the AD review. Of
particular relevance was the following question:
              16. You use at least [

                                          ]. What is the official name of your U.S. customer and all




                                                 -4-
  Case
   Case1:21-cv-00062-MAB
        1:21-cv-00327-N/A Document 21
                                   2 Filed
                                      Filed07/09/21
                                            06/04/21 Page
                                                      Page56
                                                           42ofof386
                                                                  363
                                        Public Version

             its affiliated companies that you deal with? Explain how they are related to each other
             and your interactions with them.
20.   On August 1, 2018 Tokyo Steel submitted to the USDOC its certified
supplemental questionnaire response that set forth the following answer to the
USDOC question above:

      ANSWER: . . [                  ] is a shortened form, or another name for, [
                  ]. . . . This customer . . . is an unaffiliated trading company located
      in Japan to whom Tokyo Steel makes all sales destined to the US market.

Attachment 8 (Relevant pages of Tokyo Steel’s certified supplemental questionnaire
response).

21.    This clarification response made by Tokyo Steel - in response to a specific
question by USDOC - made crystal clear that “[                ]” was essentially a
Tokyo Steel internal nickname for [                   ]. Or stated differently, Tokyo
Steel’s only Japanese trading company customer for all of its U.S. shipments was
[                     ].

22.    Every computer file that we submitted to the USDOC contained a specific
computer file name. The latest version of Tokyo Steel’s U.S. sales database submitted
to the USDOC was called tsussales02.

The USDOC’s Final AD Review Determination

23.   On June 21, 2019 the USDOC released its final results for its AD review of
Hot-Rolled Steel from Japan for the review period, March 22, 2016 – September 30,
2017. (A copy of USDOC’s Final Determination and Issues and Decision
Memorandum are provide in Attachment 9).

24.     The USDOC final results release consisted of, among other items the
USDOC’s calculation package detailing the specific AD margin calculation
methodology employed and the databases used for the USDOC’s calculation of Tokyo
Steel’s AD rate for POR1. (The relevant pages of the USDOC’s calculation package
for the final AD review results are provided in Attachments 10 and 11).

25.     The USDOC’s final results calculation package makes clear that the USDOC
utilized Tokyo Steel’s U.S. sales database called tsussales02 to calculate both Tokyo
Steel’s AD rate and the importer-specific assessment AD rate.

Confirmation that Sales Transactions to Optima Steel Were Included in
USDOC’s AD Assessment Rate Calculation for Tokyo Steel Provided to
Customs.

26.    In Attachment 12 I provide those U.S. sales transactions that USDOC relied
upon in calculating Tokyo Steel’s AD rate of 2.06 percent and the importer specific
assessment rate of $[      ] per MT. Specifically, I provided all those U.S. sales
transactions for which the invoice date was during the POR. I note that all of these



                                              -5-
  Case
   Case1:21-cv-00062-MAB
        1:21-cv-00327-N/A Document 21
                                   2 Filed
                                      Filed07/09/21
                                            06/04/21 Page
                                                      Page57
                                                           43ofof386
                                                                  363
                                    Public Version


sales had a CUSCODU of [               ] (indicating [                       ] was the
customer).

27.    I set forth below a summary of all of Tokyo Steel’s individual U.S. sales
transactions (with a date of sale within the POR) submitted to the USDOC for the
2016-2017 hot-rolled AD review. The summary below provides the total quantity
associated with the name of each vessel used to export Tokyo Steel’s hot-rolled steel
to the United States.
                      Vessel Name       Sailing Month        Quantity (MT)
              [                                                              ]
              [                                                              ]
              [                                                              ]
              [                                                              ]
              [                                                              ]
              [                                                              ]
              [                                                              ]
              [                                                              ]
              [                                                              ]
              [                                                              ]
              [                                                              ]
              [                                                              ]
              [                                                              ]
              [                                                              ]
                  TOTAL                                  [                   ]

28.    Again, the total quantity indicated above equals the sum of all of Tokyo Steel’s
individual U.S. sales transactions that were included in the Commerce Department’s
antidumping rate calculation for the 2016-2017 antidumping review. Such fact is
evidenced by the fact that this total quantity ties exactly to the specific page in the
Commerce Department’s antidumping margin calculation “output” for deriving (a)
Tokyo Steel’s new AD cash deposit rate of 2.06% and (b) the importer specific AD
assessment rate of [                    ].

29.     The summary calculation of Tokyo Steel’s new AD cash deposit rate is
provided in the USDOC’s “Final Results Margin Calculation for Tokyo Steel.” (A
copy of the relevant pages are provided in Attachment 10). As can be seen therein,
the total quantity of [                     ] was used to calculate Tokyo Steel’s new
AD rate of 2.06%.

30.    And the summary calculation of the USDOC’s “importer specific AD
assessment rate” is provided on in the USDOC’s “Output” of its AD margin
calculation program. (Copies of the relevant pages are provided in Attachment 11).
As can be seen therein, the total quantity of [                    ] (column B) was
used to derive the “per-unit {AD} assessment rate” of [                   ].

31.     The USDOC’s customer specific assessment calculation page makes clear that
the USDOC calculated only a single—just one—customer specific AD assessment
rate for Tokyo Steel’s hot-rolled steel AD review. Had USDOC believed there were



                                          -6-
 Case
  Case1:21-cv-00062-MAB
       1:21-cv-00327-N/A Document 21
                                  2 Filed
                                     Filed07/09/21
                                           06/04/21 Page
                                                     Page58
                                                          44ofof386
                                                                 363
                                    Public Version



multiple U.S. customers, USDOC would have calculated multiple importer-specific
assessment rates. But USDOC did not do so.

32. Moreover, a comparison of the Optima's import entry documentation with the
USDOC's company-specific assessment calculation page makes crystal clear that all
of the sales transactions that make up Optima's import entries of hot-rolled steel
during PORT were the very same sales transactions that the USDOC utilized to
calculate Tokyo Steel's AD assessment rate.

33.   Exhibit 7 of the complaint provides the USDOC's liquidation instruction sent
to CBP for the 2016-2017 AD review. As detailed therein (page 2 of the pdf), the AD
assessment rate for "[           ]" is [                 ].


I declare under the pains and penalties of perjury that the foregoing is true and correct.



Executed on March 8, 2021



                                                                 Cc
                                   Amber Jeffcoat         v


                                                                                       O S'                  S

                                                                                                . ........




                                                                                                    MY
                                                                                         • COMMISSION
                                                                                            EXPIRES
                                                                                     (51 %. 4/14/2025
                                                                                                      /

                                                                                                OF C%-, ,oss



                                                     District of Columbia
                                                              mad room to(or aPeossO) before srik
                                                     tortg
                                                     lli          a0zi   by             7:-.1Lf-few
                                                                          WWII Of mamas)ming etomment




                                                           14 1 a
                                                     MY commission expires:    1 / 1 i( 1 21'   9-5




                                           -7-
 Case
  Case1:21-cv-00062-MAB
       1:21-cv-00327-N/A Document 21
                                  2 Filed
                                     Filed07/09/21
                                           06/04/21 Page
                                                     Page59
                                                          45ofof386
                                                                 363
                                  Public Version


                            List of Attachments
Attachment 1    USDOC’s Initiation Notice for 2016-2017 AD Review of Hot-
                Rolled Steel from Japan

Attachment 2    USDOC’s Preliminary Determination and Preliminary Issues and
                Decision Memorandum for 2016-2017 AD Review of Hot-Rolled
                Steel from Japan

Attachment 3    USDOC AD Questionnaire Issued to Tokyo Steel for 2016-2017 AD
                Review of Hot-Rolled Steel from Japan

Attachment 4    Tokyo Steel’s Certified Section A Questionnaire Response, dated
                February 20, 2018, submitted to USDOC (relevant pages)

Attachment 5    Exhibit A-9 of Tokyo Steel’s Certified Section A Questionnaire
                Response, dated February 20, 2018, submitted to USDOC (relevant
                pages)

Attachment 6    Tokyo Steel’s Certified Section C Questionnaire Response, dated
                March 8, 2018, submitted to USDOC (relevant pages)

Attachment 7    Exhibit C-1 of Tokyo Steel Certified Section C Questionnaire
                Response (providing print-out of sample transactions from Tokyo
                Steel’s Section C U.S. sales database submitted to USDOC).

Attachment 8    Tokyo Steel’s Certified Supplemental Sections A-C Questionnaire
                Response, dated August 1, 2018, submitted to USDOC (relevant
                pages)

Attachment 9    USDOC’s Final Determination and Final Issues and Decision
                Memorandum for 2016-2017 AD Review of Hot-Rolled Steel from
                Japan

Attachment 10   USDOC’s Final Analysis Memorandum for Tokyo Steel for 2016-
                2017 AD Review of Hot-Rolled Steel from Japan

Attachment 11   USDOC AD Margin Calculation Documents for Tokyo Steel re
                2016-2017 AD Review of Hot-Rolled Steel from Japan (relevant
                pages)

Attachment 12   A list of all U.S. sales transactions that USDOC relied upon in
                calculating Tokyo Steel’s AD rate of 2.06 percent and the company-
                specific rate of [             ]
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page60
                                                         46ofof386
                                                                363




                 ATTACHMENT 1
                                                                  Case
                                                                   Case1:21-cv-00062-MAB
                                                                        1:21-cv-00327-N/A Document 21
                                                                                                   2 Filed
                                                                                                      Filed07/09/21
                                                                                                            06/04/21 Page
                                                                                                                      Page61
                                                                                                                           47ofof386
                                                                                                                                  363
                                                                                  Barcode:3648974-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17
                                                                           Federal Register / Vol. 82, No. 234 / Thursday, December 7, 2017 / Notices                                                 57705

                                                   • Reinstated question on Intellectual                  Individuals and organizations access                applicant was notified of the FTZ
                                                Property Protection in Section 7 which                  the survey statistics via the Internet in             Board’s decision that no further review
                                                had been collected in previous years.                   annual InfoBriefs published by NSF’s                  of the activity is warranted at this time.
                                                   From 2008–2015, the BRDIS collected                  National Center for Science and                       The production activity described in the
                                                R&D and innovation data from                            Engineering Statistics (NCSES) that                   notification was authorized, subject to
                                                companies with five or more employees.                  announce the availability of statistics               the FTZ Act and the FTZ Board’s
                                                In 2016, the BRDIS collected R&D and                    from each cycle of BRDS and detailed                  regulations, including Section 400.14.
                                                innovation data from companies with at                  statistical table reports that contain all              Dated: December 1, 2017.
                                                least one paid employee. Beginning                      of the statistics NSF produces from                   Andrew McGilvray,
                                                with the 2017 survey (collected in                      BRDS. Information about the kinds of
                                                                                                                                                              Executive Secretary.
                                                2018), the BRDS will no longer collect                  projects that rely on statistics from
                                                                                                                                                              [FR Doc. 2017–26379 Filed 12–6–17; 8:45 am]
                                                innovation data, and only companies                     BRDS is available from internal records
                                                                                                        of NSF’s NCSES. In addition, survey                   BILLING CODE 3510–DS–P
                                                with at least 10 paid employees will be
                                                in scope. The Census Bureau will                        statistics are regularly cited in trade
                                                continue to collect R&D data from                       publications and many researchers use
                                                                                                                                                              DEPARTMENT OF COMMERCE
                                                companies with fewer than 10                            the survey statistics from these
                                                employees, and innovation data from all                 secondary sources without directly                    International Trade Administration
                                                companies, however, beginning in 2017,                  contacting NSF or the Census Bureau.
                                                these data will be collected on a new                     Affected Public: Business or other for-             Initiation of Antidumping and
                                                survey, the Annual Business Survey.                     profit.                                               Countervailing Duty Administrative
                                                Accordingly, we are also changing the                     Frequency: Annually.                                Reviews
                                                name of the collection to the Business                    Respondent’s Obligation: Mandatory.
                                                Research and Development Survey—                          Legal Authority: Title 13, United                   AGENCY:   Enforcement and Compliance,
                                                dropping Innovation (BRDS).                             States Code, Sections 8(b), 131, and 182;             International Trade Administration,
                                                   Information from the BRDS will                       Title 42, United States Code, Sections                Department of Commerce.
                                                continue to support the America                         1861–76 (National Science Foundation                  SUMMARY: The Department of Commerce
                                                COMPETES Reauthorization Act of 2010                    Act of 1950, as amended).                             (the Department) has received requests
                                                as well as other R&D-related initiatives                  This information collection request                 to conduct administrative reviews of
                                                introduced during the clearance period.                 may be viewed at www.reginfo.gov.                     various antidumping and countervailing
                                                Other initiatives that have used BRDS                   Follow the instructions to view                       duty orders and findings with October
                                                statistics include: The Science of                      Department of Commerce collections                    anniversary dates. In accordance with
                                                Science and Innovation Policy (NSF);                    currently under review by OMB.                        the Department’s regulations, we are
                                                and Rising Above the Gathering Storm                      Written comments and                                initiating those administrative reviews.
                                                (National Research Council).                            recommendations for the proposed                      DATES: Applicable December 7, 2017.
                                                   Policy officials from many Federal                   information collection should be sent
                                                                                                        within 30 days of publication of this                 FOR FURTHER INFORMATION CONTACT:
                                                agencies rely on these statistics for
                                                                                                        notice to OIRA_Submission@                            Brenda E. Brown, Office of AD/CVD
                                                essential information. Businesses and
                                                                                                        omb.eop.gov or fax to (202) 395–5806.                 Operations, Customs Liaison Unit,
                                                trade organizations rely on BRDS data to
                                                                                                                                                              Enforcement and Compliance,
                                                benchmark their industry’s performance                  Sheleen Dumas,                                        International Trade Administration,
                                                against others. For example, total U.S.                 Departmental PRA Lead, Office of the Chief            U.S. Department of Commerce, 1401
                                                R&D expenditures statistics have been                   Information Officer.                                  Constitution Avenue NW., Washington,
                                                used by the Bureau of Economic                          [FR Doc. 2017–26385 Filed 12–6–17; 8:45 am]           DC 20230, telephone: (202) 482–4735.
                                                Analysis (BEA) to update the National
                                                                                                        BILLING CODE 3510–07–P                                SUPPLEMENTARY INFORMATION:
                                                Income and Product Accounts (NIPAs)
                                                and, in fact, the BEA recently has                                                                            Background
                                                recognized and incorporated R&D as                      DEPARTMENT OF COMMERCE
                                                fixed investment in the NIPA. Accurate                                                                          The Department has received timely
                                                R&D data are needed to continue the                     Foreign-Trade Zones Board                             requests, in accordance with 19 CFR
                                                development and effect subsequent                                                                             351.213(b), for administrative reviews of
                                                updates to this detailed satellite                      [B–50–2017]                                           various antidumping and countervailing
                                                account. Also, NSF, BEA and the                                                                               duty orders and findings with October
                                                                                                        Foreign-Trade Zone (FTZ) 98—                          anniversary dates.
                                                Census Bureau periodically update a                     Birmingham, Alabama, Authorization
                                                data linking project that utilizes BRDS                                                                         All deadlines for the submission of
                                                                                                        of Production Activity, Brose                         various types of information,
                                                data to augment global R&D investment                   Tuscaloosa, Inc., (Automotive Seats,
                                                information that is obtained from BEA’s                                                                       certifications, or comments or actions by
                                                                                                        Drives and Door Frames), Vance,                       the Department discussed below refer to
                                                Foreign Direct Investment (FDI) and                     Alabama
                                                U.S. Direct Investment Abroad (USDIA)                                                                         the number of calendar days from the
                                                surveys. Further, the Census Bureau                        On August 2, 2017, Brose Tuscaloosa,               applicable starting time.
                                                links data collected by BRDS with other                 Inc. submitted a notification of                      Notice of No Sales
                                                statistical files. At the Census Bureau,                proposed production activity to the FTZ
                                                historical company-level R&D data are                   Board for its facility within FTZ 98 in                 If a producer or exporter named in
sradovich on DSK3GMQ082PROD with NOTICES




                                                linked to a file that contains information              Vance, Alabama.                                       this notice of initiation had no exports,
                                                on the outputs and inputs of companies’                    The notification was processed in                  sales, or entries during the period of
                                                manufacturing plants. Researchers are                   accordance with the regulations of the                review (POR), it must notify the
                                                able to analyze the relationships                       FTZ Board (15 CFR part 400), including                Department within 30 days of
                                                between R&D funding and other                           notice in the Federal Register inviting               publication of this notice in the Federal
                                                economic variables by using micro-level                 public comment (82 FR 37191, August                   Register. All submissions must be filed
                                                data.                                                   9, 2017). On November 30, 2017, the                   electronically at http://access.trade.gov

                                                                 Filed By: Alexander Cipolla, Filed Date: 12/7/17 9:49 AM, Submission Status: Approved
                                           VerDate Sep<11>2014   18:50 Dec 06, 2017   Jkt 244001   PO 00000   Frm 00003   Fmt 4703   Sfmt 4703   E:\FR\FM\07DEN1.SGM   07DEN1
                                                                  Case
                                                                   Case1:21-cv-00062-MAB
                                                                        1:21-cv-00327-N/A Document 21
                                                                                                   2 Filed
                                                                                                      Filed07/09/21
                                                                                                            06/04/21 Page
                                                                                                                      Page62
                                                                                                                           48ofof386
                                                                                                                                  363
                                                                                  Barcode:3648974-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17
                                                57706                      Federal Register / Vol. 82, No. 234 / Thursday, December 7, 2017 / Notices

                                                in accordance with 19 CFR 351.303.1                     will assume that such companies                          To establish whether a firm is
                                                Such submissions are subject to                         continue to operate in the same manner                sufficiently independent from
                                                verification in accordance with section                 and will collapse them for respondent                 government control of its export
                                                782(i) of the Tariff Act of 1930, as                    selection purposes. Otherwise, the                    activities to be entitled to a separate
                                                amended (the Act). Further, in                          Department will not collapse companies                rate, the Department analyzes each
                                                accordance with 19 CFR 351.303(f)(1)(i),                for purposes of respondent selection.                 entity exporting the subject
                                                a copy must be served on every party on                 Parties are requested to (a) identify                 merchandise. In accordance with the
                                                the Department’s service list.                          which companies subject to review                     separate rates criteria, the Department
                                                                                                        previously were collapsed, and (b)                    assigns separate rates to companies in
                                                Respondent Selection                                    provide a citation to the proceeding in               NME cases only if respondents can
                                                   In the event the Department limits the               which they were collapsed. Further, if                demonstrate the absence of both de jure
                                                number of respondents for individual                    companies are requested to complete                   and de facto government control over
                                                examination for administrative reviews                  the Quantity and Value (Q&V)                          export activities.
                                                initiated pursuant to requests made for                 Questionnaire for purposes of
                                                the orders identified below, the                        respondent selection, in general each                    All firms listed below that wish to
                                                Department intends to select                            company must report volume and value                  qualify for separate rate status in the
                                                respondents based on U.S. Customs and                   data separately for itself. Parties should            administrative reviews involving NME
                                                Border Protection (CBP) data for U.S.                   not include data for any other party,                 countries must complete, as
                                                imports during the period of review. We                 even if they believe they should be                   appropriate, either a separate rate
                                                intend to place the CBP data on the                     treated as a single entity with that other            application or certification, as described
                                                record within five days of publication of               party. If a company was collapsed with                below. For these administrative reviews,
                                                the initiation notice and to make our                   another company or companies in the                   in order to demonstrate separate rate
                                                decision regarding respondent selection                 most recently completed segment of this               eligibility, the Department requires
                                                within 30 days of publication of the                    proceeding where the Department                       entities for whom a review was
                                                initiation Federal Register notice.                     considered collapsing that entity,                    requested, that were assigned a separate
                                                Comments regarding the CBP data and                     complete Q&V data for that collapsed                  rate in the most recent segment of this
                                                respondent selection should be                          entity must be submitted.                             proceeding in which they participated,
                                                submitted seven days after the                                                                                to certify that they continue to meet the
                                                                                                        Deadline for Withdrawal of Request for                criteria for obtaining a separate rate. The
                                                placement of the CBP data on the record                 Administrative Review
                                                of this review. Parties wishing to submit                                                                     Separate Rate Certification form will be
                                                rebuttal comments should submit those                     Pursuant to 19 CFR 351.213(d)(1), a                 available on the Department’s Web site
                                                comments five days after the deadline                   party that has requested a review may                 at http://enforcement.trade.gov/nme/
                                                for the initial comments.                               withdraw that request within 90 days of               nme-sep-rate.html on the date of
                                                   In the event the Department decides                  the date of publication of the notice of              publication of this Federal Register
                                                it is necessary to limit individual                     initiation of the requested review. The               notice. In responding to the
                                                examination of respondents and                          regulation provides that the Department               certification, please follow the
                                                conduct respondent selection under                      may extend this time if it is reasonable              ‘‘Instructions for Filing the
                                                section 777A(c)(2) of the Act:                          to do so. In order to provide parties                 Certification’’ in the Separate Rate
                                                   In general, the Department has found                 additional certainty with respect to                  Certification. Separate Rate
                                                that determinations concerning whether                  when the Department will exercise its                 Certifications are due to the Department
                                                particular companies should be                          discretion to extend this 90-day                      no later than 30 calendar days after
                                                ‘‘collapsed’’ (i.e., treated as a single                deadline, interested parties are advised              publication of this Federal Register
                                                entity for purposes of calculating                      that the Department does not intend to                notice. The deadline and requirement
                                                antidumping duty rates) require a                       extend the 90-day deadline unless the                 for submitting a Certification applies
                                                substantial amount of detailed                          requestor demonstrates that an                        equally to NME-owned firms, wholly
                                                information and analysis, which often                   extraordinary circumstance has                        foreign-owned firms, and foreign sellers
                                                require follow-up questions and                         prevented it from submitting a timely                 who purchase and export subject
                                                analysis. Accordingly, the Department                   withdrawal request. Determinations by                 merchandise to the United States.
                                                will not conduct collapsing analyses at                 the Department to extend the 90-day                      Entities that currently do not have a
                                                the respondent selection phase of this                  deadline will be made on a case-by-case
                                                                                                                                                              separate rate from a completed segment
                                                review and will not collapse companies                  basis.
                                                                                                                                                              of the proceeding 2 should timely file a
                                                at the respondent selection phase unless                Separate Rates                                        Separate Rate Application to
                                                there has been a determination to                          In proceedings involving non-market                demonstrate eligibility for a separate
                                                collapse certain companies in a                         economy (NME) countries, the                          rate in this proceeding. In addition,
                                                previous segment of this antidumping                    Department begins with a rebuttable                   companies that received a separate rate
                                                proceeding (i.e., investigation,                        presumption that all companies within                 in a completed segment of the
                                                administrative review, new shipper                      the country are subject to government                 proceeding that have subsequently
                                                review, or changed circumstances                        control and, thus, should be assigned a               made changes, including, but not
                                                review). For any company subject to this                single antidumping duty deposit rate. It
                                                review, if the Department determined,                   is the Department’s policy to assign all
                                                                                                                                                                 2 Such entities include entities that have not

                                                or continued to treat, that company as                                                                        participated in the proceeding, entities that were
                                                                                                        exporters of merchandise subject to an
sradovich on DSK3GMQ082PROD with NOTICES




                                                collapsed with others, the Department                                                                         preliminarily granted a separate rate in any
                                                                                                        administrative review in an NME                       currently incomplete segment of the proceeding
                                                  1 See Antidumping and Countervailing Duty
                                                                                                        country this single rate unless an                    (e.g., an ongoing administrative review, new
                                                Proceedings: Electronic Filing Procedures;
                                                                                                        exporter can demonstrate that it is                   shipper review, etc.) and entities that lost their
                                                Administrative Protective Order Procedures, 76 FR       sufficiently independent so as to be                  separate rate in the most recently completed
                                                39263 (July 6, 2011).                                   entitled to a separate rate.                          segment of the proceeding in which they
                                                                                                                                                              participated.



                                                                 Filed By: Alexander Cipolla, Filed Date: 12/7/17 9:49 AM, Submission Status: Approved
                                           VerDate Sep<11>2014   18:50 Dec 06, 2017   Jkt 244001   PO 00000   Frm 00004   Fmt 4703   Sfmt 4703   E:\FR\FM\07DEN1.SGM   07DEN1
                                                                          Case
                                                                           Case1:21-cv-00062-MAB
                                                                                1:21-cv-00327-N/A Document 21
                                                                                                           2 Filed
                                                                                                              Filed07/09/21
                                                                                                                    06/04/21 Page
                                                                                                                              Page63
                                                                                                                                   49ofof386
                                                                                                                                          363
                                                                                               Barcode:3648974-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17
                                                                                      Federal Register / Vol. 82, No. 234 / Thursday, December 7, 2017 / Notices                                                                                                57707

                                                limited to, changes to corporate                                             application. Separate Rate Status                                             these exporters and producers will no
                                                structure, acquisitions of new                                               Applications are due to the Department                                        longer be eligible for separate rate status
                                                companies or facilities, or changes to                                       no later than 30 calendar days of                                             unless they respond to all parts of the
                                                their official company name,3 should                                         publication of this Federal Register                                          questionnaire as mandatory
                                                timely file a Separate Rate Application                                      notice. The deadline and requirement                                          respondents.
                                                to demonstrate eligibility for a separate                                    for submitting a Separate Rate Status
                                                rate in this proceeding. The Separate                                        Application applies equally to NME-                                           Initiation of Reviews
                                                Rate Status Application will be                                              owned firms, wholly foreign-owned
                                                                                                                                                                                                              In accordance with 19 CFR
                                                available on the Department’s Web site                                       firms, and foreign sellers that purchase
                                                at http://enforcement.trade.gov/nme/                                                                                                                       351.221(c)(1)(i), we are initiating
                                                                                                                             and export subject merchandise to the
                                                nme-sep-rate.html on the date of                                             United States.                                                                administrative reviews of the following
                                                publication of this Federal Register                                            For exporters and producers who                                            antidumping and countervailing duty
                                                notice. In responding to the Separate                                        submit a separate-rate status application                                     orders and findings. We intend to issue
                                                Rate Status Application, refer to the                                        or certification and subsequently are                                         the final results of these reviews not
                                                instructions contained in the                                                selected as mandatory respondents,                                            later than October 31, 2018.

                                                                                                                                                                                                                                                   Period to be reviewed

                                                                                                     Antidumping Duty Proceedings
                                                Australia: Certain Hot-Rolled Steel Flat Products A–602–809 .............................................................................................................................                 3/22/16–9/30/17
                                                    BlueScope Steel, Ltd.
                                                    BlueScope Steel Americas, Inc
                                                    Steelscape LLC
                                                Brazil: Carbon and Certain Alloy Steel Wire Rod A–351–832 .............................................................................................................................                   10/1/16–9/30/17
                                                    ArcelorMittal Brasil SA
                                                    Siderurgica Norte Brasil SA
                                                    Sinobras
                                                    Villares Metals SA
                                                    Votorantim Siderurgia
                                                Brazil: Hot-Rolled Steel Flat Products A–351–845 ...............................................................................................................................................          3/22/16–9/30/17
                                                    Aperam South America
                                                    ArcelorMittal Brasil
                                                    CSN—Companhia Siderurgica Nacional
                                                    CSS—Companhia Siderurgica Suape
                                                    Marcegaglia do Brasil
                                                    Usiminas—Usinas Siderurgicas de Minas Gerais SA
                                                Japan: Certain Hot-Rolled Steel Flat Products A–588–874 .................................................................................................................................                 3/22/16–9/30/17
                                                    Hanwa Co., Ltd
                                                    Hitachi Metals, Ltd
                                                    Honda Trading Canada, Inc
                                                    JFE Steel Corporation
                                                    JFE Shoji Trade America
                                                    Kanematsu Corporation
                                                    Kobe Steel, Ltd
                                                    Mitsui & Co., Ltd
                                                    Miyama Industry Co., Ltd
                                                    Nippon Steel & Sumitomo Metal Corporation
                                                    Nippon Steel & Sumikin Logistics Co., Ltd
                                                    Nisshin Steel Co., Ltd
                                                    Okaya & Co., Ltd
                                                    Panasonic Corporation
                                                    Saint-Gobain KK
                                                    Shinsho Corporation
                                                    Sumitomo Corporation
                                                    Suzukaku Corporation
                                                    Tokyo Steel Manufacturing Co., Ltd
                                                    Toyota Tsusho Corporation Nagoya
                                                Mexico: Carbon and Certain Alloy Steel Wire Rod A–201–830 ...........................................................................................................................                     10/1/16–9/30/17
                                                    ArcelorMittal Mexico, S.A. de C.V
                                                    ArcelorMittal Las Truchas, S.A. de C.V
                                                    Deacero S.A.P.I. de C.V
                                                    Ternium Mexico S.A. de C.V
                                                Republic of Korea: Hot-Rolled Steel Flat Products A–580–883 ...........................................................................................................................                   3/22/16–9/30/17
                                                    Daewood International Corp
                                                    Dongbu Steel Co., Ltd
                                                    Dongkuk Industries Co., Ltd
                                                    Hyundai Steel Co
                                                    Marubeni-Itochu Steel Korea
                                                    POSCO
                                                    POSCO Processing & Service Co
                                                    Soon Hong Trading Co
                                                    Sungjin Co
sradovich on DSK3GMQ082PROD with NOTICES




                                                The Netherlands: Hot-Rolled Steel Flat Products A–421–813 .............................................................................................................................                   3/22/16–9/30/17
                                                    Tata Steel Ijmuiden BV
                                                The People’s Republic of China: Certain Passenger Vehicle and Light Truck Tires 4 A–570–016 .....................................................................                                          8/1/16–7/31/17
                                                    Cheng Shin Tire & Rubber (China) Co., Ltd.
                                                    Shandong Haolong Rubber Tire Co., Ltd.
                                                The People’s Republic of China: Certain Steel Nails 5 A–570–909 .....................................................................................................................                      8/1/16–7/31/17

                                                  3 Only changes to the official company name,                               a Separate Rate Application. Information regarding                            new trade names may be submitted via a Separate
                                                rather than trade names, need to be addressed via                                                                                                          Rate Certification.

                                                                        Filed By: Alexander Cipolla, Filed Date: 12/7/17 9:49 AM, Submission Status: Approved
                                           VerDate Sep<11>2014          18:50 Dec 06, 2017          Jkt 244001       PO 00000        Frm 00005        Fmt 4703       Sfmt 4703       E:\FR\FM\07DEN1.SGM               07DEN1
                                                                           Case
                                                                            Case1:21-cv-00062-MAB
                                                                                 1:21-cv-00327-N/A Document 21
                                                                                                            2 Filed
                                                                                                               Filed07/09/21
                                                                                                                     06/04/21 Page
                                                                                                                               Page64
                                                                                                                                    50ofof386
                                                                                                                                           363
                                                                                                  Barcode:3648974-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17
                                                57708                                   Federal Register / Vol. 82, No. 234 / Thursday, December 7, 2017 / Notices

                                                                                                                                                                                                                                                             Period to be reviewed

                                                The People’s Republic of China: Electrolytic Managanese Dioxide A–570–919 .................................................................................................                                         10/1/16–9/30/17
                                                    Shenzhen Pengcheng South Industry and Trade Co., Ltd.
                                                The People’s Republic of China: Multilayered Wood Flooring 6 A–570–970 .......................................................................................................                                    12/1/15–11/30/16
                                                    Den Hua Sen Tai Wood Co. Ltd
                                                    Hangzhou Hanje Tec Co. Ltd
                                                The People’s Republic of China: Steel Wire Garment Hangers A–570–918 .......................................................................................................                                        10/1/16–9/30/17
                                                    Da Sheng Hanger Ind. Co., Ltd
                                                    Hangzhou Qingqing Mechanical Co. Ltd
                                                    Hangzhou Yingqing Material Co. Ltd
                                                    Hangzhou Yinte
                                                    Hong Kong Wells Ltd. (USA)
                                                    Hong Kong Wells Ltd
                                                    Shanghai Guoxing Metal Products Co. Ltd
                                                    Shanghai Jianhai International Trade Co. Ltd
                                                    Shanghai Wells Hanger Co., Ltd
                                                    Shangyu Baoxiang Metal Manufactured Co. Ltd
                                                    Shaoxing Andrew Metal Manufactured Co. Ltd
                                                    Shaoxing Dingli Metal Clotheshorse Co. Ltd
                                                    Shaoxing Gangyuan Metal Manufactured Co. Ltd
                                                    Shaoxing Guochao Metallic Products Co., Ltd
                                                    Shaoxing Liangbao Metal Manufactured Co. Ltd
                                                    Shaoxing Meideli Hanger Co. Ltd
                                                    Shaoxing Shunji Metal Clotheshorse Co., Ltd
                                                    Shaoxing Tongzhou Metal Manufactured Co. Ltd
                                                    Shaoxing Zhongbao Metal Manufactured Co. Ltd
                                                    Zhejiang Lucky Cloud Hanger Co. Ltd
                                                Turkey: Hot-Rolled Steel Flat Products A–489–826 .............................................................................................................................................                      3/22/16–9/30/17
                                                    Agir Haddecilik A.S
                                                    Colakoglu Dis Ticaret A.S
                                                    Colakoglu Metalurji, A.S
                                                    Eregrli Demir ve Celik Fabrikalari T.A.S
                                                    Gazi Metal Mamulleri Sanayi Ve Ticaret A.S
                                                    Habas Industrial and Medical Gases Production Industries Inc
                                                    Habas Sinai ve Tibbi Gazlar Istihsal Endustrisi
                                                    Iskenderun Iron & Steel Works Co
                                                    MMK Atakas Metalurji
                                                    Ozkan Iron and Steel Ind
                                                    Toscelik Profile and Sheet Ind. Co. Tosyali Holding
                                                                                                             Countervailing Duty Proceedings
                                                Brazil: Carbon and Certain Alloy Steel Wire Rod C–351–833 .............................................................................................................................                             1/1/16–12/31/16
                                                    ArcelorMittal Brasil SA
                                                    Sinobras—Siderurgica Norte Brasil SA
                                                    Villares Metals SA
                                                    Votorantim Siderurgia
                                                Brazil: Hot-Rolled Steel Flat Products C–351–846 ..............................................................................................................................................                   1/15/16–12/31/16
                                                    Companhia Siderurgica Nacional S.A
                                                Republic of Korea: Hot-Rolled Steel Flat Products C–580–884 ..........................................................................................................................                            8/12/16–12/31/16
                                                    DCE Inc
                                                    Dong Chuel America Inc
                                                    Dongbu Steel Co., Ltd
                                                    Dongkuk Industries Co., Ltd
                                                    Hyewon Sni Corporation (H.S.I.)
                                                    Hyundai Steel Company
                                                    POSCO
                                                    Soon Hong Trading Co., Ltd
                                                    Sung-A Steel Co., Ltd
                                                Turkey: Oil Country Tubular Goods 7 C–489–817 ................................................................................................................................................                      1/1/16–12/31/16
                                                    Borusan Mannesmann Boru Sanayi ve Ticaret A.S
                                                    Borusan Istikbal Ticaret
                                                    Cayirova Boru San A.S
                                                    Cayirova Boru Sanayi ve Ticaret A.S
                                                    HG Tubulars Canada Ltd
                                                    Yucel Boru Ihracat ve Pazarlama A.S
                                                    Yucelboru Ihracat, Ithalat
                                                                                                                     Suspension Agreements
                                                Russia: Uranium A–821–802 ................................................................................................................................................................................          10/1/16–9/30/17



                                                Duty Absorption Reviews
                                                                                                                                 initiated on the antidumping duty order of Certain                                Co. Ltd.; (6) Hengtuo Metal Products Co. Ltd; (7)
                                                  During any administrative review                                               Steel Nails from the PRC for R-Time Group Inc.;                                   Shandong Dinglong Import & Export Co., Ltd; (8)
                                                                                                                                                                                                                   Nanjing Toua Hardware & Tools Co., Ltd.; and (9)
sradovich on DSK3GMQ082PROD with NOTICES




                                                covering all or part of a period falling                                         Unicore Tianjin Fasteners Co. Ltd.; Anjing Caiquing
                                                                                                                                 Hardware Co., Ltd.; and Nanjing Caiquing Hardware                                 Hebei Minmetals Co. Ltd.
                                                                                                                                                                                                                     6 The companies listed above were inadvertently
                                                  4 The companies listed above were misspelled in
                                                                                                                                 Co. Ltd. The Department is now correcting that
                                                                                                                                 notice: The Department is initiating administrative                               omitted from the initiation notice that published on
                                                the initiation notice that published on October 16,                                                                                                                February 13, 2017 (82 FR 10457).
                                                2017 (82 FR 48051). The correct spelling of the                                  reviews on the antidumping duty order of Certain
                                                                                                                                                                                                                     7 In the initiation notice that published on
                                                companies is listed in this notice.                                              Steel Nails from the PRC for the following
                                                  5 In the initiation that published on October 16,                              companies: (1) Ri-Time Group Inc.; (2) Unicorn                                    November 13, 2017 (82 FR 52268) the Department
                                                                                                                                 Tianjin Fasteners Co. Ltd.; (3) Nanjing Caiqing                                   inadvertently duplicated the list of companies for
                                                2017 (82 FR 48051), the Department incorrectly
                                                identified that an administrative review was                                     Hardware Co., Ltd.; (4) Hebei Handform Plastic                                    Oil Country Tubular Goods from Tukey and
                                                                                                                                 Products Co. Ltd.; (5) Hebei Minghao Imp. & Exp.                                  included Tosyali Dis Ticaret A.S. in the initiation.
                                                                          Filed By: Alexander Cipolla, Filed Date: 12/7/17 9:49 AM, Submission Status: Approved
                                           VerDate Sep<11>2014           18:50 Dec 06, 2017           Jkt 244001        PO 00000         Frm 00006         Fmt 4703        Sfmt 4703        E:\FR\FM\07DEN1.SGM                 07DEN1
                                                                  Case
                                                                   Case1:21-cv-00062-MAB
                                                                        1:21-cv-00327-N/A Document 21
                                                                                                   2 Filed
                                                                                                      Filed07/09/21
                                                                                                            06/04/21 Page
                                                                                                                      Page65
                                                                                                                           51ofof386
                                                                                                                                  363
                                                                                  Barcode:3648974-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17
                                                                           Federal Register / Vol. 82, No. 234 / Thursday, December 7, 2017 / Notices                                                   57709

                                                between the first and second or third                   described in (i)–(iv). These regulations                CFR 351.301(c)(3) and rebuttal,
                                                and fourth anniversary of the                           require any party, when submitting                      clarification and correction filed
                                                publication of an antidumping duty                      factual information, to specify under                   pursuant to 19 CFR 351.301(c)(3)(iv); (3)
                                                order under 19 CFR 351.211 or a                         which subsection of 19 CFR                              comments concerning the selection of a
                                                determination under 19 CFR                              351.102(b)(21) the information is being                 surrogate country and surrogate values
                                                351.218(f)(4) to continue an order or                   submitted and, if the information is                    and rebuttal; (4) comments concerning
                                                suspended investigation (after sunset                   submitted to rebut, clarify, or correct                 U.S. Customs and Border Protection
                                                review), the Secretary, if requested by a               factual information already on the                      data; and (5) quantity and value
                                                domestic interested party within 30                     record, to provide an explanation                       questionnaires. Under certain
                                                days of the date of publication of the                  identifying the information already on                  circumstances, the Department may
                                                notice of initiation of the review, will                the record that the factual information                 elect to specify a different time limit by
                                                determine whether antidumping duties                    seeks to rebut, clarify, or correct. The                which extension requests will be
                                                have been absorbed by an exporter or                    regulations, at 19 CFR 351.301, also                    considered untimely for submissions
                                                producer subject to the review if the                   provide specific time limits for such                   which are due from multiple parties
                                                subject merchandise is sold in the                      factual submissions based on the type of                simultaneously. In such a case, the
                                                United States through an importer that                  factual information being submitted.                    Department will inform parties in the
                                                is affiliated with such exporter or                     Please review the final rule, available at              letter or memorandum setting forth the
                                                producer. The request must include the                  http://enforcement.trade.gov/frn/2013/                  deadline (including a specified time) by
                                                name(s) of the exporter or producer for                 1304frn/2013-08227.txt, prior to                        which extension requests must be filed
                                                which the inquiry is requested.                         submitting factual information in this                  to be considered timely. This
                                                                                                        segment.                                                modification also requires that an
                                                Gap Period Liquidation                                    Any party submitting factual                          extension request must be made in a
                                                  For the first administrative review of                information in an antidumping duty or                   separate, stand-alone submission, and
                                                any order, there will be no assessment                  countervailing duty proceeding must                     clarifies the circumstances under which
                                                of antidumping or countervailing duties                 certify to the accuracy and completeness                the Department will grant untimely-
                                                on entries of subject merchandise                       of that information.8 Parties are hereby                filed requests for the extension of time
                                                entered, or withdrawn from warehouse,                   reminded that revised certification                     limits. These modifications are effective
                                                for consumption during the relevant                     requirements are in effect for company/                 for all segments initiated on or after
                                                provisional-measures ‘‘gap’’ period, of                 government officials as well as their                   October 21, 2013. Please review the
                                                the order, if such a gap period is                      representatives. All segments of any                    final rule, available at http://
                                                applicable to the POR.                                  antidumping duty or countervailing                      www.gpo.gov/fdsys/pkg/FR-2013-09-20/
                                                Administrative Protective Orders and                    duty proceedings initiated on or after                  html/2013-22853.htm, prior to
                                                Letters of Appearance                                   August 16, 2013, should use the formats                 submitting factual information in these
                                                                                                        for the revised certifications provided at              segments.
                                                   Interested parties must submit                       the end of the Final Rule.9 The                            These initiations and this notice are
                                                applications for disclosure under                       Department intends to reject factual                    in accordance with section 751(a) of the
                                                administrative protective orders in                     submissions in any proceeding                           Act (19 U.S.C. 1675(a)) and 19 CFR
                                                accordance with the procedures                          segments if the submitting party does                   351.221(c)(1)(i).
                                                outlined in the Department’s regulations                not comply with applicable revised
                                                at 19 CFR 351.305. Those procedures                                                                               Dated: December 1, 2017.
                                                                                                        certification requirements.
                                                apply to administrative reviews                                                                                 James Maeder,
                                                included in this notice of initiation.                  Extension of Time Limits Regulation                     Senior Director performing the duties of
                                                Parties wishing to participate in any of                  Parties may request an extension of                   Deputy Assistant Secretary for Antidumping
                                                these administrative reviews should                     time limits before a time limit                         and Countervailing Duty Operations.
                                                ensure that they meet the requirements                  established under Part 351 expires, or as               [FR Doc. 2017–26383 Filed 12–6–17; 8:45 am]
                                                of these procedures (e.g., the filing of                otherwise specified by the Secretary.                   BILLING CODE 3510–DS–P
                                                separate letters of appearance as                       See 19 CFR 351.302. In general, an
                                                discussed at 19 CFR 351.103(d)).                        extension request will be considered
                                                                                                        untimely if it is filed after the time limit            DEPARTMENT OF COMMERCE
                                                Factual Information Requirements
                                                                                                        established under Part 351 expires. For
                                                   The Department’s regulations identify                submissions which are due from                          International Trade Administration
                                                five categories of factual information in               multiple parties simultaneously, an                     [A–570–900]
                                                19 CFR 351.102(b)(21), which are                        extension request will be considered
                                                summarized as follows: (i) Evidence                     untimely if it is filed after 10:00 a.m. on             Diamond Sawblades and Parts Thereof
                                                submitted in response to questionnaires;                the due date. Examples include, but are                 From the People’s Republic of China:
                                                (ii) evidence submitted in support of                   not limited to: (1) Case and rebuttal                   Initiation of Anti-Circumvention Inquiry
                                                allegations; (iii) publicly available                   briefs, filed pursuant to 19 CFR 351.309;
                                                information to value factors under 19                                                                           AGENCY:  Enforcement and Compliance,
                                                                                                        (2) factual information to value factors
                                                CFR 351.408(c) or to measure the                                                                                International Trade Administration,
                                                                                                        under 19 CFR 351.408(c), or to measure
                                                adequacy of remuneration under 19 CFR                                                                           Department of Commerce.
                                                                                                        the adequacy of remuneration under 19
                                                351.511(a)(2); (iv) evidence placed on                  CFR 351.511(a)(2), filed pursuant to 19                 SUMMARY: In response to a request from
                                                                                                                                                                Diamond Sawblades Manufacturers’
sradovich on DSK3GMQ082PROD with NOTICES




                                                the record by the Department; and (v)
                                                evidence other than factual information                   8 See section 782(b) of the Act.                      Coalition (the petitioner), the
                                                                                                          9 See Certification of Factual Information To         Department of Commerce (the
                                                However, as noted in that initiation notice, this       Import Administration During Antidumping and            Department) is initiating an anti-
                                                company was excluded from the CVD order as a            Countervailing Duty Proceedings, 78 FR 42678 (July      circumvention inquiry to determine
                                                result of litigation. See Oil Country Tubular Goods     17, 2013) (Final Rule); see also the frequently asked
                                                from the Republic of Turkey: Amendment of               questions regarding the Final Rule, available at
                                                                                                                                                                whether certain imports of diamond
                                                Countervailing Duty Order, 82 FR 46483 (October         http://enforcement.trade.gov/tlei/notices/factual_      sawblades and parts thereof (diamond
                                                26, 2017). This notice serves as a correction.          info_final_rule_FAQ_07172013.pdf.                       sawblades) comprised of cores and

                                                                 Filed By: Alexander Cipolla, Filed Date: 12/7/17 9:49 AM, Submission Status: Approved
                                           VerDate Sep<11>2014   18:50 Dec 06, 2017   Jkt 244001   PO 00000   Frm 00007   Fmt 4703   Sfmt 4703   E:\FR\FM\07DEN1.SGM   07DEN1
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page66
                                                         52ofof386
                                                                363




                 ATTACHMENT 2
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page67
                                                         53ofof386
                                                                363
        Barcode:3781132-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Filed By: Jun Jack Zhao, Filed Date: 12/7/18 11:30 AM, Submission Status: Approved
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page68
                                                         54ofof386
                                                                363
        Barcode:3781132-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Filed By: Jun Jack Zhao, Filed Date: 12/7/18 11:30 AM, Submission Status: Approved
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page69
                                                         55ofof386
                                                                363
        Barcode:3781132-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Filed By: Jun Jack Zhao, Filed Date: 12/7/18 11:30 AM, Submission Status: Approved
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page70
                                                                   56ofof386
                                                                          363
                  Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




                                                                                                    A-588-874
                                                                                        Administrative Review
                                                                                        03/22/2016 - 9/30/2017
                                                                                             Public Document
                                                                                           Office VII: JJZ/ML

DATE:                              November 1, 2018

MEMORANDUM TO:                     James Maeder
                                   Associate Deputy Assistant Secretary
                                    for Antidumping and Countervailing Duty Operations
                                    performing the duties of Deputy Assistant Secretary
                                    for Antidumping and Countervailing Duty Operations

FROM:                              Edward Yang
                                   Senior Director, Office VII
                                   Antidumping and Countervailing Duty Operations

SUBJECT:                           Decision Memorandum for the Preliminary Results of
                                   Antidumping Duty Administrative Review and Preliminary
                                   Determination of No Shipments: Certain Hot-Rolled Steel Flat
                                   Products from Japan; 2016-2017


    I.        SUMMARY

In response to requests from interested parties, the Department of Commerce (Commerce) is
conducting an administrative review of the antidumping duty (AD) order on certain hot-rolled
steel flat products (hot-rolled steel) from Japan for the period of review (POR) March 22, 2016,
through September 30, 2017. This review covers 20 producers/exporters of the subject
merchandise. Commerce selected two mandatory respondents for individual examination,
Nippon Steel & Sumitomo Metal Corporation (Nippon Steel) and Tokyo Steel Manufacturing
Co., Ltd. (Tokyo Steel). We preliminarily determine that sales of the subject merchandise were
made below normal value (NV) during the POR.

    II.       BACKGROUND

On October 3, 2016, Commerce published in the Federal Register the AD order on hot-rolled
steel from Japan.1 On October 4, 2017, we published in the Federal Register a notice of
opportunity to request an administrative review of the Order.2 On October 31, 2017, the

1
  See Certain Hot-Rolled Steel Flat Products from Australia, Brazil, Japan, the Republic of Korea, the Netherlands,
the Republic of Turkey, and the United Kingdom: Amended Final Affirmative Antidumping Determinations for
Australia, the Republic of Korea, and the Republic of Turkey and Antidumping Duty Orders, 81 FR 67962 (October
3, 2016) (Order).
2
  See Antidumping or Countervailing Duty Order, Finding, or Suspended Investigation; Opportunity To Request




           Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page71
                                                                57ofof386
                                                                       363
                  Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




petitioners3 requested an administrative review of 20 Japanese hot-rolled steel
producers/exporters.4 Based on those timely requests, on December 7, 2017, we initiated an
administrative review on these 20 companies.5

In the Initiation Notice, we stated that, in the event we limited the number of respondents
selected for individual examination, we intended to select respondents based on U.S. Customs
and Border Protection (CBP) data for U.S. imports during the POR.6 On December 13, 2017,
Commerce released U.S. import data from CBP for the purpose of respondent selection, and
provided an opportunity for interested parties to comment on these data.7 No interested parties
commented on the information contained in the CBP Data Memorandum.

As required by the Initiation Notice, four companies timely notified Commerce that they made
no shipments of subject merchandise during the POR.

On January 16, 2018, we selected the two producers or exporters accounting for the largest
volume of subject merchandise during the POR, in alphabetical order, Nippon Steel and Tokyo
Steel as mandatory respondents.8 On January 19, 2018, we issued standard AD questionnaires to
Nippon Steel and Tokyo Steel.9 Nippon Steel and Tokyo Steel submitted timely responses to
Section A of the Initial Questionnaire on February 20, 2018,10 and to the remaining sections of
the Initial Questionnaire on March 15, 2018 and March 8, 12 and 19, 2018, respectively.11

On July 11, 2018, Commerce issued a supplemental questionnaire to Tokyo Steel regarding its
responses to sections A through C of the Initial Questionnaire, and Commerce received
responses to this supplemental questionnaire on August 1, 2018.12 Commerce issued two
supplemental questionnaires to Tokyo Steel regarding its response to section D of the Initial


Administrative Review, 82 FR 46217 (October 4, 2017).
3
  The petitioners are AK Steel Corporation, ArcelorMittal USA LLC, Nucor Corporation, SSAB Enterprises, LLC,
Steel Dynamics, Inc., and United States Steel Corporation (collectively, the petitioners).
4
  See the petitioners’ October 31, 2017 Letter “re: Certain Hot-Rolled Steel Flat Products from Japan: Request for
Administrative Review.”
5
  See Initiation of Antidumping and Countervailing Duty Administrative Reviews, 82 FR 57705 (December 7, 2017)
(Initiation Notice).
6
  See Initiation Notice, 82 FR at 57706.
7
  See December 13, 2017 Memorandum “Administrative Review of the Antidumping Duty Order on Hot-Rolled
Steel Flat Products from Japan: Release of U.S. Customs Entry Data for Respondent Selection,” dated December 13,
2017 (CBP Data Memorandum). The deadline was then extended to December 22, 2017.
8
  See January 16, 2018 Memorandum “Re: Respondent Selection for the Administrative Review of the Antidumping
Duty Order of Certain Hot-Rolled Steel Flat Products from Japan”.
9
  See Commerce’s January 19, 2018 Letters to Nippon Steel and Tokyo Steel (Initial Questionnaire).
10
   See Nippon Steel’s February 20, 2018 Section A Questionnaire Response (Nippon Steel AQR) and Tokyo Steel’s
February 20, 2018 Section A Questionnaire Response (Tokyo Steel AQR).
11
   See Nippon Steel’s March 15, 2018 Sections B-E Questionnaire Response (Nippon Steel BQR, CQR, DQR and
EQR), and Tokyo Steel’s March 8, 12 and 19, 2018 Section B-D Questionnaire Response (Tokyo Steel BQR, CQR,
DQR).
12
   See Tokyo Steel’s August 1, 2018 Letter “re: Tokyo Steel’s First Supplemental Section A-C Questionnaire
Response, Certain Hot-Rolled Steel Flat Products from Japan.”




                                                        2
         Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page72
                                                                58ofof386
                                                                       363
                  Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Questionnaire on June 19, and August 16, 2018, respectively, and Commerce received responses
to these supplemental questionnaires on July 5, and August 23, 2018, respectively.13

On July 11, 2018, Commerce issued a supplemental questionnaire to Nippon Steel regarding its
responses to sections A through C of the Initial Questionnaire, and Commerce received
responses to this supplemental questionnaire on August 10, 2018.14 Commerce issued sections E
and D supplemental questionnaires to Nippon Steel on July 9, and July 13, 2018, respectively,
and Commerce received responses to these supplemental questionnaires on July 30, and August
10, 2018, respectively.15

The petitioners commented on Nippon Steel’s questionnaire responses on March 9, May 29, and
September 27, 2018.16 The petitioners commented on Tokyo Steel’s questionnaire responses on
March 8 and April 18, 2018.17 On October 15, 2018, Nippon Steel responded to the petitioners’
comments on Nippon Steel’s supplemental questionnaire responses. 18 On October 16, the
petitioners submitted pre-preliminary comments for Tokyo Steel.19 On October 22, Tokyo Steel
responded to the petitioners’ pre-preliminary comments for Tokyo Steel.20 On October 22, the
petitioners submitted pre-preliminary comments for Nippon Steel.21

On January 23, 2018, Commerce exercised its discretion to toll all deadlines affected by the
closure of the Federal Government from January 20 through 22, 2018.22 On June 20 and
September 27, 2018, Commerce extended the deadline for the preliminary results of this review
to no later than November 2, 2018.23

13
   See Tokyo Steel’s July 5 and August 23, 2018 Letters “re: Tokyo Steel’s Section D Supplemental Questionnaire
Response, Certain Hot-Rolled Steel Flat Products from Japan,” and “re: Tokyo Steel’s Second Supplemental
Section D Questionnaire Response, Certain Hot-Rolled Steel Flat Products from Japan” (Tokyo Steel 2SDR).
14
   See Nippon Steel’s August 10, 2018 Letter “re: Certain Hot-Rolled Steel Flat Products from Japan: Nippon Steel's
Response to Commerce's Sections A, B, and C Supplemental Questionnaire.”
15
   See Nippon Steel’s July 30 and August 10, 2018 Letters “re: Certain Hot-Rolled Steel Flat Products from Japan:
Nippon Steel’s Response to Commerce’s Section E Supplemental Questionnaire,” and “re: Certain Hot-Rolled Steel
Flat Products from Japan: Nippon Steel’s Response to Commerce’s Section D Supplemental Questionnaire”
(Nippon Steel SDR).
16
   See the petitioners’ letters commenting on Nippon Steel’s questionnaire responses on March 9, May 29, and
September 27, 2018, respectively.
17
   See the petitioners’ letters commenting on Tokyo Steel’s questionnaire responses on March 8 and April 18, 2018,
respectively.
18
   See Nippon Steel’s October 15, 2018 Letter, “Re: Certain Hot-Rolled Steel Flat Products from Japan: Response to
Petitioner’s Comments on Nippon Steel’s Questionnaire Responses.”
19
   See the petitioners’ October 16, 2018 Letter “re: Certain Hot-Rolled Steel Flat Products from Japan: Pre-
Preliminary Comments on Tokyo's First Supplemental Questionnaire Responses.”
20
   See Tokyo Steel’s October 22, 2018 Letter “re: Tokyo Steel’s Response to Petitioners' Pre-Preliminary Comments
Certain Hot-Rolled Steel Flat Products from Japan.”
21
   See Nippon Steel’s October 22, 2018 Letter “re: Certain Hot-Rolled Steel Flat Products/rom Japan: Pre-
Preliminary Comments on Nippon Steel's Questionnaire Responses.”
22
   See January 23, 2018 Memorandum re: Deadlines Affected by the Shutdown of the Federal Government. All
deadlines in this segment of the proceeding affected by the closure of the Federal Government have been extended
by three days.
23
   See June 20, 2018 Memorandum “Certain Hot-Rolled Steel Flat Products from Japan: Extension of Deadline for




                                                        3
         Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page73
                                                                59ofof386
                                                                       363
                   Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




We are conducting this review in accordance with section 751 of the Tariff Act of 1930, as
amended (the Act).

    III.         PERIOD OF REVIEW

The POR is March 22, 2016, through September 30, 2017.

    IV.          SCOPE OF THE ORDER

The products covered by this order are certain hot-rolled, flat-rolled steel products, with or
without patterns in relief, and whether or not annealed, painted, varnished, or coated with plastics
or other non-metallic substances. The products covered do not include those that are clad,
plated, or coated with metal. The products covered include coils that have a width or other
lateral measurement (“width”) of 12.7 mm or greater, regardless of thickness, and regardless of
form of coil (e.g., in successively superimposed layers, spirally oscillating, etc.). The products
covered also include products not in coils (e.g., in straight lengths) of a thickness of less than
4.75 mm and a width that is 12.7 mm or greater and that measures at least 10 times the thickness.
The products described above may be rectangular, square, circular, or other shape and include
products of either rectangular or non-rectangular cross-section where such cross-section is
achieve subsequent to the rolling process, i.e., products which have been “worked after rolling”
(e.g., products which have been beveled or rounded at the edges). For purposes of the width and
thickness requirements referenced above:

           (1)       where the nominal and actual measurements vary, a product is within the
                     scope if application of either the nominal or actual measurement would place
                     it within the scope based on the definitions set forth above unless the resulting
                     measurement makes the product covered by the existing antidumping24 or
                     countervailing duty25 orders on Certain Cut-To-Length Carbon-Quality Steel
                     Plate Products From the Republic of Korea (A-580-836; C-580-837), and

           (2)       where the width and thickness vary for a specific product (e.g., the thickness
                     of certain products with non-rectangular cross-section, the width of certain
                     products with non-rectangular shape, etc.), the measurement at its greatest
                     width or thickness applies.



Preliminary Results of Antidumping Duty Administrative Review – 2016-2017”; and September 27, 2018
Memorandum “Certain Hot-Rolled Steel Flat Products from Japan: Extension of Deadline for Preliminary Results of
Antidumping Duty Administrative Review – 2016-2017”.
24
   See Notice of Amendment of Final Determinations of Sales at Less Than Fair Value and Antidumping Duty
Orders: Certain Cut-To-Length Carbon-Quality Steel Plate Products From France, India, Indonesia, Italy, Japan
and the Republic of Korea, 65 FR 6585 (February 10, 2000).
25
   See Notice of Amended Final Determinations: Certain Cut-to-Length Carbon-Quality Steel Plate From India and
the Republic of Korea; and Notice of Countervailing Duty Orders: Certain Cut-To-Length Carbon-Quality Steel
Plate From France, India, Indonesia, Italy, and the Republic of Korea, 65 FR 6587 (February 10, 2000).



                                                      4
           Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page74
                                                               60ofof386
                                                                      363
                Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Steel products included in the scope of this order are products in which: (1) iron predominates,
by weight, over each of the other contained elements; (2) the carbon content is 2 percent or less,
by weight; and (3) none of the elements listed below exceeds the quantity, by weight,
respectively indicated:

       x   2.50 percent of manganese, or
       x   3.30 percent of silicon, or
       x   1.50 percent of copper, or
       x   1.50 percent of aluminum, or
       x   1.25 percent of chromium, or
       x   0.30 percent of cobalt, or
       x   0.40 percent of lead, or
       x   2.00 percent of nickel, or
       x   0.30 percent of tungsten, or
       x   0.80 percent of molybdenum, or
       x   0.10 percent of niobium, or
       x   0.30 percent of vanadium, or
       x   0.30 percent of zirconium.

Unless specifically excluded, products are included in this scope regardless of levels of boron
and titanium.

For example, specifically included in this scope are vacuum degassed, fully stabilized
(commonly referred to as interstitial-free (IF)) steels, high strength low alloy (HSLA) steels, the
substrate for motor lamination steels, Advanced High Strength Steels (AHSS), and Ultra High
Strength Steels (UHSS). IF steels are recognized as low carbon steels with micro-alloying levels
of elements such as titanium and/or niobium added to stabilize carbon and nitrogen elements.
HSLA steels are recognized as steels with micro-alloying levels of elements such as chromium,
copper, niobium, titanium, vanadium, and molybdenum. The substrate for motor lamination
steels contains micro-alloying levels of elements such as silicon and aluminum. AHSS and
UHSS are considered high tensile strength and high elongation steels, although AHSS and UHSS
are covered whether or not they are high tensile strength or high elongation steels.

Subject merchandise includes hot-rolled steel that has been further processed in a third country,
including but not limited to pickling, oiling, levelling, annealing, tempering, temper rolling, skin
passing, painting, varnishing, trimming, cutting, punching, and/or slitting, or any other
processing that would not otherwise remove the merchandise from the scope of the order if
performed in the country of manufacture of the hot-rolled steel.

All products that meet the written physical description, and in which the chemistry quantities do
not exceed any one of the noted element levels listed above, are within the scope of this order
unless specifically excluded. The following products are outside of and/or specifically excluded
from the scope of this order:




                                                 5
        Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
        Case
         Case1:21-cv-00062-MAB
              1:21-cv-00327-N/A Document 21
                                         2 Filed
                                            Filed07/09/21
                                                  06/04/21 Page
                                                            Page75
                                                                 61ofof386
                                                                        363
                   Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




         x   Universal mill plates (i.e., hot-rolled, flat-rolled products not in coils that have been
             rolled on four faces or in a closed box pass, of a width exceeding 150 mm but not
             exceeding 1250 mm, of a thickness not less than 4.0 mm, and without patterns in
             relief);
         x   Products that have been cold-rolled (cold-reduced) after hot-rolling;26
         x   Ball bearing steels;27
         x   Tool steels;28 and
         x   Silico-manganese steels;29

The products subject to this order are currently classified in the Harmonized Tariff Schedule of
the United States (HTSUS) under item numbers: 7208.10.1500, 7208.10.3000, 7208.10.6000,
7208.25.3000, 7208.25.6000, 7208.26.0030, 7208.26.0060, 7208.27.0030, 7208.27.0060,
7208.36.0030, 7208.36.0060, 7208.37.0030, 7208.37.0060, 7208.38.0015, 7208.38.0030,
7208.38.0090, 7208.39.0015, 7208.39.0030, 7208.39.0090, 7208.40.6030, 7208.40.6060,
7208.53.0000, 7208.54.0000, 7208.90.0000, 7210.70.3000, 7211.14.0030, 7211.14.0090,
7211.19.1500, 7211.19.2000, 7211.19.3000, 7211.19.4500, 7211.19.6000, 7211.19.7530,
7211.19.7560, 7211.19.7590, 7225.11.0000, 7225.19.0000, 7225.30.3050, 7225.30.7000,
7225.40.7000, 7225.99.0090, 7226.11.1000, 7226.11.9030, 7226.11.9060, 7226.19.1000,
7226.19.9000, 7226.91.5000, 7226.91.7000, and 7226.91.8000. The products subject to the
order may also enter under the following HTSUS numbers: 7210.90.9000, 7211.90.0000,
7212.40.1000, 7212.40.5000, 7212.50.0000, 7214.91.0015, 7214.91.0060, 7214.91.0090,
7214.99.0060, 7214.99.0075, 7214.99.0090, 7215.90.5000, 7226.99.0180, and 7228.60.6000.

The HTSUS subheadings above are provided for convenience and U.S. Customs and Border
Protection purposes only. The written description of the scope of the order is dispositive.




26
   For purposes of this scope exclusion, rolling operations such as a skin pass, levelling, temper rolling or other
minor rolling operations after the hot-rolling process for purposes of surface finish, flatness, shape control, or gauge
control do not constitute cold-rolling sufficient to meet this exclusion.
27
   Ball bearing steels are defined as steels which contain, in addition to iron, each of the following elements by
weight in the amount specified: (i) not less than 0.95 nor more than 1.13 percent of carbon; (ii) not less than 0.22 nor
more than 0.48 percent of manganese; (iii) none, or not more than 0.03 percent of sulfur; (iv) none, or not more than
0.03 percent of phosphorus; (v) not less than 0.18 nor more than 0.37 percent of silicon; (vi) not less than 1.25 nor
more than 1.65 percent of chromium; (vii) none, or not more than 0.28 percent of nickel; (viii) none, or not more
than 0.38 percent of copper; and (ix) none, or not more than 0.09 percent of molybdenum.
28
   Tool steels are defined as steels which contain the following combinations of elements in the quantity by weight
respectively indicated: (i) more than 1.2 percent carbon and more than 10.5 percent chromium; or (ii) not less than
0.3 percent carbon and 1.25 percent or more but less than 10.5 percent chromium; or (iii) not less than 0.85 percent
carbon and 1 percent to 1.8 percent, inclusive, manganese; or (iv) 0.9 percent to 1.2 percent, inclusive, chromium
and 0.9 percent to 1.4 percent, inclusive, molybdenum; or (v) not less than 0.5 percent carbon and not less than 3.5
percent molybdenum; or (vi) not less than 0.5 percent carbon and not less than 5.5 percent tungsten.
29
   Silico-manganese steel is defined as steels containing by weight: (i) not more than 0.7 percent of carbon; (ii) 0.5
percent or more but not more than 1.9 percent of manganese, and (iii) 0.6 percent or more but not more than 2.3
percent of silicon.




                                                           6
          Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
           Case
            Case1:21-cv-00062-MAB
                 1:21-cv-00327-N/A Document 21
                                            2 Filed
                                               Filed07/09/21
                                                     06/04/21 Page
                                                               Page76
                                                                    62ofof386
                                                                           363
                   Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




      V.       PRELIMINARY DETERMINATION OF NO SHIPMENTS

Hitachi Metals, Ltd. (Hitachi), Honda Trading Canada, Inc. (Honda), Mitsui & Co. Ltd. (Mitsui),
and Panasonic Corporation (Panasonic), each submitted a no shipments certification.30 Customs
and Border Protection (CBP) confirmed that Hitachi, Honda, and Panasonic had no shipments
during the POR.31 Based on the evidence on the record, we preliminarily determine that Hitachi,
Honda, and Panasonic did not have shipments during the POR. Consistent with our practice, we
find that it is not appropriate to rescind the review in part, but rather, to complete the review with
respect to the above-mentioned companies and issue appropriate instructions to CBP based on
the final results of the review.

Based on information received from CBP, we will continue to include Mitsui with the companies
under review and make a determination for the final results.

VI.        SINGLE ENTITY ANALYSIS

Section 771(33) of the Act identifies persons that shall be considered “affiliated” or “affiliated
persons,” if: (A) Members of a family, including brothers and sisters (whether by the whole or
half blood), spouse, ancestors, and lineal descendants; (B) Any officer or director of an
organization and such organization; (C) Partners; (D) Employer and employee; (E) Any person
directly or indirectly owning, controlling, or holding with power to vote, 5 percent or more of
the outstanding voting stock or shares of any organization and such organization; (F) Two or
more persons directly or indirectly controlling, controlled by, or under common control with, any
person; and (G) Any person who controls any other person and such other person. Section
771(33) of the Act further states that a person shall be considered to control another person if the
person is legally or operationally in a position to exercise restraint or direction over the other
person. Commerce’s regulations at 19 CFR 351.102(b)(3) state that in determining whether
control over another person exists within the meaning of section 771(33) of the Act, Commerce
will not find that control exists unless the relationship has the potential to impact decisions
concerning the production, pricing, or cost of the subject merchandise or foreign like product.32

Section 351.401(f) of Commerce’s regulations outlines the criteria for treating affiliated
producers as a single entity for purposes of antidumping proceedings:


30
   See Hitachi Letter, “Antidumping Duty Administrative Review of Certain Hot-Rolled Steel Flat Products: Hitachi
No Shipment Letter,” dated December 18, 2017; see also Honda Letter, “Administrative Review of Certain Hot-
Rolled Steel Flat Products from Japan: Honda Trading Canada, Inc.’s No Shipment Certification,” dated December
22, 2017; see also Mitsui Letter, “Antidumping Administrative Review of Certain Hot-Rolled Steel Flat Products:
Mitsui No Shipment Notification,” dated January 5, 2018; see also Panasonic Letter, “Administrative Review of
Certain Hot-Rolled Steel Flat Products from Japan: Panasonic Corporation No Shipment Certification,” dated
January 5, 2018.
31
   See Public Memorandum, “Re: No shipment inquiry with respect to the company below during the period
03/22/2016 through 09/30/2017,” dated October 23, 2018; see also Business Proprietary Memorandum, “Re: No
shipment inquiry with respect to the company below during the period 03/22/2016 through 09/30/2017,” dated
October 23, 2018.
32
   See also Antidumping Duties; Countervailing Duties; Final Rule, 62 FR 27296, 2727298 (May 19, 1997).



                                                       7
            Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page77
                                                                63ofof386
                                                                       363
                  Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




        (1) In general. In an antidumping proceeding under this part, the Secretary will treat two
            or more affiliated producers as a single entity where those producers have production
            facilities for similar or identical products that would not require substantial retooling
            of either facility in order to restructure manufacturing priorities and the Secretary
            concludes that there is a significant potential for the manipulation of price or
            production.

        (2) Significant potential for manipulation. In identifying a significant potential for the
            manipulation of price or production, the factors the Secretary may consider include:

                 (i)     The level of common ownership;
                 (ii)    The extent to which managerial employees or board members of one firm
                         sit on the board of directors of an affiliated firm; and
                 (iii)   Whether operations are intertwined, such as through the sharing of sales
                         information, involvement in production and pricing decisions, the sharing
                         of facilities or employees, or significant transactions between the affiliated
                         producers.33

Commerce has long recognized that it is appropriate to treat certain groups of companies as a
single entity and to determine a single weighted-average margin for that entity to determine
margins accurately and to prevent manipulation that would undermine the effectiveness of the
antidumping law.34 While section 19 CFR 351.401(f) explicitly applies to producers, Commerce
has found it to be instructive in determining whether non-producers should be collapsed and has
used the criteria outlined in the regulation in its analysis. In a number of past cases, Commerce
has treated exporting companies as a single entity,35 as well as producers and exporters as a
single entity.36 In the investigation, Commerce found that producer Nippon Steel and exporter
Nippon Steel and Sumikin Bussan Corporation are affiliated pursuant to section 771(33)(E) of
the Act and that these companies should be treated as a single entity for AD purposes pursuant to
19 CFR 351.401(f).37 For this administrative review, we will continue to treat Nippon Steel and
Sumikin Bussan Corporation as a single entity based as on the evidence in the record of this



33
   See 19 CFR 351.401(f).
34
   See, e.g., Notice of Final Determination of Sales at Less Than Fair Value: Certain Frozen and Canned
Warmwater Shrimp from Brazil, 69 FR 76910 (December 23, 2004) and accompanying Issues and Decision
Memorandum at Comment 5
35
   Id.
36
   Certain Welded Carbon Steel Standard Pipes and Tubes from India: Preliminary Results of Antidumping Duty
Administrative Review, 75 FR 33578, 33580-33581 (June 14, 2010), unchanged in Certain Welded Carbon Steel
Standard Pipes and Tubes from India: Final Results of Antidumping Duty Administrative Review, 75 FR 69626
(November 15, 2010).
37
   See Certain Hot-Rolled Steel Flat Products from Japan: Preliminary Determination of Sales at Less Than Fair
Value and Postponement of Final Determination, 81 FR 15222 (March 22, 2016) (Preliminary Determination) and
accompanying Preliminary Decision Memorandum at the “Single Entity Analysis” section, unchanged in Certain
Hot-Rolled Steel Flat Products from Japan: Final Determination of Sales at Less Than Fair Value and Final
Affirmative Determination of Critical Circumstances, 81 FR 53409 (August 12, 2016).




                                                       8
         Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page78
                                                                64ofof386
                                                                       363
                  Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




proceeding. No new information has been provided to indicate that the status of these two
companies’ relationship has changed.

Nippon Steel and Nisshin Steel Co., Ltd.

We have preliminarily determined that Nisshin Steel Co., Ltd. (Nisshin) is affiliated with Nippon
Steel, pursuant to section 771(33)(E) of the Act and that these companies should be treated as a
single entity for AD purposes, pursuant to 19 CFR 351.401(f). Nippon Steel stated in its Section
A questionnaire response that, on March 13, 2017, it acquired additional shares in Nisshin, and
increased its ownership to 51 percent of Nisshin’s total outstanding shares.38 Prior to March 13,
2017, Nippon Steel owned 8.31 percent of Nisshin’s shares.39 Both Nippon Steel and Nisshin
are the producers of the subject merchandise and exported subject merchandise to the United
States during the POR.40 These companies, therefore, are affiliated in accordance with section
771(33)(E) of the Act.

Due to the fact that Nippon Steel owns a majority of Nisshin’s stocks, we preliminarily find that,
in accordance with 19 CFR 351.401(f), it is appropriate to collapse Nippon Steel and Nisshin,
effective March 13, 2017, because: (1) these two entities are affiliated pursuant to section
771(33)(F) of the Act as the level of the common ownership is significant; (2) Nippon Steel and
Nisshin have the facilities to produce identical or similar products, such that substantial retooling
would not be required to restructure manufacturing priorities; and (3) we find that there exists a
significant potential for manipulation of price or production if Nippon Steel and Nisshin do not
receive the same antidumping duty rate, in a way that the producer with the lower rate would
increase production and export to the United States.41 With respect to the significant potential
for manipulation, we find, in accordance with 19 CFR 351.401(f)(2), that: (1) there is common
ownership through Nippon Steel’s majority stake of Nisshin’s shares which legally and
operationally would allow Nippon Steel to be in a position to exercise restraint or direction over
Nisshin;42 (2) Nippon Steel and Nisshin have intertwined operations, such as through the sharing
of sales information, involvement in production and pricing decisions, the sharing of facilities or
employees, or significant transactions between these two affiliated producers.43 Therefore, in
accordance with 19 CFR 351.401(f) and Commerce’s practice,44 effective March 13, 2017, the
38
   See Nippon Steel’s SAQR, at A-1.
39
   See Letter from Nippon Steel, “Re: Certain Hot-Rolled Steel Flat Products from Japan: Response to Petitioners’
Comments on NSSMC’s Questionnaire Responses,” dated October 15, 2018.
40
   Id. and U.S. sales database.
41
   See, Certain Coated Paper Suitable for High-Quality Print Graphics Using Sheet-Fed Presses from Indonesia:
Preliminary Determination of Sales at Less Than Fair Value and Postponement of Final Determination
, 75 FR 24885 (May 6, 20107) and accompanying Issues and Decision Memorandum, unchanged for the final.
42
   See Nippon Steel’s SAQR, at A-1.
43
   See Nippon Steel’s SAQR, at Exhibit A-5 (the list of directors of consolidated subsidiaries), Exhibit A-6 (the
combined list of subsidiaries and affiliates), and Exhibit A-16 (the combined list of affiliated customers).
44
   See, e.g., Notice of Final Determination of Sales at Less Than Fair Value: Coated Free Sheet Paper from
Indonesia, 72 FR 60636 (October 25, 2007) and accompanying Issues and Decision Memorandum; Certain Coated
Paper Suitable for High-Quality Print Graphics Using Sheet-Fed Presses from Indonesia: Final Determination of
Sales at Less Than Fair Value, 75 FR 59223 (September 27, 2010) and accompanying Issues and Decision
Memorandum.




                                                        9
         Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page79
                                                                65ofof386
                                                                       363
                   Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




date as of which Nippon Steel owned 51 percent of Nisshin, we determine to treat Nippon Steel
and Nisshin as a single entity for the purposes of the preliminary results.45 We intend to assign
these companies the same cash deposit rate.

     VII.      USE OF FACTS AVAILABLE AND ADVERSE FACTS AVAILABLE

     A. Legal Authority

Sections 776(a)(1) and 776(a)(2) of the Act provide that Commerce shall, subject to section
782(d) of the Act, apply facts otherwise available in reaching the applicable determination if
necessary information is not on the record, or if an interested party: (A) withholds information
that has been requested by Commerce; (B) fails to provide such information in a timely manner
or in the form or manner requested subject to section 782(c)(1) and (e) of the Act; (C)
significantly impedes a proceeding; or (D) provides such information but the information
cannot be verified as provided for in section 782(i) of the Act.

Section 782(c)(1) of the Act provides that, if an interested party “promptly after receiving a
request from {Commerce} for information, notifies {Commerce} that such party is unable to
submit the information requested in the requested form and manner,” Commerce shall
consider the ability of the interested party to provide the requested information, and may
modify the requirements to avoid imposing an unreasonable burden on that party.

Section 782(d) of the Act provides that, if Commerce determines that a response to a request for
information does not comply with the request, Commerce shall promptly inform the person
submitting the response of the nature of the deficiency and shall, to the extent practicable,
provide that person an opportunity to remedy or explain the deficiency. If that person submits
further information that continues to be unsatisfactory, or this information is not submitted
within the applicable time limits, Commerce may, subject to section 782(e) of the Act,
disregard all or part of the original and subsequent responses, as appropriate.

Section 782(e) of the Act states that Commerce shall not decline to consider information that is
submitted by an interested party and is necessary to the determination but does not meet all the
applicable requirements established by the administering authority if: (1) the information is
submitted by the established deadline; (2) the information can be verified; (3) the information is
not so incomplete that it cannot serve as a reliable basis for reaching the applicable
determination; (4) the interested party has demonstrated that it acted to the best of its ability;
and (5) the information can be used without undue difficulties.

Section 776(b) of the Act provides that Commerce may use an adverse inference in selecting
from among the facts otherwise available when a party fails to cooperate by not acting to the
best of its ability to comply with a request for information. In doing so, Commerce is not

45
 See November 2, 2018 Memorandum, re: Preliminary Results Margin Calculation for Nippon Steel & Sumitomo
Metal Corporation (Nippon Steel Preliminary Calculation Memorandum).




                                                   10
            Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
        Case
         Case1:21-cv-00062-MAB
              1:21-cv-00327-N/A Document 21
                                         2 Filed
                                            Filed07/09/21
                                                  06/04/21 Page
                                                            Page80
                                                                 66ofof386
                                                                        363
                  Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




required to determine, or make any adjustments to, a weighted average dumping margin based
on any assumptions about information an interested party would have provided if the interested
party had complied with the request for information.46 Section 776(b)(2) of the Act states that
an adverse inference may include reliance on information derived from the petition, the final
determination from the investigation, a previous administrative review, or other information
placed on the record. In addition, the SAA explains that Commerce may employ an adverse
inference “to ensure that the party does not obtain a more favorable result by failing to
cooperate than if it had cooperated fully.”47 Further, affirmative evidence of bad faith on the
part of a respondent is not required before Commerce may make an adverse inference.48 The
Court of Appeals for the Federal Circuit, in Nippon Steel, explained that the ordinary meaning
of “best” means “one’s maximum effort,” and that the statutory mandate that a respondent act
to the “best of its ability” requires the respondent to do the maximum it is able to do.49 Further,
affirmative evidence of bad faith on the part of a respondent is not required before Commerce
may make an adverse inference.50

Section 776(c) of the Act provides that, when Commerce relies on secondary information rather
than on information obtained in the course of a review, it shall, to the extent practicable,
corroborate that information from independent sources that are reasonably at its disposal.
Secondary information is defined as information derived from the petition that gave rise to the
investigation or review, the final determination concerning the subject merchandise, or any
previous review under section 751 of the Act concerning the subject merchandise.51

     B. Application of Facts Available to Nippon Steel

As noted further below in this section, Nippon Steel did not provide certain requested
information necessary for Commerce to calculate dumping margins for Nippon Steel in this
review. Specifically, Nippon Steel did not submit the downstream sales of certain affiliated
home market resellers whose sales failed the arm’s-length test. As such, necessary information
is not on the record of this review. In addition, Nippon Steel withheld information requested by
Commerce, failed to provide such information by the deadlines for submission of the information
or in the form and manner requested by Commerce, and significantly impeded this proceeding.
Accordingly, the use of facts available is warranted in determining AD margin for Nippon Steel,
pursuant to sections 776(a)(1) and (2)(A), (B), and (C) of the Act.



46
   See Section 776(b)(1)(B) of the Act.
47
   See Statement of Administrative Action accompanying the Uruguay Round Agreements Act, H.R. Rep. 103-316,
Vol. 1, 103d Cong. (1994) (SAA) at 870.
48
   See, e.g., Nippon Steel Corp. v. United States, 337 F.3d 1373, 1382-83 (Fed. Cir. 2003) (Nippon Steel); Notice of
Final Determination of Sales at Less Than Fair Value: Circular Seamless Stainless Steel Hollow Products from
Japan, 65 FR 42985 (July 12, 2000); Antidumping Duties, Countervailing Duties, 62 FR 27296, 27340 (May 19,
1997) (Preamble).
49
   See Nippon Steel, 337 F.3d at 1382.
50
   Id. at 1382-83; see also Preamble, 62 FR at 27340.
51
   See 19 CFR 351.308(c)(1).




                                                         11
         Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
        Case
         Case1:21-cv-00062-MAB
              1:21-cv-00327-N/A Document 21
                                         2 Filed
                                            Filed07/09/21
                                                  06/04/21 Page
                                                            Page81
                                                                 67ofof386
                                                                        363
                  Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




     C. Application of Facts Available with an Adverse Inference

In the initial and supplemental questionnaires, Commerce requested that Nippon Steel report
sales of all its home market affiliated downstream resellers for the sales between Nippon Steel
and the affiliates were not made at arm’s length.52 Nippon Steel’s sales to these affiliated
customers accounted for more than five percent of its total sales of foreign-like product in the
home market.53 In its supplemental questionnaire response, Nippon Steel stated that it was
unable to obtain the downstream sales for certain affiliated resellers, although it expended a
significant amount of time and resources attempting to collect all downstream sales data.54
Nippon Steel stated it had made multiple round of requests and put the correspondence in which
it requested the resell information from its affiliated resellers on the record.55 Nippon Steel
reported that certain affiliated resellers could not and/or would not provide this information in
the detail and format required by Commerce.56

The fact that the record shows that Nippon Steel contacted all of its affiliated resellers with
multiple rounds of correspondence and telephone calls, even before the review was initiated,
does not change the fact that the necessary home market price data are missing from the record.
The home market sales information is fundamental data, without which Commerce cannot
perform the dumping calculation required by the statute. Respondents cannot be allowed to
shield certain home market sales prices from disclosure and use in the dumping calculations in
situations where it made non-arm’s-length sales to affiliated parties. Putting respondents in a
position to pick and choose which affiliated party downstream sales will be reported would
create significant potential and incentives to manipulate margin calculations. In addition to
ownership leverage, respondents have absolute veto power over whether to sell to, or continue to
do business with, an affiliate. In fact, Nippon Steel is the one that establishes the prices to its
affiliates, and is in a position to make them at arm’s-length prices or not. We have preliminarily
determined that Nippon Steel is in a position to induce these companies to report their
downstream sales.57 As such, Nippon Steel has failed to cooperate to the best of its ability in
obtaining these companies’ downstream sales. Pursuant to 776(b) of the Act, we are using an
adverse inference in applying the facts otherwise available, because Nippon Steel has failed to
cooperate to the best of its ability to comply with our request for information. As adverse facts
available, we have preliminarily applied the highest Nippon Steel home market product matching
control number (CONNUM)-specific price for unaffiliated customers to these unreported
affiliated resellers’ resales.58




52
   See Commerce’s initial questionnaire and supplemental questionnaires, dated July 11, 2018 at question 6.
53
   See Nippon Steel’s BQR and Home Sale database.
54
   See Nippon Steel’s SQR at 3-5.
55
   See Nippon Steel’s SQR at Revised Exhibit B-23.
56
   See Nippon Steel’s SQR at 3-5.
57
   See Nippon Steel’s SQR at Revised Exhibit B-23.
58
   See Nippon Steel Preliminary Calculation Memorandum.



                                                        12
         Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page82
                                                                   68ofof386
                                                                          363
                    Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




       VIII. REVIEW-SPECIFIC AVERAGE RATE FOR NON-EXAMINED
             COMPANIES

The statute and Commerce’s regulations do not address the establishment of a rate to be applied
to companies not selected for individual examination when Commerce limits its examination in
an administrative review pursuant to section 777A(c)(2) of the Act. Generally, Commerce looks
to section 735(c)(5) of the Act, which provides instructions for calculating the all-others rate in a
market economy investigation, for guidance when calculating the rate for companies which were
not selected for individual examination in an administrative review. Under section 735(c)(5)(A)
of the Act, the all-others rate is normally “an amount equal to the weighted average of the
estimated weighted average dumping margins established for exporters and producers
individually investigated, excluding any zero or de minimis margins, and any margins
determined entirely {on the basis of facts available}.”

In this review, we have preliminarily calculated weighted-average dumping margins for Nippon
Steel and Tokyo Steel that are not zero, de minimis, or determined entirely on the basis of facts
available. Accordingly, Commerce preliminarily has assigned to companies not individually
examined a margin of 1.46 percent, which is the weighted average of Nippon Steel’s and Tokyo
Steel’s calculated weighted-average dumping margins.59

       IX.      DISCUSSION OF THE METHODOLOGY

       A. Normal Value Comparisons

Pursuant to section 773(a) of the Act and 19 CFR 351.414(c)(1) and (d), in order to determine
whether Nippon Steel’s and Tokyo Steel’s sales of subject merchandise were made at less than
NV, Commerce compared the export price (EP) or constructed export price (CEP), as
appropriate, to the NV as described in the “Export Price and Constructed Export Price” and
“Normal Value” sections of this memorandum.

       1. Determination of Comparison Method

Pursuant to 19 CFR 351.414(c)(1), Commerce calculates weighted-average dumping margins by
comparing weighted-average NVs to weighted-average EPs (or CEPs) (i.e., the average-to-
average method) unless the Secretary determines that another method is appropriate in a
particular situation. In less-than-fair-value investigations, Commerce examines whether to
compare weighted-average NVs with the EPs (or CEPs) of individual sales (i.e., the average-to-
transaction method) as an alternative comparison method using an analysis consistent with
section 777A(d)(1)(B) of the Act. Although section 777A(d)(1)(B) of the Act does not strictly
govern Commerce’s examination of this question in the context of administrative reviews,




59
     See August 3, 2018 Memorandum re: Review-Specific Average Rate for Non-Examined Companies.




                                                     13
             Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
        Case
         Case1:21-cv-00062-MAB
              1:21-cv-00327-N/A Document 21
                                         2 Filed
                                            Filed07/09/21
                                                  06/04/21 Page
                                                            Page83
                                                                 69ofof386
                                                                        363
                  Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Commerce nevertheless finds that the issue arising under 19 CFR 351.414(c)(1) in administrative
reviews is, in fact, analogous to the issue in less-than-fair-value investigations.60

In recent investigations, Commerce applied a “differential pricing” analysis for determining
whether application of the average-to-transaction method is appropriate in a particular situation
pursuant to 19 CFR 351.414(c)(1) and section 777A(d)(1)(B) of the Act.61 Commerce finds that
the differential pricing analysis used in recent investigations may be instructive for purposes of
examining whether to apply an alternative comparison method in this administrative review.
Commerce will continue to develop its approach in this area based on comments received in this
and other proceedings, and on Commerce’s additional experience with addressing the potential
masking of dumping that can occur when Commerce uses the average-to-average method in
calculating a respondent’s weighted-average dumping margin.

The differential pricing analysis used in these preliminary results examines whether there exists a
pattern of prices for comparable merchandise that differ significantly among purchasers, regions,
or time periods. The analysis evaluates all export sales by purchaser, region and time period to
determine whether a pattern of prices that differ significantly exists. If such a pattern is found,
then the differential pricing analysis evaluates whether such differences can be taken into
account when using the average-to-average method to calculate the weighted-average dumping
margin. The analysis incorporates default group definitions for purchasers, regions, time
periods, and comparable merchandise. Purchasers are based on the reported (consolidated)
customer codes. Regions are defined using the reported destination code (i.e., zip, state) and are
grouped into regions based upon standard definitions published by the U.S. Census Bureau.
Time periods are defined by the quarter within the period of review based upon the reported date
of sale. For purposes of analyzing sales transactions by purchaser, region and time period,
comparable merchandise is defined using the product control number and all characteristics of
the U.S. sales, other than purchaser, region and time period, that Commerce uses in making
comparisons between EP (or CEPs) and NV for the individual dumping margins.

In the first stage of the differential pricing analysis used here, the “Cohen’s d test” is applied.
The Cohen’s d coefficient is a generally recognized statistical measure of the extent of the
difference between the mean (i.e., weighted-average price) of a test group and the mean (i.e.,
weighted-average price) of a comparison group. First, for comparable merchandise, the Cohen’s
d coefficient is calculated when the test and comparison groups of data for a particular purchaser,
region or time period each have at least two observations, and when the sales quantity for the

60
   See Ball Bearings and Parts Thereof from France, Germany, and Italy: Final Results of Antidumping Duty
Administrative Reviews; 2010–2011, 77 FR 73415 (December 10, 2012), and accompanying Issues and Decision
Memorandum at comment 1; see also Apex Frozen Foods Private Ltd. v. United States, 37 F. Supp. 3d 1286, 1322
(CIT 2014), aff’d, 862 F.3d 1337 (Fed. Cir. 2017); see also JBF RAK LLC v. United States, 790 F.3d 1358, 1363-65
(Fed. Cir. 2015) (“{t}the fact that the statute is silent with regard to administrative reviews does not preclude
Commerce from filling gaps in the statute to properly calculate and assign antidumping duties”) (citations omitted).
61
   See, e.g., Xanthan Gum from the People’s Republic of China: Final Determination of Sales at Less Than Fair, 78
FR 33351 (June 4, 2013); Steel Concrete Reinforcing Bar from Mexico: Final Determination of Sales at Less Than
Fair Value and Final Affirmative Determination of Critical Circumstances, 79 FR 54967 (September 15, 2014); and
Welded Line Pipe from the Republic of Turkey: Final Determination of Sales at Less Than Fair Value, 80 FR 61362
(October 13, 2015).



                                                        14
         Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page84
                                                                70ofof386
                                                                       363
                Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




comparison group accounts for at least five percent of the total sales quantity of the comparable
merchandise. Then, the Cohen’s d coefficient is used to evaluate the extent to which the prices
to the particular purchaser, region or time period differ significantly from the prices of all other
sales of comparable merchandise. The extent of these differences can be quantified by one of
three fixed thresholds defined by the Cohen’s d test: small, medium or large (0.2, 0.5 and 0.8,
respectively). Of these thresholds, the large threshold provides the strongest indication that there
is a significant difference between the mean of the test and comparison groups, while the small
threshold provides the weakest indication that such a difference exists. For this analysis, the
difference is considered significant, and the sales in the test group are found to pass the Cohen’s
d test, if the calculated Cohen’s d coefficient is equal to or exceeds the large (i.e., 0.8) threshold.

Next, the “ratio test” assesses the extent of the significant price differences for all sales as
measured by the Cohen’s d test. If the value of sales to purchasers, regions, and time periods
that pass the Cohen’s d test account for 66 percent or more of the value of total sales, then the
identified pattern of prices that differ significantly supports the consideration of the application
of the average-to-transaction method to all sales as an alternative to the average-to-average
method. If the value of sales to purchasers, regions, and time periods that pass the Cohen’s d test
accounts for more than 33 percent and less than 66 percent of the value of total sales, then the
results support consideration of the application of an average-to-transaction method to those
sales identified as passing the Cohen’s d test as an alternative to the average-to-average method,
and application of the average-to-average method to those sales identified as not passing the
Cohen’s d test. If 33 percent or less of the value of total sales passes the Cohen’s d test, then the
results of the Cohen’s d test do not support consideration of an alternative to the average-to-
average method.

If both tests in the first stage (i.e., the Cohen’s d test and the ratio test) demonstrate the existence
of a pattern of prices that differ significantly such that an alternative comparison method should
be considered, then in the second stage of the differential pricing analysis, Commerce examines
whether using only the average-to-average method can appropriately account for such
differences. In considering this question, Commerce tests whether using an alternative
comparison method, based on the results of the Cohen’s d and ratio tests described above, yields
a meaningful difference in the weighted-average dumping margin as compared to that resulting
from the use of the average-to-average method only. If the difference between the two
calculations is meaningful, then this demonstrates that the average-to-average method cannot
account for differences such as those observed in this analysis, and, therefore, an alternative
comparison method would be appropriate. A difference in the weighted-average dumping
margins is considered meaningful if 1) there is a 25 percent relative change in the weighted-
average dumping margins between the average-to-average method and the appropriate
alternative method where both rates are above the de minimis threshold, or 2) the resulting
weighted-average dumping margins between the average-to-average method and the appropriate
alternative method move across the de minimis threshold.

Interested parties may present arguments and justifications in relation to the above-described
differential pricing approach used in these preliminary results, including arguments for
modifying the group definitions used in this proceeding.



                                                   15
        Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page85
                                                                71ofof386
                                                                       363
                 Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




        2.      Results of the Differential Pricing Analysis

Nippon Steel

Based on the results of the differential pricing analysis, Commerce preliminarily finds that 37.01
percent of the value of U.S. sales pass the Cohen's d test, and confirms the existence of a pattern
of prices that differ significantly among purchasers, regions, or time periods. Further,
Commerce preliminarily determines that the average-to-average method cannot account for such
differences because the weighted-average dumping margin crosses the de minimis threshold
when calculated using the average-to-average method and when calculated using an alternative
comparison method based on applying the average-to-transaction method to all U.S. sales. Thus,
for these preliminary results, Commerce is applying the average-to-transaction method to those
sales identified as passing the Cohen’s d test as an alternative to the average-to-average method,
and application of the average-to-average method to those sales identified as not passing the
Cohen’s d test.62

Tokyo Steel

Based on the results of the differential pricing analysis, Commerce preliminarily finds that 94.33
percent of the value of U.S. sales pass the Cohen's d test, and confirms the existence of a pattern
of prices that differ significantly among purchasers, regions, or time periods. Further,
Commerce preliminarily determines that the average-to-average method cannot account for such
differences because there is a meaningful difference in the weighted-average dumping margins
when calculated using the average-to-average method and the alternative comparison methods.
Thus, for these preliminary results, Commerce is applying the average-to-transaction comparison
method to all U.S. sales to calculate the weighted-average dumping margin for Tokyo Steel. 63

     B. DATE OF SALE

Section 351.401(i) of Commerce’s regulations states that, normally, we will use invoice date as
recorded in the producer’s or exporter’s records kept in the ordinary course of business, as the
date of sale. Furthermore, if the shipment date precedes the invoice date, then Commerce will
use the shipment date as the date of sale. The regulation provides that we may use a date other
than the invoice date if Commerce is satisfied that a different date better reflects the data on




62
  See Nippon Steel Preliminary Calculation Memorandum.
63
  See November 2, 2018 Memorandum, re: Preliminary Results Margin Calculation for Tokyo Steel (Tokyo Steel
Preliminary Calculation Memorandum).




                                                    16
         Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page86
                                                                72ofof386
                                                                       363
                  Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




which the material terms of sale are established.64 Furthermore, if the shipment date precedes
the invoice date, then Commerce will use the shipment date as the date of sale.65

Nippon Steel

Nippon Steel reported the date of invoice for home market sales as date of sale, and reported date
of invoice for U.S. market sales for its EP sales and certain Steelscape’s CEP sales.66 Consistent
with our regulations and record evidence, we are using the invoice date as the date of sale for
most of the sales. For certain Steelscape’s CEP sales with shipment date prior to the date of
invoice, Nippon Steel reported the date of shipment as the date of sale.67 Consistent with
Commerce’s practice of using the earlier of shipment or invoice date as the date of sale, we used
shipment date as the date of sale in such instances.

Tokyo Steel

Tokyo Steel reported the date of invoice as the date of sale for its sales in the home market as
well as the U.S. market. 68 For the U.S. market, Tokyo Steel reported that it had only EP sales,
and changes do occur in the material terms of sales between the purchase order date and the
invoice date although they are rare.69 Consistent with Commerce’s regulation and record
evidence, we used the invoice date as the date of sale for both markets.

     C. PRODUCT COMPARISONS

In accordance with section 771(16) of the Act, we considered all products produced and sold by
the respondents in Japan during the POR that fit the description in the “Scope of the Order”
section, above, to be foreign like products for purposes of determining appropriate product
comparisons to U.S. sales. We compared U.S. sales to sales made in the home market, where
appropriate. Where there were no sales of identical merchandise in the home market made in the
ordinary course of trade to compare to U.S. sales, we compared U.S. sales to sales of the most
similar foreign like product made in the ordinary course of trade.

In making product comparisons, we matched foreign like products based on prime versus non-
prime merchandise and the physical characteristics reported by the respondents in the following
order of importance: paint, carbon, quality, strength, thickness, width, form, pickled and pattern.

64
   See 19 CFR 351.401(i); see also Yieh Phui Enterprise Co. v. United States, 791 F. Supp. 2d 1319 (CIT 2011)
(affirming that Commerce may use invoice date unless a party demonstrates that the material terms of its sale were
established on another date); Allied Tube & Conduit Corp. v. United States, 132 F. Supp. 2d 1087, 1090-1092 (CIT
2001).
65
   See Certain Frozen Warmwater Shrimp from Thailand: Final Results and Final Partial Rescission of
Antidumping Duty Administrative Review, 72 FR 52065 (September 12, 2007), and accompanying IDM at Comment
11; Notice of Final Determination of Sales at Less Than Fair Value: Structural Steel Beams from Germany, 67 FR
35497 (May 20, 2002), and accompanying IDM at Comment 2.
66
   See Nippon Steel’s March 25, 2018 Section B response at B-25, and Section C response at C-25.
67
   Id.
68
   See Tokyo Steel’s March 12, 2018 Section B response at 22, and Section C response at 19.
69
   See Tokyo Steel’s March 12, 2018 Section C response at 16 and August 1, 2018 supplemental response at 3.



                                                       17
         Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page87
                                                                   73ofof386
                                                                          363
                    Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




For Nippon Steel’s and Tokyo Steel’s sales of hot-rolled steel in the United States, the reported
control number (i.e. CONNUM) identifies the characteristics of the hot-rolled steel as exported
by Nippon Steel and Tokyo Steel.

       D. EXPORT PRICE AND CONSTRUCTED EXPORT PRICE

Section 772(a) of the Act defines EP as “the price at which the subject merchandise is first sold (or
agreed to be sold) before the date of importation by the producer or exporter of subject merchandise
outside of the United States to an unaffiliated purchaser in the United States or to an unaffiliated
purchaser for exportation to the United States, as adjusted under subsection (c).” Section 772(b) of
the Act defines CEP as “the price at which the subject merchandise is first sold (or agreed to be
sold) in the United States before or after the date of importation by or for the account of the
producer or exporter of such merchandise or by a seller affiliated with the producer or exporter,
to a purchaser not affiliated with the producer or exporter, as adjusted under subsections (c) and
(d).” As explained below, we based the U.S. price on EP and CEP for Nippon Steel and on EP
for Tokyo Steel.

Nippon Steel

We based EP on the price to the first unaffiliated purchaser in the United States. We made
deductions for movement expenses, in accordance with section 772(c)(2)(A) of the Act, which
included, where appropriate, foreign inland freight, foreign brokerage and handling, U.S.
brokerage and handling, international freight, marine insurance, and U.S. inland freight.

We calculated the CEP based on the price to the first unaffiliated purchaser in the United States.
We made deductions from the starting price for any movement expenses (e.g., foreign inland
freight, foreign brokerage and handling, U.S. brokerage and handling, international freight,
marine insurance, and U.S. inland freight), in accordance with section 772(c)(2)(A) of the Act.70
In addition, we made an adjustment to price for the cost of any further manufacturing or
assembly for sales used in the calculations, in accordance with section 772(d)(2) of the Act.

In accordance with section 772(d)(1) of the Act, we calculated the CEP by deducting selling
expenses associated with economic activities occurring in the United States, which include direct
selling expenses (imputed credit expenses, bank charges, and other direct selling expenses) and
indirect selling expenses. Finally, we made an adjustment for profit allocated to these expenses,
in accordance with section 772(d)(3) of the Act. In accordance with section 772(f) of the Act,
we calculated the CEP profit rate using the expenses incurred by Nippon Steel and its U.S.
affiliate on their sales of the subject merchandise in the United States and the profit associated
with those sales.71




70
     See Nippon Steel Preliminary Calculation Memorandum.
71
     Id.



                                                      18
           Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page88
                                                                74ofof386
                                                                       363
                  Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Tokyo Steel

We based EP on the price to the first unaffiliated purchaser in the United States. We made
deductions for movement expenses in accordance with section 772(c)(2)(A) of the Act, for
foreign brokerage and handling expenses. We also made adjustments for billing adjustments,
where appropriate.

     E. NORMAL VALUE

     1. Home Market Viability

In order to determine whether there is a sufficient volume of sales in the home market to serve as
a viable basis for calculating NV, i.e., the aggregate volume of home market sales of the foreign
like product is equal to or greater than five percent of the aggregate volume of U.S. sales, we
normally compare the respondent’s volume of home market sales of the foreign like product to
the volume of U.S. sales of the subject merchandise, in accordance with sections 773(a)(1)(A)
and (B) of the Act. If we determine that no viable home market exists, we may, if appropriate,
use a respondent’s sales of the foreign like product to a third country market as the basis for
comparison market sales, in accordance with section 773(a)(1)(C) of the Act and 19 CFR
351.404.

In this review, we determined that the aggregate volume of home market sales of the foreign like
product for each respondent was greater than five percent of the aggregate volume of its U.S.
sales of the subject merchandise. Therefore, we used home market sales as the basis for NV for
both respondents, in accordance with section 773(a)(1)(B) of the Act.

     2. Affiliated-Party Transactions and Arm’s-Length Test

Commerce may calculate NV based on a sale to an affiliated party only if it is satisfied that the
price to the affiliated party is comparable to the price at which sales are made to parties not
affiliated with the exporter or producer, i.e., sales were made at arm’s-length prices.72
Commerce excludes home market prices to affiliated customers that are not made at arm’s-length
prices from our margin analysis because Commerce considered them to be outside the ordinary
course of trade. Consistent with 19 CFR 351.403(c) and (d) and our practice, “Commerce may
calculate normal value based on sales to affiliates if satisfied that the transactions were made at
arm’s length.”73

In this review, Nippon Steel sold foreign like product to affiliated customers in the home market
as defined in section 771(33) of the Act. Consequently, we conducted the arm’s-length test on
these sale between Nippon Steel and its affiliated customers and determined that the prices were

72
  See 19 CFR 351.403(c).
73
  See China Steel Corp. v. United States, 264 F. Supp. 2d 1339, 1367 (CIT 2003), aff’d, 306 F. Supp. 2d 1291 (CIT
2004) (citing Light-Walled Rectangular Pipe and Tube from Mexico: Preliminary Results and Partial Rescission of
Antidumping Duty Administrative Review, 76 FR 55352, 55355 (September 7, 2011) (Mexican Pipe)).




                                                       19
         Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page89
                                                                75ofof386
                                                                       363
                  Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




not arm’s-length prices and will not use them in the normal value calculation because we
considered the failed-test sales to be outside the ordinary course of trade.74 Once the prices to
the affiliated parties fail the arm’s-length test, we will generally rely on the affiliate resellers’
prices to its customers for NV for the margin calculations.

     3. Level of Trade

Section 773(a)(1)(B)(i) of the Act states that, to the extent practicable, Commerce will calculate
NV based on sales at the same level of trade (LOT) as the U.S. sales. According to 19 CFR
351.412(c)(2), sales are made at different LOTs if they are made at different marketing stages (or
their equivalent), and substantial differences in selling activities are a necessary, but not
sufficient, condition for determining that there is a difference in the stages of marketing.75 In
order to determine whether the home market sales are at different marketing stages than the U.S.
sales, we examine the distribution chain in each market, including selling functions and customer
categories, and the level of selling activities for each type of sale.

Pursuant to section 773(a)(1)(B)(i) of the Act, in identifying LOTs, we consider the starting price
before adjustments for EP and home market sales,76 and the starting price as adjusted under
section 772(d) of the Act for CEP sales.77

When Commerce is unable to match U.S. sale to sales in the home market at the same LOT as
the EP or CEP, Commerce may compare the U.S. sale to sales at a different LOT in the home
market. In comparing EP or CEP sales at a different LOT in the home market, where available
data make it possible, we make a LOT adjustment under section 773(a)(7)(A) of the Act.
Finally, for CEP sales only, if the NV LOT is at a more advanced stage of distribution than the
LOT of CEP but the data available do not provide a basis to determine whether the difference in
LOTs is demonstrated to affect price comparability (i.e., no LOT adjustment is possible),
Commerce will grant a CEP offset, as provided in section 773(a)(7)(B) of the Act.78

In this administrative review, we obtained information from each respondent regarding the
marketing stages involved in making their reported home market and U.S. sales, including a
description of the selling activities performed by each respondent for each channel of
distribution. Our LOT findings are summarized below.




74
   See section 771(15) of the Act and 19 CFR 351.102(b).
75
   See Certain Orange Juice from Brazil: Final Results of Antidumping Duty Administration Review and Notice of
Intent Not To Revoke Antidumping Duty Order in Part, 75 FR 50999 (August 18, 2010) (OJ Brazil), and
accompanying Issues and Decision Memorandum (IDM) at Comment 7.
76
   Where NV is based on CV, we determine the NV LOT based on the LOT of the sales from which we derive
selling, general and administrative (SG&A) expenses, and profit for CV, where possible. See 19 CFR
351.412(c)(1).
77
   See Micron Tech., Inc. v. United States, 243 F.3d 1301, 1314-16 (Fed. Cir. 2001).
78
   See OJ Brazil IDM at Comment 7.




                                                      20
         Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page90
                                                                76ofof386
                                                                       363
                  Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Nippon Steel

In the home market, Nippon Steel sells merchandise under consideration through three channels
of distribution.79 In channel 1, Nippon Steel negotiates sales with affiliated and unaffiliated
primary customers through affiliated and unaffiliated trading companies, this channel of
distribution accounts for the vast majority of the group’s home market sales.80 In channel 2,
Nippon Steel sells to affiliated and unaffiliated trading companies that re-sell the steel in
quantities and prices negotiated by the trading companies.81 In channel 3, Nippon Steel sells
directly to affiliated and unaffiliated primary customers without the assistance of the trading
companies.82 In connection with all three types of sales, Nippon Steel performed the following
categories of selling functions: production planning, strategic planning & marketing, order
evaluation, order/invoice system, end-user sales contact, advertising, warranty, technical
services, administration, packing, freight & delivery.83 Further, Nippon Steel reported
performing the essentially the same functions at the same relative level of intensity for all of its
home market sales. On this basis, we preliminary determine that all home market sales are at the
same LOT.84

Nippon Steel reported that it made U.S. sales through one channel of distribution. However, we
find that Nippon Steel made sales through two channels of distribution: EP sales through
unaffiliated trading companies for sales to unaffiliated U.S. customers and CEP sales by Nippon
Steel’s affiliated U.S. further manufacturers to unaffiliated customers. We find that Nippon Steel
performed all selling functions at the same relative level of intensity,85 as Nippon Steel
negotiates prices with the assistance of the trading companies, and the trading companies arrange
transport to the primary customers.86 Thus, we preliminarily determined that Nippon Steel’s
U.S. sales are made at the same LOT.

We then compared the home market LOT to the U.S. LOT and found that the selling functions
Nippon Steel performed for its home market customers are virtually the same as those performed
for its U.S. customers at a similar level of intensity. The only difference is that Nippon Steel
coordinates freight & delivery at a relatively lower level of intensity for U.S. sales. This
difference is not sufficient to determine that Nippon Steel’s LOT for U.S. sales is different from
the home market LOT. Therefore, we preliminarily determine that home market sales and the
U.S. were made at the same LOT, and that no LOT adjustment was warranted. Because Nippon
Steel’s home market LOT is not at a more advanced stage of distribution than its U.S. LOT, a
CEP offset is not warranted.



79
   See Nippon Steel IQR Section A at A-24
80
   Id.
81
   Id.
82
   Id.
83
   See Nippon Steel IQR Section A at Exhibit A-10.
84
   Id.
85
   Id.
86
   See Nippon Steel IQR Section A at A-29.




                                                     21
         Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page91
                                                                77ofof386
                                                                       363
                  Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Tokyo Steel

In the home market, Tokyo Steel sells merchandise under consideration through three channels
of distribution.87 In channel 1, Tokyo Steel sells to a trading company who then sells the
merchandise to distributors or end users. In channel 2, Tokyo Steel sells directly to distributors,
and in channel 3, Tokyo Steel sells directly to end users. In connection with all three types of
sales, Tokyo Steel performed the following categories of selling functions: sales forecasting,
sales promotion, packing, order input/processing, direct sales personnel, sales/marketing support,
market research, freight and delivery.88 Further, Tokyo Steel reported performing essentially the
same functions at the same relative level of intensity for all of its home market sales. On this
basis, we preliminary determine that all home market sales are at the same LOT.89

Tokyo Steel reported that it made U.S. sales through a Japanese trading company.90 The selling
functions performed were nearly the same as those performed for home market customers. Thus,
we find that Tokyo Steel had one channel of distribution in the U.S. market and preliminarily
determine that all Tokyo Steel’s U.S. sales are made at the same LOT.

We then compared the home market LOT to the U.S. LOT and found that the selling functions
Tokyo Steel performed for its home market customers are nearly the same as those performed for
its U.S. customers at a similar level of intensity. Therefore, we preliminarily determine that
home market sales and the U.S. were made at the same LOT, and that no LOT adjustment was
warranted.

     4. Cost of Production Analysis

In accordance with section 773(b)(2)(A) of the Act, we requested cost information from the
respondents in this review to determine if there were reasonable grounds to believe or suspect
that sales of foreign like product had been made at prices less than the COP of the product.91 We
examined Nippon Steel’s and Tokyo Steel’s cost data and preliminarily determine that our
quarterly cost methodology is not warranted. Accordingly, we are applying our standard
methodology of using annual costs based on the reported data.

        a. Calculation of COP

In accordance with section 773(b)(3) of the Act, we calculated COP based on the sum of the
costs of materials and fabrication for the foreign like product, plus amounts for general and
administrative (G&A) expenses and interest expenses.



87
   See Tokyo Steel IQR Section A at 11.
88
   See Tokyo Steel IQR Section A at Exhibit A-8.
89
   Id.
90
   Id.
91
   See Nippon Steel DQR and Tokyo Steel DQR.




                                                   22
         Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page92
                                                                  78ofof386
                                                                         363
                 Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Nippon Steel

We relied on the COP data submitted by Nippon Steel except as follows:92

     x   We adjusted the reported transfer prices of lump iron ore, fine iron ore and iron ore
         pellets to reflect higher market prices in according with section 773(f)(2) of the Act.93

     x   We revised the financial expenses of Nisshin to reflect Nippon Steel’s financial expense
         rate calculated at the highest level of consolidation.94

     x   We adjusted Steelscape LLC’s reported cost of services obtained from an affiliated party
         to reflect transfer prices, in accordance with section 773(f)(3) of the Act, because the
         transfer prices were higher in comparison to the affiliate’s reported cost and market
         prices. 95

Tokyo Steel

We relied on the COP data submitted by Tokyo Steel except as follows:96

     x   We increased Tokyo Steel’s total cost of manufacturing (TOTCOM) for the
         reconciliation difference between the company’s TOTCOM reflect in its normal course
         of business and the total extended TOTCOM reported in its cost data file.97

     x   We increased the numerator of Tokyo Steel’s general and administrative expense rate to
         include certain expenses related to idled assets.98

         b. COP Test

On a product-specific basis, pursuant to section 773(a)(1)(B)(i) of the Act, we compared the
adjusted weighted-average COPs to the home market sales prices of the foreign like product, in
order to determine whether the sales prices were below the COPs. For purposes of this
comparison, we used COPs exclusive of selling and packing expenses. The prices were
exclusive of any applicable billing adjustments, movement charges, actual direct and indirect
selling expenses, and packing expenses.




92
   See Nippon Steel SDR at exhibit SD-1.
93
   See Nippon Steel Preliminary Calculation Memorandum.
94
   Id.
95
   Id.
96
   See Tokyo Steel 2SDR at exhibit SD2-1.
97
   See Memorandum to Neal M. Halper, Cost of Production and Constructed Value Calculation Adjustments for the
Preliminary Results – Tokyo Steel Manufacturing Co., Ltd., dated November 2, 2018, at 1.
98
   Id.



                                                     23
          Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page93
                                                               79ofof386
                                                                      363
               Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




       c. Results of the COP Test

In determining whether to disregard home market sales made at prices below the COP, we
examined, in accordance with sections 773(b)(1)(A) and (B) of the Act, whether: 1) within an
extended period of time, such sales were made in substantial quantities; and 2) such sales were
made at prices which permitted the recovery of all costs within a reasonable period of time in the
normal course of trade. In accordance with sections 773(b)(2)(B) and (C) of the Act, where less
than 20 percent of a respondent’s home market sales of a given product are at prices less than the
COP, we do not disregard any below-cost sales of that product because we determine that in such
instances the below-cost sales were not made within an extended period of time and in
“substantial quantities.” Where 20 percent or more of a respondent’s sales of a given product are
at prices less than the COP, we disregard the below-cost sales because: 1) they were made
within an extended period of time in “substantial quantities,” in accordance with sections
773(b)(2)(B) and (C) of the Act; and, 2) based on our comparison of prices to the weighted-
average COPs for the POR, they were at prices which would not permit the recovery of all costs
within a reasonable period of time, in accordance with section 773(b)(2)(D) of the Act.

We found that, for each respondent, more than 20 percent of sales of certain home market
products during the POR were at prices less than the COP and, in addition, such sales did not
permit for the recovery of costs within a reasonable period of time. We, therefore, excluded
these sales and used the remaining sales, as the basis for determining NV, in accordance with
section 773(b)(1) of the Act.

   5. Calculation of NV Based on Home Market Prices

Nippon Steel

We increased, where appropriate, the starting price to account for billing adjustments, in
accordance with 19 CFR 351.401(c). We also made a deduction from the starting price for
inland freight, under section 773(a)(6)(B)(ii) of the Act.

For comparisons made to EP sales (Nippon Steel U.S. sales Channel 1), we made adjustments for
differences in circumstances of sale (COS) pursuant to section 773(a)(6)(C)(iii) of the Act. We
made COS adjustments by deducting direct selling expenses incurred for home-market sales
(e.g., imputed credit) and adding U.S. direct selling expenses (e.g., imputed credit), where
appropriate.

For comparisons to CEP sales (Nippon Steel U.S. sales Channels 2), in accordance with section
773(a)(6)(C)(iii) of the Act and 19 CFR 351.410, we deducted from NV direct selling expenses
(e.g., imputed credit).

For comparisons to both EP and CEP sales, we deducted home-market packing costs and added
U.S. packing costs, in accordance with sections 773(a)(6)(A) and (B) of the Act. When
comparing U.S. sales with home market sales of similar merchandise, we also made adjustments
for differences in costs attributable to differences in the physical characteristics of the



                                               24
        Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
           Case
            Case1:21-cv-00062-MAB
                 1:21-cv-00327-N/A Document 21
                                            2 Filed
                                               Filed07/09/21
                                                     06/04/21 Page
                                                               Page94
                                                                    80ofof386
                                                                           363
                   Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




merchandise, in accordance with section 773(a)(6)(C)(ii) of the Act and 19 CFR 351.411. We
based this adjustment on the difference in the variable cost of manufacturing for the foreign like
product and subject merchandise.99

Tokyo Steel

With respect to Tokyo Steel, we made adjustments to the starting price for billing adjustments,
discounts, and sales promotion expenses, where appropriate. We also made a deduction from the
starting price for certain movement expenses under section 773(a)(6)(B)(ii) of the Act.100

In addition, we made adjustments for differences in COS, pursuant to section 773(a)(6)(C)(iii) of
the Act, by deducting direct selling expenses incurred for home-market sales (e.g., imputed
credit) and adding U.S. direct selling expenses (e.g., imputed credit), where appropriate.

We deducted home-market packing costs and added U.S. packing costs, in accordance with
sections 773(a)(6)(A) and (B) of the Act. When comparing U.S. sales with home market sales of
similar merchandise, we also made adjustments for differences in costs attributable to differences
in the physical characteristics of the merchandise, in accordance with section 773(a)(6)(C)(ii) of
the Act and 19 CFR 351.411. We based this adjustment on the difference in the variable cost of
manufacturing for the foreign like product and subject merchandise.101

      X.       CURRENCY CONVERSION

We made currency conversions into U.S. dollars in accordance with section 773A of the Act and
19 CFR 351.415, based on the exchange rates in effect on the date of the U.S. sales as certified
by the Federal Reserve Bank.




99
   See 19 CFR 351.411(b).
100
    See Tokyo Steel Preliminary Calculation Memorandum.
101
    See 19 CFR 351.411(b).



                                                    25
            Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page95
                                                                81ofof386
                                                                       363
                 Barcode:3770225-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




   XI.      RECOMMENDATION

We recommend applying the above methodology for these preliminary results.


☒                               ☐
____________                   ____________
Agree                          Disagree

                               11/1/2018



 X

 Signed by: JAMES MAEDER


James Maeder
Associate Deputy Assistant Secretary
 for Antidumping and Countervailing Duty Operations
 performing the duties of Deputy Assistant Secretary
 for Antidumping and Countervailing Duty Operations




                                                26
         Filed By: Jun Jack Zhao, Filed Date: 11/7/18 1:43 PM, Submission Status: Approved
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page96
                                                         82ofof386
                                                                363




                 ATTACHMENT 3
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page97
                                                                83ofof386
                                                                       363
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




                                                                                        $
                                                                             $GPLQLVWUDWLYH5HYLHZ
                                                                           ±
                                                                                 3XEOLF'RFXPHQW
                                                                               ( &2IILFH9,,--=

-DQXDU\

'DQLHO/3RUWHU(VT
Tokyo Steel Manufacturing Co., Ltd
&XUWLV0DOOHW3UHYRVW&ROW 0RVOH//3
3HQQV\OYDQLD$YHQXH1:
:DVKLQJWRQ'&

'HDU0U3RUWHU

,DPZULWLQJWR\RXRQEHKDOIRI(QIRUFHPHQWDQG&RPSOLDQFHDXQLWRIWKH8QLWHG6WDWHV
'HSDUWPHQWRI&RPPHUFH2Q'HFHPEHUZHLQLWLDWHGDQDGPLQLVWUDWLYHUHYLHZRIWKH
DQWLGXPSLQJGXW\RUGHURQFHUWDLQKRWUROOHGVWHHOIODWSURGXFWV KRWUROOHGVWHHO LQRUGHUWR
GHWHUPLQHZKHWKHUPHUFKDQGLVHLPSRUWHGLQWRWKH8QLWHG6WDWHVWKDW\RXDUHEHOLHYHGWRSURGXFH
DQGRUH[SRUWLVEHLQJVROGDWGXPSHGSULFHV'XPSLQJRFFXUVZKHQLPSRUWHGPHUFKDQGLVHLV
VROGLQRUIRUH[SRUWWRWKH8QLWHG6WDWHVDWOHVVWKDQWKHQRUPDOYDOXHRIWKHPHUFKDQGLVHi.e.
WKH8QLWHG6WDWHVSULFHLVOHVVWKDQWKHSULFHDWZKLFKLGHQWLFDORUVLPLODUPHUFKDQGLVHLVVROGLQD
IRUHLJQPDUNHW XVXDOO\WKHKRPHPDUNHWRIWKHSURGXFHUDQGRUH[SRUWHURIWKHPHUFKDQGLVH RU
LVOHVVWKDQWKHFRQVWUXFWHGYDOXHRIWKHPHUFKDQGLVH7KHSURGXFWFRYHUHGE\WKLVUHYLHZLVKRW
UROOHGVWHHOIURP-DSDQ:HDUHH[DPLQLQJVDOHVHQWULHVRUVKLSPHQWVGXULQJWKHSHULRGRI
0DUFKWKURXJK6HSWHPEHU:HLQLWLDWHGWKHUHYLHZEDVHGRQDUHTXHVWILOHG
E\$.6WHHO&RUSRUDWLRQ$UFHORU0LWWDO86$//&1XFRU&RUSRUDWLRQ66$%(QWHUSULVHV//&
6WHHO'\QDPLF,QFDQG8QLWHG6WDWHV6WHHO&RUSRUDWLRQ WKHSHWLWLRQHUV RQEHKDOIRIWKH
8QLWHG6WDWHVLQGXVWU\SURGXFLQJWKHPHUFKDQGLVHXQGHUUHYLHZ

:HDUHVROLFLWLQJWKHLQIRUPDWLRQUHTXHVWHGLQWKHHQFORVHGTXHVWLRQQDLUHWRGHWHUPLQHZKHWKHU
VXEMHFWPHUFKDQGLVHWKDW\RXSURGXFHGDQGRUH[SRUWHGZDVLQIDFWVROGLQRUWRWKH8QLWHG
6WDWHVDWGXPSHGSULFHV*HQHUDOLQVWUXFWLRQVIRUUHVSRQGLQJWRWKHTXHVWLRQQDLUHIROORZ
LPPHGLDWHO\DIWHUWKHWDEOHRIFRQWHQWV:HKDYHGLYLGHGWKHTXHVWLRQQDLUHLQWRILYHVHFWLRQV$
WKURXJK(DQGDWWDFKHGVXSSOHPHQWDOLQIRUPDWLRQLQFOXGLQJDJORVVDU\RIWHUPVLQ$SSHQGLFHV,
WKURXJK9,,3OHDVHUHYLHZWKHFRQWHQWVSDJHDQGHQVXUHWKDW\RXKDYHUHFHLYHGDOOWKHVHFWLRQV
RIWKHTXHVWLRQQDLUH,I\RXKDYHQRWUHFHLYHGWKHHQWLUHTXHVWLRQQDLUHSOHDVHFRQWDFWWKHRIILFLDO
LQFKDUJHLPPHGLDWHO\

<RXDUHUHTXHVWHGWRUHVSRQGWRVHFWLRQV$ *HQHUDO,QIRUPDWLRQ % 6DOHVLQWKH+RPH0DUNHW
RUWR7KLUG&RXQWULHV DQG& 6DOHVWRWKH8QLWHG6WDWHV DQGVHFWLRQ' &RVWRI






        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page98
                                                                   84ofof386
                                                                          363
                          Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



3URGXFWLRQ&RQVWUXFWHG9DOXH ,IDIWHUH[DPLQLQJVHFWLRQV$DQG&RIWKHTXHVWLRQQDLUH\RX
FRQFOXGHWKDW\RXUFRPSDQ\DQGLWVDIILOLDWHVGLGQRWKDYHDQ\86VDOHVRUVKLSPHQWVGXULQJWKH
UHYLHZSHULRGLGHQWLILHGDERYHSOHDVHVXEPLWDVWDWHPHQWWRWKDWHIIHFWIROORZLQJWKHGDWD
VXEPLVVLRQUHTXLUHPHQWVVSHFLILHGLQWKHJHQHUDOLQVWUXFWLRQV,I\RXGRQRWVXEPLWVXFKD
VWDWHPHQWIRUWKHDGPLQLVWUDWLYHUHFRUGLQWKLVFDVHZHPD\FRQFOXGHWKDW\RXUFRPSDQ\KDVQRW
EHHQUHVSRQVLYHWRWKLVTXHVWLRQQDLUHDQGPD\SURFHHGRQWKHEDVLVRIWKHIDFWVRWKHUZLVH
DYDLODEOHDVGHILQHGLQWKHJORVVDU\DW$SSHQGL[,RIWKHDWWDFKHGTXHVWLRQQDLUH

,IDQ\RIWKHSURGXFWVFRYHUHGE\WKLVUHYLHZXQGHUZHQWDGGLWLRQDOSURFHVVLQJLQWKH8QLWHG
6WDWHVEHIRUHWKH\ZHUHGHOLYHUHGWRFXVWRPHUVXQDIILOLDWHGZLWK\RXUFRPSDQ\\RXDUHLQ
JHQHUDOUHTXLUHGWRUHVSRQGWRVHFWLRQ( &RVWRI)XUWKHU0DQXIDFWXULQJRU$VVHPEO\3HUIRUPHG
LQWKH8QLWHG6WDWHV +RZHYHULI\RXEHOLHYHWKHYDOXHDGGHGLQWKH8QLWHG6WDWHVH[FHHGV
VXEVWDQWLDOO\WKHYDOXHRIWKHPHUFKDQGLVHLPSRUWHGLQWRWKH8QLWHG6WDWHV i.e.WKHYDOXHDGGHG
LQWKH8QLWHG6WDWHVUHSUHVHQWVDWOHDVWSHUFHQWRIWKHSULFHRIWKHPHUFKDQGLVHFKDUJHGWRWKH
ILUVWFXVWRPHUVXQDIILOLDWHGZLWK\RXUFRPSDQ\ SOHDVHFRQWDFWWKHRIILFLDOLQFKDUJHLQZULWLQJ
LPPHGLDWHO\

3OHDVHUHIHUWRWKHFRYHUSDJHDQGJHQHUDOLQVWUXFWLRQVRIWKHHQFORVHGTXHVWLRQQDLUHIRUWKHWLPH
SHULRGFRYHUHGE\WKLVUHYLHZWKHGXHGDWHVIRUUHVSRQGLQJWRWKHTXHVWLRQQDLUHDQGWKH
LQVWUXFWLRQVIRUILOLQJWKHUHVSRQVH:HUHPLQG\RXWKDWEHJLQQLQJ$XJXVWZLWKFHUWDLQ
OLPLWHGH[FHSWLRQVDOOVXEPLVVLRQVIRUDOOSURFHHGLQJVPXVWEHILOHGHOHFWURQLFDOO\XVLQJ
(QIRUFHPHQWDQG&RPSOLDQFH¶V$&&(66$QHOHFWURQLFDOO\ILOHGGRFXPHQWPXVWEHUHFHLYHG
VXFFHVVIXOO\LQLWVHQWLUHW\E\WKH'HSDUWPHQW¶VHOHFWURQLFUHFRUGVV\VWHP$&&(66E\SP
(DVWHUQ7LPH (7 RQWKHGDWHLQGLFDWHGRQWKHFRYHUSDJHRIWKHHQFORVHGTXHVWLRQQDLUH
'RFXPHQWVH[FHSWHGIURPWKHHOHFWURQLFVXEPLVVLRQUHTXLUHPHQWVPXVWEHILOHGPDQXDOO\ i.e.LQ
SDSHUIRUP ZLWKWKH$32'RFNHWV8QLWLQ5RRPDQGVWDPSHGZLWKWKHGDWHDQGWLPHRI
UHFHLSWE\SP(7RQWKHGXHGDWHHVWDEOLVKHGKHUHZLWKLQ

)RU\RXUFRQYHQLHQFHWKH'HSDUWPHQWKDVWKHIROORZLQJUHVRXUFHVDYDLODEOHRQOLQHWRDVVLVW\RX
LQFRPSO\LQJZLWKWKHVHHOHFWURQLFILOLQJSURFHGXUHV

$&&(66+HOS/LQN
KWWSVDFFHVVWUDGHJRYKHOSDVS[

$&&(66([WHUQDO8VHU*XLGH
KWWSVDFFHVVWUDGHJRYKHOS$&&(668VHU*XLGHSGI





 2Q-XQH3UHVLGHQW2EDPDVLJQHGLQWRODZ7KH7UDGH3UHIHUHQFHV([WHQVLRQ$FWRI3XEOLF/DZ
 WKH³$FW´ ZKLFKSURYLGHVDQXPEHURIDPHQGPHQWVWRWKHDQWLGXPSLQJGXW\ ³$'´ DQGFRXQWHUYDLOLQJ
GXW\ ³&9'´ ODZV8QGHUWKHDPHQGPHQWRI6HFWLRQ E  RIWKH7DULII$FWRI86&E E  
WKH'HSDUWPHQWZLOOUHTXHVWFRQVWUXFWHGYDOXHDQGFRVWRISURGXFWLRQLQIRUPDWLRQIURPUHVSRQGHQWFRPSDQLHVLQDOO
$'SURFHHGLQJV7KHUHIRUH\RXPXVWVXEPLWDIXOOUHVSRQVHWR6HFWLRQ'RIWKLVTXHVWLRQQDLUH

                                                          
                                                         


            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page99
                                                                   85ofof386
                                                                          363
                         Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



$&&(66+DQGERRNRQ(OHFWURQLF)LOLQJ3URFHGXUHV
KWWSVDFFHVVWUDGHJRYKHOS+DQGERRNRQ(OHFWURQLF)LOOLQJ3URFHGXUHVSGI

Federal RegisterQRWLFHAntidumping and Countervailing Duty Proceedings: Electronic Filing
Procedures; Administrative Protective Order Procedures)5 -XO\ 
KWWSZZZJSRJRYIGV\VSNJ)5SGISGIDQGEnforcement and
Compliance: Change of Electronic Filing System Name,)5 1RYHPEHU 
KWWSZZZJSRJRYIGV\VSNJ)5SGISGI

3OHDVHQRWHWKDWUHYLVHGFHUWLILFDWLRQUHTXLUHPHQWVDUHLQHIIHFWIRUFRPSDQ\JRYHUQPHQWRIILFLDOV
DVZHOODVWKHLUUHSUHVHQWDWLYHV,QDOOVHJPHQWVRIDQWLGXPSLQJGXW\RUFRXQWHUYDLOLQJGXW\
SURFHHGLQJVLQLWLDWHGRQRUDIWHU$XJXVWSDUWLHVVXEPLWWLQJIDFWXDOLQIRUPDWLRQPXVW
XVHWKHIRUPDWVIRUWKHUHYLVHGFHUWLILFDWLRQVSURYLGHGDWWKHHQGRIWKHFinal Rule7HPSODWHV
IRUWKHVHFHUWLILFDWLRQVDUHLQFOXGHGDVDQDSSHQGL[WRWKLVTXHVWLRQQDLUH

7KH'HSDUWPHQWPXVWFRQGXFWWKLVDGPLQLVWUDWLYHUHYLHZLQDFFRUGDQFHZLWKVWDWXWRU\DQG
UHJXODWRU\GHDGOLQHV,I\RXDUHXQDEOHWRUHVSRQGFRPSOHWHO\WRHYHU\TXHVWLRQLQWKHDWWDFKHG
TXHVWLRQQDLUHE\WKHHVWDEOLVKHGGHDGOLQHRUDUHXQDEOHWRSURYLGHDOOUHTXHVWHGVXSSRUWLQJ
GRFXPHQWDWLRQE\WKHVDPHGDWH\RXPXVWQRWLI\WKHRIILFLDOLQFKDUJHDQGVXEPLWDUHTXHVWIRU
DQH[WHQVLRQRIWKHGHDGOLQHIRUDOORUSDUWRIWKHTXHVWLRQQDLUHUHVSRQVH,I\RXUHTXLUHDQ
H[WHQVLRQIRURQO\SDUWRI\RXUUHVSRQVHVXFKDUHTXHVWVKRXOGEHVXEPLWWHGVHSDUDWHO\IURPWKH
SRUWLRQRI\RXUUHVSRQVHILOHGXQGHUWKHFXUUHQWGHDGOLQH6WDWHPHQWVLQFOXGHGZLWKLQD
TXHVWLRQQDLUHUHVSRQVHUHJDUGLQJDUHVSRQGHQW¶VRQJRLQJHIIRUWVWRFROOHFWSDUWRIWKHUHTXHVWHG
LQIRUPDWLRQDQGSURPLVHVWRVXSSO\VXFKPLVVLQJLQIRUPDWLRQZKHQDYDLODEOHLQWKHIXWXUHGR
QRWVXEVWLWXWHIRUDZULWWHQH[WHQVLRQUHTXHVW6HFWLRQ F RIWKH'HSDUWPHQW¶V
UHJXODWLRQVUHTXLUHVWKDWDOOH[WHQVLRQUHTXHVWVEHLQZULWLQJDQGVWDWHWKHUHDVRQVIRUWKHUHTXHVW
$Q\H[WHQVLRQJUDQWHGLQUHVSRQVHWR\RXUUHTXHVWZLOOEHLQZULWLQJRWKHUZLVHWKHRULJLQDO
GHDGOLQHZLOODSSO\

,IWKH'HSDUWPHQWGRHVQRWUHFHLYHHLWKHUWKHUHTXHVWHGLQIRUPDWLRQRUDZULWWHQH[WHQVLRQUHTXHVW
EHIRUHSP(7RQWKHHVWDEOLVKHGGHDGOLQHZHPD\FRQFOXGHWKDW\RXUFRPSDQ\KDVGHFLGHG
QRWWRFRRSHUDWHLQWKLVSURFHHGLQJ7KH'HSDUWPHQWZLOOQRWDFFHSWDQ\UHTXHVWHGLQIRUPDWLRQ
VXEPLWWHGDIWHUWKHGHDGOLQH$VUHTXLUHGE\VHFWLRQ G RIRXUUHJXODWLRQVZHZLOOUHMHFW
VXFKVXEPLVVLRQVDVXQWLPHO\7KHUHIRUHIDLOXUHWRSURSHUO\UHTXHVWH[WHQVLRQVIRUDOORUSDUWRI
DTXHVWLRQQDLUHUHVSRQVHPD\UHVXOWLQWKHDSSOLFDWLRQRISDUWLDORUWRWDOIDFWVDYDLODEOHSXUVXDQW
WRVHFWLRQ D RIWKH$FWZKLFKPD\LQFOXGHDGYHUVHLQIHUHQFHVSXUVXDQWWRVHFWLRQ E RI
WKH$FW





 See Certification of Factual Information To Import Administration During Antidumping and Countervailing Duty
Proceedings)5 -XO\  Final Rule see alsoWKHIUHTXHQWO\DVNHGTXHVWLRQVUHJDUGLQJWKHFinal
RuleDYDLODEOHDWKWWSHQIRUFHPHQWWUDGHJRYWOHLQRWLFHVIDFWXDOBLQIRBILQDOBUXOHB)$4BSGI7HPSODWHV
IRUWKHVHFHUWLILFDWLRQVDUHLQFOXGHGDVDQDSSHQGL[WRWKLVTXHVWLRQQDLUH

                                                         
                                                        


            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document
                             Document221 Filed
                                           Filed
                                               07/09/21
                                                 06/04/21 Page
                                                           Page100
                                                                86of
                                                                   of386
                                                                     363
               Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



6KRXOG\RXKDYHDQ\TXHVWLRQVDERXWWKLVPDWWHUSOHDVHFRQWDFW-DFN=KDRDW  

6LQFHUHO\




                           

7KRPDV*LOJXQQ
3URJUDP0DQDJHU
$'&9'2SHUDWLRQV2IILFH9,,

(QFORVXUH






                                                
                                               


       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document
                             Document221 Filed
                                           Filed
                                               07/09/21
                                                 06/04/21 Page
                                                           Page101
                                                                87of
                                                                   of386
                                                                     363
               Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




                  81,7('67$7(6'(3$570(172)&200(5&(
                       (1)25&(0(17$1'&203/,$1&(
                             $17,'803,1*$1'
                     &2817(59$,/,1*'87<23(5$7,216
                                      
                                 2)),&(9,,
                                      
                         5(48(67)25,1)250$7,21
                                      
                 $17,'803,1*'87<$'0,1,675$7,9(5(9,(:

                            7RN\R6WHHO0DQXIDFWXULQJ&R/WG
                                             
                                          -DSDQ

                             &HUWDLQ+RW5ROOHG6WHHO)ODW3URGXFWV

3(5,2'2)5(9,(:±

5(63216('8('$7(
        
        6HFWLRQ$)HEUXDU\
       6HFWLRQV%')HEUXDU\


2)),&,$/6,1&+$5*(

1$0(-DFN=KDR                                         1$0(7KRPDV*LOJXQQ
3+21(                                    3+21(  
)$;                                )$;   
(0$,/MXQMDFN]KDR#WUDGHJRY                         (0$,/7KRPDV*LOJXQQ#WUDGHJRY

$UHVSRQVHPXVWEHVXEPLWWHGHOHFWURQLFDOO\XVLQJ(QIRUFHPHQWDQG&RPSOLDQFH¶V
$&&(66DWKWWSDFFHVVWUDGHJRY

)RUWKHHOHFWURQLFILOLQJUHJXODWLRQVSOHDVHUHIHUWRAntidumping and Countervailing Duty
Proceedings: Electronic Filing Procedures; Administrative Protective Order Procedures)5
 -XO\ DQGEnforcement and Compliance: Change of Electronic Filing System
Name,)5 1RYHPEHU <RXPD\DOVRREWDLQWKHIROORZLQJHOHFWURQLFILOLQJ
JXLGHOLQHVRQWKH$&&(66ZHEVLWH KWWSDFFHVVWUDGHJRY $&&(66([WHUQDO8VHU*XLGH
$&&(66+DQGERRN







       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document
                             Document221 Filed
                                           Filed
                                               07/09/21
                                                 06/04/21 Page
                                                           Page102
                                                                88of
                                                                   of386
                                                                     363
               Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                         &217(176


*HQHUDO,QVWUXFWLRQV

6HFWLRQ$        2UJDQL]DWLRQ$FFRXQWLQJ3UDFWLFHV0DUNHWVDQG0HUFKDQGLVH

6HFWLRQ%        6DOHVLQWKH+RPH0DUNHWRUWRD7KLUG&RXQWU\

6HFWLRQ&        6DOHVWRWKH8QLWHG6WDWHV

6HFWLRQ'        &RVWRI3URGXFWLRQDQG&RQVWUXFWHG9DOXH

6HFWLRQ(        &RVWRI)XUWKHU0DQXIDFWXUHRU$VVHPEO\3HUIRUPHGLQWKH8QLWHG6WDWHV

$SSHQGL[,        *ORVVDU\RI7HUPV

$SSHQGL[,,       ,QVWUXFWLRQVIRU6XEPLWWLQJ&RPSXWHU'DWDEDVHVDQG6SUHDGVKHHWV

$SSHQGL[,,,      'HVFULSWLRQRI3URGXFWV8QGHU5HYLHZ

$SSHQGL[,9       &HUWLILFDWLRQVRI)DFWXDO$FFXUDF\DQG&HUWLILFDWHRI6HUYLFH

$SSHQGL[9        &DVH6SHFLILF4XHVWLRQVDQG0RGLILFDWLRQV,QFOXGLQJ0DWFKLQJ&ULWHULD

$SSHQGL[9,       $UPV/HQJWK6DOHVWR$IILOLDWHG3DUWLHV

$SSHQGL[9,,      6DOHV'DWDEDVH6XPPDULHV






                                                


       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
          Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document
                                 Document221 Filed
                                               Filed
                                                   07/09/21
                                                     06/04/21 Page
                                                               Page103
                                                                    89of
                                                                       of386
                                                                         363

                         Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                                    *(1(5$/,16758&7,216

    Note: The latest antidumping questionnaires, antidumping procedures manual, which
    provides guidance useful for calculating much of the information requested below, and
    relevant laws and regulations can be found at the following links:

    $QWLGXPSLQJ4XHVWLRQQDLUHV
    KWWSHQIRUFHPHQWWUDGHJRYTXHVWLRQQDLUHVTXHVWLRQQDLUHVDGKWPO
    $QWLGXPSLQJ3URFHGXUHV0DQXDO
    KWWSHQIRUFHPHQWWUDGHJRYDGPDQXDOLQGH[KWPO
    /DZVDQG5HJXODWLRQV
    KWWSHQIRUFHPHQWWUDGHJRYUHJVLQGH[KWPO

7KLVTXHVWLRQQDLUHUHTXHVWVLQIRUPDWLRQWRHQDEOHWKH8QLWHG6WDWHV'HSDUWPHQWRI&RPPHUFH
  WKH'HSDUWPHQW WRGHWHUPLQHZKHWKHU\RXUFRPSDQ\GXPSHGWKHVXEMHFWPHUFKDQGLVHLQWKH
8QLWHG6WDWHV'XPSLQJLVWKHVDOHRIPHUFKDQGLVHWRWKH8QLWHG6WDWHVDWSULFHVEHORZWKH
QRUPDOYDOXHRIWKHPHUFKDQGLVH,I\RXKDYHTXHVWLRQVZHXUJH\RXWRFRQVXOWZLWKWKH
RIILFLDOLQFKDUJHQDPHGRQWKHFRYHUSDJH,IIRUDQ\UHDVRQ\RXGRQRWEHOLHYHWKDW\RXFDQ
FRPSOHWHWKHUHVSRQVHWRWKHTXHVWLRQQDLUHE\WKHGDWHVSHFLILHGRQWKHFRYHUSDJHRIWKLV
TXHVWLRQQDLUHRULQWKHIRUPUHTXHVWHG\RXVKRXOGFRQWDFWWKHRIILFLDOLQFKDUJHLPPHGLDWHO\
<RXPXVWIRUPDOO\UHTXHVWDQH[WHQVLRQRIWLPHLQZULWLQJ$Q\H[WHQVLRQZLOOEHDSSURYHGLQ
ZULWLQJRWKHUZLVHWKHRULJLQDOGHDGOLQHVZLOODSSO\

<RXUUHVSRQVHWRWKHTXHVWLRQQDLUHVKRXOGLQFOXGHDOORIWKHLQIRUPDWLRQUHTXHVWHG,WLVHVVHQWLDO
DQGLQ\RXULQWHUHVWWKDWWKH'HSDUWPHQWUHFHLYHFRPSOHWHLQIRUPDWLRQHDUO\LQWKHSURFHHGLQJWR
HQVXUHDWKRURXJKDQGDFFXUDWHDQDO\VLVDQGWRSURYLGHDOOSDUWLHVWKHIXOOHVWRSSRUWXQLW\WR
UHYLHZDQGFRPPHQWRQ\RXUVXEPLVVLRQDQGWKH'HSDUWPHQW¶VDQDO\VLV:HDSSUHFLDWH\RXU
FRRSHUDWLRQLQWKLVUHYLHZ

    Note: This review will be conducted on a schedule dictated by law. If you fail to provide
    accurately the information requested within the time provided, the Department may be
    required to base its findings on the facts available. If you fail to cooperate with the
    Department by not acting to the best of your ability to comply with a request for
    information, the Department may use information that is adverse to your interest in
    conducting its analysis.

7KLVTXHVWLRQQDLUHFRQVLVWVRIWKHIROORZLQJVHFWLRQV

         6HFWLRQ$UHTXHVWVLQIRUPDWLRQDERXW\RXURUJDQL]DWLRQDQGDFFRXQWLQJSUDFWLFHVDQG
         JHQHUDOLQIRUPDWLRQUHJDUGLQJVDOHVRIWKHPHUFKDQGLVHXQGHUUHYLHZ




 ,QHDFKVHFWLRQRIWKHTXHVWLRQQDLUHWKHILUVWXVHRIHDFKWHUPLQFOXGHGLQWKH*ORVVDU\RI7HUPVDW$SSHQGL[,LV
VKRZQLQEROGW\SHIDFH




            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
           Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document
                                  Document221 Filed
                                                Filed
                                                    07/09/21
                                                      06/04/21 Page
                                                                Page104
                                                                     90of
                                                                        of386
                                                                          363

                                                         *
                          Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



            6HFWLRQ%UHTXHVWVLQIRUPDWLRQDERXW\RXUKRPHPDUNHWRUZKHUHDSSURSULDWHDWKLUG
            FRXQWU\PDUNHWLQFOXGLQJDVDOHVOLVWDQGRWKHULQIRUPDWLRQQHFHVVDU\IRUXVWRFDOFXODWH
            WKHQRUPDOYDOXHRIWKHPHUFKDQGLVH

            6HFWLRQ&UHTXHVWVLQIRUPDWLRQDERXWWKH8QLWHG6WDWHVPDUNHWLQFOXGLQJDVDOHVOLVWDQG
            RWKHUGDWDQHFHVVDU\WRFDOFXODWHWKHSULFHLQRUWRWKH8QLWHG6WDWHVPDUNHW
            
            6HFWLRQ'UHTXHVWVLQIRUPDWLRQDERXWWKHFRVWRISURGXFWLRQRIPHUFKDQGLVHVROGLQWKH
            IRUHLJQPDUNHWDQGWKHFRQVWUXFWHGYDOXHRIPHUFKDQGLVHVROGLQRUWRWKH8QLWHG6WDWHV
            ZKLFKPD\EHUHTXLUHGLQFRQQHFWLRQZLWKWKHFDOFXODWLRQRIQRUPDOYDOXH

            6HFWLRQ(UHTXHVWVLQIRUPDWLRQDERXWIXUWKHUPDQXIDFWXULQJRUDVVHPEO\LQWKH8QLWHG
            6WDWHVSULRUWRGHOLYHU\WRXQDIILOLDWHG8QLWHG6WDWHVFXVWRPHUV

3OHDVHFRPSO\ZLWKWKHIROORZLQJJHQHUDOLQVWUXFWLRQVIRUILOLQJDQGSUHSDULQJ\RXUUHVSRQVHWR
WKLVTXHVWLRQQDLUH

,     ,QVWUXFWLRQVIRU)LOLQJWKH5HVSRQVH

7KHIROORZLQJLQVWUXFWLRQVDSSO\WR\RXUUHVSRQVHWRWKLVTXHVWLRQQDLUHDQGDOORWKHUGRFXPHQWV
\RXVXEPLWWRWKH'HSDUWPHQWGXULQJWKHFRXUVHRIWKLVSURFHHGLQJVXFKDVUHVSRQVHVWR
DGGLWLRQDOTXHVWLRQQDLUHVH[WHQVLRQUHTXHVWVDQGFDVHEULHIV

   Note: Please label the electronic files that you upload in a manner indicating their specific
   contents. For example, ABC Ltd March 15 QR – Exhibits 10-15, rather than ABC Ltd
   March 15 QR – part 3. If possible, please do not split exhibits between electronic files.

$     'XH'DWH

         $OOVXEPLVVLRQVPXVWEHPDGHHOHFWURQLFDOO\XVLQJWKH'HSDUWPHQW¶V$&&(66
            ZHEVLWHDWKWWSDFFHVVWUDGHJRY,IDQH[FHSWLRQWRWKHHOHFWURQLFILOLQJUHTXLUHPHQW
            DSSOLHV\RXPXVWDGGUHVVDQGPDQXDOO\VXEPLW\RXUUHVSRQVHWRWKHDGGUHVVLQGLFDWHG
            RQWKHFRYHUSDJHRIWKLVTXHVWLRQQDLUH7RGHWHUPLQHLI\RXUUHVSRQVHTXDOLILHVIRU
            PDQXDOILOLQJVHHWKHVHFWLRQRQ³0DQXDO)LOLQJ´EHORZ$OOODZVUHJXODWLRQVDQG
            RWKHUGHVFULSWLYHPDWHULDOVWKDWVXSSOHPHQW\RXUUHVSRQVHVVKRXOGEHVXEPLWWHGRQWKH
            VDPHGDWHDVWKHLQLWLDOUHVSRQVH

         7KHEXVLQHVVSURSULHWDU\UHVSRQVHVKRXOGEHVXEPLWWHGRQWKHGD\VSHFLILHGRQWKH
            FRYHUSDJHRIWKLVTXHVWLRQQDLUH7KHSXEOLFYHUVLRQRIWKHUHVSRQVHPD\EHILOHG
            RQHEXVLQHVVGD\DIWHUWKHSURSULHWDU\UHVSRQVH
        




    +HUHDIWHUUHIHUUHGWRDV\RXUIRUHLJQPDUNHW




            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document
                             Document221 Filed
                                           Filed
                                               07/09/21
                                                 06/04/21 Page
                                                           Page105
                                                                91of
                                                                   of386
                                                                     363

                                              *
               Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



       $QHOHFWURQLFDOO\ILOHGGRFXPHQWPXVWEHUHFHLYHGVXFFHVVIXOO\LQLWVHQWLUHW\E\
          $&&(66E\SP(DVWHUQ7LPH (7 RQWKHGXHGDWHXQOHVVDQHDUOLHUWLPHLV
          VSHFLILHG:KHUHDSSOLFDEOHDVXEPLWWHUPXVWPDQXDOO\ILOHDGRFXPHQWEHWZHHQWKH
          KRXUVRIDPDQGSP(7RQWKHGXHGDWHXQOHVVDQHDUOLHUWLPHLVVSHFLILHG
      
%   )RUPDW

       <RXDUHUHTXLUHGWRVWDWHLQWKHXSSHUULJKWKDQGFRUQHURI\RXUFRYHUOHWWHUWKH
          IROORZLQJLQIRUPDWLRQLQWKHIROORZLQJIRUPDW

              D RQWKHILUVWOLQHLQGLFDWHWKHFDVHQXPEHUVWDWHGRQWKHFRYHUSDJHWRWKLV
                  TXHVWLRQQDLUH
              
              E RQWKHVHFRQGOLQHLQGLFDWHWKHWRWDOQXPEHURISDJHVLQWKHGRFXPHQW
                  LQFOXGLQJFRYHUSDJHVDSSHQGLFHVDQGDQ\XQQXPEHUHGSDJHV
              
              F RQWKHWKLUGOLQHLQGLFDWHWKHVSHFLILFVHJPHQWRIWKHSURFHHGLQJ e.g.
                  LQYHVWLJDWLRQDGPLQLVWUDWLYHUHYLHZVFRSHLQTXLU\VXVSHQVLRQDJUHHPHQW
                  etc DQGLIDSSOLFDEOHLQGLFDWHWKHFRPSOHWHSHULRGRIUHYLHZ 00''<<
                  00''<< 
              
              G RQWKHIRXUWKOLQHLQGLFDWHWKH'HSDUWPHQWRIILFHFRQGXFWLQJWKHSURFHHGLQJ
              
              H RQWKHILIWKDQGVXEVHTXHQWOLQHVLQGLFDWHZKHWKHUDQ\SRUWLRQRIWKH
                  GRFXPHQWFRQWDLQVEXVLQHVVSURSULHWDU\LQIRUPDWLRQDQGLIVROLVWWKHSDJH
                  QXPEHUVFRQWDLQLQJEXVLQHVVSURSULHWDU\LQIRUPDWLRQDQGLQGLFDWHWKH
                  EXVLQHVVSURSULHWDU\SXEOLFVWDWXVRIWKHGRFXPHQWDQGZKHWKHU\RXDJUHHRU
                  REMHFWWRUHOHDVHRIWKHVXEPLWWHGLQIRUPDWLRQXQGHUDGPLQLVWUDWLYH
                  SURWHFWLYHRUGHU $32 E\VWDWLQJRQHRIWKHIROORZLQJ
                      x ³%XVLQHVV3URSULHWDU\'RFXPHQW0D\%H5HOHDVHG8QGHU$32´
                      x ³%XVLQHVV3URSULHWDU\'RFXPHQW0D\1RW%H5HOHDVHG8QGHU
                          $32´
                      x ³%XVLQHVV3URSULHWDU\$329HUVLRQ0D\%H5HOHDVHG8QGHU$32´
                          DVDSSOLFDEOH
                      x ³3XEOLF9HUVLRQ´RU
                      x ³3XEOLF'RFXPHQW´
                               
       3OHDVHLQFOXGHD³5H´OLQHRQWKHFRYHUOHWWHURI\RXUUHVSRQVHRUDQ\RWKHU
          VXEPLVVLRQV\RXPDNHGXULQJWKLVSURFHHGLQJ,QWKH5HOLQHEULHIO\VXPPDUL]HWKH
          SXUSRVHRI\RXUVXEPLVVLRQe.g.³UHVSRQVHWRTXHVWLRQQDLUH´³FDVHEULHI´
      
       3UHSDUH\RXUUHVSRQVHLQW\SHGIRUPDQGLQ(QJOLVK see G DQG H IRUWKHVH
          DQGRWKHUIRUPDWWLQJUHTXLUHPHQWV ,QFOXGHDQRULJLQDODQGWUDQVODWHGYHUVLRQRIDOO
          SHUWLQHQWSRUWLRQVRIQRQ(QJOLVKODQJXDJHGRFXPHQWVWKDWDFFRPSDQ\\RXUUHVSRQVH
          LQFOXGLQJILQDQFLDOVWDWHPHQWV



      Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
    Case1:21-cv-00062-MAB
         1:21-cv-00327-N/A Document
                           Document221 Filed
                                         Filed
                                             07/09/21
                                               06/04/21 Page
                                                         Page106
                                                              92of
                                                                 of386
                                                                   363

                                           *
            Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



    
     5HSHDWWKHTXHVWLRQWRZKLFK\RXDUHUHVSRQGLQJLQ\RXUQDUUDWLYHVXEPLVVLRQDQG
        SODFH\RXUDQVZHUGLUHFWO\EHORZLW7KH'HSDUWPHQWZLOOSURYLGHDQHOHFWURQLF
        YHUVLRQRIWKLVTXHVWLRQQDLUHIRU\RXUFRQYHQLHQFH
    
     3OHDVHUHVSRQGWRHDFKTXHVWLRQ,IDSDUWLFXODUTXHVWLRQGRHVQRWDSSO\SOHDVHVWDWH
        VRDQGH[SODLQZK\LQ\RXUUHVSRQVH)DLOXUHWRGRVRFRXOGOHDGWRWKHXVHRIDGYHUVH
        LQIHUHQFHVIRUWKDWSDUWLFXODUTXHVWLRQ
    
     ,QHDFKRI\RXUDQVZHUVSOHDVHLGHQWLI\\RXUVRXUFHRILQIRUPDWLRQ3OHDVHLQFOXGH
        ZLWK\RXUUHVSRQVHFRSLHVRIVRXUFHGRFXPHQWVQHFHVVDU\WRXQGHUVWDQG\RXU
        UHVSRQVH)RUDGGLWLRQDOLQIRUPDWLRQVRXUFHVQRWLQFOXGHGLQ\RXUUHVSRQVHLQGLFDWH
        WKHORFDWLRQZKHUHWKHGRFXPHQWVRUHOHFWURQLFGDWDV\VWHPVDUHPDLQWDLQHG,I
        LQIRUPDWLRQLVPDLQWDLQHGDWPXOWLSOHORFDWLRQVSOHDVHOLVWLQDQDSSHQGL[WR\RXU
        UHVSRQVHWKHVHORFDWLRQVDORQJZLWKQRWHVLQGLFDWLQJWKHLQIRUPDWLRQPDLQWDLQHGDW
        HDFKORFDWLRQ7KLVLQIRUPDWLRQLVXVHGE\WKH'HSDUWPHQWWRSUHSDUHIRU
        YHULILFDWLRQ
    
     ,QFOXGHDOOZRUNVKHHWVILQDQFLDOUHSRUWVDQGRWKHUUHTXHVWHGGRFXPHQWVDV
        DSSHQGLFHVWR\RXUUHVSRQVH
    
     3URYLGHDWDEOHRIDWWDFKPHQWV$VVLJQDQXPEHUWRHDFKDWWDFKPHQWDQGLQFOXGHD
        GHVFULSWLYHQDPHIRUHDFKDWWDFKPHQWDQGLWVQXPEHULQWKHWDEOH
    
     $OOPRQHWDU\DPRXQWVVKRXOGEHVKRZQLQWKHFXUUHQF\LQZKLFKWKH\ZHUHRULJLQDOO\
        GHQRPLQDWHGDQGLQWKHFXUUHQF\LQZKLFKWKH\DUHUHJLVWHUHGLQ\RXUDFFRXQWV LIWKH
        WZRDUHGLIIHUHQW $OVRUHSRUWWKHDFWXDOH[FKDQJHUDWHXVHGIRUDSDUWLFXODU
        FRQYHUVLRQ)RUDOOYDOXHVDGMXVWHGIRULQIODWLRQSOHDVHSURYLGHWKHGDWDLQERWK
        QRPLQDODQGDGMXVWHGWHUPVDQGH[SODLQKRZWKHVHYDOXHVZHUHDGMXVWHG
    
        ,GHQWLI\DOOXQLWVRIPHDVXUHPHQWFXUUHQFLHVDQGFRQYHUVLRQIDFWRUVXVHGLQ\RXU
        QDUUDWLYHUHVSRQVHZRUNVKHHWVRURWKHUDSSHQGLFHV)RUHOHFWURQLFGDWDEDVHV
        VXEPLWWHGLQDQWLGXPSLQJSURFHHGLQJV\RXPXVWFRPSOHWH$SSHQGL[9,,ZKLFKLVD
        WHPSODWHSURYLGLQJDVWDQGDUGIRUPDWIRUUHSRUWLQJWKHXQLWVRIPHDVXUHPHQW
        FXUUHQFLHVDQGFRQYHUVLRQIDFWRUV3OHDVHFRPSOHWHDVHSDUDWHWHPSODWHIRUHDFK
        GDWDEDVHVXEPLWWHG KRPHPDUNHWVDOHV86VDOHVFRVWetc DQGEHVXUHWRSURYLGH
        WKHUHTXHVWHGGDWDIRUHDFKQXPHULFDOILHOGLQWKHGDWDEDVH,QDGGLWLRQIRU
        DQWLGXPSLQJSURFHHGLQJVSOHDVHUHIHUWR$SSHQGL[,, QRWLQFOXGHGIRUFRXQWHUYDLOLQJ
        GXW\ &9' SURFHHGLQJV ZKLFKLQFOXGHVDGGLWLRQDOLQIRUPDWLRQIRUVXEPLWWLQJ
        GDWDEDVHV
    
    ,WLV\RXUUHVSRQVLELOLW\WRFRQWDFWWKHRIILFLDOLQFKDUJHLIVXEVHTXHQWWR\RXUILOLQJ
        WKHUHDUHHYHQWVWKDWDIIHFW\RXUUHVSRQVH e.g.FKDQJHVLQ\RXUFRVWDFFRXQWLQJ
        V\VWHPDUHUHOHYDQWWRDQWLGXPSLQJSURFHHGLQJVDQGFKDQJHVDVDUHVXOWRIDQDXGLW
        DUHUHOHYDQWWRERWKDQWLGXPSLQJDQG&9'SURFHHGLQJV 




    Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document
                             Document221 Filed
                                           Filed
                                               07/09/21
                                                 06/04/21 Page
                                                           Page107
                                                                93of
                                                                   of386
                                                                     363

                                             *
              Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



      
&   0DQXDO)LOLQJ
       $OOVXEPLVVLRQVPXVWEHILOHGHOHFWURQLFDOO\2QO\XQGHUWKHIROORZLQJIRXU
          FLUFXPVWDQFHVZLOOWKH'HSDUWPHQWDFFHSWDKDUGFRS\UHVSRQVHWKDWLVPDQXDOO\ILOHG

             x 'RFXPHQWVH[FHHGLQJSDJHVLQOHQJWKPD\EHILOHGPDQXDOO\ LQSDSHU
                IRUP LQWKH$32'RFNHWV8QLW7KLVLVUHIHUUHGWRDVD³EXON\GRFXPHQW´
             
             x 'DWDILOHVJUHDWHUWKDQ0%PXVWEHILOHGPDQXDOO\RQ&'520RU'9'
             
             x ,IWKH$&&(66V\VWHPLVXQDEOHWRDFFHSWILOLQJVFRQWLQXRXVO\RU
                LQWHUPLWWHQWO\RYHUWKHFRXUVHRIDQ\SHULRGRIWLPHJUHDWHUWKDQRQHKRXU
                EHWZHHQSPDQGSP(7RUIRUDQ\GXUDWLRQRIWLPHEHWZHHQ
                SPDQGSP(7WKHQDSHUVRQPD\PDQXDOO\ILOHWKHGRFXPHQWLQ
                WKH$32'RFNHWV8QLW7KH'HSDUWPHQWZLOOSURYLGHQRWLFHRIVXFKWHFKQLFDO
                IDLOXUHVRQWKH$&&(66+HOS'HVNOLQHDWDQGRQWKH
                (QIRUFHPHQWDQG&RPSOLDQFHZHEVLWHZKLFKLV
                KWWSZZZWUDGHJRYHQIRUFHPHQW
             
             x $SDUWIURPWKHDERYHLI\RXDUHXQDEOHWRFRPSO\ZLWKWKHHOHFWURQLFILOLQJ
                UHTXLUHPHQWDVSURYLGHGLQ&)5 F RIWKH'HSDUWPHQW¶V
                UHJXODWLRQVDQGLQDFFRUGDQFHZLWKVHFWLRQ F RIWKH7DULII$FWRI
                DVDPHQGHG WKH$FW \RXPXVWSURPSWO\QRWLI\WKHRIILFLDOLQFKDUJHDQG
                VXEPLWDIXOOZULWWHQH[SODQDWLRQRIWKHUHDVRQV\RXDUHXQDEOHWRILOHWKH
                GRFXPHQWHOHFWURQLFDOO\<RXPXVWDOVRVXJJHVWDOWHUQDWLYHIRUPVLQZKLFKWR
                VXEPLWWKHLQIRUPDWLRQ7KH'HSDUWPHQWZLOOFRQVLGHUWKHDELOLW\RID
                VXEPLWWHUDQGPD\PRGLI\WKHHOHFWURQLFILOLQJUHTXLUHPHQWRQDFDVHE\FDVH
                EDVLV
      
       $OOPDQXDOO\ILOHGGRFXPHQWVPXVWEHDFFRPSDQLHGE\DFRYHUVKHHWJHQHUDWHGLQ
          $&&(66)RUPDQXDOO\ILOHGEXON\GRFXPHQWVVHSDUDWRUVKHHWVPXVWDOVREH
          JHQHUDWHGDQGXVHG
      
       ,I\RXUUHVSRQVHTXDOLILHVDVDEXON\GRFXPHQWDQG\RXRSWWRILOHLWPDQXDOO\\RX
          PXVWILOHWZRLGHQWLFDOSDSHUFRSLHVRIWKHGRFXPHQW)RUDOORWKHUDXWKRUL]HGPDQXDO
          VXEPLVVLRQVRQO\RQHSDSHUFRS\LVUHTXLUHG
      
       0DQXDOVXEPLVVLRQVPXVWEHDGGUHVVHGDQGVXEPLWWHGWR
          6HFUHWDU\RI&RPPHUFH
          $WWHQWLRQ(QIRUFHPHQWDQG&RPSOLDQFH$'&9'2SHUDWLRQV2IILFH9,,
          $32'RFNHWV8QLW5RRP
          86'HSDUWPHQWRI&RPPHUFH
          )RXUWHHQWK6WUHHWDQG&RQVWLWXWLRQ$YHQXH1:
          :DVKLQJWRQ'&
      



      Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document
                             Document221 Filed
                                           Filed
                                               07/09/21
                                                 06/04/21 Page
                                                           Page108
                                                                94of
                                                                   of386
                                                                     363

                                              *
               Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



'   &HUWLILFDWLRQ
      
       6XEPLWWKHUHTXLUHGFHUWLILFDWLRQRIDFFXUDF\3URYLGHUVRILQIRUPDWLRQDQGWKH
          SHUVRQ V VXEPLWWLQJLWLIGLIIHUHQW e.g.DOHJDOUHSUHVHQWDWLYH PXVWFHUWLI\WKDWWKH\
          KDYHUHDGWKHVXEPLVVLRQDQGWKDWWKHLQIRUPDWLRQVXEPLWWHGLVDFFXUDWHDQG
          FRPSOHWH7KH'HSDUWPHQWFDQQRWDFFHSWTXHVWLRQQDLUHUHVSRQVHVWKDWGRQRWFRQWDLQ
          WKHFHUWLILFDWLRQVWDWHPHQWV)RUPVIRUVXFKFHUWLILFDWLRQDUHLQFOXGHGDVDSSHQGLFHV
          WRWKLVTXHVWLRQQDLUH<RXPD\SKRWRFRS\WKLVIRUPDQGVXEPLWDFRPSOHWHGFRS\
          ZLWKHDFKRI\RXUVXEPLVVLRQV
      
       3URYLGHWKHUHTXLUHGFHUWLILFDWHRIVHUYLFH LQFOXGHGDVDQDSSHQGL[ ZLWKHDFK
          EXVLQHVVSURSULHWDU\GRFXPHQWDQGSXEOLFYHUVLRQVXEPLWWHGWRWKH'HSDUWPHQW
      
       6LJQHGFHUWLILFDWLRQVRIDFFXUDF\DQGFHUWLILFDWHVRIVHUYLFHVKRXOGEHVFDQQHGDQG
          DSSHQGHGWRWKHDSSURSULDWHHOHFWURQLFGRFXPHQWVILOHGLQ$&&(66
      
(   %XVLQHVV3URSULHWDU\,QIRUPDWLRQDQG6XPPDUL]DWLRQRI%XVLQHVV3URSULHWDU\
      ,QIRUPDWLRQ
      
       5HTXHVWEXVLQHVVSURSULHWDU\WUHDWPHQWIRULQIRUPDWLRQVXEPLWWHGWKDW\RXGRQRW
          ZLVKWREHPDGHSXEOLFO\DYDLODEOH$VDJHQHUDOUXOHWKH'HSDUWPHQWSODFHVDOO
          FRUUHVSRQGHQFHDQGVXEPLVVLRQVUHFHLYHGLQWKHFRXUVHRIDQDQWLGXPSLQJRU
          FRXQWHUYDLOLQJGXW\SURFHHGLQJLQDSXEOLFUHDGLQJILOH+RZHYHULQIRUPDWLRQ
          GHHPHGWREHSURSULHWDU\LQIRUPDWLRQZLOOQRWEHPDGHDYDLODEOHWRWKHSXEOLF,I\RX
          ZLVKWRPDNHDUHTXHVWIRUSURSULHWDU\WUHDWPHQWIRUSDUWLFXODULQIRUPDWLRQUHIHUWR
          VHFWLRQVDQGRIWKH'HSDUWPHQW¶VUHJXODWLRQV<RXPXVW
          VXEPLWWKHUHTXHVWIRUSURSULHWDU\WUHDWPHQWDWWKHVDPHWLPHDVWKHFODLPHGEXVLQHVV
          SURSULHWDU\LQIRUPDWLRQLVVXEPLWWHGWRWKH'HSDUWPHQW
      
       8WLOL]HWKH³RQHGD\ODJUXOH´XQGHUVHFWLRQ F  RIWKH'HSDUWPHQW¶V
          UHJXODWLRQVLI\RXZLVKDQDGGLWLRQDOGD\WRUHYLHZWKHILQDOEUDFNHWLQJRIEXVLQHVV
          SURSULHWDU\LQIRUPDWLRQLQDGRFXPHQWDQGWRSUHSDUHWKHUHTXLUHGSXEOLFYHUVLRQ
          7KHILOLQJUHTXLUHPHQWVXQGHUWKHRQHGD\ODJUXOHSURYLGHIRUDSDUW\WRILOHRQO\WKH
          EXVLQHVVSURSULHWDU\GRFXPHQWZLWKLQWKHDSSOLFDEOHWLPHOLPLW VHFWLRQ
           F  L %\WKHFORVHRIEXVLQHVVRQHEXVLQHVVGD\DIWHUWKHGDWHWKH
          EXVLQHVVSURSULHWDU\GRFXPHQWLVILOHGWKHSHUVRQPXVWILOHWKHFRPSOHWHILQDO
          EXVLQHVVSURSULHWDU\GRFXPHQW VHFWLRQ F  LL 7KHILQDOEXVLQHVV
          SURSULHWDU\GRFXPHQWPXVWEHLGHQWLFDOWRWKHRULJLQDOGRFXPHQWH[FHSWIRUDQ\
          EUDFNHWLQJFRUUHFWLRQV
      
       %\WKHFORVHRIEXVLQHVVRQHEXVLQHVVGD\DIWHUWKHGDWHWKHEXVLQHVVSURSULHWDU\
          GRFXPHQWLVILOHG UHIHUWRWKH³RQHGD\ODJUXOH´LQWKHSUHFHGLQJSDUDJUDSK VXEPLW
          WKHSXEOLFYHUVLRQRI\RXUUHVSRQVH VHFWLRQ F  LLL $SXEOLFYHUVLRQ
          PXVWFRQWDLQ
      




      Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
        Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document
                               Document221 Filed
                                             Filed
                                                 07/09/21
                                                   06/04/21 Page
                                                             Page109
                                                                  95of
                                                                     of386
                                                                       363

                                                  *
                   Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                 D DQRQSURSULHWDU\ SXEOLF YHUVLRQRI\RXUUHVSRQVHWKDWLVLQVXIILFLHQWGHWDLO
                     WRSHUPLWDUHDVRQDEOHXQGHUVWDQGLQJRIWKHLQIRUPDWLRQVXEPLWWHGLQ
                     FRQILGHQFHDQGRU
                 
                 E DQLWHPL]DWLRQRISDUWLFXODULQIRUPDWLRQWKDW\RXEHOLHYH\RXDUHXQDEOHWR
                     VXPPDUL]H6WDWHWKHUHDVRQVZK\\RXFDQQRWVXPPDUL]HHDFKSLHFHRI
                     LQIRUPDWLRQ
        
             Note: The summarization requirement does not apply solely to the narrative portion
             of your response. It applies equally to worksheets and other appendices to your
             response, and even to sales and cost databases submitted in antidumping
             proceedings. Generally, numerical data, such as that provided in sales and cost
             databases in antidumping proceedings, are adequately summarized only if grouped
             or presented in terms of indices or figures ranged within 10 percent of the actual
             figure. If a particular portion of data is voluminous, use ranged figures for at least
             one percent of the voluminous portion.

             Responses, or portions thereof, that are not adequately summarized may be rejected
             from the record of this proceeding.

             6XEPLWWKHVWDWHPHQWVUHTXLUHGUHJDUGLQJOLPLWHGUHOHDVHRIEXVLQHVVSURSULHWDU\
                  LQIRUPDWLRQXQGHUWKHSURYLVLRQVRIDQ$3286ODZSHUPLWVOLPLWHGGLVFORVXUHWR
                  UHSUHVHQWDWLYHVRISDUWLHV e.g.OHJDOFRXQVHO RIFHUWDLQEXVLQHVVSURSULHWDU\
                  LQIRUPDWLRQLQFOXGLQJHOHFWURQLFEXVLQHVVSURSULHWDU\LQIRUPDWLRQXQGHUDQ$32
                   1RWHWKDWGDWDUHFHLYHGXQGHUDQ$32FDQQRWEHVKDUHGZLWKRWKHUVZKRDUHQRW
                  FRYHUHGE\WKH$32 8QGHUWKHSURYLVLRQVJRYHUQLQJ$32GLVFORVXUH\RXPXVW
                  VXEPLWHLWKHU
            
                        D DVWDWHPHQWDJUHHLQJWRSHUPLWWKHUHOHDVHXQGHU$32RILQIRUPDWLRQ
                              VXEPLWWHGE\\RXLQFRQILGHQFHGXULQJWKHFRXUVHRIWKHSURFHHGLQJRU
                        
                        E DVWDWHPHQWLWHPL]LQJWKRVHSRUWLRQVRIWKHLQIRUPDWLRQZKLFK\RXEHOLHYH
                              VKRXOGQRWEHUHOHDVHGXQGHU$32WRJHWKHUZLWKDUJXPHQWVVXSSRUWLQJ\RXU
                              REMHFWLRQVWRWKDWUHOHDVH
            
                  :HDUHUHTXLUHGE\RXUUHJXODWLRQVWRUHMHFWDWWKHWLPHRIILOLQJVXEPLVVLRQVRI
                  EXVLQHVVSURSULHWDU\LQIRUPDWLRQWKDWGRQRWFRQWDLQRQHRIWKHVHVWDWHPHQWV$V
                  GLVFXVVHGDERYH\RXPXVWVWDWHLQWKHXSSHUULJKWKDQGFRUQHURIWKHFRYHUOHWWHU
                  DFFRPSDQ\LQJ\RXUTXHVWLRQQDLUHUHVSRQVHZKHWKHU\RXDJUHHRUREMHFWWRUHOHDVHRI
                  WKHVXEPLWWHGLQIRUPDWLRQXQGHU$32 e.g.0D\%H5HOHDVHG8QGHU$32RU0D\
                  1RW%H5HOHDVHG8QGHU$32  SeeVHFWLRQRIWKH'HSDUWPHQW¶VUHJXODWLRQV
                  IRUVSHFLILFLQVWUXFWLRQV 


 ,I\RXGRQRWDJUHHWRUHOHDVHXQGHU$32DOORUSDUWRIWKHSURSULHWDU\LQIRUPDWLRQEXWZHGHWHUPLQHWKDWWKH
LQIRUPDWLRQVKRXOGEHUHOHDVHG\RXZLOOKDYHWKHRSSRUWXQLW\WRZLWKGUDZWKHLQIRUPDWLRQ seeVHFWLRQ G 




         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
          Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document
                                 Document221 Filed
                                               Filed
                                                   07/09/21
                                                     06/04/21 Page
                                                               Page110
                                                                    96of
                                                                       of386
                                                                         363

                                                         *
                          Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



            
             3ODFHEUDFNHWV ³>@´ DURXQGLQIRUPDWLRQIRUZKLFK\RXUHTXHVWEXVLQHVVSURSULHWDU\
                WUHDWPHQW3ODFHGRXEOHEUDFNHWV ³>>@@´ DURXQGLQIRUPDWLRQIRUZKLFK\RXUHTXHVW
                SURSULHWDU\WUHDWPHQWDQGZKLFK\RXGRQRWDJUHHWRUHOHDVHXQGHU$32
            
             3URYLGHWRDOOSDUWLHVZKRVHUHSUHVHQWDWLYHVKDYHEHHQJUDQWHG$32DFFHVVDQGZKR
                DUHOLVWHGRQWKH'HSDUWPHQW¶VPRVWUHFHQW$326HUYLFH/LVWDFRPSOHWHFRS\RIWKH
                VXEPLVVLRQSURSULHWDU\GRFXPHQWDQGSXEOLFYHUVLRQH[FHSWIRUWKDWLQIRUPDWLRQ
                ZKLFK\RXGRQRWDJUHHWRUHOHDVHXQGHU$32 $32VHUYLFHOLVWVDVZHOODVSXEOLF
                VHUYLFHOLVWVDUHPDLQWDLQHGDWKWWSHQIRUFHPHQWWUDGHJRYDSRDSRVYFOLVWVKWPO
                DQGDUHDOVRHLWKHUDWWDFKHGWRWKHFRYHUOHWWHURIWKLVTXHVWLRQQDLUHRUZLOOEHSURYLGHG
                E\DVXEVHTXHQWOHWWHUIURPWKH'HSDUWPHQW ,I\RXH[FOXGHLQIRUPDWLRQEHFDXVH\RX
                GRQRWDJUHHWRUHOHDVHLWXQGHU$32\RXPXVWVXEPLWWKHFRPSOHWHEXVLQHVV
                SURSULHWDU\YHUVLRQZKHUHLQLQIRUPDWLRQLQGRXEOHEUDFNHWVKDVEHHQH[FOXGHG7KLV
                YHUVLRQRIWKHUHVSRQVHPXVWEHPDUNHG³%XVLQHVV3URSULHWDU\$329HUVLRQ0D\
                %H5HOHDVHG8QGHU$32´RQWKHFRYHUSDJH)RUSDUWLHVWKDWGRQRWKDYHDFFHVVWR
                LQIRUPDWLRQXQGHU$32SOHDVHSURYLGHDSXEOLFYHUVLRQRQO\

    Note: A chart summarizing AD/CVD document filing requirements can be found at
    http://enforcement.trade.gov/filing/index.html. Detailed and supplemental information
    concerning APOs, including the APO Handbook, a complete set of APO regulations, and APO
    application forms and service lists, can be found at
    http://enforcement.trade.gov/apo/index.html

)         *RYHUQPHQW&RQILGHQWLDO,QIRUPDWLRQ
            
            $Q\JRYHUQPHQWFRQILGHQWLDOLQIRUPDWLRQVXEPLWWHGWRXVVKRXOGEHFOHDUO\ODEHOHG
            SUHIHUDEO\ZLWKWKHQDWLRQDOVHFXULW\FODVVLILFDWLRQPDUNRIWKHUHVSRQVLEOHDXWKRULW\7KH
            DSSURSULDWHDXWKRULW\VKRXOGDOVRVXEPLWDVWDWHPHQWH[SODLQLQJLQGHWDLOZK\WKH
            LQIRUPDWLRQLVFRQILGHQWLDO
            
            3OHDVHQRWHWKDWDQ\FRPSDQ\VSHFLILFLQIRUPDWLRQVXEPLWWHGE\JRYHUQPHQWDXWKRULWLHV
            IRUZKLFKWKHJRYHUQPHQWLVDFWLQJPHUHO\DVDFRQGXLWLVQRWHQWLWOHGWRJRYHUQPHQW
            FRQILGHQWLDOWUHDWPHQWVXFKLQIRUPDWLRQLVFRYHUHGE\WKHEXVLQHVVSURSULHWDU\
            LQIRUPDWLRQJXLGHOLQHVRXWOLQHGDERYH

*         9HULILFDWLRQ

            $OOLQIRUPDWLRQVXEPLWWHGPD\EHVXEMHFWWRYHULILFDWLRQ)DLOXUHWRDOORZIXOODQG
            FRPSOHWHYHULILFDWLRQRIDQ\LQIRUPDWLRQPD\DIIHFWWKHFRQVLGHUDWLRQDFFRUGHGWRWKDWRU
            DQ\RWKHUYHULILHGRUQRQYHULILHGLWHPLQWKHUHVSRQVHV
            

RIRXUUHJXODWLRQV +RZHYHUDQ\LQIRUPDWLRQZKLFK\RXZLWKGUDZZLOOEHWDNHQRXWRIWKHRIILFLDOUHFRUGDQGZLOO
QRWEHXVHGLQRXUGHWHUPLQDWLRQ




            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document
                              Document221 Filed
                                            Filed
                                                07/09/21
                                                  06/04/21 Page
                                                            Page111
                                                                 97of
                                                                    of386
                                                                      363

                                               *
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



+    ([WHQVLRQ5HTXHVWV

       7KH'HSDUWPHQWPXVWFRQGXFWWKLVSURFHHGLQJLQDFFRUGDQFHZLWKVWDWXWRU\DQG
       UHJXODWRU\GHDGOLQHV,I\RXDUHXQDEOHWRUHVSRQGFRPSOHWHO\WRHYHU\TXHVWLRQLQWKH
       DWWDFKHGTXHVWLRQQDLUHE\WKHHVWDEOLVKHGGHDGOLQHRUDUHXQDEOHWRSURYLGHDOOUHTXHVWHG
       VXSSRUWLQJGRFXPHQWDWLRQE\WKHVDPHGDWH\RXPXVWQRWLI\WKHRIILFLDOLQFKDUJHDQG
       VXEPLWDUHTXHVWIRUDQH[WHQVLRQRIWKHGHDGOLQHIRUDOORUSDUWRIWKHTXHVWLRQQDLUH
       UHVSRQVH,I\RXUHTXLUHDQH[WHQVLRQIRURQO\SDUWRI\RXUUHVSRQVHVXFKDUHTXHVW
       VKRXOGEHVXEPLWWHGVHSDUDWHO\IURPWKHSRUWLRQRI\RXUUHVSRQVHILOHGXQGHUWKHFXUUHQW
       GHDGOLQH6WDWHPHQWVLQFOXGHGZLWKLQDTXHVWLRQQDLUHUHVSRQVHUHJDUGLQJDUHVSRQGHQW¶V
       RQJRLQJHIIRUWVWRFROOHFWSDUWRIWKHUHTXHVWHGLQIRUPDWLRQDQGSURPLVHVWRVXSSO\VXFK
       PLVVLQJLQIRUPDWLRQZKHQDYDLODEOHLQWKHIXWXUHGRQRWVXEVWLWXWHIRUDZULWWHQH[WHQVLRQ
       UHTXHVW6HFWLRQ F RIWKH'HSDUWPHQW¶VUHJXODWLRQVUHTXLUHVWKDWDOOH[WHQVLRQ
       UHTXHVWVEHLQZULWLQJDQGVWDWHWKHUHDVRQVIRUWKHUHTXHVW$Q\H[WHQVLRQJUDQWHGLQ
       UHVSRQVHWR\RXUUHTXHVWZLOOEHLQZULWLQJRWKHUZLVHWKHRULJLQDOGHDGOLQHZLOODSSO\
       
       ,IWKH'HSDUWPHQWGRHVQRWUHFHLYHHLWKHUWKHUHTXHVWHGLQIRUPDWLRQRUDZULWWHQH[WHQVLRQ
       UHTXHVWEHIRUHSP(7RQWKHHVWDEOLVKHGGHDGOLQHZHPD\FRQFOXGHWKDW\RXKDYH
       GHFLGHGQRWWRFRRSHUDWHLQWKLVSURFHHGLQJ7KH'HSDUWPHQWZLOOQRWDFFHSWDQ\
       UHTXHVWHGLQIRUPDWLRQVXEPLWWHGDIWHUWKHGHDGOLQH$VUHTXLUHGE\VHFWLRQ G RI
       RXUUHJXODWLRQVZHZLOOUHMHFWVXFKVXEPLVVLRQVDVXQWLPHO\7KHUHIRUHIDLOXUHWR
       SURSHUO\UHTXHVWH[WHQVLRQVIRUDOORUSDUWRIDTXHVWLRQQDLUHUHVSRQVHPD\UHVXOWLQWKH
       DSSOLFDWLRQRISDUWLDORUWRWDOIDFWVDYDLODEOHSXUVXDQWWRVHFWLRQ D RIWKH$FWZKLFK
       PD\LQFOXGHDGYHUVHLQIHUHQFHVSXUVXDQWWRVHFWLRQ E RIWKH$FW

,,   $GGLWLRQDO,QVWUXFWLRQVIRU3UHSDULQJDQ$QWLGXPSLQJ4XHVWLRQQDLUH5HVSRQVH

$    5HSRUWDOOSULFHDGMXVWPHQWVVDOHVH[SHQVHVDQGFRVWGDWDLQWKHFRPSXWHUGDWDILOHV
       UHTXHVWHGLQVHFWLRQV%&DQG'RIWKLVTXHVWLRQQDLUH5HSRUWSULFHDGMXVWPHQWVDQG
       H[SHQVHVRQDQDOORFDWHGEDVLV e.g.RQDQDYHUDJHEDVLV RQO\ZKHQSULFHDGMXVWPHQWV
       DQGH[SHQVHVFDQQRWEHWLHGWRDVSHFLILFVDOH e.g.LQGLUHFWVHOOLQJH[SHQVHV 

       7KH'HSDUWPHQWZLOODFFHSWDOORFDWHGSULFHDGMXVWPHQWVDQGH[SHQVHVRQO\LI\RXFDQ
       GHPRQVWUDWHWKDWWKHDOORFDWLRQLVFDOFXODWHGRQDVVSHFLILFDEDVLVDVLVIHDVLEOH e.g.RQD
       FXVWRPHUVSHFLILFEDVLVSURGXFWVSHFLILFEDVLVDQGRUPRQWKO\VSHFLILFEDVLVHWF DQGLV
       QRWXQUHDVRQDEO\GLVWRUWLYH,QGRLQJVRSURYLGHDFRPSOHWHH[SODQDWLRQRI  KRZWKH
       SULFHDGMXVWPHQWVRUH[SHQVHVDUHUHFRUGHGLQ\RXUUHFRUGV  ZK\\RXFDQQRWUHSRUWWKH
       SULFHDGMXVWPHQWRUH[SHQVHRQDPRUHVSHFLILFEDVLVXVLQJ\RXUUHFRUGVDQG  ZK\
       \RXUDOORFDWLRQPHWKRGRORJ\GRHVQRWFDXVHLQDFFXUDFLHVRUGLVWRUWLRQV)RUH[DPSOHLI
       \RXPXVWDOORFDWHDQH[SHQVHEHWZHHQVXEMHFWDQGQRQVXEMHFWPHUFKDQGLVHDQG\RX
       SHUIRUPWKHDOORFDWLRQRQWKHEDVLVRIVDOHVYDOXHVKRZWKDWVXEMHFWDQGQRQVXEMHFW
       PHUFKDQGLVHLQFXURUVKRXOGLQFXUWKHH[SHQVHLQVXFKSURSRUWLRQV,QFOXGHWKH
       DOORFDWLRQIRUPXODDQGVXSSRUWLQJZRUNVKHHWVLQ\RXUUHVSRQVH






       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document
                             Document221 Filed
                                           Filed
                                               07/09/21
                                                 06/04/21 Page
                                                           Page112
                                                                98of
                                                                   of386
                                                                     363

                                            *
              Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



%   7KHQDUUDWLYHSRUWLRQRI\RXUUHVSRQVHVKRXOGLQFOXGHDQH[SODQDWLRQRIHDFKSULFH
      DGMXVWPHQWVDOHVH[SHQVHDQGFRVWILHOGUHSRUWHGLQ\RXUGDWDEDVHV6XFKH[SODQDWLRQV
      VKRXOGLQFOXGHDGLVFXVVLRQRIWKHQDWXUHRIWKHSULFHDGMXVWPHQWH[SHQVHRUFRVWDVZHOO
      DVDGHWDLOHGGHVFULSWLRQRIWKHFDOFXODWLRQXVHG LQFOXGLQJVDPSOHV ([SODLQZKHWKHU
      VDOHVH[SHQVHVUHODWHGLUHFWO\RULQGLUHFWO\WR\RXUVDOHVRIWKHVXEMHFWPHUFKDQGLVH
      3OHDVHUHIHUWRWKH*ORVVDU\RI7HUPVLQFOXGHGDVDQDSSHQGL[IRUDGHILQLWLRQRIGLUHFW
      DQGLQGLUHFWH[SHQVHV

&   5HSRUWDOOUHYHQXHVDQGH[SHQVHVLQWKHFXUUHQFLHVLQZKLFKWKH\ZHUHHDUQHGRULQFXUUHG
      
'   5HYHQXHVDQGH[SHQVHVVKRXOGEHLGHQWLILHGE\QDPHDQGE\WKHDFFRXQWRUVXEDFFRXQW
      FRGHVOLVWHGLQ\RXUFKDUWRIDFFRXQWV
      
(   3UHSDUHRQO\DVLQJOHUHVSRQVHIRU\RXDQG\RXUDIILOLDWHVLQYROYHGZLWKWKHSURGXFWLRQRU
      VDOHRIWKHSURGXFWVXQGHULQYHVWLJDWLRQGXULQJWKHSHULRGRIUHYLHZ 325 LQWKHIRUHLJQ
      PDUNHWRUWKH8QLWHG6WDWHV,QRWKHUZRUGVUHSRUWWKHVDOHVDQGFRVWLQIRUPDWLRQRIWKHVH
      DIILOLDWHVDQG\RXUVDOHVDQGFRVWLQIRUPDWLRQLQWKHVDPHFRPSXWHUGDWDILOHVDQGVXEPLW
      RQO\RQHQDUUDWLYHUHVSRQVH+RZHYHUFOHDUO\VHSDUDWH\RXUDQVZHUVUHJDUGLQJHDFK
      FRPSDQ\IRUZKLFK\RXDUHUHSRUWLQJLQIRUPDWLRQ/LNHZLVHHDFKUHFRUGLQ\RXU
      HOHFWURQLFVDOHVGDWDEDVHVVKRXOGLQGLFDWHZKLFKFRPSDQ\LVWKHPDQXIDFWXUHUDQGZKLFK
      LVWKHVHOOHU(DFKUHFRUGLQ\RXUFRVWGDWDEDVHVKRXOGLQGLFDWHWKHPDQXIDFWXUHU
      
)   ,I D \RXDUHXQFHUWDLQZKHWKHUDFRPSDQ\LVDIILOLDWHGZLWK\RX E \RXGRQRWEHOLHYH
      \RXDUHDEOHWRSUHSDUHDUHVSRQVHWKDWLQFOXGHVWKHLQIRUPDWLRQRIDNQRZQDIILOLDWHRU
        F \RXGRQRWEHOLHYHLWLVDSSURSULDWHWRSUHSDUHDUHVSRQVHWKDWLQFOXGHVWKHLQIRUPDWLRQ
      RIDNQRZQDIILOLDWHFRQWDFWWKHRIILFLDOLQFKDUJHLPPHGLDWHO\

*   ,I\RXPDNHVDOHVWRXQDIILOLDWHGFXVWRPHUVLQWKH8QLWHG6WDWHVWKURXJKDQDIILOLDWHG
      UHVHOOHUORFDWHGLQWKH8QLWHG6WDWHV\RXUVDOHVZLOOJHQHUDOO\EHFODVVLILHGDV
      FRQVWUXFWHGH[SRUWSULFHVDOHV)RUWKHVHVDOHVWKH'HSDUWPHQWGHGXFWVIURPWKHSULFH
      WRWKHXQDIILOLDWHGFXVWRPHUDOOVHOOLQJGLVWULEXWLRQDQGPDQXIDFWXULQJH[SHQVHVLQFXUUHG
      LQWKH8QLWHG6WDWHV7KH'HSDUWPHQWDOVRPDNHVDGHGXFWLRQIRUSURILWDWWULEXWDEOHWR
      86RSHUDWLRQV7KH'HSDUWPHQWZLOOW\SLFDOO\FDOFXODWHDSURILWUDWHEDVHGRQ\RXU
      UHSRUWHGUHYHQXHVDQGH[SHQVHV LQWKH8QLWHG6WDWHVDQGWKHIRUHLJQPDUNHW 

+   <RXPXVWUHSRUWDOOVDOHVLQFOXGLQJWKRVHVDOHVZKLFK\RXEHOLHYHDUHRXWVLGHWKH
      RUGLQDU\FRXUVHRIWUDGH,I\RXFODLPWKDWVRPHVDOHVDUHRXWVLGHWKHRUGLQDU\FRXUVH
      RIWUDGH\RXVKRXOGWKHQLGHQWLI\WKRVHVDOHV<RXPXVWLQFOXGHDFRPSOHWHH[SODQDWLRQ
      LQ\RXUQDUUDWLYHRIZK\\RXFRQVLGHUWKRVHVDOHVWREHRXWVLGHWKHRUGLQDU\FRXUVHRI
      WUDGH

,,, 6XEPLVVLRQRI&RPSXWHU'DWDEDVHVDQG6SUHDGVKHHWV

5HIHUWR$SSHQGL[,,IRUDGGLWLRQDOLQVWUXFWLRQV





      Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document
                              Document221 Filed
                                            Filed
                                                07/09/21
                                                  06/04/21 Page
                                                            Page113
                                                                 99of
                                                                    of386
                                                                      363

                                               *
                 Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



,9 6HSDUDWH/HWWHURI$SSHDUDQFH5HTXLUHG

6HFWLRQ G  RIWKH'HSDUWPHQW¶VUHJXODWLRQVVWDWHVWKDW³ZLWKWKHH[FHSWLRQRID
SHWLWLRQHUILOLQJDSHWLWLRQLQDQLQYHVWLJDWLRQWREHLQFOXGHGRQWKHSXEOLFVHUYLFHOLVWIRUD
SDUWLFXODUVHJPHQWHDFKLQWHUHVWHGSDUW\PXVWILOHDOHWWHURIDSSHDUDQFH´7KHOHWWHURI
DSSHDUDQFHPXVWEHILOHGVHSDUDWHO\IURPDQ\RWKHUGRFXPHQW ZLWKWKHH[FHSWLRQRIDQ
DSSOLFDWLRQIRU$32DFFHVV 








        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page114
                                                                  100ofof386
                                                                          363

Last Revised JulyBarcode:3663557-01
                   31, 2015                         A-588-874 REV - Admin Review 3/22/16 - 9/30/17


                                                          6(&7,21$
                                                                
                                               2UJDQL]DWLRQ$FFRXQWLQJ3UDFWLFHV
                                                   0DUNHWVDQG0HUFKDQGLVH


     4XDQWLW\DQG9DOXHRI6DOHV

,QIRUPDWLRQRQWKHTXDQWLW\DQGYDOXHRIVDOHVLVQHFHVVDU\WRGHWHUPLQHZKHWKHUZHZLOODWWHPSW
WRFRPSDUHWKHSULFHVRIPHUFKDQGLVHXQGHUUHYLHZVROGWRWKH8QLWHG6WDWHVPDUNHWWR D WKH
SULFHVRIFRPSDUDEOHPHUFKDQGLVHLQ\RXUKRPHPDUNHW E SULFHVRIFRPSDUDEOHPHUFKDQGLVH
LQDWKLUGFRXQWU\PDUNHWRU F FRQVWUXFWHGYDOXH5HIHUWRWKHWHUPYLDELOLW\LQWKH*ORVVDU\
RI7HUPVDW$SSHQGL[,IRUDPRUHFRPSOHWHGLVFXVVLRQ

,QWKLVTXHVWLRQQDLUHZHJHQHUDOO\UHIHUWRWKHKRPHPDUNHWRUWKLUGFRXQWU\PDUNHWVHOHFWHGIRU
WKHFDOFXODWLRQRIQRUPDOYDOXHDVWKHIRUHLJQPDUNHW

        D 6WDWHWKHWRWDOTXDQWLW\DQGYDOXHRIWKHPHUFKDQGLVHXQGHUUHYLHZWKDW\RXVROG
            GXULQJWKHƉĞƌŝŽĚŽĨUHYLHZ 325 LQ RUWR 

                L WKH8QLWHG6WDWHV
               LL WKHKRPHPDUNHWDQG
              LLL HDFKRIWKHWKUHHODUJHVWWKLUGFRXQWU\PDUNHWV

            $OVRVWDWHWKHTXDQWLW\DQGYDOXHRIWKHPHUFKDQGLVHHQWHUHGLQWRWKH8QLWHG6WDWHV
            GXULQJWKH325,I\RXKDGFRQVWUXFWHGH[SRUWSULFHVDOHV i.e.VDOHVWRXQDIILOLDWHG
            86FXVWRPHUVWKURXJKDQDIILOLDWHG86LPSRUWHU EXWQRHQWULHVGXULQJWKH325
            SOHDVHQRWLI\WKHRIILFLDOLQFKDUJHLPPHGLDWHO\

            $FKDUWIRUUHSRUWLQJWKHVDOHVTXDQWLW\DQGYDOXHLVLQFOXGHGDWWKHHQGRIWKLVVHFWLRQ
            


  7KURXJKRXWWKLVTXHVWLRQQDLUHZKHQHYHUZHUHIHUWRWKH³SURGXFWVXQGHUUHYLHZ´RU³PHUFKDQGLVHXQGHUUHYLHZ´
ZHDUHUHIHUULQJJHQHUDOO\WRDOOSURGXFWVZLWKLQWKHVFRSHRIWKHUHYLHZWKDW\RXUFRPSDQ\VROGGXULQJWKHSHULRGRI
UHYLHZLQDQ\PDUNHW:KHQZHXVHWKHWHUPVXEMHFWPHUFKDQGLVHZHDUHUHIHUULQJWRSURGXFWVVROGWRWKH8QLWHG
6WDWHV:KHQZHXVHWKHWHUPIRUHLJQOLNHSURGXFWZHDUHUHIHUULQJWRSURGXFWVVROGLQ\RXUKRPHPDUNHWRU
H[SRUWHGWRDFRXQWU\RWKHUWKDQWKH8QLWHG6WDWHV:HKDYHSURYLGHGDGHVFULSWLRQRIWKHPHUFKDQGLVHXQGHUUHYLHZ
LQ$SSHQGL[,,,

  ,IWKH'HSDUWPHQWKDVUHTXHVWHGWKDW\RXILOH\RXUUHVSRQVHWRVHFWLRQ$EHIRUH\RXUUHVSRQVHVWRVHFWLRQV%DQG&
LQUHVSRQGLQJWRWKLVTXHVWLRQ\RXPD\XVHWKHGDWHRIVDOH\RXXVHLQ\RXUDFFRXQWLQJV\VWHPWRGHWHUPLQHWKH
TXDQWLW\DQGYDOXHVROGGXULQJWKHSHULRGRIUHYLHZ+RZHYHUWKHYLDELOLW\RI\RXUKRPHDQGWKLUGFRXQW\PDUNHWV
ZLOOXOWLPDWHO\EHEDVHGRQWKHGDWHRIVDOHXVHGLQ\RXUUHVSRQVHVWRVHFWLRQV%DQG&RIWKLVTXHVWLRQQDLUH
$FFRUGLQJO\LI\RXXVHWKHGDWHRIVDOH\RXHPSOR\LQ\RXUDFFRXQWLQJV\VWHPWRSUHSDUHVHFWLRQ$EXWH[SHFWWR
XVHDGLIIHUHQWGDWHRIVDOHLQWKHSUHSDUDWLRQRIVHFWLRQV%DQG&DQG\RXUVHFWLRQ$UHVSRQVHIRUKRPHPDUNHW
VDOHVLVFORVHWRWKHWKUHVKROGRIILYHSHUFHQWRI86VDOHVFRQWDFWWKHRIILFLDOLQFKDUJHE\QRODWHUWKDQIRXUWHHQ
FDOHQGDUGD\VDIWHUWKHLVVXDQFHRIWKLVTXHVWLRQQDLUH WKHLVVXDQFHGDWHRIWKLVTXHVWLRQQDLUHDSSHDUVRQWKHILUVW
SDJHRIWKHFRYHUOHWWHU 




            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page115
                                                             101ofof386
                                                                     363

                                             $
              Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



        &RPSOHWHDFRPELQHGFKDUWIRUPHUFKDQGLVHSURGXFHGDQGVROGE\\RXUFRPSDQ\DQG
        LWVDIILOLDWHVDQGZKHUHDSSURSULDWHDVHSDUDWHFKDUWIRUWKHPHUFKDQGLVHRIHDFK
        XQDIILOLDWHGPDQXIDFWXUHUZKRVHPHUFKDQGLVHXQGHUUHYLHZ\RXVROGGXULQJWKH325
        5HSRUWWKHYDOXHRIDOOVDOHVLQ86GROODUVDQGFRQYHUW\RXUTXDQWLW\RIVDOHVWRD
        XQLIRUPXQLWRIPHDVXUHOLVWWKHFRQYHUVLRQUDWHVXVHG7RWKHH[WHQWSRVVLEOHVDOHV
        YDOXHVVKRXOGEHUHSRUWHGEDVHGRQWKHVDPHWHUPVRIVDOH)RUVDOHVRIPHUFKDQGLVH
        IXUWKHUPDQXIDFWXUHGRUFRQVXPHGE\DIILOLDWHVLQWKH8QLWHG6WDWHVUHSRUWWKH
        TXDQWLW\DQGYDOXH EDVHGRQWKHSULFHV\RXFKDUJHWR\RXU86DIILOLDWH RIWKH
        SURGXFWDVLPSRUWHGLQWRWKH8QLWHG6WDWHVDQGQRWDVWKHIXUWKHUSURFHVVHGSURGXFW

     E 5HSRUWVHSDUDWHO\WKHTXDQWLW\DQGYDOXHRIVDOHVLQWKHKRPHPDUNHWDQGLI
         QHFHVVDU\WRHDFKRIWKHWKUHHODUJHVWWKLUGFRXQWULHVWKDWZHUHPDGHWRDIILOLDWHV

     F ,I\RXVROGWRDIILOLDWHGFXVWRPHUVDOVRUHSRUWVHSDUDWHO\WKHTXDQWLW\DQGYDOXHVXFK
         VDOHVUHSUHVHQWDVDSHUFHQWDJHRIDOOKRPHPDUNHWVDOHVDQGRIVDOHVLQHDFKRIWKH
         ODUJHVWWKLUGFRXQWU\PDUNHWVUHVSHFWLYHO\

     G 5HSRUWWKLUGFRXQWU\PDUNHWLQIRUPDWLRQLQWKHFKDUWRQO\LIWKHYROXPHRIKRPH
         PDUNHWVDOHVRIWKHIRUHLJQOLNHSURGXFWLVOHVVWKDQILYHSHUFHQWRIWKHYROXPHRI
         8QLWHG6WDWHVVDOHVRIWKHVXEMHFWPHUFKDQGLVH,IWKHYROXPHRI\RXUKRPHPDUNHW
         VDOHVRIWKHIRUHLJQOLNHSURGXFWLVOHVVWKDQILYHSHUFHQWRIWKHYROXPHRI\RXUVDOHV
         WRWKH8QLWHG6WDWHVRIWKHVXEMHFWPHUFKDQGLVH RULIIRURWKHUUHDVRQV\RXGRQRW
         EHOLHYHWKDW\RXUKRPHPDUNHWVDOHVDUHXVDEOHDVDEDVLVIRUQRUPDOYDOXH FRQWDFW
         WKHRIILFLDOLQFKDUJHE\QRODWHUWKDQIRXUWHHQFDOHQGDUGD\VDIWHUWKHLVVXDQFHRIWKLV
         TXHVWLRQQDLUH WKHLVVXDQFHGDWHRIWKLVTXHVWLRQQDLUHDSSHDUVRQWKHILUVWSDJHRIWKH
         FRYHUOHWWHU EHFDXVHWKH'HSDUWPHQWH[FHSWLQXQXVXDOVLWXDWLRQVZLOOQRWXVH\RXU
         KRPHPDUNHWDVWKHEDVLVIRUFDOFXODWLQJQRUPDOYDOXH,IKRPHPDUNHWVDOHVDUHOHVV
         WKDQSHUFHQWRI86VDOHV\RXPD\SUHVHQWWRWKH'HSDUWPHQWDQ\VSHFLDO
         FLUFXPVWDQFHVZKLFKPLJKWMXVWLI\ZK\\RXUKRPHPDUNHWVKRXOGEHXVHGDVWKHEDVLV
         IRUQRUPDOYDOXH

     H ,I\RXUKRPHPDUNHWGRHVQRWPHHWWKHILYHSHUFHQWWKUHVKROGGHVFULEHGDERYHUHSRUW
         WKHVDOHVWRHDFKRIWKHWKUHHODUJHVW E\YROXPH WKLUGFRXQWU\PDUNHWV SURYLGHG
         HDFKPHHWVWKHILYHSHUFHQWWKUHVKROG LQWKHFKDUWDQGUHVSRQGWRHDFKRIWKH
         UHPDLQLQJTXHVWLRQVLQWKLVVHFWLRQRIWKHTXHVWLRQQDLUHE\GHVFULELQJHDFKRIWKHVH
         WKUHHWKLUGFRXQWU\PDUNHWV,IWKHYROXPHRI\RXUODUJHVWWKLUGFRXQWU\PDUNHWVDOHV
         RIWKHIRUHLJQOLNHSURGXFWLVDOVROHVVWKDQILYHSHUFHQWRIWKHYROXPHRI\RXUVDOHVWR
         WKH8QLWHG6WDWHVRIWKHVXEMHFWPHUFKDQGLVHGRQRWUHSRUWWKLVPDUNHW,IWKLVLVWKH
         FDVH\RXDUHUHTXLUHGWRUHVSRQGWRVHFWLRQ'RIWKLVTXHVWLRQQDLUH

     I ,IWKHUHDUHVSHFLDOFLUFXPVWDQFHVWKDW\RXEHOLHYHWKH'HSDUWPHQWVKRXOGFRQVLGHULQ
         VHOHFWLQJDWKLUGFRXQWU\PDUNHWIRUGHWHUPLQLQJQRUPDOYDOXHSOHDVHGHVFULEHWKHVH
         FLUFXPVWDQFHV e.g.VLPLODULW\RIPHUFKDQGLVHVLPLODULW\RIFKDQQHOVRIGLVWULEXWLRQ 
         IRUHDFKRIWKHWKUHHODUJHVWWKLUGFRXQWU\PDUNHWV,QDGGLWLRQLI\RXEHOLHYHWKDWWKH
         IRUHLJQOLNHSURGXFWVROGLQWKHWKUHHODUJHVWWKLUGFRXQWU\PDUNHWVLVQRWDSSURSULDWH




     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page116
                                                               102ofof386
                                                                       363

                                               $
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



           IRUFRPSDULVRQWRWKHVXEMHFWPHUFKDQGLVHWKHQDOVRUHSRUWDQ\WKLUGFRXQWU\VDOHV
           IRUWKHPDUNHWWRZKLFK\RXVROGPHUFKDQGLVHWKDWLVEHVWFRPSDUHGWRWKH86
           PDUNHW'HVFULEHWKHFLUFXPVWDQFHVWKDWPDNHWKDWPDUNHWDSSURSULDWHIRUPDNLQJ
           FRPSDULVRQV

       J ,I\RXH[SRUWPHUFKDQGLVHIRUHQWU\LQWRDIRUHLJQWUDGH]RQH )7= LQWRDERQGHG
           ZDUHKRXVHLQWKH8QLWHG6WDWHVRUXQGHUDWHPSRUDU\LPSRUWERQGWKLVPD\DIIHFWWKH
           ZD\ZHWUHDWWKHVHVDOHV3OHDVHQRWHZKHWKHU\RXUPHUFKDQGLVHJRHVLQWRD)7=RUD
           ERQGHGZDUHKRXVHDQGFRQWDFWWKHRIILFLDOLQFKDUJHE\QRODWHUWKDQIRXUWHHQ
           FDOHQGDUGD\VDIWHUWKHLVVXDQFHRIWKLVTXHVWLRQQDLUH WKHLVVXDQFHGDWHRIWKLV
           TXHVWLRQQDLUHDSSHDUVRQWKHILUVWSDJHRIWKHFRYHUOHWWHU WRGLVFXVVWKHUHSRUWLQJ
           UHTXLUHPHQWV

       K ,Q\RXUUHVSRQVHWR6HFWLRQ%DQG6HFWLRQ&SURYLGHDFRPSOHWHSDFNDJHRI
           GRFXPHQWVDQGZRUNVKHHWVGHPRQVWUDWLQJKRZ\RXLGHQWLILHGWKHVDOHV\RXUHSRUWHG
           WRWKH'HSDUWPHQWLQ\RXUTXDQWLW\DQGYDOXHFKDUWDQGLQ\RXUFRPSDULVRQPDUNHW
           DQG86PDUNHWVDOHVGDWDEDVHVDQGUHFRQFLOLQJWKHUHSRUWHGVDOHVWRWKHWRWDOVDOHV
           OLVWHGLQ\RXUJHQHUDOOHGJHU,QFOXGHDFRS\RIDOOFRPSXWHUSURJUDPVXVHGWR
           VHSDUDWHWKHUHSRUWHGVDOHVIURP\RXUWRWDOVDOHVDQGWRFDOFXODWHH[SHQVHV

       L ,I\RXVROGPHUFKDQGLVHWKDWIDOOVXQGHUWKHGHVFULSWLRQRIWKHPHUFKDQGLVHXQGHU
           FRQVLGHUDWLRQ DVGHVFULEHGLQ$SSHQGL[,,, EXWZKLFKZDVSURGXFHGLQPRUHWKDQ
           RQHFRXQWU\H[SODLQKRZ\RXGHWHUPLQHGWKHFRXQWU\RIRULJLQRIWKHPHUFKDQGLVHIRU
           LQGLYLGXDOVDOHV,IDOOWKHPHUFKDQGLVH\RXVROGRULJLQDWHGLQRQHFRXQWU\VR
           LQGLFDWHDQGH[SODLQKRZ\RXFDQEHVXUHRIWKLV

     &RUSRUDWH6WUXFWXUHDQG$IILOLDWLRQV

7KHSXUSRVHRIWKHTXHVWLRQVFRQFHUQLQJRSHUDWLRQDODQGOHJDOVWUXFWXUHVDQGDIILOLDWLRQVLVWR
SURYLGHWKH'HSDUWPHQWZLWKDQXQGHUVWDQGLQJRI\RXUFRPSDQ\DQGLWVUROHLQWKHPDQXIDFWXUH
VDOHDQGGLVWULEXWLRQRIWKHPHUFKDQGLVHXQGHUUHYLHZ7KH'HSDUWPHQWUHTXHVWVLQIRUPDWLRQQRW
RQO\DERXW\RXUFRPSDQ\EXWDOVRDERXWDIILOLDWHVEHFDXVHLWPD\EHQHFHVVDU\WRXVH
LQIRUPDWLRQJDWKHUHGIURPDIILOLDWHGSDUWLHVWRHVWDEOLVKSULFHVVHOOLQJDQGJHQHUDOH[SHQVHVDQG
SURGXFWLRQFRVWV,QUHVSRQGLQJWRTXHVWLRQVDERXWDIILOLDWHGSHUVRQVSOHDVHUHIHUWRWKH
GHILQLWLRQSURYLGHGLQWKH*ORVVDU\RI7HUPVDW$SSHQGL[,)RUWKHSXUSRVHVRIWKHIROORZLQJ
TXHVWLRQVD³SHUVRQ´LQFOXGHVDQ\FRPSDQ\RUJDQL]DWLRQLQGLYLGXDOSDUWQHUVKLSRUJURXS

        D 3URYLGHDQRUJDQL]DWLRQFKDUWDQGGHVFULSWLRQRI\RXUFRPSDQ\¶VRSHUDWLQJVWUXFWXUH
            'HVFULEHWKHJHQHUDORUJDQL]DWLRQRIWKHFRPSDQ\DQGHDFKRILWVRSHUDWLQJXQLWV)RU
            H[DPSOHLI\RXURSHUDWLRQVDUHVWUXFWXUHGE\SURGXFWRUIDPLOLHVRISURGXFWVSURYLGH
            DGHVFULSWLRQRIHDFKSURGXFWJURXSLI\RXURSHUDWLRQVDUHVWUXFWXUHGE\IXQFWLRQ
            SURYLGHDOLVWRIIXQFWLRQDOJURXSVDQGWKHDFWLYLWLHVSHUIRUPHGE\HDFK

            $OWKRXJK\RXPD\SURYLGHDJHQHUDOGHVFULSWLRQRIWKHVWUXFWXUHRIWKHFRPSDQ\DVD
            ZKROHLWLVSDUWLFXODUO\LPSRUWDQWWKDWWKHGHVFULSWLRQRIWKRVHXQLWVLQYROYHGLQWKH




       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page117
                                                             103ofof386
                                                                     363

                                             $
              Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



        GHYHORSPHQWSURGXFWLRQVDOHDQGRUGLVWULEXWLRQRIWKHPHUFKDQGLVHXQGHUUHYLHZEH
        VXIILFLHQWO\GHWDLOHGWRSURYLGHWKH'HSDUWPHQWZLWKDJRRGZRUNLQJXQGHUVWDQGLQJRI
        KRZWKHVHXQLWVIXQFWLRQZLWKLQWKHFRPSDQ\

     E 3URYLGHDOLVWRIDOOWKHSURGXFWLRQIDFLOLWLHVVDOHVRIILFHORFDWLRQVUHVHDUFKDQG
         GHYHORSPHQWIDFLOLWLHVDQGDGPLQLVWUDWLYHRIILFHVLQYROYHGLQWKHGHYHORSPHQW
         SURGXFWLRQVDOHDQGRUGLVWULEXWLRQRIWKHPHUFKDQGLVHXQGHUUHYLHZRSHUDWHGE\\RXU
         FRPSDQ\DQGLWVDIILOLDWHV3OHDVHEULHIO\GHVFULEHWKHSXUSRVHRIHDFK3URYLGHD
         FRPSOHWHDGGUHVVDQGWHOHSKRQHQXPEHUIRUHDFKRIWKHVHSODQWVRIILFHVDQGRWKHU
         IDFLOLWLHV

     F 3URYLGHDQRUJDQL]DWLRQFKDUWDQGGHVFULSWLRQRI\RXUFRPSDQ\¶VOHJDOVWUXFWXUH
         ,QFOXGHDQ\SDUHQWFRPSDQLHVDQGVXEVLGLDULHVRI\RXUFRPSDQ\DQGDOORWKHUSHUVRQV
         DIILOLDWHGZLWK\RXUFRPSDQ\DQGSURYLGHDGHVFULSWLRQRIDOOVXFKSHUVRQV

     G 3URYLGHDOLVWRI  WKHVKDUHKROGHUVZKRGLUHFWO\RULQGLUHFWO\RZQFRQWURORUKROG
         ZLWKSRZHUWRYRWHSHUFHQWRUPRUHRI\RXUFRPSDQ\¶VRXWVWDQGLQJYRWLQJVWRFN
           WKHWHQVKDUHKROGHUVZLWKWKHKLJKHVWRZQHUVKLSSHUFHQWDJHRI\RXUFRPSDQ\LI
         VXFKLQIRUPDWLRQLVQRWSURYLGHGLQUHVSRQVHWRDERYH  DOOFRPSDQLHVLQZKLFK
         \RXUFRPSDQ\GLUHFWO\RULQGLUHFWO\RZQVKROGVRUFRQWUROVZLWKSRZHUWRYRWH
         SHUFHQWRUPRUHRIWKHRXWVWDQGLQJYRWLQJVWRFN  LI\RXUFRPSDQ\LVDVXEVLGLDU\
         RIDQRWKHUFRPSDQ\WKHWHQODUJHVWVKDUHKROGHUVRI\RXUSDUHQWFRPSDQ\DQGRIWKH
         RWKHUVXEVLGLDULHVRI\RXUSDUHQWFRPSDQ\ZKLFKDUHLQYROYHGLQWKHGHYHORSPHQW
         SURGXFWLRQVDOHDQGRUGLVWULEXWLRQRIWKHPHUFKDQGLVHXQGHUUHYLHZDQG  LI\RXU
         SDUHQWFRPSDQ\LVLWVHOIDVXEVLGLDU\RIDQRWKHUFRPSDQ\WKHWHQODUJHVWVKDUHKROGHUV
         RILWVSDUHQWFRPSDQ\)RUDOORIWKHDERYHVWDWHWKHSHUFHQWDJHRIYRWLQJVWRFN
         RZQHGKHOGRUFRQWUROOHGGLUHFWO\RULQGLUHFWO\

        ([SODLQIXOO\DQ\EXVLQHVVUHODWLRQVKLSV\RXUFRPSDQ\KDGRUKDVZLWKWKHRZQHUVRI
        WKHFRPSDQLHVOLVWHGDERYHDQGWKHHIIHFWVXFKUHODWLRQVKLSVPD\KDYHRQWKH
        GHYHORSPHQWSURGXFWLRQVDOHVRUGLVWULEXWLRQRIWKHPHUFKDQGLVHXQGHUUHYLHZ

        ,IDQ\RIWKHDIILOLDWHGSHUVRQVLGHQWLILHGDERYHDUHLQWXUQDIILOLDWHGZLWKRWKHU
        SHUVRQVWKDWDUHLQYROYHGLQWKHGHYHORSPHQWSURGXFWLRQ LQFOXGLQJLQSXWV VDOH
        DQGRUGLVWULEXWLRQRIWKHPHUFKDQGLVHXQGHUUHYLHZSURYLGHDOLVWRIWKRVHSHUVRQV
        DQGGHVFULEHWKHQDWXUHRIWKHDIILOLDWLRQ e.g.VKDUHGGLUHFWRUVRUPDQDJHUVHTXLW\
        RZQHUVKLSFORVHVXSSOLHUUHODWLRQVKLS ,QFOXGHDQ\VXFKDIILOLDWHGSHUVRQVLQWKH
        FKDUW\RXSURYLGHGLQUHVSRQVHWRWKLVVHFWLRQ$OVRGHVFULEHWKHQDWXUHRIHDFK
        SHUVRQ¶VLQYROYHPHQWZLWKWKHPHUFKDQGLVHXQGHUUHYLHZ

     H 6WDWHZKHWKHU\RXUFRPSDQ\LVSDUWRIDJURXS([DPSOHVRIJURXSVDUH  DSDUHQW
         FRPSDQ\DQGLWVVXEVLGLDULHV  DGHILQHGFRUSRUDWHJURXS e.g.NLHUHWVXRU
         FKDHERO   DQHWZRUNRIFRPSDQLHVZLWKFURVVRZQHUVKLS  WZRRUPRUH
         FRPSDQLHVLQYROYHGLQWKHGHYHORSPHQWSURGXFWLRQVDOHDQGRUGLVWULEXWLRQRIWKH
         PHUFKDQGLVHXQGHUUHYLHZZKLFKDUHGLUHFWO\RULQGLUHFWO\FRQWUROOHGE\DIDPLO\RU




     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page118
                                                             104ofof386
                                                                     363

                                                $
                 Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



        LQYHVWRUJURXS)RUPRUHLQIRUPDWLRQSHUWDLQLQJWRFRQWUROsee VHFWLRQ  ) 
        DQG * RIWKH$FWVHFWLRQ E RIWKHUHJXODWLRQVWKHGHILQLWLRQRIDIILOLDWHG
        SHUVRQVLQ$SSHQGL[,DQGTXHVWLRQVIDQGKEHORZ

        ,I\RXUFRPSDQ\LVSDUWRIDJURXSSURYLGH

           L     $QRUJDQL]DWLRQFKDUWRIWKHFRPSDQLHVLQWKHJURXS

          LL     7KHDPRXQWRIRXWVWDQGLQJYRWLQJVWRFNGLUHFWO\RULQGLUHFWO\RZQHGKHOGRU
                   FRQWUROOHGZLWKSRZHUWRYRWHRIHDFKFRPSDQ\LQWKHJURXSE\ D DQ\RWKHU
                   FRPSDQ\LQWKHJURXS E DQ\PHPEHURIWKHIDPLO\JURXSDQGRU F DQ\
                   PHPEHURIWKHLQYHVWRUJURXS

         LLL     7KHQDPHVRIWKHRIILFHUVGLUHFWRUDQGPDQDJHUVRIHDFKFRPSDQ\LQWKH
                   JURXSDQGLQGLFDWHZKHWKHUDQ\RIWKHPLVDOVR D DQRIILFHUGLUHFWRURU
                   PDQDJHURIDQRWKHUFRPSDQ\LQWKHJURXS E DPHPEHURIWKHIDPLO\JURXS
                   DQGRU F DPHPEHURIWKHLQYHVWRUJURXS

                   ([SODLQDOOEXVLQHVVRURSHUDWLRQDOUHODWLRQVKLSVDIIHFWLQJWKHGHYHORSPHQW
                   SURGXFWLRQVDOHDQGRUGLVWULEXWLRQRIWKHPHUFKDQGLVHXQGHUUHYLHZZKLFK
                   \RXUFRPSDQ\KDVRUKDGZLWKWKHSDUHQWFRPSDQ\DQ\RWKHUFRPSDQ\LQWKH
                   JURXSDQ\PHPEHURIWKHIDPLO\JURXSDQGRUDQ\PHPEHURIWKHLQYHVWRU
                   JURXS6XFKEXVLQHVVRURSHUDWLRQDOUHODWLRQVKLSVPD\LQFOXGHEXWDUHQRW
                   OLPLWHGWRVKDUHGPDQDJHUVHPSOR\HHVIDFLOLWLHVDQGERUURZLQJV

     I 6WDWHZKHWKHU\RXUFRPSDQ\LVXQGHU³FRPPRQFRQWURO´ZLWKDQRWKHUSHUVRQE\D
         WKLUGSHUVRQ e.g.DIDPLO\JURXSRULQYHVWRUJURXS DQGRUZKHWKHU\RXUFRPSDQ\
         DQGDQRWKHUSHUVRQFRPPRQO\FRQWURODWKLUGSHUVRQ e.g.DMRLQWYHQWXUH &RQWURO
         H[LVWVZKHUHDSHUVRQLVOHJDOO\RURSHUDWLRQDOO\LQDSRVLWLRQWRH[HUFLVHUHVWUDLQWRU
         GLUHFWLRQRYHUDQRWKHUSHUVRQ6RPHIDFWRUVLQGLYLGXDOO\RULQDJJUHJDWHZKLFKPD\
         LQIOXHQFH\RXUUHYLHZIRUGHWHUPLQLQJZKHWKHURUQRWFRQWUROPD\H[LVWLQFOXGHIRU
         H[DPSOHRZQHUVKLS ZLWKSRZHUWRYRWH RIWKHYRWLQJVWRFNRIDFRPSDQ\
         VXEVWDQWLDOERUURZLQJVLQWHUWZLQHGEXVLQHVVRSHUDWLRQVDQGFRPPRQRIILFHUV
         GLUHFWRUVRUPDQDJHUV

        ,IWKHUHLVVXFKDUHODWLRQVKLSGHVFULEHWKHQDWXUHRIWKHUHODWLRQVKLS e.g.RZQHUVKLS
        SHUFHQWDJHFRPPRQRIILFHUVGLUHFWRUV \RXUEXVLQHVVUHODWLRQVKLSZLWKVXFK
        FRPSDQ\RUSHUVRQDQGWKHHIIHFWVXFKUHODWLRQVKLSPD\KDYHRQWKHGHYHORSPHQW
        SURGXFWLRQVDOHDQGRUGLVWULEXWLRQRIWKHPHUFKDQGLVHXQGHUUHYLHZ

     J ,I\RXUFRPSDQ\LVDIILOLDWHGZLWKDQRWKHUSURGXFHUWKDWPDQXIDFWXUHVRUKDVWKH
         SRWHQWLDOWRPDQXIDFWXUHWKHPHUFKDQGLVHXQGHUUHYLHZLGHQWLI\WKDWSURGXFHUDQG
         H[SODLQZKHWKHU\RXUFRPSDQ\DQGWKHDIILOLDWHGSURGXFHUPDQXIDFWXUHVRUFRXOG
         PDQXIDFWXUHLGHQWLFDORUVLPLODUSURGXFWVZLWKRXWVXEVWDQWLDOUHWRROLQJRIHLWKHU
         IDFLOLW\




     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page119
                                                                   105ofof386
                                                                           363

                                                        $
                         Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




                  ,I\RXGRQRWEHOLHYHWKDWWKHDIILOLDWHGSURGXFHUDQG\RXUFRPSDQ\FRXOG
                  PDQXIDFWXUHLGHQWLFDORUVLPLODUSURGXFWVZLWKRXWVXEVWDQWLDOUHWRROLQJSOHDVHH[SODLQ
                  WKHUHDVRQVIRU\RXUFRQFOXVLRQDQGSURYLGHVXSSRUWIRUVXFKDFRQFOXVLRQ
      
                  )RUHDFKDIILOLDWHGSURGXFHURUSRWHQWLDOSURGXFHURIWKHPHUFKDQGLVHXQGHUUHYLHZ
                    VWDWHWKHOHYHORIFRPPRQRZQHUVKLS e.gWKHDPRXQWRIFURVVHTXLW\RZQHUVKLS
                  EHWZHHQWKHSURGXFHUVDQGRURZQHUVKLSE\DQ\WKLUGSDUW\RIERWKRIWKHSURGXFHUV 
                    SURYLGHWKHQDPHVRIDQ\RIILFHUVGLUHFWRUVDQGRUPDQDJHULDOHPSOR\HHVRIRQH
                  FRPSDQ\ZKRDUHDOVRRIILFHUVGLUHFWRUVDQGRUPDQDJHULDOHPSOR\HHVRIWKHRWKHU
                  FRPSDQ\RURIDFRPSDQ\WKDWLVDIILOLDWHGZLWKERWK\RXUFRPSDQ\DQGWKHRWKHU
                  SURGXFHUDQG  H[SODLQDQ\LQWHUWZLQHGRSHUDWLRQV e.g.,VKDUHGHPSOR\HHVDQGRU
                  VKDUHGIDFLOLWLHVVKDUHGVDOHVLQIRUPDWLRQFRPPRQLQYROYHPHQWLQSURGXFWLRQDQG
                  SULFLQJGHFLVLRQVDQGWUDQVDFWLRQVEHWZHHQ\RXUFRPSDQ\DQGWKHDIILOLDWHG
                  SURGXFHUV 3OHDVHUHIHUWR$SSHQGL[,IRUWKHGHILQLWLRQRIDIILOLDWHGSDUWLHV

            K ,GHQWLI\DOOVXSSOLHUV VXE FRQWUDFWRUVOHQGHUVH[SRUWHUVGLVWULEXWRUVUHVHOOHUVDQG
                RWKHUSHUVRQVLQYROYHGLQWKHGHYHORSPHQWSURGXFWLRQVDOHDQGRUGLVWULEXWLRQRIWKH
                PHUFKDQGLVHXQGHUUHYLHZZKLFKWKH'HSDUWPHQWPD\DOVRFRQVLGHUDIILOLDWHGZLWK
                \RXUFRPSDQ\LQDFFRUGDQFHZLWKVHFWLRQ  RIWKH$FWDQGVHFWLRQV E 
                DQG I RIWKHUHJXODWLRQV6RPHIDFWRUVZKLFK\RXVKRXOGFRQVLGHULQFOXGH
                IRUH[DPSOHZKHWKHU\RXDFTXLUHDVLJQLILFDQWDPRXQWRIDPDMRULQSXWIURPRQO\D
                VLQJOHVXSSOLHUWKHOHQJWKRIWLPH\RXUFRPSDQ\KDVKDGDUHODWLRQVKLSZLWKD
                VXSSOLHU VXE FRQWUDFWRUGLVWULEXWRUH[SRUWHURUUHVHOOHUWKHH[FOXVLYLW\RIWKH
                UHODWLRQVKLSDOOEXVLQHVVUHODWLRQVKLSV\RXUFRPSDQ\KDVRUKDGZLWKWKHVHSHUVRQV
                DQGRWKHUUHODWLRQVKLSVEHWZHHQ\RXUFRPSDQ\DQGWKHRWKHUSHUVRQ e.g.
                GLUHFWRUPDQDJHUUHODWLRQVKLSV 

            L ,GHQWLI\DOOEXVLQHVVWUDQVDFWLRQVWKDWPD\GLUHFWO\RULQGLUHFWO\DIIHFWWKH
                GHYHORSPHQWSURGXFWLRQVDOHDQGRUGLVWULEXWLRQRIWKHPHUFKDQGLVHXQGHUUHYLHZ
                ZKLFK\RXUFRPSDQ\KDVRUKDGZLWKDQ\DIILOLDWH H[FHSWWRWKHH[WHQW\RXKDYH
                SURYLGHGWKLVLQUHVSRQVHWRRQHRIWKHTXHVWLRQVDERYH 

                  ([DPSOHVRIVXFKEXVLQHVVWUDQVDFWLRQVPD\LQFOXGHEXWDUHQRWOLPLWHGWRORDQV
                  PDGHE\RUWRDQDIILOLDWHSXUFKDVHVDQGUHVDOHVRIWKHPHUFKDQGLVHXQGHUUHYLHZE\
                  DQDIILOLDWHGUHVHOOHUSXUFKDVHVPDGHIURPDFORVHVXSSOLHUDQGRUWUDQVDFWLRQVZLWK
                  MRLQWYHQWXUHVRUDFRPSDQ\DFWLQJDVDQDJHQWIRU\RXUFRPSDQ\¶VVDOHV







 5HSRUWHGDIILOLDWLRQVVHOOLQJH[SHQVHVVKDUHGE\RUGLVWULEXWHGWREXVLQHVVDVVRFLDWHVDQGRUWKHH[LVWHQFHRI
FRPPLVVLRQVUHSRUWHGLQTXHVWLRQQDLUHVHFWLRQV%DQG&PD\EHXVHGWRIXUWKHUDQDO\]HWKHSRWHQWLDOH[LVWHQFHRI
DIILOLDWLRQVEHWZHHQWKHUHVSRQGHQWLWVFXVWRPHUVDQGRWKHUUHOHYDQWHQWLWLHV




            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page120
                                                                   106ofof386
                                                                           363

                                                     $
                      Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



         'LVWULEXWLRQ3URFHVV

7KHGHVFULSWLRQ\RXSURYLGHRI\RXUGLVWULEXWLRQDQGVDOHVSURFHVVHV see alsoTXHVWLRQEHORZ 
LVLQWHQGHGWRSURYLGHWKH'HSDUWPHQWZLWKWKHLQIRUPDWLRQQHFHVVDU\WRPDNHDSSURSULDWH
FRPSDULVRQVRIVDOHVDWWKHVDPHOHYHORIWUDGHRUWRPDNHDOHYHORIWUDGHDGMXVWPHQWLI
DSSURSULDWHZKHQVDOHVDUHFRPSDUHGDWGLIIHUHQWOHYHOVRIWUDGH7KHUHIRUHWKH'HSDUWPHQW
UHTXLUHVGHWDLOHGLQIRUPDWLRQDERXW\RXUFKDQQHOVRIGLVWULEXWLRQWKHFDWHJRULHVRIFXVWRPHUVWR
ZKRP\RXVHOOWKHVHOOLQJDFWLYLWLHVRUVHUYLFHVDVVRFLDWHGZLWKHDFKFKDQQHORIGLVWULEXWLRQDQG
FDWHJRU\RIFXVWRPHUDQGWKHOHYHORIVHOOLQJH[SHQVHVIRUHDFKFKDQQHODQGFDWHJRU\RI
FXVWRPHU<RXUUHVSRQVHWRWKLVVHFWLRQLVUHTXLUHGUHJDUGOHVVRIZKHWKHU\RXEHOLHYHGLIIHUHQFHV
LQOHYHOVRIWUDGHH[LVW<RXUUHVSRQVHVKRXOGLQFOXGHDOOWKHLQIRUPDWLRQUHTXHVWHGDQGDOO
LQIRUPDWLRQWKH'HSDUWPHQWVKRXOGFRQVLGHULQPDNLQJDFRPSDULVRQ

            D         3URYLGHDIORZFKDUWDQGGHVFULSWLRQRIHDFKRI\RXUFRPSDQ\¶VFKDQQHOV RU
                  PHWKRGV RIGLVWULEXWLRQLQERWKWKH86PDUNHWDQGWKHIRUHLJQPDUNHW)RU
                  H[DPSOHIRUFHUWDLQRI\RXUVDOHV\RXPD\PDQXIDFWXUHWRRUGHUDQGVKLSGLUHFWO\WR
                  FXVWRPHUVIRURWKHUVDOHV\RXPD\VKLSIURPLQYHQWRU\PDLQWDLQHGLQGLVWULEXWLRQ
                  ZDUHKRXVHVDGGLWLRQDOVDOHVPD\EHPDGHWKURXJKFRQVLJQHHVetc

            E         3URYLGHDOLVWRIWKHFDWHJRULHVRIFXVWRPHUV e.g.GLVWULEXWRUZKROHVDOHUUHWDLOHU
                  HQGXVHU WKDWSXUFKDVHWKURXJKHDFKFKDQQHORIGLVWULEXWLRQ,QWKHFDVHRI
                  FRQVWUXFWHGH[SRUWSULFH &(3 WUDQVDFWLRQV i.e.VDOHVWRXQDIILOLDWHG86
                  FXVWRPHUVWKURXJKDQDIILOLDWHG86LPSRUWHU GHVFULEHERWK\RXUDIILOLDWHG86
                  LPSRUWHU V DQG\RXULPSRUWHU¶VXQDIILOLDWHGFXVWRPHUV

            F         3URYLGHDFRPSOHWHOLVWRIDOOWKHVHOOLQJDFWLYLWLHVSHUIRUPHGDQGVHUYLFHVRIIHUHG
                  LQWKH86PDUNHWDQGWKHIRUHLJQPDUNHW6HOOLQJDFWLYLWLHVRUVHUYLFHVPLJKWLQFOXGH
                  LQYHQWRU\PDLQWHQDQFHWHFKQLFDODGYLFHZDUUDQW\VHUYLFHVIUHLJKWDQGGHOLYHU\
                  DUUDQJHPHQWVDGYHUWLVLQJDQGDQ\RWKHUVDOHVVXSSRUWDFWLYLWLHV3OHDVHVSHFLI\
                  ZKLFKVHUYLFHVDUHSURYLGHGE\\RXUFRPSDQ\DQGZKLFKDUHSURYLGHGE\DQDIILOLDWH
                  'HVFULEHHDFKDFWLYLW\RUVHUYLFHLQGHWDLO,GHQWLI\WKHH[SHQVHILHOGLQZKLFKWKH
                  H[SHQVHVDVVRFLDWHGZLWKHDFKVHOOLQJDFWLYLW\ZLOOEHFDSWXUHGLQ\RXUUHVSRQVHWR
                  VHFWLRQV%DQG&
                  
                  3OHDVHSUHSDUHDFKDUWVKRZLQJDOOVHOOLQJIXQFWLRQV\RXSHUIRUPHGIRUHDFKFKDQQHO
                  RIGLVWULEXWLRQLQWKHKRPHPDUNHWDQGWKH86PDUNHW,I\RXZLVKWRGLVWLQJXLVK
                  EHWZHHQOHYHOVRIIXQFWLRQSHUIRUPDQFH\RXPD\)RUH[DPSOHLIWHFKQLFDO
                  FRQVXOWDWLRQLVGRQHIRUWZRFKDQQHOVEXWPRUHLVGRQHLQRQHFKDQQHOWKDQWKHRWKHU
                  \RXPLJKWZLVKWRLQGLFDWHWKLVGLIIHUHQFHE\DVVLJQLQJDFRGHIRUHDFKOHYHORI
                  DFWLYLW\)RUHDFKLQVWDQFHKRZHYHU\RXPXVWSURYLGHDQDUUDWLYHH[SODQDWLRQ
                  
                  <RXVKRXOGDOVRLQGLFDWHIXQFWLRQVZKHUHGLIIHUHQFHVPD\H[LVWEXWDUHQRWHDVLO\
                  FDWHJRUL]HGDV³PRUH´RU³OHVV´SHUIRUPHGEHWZHHQFKDQQHOV)RUH[DPSOHLI\RX


    3OHDVHUHIHUWRWKH*ORVVDU\RI7HUPVDW$SSHQGL[,IRUDPRUHH[DFWGHILQLWLRQ




            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page121
                                                             107ofof386
                                                                     363

                                               $
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



         SDFNWKHPHUFKDQGLVHXQGHUUHYLHZLQEXONIRUVDOHVLQRQHFKDQQHOEXWQRWLQDQRWKHU
         FKDQQHO\RXVKRXOGLQGLFDWHWKLVGLIIHUHQFHEHWZHHQFKDQQHOV,QDGGLWLRQLQWKLV
         FKDUWLQGLFDWHZKRSHUIRUPVWKHVHOOLQJIXQFWLRQV WKHIRUHLJQSDUHQWWKH86
         DIILOLDWHRUERWK ,IPRUHWKDQRQHVDOHVXQLWSHUIRUPHGWKHVHOOLQJIXQFWLRQVSOHDVH
         LQGLFDWHDOOVXFKVDOHVXQLWVLQYROYHGDQGGHVFULEHDQGUDWHWKHH[WHQWWRZKLFKHDFK
         SHUIRUPVWKHVHOOLQJIXQFWLRQV)RUSXUSRVHVRIWKLVFKDUWZKHQSUHSDULQJWKH
         FROXPQ V IRU&(3VDOHVXVHGLIIHUHQWFROXPQVIRUWKHVDOHWRWKH86DIILOLDWHDQG
         IRUWKHVDOHWRWKHXQDIILOLDWHGFXVWRPHU
         
         $VDPSOHFKDUWLVLQFOXGHGDWWKHHQGRIWKLVVHFWLRQ7KHLWHPVLQFOXGHGLQWKLV
         VDPSOHFKDUWDUHIRULOOXVWUDWLYHSXUSRVHVRQO\DQGDUHQRWLQWHQGHGWREHH[KDXVWLYH
         <RXUFKDUWVKRXOGLQFOXGHDOOWKHVHOOLQJIXQFWLRQVSHUIRUPHGE\\RXUFRPSDQ\DQG
         LWV86DIILOLDWHVIRUDOO\RXUFKDQQHOVRIWUDGHUHJDUGOHVVRIZKHWKHUWKRVHIXQFWLRQV
         DUHLQFOXGHGLQWKHVDPSOHFKDUW6KRZWKHGHJUHHRILQYROYHPHQWIRUHDFKVHOOLQJ
         DFWLYLW\IXQFWLRQi.e.LQGLFDWHHDFKVHOOLQJDFWLYLW\IXQFWLRQZLWK³1RQH´³/RZ´
         ³0HGLXP´RU³+LJK´RQWKHFKDUW
         
     G       )RUHDFKFDWHJRU\RIFXVWRPHU see SDUWEDERYH WRZKLFK\RXVROGLQHDFK
         FKDQQHORIGLVWULEXWLRQ see SDUWDDERYH  i.e.IRUHDFKFRPELQDWLRQRIGLVWULEXWLRQ
         FKDQQHODQGFXVWRPHUFDWHJRU\ SURYLGHWKHLQIRUPDWLRQUHTXHVWHGEHORZ
               
             L                       )URP WKH OLVW RI VHOOLQJ DFWLYLWLHV DQG VHUYLFHV \RX FUHDWHG
                  LQUHVSRQVHWRSDUWFDERYHLGHQWLI\WKRVHDFWLYLWLHVRUVHUYLFHVSHUIRUPHG
                  ,QWKHFDVHRIFRQVLJQPHQWVDOHVDOVRGHVFULEHDQ\FRQVLJQPHQWDUUDQJHPHQWV
                  DQGWKHDFWLYLWLHVRIWKHFRQVLJQHH
            LL                       ,QGLFDWH ZKHUH DQG E\ ZKRP HDFK VHOOLQJ DFWLYLW\ ZDV
                  SHUIRUPHGRQ\RXUUHSRUWHGVDOHV
           LLL                       'HVFULEH WKH GHJUHH WR ZKLFK HDFK VHOOLQJ DFWLYLW\ ZDV
                  SHUIRUPHGRQ\RXUUHSRUWHGVDOHV
           LY                        ,I \RX KDG &(3 VDOHV H[SODLQ KRZ HDFK 86 VHOOLQJ
                  DFWLYLW\VXSSRUWHGVSHFLILFVWHSVLQ\RXU86GLVWULEXWLRQV\VWHP

           )RUFRQVWUXFWHGH[SRUWSULFHVDOHVWRWKH8QLWHG6WDWHVLIDQ\SURYLGHWKHLQIRUPDWLRQ
           UHTXHVWHGDERYHIRUERWK\RXUWUDQVDFWLRQVZLWK\RXUDIILOLDWHGLPSRUWHUDQG\RXU86
           DIILOLDWH¶VUHVDOHVWRXQDIILOLDWHG86FXVWRPHUV

     H      ([SODLQZKHWKHUWKHSULFHV\RXFKDUJHIRUWKHVXEMHFWPHUFKDQGLVHLQWKH86
           PDUNHWDQGWKHIRUHLJQOLNHSURGXFWLQWKHIRUHLJQPDUNHWYDU\GHSHQGLQJRQWKH
           FKDQQHORIGLVWULEXWLRQWKURXJKZKLFK\RXVHOODQGRUWKHFXVWRPHUFDWHJRU\WRZKRP
           \RXVHOO,IVRSOHDVHH[SODLQKRZSULFHVYDU\DQGZK\

     I       ,I\RXKDYHPDGH&(3VDOHVWRWKH8QLWHG6WDWHVDQG\RXFODLPWKDWD&(3RIIVHW
           VKRXOGEHPDGHLQFDOFXODWLQJQRUPDOYDOXHWKH'HSDUWPHQW¶VUHJXODWLRQVUHTXLUHWKH
           'HSDUWPHQWWRH[DPLQHSULFHGLIIHUHQFHVEHWZHHQOHYHOVRIWUDGHIRUVDOHVLQWKH
           IRUHLJQPDUNHWRIEURDGHURUGLIIHUHQWSURGXFWOLQHV8QGHUWKHDQWLGXPSLQJ




     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page122
                                                                  108ofof386
                                                                          363

                                                         $
                          Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                  UHJXODWLRQVWKH'HSDUWPHQWPD\JUDQWD&(3RIIVHWRQO\LILWLVXQDEOHWRFDOFXODWHD
                  OHYHORIWUDGHDGMXVWPHQWXVLQJVXFKLQIRUPDWLRQ DQGLIRWKHUUHTXLUHPHQWVDUHPHW 
                  7KHUHIRUHLI\RXDUHFODLPLQJWKDWD&(3RIIVHWVKRXOGEHPDGHWKHQ\RXPXVW
                  SURYLGHWKHLQIRUPDWLRQUHTXHVWHGLQDWKURXJKGDERYHZLWKUHVSHFWWRRWKHU
                  SURGXFWV\RXUFRPSDQ\VROGLQWKHIRUHLJQPDUNHWLQFOXGLQJDQ\PHUFKDQGLVHWKDWLV
                  QRWDIRUHLJQOLNHSURGXFW,I\RXPDGHVDOHVRIDQ\PHUFKDQGLVHDWDOHYHORIWUDGH
                  VLPLODUWRWKHOHYHORIWUDGHRI\RXU&(3VDOHVSURYLGHDYHUDJHSULFHLQIRUPDWLRQIRU
                  WKHSURGXFWVVROGDWWKDWOHYHORIWUDGHDQGHLWKHURIWKHOHYHOVRIWUDGHDWZKLFKWKH
                  IRUHLJQOLNHSURGXFWZDVDOVRVROG<RXPD\SURYLGH\RXUUHVSRQVHWRWKLVTXHVWLRQ
                  ZLWK\RXUUHVSRQVHWRVHFWLRQ%RIWKLVTXHVWLRQQDLUH
         
      6DOHV3URFHVV

7KHGDWHRIVDOHIRU\RXUVDOHVWRWKH8QLWHG6WDWHVDQGWKHIRUHLJQPDUNHWLVLPSRUWDQWWRWKH
'HSDUWPHQW¶VDQDO\VLV,WZLOOGHWHUPLQHZKLFKVDOHVUHFRUGVDUHUHSRUWHGLQUHVSRQVHWRVHFWLRQV
%DQG&RIWKLVTXHVWLRQQDLUHDQGWKHH[FKDQJHUDWHXVHGWRFRQYHUWQRUPDOYDOXHLQWR86
GROODUV1RWHKRZHYHUWKDWWKH'HSDUWPHQW¶VFULWHULDIRUGHWHUPLQLQJGDWHRIVDOHPD\GLIIHU
IURPWKRVHWKDW\RXDSSO\LQWKHQRUPDOFRXUVHRIEXVLQHVV$GHVFULSWLRQRIWKH'HSDUWPHQW¶V
FULWHULDLVLQFOXGHGLQWKH*ORVVDU\RI7HUPVDW$SSHQGL[,SOHDVHXVHWKHVHFULWHULDLQSUHSDULQJ
\RXUUHVSRQVHWRWKLVTXHVWLRQQDLUH,I\RXKDYHGLIILFXOW\GHFLGLQJZKLFKGDWHWRXVHDVWKHGDWH
RIVDOHSOHDVHFRQWDFWWKHRIILFLDOLQFKDUJHE\QRODWHUWKDQIRXUWHHQFDOHQGDUGD\VDIWHUWKH
LVVXDQFHRIWKLVTXHVWLRQQDLUH WKHLVVXDQFHGDWHRIWKLVTXHVWLRQQDLUHDSSHDUVRQWKHILUVWSDJHRI
WKHFRYHUOHWWHU 

         D     6WDWHZKDW\RXDUHXVLQJDVGDWHRIVDOH e.g.LQYRLFHGDWHetc ,IGDWHRIVDOH
             YDULHVZLWKLQRUEHWZHHQPDUNHWVSOHDVHH[SODLQ

         E     'HVFULEHWKHVDOHVSURFHVVIRUHDFKPHWKRGRUFKDQQHORIGLVWULEXWLRQGHVFULEHGLQ
             UHVSRQVHWRTXHVWLRQDERYH,QFOXGHDGHVFULSWLRQRIHDFKVWHSLQWKHVDOHVSURFHVV

         F     ([SODLQKRZ\RXGHWHUPLQHGWKHXOWLPDWHFXVWRPHURUPDUNHWIRUWKHSURGXFWV
             VROGWKURXJKUHVHOOHUV)RUWKHVHVDOHVH[SODLQZKHWKHU\RXUHVWULFWWKHUHVHOOHU¶V
             YROXPHRUJHRJUDSKLFDUHDIRUGLVWULEXWLRQ,QDGGLWLRQH[SODLQZKHWKHU\RXSURYLGH
             FXVWRPHUOLVWVWRRUPDNHMRLQWVDOHVFDOOVZLWKWKHUHVHOOHURUSURYLGHSRVWVDOHV
             VXSSRUWRUSXUFKDVHLQFHQWLYHVWRWKHUHVHOOHU¶VFXVWRPHUV3URYLGHZULWWHQVDOHV
             FRQWUDFWVRUVDOHVWHUPVZLWKWKHVHUHVHOOHUV,QDGGLWLRQLQGLFDWHZKHWKHUGLIIHUHQW
             SDFNLQJLVUHTXLUHGIRUSURGXFWVVROGIRUH[SRUWRUGRPHVWLFFRQVXPSWLRQRUZKHWKHU
             GRFXPHQWDWLRQLVUHTXLUHGZLWKUHVSHFWWRH[SRUWHGPHUFKDQGLVH)LQDOO\H[SODLQ
             ZKHWKHU\RXFODVVLI\WKHVHVDOHVDVH[SRUWRUKRPHPDUNHWVDOHVLQ\RXUEXVLQHVV
             UHFRUGVDQGGHVFULEHWKHFULWHULD\RXXVHWRFODVVLI\VDOHV


 7KHOHYHORIWUDGHIRU&(3VDOHVLVGHWHUPLQHGnetRIVHOOLQJDFWLYLWLHVRUVHUYLFHVDVVRFLDWHGZLWKHFRQRPLF
DFWLYLWLHVSHUIRUPHGLQWKH8QLWHG6WDWHVLQVHOOLQJWKHVXEMHFWPHUFKDQGLVHWRXQDIILOLDWHGFXVWRPHUV,QJHQHUDO
WKLVPHDQVWKDWWKHUHOHYDQWOHYHOLVWKHOHYHORIWUDGHRI\RXUWUDQVDFWLRQVZLWK\RXUDIILOLDWHG86UHVHOOHU3OHDVH
UHIHUWRFRQVWUXFWHGH[SRUWSULFHDQGOHYHORIWUDGHLQWKH*ORVVDU\RI7HUPV




            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page123
                                                               109ofof386
                                                                       363

                                                $
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




       G       'HVFULEH\RXUDJUHHPHQW V IRUVDOHVLQWKH8QLWHG6WDWHVDQGWKHIRUHLJQPDUNHW
              e.g.ORQJWHUPSXUFKDVHFRQWUDFWVKRUWWHUPSXUFKDVHFRQWUDFWSXUFKDVHRUGHURUGHU
             FRQILUPDWLRQ 3URYLGHDFRS\RIHDFKW\SHRIDJUHHPHQWDQGDOOVDOHVUHODWHG
             GRFXPHQWDWLRQJHQHUDWHGLQWKHVDOHVSURFHVV LQFOXGLQJWKHSXUFKDVHRUGHULQWHUQDO
             DQGH[WHUQDORUGHUFRQILUPDWLRQLQYRLFHDQGVKLSSLQJDQGH[SRUWGRFXPHQWDWLRQ IRU
             DVDPSOHVDOHLQWKHIRUHLJQPDUNHWDQG86PDUNHWGXULQJWKH325
       
             Note: Your Section B and Section C responses should identify which sales records in
             your comparison market and U.S. market sales databases are covered by the
             documentation provided here (see Section B and Section C).
       
       H       'HVFULEHWKHW\SHVRIFKDQJHVWKDWRFFXUDIWHUWKHLQLWLDODJUHHPHQWWKDWDIIHFWWKH
             WHUPVRIWKHVDOHRWKHUWKDQGHOLYHU\GDWHV

       I       3URYLGHWKHDSSUR[LPDWHSHUFHQWDJHRIVDOHVRIWKHPHUFKDQGLVHXQGHUUHYLHZLQ
             WKH8QLWHG6WDWHVPDUNHWDQGWKHIRUHLJQPDUNHWPDGHSXUVXDQWWRHDFKW\SHRI
             DJUHHPHQWOLVWHGLQUHVSRQVHWRTXHVWLRQGDERYH

       J       3URYLGHFRSLHVRIDOOSULFHOLVWVXVHGLQVDOHVRIWKHPHUFKDQGLVHXQGHUUHYLHZWR
             WKH8QLWHG6WDWHVDQGWRWKHIRUHLJQPDUNHWDQGLGHQWLI\WKHW\SHVRIVDOHVWRZKLFK
             WKHVHSULFHOLVWVSHUWDLQ,QFOXGHDQ\GLVFRXQWRUUHEDWHVFKHGXOHVXVHGZLWKHDFK
             SULFHOLVW

       K       'HVFULEH\RXULQYRLFLQJSUDFWLFH V IRUHDFKFKDQQHORIGLVWULEXWLRQGHVFULEHGLQ
             UHVSRQVHWRTXHVWLRQDERYH([SODLQZKHQLQYRLFHVDUHLVVXHGLQUHODWLRQWRZKHQ
             WKHPHUFKDQGLVHLVVKLSSHG$OVRH[SODLQDQ\FLUFXPVWDQFHVXQGHUZKLFK\RXGHYLDWH
             IURPWKHXVXDOSUDFWLFHDQGGHVFULEHKRZRIWHQWKLVRFFXUV

     6DOHVWR$IILOLDWHG3HUVRQV $IILOLDWHV LQWKH)RUHLJQ0DUNHW

$QDIILOLDWHGFXVWRPHULVFRQVLGHUHGWRKDYHUHVROGWKHIRUHLJQOLNHSURGXFWLIWKHSURGXFWVROGE\
WKHDIILOLDWHLVZLWKLQWKHGHILQLWLRQRIWKHPHUFKDQGLVHLQ$SSHQGL[,,,7KLVLVWKHFDVHZKHWKHU
WKHDIILOLDWHUHVROGWKHSURGXFWLQWKHVDPHFRQGLWLRQDVLWZDVSXUFKDVHGRUZKHWKHUWKHDIILOLDWH
SURFHVVHGWKHSURGXFWEHIRUHUHVDOH7KHDIILOLDWHGFXVWRPHULVFRQVLGHUHGWRKDYH³FRQVXPHG´
WKHIRUHLJQOLNHSURGXFWLIWKHDIILOLDWHXVHVLWLQWKHSURGXFWLRQRIPHUFKDQGLVHZKLFKGRHVQRW
IDOOZLWKLQWKHGHVFULSWLRQRIWKHPHUFKDQGLVHSURYLGHGLQ$SSHQGL[,,,

        D      3URYLGHDOLVWRIDIILOLDWHVWKDWSXUFKDVHGDQGUHVROGWKHIRUHLJQOLNHSURGXFWLQWKH
             IRUHLJQPDUNHW$OVRSOHDVHVWDWHWKHDSSUR[LPDWHSHUFHQWDJHRI\RXUVDOHVRIWKH
             IRUHLJQOLNHSURGXFWLQWKHIRUHLJQPDUNHWZKLFKZHUHPDGHE\WKHVHDIILOLDWHV

        E      'HVFULEHWKHVHUYLFHVSURYLGHGE\HDFKRIWKHDIILOLDWHGUHVHOOHUV)RUH[DPSOH
             H[SODLQZKHWKHUWKHUHVHOOHUDFWVDVDVDOHVDJHQWRUGHULQJDQGUHVHOOLQJLQWKHVDPHORW
             VL]HVZLWKRXWWDNLQJSK\VLFDOSRVVHVVLRQRIWKHPHUFKDQGLVHRUZKHWKHUWKHUHVHOOHU




        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page124
                                                               110ofof386
                                                                       363

                                                $
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



             ZDUHKRXVHVWKHPHUFKDQGLVHDQGUHVHOOVLWLQGLIIHUHQWORWVL]HVRULQDIXUWKHU
             SURFHVVHGIRUPRIWKHIRUHLJQOLNHSURGXFW,QDGGLWLRQH[SODLQZKHWKHUWKHUHVHOOHU
             SURYLGHVZDUUDQWLHVDQGWHFKQLFDORUFXVWRPHUVHUYLFHUHJLVWUDWLRQVHUYLFHVRU
             DUUDQJHVIRUWUDQVSRUWDWLRQWRWKHXQDIILOLDWHGFXVWRPHU

       F       3URYLGHDOLVWRIDIILOLDWHVWKDWSXUFKDVHGWKHIRUHLJQOLNHSURGXFWIRUFRQVXPSWLRQ
             LQWKHIRUHLJQPDUNHWRUHOVHZKHUH([SODLQ\RXUSROLF\IRUHVWDEOLVKLQJSULFHVWR
             VXFKDIILOLDWHV,QGLFDWHWKHDSSUR[LPDWHSHUFHQWDJHRIVDOHVRIWKHIRUHLJQOLNH
             SURGXFWWKDWZHUHPDGHWRWKHVHDIILOLDWHV
       
    $FFRXQWLQJ)LQDQFLDO3UDFWLFHV

$GHWDLOHGXQGHUVWDQGLQJRI\RXUDFFRXQWLQJDQGILQDQFLDOSUDFWLFHVZLOOKHOSWRHQVXUHDQ
DFFXUDWHYHULILFDWLRQDQGLVQHFHVVDU\IRUWKH'HSDUWPHQWWRDQDO\]H\RXUUHSRUWLQJDQG
DOORFDWLRQRIH[SHQVHV

        D              'HVFULEH\RXUFRPSDQ\¶VDFFRXQWLQJDQGILQDQFLDOUHSRUWLQJSUDFWLFHV
            LQFOXGLQJ\RXUQRUPDOFRUSRUDWHDFFRXQWLQJSHULRG
            
        E              3OHDVHSURYLGHWKHIROORZLQJILQDQFLDOGRFXPHQWVIRUWKHWZRPRVW
            UHFHQWO\FRPSOHWHGILVFDO\HDUVSOXVDOOVXEVHTXHQWPRQWKO\RUTXDUWHUO\VWDWHPHQWV
               FKDUWRIDFFRXQWV  DXGLWHGFRQVROLGDWHGDQGXQFRQVROLGDWHGILQDQFLDO
            VWDWHPHQWV LQFOXGLQJDQ\IRRWQRWHVDQGDXGLWRU¶VRSLQLRQ   LQWHUQDOILQDQFLDO
            VWDWHPHQWVRUSURILWDQGORVVUHSRUWVRIDQ\NLQGWKDWDUHSUHSDUHGDQGPDLQWDLQHGLQ
            WKHQRUPDOFRXUVHRIEXVLQHVVIRUWKHPHUFKDQGLVHXQGHUUHYLHZRULQWKHDEVHQFHRI
            VXFKUHSRUWVIRUWKHSURGXFWOLQHWKDWFRUUHVSRQGVPRVWFORVHO\WRWKHGHILQLWLRQRIWKH
            PHUFKDQGLVHXQGHUUHYLHZLQFOXGLQJWKRVHIRUWKHQH[WODUJHVWDQGVPDOOHVWFDWHJRULHV
            RIPHUFKDQGLVHDQGIRUWKHQH[WODUJHVWDQGVPDOOHVWLQWHUQDOEXVLQHVVXQLWSURGXFLQJ
            RUVHOOLQJWKHPHUFKDQGLVHXQGHUUHYLHZ  ILQDQFLDOVWDWHPHQWVRURWKHUUHOHYDQW
            GRFXPHQWV i.e.SURILWDQGORVVUHSRUWV RIDOODIILOLDWHVLQYROYHGLQWKHSURGXFWLRQRU
            VDOHRIWKHVXEMHFWPHUFKDQGLVHLQWKHIRUHLJQPDUNHWDQGWKH86PDUNHWRIDOO
            DIILOLDWHGVXSSOLHUVWRWKHVHDIILOLDWHVDQGRIWKHSDUHQW V RIWKHVHDIILOLDWHV  DQ\
            ILQDQFLDOVWDWHPHQWRURWKHUILQDQFLDOUHSRUWILOHGZLWKWKHORFDORUQDWLRQDO
            JRYHUQPHQWRIWKHFRXQWU\LQZKLFK\RXUFRPSDQ\LVORFDWHG

        F              ,ILQDQ\PRQWKGXULQJWKHSHULRGRIUHYLHZWKHDQQXDOLQIODWLRQUDWHLQWKH
            IRUHLJQPDUNHWZDVLQH[FHVVRISHUFHQWSOHDVHFRQWDFWWKHRIILFLDOLQFKDUJHE\QR
            ODWHUWKDQIRXUWHHQFDOHQGDUGD\VDIWHUWKHLVVXDQFHRIWKLVTXHVWLRQQDLUH WKHLVVXDQFH
            GDWHRIWKLVTXHVWLRQQDLUHDSSHDUVRQWKHILUVWSDJHRIWKHFRYHUOHWWHU :HPD\
            UHTXHVWWKDW\RXUHVSRQGWRDPRGLILHGTXHVWLRQQDLUH 7KHVHLQVWUXFWLRQVDUH
            SURYLGHGWRDOHUWWKH'HSDUWPHQWWRKLJKLQIODWLRQUDWHVWKDWPLJKWUHTXLUHDGMXVWPHQWV
            WRFRVWV 







        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page125
                                                               111ofof386
                                                                       363

                                               $
                 Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



     0HUFKDQGLVH

7KHTXHVWLRQVWKDWIROORZUHODWHWRWKHPHUFKDQGLVHXQGHUUHYLHZVROGLQWKH8QLWHG6WDWHVDQG
WKHIRUHLJQPDUNHW

        D      3URYLGHDGHVFULSWLRQRIWKHW\SHVRIPHUFKDQGLVHXQGHUUHYLHZSURGXFHGDQGRU
            VROGE\\RXUFRPSDQ\,QFOXGHDQH[SODQDWLRQRIWKHGLIIHUHQFHVDQGVLPLODULWLHVRI
            WKHPHUFKDQGLVHXQGHUUHYLHZVROGLQWKHIRUHLJQPDUNHWDQGWKDWH[SRUWHGWRWKH
            8QLWHG6WDWHV
        
        E      3URYLGHDNH\WR\RXUSURGXFWFRGHVDVVLJQHGWRWKHPHUFKDQGLVHLQWKHQRUPDO
            FRXUVHRIEXVLQHVVLQFOXGLQJDQH[SODQDWLRQRIWKHIXOOUDQJHRISUHIL[HVVXIIL[HVRU
            RWKHUQRWDWLRQVWKDWLGHQWLI\VSHFLDOIHDWXUHV([SODLQZKHWKHULGHQWLFDOSURGXFWVDUH
            OLVWHGXQGHUGLIIHUHQWSURGXFWFRGHVLQWKH8QLWHG6WDWHVDQGWKHIRUHLJQPDUNHW,IVR
            SURYLGHDOLVWVKRZLQJKRZLGHQWLFDOSURGXFWVDUHLGHQWLILHGE\SURGXFWFRGHVIRUHDFK
            PDUNHW

        F      'HVFULEHWKHSDUWVPDWHULDOVVSHFLILFDWLRQVDSSOLFDWLRQVVWDQGDUGVDQG
            SURGXFWLRQSURFHVVHVHPSOR\HGLQWKHSURGXFWLRQRIWKHPHUFKDQGLVHVROGLQWKH
            IRUHLJQPDUNHWDQGVROGLQDQGRUWRWKH8QLWHG6WDWHV,QFOXGHFRSLHVRIWKHLQGXVWU\
            VSHFLILFDWLRQVRUVWDQGDUGVIRUHDFKPDUNHW([SODLQRWKHUIDFWRUVWKDWGLIIHUHQWLDWH
            WKHSURGXFWVXQGHUUHYLHZVROGE\\RXUFRPSDQ\

        G      3URYLGHDOOFDWDORJVDQGEURFKXUHVLVVXHGE\RURQEHKDOIRI\RXUILUPDQG
            DIILOLDWHVWKDWLQFOXGHWKHPHUFKDQGLVHXQGHUUHYLHZVROGE\\RXUILUPLQWKH8QLWHG
            6WDWHVDQGLQWKHIRUHLJQPDUNHW,IWUDQVODWLQJWKHIRUHLJQPDUNHWFDWDORJVDQG
            EURFKXUHVLVEXUGHQVRPHFRQWDFWWKHRIILFLDOLQFKDUJHE\QRODWHUWKDQIRXUWHHQ
            FDOHQGDUGD\VDIWHUWKHLVVXDQFHRIWKLVTXHVWLRQQDLUH WKHLVVXDQFHGDWHRIWKLV
            TXHVWLRQQDLUHDSSHDUVRQWKHILUVWSDJHRIWKHFRYHUOHWWHU ,IWKLVLQIRUPDWLRQLV
            YROXPLQRXVSOHDVHSURYLGHDWDEOHRIFRQWHQWVIRUHDFKFDWDORJRUEURFKXUH7KH
            WDEOHRIFRQWHQWVVKRXOGEHWUDQVODWHGLQWR(QJOLVKLILWLVLQDQRWKHUODQJXDJH

            $GGLWLRQDOO\LI\RXUILUPKDVDZHEVLWHLGHQWLI\WKH85/DGGUHVVDQGSURYLGHDFRS\
            RIWKHVLWHLQGH[,IWKHVLWHLQGH[LVLQDODQJXDJHRWKHUWKDQ(QJOLVKSURYLGHD
            WUDQVODWLRQ

        H      ,I\RXUPHUFKDQGLVHLVVROGLQWKHIRUHLJQPDUNHWLQGLIIHUHQWTXDQWLW\XQLWVWKDQLQ
            WKH8QLWHG6WDWHVGHVFULEHDQ\FRQYHUVLRQIDFWRUVQHFHVVDU\WRSXWWKHVDOHVRQWKH
            VDPHEDVLV
        
        I      6WDWHZKHWKHU\RXKDGDQ\WUDQVDFWLRQVLQYROYLQJPHUFKDQGLVHVDPSOHVLQHLWKHU
            \RXUIRUHLJQPDUNHWRIWKH86PDUNHW'HVFULEHWKHWHUPVDQGFLUFXPVWDQFHVRIDQ\
            VXFKWUDQVDFWLRQV






        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page126
                                                                  112ofof386
                                                                          363

                                                        $
                          Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



     )XUWKHU0DQXIDFWXUHRU$VVHPEO\LQWKH8QLWHG6WDWHV

7KLVVHFWLRQRIWKHTXHVWLRQQDLUHFRQFHUQVVXEMHFWPHUFKDQGLVHH[SRUWHGWRWKH8QLWHG6WDWHVDQG
FKDQJHGLQYDOXHRUSK\VLFDOFRQGLWLRQ IXUWKHUPDQXIDFWXUH SULRUWRGHOLYHU\WRWKHILUVW
XQDIILOLDWHGFXVWRPHULQWKH8QLWHG6WDWHV

3URYLGHWKHIROORZLQJLQIRUPDWLRQZLWKUHVSHFWWRPHUFKDQGLVHWKDWLVIXUWKHUPDQXIDFWXUHGRU
DVVHPEOHGLQWKH8QLWHG6WDWHVE\DQDIILOLDWHRUFRQWUDFWRU

        D      3URYLGHDOLVWDQGGHVFULSWLRQRIWKHSURGXFWVVROGWRXQDIILOLDWHGFXVWRPHUVGXULQJ
             WKH325WKDWZHUHSURGXFHGIURPRULQFRUSRUDWHVXEMHFWPHUFKDQGLVH)RUHDFKVXFK
             SURGXFWVROGLGHQWLI\WKHSDUWLFXODUVXEMHFWPHUFKDQGLVHXVHGWRSURGXFHWKDWILQDO
             SURGXFW
        
        E      3URYLGHWKHZHLJKWHGDYHUDJHQHWSULFHIRUWKHSHULRGRIUHYLHZFKDUJHGWRWKH
             DIILOLDWHGLPSRUWHUIRUHDFKSURGXFWLQFOXGHGLQWKHUHYLHZWKDWKDVEHHQIXUWKHU
             PDQXIDFWXUHGDQGWKHZHLJKWHGDYHUDJHQHWSULFHIRUWKHSHULRGRIUHYLHZFKDUJHGWKH
             XQDIILOLDWHG86FXVWRPHUVIRUHDFKIXUWKHUPDQXIDFWXUHGILQDOSURGXFW)RUHDFK
             IXUWKHUPDQXIDFWXUHGSURGXFWVROGGXULQJWKH325OLVWWKHSURGXFWFRGHDQGQDPHRI
             WKHVXEMHFWPHUFKDQGLVHLQFOXGHGLQWKDWSURGXFWWKHQHWXQLWWUDQVIHUSULFHFKDUJHG
             WKHDIILOLDWHGLPSRUWHUWKHDPRXQWRIWKHVXEMHFWPHUFKDQGLVHFRQVXPHGLQWKH
             SURGXFWLRQRIWKHIXUWKHUPDQXIDFWXUHGSURGXFWDQGWKHWRWDOYDOXHRIWKHFRQVXPHG
             VXEMHFWPHUFKDQGLVH XQLWWUDQVIHUSULFHPXOWLSOLHGE\WKHQXPEHURIXQLWVFRQVXPHG
             LQSURGXFWLRQ 
             
        F      ([SODLQKRZ\RXGHWHUPLQHGWKHQHWXQLWWUDQVIHUSULFH

     ([SRUWV7KURXJK,QWHUPHGLDWH&RXQWULHV

,I\RXDUHDZDUHWKDWDQ\RIWKHPHUFKDQGLVH\RXVROGWRWKLUGFRXQWULHVZDVXOWLPDWHO\VKLSSHG
WRWKH8QLWHG6WDWHVSOHDVHFRQWDFWWKHRIILFLDOLQFKDUJHE\QRODWHUWKDQIRXUWHHQFDOHQGDUGD\V
DIWHUWKHLVVXDQFHRIWKLVTXHVWLRQQDLUH WKHLVVXDQFHGDWHRIWKLVTXHVWLRQQDLUHDSSHDUVRQWKH
ILUVWSDJHRIWKHFRYHUOHWWHU 

 6DOHVRI0HUFKDQGLVH8QGHU5HYLHZ6XSSOLHGE\DQ8QDIILOLDWHG3URGXFHU

3OHDVHUHVSRQGWRWKLVVHFWLRQRIWKHTXHVWLRQQDLUHLIQHLWKHU\RXUFRPSDQ\QRUDQDIILOLDWH
SURGXFHGWKHPHUFKDQGLVHXQGHUUHYLHZWKDW\RXVROGHLWKHULQWKHFRPSDULVRQPDUNHWRUWRWKH
8QLWHG6WDWHV




 7KLVTXHVWLRQLVGHVLJQHGWRSURYLGHWKH'HSDUWPHQWZLWKWKHLQIRUPDWLRQQHFHVVDU\WRGHWHUPLQHZKHWKHUWKH
YDOXHDGGHGLQWKH8QLWHG6WDWHVH[FHHGVVXEVWDQWLDOO\WKHYDOXHRIWKHVXEMHFWPHUFKDQGLVHWKDWKDVEHHQSURFHVVHG
<RXPD\SURYLGHWKLVLQIRUPDWLRQLQDQ\IRUPDWWKDWVXSSOLHVWKHDSSURSULDWHLQIRUPDWLRQ




            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page127
                                                             113ofof386
                                                                     363

                                              $
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



     D       3URYLGHWKHQDPHVDGGUHVVHVSKRQHQXPEHUVHPDLODGGUHVVHVDQGIDFVLPLOH
           QXPEHUVRIWKRVHFRPSDQLHVWKDWVXSSOLHG\RXZLWKWKHPHUFKDQGLVHXQGHUUHYLHZ
           WKDW\RXUFRPSDQ\RUDQDIILOLDWHVROGWRWKH8QLWHG6WDWHVRUWRWKHIRUHLJQPDUNHW

     E       6WDWHZKHWKHUWKHVXSSOLHURIWKHPHUFKDQGLVHXQGHUUHYLHZNQHZRUKDGUHDVRQWR
           NQRZWKHXOWLPDWHGHVWLQDWLRQRIDQ\PHUFKDQGLVHSXUFKDVHGE\\RXUFRPSDQ\DWWKH
           WLPHRIVDOH)RUH[DPSOHGLG\RXUHTXHVWWKDWWKHVXSSOLHUVKLSWKHPHUFKDQGLVH
           GLUHFWO\WRWKH8QLWHG6WDWHVZDVWKHGHVWLQDWLRQDSSDUHQWIURPWKHSURGXFWFRGHVRU
           RWKHUPDUNLQJVZHUHWKHUHSURGXFWFKDUDFWHULVWLFVRUIHDWXUHVW\SLFDORIWKH8QLWHG
           6WDWHVPDUNHW":DVWKHUHDQH[SOLFLWRULPSOLFLWXQGHUVWDQGLQJJLYLQJSHUPLVVLRQWR
           RUUHVSRQVLELOLW\IRUH[SRUWLQJWRWKH8QLWHG6WDWHVRUUHVWULFWLQJGLVFRXUDJLQJRU
           SURKLELWLQJVDOHVLQWKHKRPHPDUNHWWKHIRUHLJQPDUNHWRUHOVHZKHUH"'RHVWKH
           VXSSOLHUKDYHWKHULJKWWRUHYLHZ\RXUVDOHVUHFRUGV"'RHVWKHVXSSOLHUSURYLGHDIWHU
           VDOHVVHUYLFHLQWKH86SDUWLFLSDWHLQ86VDOHVFDOOVDQGRUDFWLYLWLHVRUSURYLGH
           VDOHVLQFHQWLYHVWR\RXUFXVWRPHUV"







     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page128
                                                                  114ofof386
                                                                          363

                                                   $
                     Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                      
               )250$7)255(3257,1*48$17,7<$1'9$/8(2)6$/(6

                            3HULRG               7RWDO    7RWDO   7RWDO9DOXH 7RWDO9DOXH
                                      8QLWRI
        0DUNHW               RI              4XDQWLW\ 4XDQWLW\ RI(QWULHVLQ RI6DOHVLQ
                                     0HDVXUH
                            5HYLHZ              (QWHUHG   6ROG    86'ROODUV 86'ROODUV
                                                                             
    8QLWHG6WDWHV                                                            
    ([SRUW3ULFH
    
    &RQVWUXFWHG
    ([SRUW3ULFH
    
    )XUWKHU
    0DQXIDFWXUHG
    
                 7RWDO
                                                                                   
    +RPH                                                                           
    $IILOLDWHG
    8QDIILOLDWHG
                 7RWDO
                                                                                   
    7KLUG&RXQWU\                                                                
    $IILOLDWHG
    8QDIILOLDWHG
                 7RWDO
                                                                                   
    7KLUG&RXQWU\                                                                
    $IILOLDWHG
    8QDIILOLDWHG
                 7RWDO
                                                                                   
    7KLUG&RXQWU\                                                                
    $IILOLDWHG
    8QDIILOLDWHG
                 7RWDO







           Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page129
                                                                115ofof386
                                                                        363

                                                  $
                    Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                                
                                                
                                6$03/(6(//,1*)81&7,216&+$57
                                                                         )XQFWLRQVDGMXVWHGIRUXQGHU G 
                                                                                86&KDQQHO
                                      +RPH                                                          86
                                                   +RPH       ([SRUWWR86 86DIILOLDWHWR
       6HOOLQJ$FWLYLW\)XQFWLRQ     0DUNHW                                                     &KDQQHO
                                                   0DUNHW       DIILOLDWH      XQDIILOLDWHG
                                    &KDQQHO                                                       
                                                  &KDQQHO    &(3VDOHV        FXVWRPHU
                                                                                                      
                                                                                  &(3VDOHV 
                                                                                                   
    6DOHV)RUHFDVWLQJ                                                                             
                                                                                                   
    6WUDWHJLF(FRQRPLF3ODQQLQJ                                                                   
                                                                                                   
    3HUVRQQHO7UDLQLQJ([FKDQJH                                                                   
                                                                                                   
    (QJLQHHULQJ6HUYLFHV                                                                          
                                                                                                   
    $GYHUWLVLQJ                                                                                   
                                                                                                   
    6DOHV3URPRWLRQ                                                                               
                                                                                                   
    'LVWULEXWRU'HDOHU7UDLQLQJ                                                                   
                                                                                                   
    3URFXUHPHQW6RXUFLQJ6HUYLFHV                                                                 
                                                                                                   
    3DFNLQJ                                                                                       
                                                                                                   
    ,QYHQWRU\0DLQWHQDQFH                                                                         
                                                                                                   
    2UGHU,QSXW3URFHVVLQJ                                                                        
                                                                                                   
    'LUHFW6DOHV3HUVRQQHO                                                                        
                                                                                                   
    6DOHV0DUNHWLQJ6XSSRUW                                                                       
                                                                                                   
    0DUNHW5HVHDUFK                                                                               
                                                                                                   
    7HFKQLFDO$VVLVWDQFH                                                                          
                                                                                                   
    3URYLGH5HEDWHV                                                                               
                                                                                                   
    3URYLGH&DVK'LVFRXQWV                                                                        
                                                                                                   
    3D\&RPPLVVLRQV                                                                               
                                                                                                   
    3URYLGH:DUUDQW\6HUYLFH                                                                      
                                                                                                   
    3URYLGH*XDUDQWHHV                                                                            
                                                                                                   
    3URYLGH$IWHU6DOHV6HUYLFHV                                                                  
                                                                                                   
    3HUIRUP5HSDFNLQJ                                                                             
                                                                                                   
    3URYLGH)UHLJKWDQG'HOLYHU\                                                                  
                                                                                                   
    3URYLGH3RVW6DOH:DUHKRXVLQJ                                                                 








         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page130
                                                               116ofof386
                                                                       363

Last Revised JulyBarcode:3663557-01
                   31, 2015           A-588-874 REV - Admin Review 3/22/16 - 9/30/17


                                            6(&7,21%

                                      6DOHVLQWKH+RPH0DUNHW
                                        RUWRD 7KLUG&RXQWU\


,     *HQHUDO([SODQDWLRQ
        
7KLVVHFWLRQRIWKHTXHVWLRQQDLUHSURYLGHVLQVWUXFWLRQVIRUUHSRUWLQJ\RXUVDOHVRIWKHIRUHLJQOLNH
SURGXFWLQ\RXUKRPHPDUNHWRUDWKLUGFRXQWU\PDUNHW7KHFKRLFHRIWKHDSSURSULDWHPDUNHWLV
EDVHGLQSDUWRQ\RXUUHVSRQVHWRTXHVWLRQLQVHFWLRQ$

)RUVLPSOLFLW\WKHLQVWUXFWLRQVUHIHUWRWKHIRUHLJQPDUNHWRUFRPSDULVRQPDUNHW7KHIRUHLJQ
PDUNHWLVWKHKRPHPDUNHWRUDWKLUGFRXQWU\PDUNHWZKLFKHYHUZLOOEHXVHGWRGHWHUPLQH
QRUPDOYDOXH

3OHDVHVXEPLWDFRS\RIWKHFRPSXWHUSURJUDPVSUHDGVKHHWZRUNVKHHWWKDW\RXXVHGWRFDOFXODWH
WKHSULFHVH[SHQVHVDQGDGMXVWPHQWVUHSRUWHGLQ\RXUIRUHLJQPDUNHWVDOHVOLVWV7KH
GRFXPHQWDWLRQVXEPLWWHGVKRXOGSURYLGHGHWDLORQDQ\IRUPXODVXVHGIRUWKHFDOFXODWLRQRIWKH
ILJXUHVSURYLGHGLQWKHVDOHVOLVWVLGHQWLI\DQ\IDFWRUVXVHGWKHUHLQDQGLGHQWLI\WKHSULFHRUXQLW
EDVLVWRZKLFKWKHIDFWRUVDUHDSSOLHG

,,    &RPSXWHU)LOHRI)RUHLJQ0DUNHW6DOHV

$     6DOHV5HSRUWLQJ

        ,QDFFRUGDQFHZLWKWKHLQVWUXFWLRQVSURYLGHGLQWKLVVHFWLRQSUHSDUHDFRPSXWHUGDWDILOH
        FRQWDLQLQJVDOHVRIWKHIRUHLJQOLNHSURGXFWPDGHLQWKHFRPSDULVRQPDUNHW%HFDXVH
        FRQWHPSRUDQHRXVVDOHVPXVWEHXVHGWRGHWHUPLQHQRUPDOYDOXHWKHUHSRUWLQJSHULRG
        IRUWKHVHVDOHVGHSHQGVRQWKHGDWHVRIVDOHIRUWKH86VDOHV\RXUHSRUWLQUHVSRQVHWR
        VHFWLRQ&RIWKLVTXHVWLRQQDLUH5HSRUWDOOVDOHVRIWKHIRUHLJQOLNHSURGXFWGXULQJWKH
        WKUHHPRQWKVSUHFHGLQJWKHHDUOLHVWPRQWKRI86VDOHVDOOPRQWKVIURPWKHHDUOLHVWWR
        WKHODWHVWPRQWKRI86VDOHVDQGWKHWZRPRQWKVDIWHUWKHODWHVWPRQWKRI86VDOHV,I
        WKLVLVOHVVWKDQWZHOYHPRQWKVLQWRWDOSOHDVHFRQWDFWWKHRIILFLDOLQFKDUJHLPPHGLDWHO\
        
        5HSRUWDOOVDOHVRIWKHIRUHLJQOLNHSURGXFWZKHWKHURUQRW\RXFRQVLGHUSDUWLFXODU
        PHUFKDQGLVHWREHWKDWZKLFKLVPRVWDSSURSULDWHO\FRPSDUHGWR\RXUVDOHVRIWKHVXEMHFW
        PHUFKDQGLVH7KH'HSDUWPHQWZLOOWKHQVHOHFWWKHDSSURSULDWHFRPSDULVRQVDOHVIURP
        \RXUVDOHVOLVWLQJ'RQRWKRZHYHUUHSRUWFDQFHOHGVDOHV
        
        )RUVDOHVRIPHUFKDQGLVHWKDWKDYHEHHQVKLSSHGWRWKHFXVWRPHUDQGLQYRLFHGE\WKHWLPH
        WKLVUHVSRQVHLVSUHSDUHGHDFK³UHFRUG´LQWKHFRPSXWHUGDWDILOHVKRXOGFRUUHVSRQGWRDQ
        LQYRLFHOLQHLWHP i.e.HDFKXQLTXHSURGXFWLQFOXGHGRQWKHLQYRLFH )RUVDOHVRI
        PHUFKDQGLVHWKDWKDYHQRW\HWEHHQVKLSSHGDQGLQYRLFHG LQZKROHRULQSDUW WRWKH
        FXVWRPHUD³UHFRUG´VKRXOGFRUUHVSRQGWRWKHXQVKLSSHGSRUWLRQRIWKHVDOH




        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page131
                                                                   117ofof386
                                                                           363

                                                        %
                         Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



           
           (DFKFRPSXWHUUHFRUGVXEPLWWHGVKRXOGFRQWDLQWKHLQIRUPDWLRQUHTXHVWHGFRQFHUQLQJWKH
           SURGXFWVROGWKHWHUPVRIWKHVDOHWKHVHOOLQJH[SHQVHVLQFXUUHGDQGRWKHULQIRUPDWLRQ
           7KHIROORZLQJSRUWLRQRIVHFWLRQ%GHVFULEHVWKHLQIRUPDWLRQWKH'HSDUWPHQWUHTXLUHV

%        6DOHVWR$IILOLDWHG&XVWRPHUVLQWKH&RPSDULVRQ0DUNHW
           
           7KLVVHFWLRQDSSOLHVWRUHVSRQGHQWVZKRPDGHVDOHVRIWKHIRUHLJQOLNHSURGXFWWR
           DIILOLDWHGSDUWLHVLQWKHFRPSDULVRQPDUNHW,I\RXGLGQRWPDNHVDOHVWRDIILOLDWHGSDUWLHV
           LQWKHFRPSDULVRQPDUNHWGXULQJWKHUHSRUWLQJSHULRGIRUFRPSDULVRQPDUNHWVDOHVDV
           GHVFULEHGDERYHSOHDVHGLVUHJDUGWKLVVHFWLRQDQGSURFHHGWRVHFWLRQ&EHORZ
           
           ,QJHQHUDOLI\RXVROGWRDQDIILOLDWHWKDWUHVROGWKHPHUFKDQGLVHWRDQXQDIILOLDWHGSDUW\
           LQWKHFRPSDULVRQPDUNHWUHSRUWWKHDIILOLDWH¶VUHVDOHVGXULQJWKHUHSRUWLQJSHULRGIRU
           FRPSDULVRQPDUNHWVDOHVWRXQDIILOLDWHGFXVWRPHUVUDWKHUWKDQ\RXUVDOHVWRWKHDIILOLDWH
           +RZHYHUFHUWDLQH[FHSWLRQVDSSO\WKHVHDUHGHVFULEHGEHORZ

                   ,I\RXUDJJUHJDWHVDOHVWRDOODIILOLDWHGFXVWRPHUVLQWKHFRPSDULVRQPDUNHW
                  FRQVWLWXWHOHVVWKDQILYHSHUFHQWRI\RXUWRWDOVDOHVLQWKHFRPSDULVRQPDUNHWUHSRUW
                  \RXUVDOHVWRWKHDIILOLDWHGFXVWRPHUVUDWKHUWKDQWKHDIILOLDWHV¶UHVDOHVWRXQDIILOLDWHG
                  FXVWRPHUV

                   ,I\RXUVDOHVWRDOODIILOLDWHVLQWKHDJJUHJDWHDUHHTXDOWRRUJUHDWHUWKDQILYH
                  SHUFHQWRI\RXUWRWDOVDOHVLQWKHFRPSDULVRQPDUNHWWKHQWKHIROORZLQJLQVWUXFWLRQV
                  DSSO\

                  D           ,I\RXKDGVDOHVRIWKHIRUHLJQOLNHSURGXFWWRDQDIILOLDWHGUHVHOOHUDQG
                        \RXFDQGHPRQVWUDWHWKDWWKRVHVDOHVZHUHDUP¶VOHQJWKWUDQVDFWLRQV\RXPD\
                        UHSRUW\RXUVDOHVWRWKDWDIILOLDWHUDWKHUWKDQWKDWDIILOLDWH¶VUHVDOHVWRXQDIILOLDWHG
                        FXVWRPHUV+RZHYHULIWKHDIILOLDWHGUHVHOOHUDOVRFRQVXPHGVRPHRIWKH
                        PHUFKDQGLVHVNLSWRSDUDJUDSK%EEHORZ %\³FRQVXPHG´ZHPHDQXVHGLQ
                        WKHSURGXFWLRQRIPHUFKDQGLVHWKDWGRHVQRWIDOOZLWKLQWKHGHVFULSWLRQSURYLGHGLQ
                        $SSHQGL[,,, &RQGXFW\RXUDQDO\VLVRIVDOHVWRDIILOLDWHVLQDFFRUGDQFHZLWKWKH
                        JXLGHOLQHVVHWIRUWKLQ$SSHQGL[9,DQGSURYLGHFRSLHVRIWKHSURJUDPDQGRXWSXW
                        DVZHOODVZRUNVKHHWVLOOXVWUDWLQJDQGH[SODLQLQJ\RXUUHVXOWV

                        Note: We may apply facts available, including an adverse inference, pursuant to
                        Sections 776(a) and (b) of the Tariff Act of 1930, as amended (the Act), in
                        determining your dumping margin if you do not provide the affiliate’s sales to the
                        first unaffiliated party, and also do not show that you determined, and how you
                        determined, that your sales to affiliated parties were made at arm’s length in
                        accordance with the guidelines set forth in Appendix VI.



    SeeWKHGHILQLWLRQRIDIILOLDWHGSHUVRQLQ$SSHQGL[,




            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page132
                                                               118ofof386
                                                                       363

                                                 %
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                 ,QDGGLWLRQLI\RXUHSRUWDIILOLDWHGSDUW\VDOHVDQGFRPSOHWHGRFXPHQWDWLRQ
                 FRQFHUQLQJWKHDIILOLDWHGSDUW\WHVWWKDWDSSHDUVWRLQGLFDWHWKDWWKHVDOHVWRWKH
                 DIILOLDWHZHUHPDGHDWDUP¶VOHQJWKEXWZHODWHUGHWHUPLQHWKDW\RXGLGQRW
                 GHPRQVWUDWHWKDWWKHDIILOLDWHGSDUW\VDOHVSDVVHGWKHDUP¶VOHQJWKWHVWZHPD\
                 UHTXLUHWKDW\RXUHSRUWWKHDIILOLDWHV¶VDOHVWRWKHILUVWXQDIILOLDWHGFXVWRPHUVXQGHU
                 DQDFFHOHUDWHGGHDGOLQHODWHULQWKHUHYLHZ

           E           ,I\RXKDGVDOHVWRDQDIILOLDWHGSDUW\WKDWFRQVXPHGDOORUVRPHRIWKH
                 PHUFKDQGLVH i.eXVHGLWLQWKHSURGXFWLRQRIPHUFKDQGLVHWKDWGRHVQRWIDOO
                 ZLWKLQWKHGHVFULSWLRQSURYLGHGLQ$SSHQGL[,,, WKHQUHSRUWDOORI\RXUVDOHVWR
                 WKDWDIILOLDWHZKHWKHUWKHPHUFKDQGLVHZDVFRQVXPHGRUUHVROGE\WKHDIILOLDWH
                 &RQGXFWDQDUP¶VOHQJWKDQDO\VLVRIVDOHVWRWKHDIILOLDWHLQDFFRUGDQFHZLWKWKH
                 JXLGHOLQHVVHWIRUWKLQ$SSHQGL[9,DQGSURYLGHFRSLHVRIWKHSURJUDPDQGRXWSXW
                 DVZHOODVZRUNVKHHWVLOOXVWUDWLQJDQGH[SODLQLQJ\RXUUHVXOWV,I\RXFDQQRW
                 GHPRQVWUDWHWKDW\RXUVDOHVWRWKHDIILOLDWHZHUHDWDUP¶VOHQJWKSULFHVWKHQ\RX
                 PXVWDOVRUHSRUWWKHDIILOLDWH¶VVDOHVWRXQDIILOLDWHGFXVWRPHUVKRZHYHULQDQ\
                 FDVH\RXPXVWUHSRUW\RXUVDOHVWRWKHDIILOLDWH

               Note: We may apply facts available, including an adverse inference, pursuant to
               Sections 776(a) and (b) of the Act, in determining your dumping margin if you do
               not provide the affiliate’s sales to the first unaffiliated party, and also do not show
               that you determined, and how you determined, that your sales to affiliated parties
               were made at arm¶V length in accordance with the guidelines set forth in
               Appendix VI.
               
               ,QDGGLWLRQLI\RXUHSRUWDIILOLDWHGSDUW\VDOHVDQGFRPSOHWHGRFXPHQWDWLRQ
               FRQFHUQLQJWKHDIILOLDWHGSDUW\WHVWWKDWDSSHDUVWRLQGLFDWHWKDWWKHVDOHVWRWKH
               DIILOLDWHZHUHPDGHDWDUP¶VOHQJWKEXWZHODWHUGHWHUPLQHWKDW\RXGLGQRW
               GHPRQVWUDWHWKDWWKHDIILOLDWHGSDUW\VDOHVSDVVHGWKHDUP¶VOHQJWKWHVWZHPD\
               UHTXLUHWKDW\RXUHSRUWWKHDIILOLDWHV¶VDOHVWRWKHILUVWXQDIILOLDWHGFXVWRPHUVXQGHU
               DQDFFHOHUDWHGGHDGOLQHODWHULQWKHUHYLHZ
               
           F          ,I\RXKDYHTXHVWLRQVUHJDUGLQJZKLFKRIWKHDERYHVLWXDWLRQVDSSOLHVWR
               \RXUFRPSDQ\RUEHOLHYH\RXKDYHDVLWXDWLRQQRWGHVFULEHGDERYHFRQWDFWWKH
               RIILFLDOLQFKDUJHE\QRODWHUWKDQIRXUWHHQFDOHQGDUGD\VDIWHUWKHLVVXDQFHRIWKLV
               TXHVWLRQQDLUH WKHLVVXDQFHGDWHRIWKLVTXHVWLRQQDLUHDSSHDUVRQWKHILUVWSDJHRI
               WKHFRYHUOHWWHU 

,,, 6XPPDU\RI'DWD)LHOGVIRU)RUHLJQ0DUNHW

3OHDVHFRPSOHWHWKHFRPSDULVRQPDUNHWVDOHVGDWDEDVHVXPPDU\WKDWDSSHDUVLQ$SSHQGL[9,,

$WWKHWRSRIWKHVSUHDGVKHHWLVDSODFHWRLQGLFDWHWKHGDWHWKHVSUHDGVKHHWZDVVXEPLWWHGWRWKH
'HSDUWPHQW<RXDUHUHVSRQVLEOHIRUHQVXULQJWKDWWKHVSUHDGVKHHWLVFRQVLVWHQWZLWKWKH
DFFRPSDQ\LQJQDUUDWLYHUHVSRQVHDQGDQ\DFFRPSDQ\LQJGDWDEDVHVVXEPLWWHGRQHOHFWURQLF




       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page133
                                                                   119ofof386
                                                                           363

                                                         %
                          Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



PHGLD(DFKWLPH\RXUHYLVH\RXUTXHVWLRQQDLUHUHVSRQVHVXFKDVLQDQVZHUWRDVXSSOHPHQWDO
TXHVWLRQQDLUHDQG\RXUUHVSRQVHUHTXLUHVDFKDQJHLQDVSUHDGVKHHW\RXPXVWVXEPLWDUHYLVHG
VSUHDGVKHHWZLWKWKHGDWHWKHUHYLVLRQLVVXEPLWWHGWRWKH'HSDUWPHQW

3OHDVHVXEPLWWKHZRUNVKHHWFRPSXWHUILOHLQDVWDQGDUGVSUHDGVKHHWIRUPDWVXFKDV([FHO<RX
PXVWLQFOXGHDVZHOODSULQWRXWRIWKLVVSUHDGVKHHWWKDWLVLGHQWLFDOLQFRQWHQWWRWKHFRPSXWHUILOH

,I\RXKDYHDQ\TXHVWLRQVFRQFHUQLQJFRPSOHWLRQDQGVXEPLVVLRQRIWKLVVSUHDGVKHHWSOHDVH
FRQWDFWWKHRIILFLDOLQFKDUJHE\QRODWHUWKDQIRXUWHHQFDOHQGDUGD\VDIWHUWKHLVVXDQFHRIWKLV
TXHVWLRQQDLUH WKHLVVXDQFHGDWHRIWKLVTXHVWLRQQDLUHDSSHDUVRQWKHILUVWSDJHRIWKHFRYHU
OHWWHU 

7KHFKDUWWKDWIROORZVLVDVXPPDU\RIWKHGDWDILHOGVIRUWKHIRUHLJQPDUNHWVDOHVILOHZKLFKDUH
GHVFULEHGLQWKHUHPDLQGHURIWKLVVHFWLRQRIWKHTXHVWLRQQDLUH,QDGGLWLRQWRWKHILHOGQXPEHU
GHVFULSWLRQDQGQDPHWKHFKDUWOLVWVWKHSDJHQXPEHULQWKLVVHFWLRQWKDWFRQWDLQVWKHLQVWUXFWLRQV
IRUFRPSOHWLQJWKHILHOGLWVHOIDQGWKHQDUUDWLYHUHVSRQVH3OHDVHUHIHUWR$SSHQGL[,,,QVWUXFWLRQV
IRU6XEPLWWLQJ&RPSXWHU'DWDIRULQVWUXFWLRQVRQSUHSDULQJWKHHOHFWURQLFILOH
                                                    
    ),(/'                                  ),(/'                                     ),(/'
  180%(5                              '(6&5,37,21                                    1$0(
                                  6HTXHQWLDO1XPEHU                                6(4+
                               &RPSOHWH3URGXFW&RGH                           352'&2'+
                              0DWFKLQJ&RQWURO1XPEHU                           &21180+
  WKUXQ                     3URGXFW&KDUDFWHULVWLFV                               
                                    &XVWRPHU&RGH                                &86&2'+
                             &RQVROLGDWHG&XVWRPHU&RGH                        &&86&2'+
                                &XVWRPHU5HODWLRQVKLS                            &865(/+
                                  &XVWRPHU&DWHJRU\                              &86&$7+
                                &KDQQHORI'LVWULEXWLRQ                        &+$11(/+
                                   6DOH,QYRLFH'DWH                            6$/,1'7+
                                     'DWHRI6DOH                               6$/('$7+
                                6DOH,QYRLFH1XPEHU                            ,192,&(+
                                  'DWHRI6KLSPHQW                             6+,3'$7+
                             'DWHRI5HFHLSWRI3D\PHQW                        3$<'$7(+
                                 7HUPVRI'HOLYHU\                             6$/(7(5+
                                 7HUPVRI3D\PHQW                             3$<7(50+
                                       4XDQWLW\                                   47<+
                              4XDQWLW\8QLWRI0HDVXUH                         47<81,7+
                                  *URVV8QLW3ULFH                              *56835+


    )RU7KLUG&RXQWU\VDOHVUHSODFHWKH³+´DWWKHHQGRIDOOILHOGQDPHVZLWKD³7´




            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page134
                                                                120ofof386
                                                                        363

                                                %
                 Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




     ),(/'                                ),(/'                                  ),(/'
    180%(5                          '(6&5,37,21                                  1$0(
     Q                        %LOOLQJ$GMXVWPHQWV                        %,//$'-+
                            (DUO\3D\PHQW'LVFRXQWV                        ($5/3<+
                               4XDQWLW\'LVFRXQWV                          47<',6+
    Q                        2WKHU'LVFRXQWV                         27+',6 Q +
    Q                             5HEDWHV                            5(%$7( Q +
                                  /HYHORI7UDGH                              /27+
                           /HYHORI7UDGH$GMXVWPHQW                       /27$'-+
                ,QODQG)UHLJKW3ODQWWR'LVWULEXWLRQ:DUHKRXVH           ,1/)7:+
                              :DUHKRXVLQJ([SHQVH                         :$5(+6+
                  ,QODQG)UHLJKW3ODQW:DUHKRXVHWR&XVWRPHU             ,1/)7&+
                                 ,QODQG,QVXUDQFH                          ,1685(+
                                    'HVWLQDWLRQ                              '(67+
                                   &RPPLVVLRQV                              &200+
                                   6HOOLQJ$JHQW                          6(/$*(1+
                           6HOOLQJ$JHQW5HODWLRQVKLS                     6(/$5(/+
                                 &UHGLW([SHQVHV                           &5(',7+
                                /DWH3D\PHQW)HH                          /$7(3$<+
                              $GYHUWLVLQJ([SHQVHV                        $'9(57+
                                :DUUDQW\([SHQVH                            :$55+
                           7HFKQLFDO6HUYLFH([SHQVH                      7(&+6(5+
                                     5R\DOWLHV                              52<$/+
    Q                 2WKHU'LUHFW6HOOLQJ([SHQVHV                    ',56(/+
                            ,QGLUHFW6HOOLQJ([SHQVHV                       ,1',56+
                            ,QYHQWRU\&DUU\LQJ&RVWV                       ,19&$5+
                                   3DFNLQJ&RVW                              3$&.+
                                   0DQXIDFWXUHU                               0)5+
                                     6DPSOHV                               6$03/(+
                           $GGLWLRQDO)LHOGVIRU7KLUG&RXQWU\6DOHV
                              ,QWHUQDWLRQDO)UHLJKW                        ,171)57
                                0DULQH,QVXUDQFH                           0$51,17
              7KLUG&RXQWU\,QODQG)UHLJKWIURP3RUWWR:DUHKRXVH          ,1/)3:7
                   7KLUG&RXQWU\,QODQG)UHLJKWIURP:DUHKRXVHWRWKH
                                                                            ,1/):&7
                                   8QDIILOLDWHG&XVWRPHU
                         7KLUG&RXQWU\,QODQG,QVXUDQFH                    7&,1/,17
                     7KLUG&RXQWU\%URNHUDJHDQG+DQGOLQJ                  7&%5.+7
                          7KLUG&RXQWU\&XVWRPV'XW\                       7&'87<7




        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page135
                                                               121ofof386
                                                                       363

                                               %
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




  ),(/'                                ),(/'                                     ),(/'
 180%(5                             '(6&5,37,21                                  1$0(
                                'XW\'UDZEDFN                              '7<'5$:7

,9 )RUHLJQ0DUNHW6DOHV5HFRQFLOLDWLRQ

3OHDVHSURYLGHDFRPSOHWHSDFNDJHRIGRFXPHQWVDQGZRUNVKHHWVGHPRQVWUDWLQJKRZ\RX
LGHQWLILHGWKHVDOHV\RXUHSRUWHGWRWKH'HSDUWPHQWDQGUHFRQFLOLQJWKHUHSRUWHGVDOHVWRWKHWRWDO
VDOHVOLVWHGLQ\RXUJHQHUDOOHGJHU,QFOXGHDFRS\RIDOOFRPSXWHUSURJUDPVXVHGWRVHSDUDWHWKH
UHSRUWHGVDOHVIURP\RXUWRWDOVDOHVDQGWRFDOFXODWHH[SHQVHV

9      5HSRUWLQJRI([SHQVHV

)RUHDFKH[SHQVHGDWDILHOGUHSRUWHGLQWKHVDOHVGDWDEDVHXVLQJWKHFKDUWRIDFFRXQWVSOHDVH
LGHQWLI\WKHDFFRXQW V XVHGWRFDOFXODWHVXFKH[SHQVH,QDGGLWLRQIRUHDFKUHSRUWHGILHOG
SURYLGHDOOVXEDFFRXQWVWRWKHDFFRXQWUHIHUHQFHG

7KLVLQIRUPDWLRQFDQEHSURYLGHGLQFKDUWIRUP)RUH[DPSOHIRUPRYHPHQWH[SHQVHVSOHDVH
UHSRUWWKHH[SHQVHVLQWKHIROORZLQJPDQQHU

                 )LHOG                    0DLQ$FFRXQW                    6XE$FFRXQWV
             3RUW&KDUJHV              $FFRXQW+DQGOLQJ          $FFRXQW3RUW;<=
             3257&+*+                                                   $FFRXQW;;;

(DFKILHOGXVHGWRUHSRUWH[SHQVHVVKRXOGWKXVLGHQWLI\DOODFFRXQWVZKLFKZHUHXVHGWRFDOFXODWH
VXFKH[SHQVH

9, ,QVWUXFWLRQVIRUWKH1DUUDWLYH5HVSRQVHDQGWKH&RPSXWHU)LOHRI)RUHLJQ0DUNHW
         6DOHV

7KHIROORZLQJLQVWUXFWLRQVFRPELQHWKHTXHVWLRQQDLUHZLWKWKHFRPSXWHUGDWDILOHIRUPDW
³),(/'180%(5´LQFOXGHVWKHQXPEHUDQGGHVFULSWLYHQDPHRIWKHILHOGLQWKHFRPSXWHUGDWD
ILOH³),(/'1$0(´LVWKHYDULDEOHQDPHIRUWKHVXEPLWWHGSULQWRXWVRIWKHGDWDILOH
³'(6&5,37,21´GHVFULEHVWKHLQIRUPDWLRQ\RXVKRXOGUHSRUWLQWKHILHOGRIWKHFRPSXWHUGDWD
ILOHDQG³1$55$7,9(´GHVFULEHVWKHDGGLWLRQDOLQIRUPDWLRQZHUHTXHVW\RXSURYLGHQRWLQWKH
FRPSXWHUGDWDILOHEXWLQWKHQDUUDWLYHUHVSRQVH

   )LHOGVWKURXJK
   5HSRUWWKHLQIRUPDWLRQUHTXHVWHGFRQFHUQLQJWKHSURGXFWVROG)LHOGVDQGDUHUHVHUYHG
   IRUWKHSURGXFWFRGHDQGD³PDWFKLQJ´FRQWUROQXPEHUWKH'HSDUWPHQWZLOOXVHLQWKH
   FDOFXODWLRQRIWKHGXPSLQJPDUJLQ)LHOGVQXPEHUHGWRQVSHFLI\WKHSURGXFW
   FKDUDFWHULVWLFVUHTXHVWHGE\WKH'HSDUWPHQW<RXPD\DGGDGGLWLRQDOSURGXFWFKDUDFWHULVWLFV
   LQVHSDUDWHILHOGV+RZHYHULI\RXDGGFKDUDFWHULVWLFVQRWVSHFLILHGLQWKHTXHVWLRQQDLUH
   GHVFULEHLQWKHQDUUDWLYHUHVSRQVHZK\\RXEHOLHYHWKDWWKH'HSDUWPHQWVKRXOGXVHWKLV
   LQIRUPDWLRQWRGHILQHLGHQWLFDODQGVLPLODUPHUFKDQGLVH$WWKLVSRLQWGRQRWLQFRUSRUDWH



       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page136
                                                                   122ofof386
                                                                           363

                                                         %
                          Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




     WKHVHDGGLWLRQDOSURGXFWFKDUDFWHULVWLFVLQWR\RXUUHVSRQVHWR&21180+ )LHOG1XPEHU
      

),(/'180%(5                              6HTXHQWLDO1XPEHU

     ),(/'1$0(                               6(4+
     
     '(6&5,37,21                              $VVLJQDXQLTXHVHTXHQWLDOQXPEHUWRHDFKVDOHVUHFRUG7KLVVDOHV
                                                UHFRUGQXPEHUVKRXOGUHPDLQFRQVWDQWLQDOOIXWXUHVXEPLVVLRQV
                                                 i.e.VDOHVUHFRUGOLQHLWHPVVKRXOGQRWEHUHQXPEHUHGGXULQJWKH
                                                FRXUVHRIWKLVVHJPHQW 7KLVILHOGZLOODVVLVW\RXLQUHFRQFLOLQJRXU
                                                FDOFXODWLRQVZLWKWKHGDWD\RXVXEPLWLQ\RXUUHVSRQVH

),(/'180%(5                              &RPSOHWH3URGXFW&RGH

     ),(/'1$0(                              352'&2'+ RU352'&2'7 

     '(6&5,37,21                              5HSRUWWKHFRPPHUFLDOSURGXFWFRGHDVVLJQHGE\\RXUFRPSDQ\LQ
                                                WKHQRUPDOFRXUVHRIEXVLQHVVWRWKHVSHFLILFSURGXFWVROG

            1$55$7,9(                         7KHSURGXFWFRGHVKRXOGEHGHVFULEHGLQUHVSRQVHWRTXHVWLRQE
                                                LQVHFWLRQ$RIWKLVTXHVWLRQQDLUH
     
),(/'180%(5                              0DWFKLQJ&RQWURO1XPEHU

     ),(/'1$0(                              &21180+

     '(6&5,37,21                              $VVLJQDFRQWUROQXPEHUWRHDFKXQLTXHSURGXFWUHSRUWHGLQWKH
                                                VHFWLRQ%VDOHVGDWDILOH,GHQWLFDOSURGXFWVVKRXOGEHDVVLJQHGWKH
                                                VDPHFRQWUROQXPEHULQHDFKUHFRUGLQHYHU\ILOHLQZKLFKWKH
                                                SURGXFWLVUHIHUHQFHG e.g.SURGXFWVZLWKLGHQWLFDOSK\VLFDO
                                                FKDUDFWHULVWLFVUHSRUWHGLQWKHIRUHLJQPDUNHWVDOHVILOHDQGWKH86
                                                PDUNHWVDOHVILOHVKRXOGKDYHWKHVDPHFRQWUROQXPEHU 

7KHIROORZLQJILHOGVVKRXOGEHLQFOXGHGLQWKHFRQVWUXFWLRQRIWKH&21180

),(/'180%(5           3DLQWHG

       ),(/'1$0(          3$,17+
       
       '(6&5,37,21          3DLQWHG 3RO\YLQ\OLGHQH)OXRULGH 39') UHJDUGOHVVRI
                                   ZKHWKHURUQRWODPLQDWHG



    ,I\RXDUHUHSRUWLQJVDOHVPDGHWRDWKLUGFRXQWU\UHSODFHWKH³+´DWWKHHQGRIDOOILHOGQDPHVZLWKD³7´




            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page137
                                                             123ofof386
                                                                     363

                                            %
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                            3DLQWHG 2WKHUWKDQ39') UHJDUGOHVVRIZKHWKHURUQRW
                                  ODPLQDWHG
                            /DPLQDWHGEXWQRWSDLQWHG
                            1HLWKHUSDLQWHGQRUODPLQDWHG

                           7KHFODVVLILFDWLRQRI³SDLQWHG´GRHVQRWLQFOXGHSUHWUHDWPHQWVVXFK
                           DVSKRVSKDWL]LQJRUFKURPDWL]LQJDORQHQRUGRHVLWLQFOXGH
                           WHPSRUDU\RLOVRUJUHDVHV


),(/'180%(5         0LQLPXP6SHFLILHG&DUERQ&RQWHQW              

     ),(/'1$0(          &$5%21+
     
     '(6&5,37,21               SHUFHQWRUQRPLQLPXPVSHFLILHG e.g.$670
                                           $GHVLJQDWLRQ$670$GHVLJQDWLRQ
                                           66JUDGH  etc. 
                                !SHUFHQWEXWSHUFHQW e.g.$670$
                                           GHVLJQDWLRQ 
                                !SHUFHQWEXWSHUFHQW
                                 !SHUFHQW e.g.$670$GHVLJQDWLRQ( 
                           
                           5HSRUWWKHFRGHEDVHGRQWKHPLQLPXPFDUERQFRQWHQWUHTXLUHGIRU
                           WKHSURGXFW
                           
),(/'180%(5         4XDOLW\

     ),(/'1$0(          48$/,7<+
     
     '(6&5,37,21          8OWUD+LJK6WUHQJWK6WHHO 8+66 RU$GYDQFHG+LJK6WUHQJWK6WHHO
                                    $+66 WKDWLVQRWFODVVLILDEOHLQDQRWKHUOLVWHG4XDOLW\
                                   VXEFDWHJRU\ e.g.$670$GHVLJQDWLRQ8+66JUDGH  
                                   7\SH 
                           
                            3UHVVXUH9HVVHO%RLOHU4XDOLW\ e.g.$670$$670
                                 $$670$$670$$670$$670
                                 $$670$$670$$670$$670
                                 $-,6*-,6*-,6*.6'.6
                                 '(1(1etc. 
                           
                            $WPRVSKHULF&RUURVLRQ5HVLVWDQFH:HDWKHULQJ4XDOLW\ e.g.
                                 $670$$670$$670$$670$-,6
                                 *-,6*.6'(1etc. 
                           
                            +LJK6WUHQJWK/RZ$OOR\6WHHOWKDWLVQRWFODVVLILDEOHLQ
                                 DQRWKHUOLVWHG4XDOLW\VXEFDWHJRU\ e.g.$670$



     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page138
                                                             124ofof386
                                                                     363

                                            %
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                $670$GHVLJQDWLRQ+6/$6JUDGH  &ODVV
                                etc. 
                           
                            6WHHOV'HVLJQDWHGZLWK3URSHUWLHVIRU/LQH3LSH6SHFLILFDWLRQV
                                 e.g.$3,/(1etc. 
                           
                            6WUXFWXUDO6WHHOWKDWLVQRWFODVVLILDEOHLQDQRWKHUOLVWHG
                                4XDOLW\VXEFDWHJRU\ e.g.$670$GHVLJQDWLRQ66
                                JUDGH  $670$etc. 
                           
                            &RPPHUFLDO6WHHO e.g.$670$GHVLJQDWLRQ&6JUDGH
                                etc. 
                           
                            'UDZLQJ6WHHO ZKHWKHURUQRWVSHFLDONLOOHG  e.g.$670
                                $GHVLJQDWLRQ'67\SH$$670$HWF 
                           
                            'HHS'UDZLQJ6WHHO e.g.'HHS'UDZLQJ4XDOLW\'HHS'UDZLQJ
                                4XDOLW\6SHFLDO.LOOHG([WUD'HHS'UDZLQJ4XDOLW\([WUD'HHS
                                'UDZLQJ4XDOLW\6SHFLDO.LOOHGHWF ZKHWKHURUQRWIXOO\
                                VWDELOL]HG LQWHUVWLWLDOIUHH RUVSHFLDONLOOHG  e.g.$670
                                $7\SH,,, 
                           
                           8VHDGGLWLRQDOQXPEHUFRGHVIRUHDFKDGGLWLRQDO4XDOLW\\RX
                           SURSRVH3URYLGHDGHWDLOHGQDUUDWLYHGHVFULSWLRQRIHDFK
                           DGGLWLRQDO4XDOLW\\RXSURSRVHDQGH[SODLQZKDWGLIIHUHQWLDWHV
                           HDFKRIWKRVHIURPWKHRQHVZKLFKDUHOLVWHGDERYH
                           
                           )RUSURGXFWV\RXUHSRUWXQGHUFRGHUHSRUWLQILHOGDQGLQ
                           WKHFKDUWUHIHUHQFHGLQWKHQDUUDWLYHIRUWKH0LQLPXP6SHFLILHG
                           <LHOG6WUHQJWKILHOGEHORZWKHOLQHSLSHVSHFLILFDWLRQ e.g.$3,
                           / DQGOLQHSLSHVSHFLILFDWLRQJUDGH e.g.; E\ZKLFKWKHIODW
                           UROOHGSURGXFWLVLGHQWLILHG+RZHYHUIRUHDFKVXFKSURGXFW
                           LGHQWLI\LQ\RXUQDUUDWLYHZKDWLIDQ\KRWUROOHGVWHHOVSHFLILFDWLRQ
                           JUDGHW\SHGHVLJQDWLRQDSSOLHVWRWKHSURGXFWLQTXHVWLRQ

),(/'180%(5         0LQLPXP6SHFLILHG<LHOG6WUHQJWK

     ),(/'1$0(          675(1*7++

     '(6&5,37,21          0LQLPXPVSHFLILHG\LHOGVWUHQJWKRISVL
                            0LQLPXPVSHFLILHG\LHOGVWUHQJWKRI!SVLEXW
                                  SVL
                            0LQLPXPVSHFLILHG\LHOGVWUHQJWKRI!SVLEXW
                                  SVL
                            0LQLPXPVSHFLILHG\LHOGVWUHQJWKRI!SVL
                           



     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page139
                                                             125ofof386
                                                                     363

                                           %
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                           )RUH[DPSOHXQGHU$670$WKHPLQLPXPVSHFLILHG\LHOG
                           VWUHQJWKIRU³'HVLJQDWLRQ66JUDGH´LVSVLDQGVKRXOG
                           EHUHSRUWHGDVFRGH³´
                           
                           :KHUHQRPLQLPXP\LHOGVWUHQJWKLVUHTXLUHGEXWDW\SLFDO
                           PLQLPXPLVLGHQWLILHGZLWKLQWKHVSHFLILFDWLRQIURPDVWDQGDUGV
                           RUJDQL]DWLRQVXFKDV$670XWLOL]HWKDWLQIRUPDWLRQWRGHWHUPLQH
                           WKHSURSHUFRGHWRUHSRUW e.g.XQGHU$670$WKHW\SLFDO
                           UDQJHRI\LHOGVWUHQJWKVIRU³'HVLJQDWLRQ&67\SH%´LVLGHQWLILHG
                           DVSVLWRSVLUHVXOWLQJLQD³W\SLFDO´PLQLPXPRI
                           SVLZKLFKLQWXUQIDOOVXQGHUUHSRUWLQJFRGH³´ 
                           
                           ,IQRVXFKUHTXLUHPHQWVRUJXLGDQFHRQPLQLPXPVSHFLILHG\LHOG
                           VWUHQJWKDUHLGHQWLILHGLQWKHVSHFLILFDWLRQIRUWKHSURGXFWLQ
                           TXHVWLRQH[SODLQLQGHWDLO\RXUUDWLRQDOHIRUXVLQJRQHRIWKHDERYH
                           UHSRUWLQJFRGHVWRUHSRUWWKLVILHOGIRUWKHSURGXFW GRQRWFUHDWH
                           DGGLWLRQDOUHSRUWLQJFRGHV 
                           
                           ,IQRUHTXLUHPHQWVRUJXLGDQFHRQPLQLPXPVSHFLILHG\LHOG
                           VWUHQJWKDUHLGHQWLILHGLQWKHVSHFLILFDWLRQIRUWKHSURGXFWLQ
                           TXHVWLRQDQGLIWKHEHVWEDVLVIRUGHWHUPLQLQJDUHDVRQDEOHSUR[\
                           IRUPLQLPXP\LHOGVWUHQJWKLVSURGXFWLRQH[SHULHQFHWKHQ\RXU
                           LGHQWLILFDWLRQRIWKHSURSHUUHSRUWLQJFRGHVKRXOGEHEDVHGXSRQ
                           WKHIROORZLQJWKHORZHVWDFWXDO\LHOGVWUHQJWKRIWKH
                           VSHFLILFDWLRQGHVLJQDWLRQW\SHJUDGHLQTXHVWLRQZKLFKZHUH
                           SURGXFHGGXULQJWKH32, UDWKHUWKDQDQDYHUDJHRUVDPSOLQJRI
                           DFWXDOPHDVXUHG\LHOGVWUHQJWKV 
                           
                           )LQDOO\SURYLGHDFKDUWWKDWLGHQWLILHVDOORIWKH
                           VSHFLILFDWLRQVJUDGHVW\SHVGHVLJQDWLRQVLQ\RXUFRPSDULVRQ
                           PDUNHWDQG86PDUNHWVDOHVGDWDEDVHV$IWHULGHQWLI\LQJLQWKH
                           ILUVWFROXPQWKHUHSRUWLQJFRGHIRUWKH4XDOLW\ILHOGDQGLQWKH
                           VHFRQGFROXPQWKHFRPSOHWHVSHFLILFDWLRQJUDGHW\SHGHVLJQDWLRQ
                           LGHQWLILFDWLRQ HJ³$670$'HVLJQDWLRQ&67\SH%´ 
                           LGHQWLI\LQVXEVHTXHQWFROXPQVWKHDOORZDEOHUDQJHRIFDUERQ
                           FRQWHQWWKHPLQLPXPVSHFLILHG\LHOGVWUHQJWK LQSRXQGVSHU
                           VTXDUHLQFK WKHPLQLPXPVSHFLILHGWHQVLOHVWUHQJWK LQSRXQGVSHU
                           VTXDUHLQFK DQGWKHPLQLPXPVSHFLILHGHORQJDWLRQSHUFHQWDJH
                           )RUWKRVHYDOXHVLQWKLVFKDUWWKDWDUHEDVHGRQQRQPDQGDWRU\
                           JXLGDQFHSURYLGHGLQWKHVSHFLILFDWLRQ VXFKDVIRUWKHPLQLPXP
                           \LHOGVWUHQJWKIRUWKH$670$'HVLJQDWLRQ&67\SH%
                           SURGXFWVUHIHUHQFHGDERYH SODFHWKUHHDVWHULVNVQH[WWRWKHYDOXH
                           LQTXHVWLRQ HJ³     ´ ,IWKHVSHFLILFDWLRQGRHVQRW
                           LGHQWLI\DYDOXH HLWKHUUHTXLUHGRUDVQRQPDQGDWRU\JXLGDQFH IRU
                           FDUERQFRQWHQWUDQJHPLQLPXPVSHFLILHG\LHOGVWUHQJWKPLQLPXP




     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page140
                                                             126ofof386
                                                                     363

                                           %
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                           VSHFLILHGWHQVLOHVWUHQJWKDQGRUPLQLPXPVSHFLILHGHORQJDWLRQ
                           SHUFHQWDJHIRUWKHVSHFLILFDWLRQGHVLJQDWLRQJUDGHW\SHLQTXHVWLRQ
                           OHDYHWKHFHOORIWKHFKDUWEODQNIRUWKDWLWHP)LQDOO\SOHDVH
                           SUHVHQWWKHFKDUWVRUWHGE\4XDOLW\ILHOGUHSRUWLQJFRGH

),(/'180%(5         1RPLQDO7KLFNQHVV 

     ),(/'1$0(          7+,&.+

     '(6&5,37,21                ´
                                  !´EXW´
                                  !´EXW´
                                  !´EXW´
                                  !EXW´
                                  !EXW´
                                  !´EXW´
                                 !´

                           5HSRUWWKHFRGHEDVHGRQWKHQRPLQDOWKLFNQHVV7KHQRPLQDO
                           WKLFNQHVVLVWKHWKLFNQHVVDJUHHGXSRQEHWZHHQWKHFXVWRPHUDQG
                           WKHVXSSOLHUDWWKHWLPHRIVDOH7KLVPD\EHDPLQLPXPWKLFNQHVV
                           LIWKHQHJDWLYHWKLFNQHVVWROHUDQFHLV]HUR


),(/'180%(5         1RPLQDO:LGWK          

     ),(/'1$0(          :,'7++

     '(6&5,37,21                ´
                                  !´EXW´
                                  !´EXW´
                                  !´EXW´
                                  !´EXW´
                                  !´

                           5HSRUWWKHFRGHEDVHGRQQRPLQDOZLGWK

),(/'180%(5         )RUP 

     ),(/'1$0(          )250+

     '(6&5,37,21          &RLO
                            1RWLQFRLO VTXDUHVRUUHFWDQJOHV 
                            1RWLQFRLO QRWVTXDUHVRUUHFWDQJOHV 





     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page141
                                                                127ofof386
                                                                        363

                                               %
                 Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5             3LFNOHG

     ),(/'1$0(              3,&./('+

     '(6&5,37,21              3LFNOHGDQGRU6KRW%ODVWHG
                                1HLWKHUSLFNOHGQRUVKRWEODVWHG

                               'HVFULEHWKHPHWKRGVLIDQ\E\ZKLFKWKHVXUIDFHRIWKHVWHHOZDV
                               GHVFDOHGDIWHUKRWUROOLQJ$OVRLGHQWLI\WKHW\SHVRIVDOHVDQG
                               SURGXFWLRQGRFXPHQWVWKDWZRXOGLGHQWLI\WKHPHWKRGVRIGHVFDOLQJ
                               XVHGIRUPHUFKDQGLVHDVVRFLDWHGZLWKVSHFLILFVDOHWUDQVDFWLRQV

),(/'180%(5             3DWWHUQVLQ5HOLHI

     ),(/'1$0(              3$77(51+

     '(6&5,37,21              :LWKSDWWHUQVLQUHOLHI
                                1RWZLWKSDWWHUQVLQUHOLHI

                               6SHFLI\ZKHWKHURUQRWWKHVXEMHFWSURGXFWZDVVXSSOLHGZLWK
                               SDWWHUQVLQUHOLHI IRUH[DPSOHJURRYHVULEVFKHFNHUVWHDUV
                               EXWWRQVOR]HQJHVGLDPRQGV ,Q\RXUQDUUDWLYHUHVSRQVHGHVFULEH
                               WKHW\SHVRISDWWHUQVWKDWDUHDSSOLFDEOHIRU\RXUUHSRUWHGVDOHV

    )LHOGVWKURXJK
    5HSRUWWKHLQIRUPDWLRQUHTXHVWHGFRQFHUQLQJWKHFXVWRPHUDQGWKHFKDQQHORIGLVWULEXWLRQ
    IRUWKHPHUFKDQGLVH,QWKHVHFWLRQ$UHVSRQVH\RXKDYHGHVFULEHGWKHYDULRXVFKDQQHOV
    WKURXJKZKLFK\RXGLVWULEXWHWKHPHUFKDQGLVH7KHUHVSRQVHWRILHOGVKRXOGFRUUHVSRQGWR
    WKHGHVFULSWLRQ\RXKDYHSURYLGHGLQ\RXUUHVSRQVHWRVHFWLRQ$

),(/'180%(5             &XVWRPHU&RGH

     ),(/'1$0(              &86&2'+

     '(6&5,37,21             5HSRUWWKHQDPHRIWKHFXVWRPHURUWKHLQWHUQDODFFRXQWLQJFRGH
                               GHVLJQDWLQJWKHFXVWRPHUDVXVHGLQ\RXUQRUPDOFRXUVHRI
                               EXVLQHVV

         1$55$7,9(           3URYLGHDOLVWRIFXVWRPHUQDPHVDQGFRGHVDVDQDWWDFKPHQWWR
                               \RXUUHVSRQVH,INQRZQLGHQWLI\FXVWRPHUVWKDWH[SRUWVRPHRU
                               DOORIWKHLUSXUFKDVHVRIWKHIRUHLJQOLNHSURGXFW([SODLQKRZ\RX
                               GHWHUPLQHGZKLFKVDOHVZHUHIRUFRQVXPSWLRQLQWKHIRUHLJQ
                               PDUNHW
         





         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page142
                                                             128ofof386
                                                                     363

                                           %
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5         &RQVROLGDWHG&XVWRPHU&RGH

     ),(/'1$0(          &&86&2'+

     '(6&5,37,21         5HSRUWRQO\RQHQDPHRUFRGHIRUHDFKRI\RXUFXVWRPHUVHYHQLI
                           PRUHWKDQRQHQDPHRUDFFRXQWLQJFRGHH[LVWVIRUWKDWFXVWRPHULQ
                           \RXUERRNVDQGUHFRUGV)RUH[DPSOHLI\RXXVHGLIIHUHQWFRGHV
                           IRUUHJLRQDORIILFHVRIWKHVDPHFXVWRPHUUHSRUWWKHVDPHFRGHIRU
                           WKLVFXVWRPHUUHJDUGOHVVRIWKHORFDWLRQRIWKHRIILFH

     1$55$7,9(           3URYLGHDOLVWRIFXVWRPHUQDPHVDQGFRGHVDVDQDWWDFKPHQWWR
                           \RXUUHVSRQVHHQVXULQJWKDWHDFKFXVWRPHULVDVVLJQHGRQO\RQH
                           GLVFUHWHFRGHIRUWKLVILHOG

),(/'180%(5         &XVWRPHU5HODWLRQVKLS

     ),(/'1$0(          &865(/+

     '(6&5,37,21         5HSRUWWKHFRGHGHVLJQDWLQJZKHWKHUWKHFXVWRPHULVDIILOLDWHG$V
                           SUHYLRXVO\QRWHGWKHGHILQLWLRQRIDIILOLDWHGSDUWLHVLVLQ$SSHQGL[
                           ,)RUHDFKFXVWRPHU\RXUHSRUWHGDVDQDIILOLDWHSOHDVHSURYLGHD
                           GHWDLOHGH[SODQDWLRQRIWKHQDWXUHRIWKHDIILOLDWLRQ

                            8QDIILOLDWHG&XVWRPHUV
                            $IILOLDWHG&XVWRPHUV

),(/'180%(5         &XVWRPHU&DWHJRU\

     ),(/'1$0(          &86&$7+

     '(6&5,37,21          2ULJLQDO(TXLSPHQW0DQXIDFWXUHUV
                            7UDGLQJ&RPSDQLHV
                            'LVWULEXWRUV
                            5HWDLOHUV
                           Q 6SHFLI\DGGLWLRQDOFDWHJRULHVDVUHTXLUHG

     1$55$7,9(           ,GHQWLI\DQ\DGGLWLRQDOFDWHJRULHVDQGLQGLFDWHWKHFRGHXVHGIRU
                           HDFK,GHQWLI\DQ\FXVWRPHUVWKDWKDYHEHHQFODVVLILHGLQPRUH
                           WKDQRQHFXVWRPHUFDWHJRU\DQGH[SODLQWKHFLUFXPVWDQFHV
                           UHTXLULQJVXFKWUHDWPHQW








     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page143
                                                                129ofof386
                                                                        363

                                                %
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5              &KDQQHORI'LVWULEXWLRQ

     ),(/'1$0(               &+$11(/+

     '(6&5,37,21              7KHFKDQQHOVRIGLVWULEXWLRQGHVLJQDWHGLQWKLVILHOGVKRXOG
                                FRQIRUPWRWKRVHGHVFULEHGLQWKHUHVSRQVHWRTXHVWLRQLQVHFWLRQ
                                $RIWKHTXHVWLRQQDLUH

                                 &KDQQHO
                                 &KDQQHO
                                Q &KDQQHOQ

         1$55$7,9(            ,GHQWLI\DQ\DGGLWLRQDOFKDQQHOVDQGLQGLFDWHWKHFRGHXVHGIRU
                                HDFK7KHFRGHVIRUFKDQQHORIGLVWULEXWLRQOLVWHGDERYHDUH
                                H[DPSOHVRQO\<RXQHHGQRWXVHWKHP

    )LHOGVWKURXJK
    5HSRUWWKHLQIRUPDWLRQUHTXHVWHGFRQFHUQLQJWKHWHUPVRIGHOLYHU\DQGSD\PHQWDQGWKH
    GDWHVRIWKHVSHFLILHGHYHQWVRIHDFKVDOH3OHDVHEHVXUHWRUHSRUWGDWHVLQWKHVSHFLILHG
    HLJKWGLJLWIRUPDW7KH*ORVVDU\RI7HUPVDW$SSHQGL[,GHVFULEHVWKH'HSDUWPHQW¶VFULWHULD
    IRUGHWHUPLQLQJWKHGDWHRIVDOH7KHFULWHULDXVHGE\WKH'HSDUWPHQWWRGHWHUPLQHWKHGDWH
    RIVDOHPD\EHGLIIHUHQWIURPWKHFULWHULD\RXXVHLQ\RXUDFFRXQWLQJV\VWHPSOHDVHFRQWDFW
    WKHRIILFLDOLQFKDUJHLIDIWHUUHYLHZLQJWKH'HSDUWPHQW¶VFULWHULD\RXDUHXQFHUWDLQZKHQD
    VDOHKDVRFFXUUHG

),(/'180%(5              6DOH,QYRLFH'DWH

     ),(/'1$0(               6$/,1'7+

     '(6&5,37,21              3RVLWLRQV <HDU
                                3RVLWLRQV  0RQWK
                                3RVLWLRQV  'D\

),(/'180%(5              'DWHRI6DOH LIGLIIHUHQWWKDQ6DOH,QYRLFH'DWH 

     ),(/'1$0(               6$/('$7+

     '(6&5,37,21              ,QFOXGHWKLVILHOGRQO\LIWKHGDWHRIVDOHLVGLIIHUHQWIURPWKHVDOH
                                LQYRLFHGDWH

                                3RVLWLRQV <HDU
                                3RVLWLRQV  0RQWK
                                3RVLWLRQV  'D\






         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page144
                                                             130ofof386
                                                                     363

                                           %
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5        6DOH,QYRLFH1XPEHU

     ),(/'1$0(          ,192,&(+

     '(6&5,37,21         5HSRUWWKHUHIHUHQFHQXPEHUDVVLJQHGWRWKHLQYRLFHLQ\RXU
                           DFFRXQWLQJV\VWHP

     1$55$7,9(           'HVFULEHWKHLQYRLFHQXPEHULQJV\VWHPXVHGE\HDFKVDOHVHQWLW\
                           WKDWRULJLQDWHGDVDOHUHSRUWHGLQWKLVGDWDILOH,VLWVLPSO\D
                           VHTXHQWLDOQXPEHURULVDGGLWLRQDOLQIRUPDWLRQLQFOXGHGLQWKH
                           FRGHVXFKDVSODFHRIVDOH",IDGGLWLRQDOLQIRUPDWLRQLVFRQWDLQHG
                           LQWKHFRGHSURYLGHDNH\GHVFULELQJHDFKFRPSRQHQWRIWKHFRGH

),(/'180%(5        'DWHRI6KLSPHQW

     ),(/'1$0(          6+,3'$7+

     '(6&5,37,21         5HSRUWWKHGDWHRIVKLSPHQWIURPWKHODVWIDFLOLW\XQGHU\RXU
                           FRQWUROe.g.WKHIDFWRU\RUGLVWULEXWLRQZDUHKRXVHWRWKHFXVWRPHU

                           3RVLWLRQV <HDU
                           3RVLWLRQV  0RQWK
                           3RVLWLRQV  'D\
),(/'180%(5        'DWHRI5HFHLSWRI3D\PHQW

     ),(/'1$0(          3$<'$7(+

     '(6&5,37,21         5HSRUWWKHGDWH\RXUUHFRUGVLQGLFDWHSD\PHQWZDVUHFHLYHGIURP
                           WKHFXVWRPHU

                           3RVLWLRQV <HDU
                           3RVLWLRQV  0RQWK
                           3RVLWLRQV  'D\

     1$55$7,9(           ,QGLFDWHWKHEDVLVIRUGHWHUPLQLQJWKHGDWHRISD\PHQWDQGWKH
                           OHGJHUIURPZKLFKWKLVGDWHZDVLGHQWLILHG,I\RXFDQQRWFROOHFW
                           WKHGDWHVRISD\PHQWLQWKHWLPHDOORZHGIRUUHVSRQGLQJWRWKLV
                           TXHVWLRQQDLUHH[SODLQZK\DQGGRQRWFRPSOHWHWKLVILHOG,I\RX
                           FROOHFWWKHLQIRUPDWLRQEXWDSDUWLFXODULQYRLFHLVXQSDLGOHDYHWKLV
                           ILHOGEODQNIRUWKDWLQYRLFH








     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page145
                                                                131ofof386
                                                                        363

                                                %
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5              7HUPVRI'HOLYHU\

     ),(/'1$0(                6$/(7(5+

     '(6&5,37,21                'HOLYHUHG
                                  )2% VSHFLI\GHOLYHU\SRLQWe.g.)2%UDLOURDG 
                                 Q 6SHFLI\RWKHUGHOLYHU\WHUPVDVUHTXLUHG

         1$55$7,9(             'HVFULEHWKHWHUPVRIGHOLYHU\RIIHUHGDQGLQGLFDWHWKHFRGHXVHG
                                 IRUHDFK,IWKHWHUPVYDU\E\FKDQQHORIGLVWULEXWLRQH[SODLQKRZ
                                 WKHVHDUHUHODWHG
         
                                 7KHFRGHVIRUGHOLYHU\WHUPVOLVWHGDERYHDUHH[DPSOHVRQO\<RX
                                 QHHGQRWXVHWKHP

),(/'180%(5              7HUPVRI3D\PHQW

     ),(/'1$0(                3$<7(50+

     '(6&5,37,21               5HSRUWWHUPVRISD\PHQWJUDQWHGWKHFXVWRPHU

                                  GD\VDIWHULQYRLFH
                                  GD\VDIWHULQYRLFH
                                 Q 6SHFLI\RWKHUSD\PHQWWHUPVDVUHTXLUHG

         1$55$7,9(            'HVFULEHHDFKRIWKHWHUPVRISD\PHQW\RXRIIHUDQGLQGLFDWHWKH
                                 FRGHXVHGIRUHDFK,IWKHWHUPVYDU\E\FKDQQHORIGLVWULEXWLRQ
                                 H[SODLQKRZWKHVHDUHUHODWHG,IWKHSD\PHQWWHUPV\RXRIIHUDUH
                                 WLHGWRHDUO\SD\PHQWGLVFRXQWVRUWRLQWHUHVWSHQDOWLHVIRUODWH
                                 SD\PHQWSOHDVHH[SODLQ,QGLFDWHZKHWKHUWKHSD\PHQWWHUPVDUH
                                 VWDWHGRUFRGHGRQHDFKLQYRLFHRURWKHUZLVHKRZFXVWRPHUVDJUHH
                                 WRSD\PHQWWHUPV7KHFRGHVIRUSD\PHQWWHUPVOLVWHGDERYHDUH
                                 H[DPSOHVRQO\<RXQHHGQRWXVHWKHP
                                 
    )LHOGVWKURXJK
    5HSRUWWKHLQIRUPDWLRQUHTXHVWHGFRQFHUQLQJWKHTXDQWLW\VROGDQGWKHSULFHSHUXQLWSDLGLQ
    HDFKVDOHWUDQVDFWLRQ$OOSULFHDGMXVWPHQWVJUDQWHGLQFOXGLQJGLVFRXQWVDQGUHEDWHV
    VKRXOGEHUHSRUWHGLQWKHVHILHOGV7KHJURVVXQLWSULFHOHVVSULFHDGMXVWPHQWVVKRXOGHTXDO
    WKHQHWDPRXQWRIUHYHQXHUHFHLYHGIURPWKHVDOH,IWKHLQYRLFHWR\RXUFXVWRPHULQFOXGHV
    VHSDUDWHFKDUJHVIRURWKHUVHUYLFHVGLUHFWO\UHODWHGWRWKHVDOHVXFKDVDFKDUJHIRUVKLSSLQJ
    FUHDWHDVHSDUDWHILHOGIRUUHSRUWLQJHDFKDGGLWLRQDOFKDUJH5HIHUWRWKH*ORVVDU\RI7HUPV
    DW$SSHQGL[,IRUDPRUHFRPSOHWHGHVFULSWLRQRIHDFKRIWKHSULFHDGMXVWPHQWVOLVWHG







         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page146
                                                             132ofof386
                                                                     363

                                           %
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5        4XDQWLW\

     ),(/'1$0(          47<+

     '(6&5,37,21         5HSRUWWKHVDOHTXDQWLW\IRUWKLVWUDQVDFWLRQ,QJHQHUDOWKLV
                           TXDQWLW\ZLOOEHWKHTXDQWLW\RIWKHVSHFLILFVKLSPHQWRULQYRLFH
                           OLQHQHWRIUHWXUQVZKHUHSRVVLEOH)RUVDOHVWKDWKDYHQRWEHHQ
                           IXOO\VKLSSHGLQYRLFHGDWWKHWLPHWKHFRPSXWHUGDWDIRUWKLV
                           VHFWLRQLVSUHSDUHGDOVRUHSRUWWKHTXDQWLW\RIWKHVDOHQRW\HW
                           VKLSSHG i.e.WRWDOTXDQWLW\VROGOHVVWKHTXDQWLW\VKLSSHGDQG
                           LQYRLFHGWRGDWHDQGUHSRUWHGLQRWKHUUHFRUGVLQWKLVILOH 

                           )RUH[DPSOHDVVXPHWKHGDWHRIVDOHLVWKHGDWHRIWKHFXVWRPHU¶V
                           RUGHU,QWKHODVWPRQWKRIWKH325DFXVWRPHURUGHUVWRQVWR
                           EHVKLSSHGLQORWVRIWRQVHDFKRQFHHYHU\GD\V$WWKH
                           WLPHRISUHSDUDWLRQRI\RXUTXHVWLRQQDLUHUHVSRQVHRIWKH
                           VKLSPHQWVKDYHEHHQPDGHDQGDQLQYRLFHVHQWIRUHDFKVKLSPHQW
                           WRWKHFXVWRPHU

                           7KHILOH\RXVXEPLWWRWKH'HSDUWPHQWVKRXOGFRQWDLQUHFRUGV
                           RQHUHFRUGIRUHDFKVKLSPHQWDQGLQYRLFHDQGDIRXUWKUHFRUGIRU
                           WKHXQVKLSSHGDPRXQWRIWRQV)RUWKHUHFRUGFRQWDLQLQJWKH
                           XQVKLSSHGWRQVFRPSOHWHWKHDGMXVWPHQWILHOGVEDVHGRQ
                           HVWLPDWHV

     1$55$7,9(          ([SODLQKRZUHWXUQVLI\RXSHUPLWWKHPDIIHFW\RXUVDOHVUHFRUGHG
                           LQWKHJHQHUDOOHGJHUDQGVDOHVOHGJHU

),(/'180%(5        4XDQWLW\8QLWRI0HDVXUH

     ),(/'1$0(          47<81,7+

     '(6&5,37,21         5HSRUWDOOVDOHVLQWKLVILOHLQWKHVDPHXQLWRIPHDVXUH8VHDQ
                           DEEUHYLDWLRQRUFRGHWRLQGLFDWHWKHXQLWRIPHDVXUH)RUH[DPSOH

                           RU07 PHWULFWRQV
                           RU.* NLORJUDPV
                           ±QRUVSHFLI\DVQHHGHG

     1$55$7,9(          3URYLGHDWDEOHRIWKHXQLWVRIPHDVXUHDQGDEEUHYLDWLRQVRUFRGHV
                           XVHG

                           7KHFRGHVIRUXQLWRIPHDVXUHOLVWHGDERYHDUHH[DPSOHVRQO\
                           <RXQHHGQRWXVHWKHP
                           




     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page147
                                                               133ofof386
                                                                       363

                                              %
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                               3OHDVHXVHDVLQJOHXQLWRIPHDVXUHIRUH[SUHVVLQJDOOSULFHV
                               H[SHQVHVDQGDGMXVWPHQWV\RXUHSRUW,I\RXPDNHVDOHVRULQFXU
                               H[SHQVHVRUDGMXVWPHQWVXVLQJPRUHWKDQRQHXQLWRIPHDVXUH
                               VHOHFWWKHSUHGRPLQDQWO\XVHGXQLWRIPHDVXUHIRUVDOHVRI
                               PHUFKDQGLVHWRH[SUHVVDOOUHSRUWHGGDWD$GGLWLRQDOO\LQVHSDUDWH
                               ILHOGVUHSRUWWKHSULFHH[SHQVHRUDGMXVWPHQWDVLWDSSHDUVLQ\RXU
                               UHFRUGV i.eEHIRUHWKHFRQYHUVLRQWRDVLQJOHXQLWRIPHDVXUH 
                               DQGWKHFRQYHUVLRQIDFWRUDSSOLHGWRFRQYHUWWKHGDWDWRDVLQJOH
                               XQLWRIPHDVXUH
                               
)LHOGVWKURXJK
5HSRUWWKHVDOHSULFHGLVFRXQWVUHEDWHVDQGDOORWKHUUHYHQXHVDQGH[SHQVHVLQWKH
FXUUHQFLHVLQZKLFKWKH\ZHUHHDUQHGRULQFXUUHGDQGQHWRIWD[HVUHEDWHGRUQRWFROOHFWHG
ZKHQWKHSURGXFWLVH[SRUWHG e.g.QHWRIYDOXHDGGHGWD[HV 9$7 

,IDUHYHQXHRUH[SHQVHILHOGLVH[SUHVVHGLQWKHVDPHFXUUHQF\LQDOOUHFRUGVLQWKHILOH
VLPSO\QRWHWKHFXUUHQF\QDPHRQWKHGHVFULSWLYHFKDUWUHTXHVWHGLQ$SSHQGL[,,VHFWLRQ%
  ,QVWUXFWLRQVIRU6XEPLWWLQJ&RPSXWHU'DWD)LOH)RUPDWV +RZHYHULIDUHYHQXHRU
H[SHQVHILHOGLVH[SUHVVHGLQRQHFXUUHQF\LQFHUWDLQUHFRUGVDQGDQRWKHUFXUUHQF\LQRWKHU
UHFRUGVFUHDWHDFRPSDQLRQILHOGWKDWGHVLJQDWHVWKHFXUUHQF\IRUHDFKUHFRUGZLWKDFRGHRU
DEEUHYLDWLRQ

),(/'180%(5            *URVV8QLW3ULFH

         ),(/'1$0(          *56835+

         '(6&5,37,21         5HSRUWWKHXQLWSULFHDVLWDSSHDUVRQWKHLQYRLFHIRUVDOHVVKLSSHG
                               DQGLQYRLFHGLQZKROHRULQSDUW7RUHSRUWSRUWLRQVRIVDOHVQRW
                               VKLSSHGSURYLGHWKHDJUHHGXQLWVDOHSULFHIRUWKHTXDQWLW\WKDWZLOO
                               EHVKLSSHGWRFRPSOHWHWKHRUGHU7KLVYDOXHVKRXOGEHWKHJURVV
                               XQLWSULFH'LVFRXQWVDQGUHEDWHVVKRXOGEHUHSRUWHGVHSDUDWHO\LQ
                               ILHOGVQXPEHUHGQDQGQUHVSHFWLYHO\

),(/'180%(5Q %LOOLQJ$GMXVWPHQWV

         ),(/'1$0(          %,//$'-+

         '(6&5,37,21         5HSRUWDQ\SULFHDGMXVWPHQWVPDGHIRUUHDVRQVRWKHUWKDQ
                               GLVFRXQWVRUUHEDWHV6WDWHZKHWKHUWKHVHELOOLQJDGMXVWPHQWVDUH
                               UHIOHFWHGLQ\RXUJURVVXQLWSULFH5HSRUWDGHFUHDVHLQSULFHDVD
                               QHJDWLYHILJXUHDQGDQLQFUHDVHLQSULFHDVDSRVLWLYHILJXUH
                               5HSRUW]HURLQWKLVILHOGLIQRDGMXVWPHQWVZHUHPDGHWRWKHSULFH
                               &UHDWHDVHSDUDWHILHOGIRUHDFKW\SHRIELOOLQJDGMXVWPHQW e.g.
                               FRUUHFWLRQVRILQYRLFLQJHUURUVSRVWLQYRLFLQJSULFHDGMXVWPHQWV 
         



        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
     Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document 21
                                      2 Filed
                                         Filed07/09/21
                                               06/04/21 Page
                                                         Page148
                                                              134ofof386
                                                                      363

                                             %
               Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



       1$55$7,9(           'HVFULEHWKHQDWXUHRIHDFKW\SHRIELOOLQJDGMXVWPHQWWKDWLV
                             UHFRJQL]HGLQ\RXUVDOHVUHFRUGV'HVFULEHWKHGRFXPHQWIORZ
                             HPSOR\HGWRSURFHVVWKHSULFHFKDQJHV

),(/'180%(5          (DUO\3D\PHQW'LVFRXQWV

     ),(/'1$0(            ($5/3<+

     '(6&5,37,21           5HSRUWWKHXQLWYDOXHRIDQ\GLVFRXQWJUDQWHGWRWKHFXVWRPHUIRU
                             HDUO\SD\PHQW

       1$55$7,9(           ([SODLQ\RXUSROLF\DQGSUDFWLFHIRUJUDQWLQJHDUO\SD\PHQW
                             GLVFRXQWV'HVFULEHWKHEDVLVIRUHOLJLELOLW\IRUVXFKGLVFRXQW,I
                             GLVFRXQWVYDU\E\FKDQQHORIGLVWULEXWLRQ ILHOG RUE\FXVWRPHU
                             FDWHJRU\ ILHOG SURYLGHDQH[SODQDWLRQRIWKHGLVFRXQWVJLYHQ
                             WRHDFKFKDQQHORUFDWHJRU\([SODLQKRZ\RXFDOFXODWHGWKHSHU
                             XQLWGLVFRXQW:KHUHDYDLODEOHSURYLGHVDPSOHGRFXPHQWDWLRQ
                             LQFOXGLQJVDPSOHDJUHHPHQWVIRUWKLVW\SHRIGLVFRXQW

),(/'180%(5          4XDQWLW\'LVFRXQWV

     ),(/'1$0(            47<',6+

     '(6&5,37,21           5HSRUWWKHXQLWYDOXHRIHDFKW\SHRIGLVFRXQWJUDQWHGWRWKH
                             FXVWRPHUGXHWRWKHTXDQWLW\RIWKHSXUFKDVH

       1$55$7,9(           ([SODLQ\RXUSROLF\DQGSUDFWLFHIRUJUDQWLQJTXDQWLW\GLVFRXQWV
                             'HVFULEHWKHEDVLVIRUHOLJLELOLW\IRUVXFKGLVFRXQWV,IGLVFRXQWV
                             YDU\E\FKDQQHORIGLVWULEXWLRQ ILHOG RUE\FXVWRPHUFDWHJRU\
                              ILHOG SURYLGHDQH[SODQDWLRQRIWKHGLVFRXQWJLYHQWRHDFK
                             FKDQQHODQGFDWHJRU\([SODLQKRZ\RXFDOFXODWHGWKHSHUXQLW
                             GLVFRXQW3URYLGH\RXUTXDQWLW\GLVFRXQWVFKHGXOHRURWKHU
                             GRFXPHQWDWLRQHVWDEOLVKLQJWKHGLVFRXQWSURJUDP

),(/'180%(5Q 2WKHU'LVFRXQWV

     ),(/'1$0(     27+',6 Q +

     '(6&5,37,21    5HSRUWWKHXQLWYDOXHRIRWKHUGLVFRXQWVJUDQWHGWRWKHFXVWRPHU
                      &UHDWHDVHSDUDWHILHOGIRUUHSRUWLQJHDFKGLVFRXQWJUDQWHG

     1$55$7,9(      ([SODLQ\RXUSROLF\DQGSUDFWLFHIRUJUDQWLQJHDFKDGGLWLRQDO
                      GLVFRXQW'HVFULEHHDFKW\SHRIGLVFRXQWJUDQWHGDQGWKHEDVLVIRU
                      HOLJLELOLW\IRUVXFKGLVFRXQW,IGLVFRXQWVYDU\E\FKDQQHORI
                      GLVWULEXWLRQ ILHOG RUE\FXVWRPHUFDWHJRU\ ILHOG SURYLGH




       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page149
                                                               135ofof386
                                                                       363

                                              %
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                               DQH[SODQDWLRQRIWKHGLVFRXQWVJLYHQWRHDFKFDWHJRU\([SODLQ
                               KRZ\RXFDOFXODWHGHDFKDGGLWLRQDOSHUXQLWGLVFRXQW:KHUH
                               DYDLODEOHSURYLGHVDPSOHGRFXPHQWDWLRQLQFOXGLQJVDPSOH
                               DJUHHPHQWVIRUHDFKW\SHRIGLVFRXQW

),(/'180%(5Q 5HEDWHV

        ),(/'1$0(           5(%$7( Q +

        '(6&5,37,21          5HSRUWWKHXQLWYDOXHRIHDFKUHEDWHJLYHQWRWKHFXVWRPHU&UHDWH
                               DVHSDUDWHILHOGIRUUHSRUWLQJHDFKUHEDWHJUDQWHG5HEDWHVVKRXOG
                               EHUHSRUWHGZLWKWKHVDOHVWRZKLFKWKH\DSSO\

        1$55$7,9(            ([SODLQ\RXUSROLF\DQGSUDFWLFHIRUJUDQWLQJUHEDWHV'HVFULEHWKH
                               WHUPVDQGFRQGLWLRQVRIHDFKUHEDWHSURJUDPDQGZKHQWKHWHUPV
                               DQGFRQGLWLRQVDUHHVWDEOLVKHGLQWKHVDOHVSURFHVV,IUHEDWHVYDU\
                               E\FXVWRPHUFDWHJRU\ ILHOG RUFKDQQHORIGLVWULEXWLRQ ILHOG 
                               SURYLGHDQH[SODQDWLRQRIWKHUHEDWHVJLYHQWRHDFK)RUUHEDWHV
                               WKDWKDYHQRW\HWEHHQSDLGGHVFULEHKRZ\RXFRPSXWHGWKH
                               DPRXQWWREHUHEDWHG,QFOXGH\RXUZRUNVKHHWVDVDQDWWDFKPHQWWR
                               WKHUHVSRQVH:KHUHDYDLODEOHSURYLGHGRFXPHQWDWLRQLQFOXGLQJ
                               VDPSOHDJUHHPHQWVIRUHDFKW\SHRIUHEDWH

),(/'180%(5             /HYHORI7UDGH

        ),(/'1$0(           /27+

        '(6&5,37,21          5HSRUWWKHOHYHORIWUDGH8VHDQDEEUHYLDWLRQRUFRGHWRLQGLFDWH
                               WKHOHYHORIWUDGH

        1$55$7,9(            3URYLGHDNH\WRDQ\DEEUHYLDWLRQRUFRGHVXVHG

),(/'180%(5             7KLVILHOGLVFXUUHQWO\QRWLQXVH

  )LHOGVWKURXJK0RYHPHQW([SHQVHV
  5HSRUWWKHLQIRUPDWLRQUHTXHVWHGFRQFHUQLQJWKHGLUHFWFRVWLQFXUUHGWREULQJWKH
  PHUFKDQGLVHIURPWKHRULJLQDOSODFHRIVKLSPHQWWRWKHFXVWRPHU¶VSODFHRIGHOLYHU\LI
  LQFOXGHGLQWKHSULFHFKDUJHGWR\RXUFXVWRPHU7KH'HSDUWPHQWQRUPDOO\FRQVLGHUVWKH
  SURGXFWLRQIDFLOLW\DVEHLQJWKHRULJLQDOSODFHRIVKLSPHQW+RZHYHULI\RXDUHDUHVHOOHU
  XQDIILOLDWHGZLWKWKHSURGXFHURIWKHPHUFKDQGLVH\RXVKRXOGWUHDWWKHRULJLQDOSODFHIURP
  ZKLFK\RXVKLSSHGWKHPHUFKDQGLVHDVWKHRULJLQDOSODFHRIVKLSPHQW,I\RXUHSRUW
  VRPHWKLQJRWKHUWKDQWKHSURGXFWLRQIDFLOLW\DVWKHRULJLQDOSODFHRIVKLSPHQWSOHDVHSURYLGH
  DQH[SODQDWLRQLQ\RXUQDUUDWLYHUHVSRQVH
  
  $OOWKHGLUHFWFRVWVLQFXUUHGWRWUDQVSRUWWKHPHUFKDQGLVHVKRXOGEHUHSRUWHGLQWKHVHILHOGV




        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page150
                                                                136ofof386
                                                                        363

                                                %
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




    <RXPD\DGGILHOGVLIQHHGHG)RUPHUFKDQGLVHZKLFKZDVVROGGXULQJWKH325EXWZKLFK
    KDVQRWEHHQVKLSSHGDWWKHWLPHRISUHSDUDWLRQRIWKHUHVSRQVHUHSRUWHVWLPDWHGFKDUJHVDQG
    \RXUEDVLVIRUWKHVHHVWLPDWHV
    
    7KHILHOGVOLVWHGEHORZDQWLFLSDWHWKHW\SHVRIWUDQVSRUWH[SHQVHVFRPPRQO\LQFXUUHGRQ
    GRPHVWLFDQGLQWKHFDVHRIWKLUGFRXQWU\VDOHVLQWHUQDWLRQDOVKLSPHQWV+RZHYHULWLVQRW
    XQFRPPRQIRUFHUWDLQRIWKHVHWUDQVSRUWH[SHQVHVWREHFRPELQHGLQDVLQJOHIHHSDLGD
    WUDQVSRUWFRPSDQ\ e.g.FRPELQHGWUDQVSRUWDQGWUDQVSRUWLQVXUDQFH ,IH[SHQVHVDUH
    FRPELQHGGRQRWDWWHPSWWRVHSDUDWHWKHPEXWUHSRUWWKHPLQDVLQJOHILHOGDQGH[SODLQLQ
    \RXUQDUUDWLYHUHVSRQVH

),(/'180%(5             ,QODQG)UHLJKW3ODQWWR'LVWULEXWLRQ:DUHKRXVH

     ),(/'1$0(               ,1/)7:+

     '(6&5,37,21              5HSRUWWKHXQLWFRVWRILQODQGIUHLJKWIURPWKHIDFWRU\WRWKH
                                GLVWULEXWLRQZDUHKRXVHRURWKHULQWHUPHGLDWHORFDWLRQ:KHUHLWLV
                                QHFHVVDU\WRDOORFDWHEHFDXVHPXOWLSOHLWHPVZHUHLQFOXGHGLQD
                                VKLSPHQWIUHLJKWFRVWVKRXOGEHDOORFDWHGRQWKHEDVLVLQFXUUHG
                                 e.g.ZHLJKWYROXPH ,I\RXVKLSSHGWKHSURGXFWGLUHFWO\IURP
                                WKHIDFWRU\WRWKHFXVWRPHUUHSRUWWKHFRVWRIWUDQVSRUWLQILHOG

         1$55$7,9(            'HVFULEHWKHIRUPVRIWUDQVSRUW\RXXVHGWRGHOLYHUWKH
                                PHUFKDQGLVHWR\RXUGLVWULEXWLRQZDUHKRXVH V RURWKHU
                                LQWHUPHGLDWHORFDWLRQDQGDQ\DIILOLDWLRQV\RXKDGZLWKWKHFDUULHUV
                                GXULQJWKH325,I\RXVKLSSHGE\FRPPRQFDUULHUSOHDVHVXEPLW
                                WKHVSHFLILFIUHLJKWFKDUJHVLQFXUUHGRQHDFKWUDQVDFWLRQDQGWKH
                                PHWKRGRIDOORFDWLRQZKHQPRUHWKDQRQHW\SHRUVL]HRI
                                PHUFKDQGLVHZDVVKLSSHG,ILWLVQRWSRVVLEOHWRVSHFLILFDOO\
                                LGHQWLI\WKHFRVWRIHDFKVKLSPHQWGHVFULEHKRZ\RXFDOFXODWHGWKH
                                IUHLJKWFRVWSHUXQLW,QFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWVWR
                                WKHQDUUDWLYHUHVSRQVH

                                ,I\RXXVHG\RXURZQYHKLFOHVWRGHOLYHUWKHSURGXFWH[SODLQKRZ
                                \RXFDOFXODWHGWKHIUHLJKWFRVWIRUHDFKVDOHDQGSURYLGHWKHWRWDO
                                H[SHQVHLQFXUUHGE\W\SHRIH[SHQVH e.g.IXHO ,QFOXGH\RXU
                                ZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH

),(/'180%(5             :DUHKRXVLQJ([SHQVH

     ),(/'1$0(               :$5(+6+

     '(6&5,37,21              5HSRUWWKHXQLWFRVWRIZDUHKRXVLQJ7KHFRVWRIZDUHKRXVLQJ
                                UHSRUWHGLQWKLVILHOGVKRXOGLQFOXGHRQO\H[SHQVHVLQFXUUHGDWD





         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page151
                                                             137ofof386
                                                                     363

                                           %
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                           GLVWULEXWLRQZDUHKRXVHQRWORFDWHGDWWKHIDFWRU\WKDWSURGXFHGWKH
                           PHUFKDQGLVHOHVVDQ\UHLPEXUVHPHQWUHFHLYHGIURPWKHFXVWRPHU

     1$55$7,9(           'HVFULEHWKHGLVWULEXWLRQZDUHKRXVLQJV\VWHP\RXRSHUDWHDQG
                           SURYLGHDOLVWRIWKHZDUHKRXVHORFDWLRQVXVHGWRGLVWULEXWHWKH
                           IRUHLJQOLNHSURGXFW'HVFULEHDQ\ZDUHKRXVLQJVHUYLFHVSURYLGHG
                           WRFXVWRPHUV3URYLGHDOLVWRIFXVWRPHUQDPHVDQGFRGHVWKDW
                           UHFHLYHZDUHKRXVLQJVHUYLFHVLQFOXGLQJWKHQDPHDQGORFDWLRQRI
                           WKHZDUHKRXVHXVHG$OVRVWDWHZKHWKHUWKHZDUHKRXVHLVRSHUDWHG
                           E\DVHSDUDWHHQWLW\WKDWLVDIILOLDWHGZLWK\RXDQGGHVFULEHWKH
                           QDWXUHRIWKHDIILOLDWLRQ

                           'HVFULEHWKHPDQQHULQZKLFK\RXFDOFXODWHGWKHXQLWFRVWRI
                           ZDUHKRXVLQJDQGVXEPLW\RXUZRUNVKHHWVDVDQDWWDFKPHQWWRWKH
                           QDUUDWLYHUHVSRQVH,IWKHZDUHKRXVHLVRZQHGE\\RXRUDQ
                           DIILOLDWHGHVFULEHKRZ\RXDOORFDWHGWKHFRVWRIWKHZDUHKRXVH
                           RSHUDWLRQV

),(/'180%(5        ,QODQG)UHLJKW3ODQW:DUHKRXVHWR&XVWRPHU

     ),(/'1$0(          ,1/)7&+

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRILQODQGIUHLJKWWRWKHFXVWRPHU¶VSODFHRI
                           GHOLYHU\IURPWKHIDFWRU\RUWKHGLVWULEXWLRQZDUHKRXVH RURWKHU
                           LQWHUPHGLDWHORFDWLRQ :KHUHLWLVQHFHVVDU\WRDOORFDWHEHFDXVH
                           PXOWLSOHLWHPVZHUHLQFOXGHGLQDVKLSPHQWIUHLJKWFRVWVKRXOGEH
                           DOORFDWHGRQWKHEDVLVLQFXUUHG e.g.ZHLJKWYROXPH 

     1$55$7,9(           'HVFULEHWKHIRUPVRIWUDQVSRUW\RXXVHGWRGHOLYHUWKH
                           PHUFKDQGLVHWR\RXUFXVWRPHUVDQGDQ\DIILOLDWLRQV\RXKDGZLWK
                           WKHFDUULHUVGXULQJWKH325,I\RXVKLSSHGE\FRPPRQFDUULHU
                           SOHDVHVXEPLWWKHVSHFLILFIUHLJKWFKDUJHVLQFXUUHGRQHDFK
                           WUDQVDFWLRQDQGWKHPHWKRGRIDOORFDWLRQZKHQPRUHWKDQRQHW\SH
                           RUVL]HRIPHUFKDQGLVHZDVVKLSSHG,ILWLVQRWSRVVLEOHWR
                           VSHFLILFDOO\LGHQWLI\WKHFRVWRIHDFKVKLSPHQWSOHDVHGHVFULEHKRZ
                           \RXGHULYHGWKHIUHLJKWFRVWSHUXQLW,QFOXGH\RXUZRUNVKHHWVDV
                           DWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH

                           ,I\RXXVHG\RXURZQYHKLFOHVWRGHOLYHUWKHSURGXFWSURYLGHWKH
                           WRWDOH[SHQVHLQFXUUHGE\W\SHRIH[SHQVH e.g.IXHO DQGGHVFULEH
                           WKHPHWKRG\RXXVHGWRDOORFDWHWKHH[SHQVHVLQFXUUHGWRHDFKVDOH
                           ,QFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH







     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page152
                                                                138ofof386
                                                                        363

                                                %
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5             ,QODQG,QVXUDQFH

     ),(/'1$0(               ,1685(+

     '(6&5,37,21              5HSRUWWKHXQLWFRVWRILQODQGLQVXUDQFHRQVKLSPHQWVIURPWKH
                                IDFWRU\RUGLVWULEXWLRQZDUHKRXVHWRWKHFXVWRPHU¶VSODFHRI
                                GHOLYHU\

         1$55$7,9(            'HVFULEHKRZ\RXFDOFXODWHGWKHXQLWFRVWRILQODQGLQVXUDQFHDQG
                                LQFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH

),(/'180%(5             'HVWLQDWLRQ

     ),(/'1$0(               '(67+

     '(6&5,37,21              5HSRUWWKHLQWHUQDOGHVWLQDWLRQFRGHRURWKHUFRGHVXFKDVDSRVWDO
                                FRGHWKDWVSHFLILHVWKHFXVWRPHU¶VSODFHRIGHOLYHU\

         1$55$7,9(            3URYLGHDNH\WRWKHFRGHVDQGGHVWLQDWLRQV

    )LHOGVWKURXJK
    5HSRUWWKHLQIRUPDWLRQUHTXHVWHGFRQFHUQLQJWKHVHOOLQJH[SHQVHVOLVWHG,QFOXGHWKH
    H[SHQVHVRIDQ\DIILOLDWHGVHOOLQJDJHQWVLQVWHDGRIWKHFRPPLVVLRQVSDLGWRWKRVHDJHQWV
    7KHVHH[SHQVHVZLOOEHXVHGWRPDNHDGMXVWPHQWVIRUGLIIHUHQWFLUFXPVWDQFHVRIVDOH
    5HSRUWRQO\GLUHFWH[SHQVHVLQ)LHOGVWKURXJK5HIHUWRWKHGHILQLWLRQVRI
    FLUFXPVWDQFHVRIVDOHDQGGLUHFWDQGLQGLUHFWH[SHQVHVLQWKH*ORVVDU\RI7HUPVDW
    $SSHQGL[,

),(/'180%(5             &RPPLVVLRQV

     ),(/'1$0(               &200+

     '(6&5,37,21              5HSRUWWKHXQLWFRVWRIFRPPLVVLRQVSDLGWRVHOOLQJDJHQWVDQG
                                RWKHULQWHUPHGLDULHV,IPRUHWKDQRQHFRPPLVVLRQZDVSDLG
                                UHSRUWHDFKFRPPLVVLRQLQDVHSDUDWHILHOG'RQRWUHSRUW
                                FRPPLVVLRQVSDLGWRDIILOLDWHGVHOOLQJDJHQWVXQOHVVWKHUHLVD
                                FRPSHOOLQJUHDVRQWKDW\RXFDQQRWUHSRUWDQDIILOLDWHGDJHQW¶V
                                DFWXDOH[SHQVHV
         
         1$55$7,9(           'HVFULEHWKHWHUPVXQGHUZKLFKFRPPLVVLRQVZHUHSDLGDQGKRZ
                                FRPPLVVLRQUDWHVZHUHGHWHUPLQHG([SODLQZKHWKHUWKHDPRXQW
                                RIWKHFRPPLVVLRQYDULHVGHSHQGLQJRQWKHSDUW\WRZKRPLWLVSDLG
                                DQGZKHWKHUWKDWSDUW\LVDIILOLDWHGZLWK\RX,QFOXGHVDPSOHVRI
                                HDFKW\SHRIFRPPLVVLRQDJUHHPHQWXVHG





         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page153
                                                             139ofof386
                                                                     363

                                           %
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                           ,I\RXUHSRUWSD\PHQWVWRDQ\DIILOLDWHGVHOOLQJDJHQWLQOLHXRIWKH
                           DJHQW¶VDFWXDOH[SHQVHVSURYLGHDQH[SODQDWLRQRIZK\\RXDUH
                           XQDEOHWRUHSRUWWKRVHDFWXDOH[SHQVHV,QGLFDWHZKHWKHUWKH
                           FRPPLVVLRQVZHUHSDLGDWDUP¶VOHQJWKE\UHIHUHQFHWR
                           FRPPLVVLRQSD\PHQWVWRXQDIILOLDWHGSDUWLHVLQWKHIRUHLJQPDUNHW
                           DQGRWKHUPDUNHWV6XEPLWHYLGHQFHGHPRQVWUDWLQJWKHDUP¶V
                           OHQJWKQDWXUHRIWKHFRPPLVVLRQV

),(/'180%(5        6HOOLQJ$JHQW

     ),(/'1$0(          6(/$*(1+

     '(6&5,37,21         5HSRUWWKHQDPHRULQWHUQDOFRGHGHVLJQDWLQJWKHFRPPLVVLRQHG
                           VHOOLQJDJHQWRULQWHUPHGLDU\,IPRUHWKDQRQHFRPPLVVLRQZDV
                           SDLGUHSRUWWKHQDPHRUFRGHRIHDFKVHOOLQJDJHQWLQDVHSDUDWH
                           ILHOG

     1$55$7,9(           3URYLGHDOLVWRIFRPPLVVLRQHGVHOOLQJDJHQWVDQGLQWHUPHGLDULHV
                           DQGDQLQWHUQDOFRGHIRUHDFKWKHDSSOLFDEOHFRPPLVVLRQUDWHVDQG
                           ZKHWKHUWKHDJHQWLVDIILOLDWHGZLWK\RX

),(/'180%(5        6HOOLQJ$JHQW5HODWLRQVKLS

     ),(/'1$0(          6(/$5(/+

     '(6&5,37,21         5HSRUWWKHFRGHGHVLJQDWLQJDIILOLDWLRQ

                            8QDIILOLDWHG
                            $IILOLDWHG

),(/'180%(5        &UHGLW([SHQVHV

     ),(/'1$0(          &5(',7+

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIFUHGLWFRPSXWHGDWWKHDFWXDOFRVWRIVKRUW
                           WHUPGHEWLQFXUUHGE\\RXUFRPSDQ\LQWKHIRUHLJQPDUNHW,I\RX
                           GLGQRWERUURZVKRUWWHUPGXULQJWKH325XVHDSXEOLVKHG
                           FRPPHUFLDOVKRUWWHUPOHQGLQJUDWH

                           7KLVH[SHQVHVKRXOGEHFDOFXODWHGDQGUHSRUWHGRQDWUDQVDFWLRQ
                           E\WUDQVDFWLRQEDVLVXVLQJWKHQXPEHURIGD\VEHWZHHQGDWHRI
                           VKLSPHQWWRWKHFXVWRPHUDQGGDWHRISD\PHQW,I\RXDUHXQDEOH
                           WRGHWHUPLQHDFWXDOSD\PHQWGDWHVIURP\RXUUHFRUGV\RXPD\
                           EDVHWKHFDOFXODWLRQRQWKHDYHUDJHDJHRIDFFRXQWVUHFHLYDEOH,I





     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page154
                                                             140ofof386
                                                                     363

                                           %
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                           SD\PHQWKDVQRW\HWEHHQUHFHLYHGIRUWKLVVDOHOHDYHWKLVILHOG
                           EODQNIRUWKHWUDQVDFWLRQ

     1$55$7,9(           3URYLGHWKHHTXDWLRQ\RXKDYHXVHGWRFDOFXODWHFUHGLWH[SHQVHV
                           DQGDZRUNVKHHWVKRZLQJWKHFDOFXODWLRQRI\RXUDYHUDJH
                           VKRUWWHUPLQWHUHVWUDWH([SODLQWKHFDOFXODWLRQDQGDQ\RWKHU
                           IDFWRUVWKDWDIIHFWQHWFUHGLWFRVWVVXFKDVFRPSHQVDWLQJGHSRVLWV
                           WRWKHH[WHQWWKDWWKH\ZHUHDSUHFRQGLWLRQIRUDFTXLULQJWKHORDQ
                           ,QGLFDWHWKHVRXUFHRIWKHVKRUWWHUPLQWHUHVWUDWHVXVHGLQWKH
                           FDOFXODWLRQ

),(/'180%(5        /DWH3D\PHQW)HH

     ),(/'1$0(          /$7(3$<+

     '(6&5,37,21         5HSRUWWKHSHUXQLWIHHVFROOHFWHGRQHDFKVDOHIRUODWHSD\PHQWRI
                           WKHLQYRLFH

     1$55$7,9(           'HVFULEHWKHFRQGLWLRQVXQGHUZKLFK\RXFKDUJHFXVWRPHUVVXFK
                           IHHV,IWKHSUDFWLFHYDULHVE\FKDQQHORIGLVWULEXWLRQRUFDWHJRU\RI
                           FXVWRPHUH[SODLQZK\LWYDULHVDQGKRZ

),(/'180%(5        $GYHUWLVLQJ([SHQVHV

     ),(/'1$0(          $'9(57+

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIDGYHUWLVLQJVSHFLILFDOO\IRUWKHIRUHLJQOLNH
                           SURGXFWWKDW\RXKDYHSDLGRQEHKDOIRI\RXUFXVWRPHU7KLVLVWKH
                           FRVW\RXLQFXUUHGWRDGYHUWLVHWR\RXUFXVWRPHU¶VFXVWRPHUV
                           5HSRUWDOODGYHUWLVLQJH[SHQVHVLQFXUUHGWRDGYHUWLVHWR\RXU
                           FXVWRPHUVDVSDUWRILQGLUHFWVHOOLQJH[SHQVHV )LHOG 

     1$55$7,9(          'HVFULEHVHSDUDWHO\DGYHUWLVLQJSURJUDPVGLUHFWHGDW\RXU
                           FXVWRPHU¶VFXVWRPHU e.g.FRRSDGYHUWLVLQJ DQGDGYHUWLVLQJ
                           SURJUDPVGLUHFWHGDW\RXUFXVWRPHUV3URYLGHVHSDUDWHOLVWVRIWKH
                           H[SHQVHVLQFXUUHGIRUHDFKDQGSURYLGHZRUNVKHHWVGHPRQVWUDWLQJ
                           WKHDOORFDWLRQRIWKHDGYHUWLVLQJWR\RXUFXVWRPHU¶VFXVWRPHUVWR
                           HDFKVDOHRIWKHIRUHLJQOLNHSURGXFW

),(/'180%(5        :DUUDQW\([SHQVH

     ),(/'1$0(          :$55+

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIZDUUDQW\H[SHQVHVLQFXUUHGGXULQJWKH325
                           :DUUDQW\H[SHQVHVVKRXOGLQFOXGHRQO\WKHGLUHFWH[SHQVHOHVVDQ\




     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page155
                                                             141ofof386
                                                                     363

                                           %
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                           UHLPEXUVHPHQWUHFHLYHGIURPWKHFXVWRPHURUXQDIILOLDWHGSDUWV
                           VXSSOLHUV5HSRUWLQGLUHFWZDUUDQW\H[SHQVHVDVSDUWRILQGLUHFW
                           VHOOLQJH[SHQVHV ILHOG ,I\RXSURGXFHGLIIHUHQWPRGHOVRU
                           W\SHVRIWKHPHUFKDQGLVHXQGHUUHYLHZZDUUDQW\FRVWVKRXOGEH
                           EDVHGXSRQ\RXUH[SHULHQFHE\PRGHO,IWKLVLVLPSUDFWLFDO
                           H[SUHVVZDUUDQW\FRVWRQWKHPRVWSURGXFWVSHFLILFEDVLVSRVVLEOH

     1$55$7,9(           'HVFULEHERWKWKHZDUUDQW\H[SHQVHVLQFXUUHGRQVDOHVRIWKLV
                           PHUFKDQGLVHDQGWKHUHLPEXUVHPHQWLIDQ\UHFHLYHGRUH[SHFWHG
                           IURPWKHFXVWRPHU3URYLGHOLVWVRIWKHGLUHFWDQGLQGLUHFWH[SHQVHV
                           LQFXUUHGDQGZRUNVKHHWVGHPRQVWUDWLQJWKHDOORFDWLRQRIWKHGLUHFW
                           H[SHQVHWRHDFKVDOHRIWKHIRUHLJQOLNHSURGXFW'HVFULEHWKH
                           QDWXUHDQGWHUPVRIWKHZDUUDQW\SURYLGHG,QFOXGHDFRS\RIHDFK
                           W\SHRIZDUUDQW\DJUHHPHQWDVDQDWWDFKPHQWWRWKHUHVSRQVH
                           
                           ,QFOXGHDVFKHGXOHRIGLUHFWDQGLQGLUHFWZDUUDQW\H[SHQVHV
                           LQFXUUHGIRUWKHIRUHLJQOLNHSURGXFWIRUWKHWKUHHPRVWUHFHQWO\
                           FRPSOHWHGILVFDO\HDUV,QDGGLWLRQFDOFXODWHDFRVWSHUXQLWIRU
                           HDFK\HDU

),(/'180%(5        7HFKQLFDO6HUYLFH([SHQVH

     ),(/'1$0(          7(&+6(5+

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIWHFKQLFDOVHUYLFHV,QFOXGHRQO\WKHGLUHFW
                           H[SHQVHOHVVDQ\UHLPEXUVHPHQWUHFHLYHGIURPWKHFXVWRPHU
                           5HSRUWLQGLUHFWWHFKQLFDOVHUYLFHH[SHQVHVDVSDUWRILQGLUHFW
                           VHOOLQJH[SHQVHV ILHOG 

     1$55$7,9(           'HVFULEHWKHWHFKQLFDOVHUYLFHVSURYLGHGLQFOXGLQJDQ\VHUYLFH
                           UHSDLURUFRQVXOWDWLRQWKDWGLUHFWO\UHODWHWRVDOHVRIWKHIRUHLJQOLNH
                           SURGXFW'HVFULEHDQ\UHLPEXUVHPHQWUHFHLYHGIRUWKHVHVHUYLFHV
                           3URYLGHOLVWVRIWKHGLUHFWDQGLQGLUHFWH[SHQVHVLQFXUUHGDQG
                           ZRUNVKHHWVGHPRQVWUDWLQJWKHDOORFDWLRQRIWKHGLUHFWH[SHQVHWR
                           HDFKVDOHRIWKHIRUHLJQOLNHSURGXFW

),(/'180%(5        5R\DOWLHV

     ),(/'1$0(          52<$/+

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIDQ\UR\DOWLHV\RXSDLGRQWKHVDOHRIWKH
                           SURGXFW&UHDWHDVHSDUDWHILHOGIRUHDFKUR\DOW\SDLG

     1$55$7,9(          'HVFULEHHDFKUR\DOW\SDLGWRWKLUGSDUWLHVDVDUHVXOWRISURGXFWLRQ
                           RUVDOH,QFOXGHDGHVFULSWLRQRIDOOUR\DOWLHVSDLGLQWKLVVHFWLRQRI




     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page156
                                                               142ofof386
                                                                       363

                                               %
                 Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                               WKHQDUUDWLYHEXWLQFOXGHWKHXQLWFRVWRISURGXFWLRQUR\DOWLHVDVD
                               FRVWRIPDQXIDFWXUH VHFWLRQ' 7KHGHVFULSWLRQVKRXOGLQFOXGH
                               WKHNH\WHUPVRIWKHDJUHHPHQWVWKHQDPHVRIWKHSDUWLHVWKDW
                               JUDQWHGWKHULJKWVDQGDOLVWRISURGXFWVFRYHUHGE\WKH
                               DJUHHPHQWV

),(/'180%(5Q 2WKHU'LUHFW6HOOLQJ([SHQVHV
        
        ),(/'1$0(           ',56(/+

        '(6&5,37,21          5HSRUWWKHXQLWFRVWRIRWKHUGLUHFWVHOOLQJH[SHQVHV\RXLQFXUUHG
                               RQVDOHVRIWKHIRUHLJQOLNHSURGXFWZKLFKDUHQRWUHSRUWHGLQRWKHU
                               ILHOGV5HSRUWHDFKDGGLWLRQDOGLUHFWVHOOLQJH[SHQVHLQDVHSDUDWH
                               ILHOG,QFOXGHRQO\WKHGLUHFWH[SHQVHVLQFXUUHGOHVVDQ\
                               UHLPEXUVHPHQWUHFHLYHGIURPWKHFXVWRPHU5HSRUWWKHLQGLUHFW
                               H[SHQVHVLQFXUUHGDVSDUWRILQGLUHFWVHOOLQJH[SHQVHV ILHOG 

        1$55$7,9(            'HVFULEHHDFKW\SHRIGLUHFWVHOOLQJH[SHQVHLQFXUUHGDQG\RXU
                               EDVLVIRUFRQVLGHULQJLWGLUHFWO\UHODWHGWRVDOHVRIWKHIRUHLJQOLNH
                               SURGXFW,QFOXGHOLVWVRIWKHGLUHFWDQGLQGLUHFWH[SHQVHVLQFXUUHG
                               DQGSURYLGHZRUNVKHHWVGHPRQVWUDWLQJDQ\DOORFDWLRQRIWKHGLUHFW
                               H[SHQVHWRHDFKVDOHRIWKHIRUHLJQOLNHSURGXFW

  )LHOGVDQG
  5HSRUWWKHLQIRUPDWLRQUHTXHVWHGFRQFHUQLQJLQGLUHFWVHOOLQJH[SHQVHVLQILHOGDQG
  LQYHQWRU\FDUU\LQJFRVWLQILHOG7KH'HSDUWPHQWZLOOXVHWKHVHILHOGVWRFDOFXODWHD
  &(3RIIVHWDGMXVWPHQWRUDFRPPLVVLRQRIIVHWDGMXVWPHQWZKHUHDSSURSULDWH5HIHUWRWKH
  *ORVVDU\RI7HUPVDW$SSHQGL[,IRUDPRUHFRPSOHWHGHVFULSWLRQRIWKHVHLWHPV
  
  ,QGLUHFWH[SHQVHVLQFOXGHDOOVDOHVRYHUKHDGH[SHQVHV e.g.VDOHVPHQ VVDODULHVDQGRIILFH
  UHQW SOXVWKHLQGLUHFWH[SHQVHVH[FOXGHGIURPWKHFLUFXPVWDQFHRIVDOHDGMXVWPHQWVLQILHOGV
  WKURXJK

),(/'180%(5            ,QGLUHFW6HOOLQJ([SHQVHV

        ),(/'1$0(           ,1',56+

        '(6&5,37,21          5HSRUWWKHXQLWFRVWRILQGLUHFWVHOOLQJH[SHQVHV e.g.VDOHVRIILFH
                               UHQWDQGVDOHVPHQ¶VVDODULHV LQFXUUHGWRVHOOWKHSURGXFWLQWKH
                               IRUHLJQPDUNHW:KHUHLQGLUHFWVHOOLQJH[SHQVHVKDYHEHHQ
                               LQFXUUHGE\WKHSURGXFHUDQGDQDIILOLDWHGUHVHOOHUFUHDWHVHSDUDWH
                               ILHOGVIRUWKHH[SHQVHVRIHDFKFRPSDQ\

        1$55$7,9(            'HVFULEHWKHVDOHVRYHUKHDGH[SHQVHVLQFXUUHG,QFOXGHDOLVWRI
                               WKHRYHUKHDGH[SHQVHVLQFXUUHGDQGSURYLGHZRUNVKHHWV




        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page157
                                                             143ofof386
                                                                     363

                                           %
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                           GHPRQVWUDWLQJWKHDOORFDWLRQRIWKHVHH[SHQVHVDVZHOODVWKH
                           LQGLUHFWH[SHQVHVH[FOXGHGIURPWKHFLUFXPVWDQFHRIVDOH
                           DGMXVWPHQWVUHSRUWHGLQILHOGVWKURXJK:KHUHPRUHWKDQ
                           RQHFRPSDQ\LQFXUUHGLQGLUHFWVHOOLQJH[SHQVHVVXEPLWVHSDUDWH
                           ZRUNVKHHWVIRUHDFK

),(/'180%(5        ,QYHQWRU\&DUU\LQJ&RVWV

     ),(/'1$0(          ,19&$5+
     
     '(6&5,37,21         5HSRUWWKHXQLWRSSRUWXQLW\FRVWLQFXUUHGIURPWKHWLPHRIILQDO
                           SURGXFWLRQWRWKHWLPHRIVDOHLQWKHIRUHLJQPDUNHWFRPSXWHGDW
                           WKHDFWXDOFRVWRIVKRUWWHUPGHEWERUURZHGE\\RXUFRPSDQ\LQ
                           WKHIRUHLJQPDUNHW,I\RXDUHDUHVHOOHUUHSRUWHGWKHXQLW
                           RSSRUWXQLW\FRVWLQFXUUHGIURPWKHWLPH\RXSXUFKDVHGWKH
                           PHUFKDQGLVHWRWKHWLPHRIVDOHFRPSXWHGDWWKHDFWXDOFRVWRI
                           VKRUWWHUPGHEWLQFXUUHGE\\RXUFRPSDQ\LQWKHIRUHLJQPDUNHW
                           ,I\RXGLGQRWERUURZVKRUWWHUPGXULQJWKH325XVHDSXEOLVKHG
                           FRPPHUFLDOVKRUWWHUPOHQGLQJUDWH
     
                           3OHDVHFDOFXODWHLQYHQWRU\FDUU\LQJFRVWVRQDVVSHFLILFDEDVLVDV
                           SRVVLEOH e.g.VDOHPRGHOSURGXFWJURXSetc. 

     1$55$7,9(           'HVFULEHKRZWKHSURGXFWVXQGHUUHYLHZDUHVWRUHGSULRUWRVDOH
                           DQGSURYLGHWKHDYHUDJHOHQJWKRIWLPHLQLQYHQWRU\SULRUWRVDOHWR
                           WKHILUVWXQDIILOLDWHGFXVWRPHU RUWRWKHDIILOLDWHGFXVWRPHULI\RX
                           DUHUHSRUWLQJVXFKVDOHV 7KHFRVWUHSRUWHGVKRXOGEHEDVHGRQWKH
                           SHULRGIURPWKHHQGRISURGXFWLRQWRWKHGDWHRIVKLSPHQWWRWKH
                           FXVWRPHU,QGLFDWHWKHVRXUFHRIWKHVKRUWWHUPLQWHUHVWUDWHXVHGLQ
                           WKHFDOFXODWLRQ,QFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWVWRWKH
                           UHVSRQVH

),(/'180%(5        3DFNLQJ&RVW

     ),(/'1$0(          3$&.+

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRISDFNLQJWKHIRUHLJQOLNHSURGXFWIRUVDOHLQ
                           WKHIRUHLJQPDUNHW,QFOXGHWKHFRVWRIODERUPDWHULDOVDQG
                           RYHUKHDG,IDSURGXFWLVSURGXFHGDWPRUHWKDQRQHSODQWUHSRUW
                           WKHZHLJKWHGDYHUDJHSDFNLQJFRVWRIDOOSODQWVFRPELQHG

     1$55$7,9(           'HVFULEHWKHSDFNLQJW\SHVXVHGLQWKHIRUHLJQPDUNHW)RUHDFK
                           W\SHRISDFNLQJSURYLGHDZRUNVKHHWWKDWGHPRQVWUDWHVWKH
                           FDOFXODWLRQRISDFNLQJPDWHULDOODERUDQGRYHUKHDGIRUDVLQJOH
                           XQLW




     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page158
                                                                144ofof386
                                                                        363

                                                %
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




                                7KHZRUNVKHHWVVKRXOGLQFOXGHDOLVWRISDFNLQJPDWHULDOVWKH
                                DYHUDJHFRVWRIHDFKPDWHULDODQGKRZPXFKRIHDFKPDWHULDOZDV
                                XVHG,QDGGLWLRQUHSRUWWKHDYHUDJHODERUKRXUVE\SDFNLQJW\SH
                                DQGWKHDYHUDJHODERUFRVWSHUKRXULQFOXGLQJEHQHILWV,QFOXGHD
                                OLVWRIRYHUKHDGH[SHQVHVLQFXUUHGLQSDFNLQJDQGGHPRQVWUDWHKRZ
                                WKHVHH[SHQVHVZHUHDOORFDWHGWRHDFKSDFNLQJW\SH

),(/'180%(5             0DQXIDFWXUHU

     ),(/'1$0(               0)5+

     '(6&5,37,21              ,I\RXKDYHVROGWKHIRUHLJQOLNHSURGXFWRIPRUHWKDQRQH
                                PDQXIDFWXUHULGHQWLI\WKHPDQXIDFWXUHULQHDFKUHFRUGE\WKHXVH
                                RIDFRGH,IWKHPDQXIDFWXUHULVXQNQRZQLGHQWLI\\RXUVXSSOLHU

         1$55$7,9(            ,I\RXDUHQRWWKHPDQXIDFWXUHUUHSRUWWKHPDQXIDFWXUHURIWKH
                                PHUFKDQGLVHLQ\RXUQDUUDWLYHUHVSRQVHDQGSURYLGHDNH\WRWKH
                                FRGH

),(/'180%(5             6DPSOHV

     ),(/'1$0(               6$03/(+
     
     '(6&5,37,21              ,IWKHWUDQVDFWLRQLQTXHVWLRQLQYROYHGVDPSOHPHUFKDQGLVHSOHDVH
                                UHSRUWWKHFRGH³6´ VDPSOH 
         
         1$55$7,9(           ([SODLQWKHFLUFXPVWDQFHVVXUURXQGLQJWKHVDOHVRIVDPSOH
                                PHUFKDQGLVH'HVFULEHKRZVDOHVRIVDPSOHPHUFKDQGLVHGLIIHU
                                IURPVDOHVRIPHUFKDQGLVHWKDWGRHVQRWIDOOXQGHUWKLVFDWHJRU\

    )LHOGVWKURXJK
    3OHDVHUHVSRQGWRWKHIROORZLQJLWHPVLI\RXDUHUHSRUWLQJWKLUGFRXQWU\VDOHV

),(/'180%(5             ,QWHUQDWLRQDO)UHLJKW

     ),(/'1$0(               ,171)57

     '(6&5,37,21              5HSRUWWKHXQLWFRVWRIRFHDQIUHLJKWRUDLUIUHLJKWH[SHQVHLQFXUUHG
                                RQVKLSPHQWVIURPWKHSRUWRIH[LWLQWKHFRXQWU\RIPDQXIDFWXUHWR
                                WKHWKLUGFRXQWU\SRUWRIHQWU\

         1$55$7,9(            ,QGLFDWHZKHWKHUWKHRFHDQIUHLJKWFDUULHULVDIILOLDWHG6XSSO\DQ\
                                FRQWUDFWVRUWDULIIUDWHDJUHHPHQWVZLWKFDUULHUVWKDWDSSO\WRWKH
                                PHUFKDQGLVHXQGHUUHYLHZ'HVFULEHKRZ\RXFDOFXODWHGWKHXQLW




         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page159
                                                             145ofof386
                                                                     363

                                           %
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                           FRVWRIRFHDQIUHLJKWDQGLQFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWV
                           WRWKHQDUUDWLYHUHVSRQVH

),(/'180%(5        0DULQH,QVXUDQFH

     ),(/'1$0(          0$51,17

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIPDULQHLQVXUDQFHH[SHQVHLQFXUUHGRQ
                           VKLSPHQWVIURPWKHSRUWRIH[LWLQWKHFRXQWU\RIPDQXIDFWXUHWR
                           WKHWKLUGFRXQWU\SRUWRIHQWU\

     1$55$7,9(           'HVFULEHKRZ\RXFDOFXODWHGWKHXQLWFRVWRIPDULQHLQVXUDQFHDQG
                           LQFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH

),(/'180%(5        7KLUG&RXQWU\,QODQG)UHLJKWIURP3RUWWR:DUHKRXVH

     ),(/'1$0(          ,1/)3:7

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIDQ\IUHLJKWH[SHQVHLQFXUUHGRQVKLSPHQWV
                           IURPWKHWKLUGFRXQWU\SRUWRIHQWU\WRWKHDIILOLDWHGUHVHOOHU¶V
                           ZDUHKRXVHRURWKHULQWHUPHGLDWHORFDWLRQ,IWKHVDOHLVGLUHFWWRDQ
                           XQDIILOLDWHGWKLUGFRXQWU\FXVWRPHUUHSRUWWKHXQLWFRVWRIIUHLJKW
                           IURPWKHSRUWRIHQWU\WRWKHXQDIILOLDWHGFXVWRPHU

     1$55$7,9(           'HVFULEHKRZ\RXFDOFXODWHGWKHXQLWFRVWRILQODQGIUHLJKWDQG
                           LQFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH

),(/'180%(5        7KLUG&RXQWU\,QODQG)UHLJKWIURP:DUHKRXVHWRWKH
                           8QDIILOLDWHG&XVWRPHU

     ),(/'1$0(          ,1/):&7

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIIUHLJKWH[SHQVHLQFXUUHGRQVKLSPHQWVIURP
                           WKHDIILOLDWHGWKLUGFRXQWU\UHVHOOHU¶VZDUHKRXVHRURWKHU
                           LQWHUPHGLDWHORFDWLRQWRWKHXQDIILOLDWHGFXVWRPHU

     1$55$7,9(           'HVFULEHKRZ\RXFDOFXODWHGWKHXQLWFRVWRIWKLUGFRXQWU\LQODQG
                           IUHLJKWDQGLQFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYH
                           UHVSRQVH








     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page160
                                                             146ofof386
                                                                     363

                                           %
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5        7KLUG&RXQWU\,QODQG,QVXUDQFH

     ),(/'1$0(          7&,1/,17

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIWKLUGFRXQWU\LQODQGLQVXUDQFHH[SHQVH
                           LQFXUUHGRQVKLSPHQWVZLWKLQWKHWKLUGFRXQWU\

     1$55$7,9(           'HVFULEHKRZ\RXFDOFXODWHGWKHXQLWFRVWRIWKLUGFRXQWU\LQODQG
                           LQVXUDQFHDQGLQFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWVWRWKH
                           QDUUDWLYHUHVSRQVH

),(/'180%(5        7KLUG&RXQWU\%URNHUDJHDQG+DQGOLQJ

     ),(/'1$0(          7&%5.+7

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIDQ\DGGLWLRQDOEURNHUDJHDQGKDQGOLQJ
                           H[SHQVHLQFXUUHGRQVKLSPHQWVZLWKLQWKHWKLUGFRXQWU\

     1$55$7,9(           'HVFULEHKRZ\RXFDOFXODWHGWKHXQLWFRVWRIWKLUGFRXQWU\
                           EURNHUDJHDQGKDQGOLQJDQGLQFOXGH\RXUZRUNVKHHWVDV
                           DWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH

),(/'180%(5        7KLUG&RXQWU\&XVWRPV'XW\

     ),(/'1$0(          7&'87<7

     '(6&5,37,21         5HSRUWWKHXQLWDPRXQWRIDQ\WKLUGFRXQWU\FXVWRPVGXW\DQG
                           FXVWRPVIHHVSDLGRQIRUHLJQOLNHSURGXFW

     1$55$7,9(           'HVFULEHKRZ\RXFDOFXODWHGWKHXQLWFRVWRIWKLUGFRXQWU\FXVWRPV
                           GXWLHVDQGFXVWRPVIHHVDQGLQFOXGH\RXUZRUNVKHHWVDV
                           DWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH

),(/'180%(5        'XW\'UDZEDFN

     ),(/'1$0(          '7<'5$:7

     '(6&5,37,21         5HSRUWWKHXQLWDPRXQWRIDQ\GXW\GUDZEDFNUHFHLYHGXSRQ
                           H[SRUWDWLRQRIWKHIRUHLJQOLNHSURGXFWIURPWKHFRXQWU\RI
                           PDQXIDFWXUHWRWKHWKLUGFRXQWU\

     1$55$7,9(           ([SODLQKRZWKHDPRXQWRIGXW\GUDZEDFNUHFHLYHGLVFDOFXODWHG
                           DQGVXEPLW\RXUZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYH
                           UHVSRQVH





     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page161
                                                                147ofof386
                                                                        363

                                                %
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




    2WKHU5HYHQXHVDQG([SHQVHV
    7KHILHOGVOLVWHGDERYHKDYHEHHQGHVLJQHGWRFDSWXUHDOOUHYHQXHVDQGH[SHQVHV\RXKDYH
    LQFXUUHGLQVHOOLQJWKHIRUHLJQOLNHSURGXFWLQWKHIRUHLJQPDUNHW,IWKHUHDUHDGGLWLRQDO
    UHYHQXHVRUH[SHQVHVWKDWDUHQRWUHSRUWHGDERYHFUHDWHDILHOGIRUHDFKLQWKHFRPSXWHUILOH
    GHVFULEHWKHUHYHQXHRUH[SHQVHLQ\RXUQDUUDWLYHUHVSRQVHDQGLQFOXGHDOOFDOFXODWLRQ
    ZRUNVKHHWVDVDWWDFKPHQWVWR\RXUQDUUDWLYHUHVSRQVH







         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page162
                                                               148ofof386
                                                                       363
               Barcode:3663557-01
Last Revised May 19, 2017            A-588-874 REV - Admin Review 3/22/16 - 9/30/17


                                            6(&7,21&

                                     6DOHVWRWKH8QLWHG6WDWHV


,       *HQHUDO([SODQDWLRQ

7KLVVHFWLRQRIWKHTXHVWLRQQDLUHSURYLGHVLQVWUXFWLRQVIRUUHSRUWLQJ\RXUVDOHVRIWKHVXEMHFW
PHUFKDQGLVHLQRUWRWKH8QLWHG6WDWHV1RUPDOO\ZHZLOOFRPSDUHWKHSULFHVDWZKLFKWKLV
PHUFKDQGLVHLVVROGLQWKH8QLWHG6WDWHVZLWKWKHSULFHVDWZKLFKWKHIRUHLJQOLNHSURGXFWLVVROG
LQWKHIRUHLJQPDUNHWLQRUGHUWRGHWHUPLQHZKHWKHUWKHVXEMHFWPHUFKDQGLVHZDVVROGDWOHVVWKDQ
QRUPDOYDOXHLQWKH8QLWHG6WDWHVGXULQJWKHSHULRGRIUHYLHZ 325 

Note: Please submit a copy of the computer program/spreadsheet/worksheet that you used to
calculate the prices, expenses, and adjustments reported in your U.S. sales lists. The
documentation submitted should provide detail on any formulas used for the calculation of the
figures provided in the sales lists, identify any factors used therein, and identify the price or unit
basis to which the factors are applied.

,,      6XPPDU\RI866DOHV)LOH

3OHDVHFRPSOHWHWKH86PDUNHWVDOHVGDWDEDVHVXPPDU\WKDWDSSHDUVLQ$SSHQGL[9,,

$WWKHWRSRIWKHVSUHDGVKHHWLVDSODFHWRLQGLFDWHWKHGDWHWKHVSUHDGVKHHWZDVVXEPLWWHGWRWKH
'HSDUWPHQW<RXDUHUHVSRQVLEOHIRUHQVXULQJWKDWWKHVSUHDGVKHHWLVFRQVLVWHQWZLWKWKH
DFFRPSDQ\LQJQDUUDWLYHUHVSRQVHDQGDQ\DFFRPSDQ\LQJGDWDEDVHVVXEPLWWHGRQHOHFWURQLF
PHGLD(DFKWLPH\RXUHYLVH\RXUTXHVWLRQQDLUHUHVSRQVHVXFKDVLQDQVZHUWRDVXSSOHPHQWDO
TXHVWLRQQDLUHDQG\RXUUHVSRQVHUHTXLUHVDFKDQJHLQDVSUHDGVKHHW\RXPXVWVXEPLWDUHYLVHG
VSUHDGVKHHWZLWKWKHGDWHWKHUHYLVLRQLVVXEPLWWHGWRWKH'HSDUWPHQW
                
3OHDVHVXEPLWWKHZRUNVKHHWFRPSXWHUILOHLQDVWDQGDUGVSUHDGVKHHWIRUPDWVXFKDV([FHO<RX
PXVWLQFOXGHDVZHOODSULQWRXWRIWKLVVSUHDGVKHHWWKDWLVLGHQWLFDOLQFRQWHQWWRWKHFRPSXWHUILOH

,I\RXKDYHDQ\TXHVWLRQVFRQFHUQLQJFRPSOHWLRQDQGVXEPLVVLRQRIWKLVVSUHDGVKHHWSOHDVH
FRQWDFWWKHRIILFLDOLQFKDUJHE\QRODWHUWKDQIRXUWHHQFDOHQGDUGD\VDIWHUWKHLVVXDQFHRIWKLV
TXHVWLRQQDLUH WKHLVVXDQFHGDWHRIWKLVTXHVWLRQQDLUHDSSHDUVRQWKHILUVWSDJHRIWKHFRYHU
OHWWHU 

,,, &RPSXWHU)LOHRI866DOHV

,QDFFRUGDQFHZLWKWKHLQVWUXFWLRQVSURYLGHGLQWKLVVHFWLRQSUHSDUHDVHSDUDWHFRPSXWHUGDWDILOH
FRQWDLQLQJHDFKVDOHPDGHGXULQJWKH325RIWKHVXEMHFWPHUFKDQGLVHLQFOXGLQJVDOHVRIIXUWKHU
PDQXIDFWXUHGPHUFKDQGLVH7KLVILOHIRUPDWLVGHVLJQHGWRDFFRPPRGDWHH[SRUWSULFH (3 DQG
FRQVWUXFWHGH[SRUWSULFH &(3 WUDQVDFWLRQV





        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page163
                                                                   149ofof386
                                                                           363

                                                         &
                          Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



5HSRUWHDFK86VDOHRIPHUFKDQGLVHHQWHUHGIRUFRQVXPSWLRQGXULQJWKH325H[FHSW  IRU
(3VDOHVLI\RXGRQRWNQRZWKHHQWU\GDWHVUHSRUWHDFKWUDQVDFWLRQLQYROYLQJPHUFKDQGLVH
VKLSSHGGXULQJWKH325DQG  IRU&(3VDOHVPDGHDIWHULPSRUWDWLRQUHSRUWHDFKWUDQVDFWLRQ
WKDWKDVDGDWHRIVDOHZLWKLQWKH325'RQRWUHSRUWFDQFHOHGVDOHV,I\RXEHOLHYHWKHUHLVD
UHDVRQWRUHSRUW\RXU86VDOHVRQDGLIIHUHQWEDVLVSOHDVHFRQWDFWWKHRIILFLDOLQFKDUJHEHIRUH
GRLQJVR

)RUVDOHVRIPHUFKDQGLVHWKDWKDVEHHQVKLSSHGWRWKHFXVWRPHUDQGLQYRLFHGE\WKHWLPHWKLV
UHVSRQVHLVSUHSDUHGHDFKUHFRUGLQWKHFRPSXWHUGDWDILOHVKRXOGFRUUHVSRQGWRDQLQYRLFHOLQH
LWHP i.e.HDFKXQLTXHSURGXFWLQFOXGHGRQWKHLQYRLFH )RUVDOHVRIPHUFKDQGLVHWKDWKDYHQRW
\HWEHHQVKLSSHGDQGLQYRLFHG LQZKROHRULQSDUW WRWKHFXVWRPHUDUHFRUGVKRXOGFRUUHVSRQG
WRWKHXQVKLSSHGSRUWLRQRIWKHVDOH

(DFKFRPSXWHUUHFRUGVXEPLWWHGVKRXOGFRQWDLQWKHLQIRUPDWLRQUHTXHVWHGFRQFHUQLQJWKH
SURGXFWVROGWKHWHUPVRIWKHVDOHWKHVHOOLQJH[SHQVHVLQFXUUHGDQGRWKHULQIRUPDWLRQ7KH
IROORZLQJSRUWLRQRIVHFWLRQ&GHVFULEHVWKHLQIRUPDWLRQWKH'HSDUWPHQWUHTXLUHV

7KHFKDUWZKLFKIROORZVLVDVXPPDU\RIWKHGDWDILHOGVIRUWKH86VDOHVFRPSXWHUILOHZKLFK
DUHGHVFULEHGLQWKHUHPLQGHURIWKLVVHFWLRQRIWKHTXHVWLRQQDLUH7KHFKDUWOLVWVWKHILHOG
QXPEHUGHVFULSWLRQDQGQDPH3OHDVHUHIHUWR$SSHQGL[,,,QVWUXFWLRQVIRU6XEPLWWLQJ
&RPSXWHU'DWDIRULQVWUXFWLRQVRQSUHSDULQJWKHHOHFWURQLFILOH

     ),(/'                                  ),(/'                                    ),(/'
   180%(5                             '(6&5,37,21                                    1$0(
                                  6HTXHQWLDO1XPEHU                                6(48
                               &RPSOHWH3URGXFW&RGH                           352'&2'8
                              0DWFKLQJ&RQWURO1XPEHU                          &211808
   WKUXQ                    3URGXFW&KDUDFWHULVWLFV                               
                                       6DOH7\SH                                  6$/(8
                                &RQVLJQPHQW,GHQWLILHU                         &216,*18
                                    &XVWRPHU&RGH                               &86&2'8
                             &RQVROLGDWHG&XVWRPHU&RGH                        &&86&2'8
                                  &XVWRPHU&DWHJRU\                             &86&$78
                               &KDQQHORI'LVWULEXWLRQ                         &+$11(/8
                                   6DOH,QYRLFH'DWH                            6$/,1'78
                                     'DWHRI6DOH                             6$/('$78
                                6DOH,QYRLFH1XPEHU                            ,192,&(8
                                  'DWHRI6KLSPHQW                             6+,3'$78
                             'DWHRI5HFHLSWRI3D\PHQW                       3$<'$7(8



    5HIHUDOVRWRWKH,QVWUXFWLRQVIRU6XEPLWWLQJ&RPSXWHU'DWDDW$SSHQGL[,,




            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page164
                                                               150ofof386
                                                                       363

                                                &
                 Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




     ),(/'                                ),(/'                                  ),(/'
    180%(5                           '(6&5,37,21                                 1$0(
                                 7HUPVRI'HOLYHU\                        6$/(7(58
                                 7HUPVRI3D\PHQW                        3$<7(508
                                     4XDQWLW\                                47<8
                            4XDQWLW\8QLWRI0HDVXUH                      47<81,78
                                  *URVV8QLW3ULFH                        *568358
     Q                        %LOOLQJ$GMXVWPHQWV                        %,//$'-8
                             (DUO\3D\PHQW'LVFRXQWV                      ($5/3<8
                                4XDQWLW\'LVFRXQWV                         47<',68
    Q                         2WKHU'LVFRXQWV                        27+',6Q8
    Q                             5HEDWHV                             5(%$7(8
                                   /HYHORI7UDGH                            /278
                ,QODQG)UHLJKW3ODQWWR'LVWULEXWLRQ:DUHKRXVH          ',1/)7:8
                              :DUHKRXVLQJ([SHQVH                         ':$5(+8
                ,QODQG)UHLJKW3ODQW:DUHKRXVHWR3RUWRI([LW          ',1/)738
                    &RXQWU\RI0DQXIDFWXUH,QODQG,QVXUDQFH                ,1685(8
             %URNHUDJHDQG+DQGOLQJLQWKH&RXQWU\RI0DQXIDFWXUH          '%52.8
                  %URNHUDJHDQG+DQGOLQJLQWKH8QLWHG6WDWHV             86%52.8
                               ,QWHUQDWLRQDO)UHLJKW                       ,171)58
                                 0DULQH,QVXUDQFH                         0$51,18
                   86,QODQG)UHLJKWIURP3RUWWR:DUHKRXVH              ,1/)3:8
                           86:DUHKRXVLQJ([SHQVH                      86:$5(+8
                  86,QODQG)UHLJKWIURP:DUHKRXVHWRWKH8QDIILOLDWHG
                                                                            ,1/):&8
                                          &XVWRPHU
                              86,QODQG,QVXUDQFH                       86,16858
                       2WKHU867UDQVSRUWDWLRQ([SHQVH                 8627+758
                                86&XVWRPV'XW\                         86'87<8
                                    (QWU\'DWH                           (175<'78
                                    'HVWLQDWLRQ                             '(678
                                  'XW\'UDZEDFN                          '7<'5$:8
                                   &RPPLVVLRQV                             &2008
                                   6HOOLQJ$JHQW                         6(/$*(18
                            6HOOLQJ$JHQW5HODWLRQVKLS                    6(/$5(/8
                                  &UHGLW([SHQVHV                          &5(',78
                                 /DWH3D\PHQW)HH                        /$7(3$<8
                              $GYHUWLVLQJ([SHQVHV                        $'9(578
                                 :DUUDQW\([SHQVH                          :$558




        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page165
                                                               151ofof386
                                                                       363

                                               &
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




   ),(/'                                  ),(/'                                   ),(/'
  180%(5                            '(6&5,37,21                                   1$0(
                            7HFKQLFDO6HUYLFH([SHQVH                       7(&+6(58
                                    5R\DOWLHV                                52<$/8
   Q                     2WKHU'LUHFW6HOOLQJ([SHQVHV                      ',56(/8
                   ,QGLUHFW6HOOLQJ([SHQVHV,QFXUUHGLQWKH&RXQWU\RI
                                                                             ',1',568
                                        0DQXIDFWXUH
             ,QGLUHFW6HOOLQJ([SHQVHV,QFXUUHGLQWKH8QLWHG6WDWHV          ,1',568
                   ,QYHQWRU\&DUU\LQJ&RVWV,QFXUUHGLQWKH&RXQWU\RI
                                                                             ',19&$58
                                        0DQXIDFWXUH
             ,QYHQWRU\&DUU\LQJ&RVWV,QFXUUHGLQWKH8QLWHG6WDWHV          ,19&$58
                                   3DFNLQJ&RVW                               3$&.8
                               865HSDFNLQJ&RVW                           5(3$&.8
                                9DOXH$GGHG7D[                                7$;8
                              )XUWKHU0DQXIDFWXULQJ                         )850$18
                                     6DPSOHV                                 6$03/(8
                               )RUHLJQ7UDGH=RQH                              )7=8
                             7HPSRUDU\,PSRUW%RQG                          7(03,038
                                  0DQXIDFWXUHU                                 0)58
                                  (QWHUHG9DOXH                             (179$/8(
                                     ,PSRUWHU                               ,03257(5

,9 860DUNHW6DOHV5HFRQFLOLDWLRQ

3OHDVHSURYLGHDFRPSOHWHSDFNDJHRIGRFXPHQWVDQGZRUNVKHHWVGHPRQVWUDWLQJKRZ\RX
LGHQWLILHGWKHVDOHV\RXUHSRUWHGWRWKH'HSDUWPHQWDQGUHFRQFLOLQJWKHUHSRUWHGVDOHVWRWKHWRWDO
VDOHVOLVWHGLQ\RXUJHQHUDOOHGJHU,QFOXGHDFRS\RIDOOFRPSXWHUSURJUDPVXVHGWRVHSDUDWHWKH
UHSRUWHGVDOHVIURP\RXUWRWDOVDOHVDQGWRFDOFXODWHH[SHQVHV

9      5HSRUWLQJRI([SHQVHV

)RUHDFKH[SHQVHGDWDILHOGUHSRUWHGLQWKHVDOHVGDWDEDVHXVLQJWKHFKDUWRIDFFRXQWVSOHDVH
LGHQWLI\WKHDFFRXQW V XVHGWRFDOFXODWHVXFKH[SHQVH,QDGGLWLRQIRUHDFKUHSRUWHGILHOG
SURYLGHDOOVXEDFFRXQWVWRWKHDFFRXQWUHIHUHQFHG

7KLVLQIRUPDWLRQFDQEHSURYLGHGLQFKDUWIRUP)RUH[DPSOHIRUPRYHPHQWH[SHQVHVSOHDVH
UHSRUWWKHH[SHQVHVLQWKHIROORZLQJPDQQHU

                 )LHOG                    0DLQ$FFRXQW                   6XE$FFRXQWV
             3RUW&KDUJHV                                            $FFRXQW3RUW;<=
                                        $FFRXQW+DQGOLQJ
             3257&+*8                                                  $FFRXQW;;;




       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page166
                                                               152ofof386
                                                                       363

                                               &
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



(DFKILHOGXVHGWRUHSRUWH[SHQVHVVKRXOGWKXVLGHQWLI\DOODFFRXQWVZKLFKZHUHXVHGWRFDOFXODWH
VXFKH[SHQVH

9, ,QVWUXFWLRQVIRUWKH1DUUDWLYH5HVSRQVHDQGWKH&RPSXWHU)LOHRI866DOHV

7KHIROORZLQJLQVWUXFWLRQVFRPELQHWKHTXHVWLRQQDLUHZLWKWKHFRPSXWHUGDWDILOHIRUPDW
³),(/'180%(5´LQFOXGHVWKHQXPEHUDQGGHVFULSWLYHQDPHRIWKHILHOGLQWKHFRPSXWHUGDWD
ILOH³),(/'1$0(´LQFOXGHVWKH³VKRUW´RUYDULDEOHQDPHIRUWKHVXEPLWWHGSULQWRXWVRIWKH
GDWDILOH³'(6&5,37,21´GHILQHVWKHGDWD\RXVKRXOGUHSRUWLQWKHILHOGRIWKHFRPSXWHUGDWD
ILOHDQG³1$55$7,9(´GHVFULEHVWKHDGGLWLRQDOLQIRUPDWLRQZHUHTXHVW\RXSURYLGHQRWLQWKH
FRPSXWHUGDWDILOHEXWLQDQDUUDWLYHUHVSRQVH

   )LHOGVWKURXJK
   5HSRUWWKHLQIRUPDWLRQUHTXHVWHGFRQFHUQLQJWKHSURGXFWVROG)LHOGVDQGDUHUHVHUYHG
   IRUWKHSURGXFWFRGHDQGDPDWFKLQJFRQWUROQXPEHUWKH'HSDUWPHQWZLOOXVHLQWKH
   FDOFXODWLRQRIWKHGXPSLQJPDUJLQ)LHOGVQXPEHUHGWRQVSHFLI\WKHSURGXFW
   FKDUDFWHULVWLFVUHTXHVWHGE\WKH'HSDUWPHQW<RXPD\DGGDGGLWLRQDOSURGXFW
   FKDUDFWHULVWLFV+RZHYHULI\RXDGGFKDUDFWHULVWLFVQRWVSHFLILHGLQWKHTXHVWLRQQDLUH
   GHVFULEHLQWKHQDUUDWLYHUHVSRQVHZK\\RXEHOLHYHWKDWWKH'HSDUWPHQWVKRXOGXVHWKLV
   LQIRUPDWLRQWRGHILQHLGHQWLFDODQGVLPLODUPHUFKDQGLVH$WWKLVSRLQWGRQRWLQFRUSRUDWH
   WKHVHDGGLWLRQDOSURGXFWFKDUDFWHULVWLFVLQWR\RXUUHVSRQVHWR&211808 )LHOG1XPEHU
    
   
   ,IWKHSURGXFWVROGZDVIXUWKHUPDQXIDFWXUHGLQWKH86UHSRUWWKHSURGXFWFRGHRIWKH
   SURGXFWVROGLQILHOGWKHFRQWUROQXPEHURIWKHSURGXFWLPSRUWHGLQILHOGDQGWKH
   WHFKQLFDOFKDUDFWHULVWLFVRIWKHSURGXFWLPSRUWHGLQILHOGWRQ

),(/'180%(5               6HTXHQWLDO1XPEHU

          ),(/'1$0(           6(48
          
          '(6&5,37,21          $VVLJQDXQLTXHVHTXHQWLDOQXPEHUWRHDFKVDOHVUHFRUG7KLVVDOHV
                                 UHFRUGQXPEHUVKRXOGUHPDLQFRQVWDQWLQDOOIXWXUHVXEPLVVLRQV
                                  i.e.VDOHVUHFRUGOLQHLWHPVVKRXOGQRWEHUHQXPEHUHGGXULQJWKH
                                 FRXUVHRIWKLVVHJPHQW 7KLVILHOGZLOODVVLVW\RXLQUHFRQFLOLQJ
                                 RXUFDOFXODWLRQVZLWKWKHGDWD\RXVXEPLWLQ\RXUUHVSRQVH

),(/'180%(5               &RPSOHWH3URGXFW&RGH

          ),(/'1$0(           352'&2'8

          '(6&5,37,21          5HSRUWWKHFRPPHUFLDOSURGXFWFRGHDVVLJQHGE\\RXUFRPSDQ\LQ
                                 WKHQRUPDOFRXUVHRIEXVLQHVVWRWKHVSHFLILFSURGXFWVROGLQWKH
                                 8QLWHG6WDWHV





       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page167
                                                               153ofof386
                                                                       363

                                               &
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                             ,IWKHSURGXFWVROGLVIXUWKHUPDQXIDFWXUHGLQWKH8QLWHG6WDWHV
                             UHSRUWWKHSURGXFWFRGHRIWKHSURGXFWVROGQRWWKHSURGXFW
                             LPSRUWHG

       1$55$7,9(           7KHSURGXFWFRGHVKRXOGEHGHVFULEHGLQUHVSRQVHWRTXHVWLRQE
                             LQVHFWLRQ$RIWKLVTXHVWLRQQDLUH
     
),(/'180%(5           0DWFKLQJ&RQWURO1XPEHU

     ),(/'1$0(            &211808

     '(6&5,37,21           $VVLJQDFRQWUROQXPEHUWRHDFKXQLTXHSURGXFWUHSRUWHGLQWKH
                             VHFWLRQ&VDOHVGDWDILOH,GHQWLFDOSURGXFWVVKRXOGEHDVVLJQHGWKH
                             VDPHFRQWUROQXPEHULQHDFKUHFRUGLQHYHU\ILOHLQZKLFKWKH
                             SURGXFWLVUHIHUHQFHG e.g.SURGXFWVZLWKLGHQWLFDOSK\VLFDO
                             FKDUDFWHULVWLFVUHSRUWHGLQWKHIRUHLJQPDUNHWVDOHVILOHDQGWKH86
                             PDUNHWVDOHVILOHVKRXOGKDYHWKHVDPHFRQWUROQXPEHU 

                             ,IWKHSURGXFWVROGLVIXUWKHUPDQXIDFWXUHGLQWKH8QLWHG6WDWHV
                             UHSRUWWKHFRQWUROQXPEHURIWKHSURGXFWLPSRUWHGQRWRIWKH
                             SURGXFWVROG

7KHIROORZLQJILHOGVVKRXOGEHLQFOXGHGLQWKHFRQVWUXFWLRQRIWKH&21180

),(/'180%(5           3DLQWHG

       ),(/'1$0(          3$,178
       
       '(6&5,37,21          3DLQWHG 3RO\YLQ\OLGHQH)OXRULGH 39') UHJDUGOHVVRI
                                   ZKHWKHURUQRWODPLQDWHG
                              3DLQWHG 2WKHUWKDQ39') UHJDUGOHVVRIZKHWKHURUQRW
                                     ODPLQDWHG
                              /DPLQDWHGEXWQRWSDLQWHG
                              1HLWKHUSDLQWHGQRUODPLQDWHG

                             7KHFODVVLILFDWLRQRI³SDLQWHG´GRHVQRWLQFOXGHSUHWUHDWPHQWVVXFK
                             DVSKRVSKDWL]LQJRUFKURPDWL]LQJDORQHQRUGRHVLWLQFOXGH
                             WHPSRUDU\RLOVRUJUHDVHV


),(/'180%(5           0LQLPXP6SHFLILHG&DUERQ&RQWHQW             

       ),(/'1$0(          &$5%218
       
       '(6&5,37,21           SHUFHQWRUQRPLQLPXPVSHFLILHG e.g.$670




       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page168
                                                             154ofof386
                                                                     363

                                            &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                           $GHVLJQDWLRQ$670$GHVLJQDWLRQ
                                           66JUDGH  etc. 
                                !SHUFHQWEXWSHUFHQW e.g.$670$
                                           GHVLJQDWLRQ 
                                !SHUFHQWEXWSHUFHQW
                                 !SHUFHQW e.g.$670$GHVLJQDWLRQ( 
                           
                           5HSRUWWKHFRGHEDVHGRQWKHPLQLPXPFDUERQFRQWHQWUHTXLUHGIRU
                           WKHSURGXFW

),(/'180%(5         4XDOLW\

     ),(/'1$0(          48$/,7<8
     
     '(6&5,37,21          8OWUD+LJK6WUHQJWK6WHHO 8+66 RU$GYDQFHG+LJK6WUHQJWK6WHHO
                                    $+66 WKDWLVQRWFODVVLILDEOHLQDQRWKHUOLVWHG4XDOLW\
                                   VXEFDWHJRU\ e.g.$670$GHVLJQDWLRQ8+66JUDGH  
                                   7\SH 
                           
                            3UHVVXUH9HVVHO%RLOHU4XDOLW\ e.g.$670$$670
                                 $$670$$670$$670$$670
                                 $$670$$670$$670$$670
                                 $-,6*-,6*-,6*.6'.6
                                 '(1(1etc. 
                           
                            $WPRVSKHULF&RUURVLRQ5HVLVWDQFH:HDWKHULQJ4XDOLW\ e.g.
                                 $670$$670$$670$$670$-,6
                                 *-,6*.6'(1etc. 
                           
                            +LJK6WUHQJWK/RZ$OOR\6WHHOWKDWLVQRWFODVVLILDEOHLQ
                                 DQRWKHUOLVWHG4XDOLW\VXEFDWHJRU\ e.g.$670$
                                 $670$GHVLJQDWLRQ+6/$6JUDGH  &ODVV
                                 etc. 
                           
                            6WHHOV'HVLJQDWHGZLWK3URSHUWLHVIRU/LQH3LSH6SHFLILFDWLRQV
                                  e.g.$3,/(1etc. 
                           
                            6WUXFWXUDO6WHHOWKDWLVQRWFODVVLILDEOHLQDQRWKHUOLVWHG
                                 4XDOLW\VXEFDWHJRU\ e.g.$670$GHVLJQDWLRQ66
                                 JUDGH  $670$etc. 
                           
                            &RPPHUFLDO6WHHO e.g.$670$GHVLJQDWLRQ&6JUDGH
                                 etc. 
                           
                            'UDZLQJ6WHHO ZKHWKHURUQRWVSHFLDONLOOHG  e.g.$670
                                 $GHVLJQDWLRQ'67\SH$$670$HWF 



     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page169
                                                             155ofof386
                                                                     363

                                            &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                           
                            'HHS'UDZLQJ6WHHO e.g.'HHS'UDZLQJ4XDOLW\'HHS'UDZLQJ
                                4XDOLW\6SHFLDO.LOOHG([WUD'HHS'UDZLQJ4XDOLW\([WUD'HHS
                                'UDZLQJ4XDOLW\6SHFLDO.LOOHGHWF ZKHWKHURUQRWIXOO\
                                VWDELOL]HG LQWHUVWLWLDOIUHH RUVSHFLDONLOOHG  e.g.$670
                                $7\SH,,, 
                           
                           8VHDGGLWLRQDOQXPEHUFRGHVIRUHDFKDGGLWLRQDO4XDOLW\\RX
                           SURSRVH3URYLGHDGHWDLOHGQDUUDWLYHGHVFULSWLRQRIHDFK
                           DGGLWLRQDO4XDOLW\\RXSURSRVHDQGH[SODLQZKDWGLIIHUHQWLDWHV
                           HDFKRIWKRVHIURPWKHRQHVZKLFKDUHOLVWHGDERYH
                           
                           )RUSURGXFWV\RXUHSRUWXQGHUFRGHUHSRUWLQILHOGDQGLQ
                           WKHFKDUWUHIHUHQFHGLQWKHQDUUDWLYHIRUWKH0LQLPXP6SHFLILHG
                           <LHOG6WUHQJWKILHOGEHORZWKHOLQHSLSHVSHFLILFDWLRQ e.g.$3,
                           / DQGOLQHSLSHVSHFLILFDWLRQJUDGH e.g.; E\ZKLFKWKHIODW
                           UROOHGSURGXFWLVLGHQWLILHG+RZHYHUIRUHDFKVXFKSURGXFW
                           LGHQWLI\LQ\RXUQDUUDWLYHZKDWLIDQ\KRWUROOHGVWHHOVSHFLILFDWLRQ
                           JUDGHW\SHGHVLJQDWLRQDSSOLHVWRWKHSURGXFWLQTXHVWLRQ

),(/'180%(5         0LQLPXP6SHFLILHG<LHOG6WUHQJWK

     ),(/'1$0(          675(1*7+8

     '(6&5,37,21          0LQLPXPVSHFLILHG\LHOGVWUHQJWKRISVL
                            0LQLPXPVSHFLILHG\LHOGVWUHQJWKRI!SVLEXW
                                   SVL
                            0LQLPXPVSHFLILHG\LHOGVWUHQJWKRI!SVLEXW
                                   SVL
                            0LQLPXPVSHFLILHG\LHOGVWUHQJWKRI!SVL
                           
                           )RUH[DPSOHXQGHU$670$WKHPLQLPXPVSHFLILHG\LHOG
                           VWUHQJWKIRU³'HVLJQDWLRQ66JUDGH´LVSVLDQGVKRXOG
                           EHUHSRUWHGDVFRGH³´
                           
                           :KHUHQRPLQLPXP\LHOGVWUHQJWKLVUHTXLUHGEXWDW\SLFDO
                           PLQLPXPLVLGHQWLILHGZLWKLQWKHVSHFLILFDWLRQIURPDVWDQGDUGV
                           RUJDQL]DWLRQVXFKDV$670XWLOL]HWKDWLQIRUPDWLRQWRGHWHUPLQH
                           WKHSURSHUFRGHWRUHSRUW e.g.XQGHU$670$WKHW\SLFDO
                           UDQJHRI\LHOGVWUHQJWKVIRU³'HVLJQDWLRQ&67\SH%´LVLGHQWLILHG
                           DVSVLWRSVLUHVXOWLQJLQD³W\SLFDO´PLQLPXPRI
                           SVLZKLFKLQWXUQIDOOVXQGHUUHSRUWLQJFRGH³´ 
                           
                           ,IQRVXFKUHTXLUHPHQWVRUJXLGDQFHRQPLQLPXPVSHFLILHG\LHOG
                           VWUHQJWKDUHLGHQWLILHGLQWKHVSHFLILFDWLRQIRUWKHSURGXFWLQ
                           TXHVWLRQH[SODLQLQGHWDLO\RXUUDWLRQDOHIRUXVLQJRQHRIWKHDERYH



     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page170
                                                             156ofof386
                                                                     363

                                            &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                           UHSRUWLQJFRGHVWRUHSRUWWKLVILHOGIRUWKHSURGXFW GRQRWFUHDWH
                           DGGLWLRQDOUHSRUWLQJFRGHV 
                           
                           ,IQRUHTXLUHPHQWVRUJXLGDQFHRQPLQLPXPVSHFLILHG\LHOG
                           VWUHQJWKDUHLGHQWLILHGLQWKHVSHFLILFDWLRQIRUWKHSURGXFWLQ
                           TXHVWLRQDQGLIWKHEHVWEDVLVIRUGHWHUPLQLQJDUHDVRQDEOHSUR[\
                           IRUPLQLPXP\LHOGVWUHQJWKLVSURGXFWLRQH[SHULHQFHWKHQ\RXU
                           LGHQWLILFDWLRQRIWKHSURSHUUHSRUWLQJFRGHVKRXOGEHEDVHGXSRQ
                           WKHIROORZLQJWKHORZHVWDFWXDO\LHOGVWUHQJWKRIWKH
                           VSHFLILFDWLRQGHVLJQDWLRQW\SHJUDGHLQTXHVWLRQZKLFKZHUH
                           SURGXFHGGXULQJWKH32, UDWKHUWKDQDQDYHUDJHRUVDPSOLQJRI
                           DFWXDOPHDVXUHG\LHOGVWUHQJWKV 
                           
                           )LQDOO\SURYLGHDFKDUWWKDWLGHQWLILHVDOORIWKH
                           VSHFLILFDWLRQVJUDGHVW\SHVGHVLJQDWLRQVLQ\RXUFRPSDULVRQ
                           PDUNHWDQG86PDUNHWVDOHVGDWDEDVHV$IWHULGHQWLI\LQJLQWKH
                           ILUVWFROXPQWKHUHSRUWLQJFRGHIRUWKH4XDOLW\ILHOGDQGLQWKH
                           VHFRQGFROXPQWKHFRPSOHWHVSHFLILFDWLRQJUDGHW\SHGHVLJQDWLRQ
                           LGHQWLILFDWLRQ HJ³$670$'HVLJQDWLRQ&67\SH%´ 
                           LGHQWLI\LQVXEVHTXHQWFROXPQVWKHDOORZDEOHUDQJHRIFDUERQ
                           FRQWHQWWKHPLQLPXPVSHFLILHG\LHOGVWUHQJWK LQSRXQGVSHU
                           VTXDUHLQFK WKHPLQLPXPVSHFLILHGWHQVLOHVWUHQJWK LQSRXQGVSHU
                           VTXDUHLQFK DQGWKHPLQLPXPVSHFLILHGHORQJDWLRQSHUFHQWDJH
                           )RUWKRVHYDOXHVLQWKLVFKDUWWKDWDUHEDVHGRQQRQPDQGDWRU\
                           JXLGDQFHSURYLGHGLQWKHVSHFLILFDWLRQ VXFKDVIRUWKHPLQLPXP
                           \LHOGVWUHQJWKIRUWKH$670$'HVLJQDWLRQ&67\SH%
                           SURGXFWVUHIHUHQFHGDERYH SODFHWKUHHDVWHULVNVQH[WWRWKHYDOXH
                           LQTXHVWLRQ HJ³     ´ ,IWKHVSHFLILFDWLRQGRHVQRW
                           LGHQWLI\DYDOXH HLWKHUUHTXLUHGRUDVQRQPDQGDWRU\JXLGDQFH IRU
                           FDUERQFRQWHQWUDQJHPLQLPXPVSHFLILHG\LHOGVWUHQJWKPLQLPXP
                           VSHFLILHGWHQVLOHVWUHQJWKDQGRUPLQLPXPVSHFLILHGHORQJDWLRQ
                           SHUFHQWDJHIRUWKHVSHFLILFDWLRQGHVLJQDWLRQJUDGHW\SHLQTXHVWLRQ
                           OHDYHWKHFHOORIWKHFKDUWEODQNIRUWKDWLWHP)LQDOO\SOHDVH
                           SUHVHQWWKHFKDUWVRUWHGE\4XDOLW\ILHOGUHSRUWLQJFRGH


),(/'180%(5         1RPLQDO7KLFNQHVV 

     ),(/'1$0(          7+,&.8

     '(6&5,37,21               ´
                                 !´EXW´
                                 !´EXW´
                                 !´EXW´
                                 !EXW´




     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page171
                                                             157ofof386
                                                                     363

                                           &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                 !EXW´
                                 !´EXW´
                                !´

                           5HSRUWWKHFRGHEDVHGRQWKHQRPLQDOWKLFNQHVV7KHQRPLQDO
                           WKLFNQHVVLVWKHWKLFNQHVVDJUHHGXSRQEHWZHHQWKHFXVWRPHUDQG
                           WKHVXSSOLHUDWWKHWLPHRIVDOH7KLVPD\EHDPLQLPXPWKLFNQHVV
                           LIWKHQHJDWLYHWKLFNQHVVWROHUDQFHLV]HUR


),(/'180%(5         1RPLQDO:LGWK         

     ),(/'1$0(          :,'7+8

     '(6&5,37,21               ´
                                 !´EXW´
                                 !´EXW´
                                 !´EXW´
                                 !´EXW´
                                 !´

                           5HSRUWWKHFRGHEDVHGRQQRPLQDOZLGWK

),(/'180%(5         )RUP 

     ),(/'1$0(          )2508

     '(6&5,37,21          &RLO
                            1RWLQFRLO VTXDUHVRUUHFWDQJOHV 
                            1RWLQFRLO QRWVTXDUHVRUUHFWDQJOHV 

),(/'180%(5         3LFNOHG

     ),(/'1$0(          3,&./('8

     '(6&5,37,21          3LFNOHGDQGRU6KRW%ODVWHG
                            1HLWKHUSLFNOHGQRUVKRWEODVWHG

                           'HVFULEHWKHPHWKRGVLIDQ\E\ZKLFKWKHVXUIDFHRIWKHVWHHOZDV
                           GHVFDOHGDIWHUKRWUROOLQJ$OVRLGHQWLI\WKHW\SHVRIVDOHVDQG
                           SURGXFWLRQGRFXPHQWVWKDWZRXOGLGHQWLI\WKHPHWKRGVRIGHVFDOLQJ
                           XVHGIRUPHUFKDQGLVHDVVRFLDWHGZLWKVSHFLILFVDOHWUDQVDFWLRQV







     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page172
                                                                158ofof386
                                                                        363

                                                &
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5              3DWWHUQVLQ5HOLHI

     ),(/'1$0(               3$77(518

     '(6&5,37,21               :LWKSDWWHUQVLQUHOLHI
                                 1RWZLWKSDWWHUQVLQUHOLHI

                                6SHFLI\ZKHWKHURUQRWWKHVXEMHFWSURGXFWZDVVXSSOLHGZLWK
                                SDWWHUQVLQUHOLHI IRUH[DPSOHJURRYHVULEVFKHFNHUVWHDUV
                                EXWWRQVOR]HQJHVGLDPRQGV ,Q\RXUQDUUDWLYHUHVSRQVHGHVFULEH
                                WKHW\SHVRISDWWHUQVWKDWDUHDSSOLFDEOHIRU\RXUUHSRUWHGVDOHV


    )LHOGVWKURXJK
    5HSRUWWKHLQIRUPDWLRQUHTXHVWHGFRQFHUQLQJWKHVDOHW\SHFXVWRPHUDQGWKHFKDQQHORI
    GLVWULEXWLRQIRUWKHPHUFKDQGLVH,QWKHVHFWLRQ$UHVSRQVH\RXKDYHGHVFULEHGWKHYDULRXV
    FKDQQHOVWKURXJKZKLFK\RXGLVWULEXWHWKHPHUFKDQGLVH7KHUHVSRQVHWRILHOGVKRXOG
    FRUUHVSRQGWRWKHGHVFULSWLRQ\RXKDYHSURYLGHGLQ\RXUUHVSRQVHWRVHFWLRQ$

),(/'180%(5              6DOH7\SH

     ),(/'1$0(               6$/(8

     '(6&5,37,21              ,GHQWLI\WKHVDOHDVHLWKHU³(3´ H[SRUWSULFH RU³&(3´
                                 FRQVWUXFWHGH[SRUWSULFH 

),(/'180%(5              &RQVLJQPHQW,GHQWLILHU

     ),(/'1$0(               &216,*18

     '(6&5,37,21              ,GHQWLI\WKHVDOHDVHLWKHU³&´ FRQVLJQPHQWVDOH RU³1&´ QRQ
                                FRQVLJQPHQWVDOH 

),(/'180%(5              &XVWRPHU&RGH

     ),(/'1$0(               &86&2'8

     '(6&5,37,21              5HSRUWWKHQDPHRIWKHFXVWRPHURUWKHLQWHUQDODFFRXQWLQJFRGH
                                GHVLJQDWLQJWKHFXVWRPHUDVXVHGLQ\RXUQRUPDOFRXUVHRI
                                EXVLQHVV

         1$55$7,9(            3URYLGHDOLVWRIFXVWRPHUQDPHVDQGFRGHVDVDQDWWDFKPHQWWR
                                \RXUQDUUDWLYHUHVSRQVH






         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page173
                                                             159ofof386
                                                                     363

                                           &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5         &RQVROLGDWHG&XVWRPHU&RGH

     ),(/'1$0(          &&86&2'8

     '(6&5,37,21         5HSRUWRQO\RQHQDPHRUFRGHIRUHDFKRI\RXUFXVWRPHUVHYHQLI
                           PRUHWKDQRQHQDPHRUDFFRXQWLQJFRGHH[LVWVIRUWKDWFXVWRPHULQ
                           \RXUERRNVDQGUHFRUGV)RUH[DPSOHLI\RXXVHGLIIHUHQWFRGHV
                           IRUUHJLRQDORIILFHVRIWKHVDPHFXVWRPHUUHSRUWWKHVDPHFRGHIRU
                           WKLVFXVWRPHUUHJDUGOHVVRIWKHORFDWLRQRIWKHRIILFH

     1$55$7,9(           3URYLGHDOLVWRIFXVWRPHUQDPHVDQGFRGHVDVDQDWWDFKPHQWWR
                           \RXUUHVSRQVHHQVXULQJWKDWHDFKFXVWRPHULVDVVLJQHGRQO\RQH
                           GLVFUHWHFRGHIRUWKLVILHOG

),(/'180%(5         &XVWRPHU&DWHJRU\

     ),(/'1$0(          &86&$78

     '(6&5,37,21          2ULJLQDO(TXLSPHQW0DQXIDFWXUHUV
                            7UDGLQJ&RPSDQLHV
                            'LVWULEXWRUV
                            5HWDLOHUV
                           Q 6SHFLI\DGGLWLRQDOFDWHJRULHVDVUHTXLUHG

     1$55$7,9(           ,GHQWLI\DQ\DGGLWLRQDOFDWHJRULHVDQGLQGLFDWHWKHFRGHXVHGIRU
                           HDFK,GHQWLI\DQ\FXVWRPHUVWKDWKDYHEHHQFODVVLILHGLQPRUH
                           WKDQRQHFXVWRPHUFDWHJRU\DQGH[SODLQWKHFLUFXPVWDQFHV
                           MXVWLI\LQJVXFKWUHDWPHQW

),(/'180%(5         &KDQQHORI'LVWULEXWLRQ

     ),(/'1$0(          &+$11(/8

     '(6&5,37,21         7KHFKDQQHOVRIGLVWULEXWLRQGHVLJQDWHGLQWKLVILHOGVKRXOG
                           FRQIRUPWRWKRVHGHVFULEHGLQWKHUHVSRQVHWRTXHVWLRQLQVHFWLRQ
                           $RIWKHTXHVWLRQQDLUH

                            &KDQQHO
                            &KDQQHO
                           Q &KDQQHOQ

     1$55$7,9(           ,GHQWLI\DQ\DGGLWLRQDOFKDQQHOVDQGLQGLFDWHWKHFRGHVXVHGIRU
                           HDFK7KHFRGHVIRUFKDQQHORIGLVWULEXWLRQOLVWHGDERYHDUH
                           H[DPSOHVRQO\<RXQHHGQRWXVHWKHP





     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page174
                                                                160ofof386
                                                                        363

                                                &
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




    )LHOGVWKURXJK
    5HSRUWWKHLQIRUPDWLRQUHTXHVWHGFRQFHUQLQJWKHWHUPVRIGHOLYHU\DQGSD\PHQWDQGWKH
    GDWHVRIWKHVSHFLILHGHYHQWVRIHDFKVDOH3OHDVHEHVXUHWRUHSRUWGDWHVLQWKHVSHFLILHG
    HLJKWGLJLWIRUPDW7KH*ORVVDU\RI7HUPVDW$SSHQGL[,GHVFULEHVWKH'HSDUWPHQW¶VFULWHULD
    IRUGHWHUPLQLQJWKHGDWHRIVDOH7KHFULWHULDXVHGE\WKH'HSDUWPHQWWRGHWHUPLQHWKHGDWH
    RIVDOHPD\EHGLIIHUHQWIURPWKHFULWHULD\RXXVHLQ\RXUDFFRXQWLQJV\VWHPSOHDVHFRQWDFW
    WKHRIILFLDOLQFKDUJHLIDIWHUUHYLHZLQJWKH'HSDUWPHQW¶VFULWHULD\RXDUHXQFHUWDLQZKHQD
    VDOHKDVRFFXUUHG

),(/'180%(5              6DOH,QYRLFH'DWH

     ),(/'1$0(               6$/,1'78

     '(6&5,37,21              3RVLWLRQV <HDU
                                3RVLWLRQV  0RQWK
                                3RVLWLRQV  'D\

),(/'180%(5             'DWHRI6DOH LIGLIIHUHQWWKDQ6DOH,QYRLFH'DWH 

     ),(/'1$0(               6$/('$78

     '(6&5,37,21              ,QFOXGHWKLVILHOGRQO\LIWKHGDWHRIVDOHLVGLIIHUHQWIURPWKHVDOH
                                LQYRLFHGDWH7KHDSSURSULDWHGDWHWRXVHDVGDWHRIVDOHVKRXOGEH
                                GHWHUPLQHGLQFRQVXOWDWLRQZLWKWKH2IILFLDOLQ&KDUJH

                                3RVLWLRQV <HDU
                                3RVLWLRQV  0RQWK
                                3RVLWLRQV  'D\

),(/'180%(5             6DOH,QYRLFH1XPEHU

     ),(/'1$0(               ,192,&(8

     '(6&5,37,21              5HSRUWWKHUHIHUHQFHQXPEHUDVVLJQHGWRWKHLQYRLFHLQ\RXU
                                DFFRXQWLQJV\VWHP

         1$55$7,9(            'HVFULEHWKHLQYRLFHQXPEHULQJV\VWHPXVHGE\HDFKVDOHVHQWLW\
                                WKDWRULJLQDWHGDVDOHUHSRUWHGLQWKLVGDWDILOH,VLWVLPSO\D
                                VHTXHQWLDOQXPEHURULVDGGLWLRQDOLQIRUPDWLRQLQFOXGHGLQWKH
                                FRGHVXFKDVSODFHRIVDOH",IDGGLWLRQDOLQIRUPDWLRQLVFRQWDLQHG
                                LQWKHFRGHSURYLGHDNH\GHVFULELQJHDFKFRPSRQHQWRIWKHFRGH








         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page175
                                                             161ofof386
                                                                     363

                                           &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5        'DWHRI6KLSPHQW

     ),(/'1$0(          6+,3'$78

     '(6&5,37,21         5HSRUWWKHGDWHRIVKLSPHQWIURPWKHODVWIDFLOLW\XQGHU\RXU
                           FRQWUROe.g.WKHIDFWRU\RUGLVWULEXWLRQZDUHKRXVHWRWKHFXVWRPHU
     
                           3RVLWLRQV <HDU
                           3RVLWLRQV  0RQWK
                           3RVLWLRQV  'D\

),(/'180%(5        'DWHRI5HFHLSWRI3D\PHQW

     ),(/'1$0(          3$<'$7(8

     '(6&5,37,21         5HSRUWWKHGDWH\RXUUHFRUGVLQGLFDWHSD\PHQWZDVUHFHLYHGIURP
                           WKHFXVWRPHU
                           
                           3RVLWLRQV <HDU
                           3RVLWLRQV  0RQWK
                           3RVLWLRQV  'D\

     1$55$7,9(           ,QGLFDWHWKHEDVLVIRUGHWHUPLQLQJWKHGDWHRISD\PHQWDQGWKH
                           OHGJHUIURPZKLFKWKLVGDWHZDVLGHQWLILHG,I\RXFDQQRWFROOHFW
                           WKHGDWHVRISD\PHQWLQWKHWLPHDOORZHGIRUUHVSRQGLQJWRWKLV
                           TXHVWLRQQDLUHH[SODLQZK\DQGGRQRWFRPSOHWHWKLVILHOG,I\RX
                           FROOHFWWKHLQIRUPDWLRQEXWDSDUWLFXODULQYRLFHLVXQSDLGOHDYHWKLV
                           ILHOGEODQNIRUWKDWLQYRLFH

),(/'180%(5        7HUPVRI'HOLYHU\

     ),(/'1$0(          6$/(7(58

     '(6&5,37,21          'HOLYHUHG
                            )2% VSHFLI\GHOLYHU\SRLQWe.g.)2%KRPHPDUNHWVHDSRUW 
                           Q 6SHFLI\RWKHUGHOLYHU\WHUPVDVUHTXLUHG

     1$55$7,9(           'HVFULEHWKHWHUPVRIGHOLYHU\RIIHUHGDQGLQGLFDWHWKHFRGHXVHG
                           IRUHDFK,IWKHWHUPVYDU\E\FKDQQHORIGLVWULEXWLRQH[SODLQKRZ
                           WKHVHDUHUHODWHG

                           7KHFRGHVIRUGHOLYHU\WHUPVOLVWHGDERYHDUHH[DPSOHVRQO\<RX
                           QHHGQRWXVHWKHP






     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page176
                                                                162ofof386
                                                                        363

                                                &
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5              7HUPVRI3D\PHQW

     ),(/'1$0(                3$<7(508

     '(6&5,37,21               5HSRUWWHUPVRISD\PHQWJUDQWHGWKHFXVWRPHU

                                  GD\VDIWHULQYRLFH
                                  GD\VDIWHULQYRLFH
                                 Q 6SHFLI\RWKHUSD\PHQWWHUPVDVUHTXLUHG

         1$55$7,9(            'HVFULEHHDFKRIWKHWHUPVRISD\PHQW\RXRIIHUDQGLQGLFDWHWKH
                                 FRGHXVHGIRUHDFK,IWKHWHUPVYDU\E\FKDQQHORIGLVWULEXWLRQ
                                 H[SODLQKRZWKHVHDUHUHODWHG,IWKHSD\PHQWWHUPV\RXRIIHUDUH
                                 WLHGWRHDUO\SD\PHQWGLVFRXQWVRUWRLQWHUHVWSHQDOWLHVIRUODWH
                                 SD\PHQWSOHDVHH[SODLQ,QGLFDWHZKHWKHUWKHSD\PHQWWHUPVDUH
                                 VWDWHGRUFRGHGRQHDFKLQYRLFHRURWKHUZLVHKRZFXVWRPHUVDJUHH
                                 WRSD\PHQWWHUPV

                                 7KHFRGHVIRUSD\PHQWWHUPVOLVWHGDERYHDUHH[DPSOHVRQO\<RX
                                 QHHGQRWXVHWKHP

    )LHOGVWKURXJK
    5HSRUWWKHLQIRUPDWLRQUHTXHVWHGFRQFHUQLQJWKHTXDQWLW\VROGDQGWKHSULFHSHUXQLWSDLGLQ
    HDFKVDOHWUDQVDFWLRQ$OOSULFHDGMXVWPHQWVJUDQWHGLQFOXGLQJGLVFRXQWVDQGUHEDWHV
    VKRXOGEHUHSRUWHGLQWKHVHILHOGV7KHJURVVXQLWSULFHOHVVSULFHDGMXVWPHQWVVKRXOGHTXDO
    WKHQHWDPRXQWRIUHYHQXHUHFHLYHGIURPWKHVDOH,IWKHLQYRLFHWR\RXUFXVWRPHULQFOXGHV
    VHSDUDWHFKDUJHVIRURWKHUVHUYLFHVGLUHFWO\UHODWHGWRWKHVDOHVXFKDVDFKDUJHIRUVKLSSLQJ
    FUHDWHDVHSDUDWHILHOGIRUUHSRUWLQJHDFKDGGLWLRQDOFKDUJH5HIHUWRWKH*ORVVDU\RI7HUPV
    DW$SSHQGL[,IRUDPRUHFRPSOHWHGHVFULSWLRQRIHDFKRIWKHSULFHDGMXVWPHQWVOLVWHG

),(/'180%(5              4XDQWLW\

     ),(/'1$0(                47<8

     '(6&5,37,21               5HSRUWWKHVDOHTXDQWLW\IRUWKLVWUDQVDFWLRQ,QJHQHUDOWKLV
                                 TXDQWLW\ZLOOEHWKHTXDQWLW\RIWKHVSHFLILFVKLSPHQWRULQYRLFH
                                 OLQHQHWRIUHWXUQVZKHUHSRVVLEOH)RUVDOHVWKDWKDYHQRWEHHQ
                                 IXOO\VKLSSHGLQYRLFHGDWWKHWLPHWKHFRPSXWHUGDWDIRUWKLV
                                 VHFWLRQLVSUHSDUHGUHSRUWWKHTXDQWLW\RIWKHVDOHQRW\HWVKLSSHG
                                  WRWDOTXDQWLW\VROGOHVVWKHTXDQWLW\VKLSSHGDQGLQYRLFHGWRGDWH
                                 DQGUHSRUWHGLQWKLVILOHLQVHSDUDWHUHFRUGV 

                                 )RUH[DPSOHDVVXPHWKHGDWHRIVDOHLVWKHGDWHRIWKHFXVWRPHU¶V
                                 RUGHU,QWKHODVWPRQWKWKH325DFXVWRPHURUGHUVWRQVWREH
                                 VKLSSHGLQORWVRIWRQVHDFKRQFHHYHU\GD\V$WWKHWLPH




         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page177
                                                                163ofof386
                                                                        363

                                                &
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                RISUHSDUDWLRQRI\RXUTXHVWLRQQDLUHUHVSRQVHRIWKHVKLSPHQWV
                                KDYHEHHQPDGHDQGDQLQYRLFHVHQWIRUHDFKVKLSPHQWWRWKH
                                FXVWRPHU

                                7KHILOH\RXVXEPLWWRWKH'HSDUWPHQWVKRXOGFRQWDLQUHFRUGV
                                RQHUHFRUGIRUHDFKVKLSPHQWDQGLQYRLFHDQGDIRXUWKUHFRUGIRU
                                WKHXQVKLSSHGDPRXQWRIWRQV)RUWKHUHFRUGFRQWDLQLQJWKH
                                XQVKLSSHGWRQVFRPSOHWHWKHDGMXVWPHQWILHOGVEDVHGRQ
                                HVWLPDWHV
         
         1$55$7,9(           ([SODLQKRZUHWXUQVLI\RXSHUPLWWKHPDIIHFW\RXUVDOHVUHFRUGHG
                                LQWKHJHQHUDOOHGJHUDQGVDOHVOHGJHU

),(/'180%(5             4XDQWLW\8QLWRI0HDVXUH

     ),(/'1$0(               47<81,78

     '(6&5,37,21              5HSRUWDOOVDOHVLQWKLVILOHLQWKHVDPHXQLWRIPHDVXUH8VHDQ
                                DEEUHYLDWLRQRUFRGHWRLQGLFDWHWKHXQLWRIPHDVXUH)RUH[DPSOH

                                RU07 PHWULFWRQV
                                RU.* NLORJUDPV
                                ±QRUVSHFLI\DVQHHGHG

         1$55$7,9(           3URYLGHDWDEOHRIWKHXQLWVRIPHDVXUHDQGDEEUHYLDWLRQVRUFRGHV
                                XVHG

                                 7KHFRGHVIRUXQLWRIPHDVXUHOLVWHGDERYHDUHH[DPSOHVRQO\
                                 <RXQHHGQRWXVHWKHP
                                 
          3OHDVHXVHDVLQJOHXQLWRIPHDVXUHIRUH[SUHVVLQJDOOSULFHVH[SHQVHVDQGDGMXVWPHQWV
                                 \RXUHSRUW,I\RXPDNHVDOHVRULQFXUH[SHQVHVRUDGMXVWPHQWV
                                 XVLQJPRUHWKDQRQHXQLWRIPHDVXUHVHOHFWWKHSUHGRPLQDQWO\
                                 XVHGXQLWRIPHDVXUHIRUVDOHVRIPHUFKDQGLVHWRH[SUHVVDOO
                                 UHSRUWHGGDWD$GGLWLRQDOO\LQVHSDUDWHILHOGVUHSRUWWKHSULFH
                                 H[SHQVHRUDGMXVWPHQWDVLWDSSHDUVLQ\RXUUHFRUGV i.e.EHIRUHWKH
                                 FRQYHUVLRQWRDVLQJOHXQLWRIPHDVXUH DQGWKHFRQYHUVLRQIDFWRU
                                 DSSOLHGWRFRQYHUWWKHGDWDWRDVLQJOHXQLWRIPHDVXUH
          
    )LHOGVWKURXJK
    5HSRUWWKHVDOHSULFHGLVFRXQWVUHEDWHVDQGDOORWKHUUHYHQXHVDQGH[SHQVHVLQWKH
    FXUUHQFLHVLQZKLFKWKH\ZHUHHDUQHGRULQFXUUHG,IDUHYHQXHRUH[SHQVHILHOGLVH[SUHVVHG
    LQWKHVDPHFXUUHQF\LQDOOUHFRUGVLQWKHILOHVLPSO\QRWHWKHFXUUHQF\QDPHRQWKH
    GHVFULSWLYHFKDUWUHTXHVWHGLQ$SSHQGL[,,VHFWLRQ% ,QVWUXFWLRQVIRU6XEPLWWLQJ&RPSXWHU
    'DWD)LOH)RUPDWV +RZHYHULIDUHYHQXHRUH[SHQVHILHOGLVH[SUHVVHGLQRQHFXUUHQF\LQ




         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page178
                                                                164ofof386
                                                                        363

                                                &
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




    FHUWDLQUHFRUGVDQGDQRWKHUFXUUHQF\LQRWKHUUHFRUGVFUHDWHDFRPSDQLRQILHOGWKDW
    GHVLJQDWHVWKHFXUUHQF\IRUHDFKUHFRUGZLWKDFRGHRUDEEUHYLDWLRQ

),(/'180%(5             *URVV8QLW3ULFH

     ),(/'1$0(               *568358

     '(6&5,37,21              5HSRUWWKHXQLWSULFHDVLWDSSHDUVRQWKHLQYRLFHIRUVDOHVVKLSSHG
                                DQGLQYRLFHGLQZKROHRULQSDUW7RUHSRUWSRUWLRQVRIVDOHVQRW
                                \HWVKLSSHGSURYLGHWKHDJUHHGXQLWVDOHSULFHIRUWKHTXDQWLW\WKDW
                                ZLOOEHVKLSSHGWRFRPSOHWHWKHRUGHU7KLVYDOXHVKRXOGEHWKH
                                JURVVXQLWSULFH'LVFRXQWVDQGUHEDWHVVKRXOGEHUHSRUWHG
                                VHSDUDWHO\LQILHOGVQXPEHUHGQDQGQUHVSHFWLYHO\

),(/'180%(5Q %LOOLQJ$GMXVWPHQWV

     ),(/'1$0(     %,//$'-8

     '(6&5,37,21    5HSRUWDQ\SULFHDGMXVWPHQWVPDGHIRUUHDVRQVRWKHUWKDQ
                      GLVFRXQWVRUUHEDWHV6WDWHZKHWKHUWKHVHELOOLQJDGMXVWPHQWVDUH
                      UHIOHFWHGLQ\RXUJURVVXQLWSULFH5HSRUWDGHFUHDVHLQSULFHDVD
                      QHJDWLYHILJXUHDQGDQLQFUHDVHLQSULFHDVDSRVLWLYHILJXUH
                      5HSRUW]HURLQWKLVILHOGLIQRDGMXVWPHQWVZHUHPDGHWRWKHSULFH
                      &UHDWHDVHSDUDWHILHOGIRUHDFKW\SHRIELOOLQJDGMXVWPHQW
                       e.g.FRUUHFWLRQVRILQYRLFLQJHUURUVSRVWLQYRLFLQJSULFH
                      DGMXVWPHQWV 
     
     1$55$7,9(      'HVFULEHWKHQDWXUHRIHDFKW\SHRIELOOLQJDGMXVWPHQWWKDWLV
                      UHFRJQL]HGLQ\RXUVDOHVUHFRUGV'HVFULEHWKHGRFXPHQWIORZ
                      HPSOR\HGWRSURFHVVWKHSULFHFKDQJHV

),(/'180%(5   (DUO\3D\PHQW'LVFRXQWV

     ),(/'1$0(     ($5/3<8

     '(6&5,37,21    5HSRUWWKHXQLWYDOXHRIDQ\GLVFRXQWJUDQWHGWRWKHFXVWRPHUIRU
                      HDUO\SD\PHQW

     1$55$7,9(      ([SODLQ\RXUSROLF\DQGSUDFWLFHIRUJUDQWLQJHDUO\SD\PHQW
                      GLVFRXQWV'HVFULEHWKHEDVLVIRUHOLJLELOLW\IRUVXFKGLVFRXQW,I
                      GLVFRXQWVYDU\E\FKDQQHORIGLVWULEXWLRQ ILHOG RUE\FXVWRPHU
                      FDWHJRU\ ILHOG SURYLGHDQH[SODQDWLRQRIWKHGLVFRXQWVJLYHQWR
                      HDFKFKDQQHORUFDWHJRU\([SODLQKRZ\RXFDOFXODWHGWKHSHUXQLW
                      GLVFRXQW:KHUHDYDLODEOHSURYLGHVDPSOHGRFXPHQWDWLRQ
                      LQFOXGLQJVDPSOHDJUHHPHQWVIRUWKLVW\SHRIGLVFRXQW




         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
     Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document 21
                                      2 Filed
                                         Filed07/09/21
                                               06/04/21 Page
                                                         Page179
                                                              165ofof386
                                                                      363

                                             &
               Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




),(/'180%(5          4XDQWLW\'LVFRXQWV

     ),(/'1$0(            47<',68

     '(6&5,37,21           5HSRUWWKHXQLWYDOXHRIHDFKW\SHRIGLVFRXQWJUDQWHGWRWKH
                             FXVWRPHUGXHWRWKHTXDQWLW\RIWKHSXUFKDVH

       1$55$7,9(           ([SODLQ\RXUSROLF\DQGSUDFWLFHIRUJUDQWLQJTXDQWLW\GLVFRXQWV
                             'HVFULEHWKHEDVLVIRUHOLJLELOLW\IRUVXFKGLVFRXQWV,IGLVFRXQWV
                             YDU\E\FKDQQHORIGLVWULEXWLRQ ILHOG RUE\FXVWRPHUFDWHJRU\
                              ILHOG SURYLGHDQH[SODQDWLRQRIWKHGLVFRXQWJLYHQWRHDFK
                             FKDQQHODQGFDWHJRU\([SODLQKRZ\RXFDOFXODWHGWKHSHUXQLW
                             GLVFRXQW3URYLGH\RXUTXDQWLW\GLVFRXQWVFKHGXOHRURWKHU
                             GRFXPHQWDWLRQHVWDEOLVKLQJWKHGLVFRXQWSURJUDP

),(/'180%(5Q 2WKHU'LVFRXQWV

     ),(/'1$0(     27+',6 Q 8

     '(6&5,37,21    5HSRUWWKHXQLWYDOXHRIRWKHUGLVFRXQWVJUDQWHGWRWKHFXVWRPHU
                      &UHDWHDVHSDUDWHILHOGIRUUHSRUWLQJHDFKGLVFRXQWJUDQWHG

     1$55$7,9(      ([SODLQ\RXUSROLF\DQGSUDFWLFHIRUJUDQWLQJHDFKDGGLWLRQDO
                      GLVFRXQW'HVFULEHHDFKW\SHRIGLVFRXQWJUDQWHGDQGWKHEDVLVIRU
                      HOLJLELOLW\IRUVXFKGLVFRXQW,IGLVFRXQWVYDU\E\FKDQQHORI
                      GLVWULEXWLRQ ILHOG RUE\FXVWRPHUFDWHJRU\ ILHOG SURYLGHDQ
                      H[SODQDWLRQRIWKHGLVFRXQWVJLYHQWRHDFKFDWHJRU\([SODLQKRZ
                      \RXFDOFXODWHGHDFKDGGLWLRQDOSHUXQLWGLVFRXQW:KHUHDYDLODEOH
                      SURYLGHVDPSOHGRFXPHQWDWLRQLQFOXGLQJVDPSOHDJUHHPHQWVIRU
                      HDFKW\SHRIGLVFRXQW

),(/'180%(5Q 5HEDWHV

     ),(/'1$0(     5(%$7( Q 8

     '(6&5,37,21    5HSRUWWKHXQLWYDOXHRIHDFKUHEDWHJLYHQWRWKHFXVWRPHU&UHDWH
                      DVHSDUDWHILHOGIRUUHSRUWLQJHDFKUHEDWHJUDQWHG5HEDWHVVKRXOG
                      EHUHSRUWHGZLWKWKHVDOHVWRZKLFKWKH\DSSO\

     1$55$7,9(      ([SODLQ\RXUSROLF\DQGSUDFWLFHIRUJUDQWLQJUHEDWHV'HVFULEHWKH
                      WHUPVDQGFRQGLWLRQVRIHDFKUHEDWHSURJUDPDQGZKHQWKHWHUPV
                      DQGFRQGLWLRQVDUHHVWDEOLVKHGLQWKHVDOHVSURFHVV,IUHEDWHVYDU\
                      E\FXVWRPHUFDWHJRU\ ILHOG RUFKDQQHORIGLVWULEXWLRQ ILHOG 
                      SURYLGHDQH[SODQDWLRQRIWKHUHEDWHVJLYHQWRHDFK)RUUHEDWHV




       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page180
                                                                166ofof386
                                                                        363

                                                &
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                WKDWKDYHQRW\HWEHHQSDLGGHVFULEHKRZ\RXFRPSXWHGWKH
                                DPRXQWWREHUHEDWHG,QFOXGH\RXUZRUNVKHHWVDVDQDWWDFKPHQWWR
                                WKHUHVSRQVH:KHUHDYDLODEOHSURYLGHGRFXPHQWDWLRQLQFOXGLQJ
                                VDPSOHDJUHHPHQWVIRUHDFKW\SHRIUHEDWH

),(/'180%(5              /HYHORI7UDGH

     ),(/'1$0(               /278

     '(6&5,37,21              5HSRUWWKHOHYHORIWUDGH8VHDQDEEUHYLDWLRQRUFRGHWRLQGLFDWH
                                WKHOHYHORIWUDGH

         1$55$7,9(            3URYLGHDNH\WRDQ\DEEUHYLDWLRQRUFRGHVXVHG)RU&(3VDOHV
                                WKHOHYHORIWUDGHVSHFLILHGVKRXOGEHWKDWRIWKHVDOHWR\RXU
                                DIILOLDWHGLPSRUWHUQRWWKHVXEVHTXHQWVDOHWRWKHILUVWXQDIILOLDWHG
                                FXVWRPHU
          
    )LHOGVWKURXJK±0RYHPHQW([SHQVHV
    5HSRUWWKHLQIRUPDWLRQUHTXHVWHGFRQFHUQLQJWKHGLUHFWFRVWLQFXUUHGWREULQJWKH
    PHUFKDQGLVHIURPWKHRULJLQDOSODFHRIVKLSPHQWWRWKHFXVWRPHU¶VSODFHRIGHOLYHU\LI
    LQFOXGHGLQWKHSULFHFKDUJHGWR\RXUFXVWRPHU7KH'HSDUWPHQWQRUPDOO\FRQVLGHUVWKH
    SURGXFWLRQIDFLOLW\DVEHLQJWKHRULJLQDOSODFHRIVKLSPHQW+RZHYHULI\RXDUHDUHVHOOHU
    XQDIILOLDWHGZLWKWKHSURGXFHURIWKHPHUFKDQGLVH\RXVKRXOGWUHDWWKHRULJLQDOSODFHIURP
    ZKLFK\RXVKLSSHGWKHPHUFKDQGLVHDVWKHRULJLQDOSODFHRIVKLSPHQW,I\RXUHSRUW
    VRPHWKLQJRWKHUWKDQWKHSURGXFWLRQIDFLOLW\DVWKHRULJLQDOSODFHRIVKLSPHQWSOHDVHSURYLGH
    DQH[SODQDWLRQLQ\RXUQDUUDWLYHUHVSRQVH
    
    $OOWKHGLUHFWFRVWVLQFXUUHGWRWUDQVSRUWWKHPHUFKDQGLVHVKRXOGEHUHSRUWHGLQWKHVHILHOGV
    <RXPD\DGGILHOGVLIQHHGHG )LHOGFDQEHXVHGIRURWKHU86WUDQVSRUWDWLRQH[SHQVHV
    QRWUHTXHVWHGVHSDUDWHO\ )RUPHUFKDQGLVHZKLFKZDVVROGGXULQJWKH325EXWZKLFKKDV
    QRWEHHQVKLSSHGDWWKHWLPHRISUHSDUDWLRQRIWKHUHVSRQVHUHSRUWHVWLPDWHGFKDUJHVDQG
    \RXUEDVLVIRUWKHVHHVWLPDWHV
    
    7KHILHOGVOLVWHGEHORZDQWLFLSDWHWKHW\SHVRIWUDQVSRUWH[SHQVHVFRPPRQO\LQFXUUHGRQ
    LQWHUQDWLRQDOVKLSPHQWV+RZHYHULWLVQRWXQFRPPRQIRUFHUWDLQRIWKHVHWUDQVSRUW
    H[SHQVHVWREHFRPELQHGLQDVLQJOHIHHSDLGDWUDQVSRUWFRPSDQ\ e.g.FRPELQHGRFHDQ
    WUDQVSRUWDQG86LQWHUQDOWUDQVSRUWWRWKHFXVWRPHU¶VSODFHRIGHOLYHU\ ,IH[SHQVHVDUH
    FRPELQHGGRQRWDWWHPSWWRVHSDUDWHWKHPEXWUHSRUWWKHPLQDVLQJOHILHOGDQGH[SODLQLQ
    \RXUQDUUDWLYHUHVSRQVH








         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page181
                                                             167ofof386
                                                                     363

                                           &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5        ,QODQG)UHLJKW3ODQWWR'LVWULEXWLRQ:DUHKRXVH

     ),(/'1$0(          ',1/)7:8

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRILQODQGIUHLJKWIURPWKHIDFWRU\WRWKH
                           GLVWULEXWLRQZDUHKRXVH RURWKHULQWHUPHGLDWHORFDWLRQ LQWKH
                           FRXQWU\RIPDQXIDFWXUH:KHUHLWLVQHFHVVDU\WRDOORFDWHEHFDXVH
                           PXOWLSOHLWHPVZHUHLQFOXGHGLQDVKLSPHQWIUHLJKWFRVWVKRXOGEH
                           DOORFDWHGRQWKHEDVLVLQFXUUHG e.g.ZHLJKWYROXPH ,I\RXVKLS
                           WKHPHUFKDQGLVHIURPWKHIDFWRU\WRWKHSRUWRIH[LWUHSRUWWKHFRVW
                           RILQODQGIUHLJKWLQILHOG
     
     1$55$7,9(           'HVFULEHWKHIRUPVRIWUDQVSRUW\RXXVHGWRGHOLYHUWKH
                           PHUFKDQGLVHWR\RXUGLVWULEXWLRQZDUHKRXVH V RURWKHU
                           LQWHUPHGLDWHORFDWLRQDQGDQ\DIILOLDWLRQV\RXKDGZLWKWKHFDUULHUV
                           GXULQJWKH325,I\RXVKLSSHGE\FRPPRQFDUULHUSOHDVHVXEPLW
                           WKHVSHFLILFIUHLJKWFKDUJHVLQFXUUHGRQHDFKWUDQVDFWLRQDQGWKH
                           PHWKRGRIDOORFDWLRQZKHQPRUHWKDQRQHW\SHRUVL]HRI
                           PHUFKDQGLVHZDVVKLSSHG,ILWLVQRWSRVVLEOHWRVSHFLILFDOO\
                           LGHQWLI\WKHFRVWRIHDFKVKLSPHQWGHVFULEHKRZ\RXFDOFXODWHGWKH
                           IUHLJKWFRVWSHUXQLW,QFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWVWR
                           WKHQDUUDWLYHUHVSRQVH

                           ,I\RXXVHG\RXURZQYHKLFOHVWRGHOLYHUWKHSURGXFWH[SODLQKRZ
                           \RXFDOFXODWHGWKHIUHLJKWFRVWIRUHDFKVDOHDQGSURYLGHWKHWRWDO
                           H[SHQVHLQFXUUHGE\W\SHRIH[SHQVH e.g.IXHO ,QFOXGH\RXU
                           ZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH

),(/'180%(5        :DUHKRXVLQJ([SHQVH

     ),(/'1$0(          ':$5(+8

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIZDUHKRXVLQJH[SHQVHVLQFXUUHGLQWKH
                           FRXQWU\RIPDQXIDFWXUHRQVDOHVWRWKH8QLWHG6WDWHV7KHFRVWRI
                           ZDUHKRXVLQJUHSRUWHGLQWKLVILHOGVKRXOGLQFOXGHRQO\H[SHQVHV
                           LQFXUUHGDWDGLVWULEXWLRQZDUHKRXVHQRWORFDWHGDWWKHIDFWRU\WKDW
                           SURGXFHGWKHPHUFKDQGLVHOHVVDQ\UHLPEXUVHPHQWUHFHLYHGIURP
                           WKHFXVWRPHU

     1$55$7,9(           'HVFULEHWKHGLVWULEXWLRQZDUHKRXVLQJV\VWHP\RXRSHUDWHDQG
                           SURYLGHDOLVWRIWKHZDUHKRXVHORFDWLRQVXVHGWRGLVWULEXWHWKH
                           PHUFKDQGLVH'HVFULEHDQ\ZDUHKRXVLQJVHUYLFHVSURYLGHGWR
                           FXVWRPHUV3URYLGHDOLVWRIFXVWRPHUQDPHVDQGFRGHVWKDWUHFHLYH
                           ZDUHKRXVLQJVHUYLFHVLQFOXGLQJWKHQDPHDQGORFDWLRQRIWKH
                           ZDUHKRXVHXVHG$OVRVWDWHZKHWKHUWKHZDUHKRXVHLVRSHUDWHGE\




     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page182
                                                             168ofof386
                                                                     363

                                           &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                           DVHSDUDWHHQWLW\WKDWLVDIILOLDWHGZLWK\RXDQGGHVFULEHWKHQDWXUH
                           RIWKHDIILOLDWLRQ

                           'HVFULEHWKHPDQQHULQZKLFK\RXFDOFXODWHGWKHXQLWFRVWRI
                           ZDUHKRXVLQJDQGVXEPLW\RXUZRUNVKHHWVDVDQDWWDFKPHQWWRWKH
                           QDUUDWLYHUHVSRQVH,IWKHZDUHKRXVHLVRZQHGE\\RXRUDQ
                           DIILOLDWHGHVFULEHKRZ\RXDOORFDWHGWKHFRVWRIWKHZDUHKRXVH
                           RSHUDWLRQV

),(/'180%(5        ,QODQG)UHLJKW3ODQW:DUHKRXVHWR3RUWRI([SRUWDWLRQ

     ),(/'1$0(          ',1/)738

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRILQODQGIUHLJKWWRWKHSRUWRIH[SRUWDWLRQLQ
                           WKHFRXQWU\RIPDQXIDFWXUHIURPWKHIDFWRU\RUGLVWULEXWLRQ
                           ZDUHKRXVH RURWKHULQWHUPHGLDWHORFDWLRQ :KHUHLWLVQHFHVVDU\
                           WRDOORFDWHEHFDXVHPXOWLSOHLWHPVZHUHLQFOXGHGLQDVKLSPHQW
                           IUHLJKWFRVWVKRXOGEHDOORFDWHGRQWKHEDVLVLQFXUUHG e.g.ZHLJKW
                           YROXPH 

     1$55$7,9(           'HVFULEHWKHIRUPVRIWUDQVSRUW\RXXVHGWRGHOLYHUWKH
                           PHUFKDQGLVHWRSRUWRIH[SRUWDWLRQLQWKHFRXQWU\RIPDQXIDFWXUH
                           DQGDQ\DIILOLDWLRQV\RXKDGZLWKWKHFDUULHUVGXULQJWKH325,I
                           \RXVKLSSHGE\FRPPRQFDUULHUSOHDVHVXEPLWWKHVSHFLILFIUHLJKW
                           FKDUJHVLQFXUUHGRQHDFKWUDQVDFWLRQDQGWKHPHWKRGRIDOORFDWLRQ
                           ZKHQPRUHWKDQRQHW\SHRUVL]HRIPHUFKDQGLVHZDVVKLSSHG,ILW
                           LVQRWSRVVLEOHWRVSHFLILFDOO\LGHQWLI\WKHFRVWRIHDFKVKLSPHQW
                           SOHDVHGHVFULEHKRZ\RXGHULYHGWKHIUHLJKWFRVWSHUXQLW,QFOXGH
                           \RXUZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH

                           ,I\RXXVHG\RXURZQYHKLFOHVWRGHOLYHUWKHSURGXFWSURYLGHWKH
                           WRWDOH[SHQVHLQFXUUHGE\W\SHRIH[SHQVH e.g.IXHO DQGGHVFULEH
                           WKHPHWKRG\RXXVHGWRDOORFDWHWKHH[SHQVHVLQFXUUHGWRHDFKVDOH
                           ,QFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH

),(/'180%(5        &RXQWU\RI0DQXIDFWXUH,QODQG,QVXUDQFH

     ),(/'1$0(          ,1685(8

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRILQODQGLQVXUDQFHRQVKLSPHQWVIURPWKH
                           IDFWRU\RUGLVWULEXWLRQZDUHKRXVH RURWKHULQWHUPHGLDWHORFDWLRQ 
                           WRWKHGRPHVWLFSRUWRIH[SRUWDWLRQLQWKHFRXQWU\RIPDQXIDFWXUH







     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page183
                                                             169ofof386
                                                                     363

                                           &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



     1$55$7,9(           'HVFULEHKRZ\RXFDOFXODWHGWKHXQLWFRVWRILQODQGLQVXUDQFH
                           LQFXUUHGLQWKHFRXQWU\RIPDQXIDFWXUHDQGLQFOXGH\RXU
                           ZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH

),(/'180%(5        %URNHUDJHDQG+DQGOLQJ,QFXUUHGLQWKH&RXQWU\RI
                           0DQXIDFWXUH

     ),(/'1$0(          '%52.8
     
     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIDQ\EURNHUDJHDQGKDQGOLQJLQFXUUHGLQWKH
                           FRXQWU\RIPDQXIDFWXUHRQVDOHVWRWKH8QLWHG6WDWHV

     1$55$7,9(           'HVFULEHKRZ\RXFDOFXODWHGWKHXQLWFRVWRIEURNHUDJHDQG
                           KDQGOLQJLQFXUUHGLQWKHFRXQWU\RIPDQXIDFWXUHDQGLQFOXGH\RXU
                           ZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH

),(/'180%(5        %URNHUDJHDQG+DQGOLQJ,QFXUUHGLQWKH8QLWHG6WDWHV

     ),(/'1$0(          86%52.8

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIDQ\EURNHUDJHDQGKDQGOLQJLQFXUUHGLQWKH
                           8QLWHG6WDWHVRQVDOHVWRWKH8QLWHG6WDWHV

     1$55$7,9(           'HVFULEHKRZ\RXFDOFXODWHGWKHXQLWFRVWRIEURNHUDJHDQG
                           KDQGOLQJLQFXUUHGLQWKH8QLWHG6WDWHVDQGLQFOXGH\RXUZRUNVKHHWV
                           DVDWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH

),(/'180%(5        ,QWHUQDWLRQDO)UHLJKW

     ),(/'1$0(          ,171)58

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIRFHDQIUHLJKWRUDLUIUHLJKWLQFXUUHGRQ
                           VKLSPHQWVIURPWKHSRUWRIH[LWLQWKHFRXQWU\RIPDQXIDFWXUHWR
                           WKH86SRUWRIHQWU\

     1$55$7,9(           ,QGLFDWHZKHWKHUWKHRFHDQIUHLJKWFDUULHULVDIILOLDWHG6XSSO\DQ\
                           FRQWUDFWVRUWDULIIUDWHDJUHHPHQWVZLWKFDUULHUVWKDWDSSO\WRWKH
                           PHUFKDQGLVHXQGHUUHYLHZ'HVFULEHKRZ\RXFDOFXODWHGWKHXQLW
                           FRVWRIRFHDQIUHLJKWDQGLQFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWV
                           WRWKHQDUUDWLYHUHVSRQVH








     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page184
                                                             170ofof386
                                                                     363

                                           &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5        0DULQH,QVXUDQFH

     ),(/'1$0(          0$51,18

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIPDULQHLQVXUDQFHLQFXUUHGRQVKLSPHQWV
                           IURPWKHSRUWRIH[LWLQWKHFRXQWU\RIPDQXIDFWXUHWRWKH86SRUW
                           RIHQWU\

     1$55$7,9(           'HVFULEHKRZ\RXFDOFXODWHGWKHXQLWFRVWRIPDULQHLQVXUDQFHDQG
                           LQFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH

),(/'180%(5        86,QODQG)UHLJKWIURP3RUWWR:DUHKRXVH

     ),(/'1$0(          ,1/)3:8

     '(6&5,37,21         )RU&(3VDOHVUHSRUWWKHXQLWFRVWRIDQ\IUHLJKWLQFXUUHGRQ
                           VKLSPHQWVIURP86SRUWRIHQWU\WRWKHDIILOLDWHGUHVHOOHU¶V86
                           ZDUHKRXVHRURWKHULQWHUPHGLDWHORFDWLRQ)RU(3VDOHVUHSRUWWKH
                           XQLWFRVWRIIUHLJKWIURPWKHSRUWRIHQWU\WRDQLQWHUPHGLDWH
                           ORFDWLRQ

     1$55$7,9(           'HVFULEHKRZ\RXFDOFXODWHGWKHXQLWFRVWRILQODQGIUHLJKWIURP
                           WKHSRUWWRWKHZDUHKRXVHDQGLQFOXGH\RXUZRUNVKHHWVDV
                           DWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH

),(/'180%(5        86:DUHKRXVLQJ([SHQVH

     ),(/'1$0(          86:$5(+8

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIZDUHKRXVLQJH[SHQVHVLQFXUUHGLQWKH
                           8QLWHG6WDWHV7KHFRVWRIZDUHKRXVLQJUHSRUWHGLQWKLVILHOG
                           VKRXOGLQFOXGHRQO\H[SHQVHVLQFXUUHGDWDZDUHKRXVHQRWORFDWHG
                           DWWKHGLVWULEXWLRQIDFLOLW\WKDWVROGWKHPHUFKDQGLVH,QWKHFDVHRI
                           PHUFKDQGLVHSURFHVVHGIXUWKHULQWKH8QLWHG6WDWHVUHSRUWRQO\
                           H[SHQVHVLQFXUUHGDWDZDUHKRXVHQRWORFDWHGDWWKHIDFLOLW\WKDW
                           SURFHVVHGWKHPHUFKDQGLVH5HGXFHWKHFRVWRIZDUHKRXVLQJE\
                           DQ\UHLPEXUVHPHQWUHFHLYHGIURPWKHFXVWRPHU:DUHKRXVLQJ
                           H[SHQVHVPLJKWEHLQFXUUHGLIMXVWLQWLPHGHOLYHU\RULQYHQWRU\
                           VHJUHJDWLRQDUHFRQGLWLRQVRIVDOH

     1$55$7,9(           'HVFULEHWKHGLVWULEXWLRQZDUHKRXVLQJV\VWHP\RXRSHUDWHDQG
                           SURYLGHDOLVWRIWKHZDUHKRXVHORFDWLRQVXVHGWRGLVWULEXWHWKH
                           IRUHLJQOLNHSURGXFW'HVFULEHDQ\ZDUHKRXVLQJVHUYLFHVSURYLGHG
                           WRFXVWRPHUV3URYLGHDOLVWRIFXVWRPHUQDPHVDQGFRGHVWKDW
                           UHFHLYHZDUHKRXVLQJVHUYLFHVLQFOXGLQJWKHQDPHDQGORFDWLRQRI




     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page185
                                                             171ofof386
                                                                     363

                                           &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                           WKHZDUHKRXVHXVHG$OVRVWDWHZKHWKHUWKHZDUHKRXVHLVRSHUDWHG
                           E\DVHSDUDWHHQWLW\WKDWLVDIILOLDWHGZLWK\RXDQGGHVFULEHWKH
                           QDWXUHRIWKHDIILOLDWLRQ

                           'HVFULEHWKHPDQQHULQZKLFK\RXFDOFXODWHGWKHXQLWFRVWRI
                           ZDUHKRXVLQJDQGVXEPLW\RXUZRUNVKHHWVDVDQDWWDFKPHQWWRWKH
                           QDUUDWLYHUHVSRQVH,IWKHZDUHKRXVHLVRZQHGE\\RXRUDQ
                           DIILOLDWHGHVFULEHKRZ\RXDOORFDWHGWKHFRVWRIWKHZDUHKRXVH
                           RSHUDWLRQV

),(/'180%(5        86,QODQG)UHLJKWIURP:DUHKRXVHWRWKH8QDIILOLDWHG
                           &XVWRPHU

     ),(/'1$0(          ,1/):&8
     
     '(6&5,37,21         )RU&(3VDOHVUHSRUWWKHXQLWFRVWRIIUHLJKWLQFXUUHGRQVKLSPHQWV
                           IURPWKHDIILOLDWHG86UHVHOOHUWRWKH86XQDIILOLDWHGFXVWRPHU
                           )RU(3VDOHVUHSRUWWKHXQLWFRVWRIIUHLJKWWRWKHFXVWRPHUIURP
                           WKHSRUWRIHQWU\RUDQLQWHUPHGLDWHORFDWLRQ

     1$55$7,9(           'HVFULEHKRZ\RXFDOFXODWHGWKHXQLWFRVWRIIUHLJKWIURPWKH
                           ZDUHKRXVHRURWKHULQWHUPHGLDWHORFDWLRQDQGLQFOXGH\RXU
                           ZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH

),(/'180%(5        86,QODQG,QVXUDQFH

     ),(/'1$0(          86,16858

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRI86LQODQGLQVXUDQFHLQFXUUHGRQVKLSPHQWV
                           ZLWKLQWKH8QLWHG6WDWHV

     1$55$7,9(           'HVFULEHKRZ\RXFDOFXODWHGWKHXQLWFRVWRI86LQODQGLQVXUDQFH
                           DQGLQFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYH
                           UHVSRQVH

),(/'180%(5        2WKHU867UDQVSRUWDWLRQ([SHQVH

     ),(/'1$0(          8627+758

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIDQ\DGGLWLRQDOWUDQVSRUWDWLRQH[SHQVH
                           LQFXUUHGLQWKH8QLWHG6WDWHV

     1$55$7,9(           'HVFULEHWKHH[SHQVHDQGKRZ\RXFDOFXODWHGWKHXQLWFRVWDQG
                           LQFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYHUHVSRQVH





     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
     Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document 21
                                      2 Filed
                                         Filed07/09/21
                                               06/04/21 Page
                                                         Page186
                                                              172ofof386
                                                                      363

                                              &
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5          86&XVWRPV'XW\

     ),(/'1$0(            86'87<8

     '(6&5,37,21           5HSRUWWKHXQLWDPRXQWRIDQ\FXVWRPVGXW\SDLGRQWKHVXEMHFW
                             PHUFKDQGLVH,QFOXGHWKHXQLWFRVWRIWKH86FXVWRPVSURFHVVLQJ
                             IHHDQGWKH86KDUERUPDLQWHQDQFHIHH

       1$55$7,9(           'HVFULEHKRZ\RXFDOFXODWHGWKHXQLWFRVWRI86FXVWRPVGXWLHV
                             DQGFXVWRPVIHHVDQGLQFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWVWR
                             WKHQDUUDWLYHUHVSRQVH

),(/'180%(5            (QWU\'DWH

      ),(/'1$0(            (175<'78
              ,GHQWLI\WKHGDWHRIHQWU\DVUHSRUWHGRQ86FXVWRPVGRFXPHQWV


),(/'180%(5            'HVWLQDWLRQ=,3

       ),(/'1$0(            '(678

       '(6&5,37,21           5HSRUWWKHILYHGLJLW86SRVWDO³=,3´FRGHRIWKHFXVWRPHU¶V
                               SODFHRIGHOLYHU\
       
),(/'180%(5             'HVWLQDWLRQ6WDWH

       ),(/'1$0(            67$7(8

       '(6&5,37,21           5HSRUWWKHVWDWHLQZKLFKWKHFXVWRPHU VSODFHRIGHOLYHU\LV
                               ORFDWHG

),(/'180%(5            'XW\'UDZEDFN

       ),(/'1$0(            '7<'5$:8

       '(6&5,37,21           5HSRUWWKHXQLWDPRXQWRIDQ\GXW\GUDZEDFNUHFHLYHGXSRQ
                               H[SRUWDWLRQRIWKHVXEMHFWPHUFKDQGLVHWRWKH8QLWHG6WDWHV

       1$55$7,9(             ([SODLQKRZWKHDPRXQWRIGXW\GUDZEDFNUHFHLYHGLVFDOFXODWHG
                               DQGVXEPLW\RXUZRUNVKHHWVDVDWWDFKPHQWVWRWKHQDUUDWLYH
                               UHVSRQVH

  )LHOGVWKURXJK
  5HSRUWWKHLQIRUPDWLRQUHTXHVWHGFRQFHUQLQJWKHVHOOLQJH[SHQVHVOLVWHG,QFOXGHWKH




       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page187
                                                                173ofof386
                                                                        363

                                                &
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




    H[SHQVHVRIDQ\DIILOLDWHGVHOOLQJDJHQWVLQVWHDGRIWKHFRPPLVVLRQVSDLGWRWKRVHDJHQWV
    7KHVHH[SHQVHVZLOOEHXVHGWRPDNHDGMXVWPHQWVIRUGLIIHUHQWFLUFXPVWDQFHVRIVDOHRU
    &(3GHGXFWLRQV5HSRUWRQO\GLUHFWH[SHQVHVLQ)LHOGV5HIHUWRWKHGHILQLWLRQVRI
    FLUFXPVWDQFHVRIVDOHDQGGLUHFWDQGLQGLUHFWH[SHQVHVLQWKH*ORVVDU\RI7HUPVDW
    $SSHQGL[,

),(/'180%(5             &RPPLVVLRQV

     ),(/'1$0(               &2008
     
     '(6&5,37,21              5HSRUWWKHXQLWFRVWRIFRPPLVVLRQVSDLGWRVHOOLQJDJHQWVDQG
                                RWKHULQWHUPHGLDULHV,IPRUHWKDQRQHFRPPLVVLRQZDVSDLG
                                UHSRUWHDFKFRPPLVVLRQLQDVHSDUDWHILHOG'RQRWUHSRUW
                                FRPPLVVLRQVSDLGWRDIILOLDWHGVHOOLQJDJHQWVXQOHVVWKHUHLVD
                                FRPSHOOLQJUHDVRQWKDW\RXFDQQRWUHSRUWDQDIILOLDWHGDJHQW¶V
                                DFWXDOH[SHQVHV
         
         1$55$7,9(            'HVFULEHWKHWHUPVXQGHUZKLFKFRPPLVVLRQVZHUHSDLGDQGKRZ
                                FRPPLVVLRQUDWHVZHUHGHWHUPLQHG([SODLQZKHWKHUWKHDPRXQW
                                RIWKHFRPPLVVLRQYDULHVGHSHQGLQJRQWKHSDUW\WRZKRPLWLVSDLG
                                DQGZKHWKHUWKDWSDUW\LVDIILOLDWHGZLWK\RX,QFOXGHVDPSOHVRI
                                HDFKW\SHRIFRPPLVVLRQDJUHHPHQWXVHG
                                
                                ,I\RXUHSRUWSD\PHQWVWRDQ\DIILOLDWHGVHOOLQJDJHQWLQOLHXRIWKH
                                DJHQW¶VDFWXDOH[SHQVHVSURYLGHDQH[SODQDWLRQRIZK\\RXDUH
                                XQDEOHWRUHSRUWWKRVHDFWXDOH[SHQVHV,QGLFDWHZKHWKHUWKH
                                FRPPLVVLRQVZHUHSDLGDWDUP¶VOHQJWKE\UHIHUHQFHWRSD\PHQWV
                                WRXQDIILOLDWHGSDUWLHVLQWKH8QLWHG6WDWHVWKHIRUHLJQPDUNHWDQG
                                RWKHUPDUNHWV6XEPLWHYLGHQFHGHPRQVWUDWLQJWKHDUP¶VOHQJWK
                                QDWXUHRIWKHFRPPLVVLRQV

),(/'180%(5             6HOOLQJ$JHQW

     ),(/'1$0(               6(/$*(18

     '(6&5,37,21              5HSRUWWKHQDPHRULQWHUQDOFRGHGHVLJQDWLQJWKHFRPPLVVLRQHG
                                VHOOLQJDJHQWRULQWHUPHGLDU\,IPRUHWKDQRQHFRPPLVVLRQZDV
                                SDLGUHSRUWWKHQDPHRUFRGHRIHDFKVHOOLQJDJHQWLQDVHSDUDWH
                                ILHOG

         1$55$7,9(            3URYLGHDOLVWRIFRPPLVVLRQHGVHOOLQJDJHQWVDQGLQWHUPHGLDULHV
                                DQGDQLQWHUQDOFRGHIRUHDFKWKHDSSOLFDEOHFRPPLVVLRQUDWHVDQG
                                ZKHWKHUWKHDJHQWLVDIILOLDWHGZLWK\RX






         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page188
                                                             174ofof386
                                                                     363

                                           &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5        6HOOLQJ$JHQW5HODWLRQVKLS
     
     ),(/'1$0(          6(/$5(/8

     '(6&5,37,21         5HSRUWWKHFRGHGHVLJQDWLQJDIILOLDWLRQ

                            8QDIILOLDWHG
                            $IILOLDWHG

),(/'180%(5        &UHGLW([SHQVHV

     ),(/'1$0(          &5(',78

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIFUHGLWFRPSXWHGDWWKHDFWXDOFRVWRIVKRUW
                           WHUPGHEWLQFXUUHGE\\RXUFRPSDQ\,WLVSUHIHUDEOHWRXVHDUDWH
                           SDLGRQVKRUWWHUPERUURZLQJLQ86GROODUV,I\RXKDYHQRW
                           ERUURZHGLQ86GROODUVXVHD86SXEOLVKHGFRPPHUFLDOVKRUW
                           WHUPOHQGLQJUDWH

                           7KLVH[SHQVHVKRXOGEHFDOFXODWHGDQGUHSRUWHGRQDWUDQVDFWLRQ
                           E\WUDQVDFWLRQEDVLVXVLQJWKHQXPEHURIGD\VEHWZHHQGDWHRI
                           VKLSPHQWWRWKHFXVWRPHUDQGGDWHRISD\PHQW,I\RXDUHXQDEOH
                           WRGHWHUPLQHDFWXDOSD\PHQWGDWHVIURP\RXUUHFRUGV\RXPD\
                           EDVHWKHFDOFXODWLRQRQWKHDYHUDJHDJHRIDFFRXQWVUHFHLYDEOH,I
                           SD\PHQWKDVQRW\HWEHHQUHFHLYHGIRUWKLVVDOHOHDYHWKLVILHOG
                           EODQNIRUWKHWUDQVDFWLRQ

     1$55$7,9(           3URYLGHWKHHTXDWLRQ\RXKDYHXVHGWRFDOFXODWHFUHGLWH[SHQVHV
                           DQGDZRUNVKHHWVKRZLQJWKHFDOFXODWLRQRI\RXUDYHUDJH
                           VKRUWWHUPLQWHUHVWUDWH([SODLQWKHFDOFXODWLRQDQGDQ\RWKHU
                           IDFWRUVWKDWDIIHFWQHWFUHGLWFRVWVVXFKDVFRPSHQVDWLQJGHSRVLWV
                           WRWKHH[WHQWWKDWWKH\ZHUHDSUHFRQGLWLRQIRUDFTXLULQJWKHORDQ
                           ,QGLFDWHWKHVRXUFHRIWKHVKRUWWHUPLQWHUHVWUDWHVXVHGLQWKH
                           FDOFXODWLRQ

),(/'180%(5        /DWH3D\PHQW)HH

     ),(/'1$0(          /$7(3$<8

     '(6&5,37,21         5HSRUWWKHSHUXQLWIHHVFROOHFWHGRQHDFKVDOHIRUODWHSD\PHQWRI
                           WKHLQYRLFH

     1$55$7,9(           'HVFULEHWKHFRQGLWLRQVXQGHUZKLFK\RXFKDUJHFXVWRPHUVVXFK
                           IHHV,IWKHSUDFWLFHYDULHVE\FKDQQHORIGLVWULEXWLRQRUFDWHJRU\RI
                           FXVWRPHUH[SODLQZK\LWYDULHVDQGKRZ




     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page189
                                                             175ofof386
                                                                     363

                                           &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




),(/'180%(5        $GYHUWLVLQJ([SHQVHV

     ),(/'1$0(          $'9(578
     
     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIDGYHUWLVLQJVSHFLILFDOO\IRUWKHVXEMHFW
                           PHUFKDQGLVHWKDW\RXKDYHSDLGRQEHKDOIRI\RXUFXVWRPHU7KLV
                           LVWKHFRVW\RXLQFXUUHGWRDGYHUWLVHWR\RXUFXVWRPHU¶VFXVWRPHUV
                           5HSRUWDOODGYHUWLVLQJH[SHQVHVLQFXUUHGWRDGYHUWLVHWR\RXU
                           FXVWRPHUVDVSDUWRILQGLUHFWVHOOLQJH[SHQVHV )LHOG 

     1$55$7,9(          'HVFULEHVHSDUDWHO\DGYHUWLVLQJSURJUDPVGLUHFWHGDW\RXU
                           FXVWRPHU¶VFXVWRPHU e.g.FRRSDGYHUWLVLQJ DQGDGYHUWLVLQJ
                           SURJUDPVGLUHFWHGDW\RXUFXVWRPHUV3URYLGHVHSDUDWHOLVWVRIWKH
                           H[SHQVHVLQFXUUHGIRUHDFKDQGSURYLGHZRUNVKHHWVGHPRQVWUDWLQJ
                           WKHDOORFDWLRQRIWKHDGYHUWLVLQJWR\RXUFXVWRPHUVWRHDFKVDOHRI
                           WKHVXEMHFWPHUFKDQGLVH

),(/'180%(5        :DUUDQW\([SHQVH

     ),(/'1$0(          :$558

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRIZDUUDQW\H[SHQVHVLQFXUUHGGXULQJWKH325
                           :DUUDQW\H[SHQVHVVKRXOGLQFOXGHRQO\WKHGLUHFWH[SHQVHOHVVDQ\
                           UHLPEXUVHPHQWUHFHLYHGIURPWKHFXVWRPHURUXQDIILOLDWHGSDUWV
                           VXSSOLHUV5HSRUWLQGLUHFWZDUUDQW\H[SHQVHVDVSDUWRILQGLUHFW
                           VHOOLQJH[SHQVHV ILHOG ,I\RXSURGXFHGLIIHUHQWPRGHOVRU
                           W\SHVRIWKHPHUFKDQGLVHXQGHUUHYLHZZDUUDQW\FRVWVKRXOGEH
                           EDVHGXSRQ\RXUH[SHULHQFHE\PRGHO,IWKLVLVLPSUDFWLFDO
                           H[SUHVVZDUUDQW\FRVWRQWKHPRVWSURGXFWVSHFLILFEDVLVSRVVLEOH

     1$55$7,9(           'HVFULEHERWKWKHZDUUDQW\H[SHQVHVLQFXUUHGRQVDOHVRIWKLV
                           PHUFKDQGLVHDQGWKHUHLPEXUVHPHQWLIDQ\UHFHLYHGRUH[SHFWHG
                           IURPWKHFXVWRPHU3URYLGHOLVWVRIWKHGLUHFWDQGLQGLUHFWH[SHQVHV
                           LQFXUUHGDQGZRUNVKHHWVGHPRQVWUDWLQJWKHDOORFDWLRQRIWKHGLUHFW
                           H[SHQVHWRHDFKVDOHRIWKHIRUHLJQOLNHSURGXFW'HVFULEHWKH
                           QDWXUHDQGWHUPVRIWKHZDUUDQW\SURYLGHG,QFOXGHDFRS\RIHDFK
                           W\SHRIZDUUDQW\DJUHHPHQWDVDQDWWDFKPHQWWRWKHUHVSRQVH
                           
                           ,QFOXGHDVFKHGXOHRIGLUHFWDQGLQGLUHFWZDUUDQW\H[SHQVHV
                           LQFXUUHGIRUWKHVXEMHFWPHUFKDQGLVHIRUWKHWKUHHPRVWUHFHQWO\
                           FRPSOHWHGILVFDO\HDUV,QDGGLWLRQFDOFXODWHDFRVWSHUXQLWIRU
                           HDFK\HDU






     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
     Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document 21
                                      2 Filed
                                         Filed07/09/21
                                               06/04/21 Page
                                                         Page190
                                                              176ofof386
                                                                      363

                                             &
               Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5          7HFKQLFDO6HUYLFH([SHQVH

     ),(/'1$0(            7(&+6(58

     '(6&5,37,21           5HSRUWWKHXQLWFRVWRIWHFKQLFDOVHUYLFHV,QFOXGHRQO\WKHGLUHFW
                             H[SHQVHOHVVDQ\UHLPEXUVHPHQWUHFHLYHGIURPWKHFXVWRPHU
                             5HSRUWLQGLUHFWWHFKQLFDOVHUYLFHH[SHQVHVDVSDUWRILQGLUHFW
                             VHOOLQJH[SHQVHV ILHOG 

       1$55$7,9(           'HVFULEHWKHWHFKQLFDOVHUYLFHVSURYLGHGLQFOXGLQJDQ\VHUYLFH
                             UHSDLURUFRQVXOWDWLRQWKDWGLUHFWO\UHODWHWRVDOHVRIWKHVXEMHFW
                             PHUFKDQGLVH'HVFULEHDQ\UHLPEXUVHPHQWUHFHLYHGIRUWKHVH
                             VHUYLFHV3URYLGHOLVWVRIWKHGLUHFWDQGLQGLUHFWH[SHQVHVLQFXUUHG
                             DQGZRUNVKHHWVGHPRQVWUDWLQJWKHDOORFDWLRQRIWKHGLUHFWH[SHQVH
                             WRHDFKVDOHRIWKHVXEMHFWPHUFKDQGLVH

),(/'180%(5          5R\DOWLHV

     ),(/'1$0(            52<$/8

     '(6&5,37,21           5HSRUWWKHXQLWFRVWRIDQ\UR\DOWLHV\RXSDLGRQWKHVDOHRIWKH
                             SURGXFW&UHDWHDVHSDUDWHILHOGIRUHDFKUR\DOW\SDLG

       1$55$7,9(          'HVFULEHHDFKUR\DOW\SDLGWRWKLUGSDUWLHVDVDUHVXOWRISURGXFWLRQ
                             RUVDOH,QFOXGHDGHVFULSWLRQRIDOOUR\DOWLHVSDLGLQWKLVVHFWLRQRI
                             WKHQDUUDWLYHEXWLQFOXGHWKHXQLWFRVWRISURGXFWLRQUR\DOWLHVDVD
                             FRVWRIPDQXIDFWXUH VHFWLRQ' 7KHGHVFULSWLRQVKRXOGLQFOXGH
                             WKHNH\WHUPVRIWKHDJUHHPHQWVWKHQDPHVRIWKHSDUWLHVWKDW
                             JUDQWHGWKHULJKWVDQGDOLVWRISURGXFWVFRYHUHGE\WKH
                             DJUHHPHQWV

),(/'180%(5Q 2WKHU'LUHFW6HOOLQJ([SHQVHV

     ),(/'1$0(     ',56(/8

     '(6&5,37,21    5HSRUWWKHXQLWFRVWRIRWKHUGLUHFWVHOOLQJH[SHQVHV\RXLQFXUUHG
                      RQVDOHVRIWKHVXEMHFWPHUFKDQGLVHZKLFKDUHQRWUHSRUWHGLQRWKHU
                      ILHOGV5HSRUWHDFKDGGLWLRQDOGLUHFWVHOOLQJH[SHQVHLQDVHSDUDWH
                      ILHOG,QFOXGHRQO\WKHGLUHFWH[SHQVHVLQFXUUHGOHVVDQ\
                      UHLPEXUVHPHQWUHFHLYHGIURPWKHFXVWRPHU5HSRUWWKHLQGLUHFW
                      H[SHQVHVLQFXUUHGDVSDUWRILQGLUHFWVHOOLQJH[SHQVHV ILHOG 

     1$55$7,9(      'HVFULEHHDFKW\SHRIGLUHFWVHOOLQJH[SHQVHLQFXUUHGDQG\RXU
                      EDVLVIRUFRQVLGHULQJLWGLUHFWO\UHODWHGWRWKHVDOHVRIWKHVXEMHFW
                      PHUFKDQGLVH,QFOXGHOLVWVRIWKHGLUHFWDQGLQGLUHFWH[SHQVHV




       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page191
                                                                177ofof386
                                                                        363

                                                &
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                LQFXUUHGDQGSURYLGHZRUNVKHHWVGHPRQVWUDWLQJDQ\DOORFDWLRQRI
                                WKHGLUHFWH[SHQVHVWRHDFKVDOHRIWKHVXEMHFWPHUFKDQGLVH

    )LHOGVDQG
    5HSRUWWKHLQIRUPDWLRQUHTXHVWHGFRQFHUQLQJLQGLUHFWVHOOLQJH[SHQVHVLQFOXGHGLQILHOGV
    DQGDQGLQYHQWRU\FDUU\LQJFRVWLQILHOGVDQG:KHQ\RXFRPSOHWH
    WKHVHILHOGVSOHDVHGRVRIRUERWKW\SHVRI86VDOHV(3DQG&(37KH'HSDUWPHQWZLOOXVH
    WKHVHILHOGVWRFDOFXODWH&(3RUDFRPPLVVLRQRIIVHWDGMXVWPHQWZKHUHDSSURSULDWH5HIHU
    WRWKH*ORVVDU\RI7HUPVDW$SSHQGL[,IRUDPRUHFRPSOHWHGHVFULSWLRQRIWKHVH
    
    5HSRUWWKRVHLQGLUHFWVHOOLQJH[SHQVHVDQGLQYHQWRU\FDUU\LQJFRVWVWKDWDUHLQFXUUHGLQWKH
    FRXQWU\RIPDQXIDFWXUHRIWKHVXEMHFWPHUFKDQGLVHLQVHSDUDWHILHOGVIURPWKRVHH[SHQVHV
    LQFXUUHGLQWKH8QLWHG6WDWHV,QGLUHFWVHOOLQJH[SHQVHVLQFOXGHDOOVDOHVRYHUKHDGH[SHQVHV
      e.g.VDOHVPHQ VVDODULHVDQGRIILFHUHQW DVZHOODVWKHLQGLUHFWH[SHQVHFDWHJRULHVH[FOXGHG
    IURPWKHGLUHFWH[SHQVHVUHFRUGHGLQILHOGVWKURXJK

),(/'180%(5             ,QGLUHFW6HOOLQJ([SHQVHV,QFXUUHGLQWKH&RXQWU\RI
                                0DQXIDFWXUH

         ),(/'1$0(           ',1',568

         '(6&5,37,21          5HSRUWWKHXQLWFRVWRILQGLUHFWVHOOLQJH[SHQVHV e.g.VDOHVRIILFH
                                UHQWVDOHVPHQ¶VVDODULHV LQFXUUHGLQWKHFRXQWU\RIPDQXIDFWXUHWR
                                VHOOWKHSURGXFWWRWKH8QLWHG6WDWHV:KHUHLQGLUHFWVHOOLQJ
                                H[SHQVHVKDYHEHHQLQFXUUHGE\WKHSURGXFHUDQGDQDIILOLDWHG
                                UHVHOOHUFUHDWHVHSDUDWHILHOGVIRUWKHH[SHQVHVRIHDFKFRPSDQ\

         1$55$7,9(            'HVFULEHWKHVDOHVRYHUKHDGH[SHQVHVLQFXUUHGLQWKHKRPHPDUNHW
                                ,QFOXGHDOLVWRIWKHRYHUKHDGH[SHQVHVLQFXUUHGDQGSURYLGH
                                ZRUNVKHHWVGHPRQVWUDWLQJWKHDOORFDWLRQRIWKHVHH[SHQVHVSOXVWKH
                                LQGLUHFWH[SHQVHVH[FOXGHGIURPWKHFLUFXPVWDQFHRIVDOH
                                DGMXVWPHQWVLQILHOGVWKURXJKWRHDFKVDOHRIWKHVXEMHFW
                                PHUFKDQGLVH:KHUHPRUHWKDQRQHFRPSDQ\LQFXUUHGLQGLUHFW
                                VHOOLQJH[SHQVHVVXEPLWVHSDUDWHZRUNVKHHWVIRUHDFK

),(/'180%(5             ,QGLUHFW6HOOLQJ([SHQVHV,QFXUUHGLQWKH8QLWHG6WDWHV

     ),(/'1$0(               ,1',568

     '(6&5,37,21              5HSRUWWKHXQLWFRVWRILQGLUHFWVHOOLQJDQGDGPLQLVWUDWLYHH[SHQVHV
                                 e.g.VDOHVRIILFHUHQWDQGVDOHVPHQ¶VVDODULHV LQFXUUHGLQWKH
                                8QLWHG6WDWHV:KHUHLQGLUHFWVHOOLQJH[SHQVHVKDYHEHHQLQFXUUHG
                                E\PRUHWKDQRQHDIILOLDWHGUHVHOOHUFUHDWHVHSDUDWHILHOGVIRUWKH
                                H[SHQVHVRIHDFKFRPSDQ\





         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page192
                                                             178ofof386
                                                                     363

                                           &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



     1$55$7,9(           'HVFULEHWKHVDOHVDQGDGPLQLVWUDWLYHRYHUKHDGH[SHQVHVLQFXUUHG
                           LQWKH8QLWHG6WDWHV,QFOXGHDOLVWRIWKHRYHUKHDGH[SHQVHV
                           LQFXUUHGDQGSURYLGHZRUNVKHHWVGHPRQVWUDWLQJWKHDOORFDWLRQRI
                           WKHVHH[SHQVHVSOXVWKHLQGLUHFWH[SHQVHVH[FOXGHGIURPWKH
                           FLUFXPVWDQFHRIVDOHDGMXVWPHQWVLQILHOGVWKURXJKWRHDFK
                           VDOHRIWKHVXEMHFWPHUFKDQGLVH:KHUHPRUHWKDQRQHFRPSDQ\
                           LQFXUUHGLQGLUHFWVHOOLQJH[SHQVHVVXEPLWVHSDUDWHZRUNVKHHWVIRU
                           HDFK

),(/'180%(5        ,QYHQWRU\&DUU\LQJ&RVWV,QFXUUHGLQWKH&RXQWU\RI
                           ([SRUWDWLRQ

     ),(/'1$0(          ',19&$58

     '(6&5,37,21         )RU&(3VDOHVUHSRUWWKHXQLWRSSRUWXQLW\FRVWLQFXUUHGIURPWKH
                           WLPHRIILQDOSURGXFWLRQWRWKHWLPHRIDUULYDOLQWKH8QLWHG6WDWHV
                           FRPSXWHGDWWKHDFWXDOFRVWRIVKRUWWHUPGHEWLQFXUUHGE\\RXU
                           FRPSDQ\LQWKHFRXQWU\RIH[SRUWDWLRQ,I\RXDUHDUHVHOOHUUHSRUW
                           WKHXQLWRSSRUWXQLW\FRVWLQFXUUHGIURPWKHWLPH\RXSXUFKDVHGWKH
                           PHUFKDQGLVHWRWKHWLPHRIDUULYDOLQWKH8QLWHG6WDWHVFRPSXWHGDW
                           WKHDFWXDOFRVWRIVKRUWWHUPGHEWLQFXUUHGE\\RXUFRPSDQ\LQWKH
                           FRXQWU\RIH[SRUWDWLRQ,I\RXGLGQRWKDYHVKRUWWHUPERUURZLQJV
                           GXULQJWKH325XVHDSXEOLVKHGFRPPHUFLDOVKRUWWHUPOHQGLQJ
                           UDWH

                           )RU(3VDOHVUHSRUWWKHXQLWRSSRUWXQLW\FRVWLQFXUUHGIURPWKH
                           WLPHRIILQDOSURGXFWLRQ RUWLPHRISXUFKDVH LQWKHFRXQWU\RI
                           PDQXIDFWXUHWRWKHWLPHRIVKLSPHQWWRWKH8QLWHG6WDWHVFRPSXWHG
                           DWWKHVDPHUDWHRILQWHUHVWDVWKH&(3DGMXVWPHQWGHVFULEHGDERYH
                           
                           3OHDVHFDOFXODWHLQYHQWRU\FDUU\LQJFRVWVRQDVVSHFLILFDEDVLVDV
                           SRVVLEOH e.g.VDOHPRGHOSURGXFWJURXSetc. 
                           
     1$55$7,9(           'HVFULEHKRZWKHSURGXFWVXQGHUUHYLHZDUHVWRUHGSULRUWRVDOH
                           3URYLGHWKHDYHUDJHOHQJWKRIWLPHLQLQYHQWRU\LQWKHFRXQWU\RI
                           PDQXIDFWXUHDQGSURYLGHVHSDUDWHO\WKHDYHUDJHOHQJWKRIWLPHRI
                           VKLSPHQWIURPWKHFRXQWU\RIPDQXIDFWXUHWRWKH8QLWHG6WDWHV
                           ,QGLFDWHWKHVRXUFHRIWKHVKRUWWHUPLQWHUHVWUDWHXVHGLQWKH
                           FDOFXODWLRQ,QFOXGH\RXUZRUNVKHHWVDVDWWDFKPHQWVWRWKH
                           UHVSRQVH








     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page193
                                                             179ofof386
                                                                     363

                                           &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5        ,QYHQWRU\&DUU\LQJ&RVWV,QFXUUHGLQWKH8QLWHG6WDWHV

     ),(/'1$0(          ,19&$58

     '(6&5,37,21         )RU&(3VDOHVUHSRUWWKHXQLWRSSRUWXQLW\FRVWLQFXUUHGIURPWKH
                           WLPHRIDUULYDOLQWKH8QLWHG6WDWHVXQWLOWKHWLPHRIVKLSPHQWIURP
                           WKHZDUHKRXVHRURWKHULQWHUPHGLDWHORFDWLRQLQWKH8QLWHG6WDWHVWR
                           WKHILUVWXQDIILOLDWHGFXVWRPHU

                           &RPSXWHWKHDGMXVWPHQWDWWKHDFWXDOFRVWRI86GROODU
                           GHQRPLQDWHGVKRUWWHUPGHEWLQFXUUHGE\\RXUFRPSDQ\,I\RX
                           KDYHQRWERUURZHGLQ86GROODUVXVHD86SXEOLVKHG
                           FRPPHUFLDOEDQNSULPHVKRUWWHUPOHQGLQJUDWH
                           
                           3OHDVHFDOFXODWHLQYHQWRU\FDUU\LQJFRVWVRQDVVSHFLILFDEDVLVDV
                           SRVVLEOH e.g.VDOHPRGHOSURGXFWJURXSetc. 

     1$55$7,9(           'HVFULEHKRZWKHSURGXFWVXQGHUUHYLHZDUHVWRUHGLQWKH8QLWHG
                           6WDWHVSULRUWRVDOHDQGWKHDYHUDJHOHQJWKRIWLPHLQLQYHQWRU\LQ
                           WKH8QLWHG6WDWHV,QGLFDWHWKHVRXUFHRIWKHVKRUWWHUPLQWHUHVW
                           UDWHXVHGLQWKHFDOFXODWLRQ,QFOXGH\RXUZRUNVKHHWVDV
                           DWWDFKPHQWVWRWKHUHVSRQVH

),(/'180%(5        3DFNLQJ&RVW

     ),(/'1$0(          3$&.8

     '(6&5,37,21         5HSRUWWKHXQLWFRVWRISDFNLQJWKHVXEMHFWPHUFKDQGLVHIRU
                           VKLSPHQWWRWKH8QLWHG6WDWHV,QFOXGHWKHFRVWRIODERUPDWHULDOV
                           DQGRYHUKHDG,IDSURGXFWLVSURGXFHGDWPRUHWKDQRQHSODQW
                           UHSRUWWKHZHLJKWHGDYHUDJHSDFNLQJFRVWRIDOOSODQWVFRPELQHG
                           5HSRUWDQ\FRVWVDVVRFLDWHGZLWKUHSDFNLQJWKHPHUFKDQGLVHLQWKH
                           86VHSDUDWHO\XQGHUILHOG

     1$55$7,9(           'HVFULEHWKHW\SHVRISDFNLQJXVHGWRSUHSDUHWKHVXEMHFW
                           PHUFKDQGLVHIRUVKLSPHQWWRWKH8QLWHG6WDWHV)RUHDFKW\SHRI
                           SDFNLQJSURYLGHDZRUNVKHHWWKDWGHPRQVWUDWHVWKHFDOFXODWLRQRI
                           SDFNLQJPDWHULDOODERUDQGRYHUKHDGIRUDVLQJOHXQLW
                           7KHZRUNVKHHWVVKRXOGLQFOXGHDOLVWRISDFNLQJPDWHULDOVWKH
                           DYHUDJHFRVWRIHDFKPDWHULDODQGKRZPXFKRIHDFKPDWHULDOZDV
                           XVHG,QDGGLWLRQUHSRUWWKHDYHUDJHODERUKRXUVE\SDFNLQJW\SH
                           DQGWKHDYHUDJHODERUFRVWSHUKRXULQFOXGLQJEHQHILWV,QFOXGHD
                           OLVWRIRYHUKHDGH[SHQVHVLQFXUUHGLQSDFNLQJDQGGHPRQVWUDWHKRZ
                           WKHVHH[SHQVHVZHUHDOORFDWHGWRHDFKSDFNLQJW\SH





     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page194
                                                             180ofof386
                                                                     363

                                           &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5        865HSDFNLQJ&RVW

     ),(/'1$0(          5(3$&.8

     '(6&5,37,21         )RU&(3VDOHVUHSRUWWKHXQLWFRVWRIDQ\UHSDFNLQJLQWKH8QLWHG
                           6WDWHV,QFOXGHWKHFRVWRIODERUPDWHULDOVDQGRYHUKHDG

     1$55$7,9(           'HVFULEHDQ\UHSDFNLQJWKDWRFFXUVLQWKH8QLWHG6WDWHV)RUHDFK
                           W\SHRISDFNLQJSURYLGHDZRUNVKHHWWKDWGHPRQVWUDWHVWKH
                           FDOFXODWLRQRISDFNLQJPDWHULDOODERUDQGRYHUKHDGIRUDVLQJOH
                           XQLW

                           7KHZRUNVKHHWVVKRXOGLQFOXGHDOLVWRISDFNLQJPDWHULDOVWKH
                           DYHUDJHFRVWRIHDFKPDWHULDODQGKRZPXFKRIHDFKPDWHULDOZDV
                           XVHG,QDGGLWLRQUHSRUWWKHDYHUDJHODERUKRXUVE\SDFNLQJW\SH
                           DQGWKHDYHUDJHODERUFRVWSHUKRXULQFOXGLQJEHQHILWV,QFOXGH
                           DOVRDOLVWRIRYHUKHDGH[SHQVHVLQFXUUHGLQSDFNLQJDQG
                           GHPRQVWUDWHKRZWKHVHH[SHQVHVZHUHDOORFDWHGWRHDFKSDFNLQJ
                           W\SH

),(/'180%(5        9DOXH$GGHG7D[

     ),(/'1$0(          7$;8

     '(6&5,37,21         ,I\RXSD\YDOXHDGGHGWD[HVRQ\RXUPHUFKDQGLVHVROGWRWKH
                           8QLWHG6WDWHVDQGWKRVHWD[HVDUHQRWUHEDWHGXSRQH[SRUWUHSRUW
                           WKHPKHUH,I\RXSDLGQRVXFKWD[HV\RXPD\RPLWWKLVILHOGDQG
                           QRWHLQ\RXUQDUUDWLYHUHVSRQVHWKDWLWGRHVQRWDSSO\

     1$55$7,9(           3URYLGHDFRPSOHWHGHVFULSWLRQRIWKHYDOXHDGGHGWD[HVLQFOXGLQJ
                           WKHWD[UDWHDQGWD[EDVH,QFOXGHFRSLHVRIDOOUHOHYDQWWD[ODZV


),(/'180%(5        )XUWKHU0DQXIDFWXULQJ

     ),(/'1$0(          )850$18

     '(6&5,37,21         ,I\RXDUHUHTXLUHGWRUHSRUWWKHFRVWRIIXUWKHUPDQXIDFWXUHRU
                           DVVHPEO\ IXUWKHUPDQXIDFWXUH SHUIRUPHGLQWKH8QLWHG6WDWHV
                           UHFRUGWKHXQLWFRVWLQWKLVILHOG7KLVYDOXHLVWKHWRWDOXQLWFRVW
                           UHSRUWHGLQWKHFRPSXWHUGDWDILOHSUHSDUHGLQUHVSRQVHWR
                           TXHVWLRQQDLUHVHFWLRQ(&RVWRI)XUWKHU0DQXIDFWXULQJ3HUIRUPHG
                           LQWKH8QLWHG6WDWHV






     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page195
                                                             181ofof386
                                                                     363

                                           &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                           ,I\RXKDYHLQFXUUHGIXUWKHUPDQXIDFWXULQJFRVWLQWKH8QLWHG
                           6WDWHVEXWDUHQRWUHTXLUHGWRUHSRUWWKHFRVWUHFRUGWKHFRGH³)0´
                           LQWKLVILHOGIRUHDFKVDOHRIDIXUWKHUPDQXIDFWXUHGSURGXFW(QWHU
                           D]HURLQWKLVILHOGIRUVDOHVRISURGXFWVWKDWKDYHQRWEHHQIXUWKHU
                           PDQXIDFWXUHG

     1$55$7,9(           ,I\RXIXUWKHUPDQXIDFWXUHVXEMHFWPHUFKDQGLVHLQWKH8QLWHG
                           6WDWHVSOHDVHFRQWDFWWKHRIILFLDOLQFKDUJHLPPHGLDWHO\<RXPD\
                           EHUHTXLUHGWRUHVSRQGWRVHFWLRQ(RIWKLVTXHVWLRQQDLUH1R
                           DGGLWLRQDOQDUUDWLYHGHVFULSWLRQLVUHTXLUHGIRUWKLVILHOG5HIHUWR
                           VHFWLRQ$TXHVWLRQ

),(/'180%(5        6DPSOHV

     ),(/'1$0(          6$03/(8
     
     '(6&5,37,21         ,IWKHWUDQVDFWLRQLQTXHVWLRQLQYROYHGVDPSOHPHUFKDQGLVHSOHDVH
                           UHSRUWWKHFRGH³6´ VDPSOH 
     
     1$55$7,9(          ([SODLQWKHFLUFXPVWDQFHVVXUURXQGLQJWKHVDOHVRIVDPSOH
                           PHUFKDQGLVH'HVFULEHKRZVDOHVRIVDPSOHPHUFKDQGLVHGLIIHU
                           IURPVDOHVRIPHUFKDQGLVHWKDWGRHVQRWIDOOXQGHUWKLVFDWHJRU\

),(/'180%(5        )RUHLJQ7UDGH=RQH

     ),(/'1$0(          )7=8

     '(6&5,37,21         ,GHQWLI\DOOVDOHVRIPHUFKDQGLVHVKLSSHGLQWRIRUHLJQWUDGH]RQHV
                           LQWKH8QLWHG6WDWHVE\UHFRUGLQJWKHFRGH³)7=´LQWKLVILHOG,I
                           \RXVKLSSHGWKHVXEMHFWPHUFKDQGLVHWRDQDIILOLDWHLQDQ)7=WKDW
                           IXUWKHUSURFHVVHGWKHPHUFKDQGLVHLQWRSURGXFWVQRWZLWKLQWKH
                           GHVFULSWLRQRIPHUFKDQGLVHLQ$SSHQGL[,,,SULRUWRHQWU\LQWR86
                           FXVWRPVWHUULWRU\VHSDUDWHO\LGHQWLI\WKHVHWUDQVDFWLRQVZLWKWKH
                           FRGH)7=$,IWKHPHUFKDQGLVHHQWHUHG86FXVWRPVWHUULWRU\
                           ZLWKRXWEHLQJIXUWKHUSURFHVVHGLQWRSURGXFWVQRWZLWKLQWKH
                           GHVFULSWLRQRIWKHPHUFKDQGLVHHQWHUWKHFRGH)7=%
     
                           )RUPHUFKDQGLVHWKDWZDVQRWVKLSSHGLQWRIRUHLJQWUDGH]RQHVRU
                           ZDVHQWHUHGIRUFRQVXPSWLRQSULRUWRDGPLVVLRQWRDIRUHLJQWUDGH
                           ]RQHHQWHUD]HURLQWKLVILHOG,IQRQHRI\RXUPHUFKDQGLVHZDV
                           VKLSSHGLQWRDIRUHLJQWUDGH]RQH\RXPD\RPLWWKLVILHOGHQWLUHO\
                           DQGQRWHLQ\RXUQDUUDWLYHUHVSRQVHWKDWLWGRHVQRWDSSO\

     1$55$7,9(           ([SODLQWKHFLUFXPVWDQFHVWKDWSHUWDLQHGWR)7=WUDQVDFWLRQV
                           6WDWHZKHWKHU\RX\RXU86DIILOLDWHRUDQXQDIILOLDWHGILUP




     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page196
                                                             182ofof386
                                                                     363

                                           &
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                           HQWHUHG RUPD\KDYHHQWHUHG WKHPHUFKDQGLVHLQWRWKH&XVWRPV
                           WHUULWRU\RIWKH8QLWHG6WDWHV

),(/'180%(5         7HPSRUDU\,PSRUW%RQG

     ),(/'1$0(          7(03,038

     '(6&5,37,21         ,GHQWLI\DOOVDOHVRIPHUFKDQGLVHWKDW\RXNQHZZHUHLPSRUWHG
                           XQGHUWHPSRUDU\LPSRUWERQGVE\UHFRUGLQJWKHFRGH7,%LQWKLV
                           ILHOG,IWKHVXEMHFWPHUFKDQGLVHHQWHUHGLQWRWKH8QLWHG6WDWHV
                           XQGHUDWHPSRUDU\LPSRUWERQGDQGZDVSURFHVVHGIXUWKHUE\DQ
                           DIILOLDWHLQWRSURGXFWVQRWZLWKLQWKHGHVFULSWLRQRIPHUFKDQGLVH
                            see $SSHQGL[9 SULRUWRHQWU\LQWR86FXVWRPVWHUULWRU\
                           VHSDUDWHO\LGHQWLI\WKHVHWUDQVDFWLRQVZLWKWKHFRGH7,%$,IWKH
                           PHUFKDQGLVHHQWHUHG86FXVWRPVWHUULWRU\ZLWKRXWEHLQJIXUWKHU
                           SURFHVVHGLQWRSURGXFWVQRWZLWKLQWKHGHVFULSWLRQRIWKH
                           PHUFKDQGLVHHQWHUWKHFRGH7,%%

                           )RUPHUFKDQGLVHWKDWZDVQRWVKLSSHGXQGHUDWHPSRUDU\LPSRUW
                           ERQGHQWHUD]HURLQWKLVILHOG,IQRQHRI\RXUPHUFKDQGLVHZDV
                           LPSRUWHGXQGHUDWHPSRUDU\LPSRUWERQG\RXPD\RPLWWKLVILHOG
                           HQWLUHO\DQGQRWHLQ\RXUQDUUDWLYHUHVSRQVHWKDWLWGRHVQRWDSSO\

     1$55$7,9(           ([SODLQWKHFLUFXPVWDQFHVWKDWSHUWDLQHGWRVDOHVRIPHUFKDQGLVH
                           LPSRUWHGXQGHUWHPSRUDU\LPSRUWERQGV6WDWHZKHWKHU\RX\RXU
                           86DIILOLDWHRUDQXQDIILOLDWHGILUPHQWHUHG RUPD\KDYHHQWHUHG 
                           WKHPHUFKDQGLVHLQWRWKH&XVWRPVWHUULWRU\RIWKH8QLWHG6WDWHV

),(/'180%(5        0DQXIDFWXUHU

     ),(/'1$0(          0)58
     
     '(6&5,37,21         ,I\RXKDYHVROGWKHIRUHLJQOLNHSURGXFWRIPRUHWKDQRQH
                           PDQXIDFWXUHULGHQWLI\WKHPDQXIDFWXUHULQHDFKUHFRUGE\WKHXVH
                           RIDFRGH,IWKHPDQXIDFWXUHULVXQNQRZQLGHQWLI\\RXUVXSSOLHU

     1$55$7,9(           ,I\RXDUHQRWWKHPDQXIDFWXUHUUHSRUWWKHPDQXIDFWXUHURIWKH
                           PHUFKDQGLVHLQ\RXUQDUUDWLYHUHVSRQVHDQGSURYLGHDNH\WRWKH
                           FRGH








     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page197
                                                                183ofof386
                                                                        363

                                                &
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5              (QWHUHG9DOXH

     ),(/'1$0(               (179$/8(

     '(6&5,37,21              )RU&(3VDOHVPDGHDIWHULPSRUWDWLRQUHSRUWWKHDYHUDJHXQLW
                                HQWHUHGYDOXH 86&XVWRPVYDOXH GXULQJWKH325IRUWKHVSHFLILF
                                SURGXFW e.g.PRGHO RIWKHVDOH)RURWKHUVDOHVUHSRUWWKHDFWXDO
                                XQLWHQWHUHGYDOXH 86&XVWRPVYDOXH LINQRZQ5HSRUWWKH
                                HQWHUHGYDOXHIRUDOO&(3VDOHVDQGIRU(3VDOHVIRUZKLFKWKLV
                                LQIRUPDWLRQLVNQRZQ

),(/'180%(5              ,PSRUWHU

     ),(/'1$0(               ,03257(5

     '(6&5,37,21              5HSRUWWKH86LPSRUWHURIUHFRUG,IXQNQRZQSODFHWKHFRGH
                                81.LQWKLVILHOG)RU&(3VDOHVPDGHDIWHULPSRUWDWLRQLQGLFDWH
                                WKHLPSRUWHURIWKHVXEMHFWPHUFKDQGLVHHQWHUHGGXULQJWKH325

         1$55$7,9(            3URYLGHDOLVWRILPSRUWHUVRIUHFRUGZLWKDQ\FRGHVRU
                                DEEUHYLDWLRQV\RXXVHGWRLGHQWLI\WKHP,I\RX RUDQDIILOLDWH 
                                ZHUHWKHLPSRUWHURIUHFRUGIRUDQ\(3VDOH V SOHDVHH[SODLQWKH
                                FLUFXPVWDQFHV,I\RXRUDQDIILOLDWHZHUHQRWWKHLPSRUWHURI
                                UHFRUGIRUDQ\&(3VDOH V SOHDVHH[SODLQWKHFLUFXPVWDQFHV
                                $OVRLIPRUHWKDQRQHDIILOLDWHZDVDQLPSRUWHURIWKHVXEMHFW
                                PHUFKDQGLVHGXULQJWKH325SOHDVHH[SODLQWKHIXQFWLRQVRIHDFK
                                DQGWKHFLUFXPVWDQFHVXQGHUZKLFKHDFKLPSRUWHGWKHVXEMHFW
                                PHUFKDQGLVH

    2WKHU5HYHQXHVDQG([SHQVHV
    7KHILHOGVOLVWHGDERYHKDYHEHHQGHVLJQHGWRFDSWXUHDOOUHYHQXHVDQGH[SHQVHV\RXKDYH
    LQFXUUHGLQVHOOLQJWKHVXEMHFWPHUFKDQGLVHLQWKH8QLWHG6WDWHVPDUNHW,IWKHUHDUH
    DGGLWLRQDOUHYHQXHVRUH[SHQVHVWKDWDUHQRWUHSRUWHGDERYHVXFKDVH[SRUWWD[HVLQFXUUHGLQ
    WKHFRXQWU\RIPDQXIDFWXUHFUHDWHDILHOGIRUHDFKLQWKHFRPSXWHUILOHGHVFULEHWKHUHYHQXH
    RUH[SHQVHLQ\RXUQDUUDWLYHUHVSRQVHDQGLQFOXGHDOOFDOFXODWLRQZRUNVKHHWVDVDWWDFKPHQWV
    WR\RXUQDUUDWLYHUHVSRQVH








         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page198
                                                                184ofof386
                                                                        363
               Barcode:3663557-01
Last Revised May 19, 2017                 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


                                                  6(&7,21'

                                            &RVWRI3URGXFWLRQDQG
                                             &RQVWUXFWHG9DOXH


$VQRWHGLQWKHFRYHUOHWWHUWRWKLVTXHVWLRQQDLUHWKH'HSDUWPHQWLVUHTXHVWLQJFRQVWUXFWHGYDOXH
DQGFRVWRISURGXFWLRQLQIRUPDWLRQIURPUHVSRQGHQWFRPSDQLHVLQDOO$'SURFHHGLQJV
7KHUHIRUHSOHDVHVXEPLWDIXOOUHVSRQVHWR6HFWLRQ'RIWKLVTXHVWLRQQDLUH


,         *HQHUDO([SODQDWLRQ

7KLVVHFWLRQRIWKHDQWLGXPSLQJTXHVWLRQQDLUHSURYLGHVLQVWUXFWLRQVIRUUHSRUWLQJWKHFRVWRI
SURGXFWLRQ &23 RIWKHIRUHLJQOLNHSURGXFWDQGWKHFRQVWUXFWHGYDOXH &9 RIWKHVXEMHFW
PHUFKDQGLVHFROOHFWLYHO\UHIHUUHGWRDVWKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQ 08& 

,I\RXKDYHTXHVWLRQVFRQFHUQLQJDQ\SDUWRIWKHVHFWLRQ'TXHVWLRQQDLUH\RXDUHLQVWUXFWHGWR
FRQWDFWWKHRIILFLDOLQFKDUJH3OHDVHQRWHKRZHYHUWKDWUHTXHVWVE\\RXUFRPSDQ\WRDOWHUWKH
UHSRUWLQJRIWKHLQIRUPDWLRQUHTXHVWHGLQWKHVHFWLRQ'TXHVWLRQQDLUHPXVWEHVXEPLWWHGLQ
ZULWLQJWRWKH'HSDUWPHQW

$         &RVWRI3URGXFWLRQ

            &RVWRISURGXFWLRQLVWKHZHLJKWHGDYHUDJHFRQWUROQXPEHU &21180 VSHFLILFFRVWRI
            WKHSURGXFW V VROGE\\RXUFRPSDQ\LQWKHFRPSDULVRQPDUNHW i.e.WKHKRPHRUWKLUG
            FRXQWU\PDUNHW 7KH'HSDUWPHQWZLOOFRPSDUHWKH&23WRWKHVDOHSULFHVIRUWKDW
            SURGXFWLQWKHFRPSDULVRQPDUNHWWRGHWHUPLQHZKHWKHUWKRVHSULFHVFDQEHXVHGDVWKH
            EDVLVIRUQRUPDOYDOXH8QOHVVRWKHUZLVHLQVWUXFWHGE\WKH'HSDUWPHQW\RXVKRXOGUHSRUW
            SHUXQLW&23LQIRUPDWLRQIRUHDFK&21180LQFOXGHGLQ\RXUKRPHPDUNHWRUWKLUG
            FRXQWU\VDOHVOLVWLQJVXEPLWWHGLQUHVSRQVHWRVHFWLRQ%RIWKLVTXHVWLRQQDLUH

%         &RQVWUXFWHG9DOXH

            &RQVWUXFWHGYDOXHLVWKHZHLJKWHGDYHUDJH&21180VSHFLILFFRVWRIWKHSURGXFWVROGE\
            \RXUFRPSDQ\LQWKH86PDUNHWSOXVDQDPRXQWIRUSURILW%HFDXVH&9LVDW\SHRI
            QRUPDOYDOXHVHOOLQJJHQHUDODQGDGPLQLVWUDWLYH 6* $ H[SHQVHVDQGSURILWDUH
            FRPSXWHGDVLIWKHPHUFKDQGLVHKDGEHHQVROGLQ\RXUFRPSDULVRQPDUNHW8QOHVV


   7KURXJKRXWWKHTXHVWLRQQDLUHZKHQHYHUZHUHIHUWRWKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQ 08& ZHDUHUHIHUULQJ
JHQHUDOO\WRDOOSURGXFWVZLWKLQWKHVFRSHRIWKHUHYLHZWKDW\RXUFRPSDQ\VROGLQDQ\PDUNHW:KHQZHXVHWKH
WHUPVXEMHFWPHUFKDQGLVHZHDUHUHIHUULQJWRSURGXFWVVROGWRWKH8QLWHG6WDWHV:KHQZHXVHWKHWHUPIRUHLJQOLNH
SURGXFWZHDUHUHIHUULQJWRSURGXFWVVROGLQ\RXUKRPHPDUNHWRUH[SRUWHGWRDFRXQWU\RWKHUWKDQWKH8QLWHG6WDWHV
1RWHWKDWZHFRQVLGHUPHUFKDQGLVHXQGHUFRQVLGHUDWLRQSURGXFWVXQGHUUHYLHZDQGPHUFKDQGLVHXQGHUUHYLHZWREH
V\QRQ\PRXV:HKDYHSURYLGHGDGHVFULSWLRQRIWKHPHUFKDQGLVHLQFOXGHGLQWKHUHYLHZLQ$SSHQGL[,,,

   7KHUHVKRXOGEHDVLQJOHZHLJKWHGDYHUDJHFRVWIRUHDFK&21180UHJDUGOHVVRIPDUNHWGHVWLQDWLRQDVGHILQHGE\
WKH'HSDUWPHQW¶VSURGXFWFKDUDFWHULVWLFV



        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page199
                                                                   185ofof386
                                                                           363

                                                         '
                          Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


            RWKHUZLVHLQVWUXFWHGE\WKH'HSDUWPHQW\RXVKRXOGUHSRUWSHUXQLW&9LQIRUPDWLRQIRU
            HDFK&21180LQFOXGHGLQ\RXU86PDUNHWVDOHVOLVWLQJVXEPLWWHGLQUHVSRQVHWR
            VHFWLRQ&RIWKLVTXHVWLRQQDLUH

&         5HSRUWLQJ3HULRGIRU&RVWRI3URGXFWLRQDQG&RQVWUXFWHG9DOXH
      
            &DOFXODWHUHSRUWHG&23DQG&9ILJXUHVEDVHGRQWKHDFWXDOFRVWVLQFXUUHGE\\RXU
            FRPSDQ\GXULQJWKHSHULRGRIUHYLHZ 325 DVUHFRUGHGXQGHU\RXUFRPSDQ\¶VQRUPDO
            DFFRXQWLQJV\VWHP,I\RXKDYHDQ\TXHVWLRQVUHJDUGLQJWKHDSSURSULDWHFRVWFDOFXODWLRQ
            SHULRGIRUWKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQQRWLI\WKH'HSDUWPHQWLQZULWLQJEHIRUH
            SUHSDULQJ\RXUUHVSRQVHWRWKLVVHFWLRQRIWKHTXHVWLRQQDLUH
                
'         :HLJKWHG$YHUDJH&23DQG&9
      
          3OHDVHUHSRUWSHUXQLWFRVWLQIRUPDWLRQ i.e.DSHUXQLWFRVWSHU&21180 IRUDOO
          PHUFKDQGLVHXQGHUFRQVLGHUDWLRQSURGXFHGE\\RXUFRPSDQ\FRUUHVSRQGLQJWRWKRVH
          &21180VUHSRUWHGLQ\RXUUHVSRQVHVWR6HFWLRQV%DQG&RIWKLVTXHVWLRQQDLUH(QVXUH
          WKDWHDFK&21180LQFOXGHGLQ\RXUFRPSDULVRQPDUNHWRU86VDOHVOLVWLQJKDVD
          FRUUHVSRQGLQJ&21180VSHFLILFFRVWUHSRUWHGLQUHVSRQVHWRWKLVVHFWLRQRIWKH
          TXHVWLRQQDLUH&DOFXODWHUHSRUWHG&23DQG&9ILJXUHVRQDZHLJKWHGDYHUDJHEDVLV
          XVLQJWKH&21180VSHFLILFSURGXFWLRQTXDQWLW\UHJDUGOHVVRIPDUNHWVROGDVWKH
          ZHLJKWLQJIDFWRU7KXVHDFK&21180VKRXOGEHDVVLJQHGRQO\RQHFRVWUHJDUGOHVVRI
          WKHPDUNHWRUPDUNHWVLQZKLFKWKHSURGXFW V ZHUHVROG,IPRUHWKDQRQHXQLTXH
          SURGXFWSURGXFHGDWDGRPHVWLFIDFLOLW\IDOOVZLWKLQWKHGHILQLWLRQRIDVSHFLILF
          &21180GHWHUPLQHILUVWWKHZHLJKWHGDYHUDJH&21180VSHFLILFFRVWVDWWKDW
          IDFLOLW\WKHQFDOFXODWHWKHFRPSDQ\ZLGHZHLJKWHGDYHUDJH&21180VSHFLILFFRVWV,I
          \RXKDYHDQ\TXHVWLRQVUHJDUGLQJKRZWRFRPSXWHWKHZHLJKWHGDYHUDJHFRVWRIWKH
          PHUFKDQGLVHXQGHUFRQVLGHUDWLRQQRWLI\WKH'HSDUWPHQWLQZULWLQJEHIRUHSUHSDULQJ\RXU
          UHVSRQVHWRWKLVVHFWLRQRIWKHTXHVWLRQQDLUH
          
      ( 6XEPLWHOHFWURQLFYHUVLRQVLQ([FHOIRUPDWRIDOOZRUNVKHHWVSURYLGHGLQUHVSRQVHWRWKLV
          VXSSOHPHQWDOVHFWLRQ'TXHVWLRQQDLUH



,,    *HQHUDO,QIRUPDWLRQ

7KHSURGXFWLRQSURFHVVILQDQFLDODFFRXQWLQJDQGFRVWDFFRXQWLQJLQIRUPDWLRQUHTXHVWHGEHORZ
LVQHFHVVDU\IRUWKH'HSDUWPHQWWREHWWHUXQGHUVWDQG\RXUFRPSDQ\¶VRSHUDWLRQVLWVSURGXFWVDQG
SURGXFWLRQSURFHVVHVDQGLWVILQDQFLDODQGFRVWDFFRXQWLQJSUDFWLFHV7KHUHIRUH\RXVKRXOG
SURYLGHFRPSOHWHQDUUDWLYHUHVSRQVHVWRHDFKRIWKHLWHPVOLVWHGEHORZ



 ,I\RXUFRPSDQ\¶VILVFDO\HDUHQGVZLWKLQWKUHHPRQWKVRIWKH325DQG\RXZDQWWRUHSRUW&23DQG&9EDVHGRQ
\RXUFRPSDQ\¶VILVFDO\HDU\RXPXVWFRQWDFWWKHRIILFLDOLQFKDUJHZLWKLQGD\VDIWHUUHFHLSWRIWKHLQLWLDO
TXHVWLRQQDLUHSee&)5 F  LY 



           Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page200
                                                                  186ofof386
                                                                          363

                                                         '
                          Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


&         3URGXFWVDQG3URGXFWLRQ3URFHVVHV

           3URYLGHDGHVFULSWLRQRI\RXUFRPSDQ\¶VSURGXFWLRQSURFHVVIRUWKHPHUFKDQGLVHXQGHU
           FRQVLGHUDWLRQ<RXUGHVFULSWLRQVKRXOGDGGUHVVHDFKRIWKHLWHPVWKURXJKOLVWHG
           EHORZ
           
            3URYLGHDGHVFULSWLRQRI\RXUFRPSDQ\¶VSURGXFWLRQIDFLOLWLHVDQGWKHLUDGGUHVV,I
               SURGXFWLRQRIWKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQWDNHVSODFHDWPRUHWKDQRQH
               IDFLOLW\LGHQWLI\HDFKIDFLOLW\DQGGHVFULEHWKHJHQHUDOSURGXFWLRQDFWLYLWLHVWKDWWDNH
               SODFHDWHDFKIDFLOLW\,GHQWLI\DOOSURGXFWFDWHJRULHVPDQXIDFWXUHGDWHDFKIDFLOLW\
               LQFOXGLQJSURGXFWVQRWXQGHUFRQVLGHUDWLRQ

             3URYLGHDIORZFKDUWRIWKHSURGXFWLRQSURFHVVIRUWKHPHUFKDQGLVHXQGHU
                FRQVLGHUDWLRQ6XSSOHPHQW\RXUIORZFKDUWZLWKGHVFULSWLRQVRIWKHSURFHVVLQJWKDW
                WDNHVSODFHDWHDFKVWDJH

             /LVWDOOFRSURGXFWVE\SURGXFWVDQGVFUDSWKDWUHVXOWIURPSURGXFLQJWKH
                PHUFKDQGLVHXQGHUFRQVLGHUDWLRQ'HVFULEHZK\\RXUFRPSDQ\FRQVLGHUVWKHVHLWHPV
                WREHFRSURGXFWVE\SURGXFWVRUVFUDS6WDWHKRZHDFKLVDFFRXQWHGIRULQWKH
                QRUPDOERRNVDQGUHFRUGV

             6WDWHZKHWKHU\RXUILQLVKHGJRRGVLQWHUQDOSURGXFWFRGHVDUHXVHGIRUSURGXFWLRQ
                FRQWUROFRVWDFFRXQWLQJVDOHVDQGLQYHQWRU\UHFRUGV3URYLGHDNH\WRWKHILQLVKHG
                JRRGVLQWHUQDOSURGXFWFRGHVXVHGLQWKHSURGXFWLRQSURFHVVFRVWDFFRXQWLQJDQG
                LQYHQWRU\UHFRUGV,QFOXGHDQH[SODQDWLRQRIWKHIXOOUDQJHRISUHIL[HVVXIIL[HVRU
                RWKHUQRWDWLRQVWKDWLGHQWLI\VSHFLDOIHDWXUHV

             /LVWDOOVLJQLILFDQWLQSXWVXVHGWRSURGXFHWKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQ
                LQFOXGLQJVSHFLILFW\SHVRIUDZPDWHULDOVODERUHQHUJ\VXEFRQWUDFWRUVHUYLFHV
                UHVHDUFKDQGGHYHORSPHQWetc
            
             )RUWKHWKUHHPRVWVLJQLILFDQWGLUHFWPDWHULDOLQSXWVXVHGLQSURGXFLQJWKH
                PHUFKDQGLVHXQGHUFRQVLGHUDWLRQSURYLGHPRQWKO\LQYHQWRU\PRYHPHQWVFKHGXOHV
                WKDWVKRZWKHTXDQWLW\DQGYDOXHRIWKHEHJLQQLQJLQYHQWRU\SXUFKDVHVFRQVXPSWLRQ
                RWKHUDGMXVWPHQWVDQGHQGLQJLQYHQWRU\IRUWKH325,QGLFDWHWKHXQLWRIPHDVXUHIRU
                HDFKLQSXWDQGLQFOXGHLQWKHZRUNVKHHWWKHDYHUDJHPRQWKO\SHUXQLWFRVW,Q
                DGGLWLRQSURYLGHWKHSHUFHQWDJHHDFKVXFKLQSXWUHSUHVHQWVRIWKHWRWDOFRVWRI
                PDQXIDFWXULQJRIWKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQ

             /LVWWKHPDMRULQSXWVSXUFKDVHGIURPDIILOLDWHGSDUWLHVWKDWDUHXVHGWRSURGXFHWKH



  ,I\RXKDYHDOUHDG\SURYLGHGDGHVFULSWLRQRI\RXUFRPSDQ\¶VSURGXFWLRQSURFHVVLQUHVSRQVHWRVHFWLRQ$RIWKLV
TXHVWLRQQDLUH\RXPD\UHSHDWWKDWGHVFULSWLRQRUUHIHUWRWKHSDJHQXPEHUVLQWKDWSDUWRI\RXUUHVSRQVHZKHUHWKH
LQIRUPDWLRQLVSUHVHQWHG+RZHYHU\RXUUHVSRQVHPXVWDGGUHVVHDFKRIWKHLWHPVQRWHGLQSDUWV,,$WKURXJKRI
WKLVVHFWLRQRIWKHTXHVWLRQQDLUH,ILWGRHVQRWSURYLGHWKHGHVFULSWLRQRI\RXUFRPSDQ\¶VSURGXFWLRQSURFHVVLQWKLV
VHFWLRQRI\RXUUHVSRQVHDQGVXSSOHPHQWLWDFFRUGLQJO\ZLWKWKHUHTXHVWHGLQIRUPDWLRQ



           Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
           Case
            Case1:21-cv-00062-MAB
                 1:21-cv-00327-N/A Document 21
                                            2 Filed
                                               Filed07/09/21
                                                     06/04/21 Page
                                                               Page201
                                                                    187ofof386
                                                                            363

                                                         '
                          Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


                  PHUFKDQGLVHXQGHUFRQVLGHUDWLRQGXULQJWKHFRVWFDOFXODWLRQSHULRG$PDMRULQSXWLV
                  DQHVVHQWLDOFRPSRQHQWRIWKHILQLVKHGPHUFKDQGLVHZKLFKDFFRXQWVIRUDVLJQLILFDQW
                  SHUFHQWDJHRIWKHWRWDOFRVWRIPDQXIDFWXULQJLQFXUUHGWRSURGXFHRQHXQLWRIWKH
                  PHUFKDQGLVHXQGHUFRQVLGHUDWLRQ)RUHDFKPDMRULQSXWLGHQWLILHGFRPSOHWHWKH
                  IROORZLQJFKDUW i.e.,FRPSOHWHDVHSDUDWHFKDUWIRUHDFKPDMRULQSXW 
             
                                                                             6XSSOLHU6SHFLILF
                         7RWDO                               $IILOLDWHG   3XUFKDVHV5HSUHVHQWRI    ,QSXW5HSUHVHQWVRI&20
    1DPHRI0DMRU                      7RWDO9DOXH $YHUDJH 6XSSOLHU V
       ,QSXW           9ROXPH                       3ULFH                7RWDO3XUFKDVHVRIWKDW   &RQVXPSWLRQ9DOXHRI,QSXW
                                         3XUFKDVHG             &23
                       3XUFKDVHG                                           ,QSXW E 9ROXPH D          7RWDO&20 
                                                                                  9ROXPH 
      1DPH V RI
       $IILOLDWHG           E                E       H         I                 J                           
      6XSSOLHU V 
      8QDIILOLDWHG
                             F                F       G                                                        
      6XSSOLHU V 
         7RWDO              D                D                                                               J 

                  7KHOHWWHUVEHORZDUHGHVFULSWLRQVRIWKHFRUUHVSRQGLQJOHWWHUVFRQWDLQHGLQWKHFKDUW
                  
                     D WKHWRWDOYROXPHDQGYDOXH DVUHFRUGHGXQGHU\RXUFRPSDQ\¶VQRUPDO
                          DFFRXQWLQJV\VWHP RIWKHLQSXWSXUFKDVHGIURPDOOVRXUFHVE\\RXUFRPSDQ\
                          GXULQJWKHFRVWFDOFXODWLRQSHULRG
                     E WKHWRWDOYROXPHDQGYDOXHRIWKHLQSXWSXUFKDVHGIURPHDFKDIILOLDWHGVXSSOLHU
                           OLVWDQGLGHQWLI\HDFKDIILOLDWHGVXSSOLHUVHSDUDWHO\ 
                     F WKHDJJUHJDWHYROXPHDQGYDOXHRIWKHLQSXWSXUFKDVHGIURPXQDIILOLDWHG
                          SDUWLHVGXULQJWKHVDPHSHULRG
                     G WKHDYHUDJHXQLWPDUNHWYDOXHSHUXQDIILOLDWHGVXSSOLHU V 
                              Note: If there are no such purchases but your affiliated supplier sells the identical input to
                              unaffiliated customers in the market under consideration, in a separate schedule provide the
                              average price paid for the input by the unaffiliated purchasers.
                        H WKHDYHUDJHXQLWWUDQVIHUSULFHIRUHDFKDIILOLDWHGVXSSOLHU
                        I 3URYLGHWKHSURGXFWVSHFLILFSHUXQLWFRVWRISURGXFWLRQLQFXUUHGE\HDFK
                            DIILOLDWHGVXSSOLHUSURGXFLQJWKHPDMRULQSXW OLVWDQGLGHQWLI\HDFKDIILOLDWHG
                            VXSSOLHUVHSDUDWHO\ DQG
                        J FRPSOHWHWKHUHVWRIWKHFKDUWDFFRUGLQJO\DQGSURYLGHWKHFDOFXODWLRQRIWKH


    ,QUHSRUWLQJ&21180VSHFLILFSHUXQLW&23DQG&9ILJXUHVXQGHUVHFWLRQ,9EHORZUHSRUWWKHFRVWRIDIILOLDWHG
SXUFKDVHVLQDFFRUGDQFHZLWKWKHDPRXQWVDVUHFRUGHGLQ\RXUQRUPDODFFRXQWLQJUHFRUGV

   %DVHWKHSHUFHQWDJHRQWKHYROXPHSXUFKDVHGIURPHDFKDIILOLDWHWRWKHWRWDOYROXPHSXUFKDVHGIURPDOOSDUWLHV
 i.e.DIILOLDWHGDQGXQDIILOLDWHG 

   %DVHWKHSHUFHQWDJHRQWKHYDOXHVUHFRUGHGLQ\RXUQRUPDODFFRXQWLQJV\VWHP8VHWKHFRQVXPSWLRQYDOXHDQG
WRWDO&20RIWKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQLQWRZKLFKWKHLWHPLQTXHVWLRQZDVDQLQSXW6WDWHZKHWKHUWKH
LWHPLQTXHVWLRQLVDQLQSXWIRURQO\FHUWDLQPRGHOV

   7KHSURGXFWVSHFLILFSHUXQLWFRVWRISURGXFWLRQVKRXOGLQFOXGHPRYHPHQWFRVWVLQFXUUHGE\WKHDIILOLDWHGVXSSOLHU
IRUVKLSSLQJWKHJRRGWRWKHUHVSRQGHQWDQGDSRUWLRQRIWKHDIILOLDWH¶V6* $,QFOXGHDQDPRXQWIRUWKHDIILOLDWHG
VXSSOLHU¶VLQWHUHVWH[SHQVHVXQOHVVWKDWDIILOLDWHGVXSSOLHULVLQFOXGHGLQWKHFRQVROLGDWHGILQDQFLDOVWDWHPHQWVEHLQJ
XVHGWRUHSRUWILQDQFLDOH[SHQVHVIRUWKHSURGXFHULQWKH&23EXLOGXSIRUWKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQ
3URYLGHDZRUNVKHHWVKRZLQJWKHFRVWEXLOGXS7KHFRVWEXLOGXSVKRXOGEHEDVHGRQWKHDIILOLDWH¶VQRUPDO
DFFRXQWLQJV\VWHP



            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page202
                                                               188ofof386
                                                                       363

                                               '
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


                  UHTXHVWHGSHUFHQWDJHV$GMXVWILJXUHVDFFRUGLQJO\IRUVHOISURGXFHGLWHPV

        3URYLGHDZRUNVKHHWWKDWLGHQWLILHVWKRVHLQSXWVDQGRWKHULWHPV e.g.IL[HGDVVHWV
           VHUYLFHVetc WKDW\RXUFRPSDQ\UHFHLYHVIURPDIILOLDWHGSDUWLHV H[FOXGHPDMRU
           LQSXWVDOUHDG\LGHQWLILHGLQ4DERYH )RUHDFKLWHPUHFHLYHGIURPDQDIILOLDWHG
           SDUW\SURYLGHWKHIROORZLQJ
               D WKHQDPHRIWKHDIILOLDWHGSDUW\
               E VWDWHWKHQDWXUHRIWKHDIILOLDWLRQ
               F WKH325WRWDOTXDQWLW\DQGWUDQVIHUSULFHRIWKHWUDQVDFWLRQVDQG
               G WKHSHUFHQWDJHWKHLWHPUHSUHVHQWVRIWKHWRWDO08&¶V&20

        3URYLGHDGHVFULSWLRQRIKRZWKHSURGXFWLRQFRQWUROV\VWHPWUDFNVWKHSURGXFWLRQ
           TXDQWLWLHVRIHDFKILQLVKHGSURGXFW([SODLQZKDWXQLWLVXVHGWRUHFRUGRUWUDFNWKH
           TXDQWLW\RIWKHSURGXFHGSURGXFW
           
       ,GHQWLI\DQGGHVFULEHDOOLQWHUQDOWD[SURJUDPVWKDWDVVHVVWD[HVRQSXUFKDVHVRILQSXWV
           XVHGWRSURGXFHWKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQ,GHQWLI\WKHWD[UDWHDVVRFLDWHG
           ZLWKHDFKLQWHUQDOWD[([SODLQZKHWKHUWKHWD[LVUHEDWHGRUQRWFROOHFWHGRQH[SRUWV
           ,ILWLVFROOHFWHGDQGQRWUHEDWHGXSRQH[SRUWEXWLWLVUHFRYHUHGWKURXJKVRPHRWKHU
           PHDQVH[SODLQKRZ e.g.WKURXJKKRPHFRXQWU\VDOHVH[SRUWVDOHVRUVRPHRWKHU
           PHDQV ,I\RXGLGQRWUHFRYHUVXFKLQWHUQDOWD[HVSDLGGXULQJWKH325WKURXJKHLWKHU
           KRPHPDUNHWVDOHVH[SRUWVDOHVRUVRPHRWKHUPHDQVUHSRUWWKHQHWDPRXQWLQFXUUHG
           IRUHDFKW\SHRILQWHUQDOWD[GXULQJWKHFRVWFDOFXODWLRQSHULRG

%    )LQDQFLDO$FFRXQWLQJ6\VWHPVDQG3ROLFLHV

       'HVFULEH\RXUFRPSDQ\¶VILQDQFLDODFFRXQWLQJSUDFWLFHVDQGWKHV\VWHPLWXVHVWR
       DFFXPXODWHDQGVXPPDUL]HDFFRXQWLQJGDWDIRUSXUSRVHVRISUHSDULQJILQDQFLDO
       VWDWHPHQWV<RXUGHVFULSWLRQVKRXOGDGGUHVVHDFKRIWKHLWHPVOLVWHGEHORZ

        6WDWHZKHWKHU\RXUFRPSDQ\¶VILQDQFLDODFFRXQWLQJSUDFWLFHVDUHLQDFFRUGDQFHZLWK
           JHQHUDOO\DFFHSWHGDFFRXQWLQJSULQFLSOHV *$$3 SUDFWLFHGLQWKHFRXQWU\LQZKLFK
           WKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQLVSURGXFHG,IQRWH[SODLQDOOGLIIHUHQFHV

        3URYLGHDIORZFKDUWLOOXVWUDWLQJ\RXUFRPSDQ\¶VILQDQFLDODFFRXQWLQJERRNVDQG
           UHFRUGNHHSLQJV\VWHP3URYLGHDGHVFULSWLRQRI\RXUFRPSDQ\¶VILQDQFLDODFFRXQWLQJ
           V\VWHP e.g.6RIWZDUHXVHGDFFRXQWLQJPRGXOHVVXEVLGLDU\OHGJHUV HJUDZ
           PDWHULDOVSXUFKDVHVLQYHQWRULHVVDOHVDFFRXQWVUHFHLYDEOHetc. 

        ([SODLQ\RXUILQDQFLDODFFRXQWLQJSUDFWLFHVUHJDUGLQJWKHIROORZLQJ

              D YDOXDWLRQPHWKRGRORJLHVIRUUDZPDWHULDOVZRUNLQSURFHVVILQLVKHGJRRGV
                  LQYHQWRULHVDQGFRVWRIJRRGVVROG
              E H[SODLQZKHWKHUWKHUHZHUHDQ\FKDQJHVWRWKHLQYHQWRU\YDOXDWLRQ
                  PHWKRGRORJ\SDUWLFXODUO\IRUGLUHFWPDWHULDOVGXULQJWKH325 LIVRGHVFULEH
                  VXFKFKDQJHV 



      Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page203
                                                                189ofof386
                                                                        363

                                                  '
                   Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


                  F IL[HGDVVHWYDOXDWLRQUHYDOXDWLRQGHSUHFLDWLRQDQGWUHDWPHQWRILGOHGDVVHWV
                  G ZKHWKHUWKHGHSUHFLDWLRQPHWKRGRORJ\RUXVHIXOOLYHVRIDQ\DVVHWVKDYH
                      FKDQJHGZLWKLQWZR\HDUVRIWKHEHJLQQLQJRIWKH325 SURYLGHDVXPPDU\
                      WDEOHRIWKHXVHIXOOLYHVRIHDFKFODVVRIDVVHWV 
                  H LQYHQWRU\ZULWHRIIDQGZULWHGRZQPHWKRGVIRUUDZPDWHULDOVZRUNLQ
                      SURFHVVDQGILQLVKHGJRRGV
                  I LQFRPHDQGH[SHQVHDFFRXQWVUHTXLULQJ\HDUHQGDQGSHULRGLFSURYLVLRQV
                      DFFUXDOVDQGRWKHUDGMXVWPHQWV
                  J FDSLWDOL]DWLRQRIJHQHUDODQGDGPLQLVWUDWLYHH[SHQVHVRULQWHUHVWH[SHQVHVDV
                      SDUWRILQYHQWRU\RUIL[HGDVVHWYDOXDWLRQ
                  K SODQWFORVXUHVKXWGRZQ LQFOXGLQJSHULRGVIRUPDLQWHQDQFHDQGUHWRROLQJ RU
                      UHVWUXFWXULQJFRVWV VWDWHZKHWKHU\RXUHFRJQL]HGDQ\H[SHQVHVGXULQJWKHFRVW
                      FDOFXODWLRQSHULRGEHFDXVHRIVKXWGRZQVFORVXUHVRUUHVWUXFWXULQJGXULQJ
                      SUHYLRXVSHULRGV 
                  L FKDQJHVLQDFFRXQWLQJPHWKRGV e.g.DFFRXQWLQJSULQFLSOHVRUHVWLPDWHV 
                      GXULQJWKHILVFDOSHULRG V WKDWLQFOXGHSDUWRIWKH325DQGRQHSUHFHGLQJ
                      ILVFDO\HDUDQG
                  M WKHHIIHFWVRILQIODWLRQRQILQDQFLDOVWDWHPHQWLQIRUPDWLRQ


&      &RVW$FFRXQWLQJ6\VWHPVDQG3ROLFLHV

          'HVFULEH\RXUFRPSDQ\¶VQRUPDOFRVWDFFRXQWLQJV\VWHP
                
                D ([SODLQZKHWKHU\RXUFRPSDQ\XVHVDMRERUGHUSURFHVVRSHUDWLRQVRURWKHU
                    W\SHRIFRVWDFFRXQWLQJV\VWHP
                E ,GHQWLI\WKHW\SHRIV\VWHP e.g.6$3 DQGHDFKRIWKHLQGLYLGXDOPRGXOHV
                    XVHGE\\RXUFRPSDQ\([SODLQKRZWKHPRGXOHVLQWHUDFWZLWKHDFKRWKHUDQG
                    ZLWKWKHILQDQFLDODFFRXQWLQJDQGSURGXFWLRQFRQWUROV\VWHPV
                F ([SODLQKRZWKHV\VWHPUHFRUGVFODVVLILHVDJJUHJDWHVDQGDOORFDWHVWKHFRVWV
                    WRVSHFLILFSURGXFWVLQWKHQRUPDOFRXUVHRIEXVLQHVV
                G ([SODLQKRZ\RXUQRUPDOFRVWDFFRXQWLQJV\VWHPDFFRXQWVIRUHDFKRIWKH
                    SK\VLFDOFKDUDFWHULVWLFVLGHQWLILHGIRUWKLVSURFHHGLQJ

          'HVFULEHKRZWKHFRPSDQ\¶VFRVWDFFRXQWLQJV\VWHPUHFRQFLOHVWRWKHILQDQFLDO
             DFFRXQWLQJV\VWHP,QDGGLWLRQDGGUHVVHDFKRIWKHLWHPVOLVWHGEHORZ

                        D ([SODLQZKHWKHUWKHDPRXQWVIURPWKHFRVWDFFRXQWLQJV\VWHPDUHFKDQJHG
                              ZKHQDVVLJQLQJYDOXHVWRSURGXFWVLQILQLVKHGJRRGVLQYHQWRU\
                        E ,GHQWLI\DOOSURGXFWLRQFRVWVLQFOXGHGLQWKHFRVWRIJRRGVVROGIRUILQDQFLDO
                              DFFRXQWLQJSXUSRVHVZKLFKDUHYDOXHGGLIIHUHQWO\IRUFRVWDFFRXQWLQJ
                              SXUSRVHV
                        F ,I\RXUFRPSDQ\GRHVQRWKDYHDIRUPDOFRVWDFFRXQWLQJV\VWHPSURYLGHD


  ,I\RXGRQRWKDYHDIRUPDOFRVWDFFRXQWLQJV\VWHPGHVFULEHWKHH[WHQWWRZKLFKFRVWVDQGSURGXFWLRQDUHWUDFNHG
LQ\RXUQRUPDOUHFRUGVIRUSURGXFWLRQDQGLQYHQWRU\SXUSRVHV



        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page204
                                                                  190ofof386
                                                                          363

                                                        '
                         Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


                              GHWDLOHGH[SODQDWLRQDQGH[DPSOHRIKRZWKHILVFDO\HDUHQGLQYHQWRU\YDOXHV
                              DUHGHWHUPLQHG


             /LVWDQGGHVFULEHDOOUHSRUWVJHQHUDWHGE\\RXUFRPSDQ\¶VFRVWDFFRXQWLQJDQG
                SURGXFWLRQFRQWUROV\VWHP/LVWDQGGHVFULEHDOOUHSRUWVSUHSDUHGIRUUHSRUWLQJFRVW
                DQGSURGXFWLRQLQIRUPDWLRQWRWKH'HSDUWPHQW

             'HVFULEHWKHOHYHORISURGXFWVSHFLILFLW\RYHUZKLFK\RXUFRPSDQ\¶VFRVWDFFRXQWLQJ
                V\VWHPQRUPDOO\FDSWXUHVSURGXFWLRQFRVWV([SODLQKRZWKHSURGXFWVSHFLILFFRVWV
                UHFRUGHGLQ\RXUQRUPDODFFRXQWLQJV\VWHPFRPSDUHWRWKHZHLJKWHGDYHUDJH
                &21180VSHFLILFFRVWVUHSRUWHGIRU&23DQG&9

             3URYLGHDOLVWRIWKHGLUHFWFRVWFHQWHUVDQGWKHLUFRVWFHQWHUFRGHVLQFOXGHGDVSDUWRI
                \RXUFRPSDQ\¶VFRVWDFFRXQWLQJV\VWHP,GHQWLI\WKRVHFRVWFHQWHUVWKURXJKZKLFK
                WKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQSDVVHVGXULQJSURGXFWLRQ,GHQWLI\ZKHWKHUWKRVH
                FRVWFHQWHUDOVRSURFHVV1RQ08&
            
             ([SODLQKRZPDWHULDOVODERUDQGRWKHUGLUHFWFRVWVLQFXUUHGDWHDFKFRVWFHQWHUDUH
                UHFRUGHGDQGFKDUJHGWRWKHPHUFKDQGLVHSURGXFHG,IGLUHFWFRVWVDUHDOORFDWHGWR
                LQGLYLGXDOXQLWVRIWKHPHUFKDQGLVHDWWKHVHFRVWFHQWHUVWKHQVWDWHWKHEDVLVIRUWKH
                DOORFDWLRQ

             3URYLGHDOLVWRIWKHLQGLUHFWRURWKHUFRPPRQFRVWFHQWHUVDQGWKHLUFRVWFHQWHU
                FRGHVLQFOXGHGDVSDUWRI\RXUFRPSDQ\¶VFRVWDFFRXQWLQJV\VWHP'HVFULEHWKH
                RSHUDWLRQVWKDWWDNHSODFHLQHDFKRIWKHVHLQGLUHFWFRVWFHQWHUVDQGKRZWKHFRVWVRI
                WKRVHRSHUDWLRQVDUHDFFXPXODWHGDQGUHFRUGHG([SODLQKRZWKHFRVWVDFFXPXODWHG
                E\HDFKLQGLUHFWRUFRPPRQFRVWFHQWHUVDUHDOORFDWHGWRWKHGLUHFWFRVWFHQWHUVOLVWHG
                DQGVWDWHWKHEDVLVIRUWKHDOORFDWLRQ

             ,I\RXUFRPSDQ\¶VFRVWDFFRXQWLQJV\VWHPLVEDVHGRQVWDQGDUGRUEXGJHWHGFRVWV
                WKHQSURYLGHWKHIROORZLQJLQIRUPDWLRQ

                       D OLVWHDFKYDULDQFHRUEXGJHWHGFRVWDOORFDWLRQUHFRUGHGXQGHU\RXUFRPSDQ\¶V
                           FRVWDFFRXQWLQJV\VWHP)RUHDFKLGHQWLI\WKHOHYHORISURGXFWVSHFLILFLW\IRU
                           ZKLFKWKHYDULDQFHRUEXGJHWDOORFDWLRQLVPHDVXUHGDQGWKHW\SHVRIFRVWV
                           LQFOXGHGLQWKHYDULDQFH
                       E WKHSHULRGIRUZKLFK\RXUFRPSDQ\FRPSXWHVDQGUHFRUGVHDFKW\SHRI
                           YDULDQFH
                       F WKHPHWKRGVXVHGWRGHYHORSHDFKYDULDQFHXVHGLQ\RXUFRPSDQ\¶VFRVW
                           DFFRXQWLQJV\VWHP
                       G DGHVFULSWLRQRIKRZWKHVWDQGDUGRUEXGJHWHGFRVWV e.g.LQSXWSULFHVXVDJH


 3OHDVHDQVZHUWKHVHTXHVWLRQVHYHQLI\RXUV\VWHPFDOFXODWHVDQ³DFWXDO´FRVWDWWKHHQGRIDQDFFRXQWLQJSHULRG
EXWUHOLHVRQVWDQGDUGRUEXGJHWHGFRVWVGXULQJWKHLQWHULPSHULRG)RUH[DPSOHVRPH(53V\VWHPVFDQFDOFXODWH
ERWKDVWDQGDUGDQGDFWXDOFRVWV



           Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page205
                                                             191ofof386
                                                                     363

                                            '
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


                etc. ZHUHFDOFXODWHGDQGWKHIUHTXHQF\ZLWKZKLFK\RXUFRPSDQ\UHYLVHVLWV
                FRVWDFFRXQWLQJVWDQGDUGVRUEXGJHWHGFRVWVLQFOXGLQJWKHGDWHVRQZKLFKWKH
                ODWHVWUHYLVLRQVZHUHPDGHIRULQSXWSULFHDQGWKHXVDJHIDFWRUVDQG
            H ([SODLQKRZWKHFRPSDQ\QRUPDOO\DOORFDWHVYDULDQFHVEHWZHHQFRVWRIJRRGV
                VROGDQGILQLVKHGJRRGVLQYHQWRU\



      'HVFULEHWKHPHWKRGXVHGXQGHU\RXUFRPSDQ\¶VFRVWDFFRXQWLQJV\VWHPWRDFFRXQW
         IRUVFUDSJHQHUDWHGDWHDFKVWDJHRIWKHSURGXFWLRQSURFHVV
         
             D 6WDWHZKHWKHUWKHVFUDSPDWHULDOJHQHUDWHGLVUHLQWURGXFHGLQWRWKHSURGXFWLRQ
                 F\FOHDVUDZPDWHULDOVVROGRURWKHUZLVHGLVSRVHGRILQWKHQRUPDOFRXUVHRI
                 EXVLQHVV
             E ([SODLQKRZWKHRIIVHWIRUVFUDSUHFRYHU\LVYDOXHGLIDWDOODQGKRZDQ\
                 UHLQWURGXFHGVFUDSLVYDOXHG
             F 3URYLGHDQLQYHQWRU\PRYHPHQWVFKHGXOHWKDWVKRZVE\PRQWKWKHTXDQWLWLHV
                 DQGYDOXHVRIVFUDSJHQHUDWHGDQGFRQVXPHGGXULQJWKH325 LHEHJLQQLQJ
                 LQYHQWRU\JHQHUDWHGUHFRQVXPHGLQWKHSURGXFWLRQSURFHVVVROGRWKHU
                 DGMXVWPHQWVDQGHQGLQJLQYHQWRU\ 
             G &RPSDUHWKHYDOXHVIURPWKHVFKHGXOHWRWKHRIIVHWWDNHQLQWKHFRVWEXLOGXSV

     'HVFULEHWKHPHWKRGXVHGXQGHU\RXUFRPSDQ\¶VFRVWDFFRXQWLQJV\VWHPWRDFFRXQW
         IRUFRSURGXFWVDQGE\SURGXFWVWKDWPD\UHVXOWIURPSURGXFLQJWKHPHUFKDQGLVH
         XQGHUFRQVLGHUDWLRQ,GHQWLI\WKHSRLQWLQWKHSURGXFWLRQSURFHVVZKHUHFRSURGXFWV
         RUE\SURGXFWVEHFRPHLQGLYLGXDOO\LGHQWLILDEOH,IWKHE\SURGXFWVDUHYDOXHGDWD
         OHVVHUDPRXQWLQ\RXUQRUPDOUHFRUGVWKDQIRUUHSRUWLQJH[SODLQKRZWKHUHYLVHG
         YDOXHLVGHWHUPLQHGDQGZKDWKDSSHQVZLWKWKHH[FHVVDPRXQWRIFRVW
     
     'HVFULEHWKHPHWKRGXVHGXQGHU\RXUFRPSDQ\¶VFRVWDFFRXQWLQJV\VWHPWRDOORFDWH
         FRVWVWRQRQSULPHSURGXFWVWKDWPD\UHVXOWIURPSURGXFLQJWKHPHUFKDQGLVHXQGHU
         FRQVLGHUDWLRQ,GHQWLI\WKHSRLQWLQWKHSURGXFWLRQSURFHVVZKHUHQRQSULPHSURGXFWV
         EHFRPHLQGLYLGXDOO\LGHQWLILDEOHDQGZKHWKHUWKH\FDQEHVROGDV08&,IWKH
         UHSRUWHGSHUXQLWFRVWVDOORFDWHGWRWKHQRQSULPHSURGXFWVH[FHHGWKDWQRUPDOO\
         DOORFDWHGWRVXFKSURGXFWVLQ\RXUQRUPDOUHFRUGVH[SODLQKRZWKHUHYLVHGYDOXHZDV
         GHWHUPLQHGDQGZK\\RXGHYLDWHGIURP\RXUQRUPDOERRNVDQGUHFRUGV3URYLGHWKH
         TXDQWLW\DQGYDOXHRIWKHSULPHSURGXFWVWKDWZHUHUHFODVVLILHGDVQRQSULPHGXULQJ
         WKH325

     'HVFULEHKRZ\RXUFRPSDQ\DFFRXQWVIRUSURFHVVLQJ\LHOGVRUORVVHVWKURXJKRXWWKH
         SURGXFWLRQF\FOH,QGLFDWHHDFKVWDJHLQWKHSURGXFWLRQF\FOHZKHUHSURFHVVLQJ\LHOGV
         DUHPHDVXUHG3URYLGHDVFKHGXOHVKRZLQJWKHDYHUDJHDFWXDO\LHOGH[SHULHQFHGXULQJ
         WKHFRVWFDOFXODWLRQSHULRGIRUHDFKVWDJHRISURGXFWLRQ
     
     




    Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page206
                                                               192ofof386
                                                                       363

                                                 '
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


'    6WDUWXS&RVWV

       ,IDVWDUWXSRSHUDWLRQKDVWDNHQSODFHDW\RXUFRPSDQ\GXULQJWKH325DQG\RXDUH
       FODLPLQJDVWDUWXSDGMXVWPHQWIRUDQHZSURGXFWRUDQHZSURGXFWLRQIDFLOLW\DGGUHVV
       HDFKRIWKHIROORZLQJ

                  GHVFULEHWKHQHZSURGXFWRUSURGXFWLRQIDFLOLW\DQGSURYLGHWKHWRWDOFRVWV
             DWWULEXWDEOHWRWKHQHZSURGXFWRUSURGXFWLRQIDFLOLW\ i.e.WKHWRWDOFRQVWUXFWLRQRU
             GHYHORSPHQWFRVWVSULRUWRWKHVWDUWXSSKDVHRISURGXFWLRQDOVRGHVFULEHKRZWKRVH
             FRVWVZHUHWUHDWHGLQ\RXUFRPSDQ\¶VQRUPDODFFRXQWLQJUHFRUGV 
       
                 VWDWHWKHWRWDOFRVWVDVVRFLDWHGZLWKWKHVWDUWXSSKDVHRISURGXFWLRQDQG
             GHVFULEHKRZWKRVHFRVWVZHUHWUHDWHGLQ\RXUFRPSDQ\¶VQRUPDODFFRXQWLQJUHFRUGV

                 IRUDQHZIDFLOLW\LGHQWLI\WKHGDWHRQZKLFKWKHQHZIDFLOLW\ZDVFRPSOHWHG

                   LIWKHFODLPHGVWDUWXSDGMXVWPHQWLVIRUDQH[SDQVLRQRIFDSDFLW\WRDQH[LVWLQJ
             IDFLOLW\GHPRQVWUDWHWKDWWKHH[SDQVLRQFRQVWLWXWHGVXFKDPDMRUXQGHUWDNLQJWKDWLW
             UHTXLUHGWKHFRQVWUXFWLRQRIDQHZIDFLOLW\DQGUHVXOWHGLQWKHGHSUHVVLRQRI
             SURGXFWLRQOHYHOVGXHWRWHFKQLFDOIDFWRUVDVVRFLDWHGZLWKWKHQHZIDFLOLW\¶VLQLWLDO
             SURGXFWLRQSKDVH DVSDUWRI\RXUDQDO\VLVSURYLGHWKHDPRXQWVSHQWLQH[SDQGLQJWKH
             IDFLOLW\FRPSDUHGWRWKHKLVWRULFDOFRVWRIWKHH[LVWLQJIDFLOLW\ 

                  LIWKHFODLPHGVWDUWXSDGMXVWPHQWLVIRUUHWRROLQJRIDQH[LVWLQJIDFLOLW\
             GHPRQVWUDWHWKDWWKHUHWRROLQJLQYROYHGWKHUHSODFHPHQWRIQHDUO\DOOSURGXFWLRQ
             PDFKLQHU\RUWKHHTXLYDOHQWUHEXLOGLQJRIH[LVWLQJPDFKLQHU\ DVSDUWRI\RXU
             DQDO\VLVSURYLGHWKHDPRXQWVSHQWLQUHIXUELVKLQJRUUHWRROLQJWKHIDFLOLW\FRPSDUHG
             WRWKHKLVWRULFDOFRVWRIWKHPDFKLQHU\DQGHTXLSPHQWXVHGSUHYLRXVO\LQWKHIDFLOLW\ 

                 LIWKHFODLPHGVWDUWXSDGMXVWPHQWLVIRUDQHZSURGXFWGHPRQVWUDWHWKDWWKH
             QHZSURGXFWUHTXLUHGVXEVWDQWLDODGGLWLRQDOLQYHVWPHQWRULQWKHFDVHRIDQH[LVWLQJ
             SURGXFWLQYROYHGWKHFRPSOHWHUHYDPSLQJRUUHGHVLJQRIWKHSURGXFW DVSDUWRI\RXU
             DQDO\VLVGHPRQVWUDWHWKDWWKH³QHZ´SURGXFWLVWHFKQLFDOO\GLVWLQFWIURPWKRVHDOUHDG\
             PDQXIDFWXUHGE\WKHFRPSDQ\DQGSURYLGHWKHDPRXQWVSHQWWRGHYHORSWKHSURGXFW 

                  SURYLGHDOOGDWHVUHOHYDQWWRWKHVWDUWXSSHULRGLQFOXGLQJWKHEHJLQQLQJDQG
             HQGLQJGDWHVRIDQ\WHVWPDQXIDFWXULQJSULRUWRWKHVWDUWXSSKDVHRISURGXFWLRQWKH
             VWDUWGDWHRIWKHLQLWLDOVWDUWXSSHULRGDQGWKHGDWHZKHQFRPPHUFLDOSURGXFWLRQ
             OHYHOVZHUHUHDFKHGRUWKHSURMHFWHGGDWHIRUUHDFKLQJFRPPHUFLDOSURGXFWLRQOHYHOV

                  H[SODLQKRZWKHSURGXFWLRQOHYHOVZHUHOLPLWHGE\WHFKQLFDOIDFWRUVDVVRFLDWHG
             ZLWKWKHLQLWLDOSKDVHRIFRPPHUFLDOSURGXFWLRQ DVSDUWRI\RXUDQDO\VLVGHVFULEHWKH
             WHFKQLFDOIDFWRUVZKLFKOLPLWHGSURGXFWLRQGHPRQVWUDWHKRZWKHVHWHFKQLFDOIDFWRUV
             UHVWULFWHGWKHQXPEHURIXQLWVSURFHVVHGE\WKHFRPSDQ\DQGGHPRQVWUDWHKRZWKHVH
             WHFKQLFDOIDFWRUVDUHXQLTXHWRWKHVWDUWXSSKDVHQRWDUHVXOWRIFKURQLFRUQRUPDO
             SURGXFWLRQSUREOHPV 



      Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
     Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document 21
                                      2 Filed
                                         Filed07/09/21
                                               06/04/21 Page
                                                         Page207
                                                              193ofof386
                                                                      363

                                                '
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                  H[SODLQKRZFRPPHUFLDOSURGXFWLRQOHYHOVZHUHGHWHUPLQHGDVSDUWRI\RXU
             DQDO\VLVSURYLGH  WKHPRQWKO\SURGXFWLRQYROXPHVDQGWKHQXPEHURIXQLWV
             VWDUWHGLQWRSURGXFWLRQHDFKPRQWKGXULQJERWKWKHVWDUWXSSHULRGDQGWKHFRVW
             FDOFXODWLRQSHULRG i.e.,WKHSRVWVWDUWXSSHULRG   WKHSURGXFWLRQFDSDFLW\RIWKHROG
             DQGQHZIDFLOLW\  WKHSODQQHGSURGXFWLRQTXDQWLW\IRUWKHQHZSURGXFW  
             TXDQWLWDWLYHKLVWRULFDOGDWDUHIOHFWLQJH[SHULHQFHVLQSURGXFLQJWKHVDPHRUVLPLODU
             SURGXFWVDQG  DQDQDO\VLVVKRZLQJWKDWORZSURGXFWLRQOHYHOVZHUHQRWFDXVHGE\
             IDFWRUVXQUHODWHGWRVWDUWXSRSHUDWLRQV

               LQFOXGHWKHFODLPHGVWDUWXSDGMXVWPHQWLQDFRPSXWHUGDWDILHOGHQWLWOHG
           67$5783ZKLFKUHSUHVHQWVWKHGLIIHUHQFHEHWZHHQWKHQRUPDOL]HGFRVWDQGWKH
           DFWXDOFRVWRQD&21180VSHFLILFSHUXQLWEDVLVDQG

              SURYLGHZRUNVKHHWVGRFXPHQWLQJWKHFDOFXODWLRQRI\RXUFODLPHGVWDUWXS
           DGMXVWPHQW WKHFDOFXODWLRQVPXVWGHPRQVWUDWHQRWRQO\WKHFODLPHGVWDUWXS
           DGMXVWPHQWEXWDOVRKRZWKHXQLWSURGXFWLRQFRVWVLQFXUUHGGXULQJWKHVWDUWXSSHULRG
           ZHUHVXEVWLWXWHGZLWKWKHXQLWSURGXFWLRQFRVWVLQFXUUHGDIWHUWKHVWDUWXSSHULRG 



,,, 5HVSRQVH0HWKRGRORJ\

7KH&21180VSHFLILFSHUXQLW&23DQG&9ILJXUHVWKDW\RXSURYLGHLQUHVSRQVHWRWKLVVHFWLRQ
RIWKHTXHVWLRQQDLUHPXVWUHFRQFLOHWRWKHDFWXDOFRVWVUHSRUWHGLQ\RXUFRPSDQ\¶VQRUPDOFRVW
DFFRXQWLQJV\VWHPDQGWRWKHDFFRXQWLQJUHFRUGVXVHGE\\RXUFRPSDQ\WRSUHSDUHLWVILQDQFLDO
VWDWHPHQWV7KHUHIRUHEHDGYLVHGWKDW\RXZLOOEHUHTXLUHGWRUHFRQFLOHWKHVXPPDWLRQRIWKH
SHUXQLW&23DQG&9ILJXUHVWRWKHDPRXQWVUHFRUGHGLQ\RXUFRVWDFFRXQWLQJV\VWHPDQGWRWKH
FRVWRIPDQXIDFWXULQJUHFRUGHGLQ\RXUILQDQFLDODFFRXQWLQJV\VWHP

,I\RXUFRPSDQ\QRUPDOO\XVHVDFRVWDFFRXQWLQJV\VWHPEDVHGRQDFWXDOFRVWVXVHWKDWV\VWHP
IRUSXUSRVHVRIFRPSXWLQJ\RXUVXEPLWWHG&23DQG&9DPRXQWV6LPLODUO\LI\RXUFRPSDQ\
QRUPDOO\XVHVDVWDQGDUGFRVWDFFRXQWLQJV\VWHPXVHWKDWV\VWHPIRUSXUSRVHVRIFRPSXWLQJ
&23DQG&9LQVXFKFDVHKRZHYHUHQVXUHWKDW\RXKDYHDOORFDWHGWRWKHPHUFKDQGLVHXQGHU
FRQVLGHUDWLRQDOOYDULDQFHVUHVXOWLQJIURPGLIIHUHQFHVEHWZHHQVWDQGDUGDQGDFWXDOSURGXFWLRQ
FRVWV

7KHUHIRUHWKHVWDUWLQJSRLQWIRU\RXUUHVSRQVHPXVWEHWKHFRVWVDVUHFRUGHGLQ\RXUQRUPDO
ERRNVDQGUHFRUGVVHHVHFWLRQ I RIWKHVWDWXWH:KLOHLWPD\EHQHFHVVDU\WRDGMXVWWKRVH
FRVWVWRFRPSO\ZLWKFHUWDLQUHSRUWLQJUHTXLUHPHQWV\RXPXVWSURYLGHWKHUHDVRQVIRUHDFK
GHSDUWXUHIURP\RXUQRUPDOERRNVDQGUHFRUGV,ILQSUHSDULQJWKH&23DQG&9FDOFXODWLRQV
\RXLQWHQGWRGHSDUWIURP\RXUFRPSDQ\¶VQRUPDODFFRXQWLQJV\VWHPDQGQRUPDOFRVWDOORFDWLRQ
PHWKRGV\RXPXVWQRWLI\WKH'HSDUWPHQWLQZULWLQJEHIRUH\RXUHVSRQGWRWKLVVHFWLRQRIWKH
TXHVWLRQQDLUH





      Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page208
                                                                  194ofof386
                                                                          363

                                                       '
                         Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


$         'HVFULSWLRQRI5HVSRQVH0HWKRGRORJ\

           'HVFULEHWKHPHWKRG\RXXVHGWRFRPSXWH\RXUFRPSDQ\¶VVXEPLWWHG&23DQG&9
           ILJXUHV

            'HVFULEHKRZ\RXGHYHORSHGWKHUHSRUWHG&21180VSHFLILFSHUXQLWFRVWVIURP
               \RXUQRUPDOFRVWDFFRXQWLQJV\VWHP

            'HVFULEHKRZ\RXXVHG\RXUQRUPDOFRVWDQGILQDQFLDODFFRXQWLQJUHFRUGVWRFRPSXWH
               HDFKRIWKHIROORZLQJFRVWHOHPHQWV
                      
                  D SURGXFWLRQTXDQWLW\
                  E GLUHFWPDWHULDOV
                  F LQWHUQDOWD[HV LQFOXGLQJYDOXHDGGHGWD[HV 9$7 DQGLPSRUWGXWLHVRQ
                      PDWHULDOVSXUFKDVHV6WDWHZKHWKHU\RXZHUHH[HPSWHGIURPSD\LQJRUZHUH
                      UHEDWHGWKHVHWD[HVDQGGXWLHVRQLPSRUWHGUDZPDWHULDOVXVHGWRSURGXFHWKH
                      PHUFKDQGLVHXQGHUFRQVLGHUDWLRQ
                  G GLUHFWODERU
                  H YDULDEOHSURGXFWLRQRYHUKHDG SURYLGHDOLVWRIWKHFRVWFDWHJRULHVWKDW
                      FRPSULVH\RXUVXEPLWWHGYDULDEOHRYHUKHDGFRVWILJXUHV 
                  I IL[HGSURGXFWLRQRYHUKHDG SURYLGHDOLVWRIWKHFRVWFDWHJRULHVWKDWFRPSULVH
                      \RXUVXEPLWWHGIL[HGRYHUKHDGFRVWILJXUHV 
                  J UHVHDUFKDQGGHYHORSPHQWFRVWV
                  K JHQHUDODQGDGPLQLVWUDWLYH * $ H[SHQVHV SURYLGHDOLVWRIWKHFRVW
                      FDWHJRULHVWKDWFRPSULVH\RXUVXEPLWWHG* $FRVWV DQG
                  L QHWLQWHUHVWH[SHQVH LQFOXGHDOLVWRIDOOLQWHUHVWLQFRPHDQGH[SHQVHLWHPV
                      DQGRWKHUILQDQFLQJDPRXQWVXVHGWRFRPSXWHQHWLQWHUHVWH[SHQVH 

             ,IDSK\VLFDOFKDUDFWHULVWLFLGHQWLILHGE\WKH'HSDUWPHQWLVQRWWUDFNHGE\WKH
                FRPSDQ\¶VQRUPDOFRVWDFFRXQWLQJV\VWHPFDOFXODWHWKHDSSURSULDWHFRVWGLIIHUHQFHV
                IRUWKDWSK\VLFDOFKDUDFWHULVWLFXVLQJDUHDVRQDEOHPHWKRGEDVHGRQDYDLODEOH
                FRPSDQ\UHFRUGV e.g.SURGXFWLRQUHFRUGVHQJLQHHULQJVWDWLVWLFV 7KHVWDUWLQJSRLQW
                IRUDQ\VXFKFDOFXODWLRQPXVWEHWKHSURGXFWVSHFLILFFRVWVDVUHFRUGHGLQ\RXUQRUPDO
                FRVWDFFRXQWLQJV\VWHP
                
                ,IWKHUHLVDSK\VLFDOFKDUDFWHULVWLFQRWWUDFNHGE\WKHFRPSDQ\IRUZKLFKWKH
                FRPSDQ\EHOLHYHVWKDWWKHUHLVDQLQVLJQLILFDQWFRVWGLIIHUHQFHEHWZHHQSURGXFWV
                LGHQWLI\WKHSDUWLFXODUSK\VLFDOFKDUDFWHULVWLFTXDQWLI\DQGH[SODLQ\RXUUHDVRQVIRU
                QRWUHSRUWLQJDFRVWGLIIHUHQFH

             /LVWDQGGHVFULEHDOOGLIIHUHQFHVEHWZHHQFRVWVFRPSXWHGXQGHU\RXUFRPSDQ\¶V
                QRUPDOFRVWDQGILQDQFLDODFFRXQWLQJV\VWHPVDQGWKHFRVWVVXEPLWWHGLQUHVSRQVHWR


  6WDWHZKHWKHUWKHUHSRUWHGTXDQWLW\LVEDVHGRQWKHRUHWLFDOZHLJKWRUDQ³DFWXDO´ZHLJKW([SODLQWKHFDOFXODWLRQ
RIWKHEDVLVXVHG6WDWHZKHWKHUWKHTXDQWLWLHVUHSRUWHGRQWKH% &VDOHVILOHVLVFRQVLVWHQWZLWKWKHEDVLVXVHGIRU
WKHFRVWILOH



           Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page209
                                                                  195ofof386
                                                                          363

                                                       '
                         Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


                  WKLVVHFWLRQRIWKHTXHVWLRQQDLUH,QFOXGHLQ\RXUGHVFULSWLRQWKHUHDVRQVZK\LWZDV
                  QHFHVVDU\IRU\RXWRGHSDUWIURP\RXUFRPSDQ\¶VQRUPDODFFRXQWLQJSUDFWLFHVWR
                  FRPSXWHWKHVXEPLWWHG&23DQG&9ILJXUHV


%         5HFRQFLOLDWLRQV

           3URYLGHWKHIROORZLQJZRUNVKHHWVWKDWLOOXVWUDWHKRZWKHFRVWVUHSRUWHGRQWKHILQDQFLDO
           VWDWHPHQWVUHFRQFLOHWRWKHJHQHUDOOHGJHURUWULDOEDODQFHWRWKHFRVWDFFRXQWLQJV\VWHP
             i.e.WKHVRXUFHXVHGWRGHULYHWKHUHSRUWHGFRVWV DQGWRWKHUHSRUWHGFRVWV2QWKH
           ZRUNVKHHWVLGHQWLI\WKHVRXUFHGRFXPHQWVIRUDOOPDMRULWHPVVKRZQDQGFURVVUHIHUHQFH
           WKHZRUNVKHHWVZKHUHDSSURSULDWH i.e.OLQNEHWZHHQZRUNVKHHWV 
           
           ,I\RXUFRPSDQ\KDVDOLPLWHGFRVWDFFRXQWLQJV\VWHPUHFRQFLOHWKHJHQHUDOOHGJHURU
           WULDOEDODQFHWRWKHERRNVDQGUHFRUGVQRUPDOO\NHSWE\WKHFRPSDQ\ZKLFKZHUHXVHGWR
           GHULYHWKHUHSRUWHGSHUXQLWFRVWV7KLVVHFWLRQWDNHVD³WRSGRZQ´DSSURDFK e.g.
           ILQDQFLDOVWDWHPHQWVWRSHUXQLWFRVW VWDUWLQJZLWKFRVWRIVDOHVIURPWKHILQDQFLDO
           VWDWHPHQWVDQGSURFHHGLQJVWHSE\VWHSGRZQWKURXJKFRVWRIPDQXIDFWXULQJIRUWKH
           UHSRUWLQJSHULRGWRWKHVXPPDWLRQRIWKHUHSRUWHGSHUXQLWFRVWV 6HHVDPSOH
           UHFRQFLOLDWLRQSURYLGHGEHORZ 
           
            3URYLGHVXPPDU\WULDOEDODQFHVIRUWKH325DQGILVFDO\HDU3URYLGHDZRUNVKHHW
                 UHFRQFLOLQJDOOLWHPVRQWKHILVFDO\HDULQFRPHVWDWHPHQW e.g.UHYHQXHVFRVWRIVDOHV
                 VHOOLQJDQGDGPLQLVWUDWLYHH[SHQVHVDQGQRQRSHUDWLQJH[SHQVHV LQWKHDXGLWHG
                 ILQDQFLDOVWDWHPHQWVWRWKHWRWDOFRVWVLQWKHILQDQFLDODFFRXQWLQJV\VWHP i.e.WKH
                 VXPPDU\WULDOEDODQFH 'HVFULEHDQGTXDQWLI\HDFKUHFRQFLOLQJLWHP

             3URYLGHDZRUNVKHHWUHFRQFLOLQJWKHILQDQFLDODFFRXQWLQJV\VWHPILVFDO\HDUFRVWRI
                VDOHV RUHTXLYDOHQW WRWKH325FRVWRIVDOHV RUHTXLYDOHQW 

             3URYLGHDZRUNVKHHWUHFRQFLOLQJWKH325FRVWRIVDOHV RUHTXLYDOHQW WRWKHWRWDO
                325FRVWVIURPWKHFRVWDFFRXQWLQJV\VWHP i.e.WKHVRXUFHXVHGWRGHULYHWKH
                UHSRUWHGFRVWV 'HVFULEHDQGTXDQWLI\HDFKUHFRQFLOLQJLWHP

            3URYLGHDZRUNVKHHWUHFRQFLOLQJWKHWRWDO325FRVWVIURPWKHFRVWDFFRXQWLQJV\VWHP
                i.e.WKHVRXUFHXVHGWRGHULYHWKHUHSRUWHGFRVWV WRWKHWRWDO325FRVWRI
               PDQXIDFWXULQJ &20 7KH'HSDUWPHQWGHILQHV&20DVWKHFRVWRIPDWHULDOVODERU
               YDULDEOHRYHUKHDGDQGIL[HGRYHUKHDGLQFXUUHGWRSURGXFHWKHILQLVKHGJRRGVGXULQJ
               WKH3257KXVWKH&20VKRXOGH[FOXGHJHQHUDODQGDGPLQLVWUDWLYHH[SHQVHVDQG
               ILQDQFLDOFRVWV'HVFULEHDQGTXDQWLI\HDFKUHFRQFLOLQJLWHP

             3URYLGHZRUNVKHHWVUHFRQFLOLQJWKHWRWDO325&20WRWKHWRWDORIWKHSHUXQLW


  3OHDVHQRWHWKDWWKHVHTXHQFHRIHDFKRIWKHEHORZVWHSVPD\YDU\GHSHQGLQJRQ\RXUV\VWHP

  7KLVZRUNVKHHWVKRXOGFURVVUHIHUHQFHHDFKDFFRXQWRQWKHVXPPDU\WULDOEDODQFHWRWKHFRUUHVSRQGLQJ
VXPPDUL]HGOLQHLWHPRQWKHLQFRPHVWDWHPHQW



           Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
        Case
         Case1:21-cv-00062-MAB
              1:21-cv-00327-N/A Document 21
                                         2 Filed
                                            Filed07/09/21
                                                  06/04/21 Page
                                                            Page210
                                                                 196ofof386
                                                                         363

                                                    '
                      Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


                PDQXIDFWXULQJFRVWVVXEPLWWHGWRWKH'HSDUWPHQW i.e.PXOWLSO\WKHUHSRUWHGSHUXQLW
                &20VRIDOOPHUFKDQGLVHXQGHUFRQVLGHUDWLRQIRUWKH325E\WKHLUUHVSHFWLYH
                SURGXFWLRQTXDQWLWLHVUHJDUGOHVVRIXOWLPDWHGHVWLQDWLRQDVOLVWHGRQWKH&23&9
                GDWDEDVHWKHQVXPWKHWRWDOV ,GHQWLI\DQGTXDQWLI\WKHIROORZLQJUHFRQFLOLQJLWHPV
                
                    D GLIIHUHQFHVEHWZHHQWKHUHSRUWLQJPHWKRGRORJ\DQGWKHQRUPDOERRNVDQG
                        UHFRUGV
                    E FRVWRIPHUFKDQGLVHQRWXQGHUFRQVLGHUDWLRQ i.e.PXOWLSO\WKHSHUXQLW&20
                        RIDOOPHUFKDQGLVHQRWXQGHUFRQVLGHUDWLRQSURGXFHGE\WKHFRPSDQ\GXULQJ
                        WKH325E\WKHLUUHVSHFWLYHSURGXFWLRQTXDQWLWLHVUHJDUGOHVVRIXOWLPDWH
                        GHVWLQDWLRQWKHQVXPWKHWRWDOVRULISHUXQLWFRVWVDUHQRWWUDFNHGRU
                        FDOFXODWHGWKHQVXPWKHWRWDORIWKHFRVWVWKDW\RXKDYHGLUHFWO\DVVLJQHGWRRU
                        DOORFDWHGWRWKHPHUFKDQGLVHQRWXQGHUFRQVLGHUDWLRQ 
                    F LIQRWSURYLGHGLQWKHGDWDILOHWKHFRVWRIPHUFKDQGLVHXQGHUFRQVLGHUDWLRQ
                        QRWVROGLQHLWKHUWKH8QLWHG6WDWHVRUFRPSDULVRQPDUNHW i.e.PXOWLSO\WKH
                        SHUXQLW&20RIDOOPHUFKDQGLVHXQGHUFRQVLGHUDWLRQQRWVROGLQHLWKHUWKH
                        86RUWKHFRPSDULVRQPDUNHWIRUWKH325E\WKHLUUHVSHFWLYHSURGXFWLRQ
                        TXDQWLWLHVWKHQVXPWKHWRWDOV DQG
                    G DOORWKHUUHFRQFLOLQJLWHPV
                        
&DVH1XPEHU$;;;;;;                                                                   
&RPSDQ\1DPH$%&&RPSDQ\                                                                                                 $;;;;;;
32500''<<WR00''<<                                                                             %XVLQHVV3URSULHWDU\,QIRUPDWLRQ
2YHUDOO&RVW5HFRQFLOLDWLRQ                                                                                           ([KLELW;
                                                                                                 
                                                                         <HQ V              5HIHUHQFHV&RPPHQWV
&RVWRI*RRGV6ROG &2*6 SHU$XGLWHG)LQ6WPWIRUWKH)<(QGHG
                                                                           ;;;;;;            Most closely matching POR
00''<<                                                                                   
                                                                                   
3OXV'LIIHUHQFHVEHWZHHQ$XGLWHG)LQ6WPW )LQ$FFRXQWLQJ             ;;;;           List each type separately .
/HVV'LIIHUHQFHVEHWZHHQ$XGLWHG)LQ6WPW )LQ$FFRXQWLQJ             ;;;;           List each type separately.
&2*6SHU)LQDQFLDO$FFRXQWLQJIRUWKH)<(QGHG00''<<                 ;;;;;;            Tie to the trial balance.
                                                                                   
/HVV&2*6RI3XUFKDVHGDQG5HVROG0HUFKDQGLVH                             ;;;;           Tie to reported summary trial balances.
/HVV%HJLQQLQJ)LQLVKHG*RRGV,QYHQWRU\DVRI00''<<                    ;;;;           Tie to reported summary trial balances.
3OXV(QGLQJ)LQLVKHG*RRGV,QYHQWRU\DVRI00''<<                       ;;;;           Tie to reported summary trial balances.
&RVWRI0DQXIDFWXULQJ &20 3HU)LQDQFLDO$FFRXQWLQJ6\VWHP             ;;;;;;            Tie to reported summary trial balances.
                                                                                             
/HVV&20RIIDFLOLWLHV1RW3URGXFLQJ08&                                  ;;;;           Tie to reported summary trial balances.
&20RI)DFLOLWLHV3URGXFLQJ08&                                         ;;;;;;            
                                                                                   
/HVV3RUWLRQRI)<(QGLQJ00''<<&20QRWLQ325                         ;;;;           Tie to reported summary trial balances.
$GG&20RI3250RQWKVQRWLQ)<(QGLQJ00''<<                           ;;;;           Tie to reported summary trial balances.
325&20RI)DFLOLWLHV3URGXFLQJ08&                                     ;;;;;; 
                                                                                             
/HVV3DFNLQJ([SHQVHV5HSRUWHGDV6HOOLQJ([S                            ;;;;           Tie to reported summary trial balances.
                                                                                                   List each category of Non-MUC
/HVV0HUFKDQGLVH1RW8QGHU&RQVLGHUDWLRQ                                     ;;;; 
                                                                                                separately.
3OXV2WKHU'LIIHUHQFHV%HWZHHQ$FFRXQWLQJDQG5HSRUWHG&RVWV              ;;;;           List each type of difference separately.
/HVV2WKHU'LIIHUHQFHV%HWZHHQ$FFRXQWLQJDQG5HSRUWHG&RVWV              ;;;;           List each type of difference separately.
                                                                                             
325&20RI0HUFKDQGLVH8QGHU&RQVLGHUDWLRQ                              ;;;;;;       $
                                                                                             
                                                                                                   Tie to most recently submitted COP/CV
([WHQGHG727&20SHU&23&9)LOH                                          ;;;;;;       %
                                                                                                 File
'LIIHUHQFH                                                                   ;;;      &      $%
3HUFHQW'LIIHUHQFH                                                           ;;      '      &%
                                                                                                 




          Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page211
                                                                197ofof386
                                                                        363

                                                 '
                   Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                                                                 
                                                          

1RWH7KHLWHPVDQGRUGHURIWKHUHFRQFLOLDWLRQZLOOYDU\E\VLWXDWLRQ,I\RXUILQDQFLDOVWDWHPHQWVRQO\VKRZQHW
       UHYHQXH HJQR&2*6LVVKRZQ LQFOXGHDWWKHEHJLQQLQJRIWKHUHFRQFLOLDWLRQWKHFDOFXODWLRQRIRSHUDWLQJ
       FRVWVDQGRWKHUDGMXVWPHQWVWRGHULYHDFRVWRIJRRGVVROG


&      &211806SHFLILF:RUNVKHHWV
         )RUWZR&21180V±  WKH&21180ZLWKWKHKLJKHVWVDOHVYROXPHLQWKHPDUNHW
         XVHGIRUFRPSDULVRQSXUSRVHVDQG  WKH&21180ZLWKWKHKLJKHVW86PDUNHWVDOHV
         YROXPHSURYLGHWKHIROORZLQJZRUNVKHHWVWKDWLOOXVWUDWHKRZ\RXUFRPSDQ\FDOFXODWHG
         WKHUHSRUWHG&21180VSHFLILFSHUXQLW&23DQG&9ILJXUHVIURP\RXUQRUPDOERRNV
         DQGUHFRUGV

          ,I\RXSURGXFHGWKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQDWPRUHWKDQRQHGRPHVWLF
             IDFLOLW\GXULQJWKH325SURYLGHDZRUNVKHHWWKDWGHPRQVWUDWHVWKHPHWKRG\RXXVHG
             WRZHLJKWDYHUDJHWKHSURGXFWLRQFRVWVRIHDFKIDFLOLW\WRFRPSXWHWKHVLQJOH
             ZHLJKWHGDYHUDJH&20 DQGWKHLQGLYLGXDOILHOGVLQFOXGHGWKHUHLQ IRUWKH
             &21180V

          )RUWKHIDFLOLW\ZLWKWKHKLJKHVWSURGXFWLRQTXDQWLW\IRUHDFKRIWKHVHWZR
             &21180VLIWKDWIDFLOLW\¶V&21180VSHFLILFFRVWLVLWVHOIDZHLJKWHGDYHUDJH
             FRVWRIVHYHUDOXQLTXHSURGXFWVSURYLGHZRUNVKHHWVVKRZLQJWKHFDOFXODWLRQRIWKDW
             IDFLOLW\¶VZHLJKWHGDYHUDJHILJXUHVIRUWKH&211806KRZRQWKHZRUNVKHHWVDOO
             SURGXFWVSURGXFHGDWWKHIDFLOLW\WKDWZHUHZHLJKWDYHUDJHGWRJHWKHUWRREWDLQWKDW
             IDFLOLW\¶VFRVWIRUWKHVSHFLILHG&21180V)RUHDFKXQLTXHSURGXFWVKRZQRQWKH
             ZRUNVKHHWVKRZWKHSURGXFW¶VLQWHUQDOSURGXFWFRGHSURGXFWLRQTXDQWLW\DQG
             FRUUHVSRQGLQJYDOXHIRUHDFKFRPSXWHUILHOG
                 
          )URPTXHVWLRQ,,,&LGHQWLI\WKHXQLTXHSURGXFWZLWKWKHKLJKHVWSURGXFWLRQ
             YROXPHLQHDFKVHWRIZRUNVKHHWVUHSRUWHGIRUWKH&21180ZHLJKWDYHUDJLQJRU
             WKHLQGLYLGXDOSURGXFWLIWKHUHLVRQO\RQHLQWKH&21180DQGSURYLGHDFRPSOHWH
             FRVWEXLOGXSRIWKDWLQGLYLGXDOSURGXFW¶VUHSRUWHGSHUXQLWFRVW,QDGGLWLRQWRWKHFRVW
             EXLOGXSGRFXPHQWVUHTXHVWHGEHORZVXSSOHPHQW\RXUEXLOGXSZLWKQDUUDWLYHVDQG
             FURVVUHIHUHQFHV

                  D 3URYLGHZRUNVKHHWVWKDWGHPRQVWUDWHKRZDOOWKHFRVWHOHPHQWVIRUWKHSURGXFW
                      ZHUHFDOFXODWHG HJ4XDQWLW\'LUHFWPDWHULDOV/DERU9DULDEOH2YHUKHDG
                      )L[HG2YHUKHDG 
                  E 7KHZRUNVKHHWVPXVWVKRZKRZWKHDPRXQWVZHUHFDOFXODWHGDQGKRZWKH\
                      WUDFHEDFNWRVRXUFHGDWDIURPWKHDFFRXQWLQJV\VWHP,IWKH\DUHGLUHFWO\
                      WDNHQIURP\RXUV\VWHPGHPRQVWUDWHKRZWKHXQLWDPRXQWZDVFUHDWHGZLWKLQ
                      WKHV\VWHP,I\RXUFRPSDQ\UHOLHVRQDVWDQGDUGFRVWDFFRXQWLQJV\VWHPDOVR
                      VKRZKRZ\RXDOORFDWHGFRVWYDULDQFHVWRGHULYHDFWXDOSURGXFWLRQFRVWV
                  F 7KHZRUNVKHHWVPXVWVKRZWKHDFFXPXODWLRQRIFRVWVDWHDFKVWDJHRI
                      SURGXFWLRQWKH\LHOGORVVHVVFUDSUHFRYHU\DQGWKHSURGXFWLRQTXDQWLW\


        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page212
                                                               198ofof386
                                                                       363

                                              '
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


              G 7KHZRUNVKHHWVPXVWVKRZWKHDOORFDWLRQVRIFRVWVWRWKHLQGLYLGXDOSURGXFWV
                  DVZHOODVWKHDOORFDWLRQRILQGLUHFWFRVWVWRGLUHFWFRVWFHQWHUV

        ,QDGGLWLRQIRUWKHWRWDOPHUFKDQGLVHXQGHUFRQVLGHUDWLRQSURYLGHPRQWKO\LQYHQWRU\
           PRYHPHQWVFKHGXOHVWKDWVKRZWKHTXDQWLW\DQGYDOXHRIWKHEHJLQQLQJLQYHQWRU\
           SXUFKDVHVVHOISURGXFHGVROGRWKHUDGMXVWPHQWVDQGHQGLQJLQYHQWRU\IRUWKH
           SHULRGFRYHULQJERWKWKH325DQGWKHPRVWFORVHO\PDWFKLQJILVFDO\HDU$OVR
           LQFOXGHLQWKHZRUNVKHHWWKHDYHUDJHPRQWKO\SHUXQLWSURGXFWLRQFRVW

                
'    :RUNVKHHWVIRU*HQHUDO([SHQVHV

        3URYLGHDZRUNVKHHWWKDWGHPRQVWUDWHVKRZ\RXFRPSXWHG\RXUFRPSDQ\¶V* $
           H[SHQVHUDWLR,QFOXGHLQ\RXUUHSRUWHG* $H[SHQVHVDQDPRXQWIRUDGPLQLVWUDWLYH
           VHUYLFHVSHUIRUPHGRQ\RXUFRPSDQ\¶VEHKDOIE\LWVSDUHQWFRPSDQ\RURWKHU
           DIILOLDWHGSDUW\&RPSXWH* $H[SHQVHVRQDQDQQXDOEDVLVDVDUDWLRRIWRWDO
           FRPSDQ\ZLGH* $H[SHQVHVGLYLGHGE\FRVWRIJRRGVVROG &2*6 ,QFDOFXODWLQJ
           \RXUFRPSDQ\¶V* $UDWLRXVHWKHIXOO\HDU* $H[SHQVHDQG&2*6UHSRUWHGLQ
           \RXUFRPSDQ\¶VDXGLWHGILVFDO\HDUILQDQFLDOVWDWHPHQWVIRUWKHILVFDO\HDUWKDWPRVW
           FORVHO\FRUUHVSRQGVWRWKH325'HPRQVWUDWHKRZWKH* $H[SHQVHVDQGWKH&2*6
           XVHGLQWKHUDWLRUHFRQFLOHWR\RXUFRPSDQ\¶VDXGLWHGILVFDO\HDUILQDQFLDOVWDWHPHQWV
           7RFRPSXWHWKHSHUXQLWDPRXQWRI* $H[SHQVHPXOWLSO\WKH* $H[SHQVHUDWLR
           E\WKHSHUXQLW727&20IRUHDFKRIWKH&21180V

        3URYLGHDZRUNVKHHWWKDWGHPRQVWUDWHVKRZ\RXFRPSXWHG\RXUFRPSDQ\¶VQHW
           LQWHUHVWH[SHQVHUDWLR,I\RXUFRPSDQ\LVDPHPEHURIDFRQVROLGDWHGJURXSRI
           FRPSDQLHVFDOFXODWH\RXUILQDQFLDOH[SHQVHEDVHGRQWKHFRQVROLGDWHGDXGLWHGILVFDO
           \HDUILQDQFLDOVWDWHPHQWVRIWKHKLJKHVWFRQVROLGDWLRQOHYHODYDLODEOH,QFDOFXODWLQJ
           \RXUFRPSDQ\¶VQHWLQWHUHVWUDWLRXVHWKHIXOO\HDUQHWLQWHUHVWH[SHQVHDQG&2*6
           UHSRUWHGLQWKHFRQVROLGDWHGDXGLWHGILVFDO\HDUILQDQFLDOVWDWHPHQWVIRUWKHSHULRGWKDW
           PRVWFORVHO\FRUUHVSRQGVWRWKH325

          ,QFDOFXODWLQJQHWLQWHUHVWH[SHQVHIRU&23DQG&9LQFOXGHLQWHUHVWH[SHQVHUHODWLQJ
          WRERWKORQJDQGVKRUWWHUPERUURZLQJVPDGHE\\RXUFRPSDQ\5HGXFHWKHDPRXQW
          RILQWHUHVWH[SHQVHLQFXUUHGE\DQ\LQWHUHVWLQFRPHHDUQHGE\\RXUFRPSDQ\RQVKRUW
          WHUPLQYHVWPHQWVRILWVZRUNLQJFDSLWDO'HPRQVWUDWHWKHVKRUWWHUPQDWXUHRIWKH
          VKRUWWHUPLQWHUHVW'HPRQVWUDWHKRZWKHLQWHUHVWLQFRPHLQWHUHVWH[SHQVHDQG
          &2*6XVHGLQWKHUDWLRUHFRQFLOHWR\RXUFRPSDQ\¶VDXGLWHGILVFDO\HDUILQDQFLDO
          VWDWHPHQWV7RFRPSXWHWKHSHUXQLWDPRXQWRIQHWLQWHUHVWH[SHQVHPXOWLSO\WKHQHW
          LQWHUHVWH[SHQVHUDWLRE\WKHSHUXQLW727&20IRUHDFKRIWKH&21180V







      Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page213
                                                                  199ofof386
                                                                          363

                                                        '
                          Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


,9 ,QVWUXFWLRQVIRU6XEPLWWLQJ&23DQG&9'DWD)LOH

,QDFFRUGDQFHZLWKWKHLQVWUXFWLRQVSURYLGHGEHORZSURYLGHRQHFRPSXWHUGDWDILOHUHSRUWLQJWKH
FRVWVLQFXUUHGIRUWKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQ7KHILOHVKRXOGFRQWDLQSHUXQLWFRVW
LQIRUPDWLRQIRUWKHSURGXFWVVROGLQWKH86PDUNHWDQGWKHFRPSDULVRQPDUNHW,I\RXDUH
UHSRUWLQJDVLQJOHUHVSRQVHIRUPXOWLSOHDIILOLDWHVLQYROYHGZLWKWKHSURGXFWLRQRIWKH
PHUFKDQGLVHXQGHUFRQVLGHUDWLRQSHU,,(RQSDJH*RIWKH*HQHUDO,QVWUXFWLRQV
SURYLGHVHSDUDWHFRPSXWHUGDWDILOHVIRUHDFKDIILOLDWHGSURGXFHURIWKH08&DVZHOODVD
ZHLJKWHGDYHUDJHILOHFRPELQLQJDOODIILOLDWHGSURGXFHUV

,QVWUXFWLRQVUHJDUGLQJWKHVSHFLILFLQIRUPDWLRQUHTXLUHGWRFRPSOHWHHDFKGDWDILHOGIRUWKHFRVW
ILOHDUHSURYLGHGEHORZ³),(/'180%(5´LQFOXGHVWKHQXPEHUDQGGHVFULSWLYHQDPHRIWKH
ILHOGLQWKHFRPSXWHUGDWDILOH³),(/'1$0(´LQFOXGHVWKH³VKRUW´RUYDULDEOHQDPHIRUWKH
VXEPLWWHGKDUGFRS\SULQWRXWVRIWKHGDWDILOH³'(6&5,37,21´GHILQHVWKHGDWDWKDW\RXPXVW
UHSRUWLQWKHILHOGRIWKHFRPSXWHUGDWDILOH3URYLGHDWDEOHWKDWVKRZVIRUHDFKFRPSXWHUILHOG
WKHXQLWRIFXUUHQF\DQGWKHXQLWRIPHDVXUH

),(/'180%(5                     0DWFKLQJ&RQWURO1XPEHU

         ),(/'1$0(                  &21180

         '(6&5,37,21                 5HSRUWWKHXQLTXH&21180DVVLJQHGWRWKHSURGXFWVRQ
                                       WKHFRPSDULVRQPDUNHWVDOHVILOHIURPVHFWLRQ%RIWKLV
                                       TXHVWLRQQDLUHDQGWKH86PDUNHWVDOHVILOHIURPVHFWLRQ&
                                       RIWKLVTXHVWLRQQDLUH8QOHVVRWKHUZLVHLQVWUXFWHGE\WKH
                                       'HSDUWPHQWHQVXUHWKDW\RXUFRVWFRPSXWHUILOHFRQWDLQVD
                                       VHSDUDWHUHFRUGIRUHDFKXQLTXHSURGXFW&21180
                                       FRQWDLQHGLQ\RXUFRPSDULVRQPDUNHWDQG86PDUNHWVDOHV
                                       ILOHV
         
         
),(/'180%(56±Q              3URGXFW&KDUDFWHULVWLFV

         ),(/'1$0(                  9DULRXV1DPHV

         '(6&5,37,21                 5HSRUWHDFKRIWKHSURGXFWFKDUDFWHULVWLFVDVVSHFLILHGE\
                                       WKH'HSDUWPHQWLQILHOGVWKURXJKQRIWKHVHFWLRQ%
                                       DQGVHFWLRQ&TXHVWLRQQDLUHVLQVHSDUDWHILHOGV







 5HIHUWRWKH,QVWUXFWLRQVIRU6XEPLWWLQJ&RPSXWHU'DWDDW$SSHQGL[,,IRUWHFKQLFDOLQIRUPDWLRQUHJDUGLQJWKH
FRPSXWHUPHGLDUHTXLUHGE\WKH'HSDUWPHQW



           Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
        Case
         Case1:21-cv-00062-MAB
              1:21-cv-00327-N/A Document 21
                                         2 Filed
                                            Filed07/09/21
                                                  06/04/21 Page
                                                            Page214
                                                                 200ofof386
                                                                         363

                                                '
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


),(/'180%(5                    3URGXFWLRQ4XDQWLW\

     ),(/'1$0(                     352'47<

     '(6&5,37,21                     )RUHDFK&21180UHSRUWWKHTXDQWLW\SURGXFHGGXULQJ
                                       WKHFRVWFDOFXODWLRQSHULRG,I\RXUHSRUWD]HURRUQHJDWLYH
                                       SURGXFWLRQTXDQWLW\LQWKLVILHOGIRUDQ\&21180
                                       SURYLGHDQDUUDWLYHH[SODQDWLRQDQGDQH[DPSOHRIKRZ\RX
                                       FDOFXODWHGWKHFRUUHVSRQGLQJFRVW

    )LHOGVWKURXJK
    7KHVHILHOGVVKRXOGFRQWDLQLQIRUPDWLRQUHJDUGLQJWKHVSHFLILFFRVWHOHPHQWVLQFXUUHGWR
    SURGXFHWKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQ7KH&20LQFOXGHVPDWHULDOVDQGIDEULFDWLRQ
    FRVWVDFWXDOO\LQFXUUHGE\\RXUFRPSDQ\&DOFXODWHUHSRUWHG&23DQG&9ILJXUHVRQD
    ZHLJKWHGDYHUDJHEDVLVXVLQJWKH&21180VSHFLILFSURGXFWLRQTXDQWLW\UHJDUGOHVVRI
    PDUNHWVROGDVWKHZHLJKWLQJIDFWRU7KXVHDFK&21180VKRXOGEHDVVLJQHGRQO\RQH
    FRVWUHJDUGOHVVRIWKHPDUNHWRUPDUNHWVLQZKLFKWKHSURGXFW V ZHUHVROG,IPRUHWKDQRQH
    XQLTXHSURGXFWSURGXFHGDWDGRPHVWLFIDFLOLW\IDOOVZLWKLQWKHGHILQLWLRQRIDVSHFLILF
    &21180GHWHUPLQHILUVWWKHZHLJKWHGDYHUDJH&21180VSHFLILFFRVWVDWWKDWIDFLOLW\
    WKHQFDOFXODWHWKHFRPSDQ\ZLGHZHLJKWHGDYHUDJH&21180VSHFLILFFRVWVDWDOOIDFLOLWLHV
    ,I\RXKDYHDQ\TXHVWLRQVUHJDUGLQJKRZWRFRPSXWHWKHZHLJKWHGDYHUDJHFRVWRIWKH
    PHUFKDQGLVHXQGHUFRQVLGHUDWLRQQRWLI\WKH'HSDUWPHQWLQZULWLQJEHIRUHSUHSDULQJ\RXU
    UHVSRQVHWRWKLVVHFWLRQRIWKHTXHVWLRQQDLUH

),(/'180%(5                    'LUHFW0DWHULDO&RVWV

     ),(/'1$0(                     ',50$7

     '(6&5,37,21                     5HSRUWWKH\LHOGHG&21180VSHFLILFSHUXQLWGLUHFW
                                       PDWHULDOFRVWVLQFXUUHGWRSURGXFHWKHPHUFKDQGLVHXQGHU
                                       FRQVLGHUDWLRQ'LUHFWPDWHULDOFRVWVVKRXOGLQFOXGH
                                       WUDQVSRUWDWLRQFKDUJHVLPSRUWGXWLHVDQGRWKHUH[SHQVHV
                                       QRUPDOO\DVVRFLDWHGZLWKREWDLQLQJWKHPDWHULDOVWKDW
                                       EHFRPHDQLQWHJUDOSDUWRIWKHILQLVKHGSURGXFW([FOXGH
                                       IURP\RXUUHSRUWHGGLUHFWPDWHULDOFRVWVWKHDPRXQWRIDQ\
                                       LQWHUQDOWD[HVLPSRVHGRQWKHSXUFKDVHRIPDWHULDOVXVHGWR
                                       SURGXFHWKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQSeeILHOG
                                       IRULQVWUXFWLRQVRQUHSRUWLQJLQWHUQDOWD[HV
     
     
),(/'180%(5                    2WKHU'LUHFW0DWHULDO&RVWV

     ),(/'1$0(                     27+',50$7

     '(6&5,37,21                     5HSRUWWKH\LHOGHG&21180VSHFLILFSHUXQLWRWKHUGLUHFW
                                       PDWHULDOFRVWVLQFXUUHGWRSURGXFHWKHPHUFKDQGLVHXQGHU


        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page215
                                                             201ofof386
                                                                     363

                                           '
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


                                  FRQVLGHUDWLRQ2WKHUGLUHFWPDWHULDOVPD\LQFOXGHFRDWLQJV
                                  DWWDFKPHQWVHWF2WKHUGLUHFWPDWHULDOFRVWVVKRXOGLQFOXGH
                                  WUDQVSRUWDWLRQFKDUJHVLPSRUWGXWLHVDQGRWKHUH[SHQVHV
                                  QRUPDOO\DVVRFLDWHGZLWKREWDLQLQJWKHPDWHULDOVWKDW
                                  EHFRPHDQLQWHJUDOSDUWRIWKHILQLVKHGSURGXFW([FOXGH
                                  IURP\RXUUHSRUWHGGLUHFWPDWHULDOFRVWVWKHDPRXQWRIDQ\
                                  LQWHUQDOWD[HVLPSRVHGRQWKHSXUFKDVHRIPDWHULDOVXVHGWR
                                  SURGXFHWKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQSeeILHOG
                                  IRULQVWUXFWLRQVRQUHSRUWLQJLQWHUQDOWD[HV
     

),(/'180%(5               'LUHFW/DERU&RVWV
    
     ),(/'1$0(                ',5/$%
     
     '(6&5,37,21                5HSRUWWKH\LHOGHG&21180VSHFLILFSHUXQLWGLUHFWODERU
                                  FRVWVLQFXUUHGWRSURGXFHWKHPHUFKDQGLVHXQGHU
                                  FRQVLGHUDWLRQ'LUHFWODERULQFOXGHVWKHFRVWVLQFXUUHGIRU
                                  DOOSURGXFWLRQZRUNHUVLQVSHFWLRQWHVWLQJZRUNHUVUHOLHI
                                  ZRUNHUVDQGDOORWKHUZRUNHUVGLUHFWO\LQYROYHGLQ
                                  SURGXFLQJWKHPHUFKDQGLVH'LUHFWODERUFRQVLVWVRI\RXU
                                  ZRUNHUV¶EDVHSD\RYHUWLPHSD\LQFHQWLYHZDJHVVKLIW
                                  GLIIHUHQWLDOVERQXVHVDQGDOORWKHUIRUPRIZDJHVRU
                                  EHQHILWVSDLGWRWKHPE\\RXUFRPSDQ\ e.g.YDFDWLRQ
                                  KROLGD\VVLFNSD\LQVXUDQFHJRYHUQPHQWPDQGDWHGVRFLDO
                                  SURJUDPV 


),(/'180%(5               9DULDEOH2YHUKHDG&RVWV

     ),(/'1$0(                92+

     '(6&5,37,21                5HSRUWWKH\LHOGHG&21180VSHFLILFSHUXQLWYDULDEOH
                                  RYHUKHDGFRVWVLQFXUUHGWRSURGXFHWKHPHUFKDQGLVHXQGHU
                                  FRQVLGHUDWLRQ9DULDEOHRYHUKHDGFRVWVLQFOXGHWKRVH
                                  SURGXFWLRQFRVWVWKDWJHQHUDOO\YDU\LQWRWDOZLWKFKDQJHVLQ
                                  WKHYROXPHRIPHUFKDQGLVHSURGXFHGDWDJLYHQOHYHORI
                                  RSHUDWLRQV9DULDEOHRYHUKHDGFRVWVPD\LQFOXGHWKHFRVWV
                                  LQFXUUHGIRULQGLUHFWPDWHULDOVLQGLUHFWODERUXWLOLWLHVDQG
                                  RWKHUYDULDEOHRYHUKHDGFRVWV
     





    Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page216
                                                                202ofof386
                                                                        363

                                               '
                 Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


),(/'180%(5                   )L[HG2YHUKHDG&RVWV

     ),(/'1$0(                    )2+

     '(6&5,37,21                    5HSRUWWKH\LHOGHG&21180VSHFLILFSHUXQLWIL[HG
                                      RYHUKHDGFRVWVLQFXUUHGWRSURGXFHWKHPHUFKDQGLVHXQGHU
                                      FRQVLGHUDWLRQ)L[HGRYHUKHDGFRVWVLQFOXGHWKRVH
                                      SURGXFWLRQFRVWVWKDWJHQHUDOO\GRQRWYDU\LQWRWDOZLWK
                                      FKDQJHVLQWKHYROXPHRIPHUFKDQGLVHSURGXFHGDWDJLYHQ
                                      OHYHORIRSHUDWLRQV)L[HGRYHUKHDGFRVWVPD\LQFOXGHWKH
                                      FRVWVLQFXUUHGIRUEXLOGLQJRUHTXLSPHQWUHQWDO
                                      GHSUHFLDWLRQVXSHUYLVRU\ODERUSODQWSURSHUW\WD[HVDQG
                                      IDFWRU\DGPLQLVWUDWLYHFRVWV,QDGGLWLRQLQFOXGHLQIL[HG
                                      RYHUKHDGFRVWVUHVHDUFKDQGGHYHORSPHQW 5 ' FRVWV
                                      ZKLFKUHODWHVSHFLILFDOO\WRWKHPHUFKDQGLVHXQGHU
                                      FRQVLGHUDWLRQ

),(/'180%(5                   7RWDO&RVWRI0DQXIDFWXUH

     ),(/'1$0(                    727&20

     '(6&5,37,21                    5HSRUWWKH\LHOGHG&21180VSHFLILFSHUXQLWWRWDO&20
                                      LQFXUUHGWRSURGXFHWKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQ
                                      &RPSXWHWKLVDPRXQWDVWKHVXPRIGDWDILHOGVWKURXJK
                                      SOXVILHOG
         
    )LHOGVDQG
    7KHVHILHOGVVKRXOGFRQWDLQLQIRUPDWLRQUHJDUGLQJ* $H[SHQVHVDQGQHWLQWHUHVWH[SHQVH
    LQFXUUHGLQFRQQHFWLRQZLWKWKHJHQHUDORSHUDWLRQVRIWKHFRPSDQ\

),(/'180%(5                  *HQHUDODQG$GPLQLVWUDWLYH([SHQVHV

     ),(/'1$0(                    *1$

     '(6&5,37,21                    5HSRUWWKHSHUXQLW* $H[SHQVHVLQFXUUHGE\\RXU
                                      FRPSDQ\* $H[SHQVHVDUHWKRVHSHULRGH[SHQVHVZKLFK
                                      UHODWHLQGLUHFWO\WRWKHJHQHUDORSHUDWLRQVRIWKHFRPSDQ\
                                      UDWKHUWKDQGLUHFWO\WRWKHSURGXFWLRQSURFHVV* $
                                      H[SHQVHVLQFOXGHDPRXQWVLQFXUUHGIRUJHQHUDO5 '
                                      DFWLYLWLHVH[HFXWLYHVDODULHVDQGERQXVHVDQGRSHUDWLRQV
                                      UHODWLQJWR\RXUFRPSDQ\¶VFRUSRUDWHKHDGTXDUWHUV





        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
        Case
         Case1:21-cv-00062-MAB
              1:21-cv-00327-N/A Document 21
                                         2 Filed
                                            Filed07/09/21
                                                  06/04/21 Page
                                                            Page217
                                                                 203ofof386
                                                                         363

                                                '
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


),(/'180%(5                    1HW,QWHUHVW([SHQVH

     ),(/'1$0(                      ,17(;

     '(6&5,37,21                      5HSRUWWKHSHUXQLWQHWLQWHUHVWH[SHQVHLQFXUUHGE\\RXU
                                        FRPSDQ\

    )LHOG
    7KLVILHOGVKRXOGFRQWDLQLQIRUPDWLRQUHJDUGLQJWKHQHWSHUXQLWLQWHUQDOWD[HVLQFXUUHGRQDOO
    LQSXWV

),(/'180%(5                    ,QWHUQDO7D[HVRQ,QSXWV

     ),(/'1$0(                      7$;(6

     '(6&5,37,21                      5HSRUWWKHQHWSHUXQLWDPRXQWLQFXUUHGIRUDOOLQWHUQDO
                                        WD[HVRQSXUFKDVHVRILQSXWVZKLFKZHUHQRWUHIXQGHGRU
                                        SDLGE\WKHFXVWRPHU
         



                                                    
                                                    
                                                    




        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page218
                                                               204ofof386
                                                                       363
               Barcode:3663557-01
Last Revised May 19, 2017           A-588-874 REV - Admin Review 3/22/16 - 9/30/17


                                              
                                          6(&7,21(

                          &RVWRI)XUWKHU0DQXIDFWXUHRU$VVHPEO\
                               3HUIRUPHGLQWKH8QLWHG6WDWHV


,     *HQHUDO([SODQDWLRQ

7KLVVHFWLRQRIWKHDQWLGXPSLQJTXHVWLRQQDLUHSURYLGHVLQVWUXFWLRQVIRUUHSRUWLQJWKHFRVWV
LQFXUUHGIRUIXUWKHUPDQXIDFWXUHRUDVVHPEO\RIWKHVXEMHFWPHUFKDQGLVHLQWKH8QLWHG6WDWHV

,I\RXKDYHTXHVWLRQVFRQFHUQLQJDQ\SDUWRIWKHVHFWLRQ(TXHVWLRQQDLUH\RXDUHLQVWUXFWHGWR
FRQWDFWWKHRIILFLDOLQFKDUJH3OHDVHQRWHKRZHYHUWKDWUHTXHVWVE\\RXUFRPSDQ\WRDOWHUWKH
UHSRUWLQJRIWKHLQIRUPDWLRQUHTXHVWHGLQWKHVHFWLRQ(TXHVWLRQQDLUHPXVWEHVXEPLWWHGLQ
ZULWLQJWRWKH'HSDUWPHQW

$     &RVWRI)XUWKHU0DQXIDFWXUHRU$VVHPEO\

        )XUWKHUPDQXIDFWXUHRUDVVHPEO\FRVWVLQFOXGHDPRXQWVLQFXUUHGIRUGLUHFWPDWHULDOV
        ODERUDQGRYHUKHDGSOXVDPRXQWVIRUJHQHUDODQGDGPLQLVWUDWLYHH[SHQVHVLQWHUHVW
        H[SHQVHVDGGLWLRQDO86SDFNLQJH[SHQVHVDQGDOOFRVWVLQYROYHGLQPRYLQJWKH
        PHUFKDQGLVHXQGHUFRQVLGHUDWLRQ 08& IURPWKH86SRUWRIHQWU\WRWKHIXUWKHU
        PDQXIDFWXUHU7KHVXPPDWLRQRIWKH86IXUWKHUPDQXIDFWXULQJFRVWVWKDW\RXUHSRUWLQ
        UHVSRQVHWRWKLVVHFWLRQRIWKHTXHVWLRQQDLUHPXVWEHUHSRUWHGLQGDWDILHOGRI\RXU
        FRPSDQ\¶V86VDOHVOLVWLQJVXEPLWWHGLQUHVSRQVHWRVHFWLRQ&RIWKLVTXHVWLRQQDLUH

%     5HSRUWLQJ3HULRGIRU)XUWKHU0DQXIDFWXULQJ&RVWV

        7KHIXUWKHUPDQXIDFWXULQJFRVWVWKDW\RXUHSRUWVKRXOGEHFDOFXODWHGEDVHGRQWKHDFWXDO
        FRVWVLQFXUUHGE\\RXU86DIILOLDWH WKHFRPSDQ\ GXULQJWKHSHULRGRIUHYLHZ 325 RU
        UHYLHZ 325 DVUHFRUGHGXQGHULWVQRUPDODFFRXQWLQJV\VWHP,I\RXKDYHDQ\
        TXHVWLRQVUHJDUGLQJWKHDSSURSULDWHFRVWFDOFXODWLRQSHULRGIRUWKH08&SOHDVHQRWLI\
        WKH'HSDUWPHQWLQZULWLQJEHIRUHSUHSDULQJ\RXUUHVSRQVHWRWKLVVHFWLRQRIWKH
        TXHVWLRQQDLUH

&     :HLJKWHG$YHUDJH)XUWKHU0DQXIDFWXULQJ&RVWV

        ,I\RXIXUWKHUPDQXIDFWXUHGWKHVXEMHFWPHUFKDQGLVHDWPRUHWKDQRQH86IDFLOLW\\RX
        PXVWUHSRUWWKHZHLJKWHGDYHUDJHRIWKHIXUWKHUPDQXIDFWXULQJFRVWVIURPDOOVXFK
        IDFLOLWLHV7KHIXUWKHUPDQXIDFWXULQJFRVWVWKDW\RXUHSRUWVKRXOGEHFDOFXODWHGRQD
        ZHLJKWHGDYHUDJHEDVLVXVLQJDVWKHZHLJKWLQJIDFWRUWKHPRGHOVSHFLILFSURGXFWLRQ
        TXDQWLW\IRUWKHSURGXFWVROGLQWKH8QLWHG6WDWHV,I\RXKDYHDQ\TXHVWLRQVUHJDUGLQJ
        KRZWRFRPSXWHWKHZHLJKWHGDYHUDJHIXUWKHUPDQXIDFWXULQJFRVWVIRUWKHVXEMHFW





       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page219
                                                               205ofof386
                                                                       363

                                               (
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



       PHUFKDQGLVHSOHDVHQRWLI\WKH'HSDUWPHQWLQZULWLQJEHIRUHSUHSDULQJ\RXUUHVSRQVHWR
       WKLVVHFWLRQRIWKHTXHVWLRQQDLUH

,,    *HQHUDO,QIRUPDWLRQ

7KHSURGXFWLRQSURFHVVILQDQFLDODFFRXQWLQJDQGFRVWDFFRXQWLQJLQIRUPDWLRQUHTXHVWHGEHORZ
LVQHFHVVDU\IRUWKH'HSDUWPHQWWREHWWHUXQGHUVWDQG\RXUFRPSDQ\¶VRSHUDWLRQVLWVSURGXFWVDQG
SURGXFWLRQSURFHVVHVDQGLWVILQDQFLDODQGFRVWDFFRXQWLQJSUDFWLFHV:HWKHUHIRUHDVNWKDW\RX
SURYLGHFRPSOHWHDQGGHWDLOHGQDUUDWLYHUHVSRQVHVWRHDFKLWHPOLVWHGEHORZ

$     3URGXFWVDQG3URGXFWLRQ3URFHVV

        3URYLGHDGHVFULSWLRQRIWKHIXUWKHUPDQXIDFWXULQJSURFHVVHVSHUIRUPHGRQWKHVXEMHFW
        PHUFKDQGLVHVKLSSHGWRWKH8QLWHG6WDWHVDQGVROGWRWKHILUVWXQDIILOLDWHGFXVWRPHU
        <RXUGHVFULSWLRQVKRXOGDGGUHVVHDFKRIWKHLWHPVOLVWHGEHORZ

         'HVFULEHWKH86SURGXFWLRQIDFLOLWLHVXVHGWRIXUWKHUPDQXIDFWXUHWKHVXEMHFW
            PHUFKDQGLVHDQGSURYLGHWKHDGGUHVVRIHDFKIDFLOLW\,IIXUWKHUPDQXIDFWXULQJ
            RSHUDWLRQVWDNHSODFHDWPRUHWKDQRQHIDFLOLW\LGHQWLI\HDFKIDFLOLW\DQGGHVFULEHWKH
            SURGXFWLRQDFWLYLWLHVWKDWWDNHSODFHDWHDFKIDFLOLW\

         ,GHQWLI\DOO08&DQG1RQ08&SURGXFWVPDQXIDFWXUHGXVLQJWKHVDPHSURGXFWLRQ
            IDFLOLWLHVXVHGWRIXUWKHUPDQXIDFWXUHWKHVXEMHFWPHUFKDQGLVH

         3URYLGHDIORZFKDUWWKDWGHWDLOVWKHFRPSOHWHSURGXFWLRQSURFHVVIRUDOORIWKH
            UHSRUWHGIXUWKHUPDQXIDFWXUHGHQGSURGXFWVVROGLQWKH867KLVVKRXOGLQFOXGH
            GHVFULSWLRQVRIHDFKVWDJHRISURGXFWLRQDQGWKHORFDWLRQVRISULPDU\FRVWFHQWHUV,W
            PXVWDOVRH[SODLQZKHWKHU WKHLPSRUWHGSURGXFWVWD\VHVVHQWLDOO\LQWDFWDQGLVRQO\
            HQKDQFHG WKHLPSRUWHGSURGXFWLVDVVHPEOHGZLWKRWKHUFRPSRQHQWV WKH
            LPSRUWHGSURGXFWLVVSOLWLQWRPRUHWKDQRQHHQGSURGXFWRU PRUHWKDQRQH
            LPSRUWHGSURGXFWLVFRPELQHGWRJHWKHULQWRRQHHQGSURGXFW

         3URYLGHDGHVFULSWLRQRIKRZWKHFRPSDQ\NHHSVDFFRXQWRISURFHVVLQJ\LHOGVRU
            ORVVHVWKURXJKRXWWKHIXUWKHUPDQXIDFWXULQJSURGXFWLRQSURFHVV,QGLFDWHHDFKVWDJH
            LQWKHSURGXFWLRQSURFHVVZKHUHSURFHVVLQJ\LHOGVDUHPHDVXUHG

         /LVWWKHLQSXWVXVHGWRIXUWKHUPDQXIDFWXUHWKHVXEMHFWPHUFKDQGLVHLQFOXGLQJ
            VSHFLILFW\SHVRIUDZPDWHULDOVODERUHOHFWULFLW\RURWKHUSRZHUVXSSO\PDFKLQHU\
            DQGHTXLSPHQWDQGVXEFRQWUDFWRUVHUYLFHV

         ,GHQWLI\DOOLQSXWVRUVHUYLFHVWKDWZHUHSXUFKDVHGIURPDQDIILOLDWHGSDUW\ i.e.
            DIILOLDWHGSHUVRQ )RUHDFKLQSXWUHFHLYHGIURPDQDIILOLDWHGSDUW\SURYLGHWKHQDPH
            RIWKHDIILOLDWHGSDUW\DQGVWDWHWKHQDWXUHRIWKHDIILOLDWLRQ

         )RULQSXWVUHFHLYHGIURPDIILOLDWHGSDUWLHVDQGXVHGWRIXUWKHUPDQXIDFWXUHWKH08&




       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page220
                                                               206ofof386
                                                                       363

                                               (
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



          GXULQJWKHFRVWFDOFXODWLRQSHULRGSURYLGHWKHIROORZLQJLQIRUPDWLRQ



                  D WKHWRWDO325YROXPHDQGYDOXHSXUFKDVHGIURPHDFKDIILOLDWHGDQG
                      XQDIILOLDWHGSDUW\GXULQJWKHVDPHSHULRG DOVRVKRZWKHSHUXQLWDYHUDJH
                      IURPHDFK 

                  E LIWKHLQSXWZDVQRWSXUFKDVHGGLUHFWO\IURPDQXQDIILOLDWHGSDUW\EXWWKH
                      DIILOLDWHGVXSSOLHUVHOOVWKHLGHQWLFDOLQSXWWRRWKHUXQDIILOLDWHGSXUFKDVHUV
                      SURYLGHWKHWRWDO325YROXPHDQGYDOXH DQGXQLWSULFHSDLG IRUWKHLQSXW
                      VROGWRWKHXQDIILOLDWHGSXUFKDVHU


%    )LQDQFLDO$FFRXQWLQJ6\VWHPVDQG3ROLFLHV

       'HVFULEH\RXUFRPSDQ\¶VILQDQFLDODFFRXQWLQJSUDFWLFHVDQGWKHV\VWHPLWXVHVWR
       DFFXPXODWHDQGVXPPDUL]HDFFRXQWLQJGDWDIRUSXUSRVHVRISUHSDULQJILQDQFLDO
       VWDWHPHQWV<RXUGHVFULSWLRQVKRXOGDGGUHVVHDFKRIWKHLWHPVOLVWHGEHORZ
       
        6WDWHZKHWKHU\RXUFRPSDQ\¶VILQDQFLDODFFRXQWLQJSUDFWLFHVDUHLQDFFRUGDQFHZLWK
           JHQHUDOO\DFFHSWHGDFFRXQWLQJSULQFLSOHV *$$3 LQWKH8QLWHG6WDWHV
       
        3URYLGHDQDUUDWLYHDQGIORZFKDUWLOOXVWUDWLQJWKHFRPSDQ\¶VEDVLFILQDQFLDO
           DFFRXQWLQJERRNVDQGUHFRUGNHHSLQJV\VWHP
       
        'HVFULEHKRZGDWDIURPWKHFRPSDQ\¶VILQDQFLDODFFRXQWLQJV\VWHPDUHVXPPDUL]HG
           LQLWVILQDQFLDOVWDWHPHQWV
       
&    &RVW$FFRXQWLQJ

       3URYLGHQDUUDWLYHUHVSRQVHVWRWKHIROORZLQJTXHVWLRQVDVWKH\UHODWHWRHDFKDIILOLDWHWKDW
       SHUIRUPVIXUWKHUPDQXIDFWXULQJRIWKHVXEMHFWPHUFKDQGLVH7KLVLQIRUPDWLRQZLOO
       SURYLGHXVZLWKDQXQGHUVWDQGLQJRIWKHFRVWDFFRXQWLQJV\VWHPXVHGE\WKHFRPSDQ\LQ
       LWVQRUPDOFRXUVHRIEXVLQHVV

        6WDWHZKHWKHUWKHFRPSDQ\¶VFRVWDFFRXQWLQJV\VWHPDFFXPXODWHVFRVWVIRUWKH
           VXEMHFWPHUFKDQGLVHEDVHGRQWKHDFWXDOSURGXFWLRQFRVWVLQFXUUHGRQVWDQGDUGRU
           EXGJHWHGFRVWV3URYLGHDQDUUDWLYHGHVFULELQJWKHFRPSDQ\¶VFRVWDFFRXQWLQJ
           V\VWHPDQGKRZLWLVXVHGWRFODVVLI\DOORFDWHDJJUHJDWHDQGUHFRUGWKHFRVWV
           LQFXUUHGWRIXUWKHUPDQXIDFWXUHWKHVXEMHFWPHUFKDQGLVH<RXUGHVFULSWLRQVKRXOGEH
           SURYLGHGLQQDUUDWLYHIRUPDQGVKRXOGLQFOXGHDIORZFKDUWWKDW  LOOXVWUDWHVKRZ
           WKHV\VWHPUHFRUGVDQGUHSRUWVFRVWVIRUWKHPHUFKDQGLVHWKURXJKRXWWKHSURGXFWLRQ
           SURFHVVDQG  VKRZVWKHYDULRXVVXEVLGLDU\FRVWOHGJHUVPDLQWDLQHGXQGHUWKH
           V\VWHPDQGKRZWKH\UHFRQFLOHWRWKHFRPSDQ\¶VQRUPDOILQDQFLDOVWDWHPHQWGDWD




       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page221
                                                               207ofof386
                                                                       363

                                               (
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




         3URYLGHDOLVWRIDOOGLUHFWLQGLUHFWDQGFRPPRQFRVWFHQWHUVDQGWKHLUFRUUHVSRQGLQJ
            FRVWFHQWHUFRGHV5HIHUHQFLQJ,,$DERYHEULHIO\GHVFULEHWKHRSHUDWLRQVWKDWWDNH
            SODFHDWHDFKRIWKHVHFRVWFHQWHUV)RUGLUHFWFRVWFHQWHUVGHVFULEHKRZWKH
            SURGXFWLRQFRVWVDUHDFFXPXODWHGDQGFKDUJHGWRWKHPHUFKDQGLVHSURGXFHG)RU
            LQGLUHFWDQGFRPPRQFRVWFHQWHUVGHVFULEHKRZWKHFRVWVLQFXUUHGDUHDFFXPXODWHG
            DQGDOORFDWHGWRWKHGLUHFWFRVWFHQWHUV

         'HVFULEHWKHOHYHORISURGXFWVSHFLILFLW\RYHUZKLFKWKHFRPSDQ\¶VFRVWDFFRXQWLQJ
            V\VWHPQRUPDOO\FDSWXUHVSURGXFWLRQFRVWV([SODLQKRZWKHSURGXFWVSHFLILFFRVWV
            DVUHFRUGHGLQWKHFRPSDQ\¶VQRUPDODFFRXQWLQJV\VWHPFRPSDUHWRWKHSURGXFW
            VSHFLILFFRVWVUHSRUWHGIRUIXUWKHUPDQXIDFWXULQJ

         ,IWKHFRPSDQ\¶VFRVWDFFRXQWLQJV\VWHPLVEDVHGRQVWDQGDUGRUEXGJHWHGFRVWVWKHQ
            SURYLGHWKHIROORZLQJLQIRUPDWLRQ

               D WKHYDULDQFHVUHFRUGHGXQGHUWKHFRPSDQ\¶VFRVWDFFRXQWLQJV\VWHPDQGKRZ
                   WKH\DUHXVHGE\PDQDJHPHQWLQWKHQRUPDOFRXUVHRIEXVLQHVV IRUHDFK
                   YDULDQFHLGHQWLI\WKHOHYHORISURGXFWVSHFLILFLW\IRUZKLFKWKHYDULDQFHLV
                   PHDVXUHG 

               E WKHSHULRGIRUZKLFKWKHFRPSDQ\FRPSXWHVDQGUHFRUGVHDFKYDULDQFH

               F WKHPHWKRGVXVHGWRGHYHORSHDFKYDULDQFHXVHGLQWKHFRPSDQ\¶VFRVW
                   DFFRXQWLQJV\VWHP

               G WKHIUHTXHQF\ZLWKZKLFKWKHFRPSDQ\UHYLVHVLWVVWDQGDUGRUEXGJHWHGFRVWV
                   LQFOXGLQJWKHGDWHRQZKLFKWKHODWHVWUHYLVLRQZDVPDGHDQG
               
               H WKHGLVSRVLWLRQRIIDYRUDEOHRUXQIDYRUDEOHYDULDQFHV LQFOXGLQJXQGHURU
                   RYHUDSSOLHGRYHUKHDG UHVXOWLQJIURPSURGXFWLRQRSHUDWLRQVGXULQJHDFK
                   DFFRXQWLQJSHULRG e.g.FKDUJHWRFRVWRIVDOHVSURUDWHEHWZHHQFRVWRIVDOHV
                   DQGLQYHQWRU\EDODQFHV 

         /LVWDQGGHVFULEHDOOSURGXFWLRQFRVWVLQFXUUHGE\WKHFRPSDQ\WKDWDUHYDOXHG
            GLIIHUHQWO\IRUFRVWDFFRXQWLQJSXUSRVHVWKDQIRUILQDQFLDODFFRXQWLQJSXUSRVHV



,,, 5HVSRQVH0HWKRGRORJ\

7KHSHUXQLWIXUWKHUPDQXIDFWXULQJFRVWILJXUHVWKDW\RXSURYLGHLQUHVSRQVHWRWKLVVHFWLRQRIWKH
TXHVWLRQQDLUHPXVWUHFRQFLOHWRWKHDFWXDOFRVWVUHSRUWHGLQWKHFRPSDQ\¶VFRVWDFFRXQWLQJ
V\VWHPDQGWRDFFRXQWLQJUHFRUGVXVHGE\WKHFRPSDQ\WRSUHSDUHLWVILQDQFLDOVWDWHPHQWV,IWKH
FRPSDQ\QRUPDOO\XVHVDFRVWDFFRXQWLQJV\VWHPEDVHGRQDFWXDOFRVWV\RXVKRXOGXVHWKDW




       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page222
                                                               208ofof386
                                                                       363

                                               (
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



V\VWHPIRUSXUSRVHVRIFRPSXWLQJ\RXUVXEPLWWHGIXUWKHUPDQXIDFWXULQJFRVWDPRXQWV
6LPLODUO\LIWKHFRPSDQ\XVHVDVWDQGDUGFRVWDFFRXQWLQJV\VWHP\RXVKRXOGXVHWKDWV\VWHPIRU
SXUSRVHVRIFRPSXWLQJIXUWKHUPDQXIDFWXULQJFRVWV,QVXFKFDVHKRZHYHU\RXPXVWDOVRHQVXUH
WKDW\RXKDYHDOORFDWHGWRWKHIXUWKHUPDQXIDFWXULQJFRVWVDOOYDULDQFHVUHVXOWLQJIURPGLIIHUHQFHV
EHWZHHQVWDQGDUGDQGDFWXDOSURGXFWLRQFRVWV

:KLOHLWPD\EHQHFHVVDU\WRDGMXVWWKRVHFRVWVWRFRPSO\ZLWKFHUWDLQUHSRUWLQJUHTXLUHPHQWV
\RXPXVWSURYLGHWKHUHDVRQVIRUHDFKGHSDUWXUHIURP\RXUQRUPDOERRNVDQGUHFRUGV,I\RXGR
QRWLQWHQGWRXVHWKHFRPSDQ\¶VQRUPDODFFRXQWLQJV\VWHPDQGFRVWDOORFDWLRQPHWKRGVWR
FRPSXWHIXUWKHUPDQXIDFWXULQJFRVWIRUWKHVXEMHFWPHUFKDQGLVH\RXPXVWQRWLI\WKH'HSDUWPHQW
LQZULWLQJEHIRUHSUHSDULQJ\RXUUHVSRQVHWRWKLVVHFWLRQRIWKHTXHVWLRQQDLUH

6XEPLWHOHFWURQLFYHUVLRQVLQ([FHOIRUPDWRIDOOZRUNVKHHWVSURYLGHGLQUHVSRQVHWRWKLV
VXSSOHPHQWDOVHFWLRQ'TXHVWLRQQDLUH

$     'HVFULSWLRQRI5HVSRQVH0HWKRGRORJ\

        3URYLGHDQDUUDWLYHGHVFULSWLRQRIWKHPHWKRGRORJ\WKDW\RXXVHGWRFRPSXWHWKH
        FRPSDQ\¶VVXEPLWWHGIXUWKHUPDQXIDFWXULQJFRVWV<RXUGHVFULSWLRQVKRXOGDGGUHVVLWHPV
        OLVWHGEHORZ
        
         'HVFULEHKRZ\RXXVHGWKHFRPSDQ\¶VQRUPDOFRVWDQGILQDQFLDODFFRXQWLQJUHFRUGV
             WRFRPSXWHWKHSHUXQLWIXUWKHUPDQXIDFWXULQJFRVWILJXUHVUHSRUWHGLQUHVSRQVHWRWKLV
             VHFWLRQRIWKHTXHVWLRQQDLUH,QFOXGHLQ\RXUGHVFULSWLRQDGLVFXVVLRQRIKRZ\RX
             XVHGWKHFRPSDQ\¶VDFFRXQWLQJV\VWHPDQGDFWXDOFRVWDQGILQDQFLDODFFRXQWLQJGDWD
             WRFRPSXWHHDFKRIWKHIROORZLQJFRVWHOHPHQWVUHODWLQJWRWKHVXEPLWWHGIXUWKHU
             PDQXIDFWXULQJFRVWILJXUHV

                 D GLUHFWPDWHULDOV
                 E GLUHFWODERU
                 F IDFWRU\RYHUKHDG SURYLGHDOLVWRIWKHFRVWFDWHJRULHVWKDWFRPSULVH\RXU
                     VXEPLWWHGIDFWRU\RYHUKHDGFRVWILJXUHV 
                 G \LHOGORVV
                 H UHVHDUFKDQGGHYHORSPHQW 5 ' FRVWV
                 I JHQHUDODQGDGPLQLVWUDWLYHH[SHQVHV LQFOXGLQJDOLVWRIDOOPLVFHOODQHRXV
                     LQFRPHDQGH[SHQVHLWHPV DQG
                 J QHWLQWHUHVWH[SHQVH LQFOXGLQJDOLVWRIDOOLQWHUHVWLQFRPHDQGH[SHQVHLWHPV
                     DQGRWKHUILQDQFLQJDPRXQWVXVHGWRFRPSXWHQHWLQWHUHVWH[SHQVH 

         /LVWDQGGHVFULEHLQGHWDLODOOGLIIHUHQFHVEHWZHHQFRVWVFRPSXWHGXQGHUWKH
             FRPSDQ\¶VQRUPDOFRVWDQGILQDQFLDODFFRXQWLQJV\VWHPVDQGWKHFRVWVVXEPLWWHGLQ
             UHVSRQVHWRWKLVVHFWLRQRIWKHTXHVWLRQQDLUH,QFOXGHLQ\RXUGHVFULSWLRQWKHUHDVRQV
             ZK\LWZDVQHFHVVDU\IRU\RXWRGHSDUWIURPWKHFRPSDQ\¶VQRUPDODFFRXQWLQJ
             SUDFWLFHVFRPSXWHWKHVXEPLWWHGIXUWKHUPDQXIDFWXUHFRVWV





       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page223
                                                                  209ofof386
                                                                          363

                                                         (
                          Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



%         5HFRQFLOLDWLRQ
            
            3URYLGHVXPPDU\WULDOEDODQFHVIRUWKH325DQGILVFDO\HDU3URYLGHDZRUNVKHHW
            UHFRQFLOLQJDOOLWHPVRQWKHILVFDO\HDULQFRPHVWDWHPHQW e.g.UHYHQXHVFRVWRIVDOHV
            VHOOLQJDQGDGPLQLVWUDWLYHH[SHQVHVDQGQRQRSHUDWLQJH[SHQVHV LQWKHDXGLWHGILQDQFLDO
            VWDWHPHQWVWRWKHWRWDOFRVWVLQWKHILQDQFLDODFFRXQWLQJV\VWHP i.e.WKHVXPPDU\WULDO
            EDODQFH 'HVFULEHDQGTXDQWLI\HDFKUHFRQFLOLQJLWHP
            
            3URYLGHDUHFRQFLOLDWLRQGHPRQVWUDWLQJKRZWKHH[WHQGHGSHUXQLWIXUWKHUPDQXIDFWXULQJ
            FRVWVUHFRQFLOHWRWKHDFWXDOFRVWVUHFRUGHGLQWKHFRPSDQ\¶VDFFRXQWLQJV\VWHP HJ
            VXPPDU\WULDOEDODQFH DQGWRDFFRXQWLQJUHFRUGVXVHGE\WKHFRPSDQ\WRSUHSDUHLWV
            ILQDQFLDOVWDWHPHQWV([SODLQDOOUHFRQFLOLQJLWHPV

&         :RUNVKHHWV

            3URYLGHWKHZRUNVKHHWVUHTXHVWHGEHORZWKDWLOOXVWUDWHKRZ\RXUFRPSDQ\FDOFXODWHGWKH
            SHUXQLWIXUWKHUPDQXIDFWXULQJFRVWVVXEPLWWHGLQUHVSRQVHWRWKLVVHFWLRQRIWKH
            TXHVWLRQQDLUH
            
             )RUWKHIXUWKHUPDQXIDFWXUHGSURGXFWZLWKWKHKLJKHVW86PDUNHWVDOHVYROXPH
                GXULQJWKH325SURYLGHZRUNVKHHWVWKDWGHPRQVWUDWHKRZ\RXUFRPSDQ\FRPSXWHG
                GLUHFWPDWHULDOV RWKHUWKDQWKHLPSRUWHGVXEMHFWPHUFKDQGLVH GLUHFWODERUIL[HGDQG
                YDULDEOHRYHUKHDGFRVWVDQG\LHOGORVVIRUWKHVXEPLWWHGIXUWKHUPDQXIDFWXULQJFRVW
                ILJXUH V ,I\RXUFRPSDQ\UHOLHVRQDVWDQGDUGFRVWDFFRXQWLQJV\VWHPWKH
                ZRUNVKHHWVWKDW\RXSUHSDUHVKRXOGVKRZWKHEXLOGXSRIWKHVWDQGDUGFRVWVDQGKRZ
                \RXDOORFDWHGDQ\FRVWYDULDQFHVLQGHULYLQJDFWXDOSURGXFWLRQFRVWV,I\RXUFRPSDQ\
                UHOLHVRQDQDFWXDOFRVWDFFRXQWLQJV\VWHPWKHZRUNVKHHWVWKDW\RXSUHSDUHVKRXOG
                VKRZKRZ\RXDFFXPXODWHGFRVWVDWHDFKVWDJHDQGDOORFDWHGWKHFRVWVWRLQGLYLGXDO
                SURGXFWV,IWKHIXUWKHUPDQXIDFWXUHGSURGXFWVYDU\VLJQLILFDQWO\SURYLGHVRPH
                DGGLWLRQDOH[DPSOHVIRUPDMRUW\SHVRISURGXFWV

             3URYLGHDZRUNVKHHWWKDWGHPRQVWUDWHVKRZ\RXFRPSXWHG\RXUFRPSDQ\¶VJHQHUDO
                DQGDGPLQLVWUDWLYH * $ H[SHQVHUDWLR7KHZRUNVKHHWWKDW\RXSURYLGHVKRXOG
                GHPRQVWUDWHKRZWKH* $H[SHQVHVXVHGIRU\RXUUDWLRFDOFXODWLRQUHFRQFLOHWR\RXU
                FRPSDQ\¶VILQDQFLDOVWDWHPHQWV'HPRQVWUDWHWKDWWKHDOORFDWLRQSURSHUO\DOORFDWHV
                * $WRDOOSURGXFWV

             3URYLGHDZRUNVKHHWWKDWGHPRQVWUDWHVKRZ\RXFRPSXWHG\RXUFRPSDQ\¶VQHW
                LQWHUHVWH[SHQVHUDWLR7KHLQWHUHVWH[SHQVHUDWHVKRXOGEHFDOFXODWHGIURPWKHKLJKHVW
                OHYHOFRQVROLGDWHGILQDQFLDOVWDWHPHQWVLQZKLFKWKHFRPSDQ\LVUHSRUWHG7KH
                ZRUNVKHHWWKDW\RXSURYLGHVKRXOGGHPRQVWUDWHKRZWKHLQWHUHVWLQFRPHDQGH[SHQVH



 7KLVZRUNVKHHWVKRXOGFURVVUHIHUHQFHHDFKDFFRXQWRQWKHVXPPDU\WULDOEDODQFHWRWKHFRUUHVSRQGLQJ
VXPPDUL]HGOLQHLWHPRQWKHLQFRPHVWDWHPHQW




            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page224
                                                               210ofof386
                                                                       363

                                               (
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



           ILJXUHVXVHGIRU\RXUUDWLRFDOFXODWLRQUHFRQFLOHWR\RXUFRPSDQ\¶VILQDQFLDO
           VWDWHPHQWV'HPRQVWUDWHWKDWWKHDOORFDWLRQSURSHUO\DOORFDWHVLQWHUHVWH[SHQVHWRDOO
           SURGXFWV
           

,9 ,QVWUXFWLRQVIRU6XEPLWWLQJ)XUWKHU0DQXIDFWXULQJ&RVW'DWD)LOH

,QDFFRUGDQFHZLWKWKHLQVWUXFWLRQVSURYLGHGEHORZSUHSDUHDFRPSXWHUILOHUHSRUWLQJWKHFRVWV
LQFXUUHGWRIXUWKHUPDQXIDFWXUHWKHVXEMHFWPHUFKDQGLVHLQWKH8QLWHG6WDWHV,QVWUXFWLRQV
UHJDUGLQJWKHVSHFLILFLQIRUPDWLRQUHTXLUHGWRFRPSOHWHHDFKGDWDILHOGIRUWKHIXUWKHU
PDQXIDFWXULQJFRVWILOHDUHSURYLGHGEHORZ7KHVHLQVWUXFWLRQVFRPELQHWKHTXHVWLRQQDLUHZLWK
WKHFRPSXWHUGDWDILOHIRUPDW),(/'180%(5LQFOXGHVWKHQXPEHUDQGGHVFULSWLYHQDPHRI
WKHILHOGLQWKHFRPSXWHUGDWDILOH),(/'1$0(LQFOXGHVWKHVKRUWRUYDULDEOHQDPHIRUWKH
VXEPLWWHGKDUGFRS\SULQWRXWVRIWKHGDWDILOH'(6&5,37,21GHILQHVWKHGDWDWKDW\RXPXVW
UHSRUWLQWKHILHOGRIWKHFRPSXWHUGDWDILOH

  )LHOGVWKURXJK
  )RUHDFKILOHUHFRUGUHSRUWLQWKHVHILHOGVWKHSURGXFWFRGHIRUHDFKIXUWKHUPDQXIDFWXUHG
  SURGXFWDQGWKHPDWFKLQJFRQWUROQXPEHUIRUHDFKXQLTXHPRGHORIWKHVXEMHFWPHUFKDQGLVH
  WKDWZDVIXUWKHUPDQXIDFWXUHGLQWKH8QLWHG6WDWHV7KLVLQIRUPDWLRQVKRXOGDOORZWKH
  'HSDUWPHQWWRPDWFKWKHGHWDLOHGIXUWKHUPDQXIDFWXULQJFRVWGDWDWRWKHWRWDOIXUWKHU
  PDQXIDFWXULQJFRVWGDWDSURYLGHGLQ\RXUUHVSRQVHWRVHFWLRQ&RIWKLVTXHVWLRQQDLUH

),(/'180%(5              &RPSOHWH3URGXFW&RGH

        ),(/'1$0(            352'&2'8

        '(6&5,37,21           5HSRUWWKHFRPPHUFLDOSURGXFWFRGHDVVLJQHGE\WKHFRPSDQ\LQ
                                WKHQRUPDOFRXUVHRIEXVLQHVVWRWKHVSHFLILFIXUWKHUPDQXIDFWXUHG
                                SURGXFWVROGLQWKH8QLWHG6WDWHV

),(/'180%(5              0DWFKLQJ&RQWURO1XPEHU

        ),(/'1$0(            &211808

        '(6&5,37,21           5HSRUWWKHXQLTXHFRQWUROQXPEHUDVVLJQHGWRWKHVXEMHFW
                                PHUFKDQGLVH DVLPSRUWHG IURPWKH86VDOHVILOHVLQ\RXU
                                UHVSRQVHWRVHFWLRQ&RIWKLVTXHVWLRQQDLUH8QOHVVRWKHUZLVH
                                LQVWUXFWHGE\WKH'HSDUWPHQW\RXVKRXOGHQVXUHWKDW\RXUIXUWKHU
                                PDQXIDFWXULQJFRVWFRPSXWHUILOHFRQWDLQVDUHFRUGIRUHDFKXQLTXH
                                SURGXFWFRQWUROQXPEHUFRQWDLQHGLQWKH86VDOHVILOHZKLFK
                                UHTXLUHGIXUWKHUPDQXIDFWXULQJLQWKH8QLWHG6WDWHV







       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
        Case
         Case1:21-cv-00062-MAB
              1:21-cv-00327-N/A Document 21
                                         2 Filed
                                            Filed07/09/21
                                                  06/04/21 Page
                                                            Page225
                                                                 211ofof386
                                                                         363

                                                 (
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



),(/'180%(5               3URGXFWLRQ4XDQWLW\

     ),(/'1$0(                352'47<

     '(6&5,37,21               5HSRUWWKHTXDQWLW\SURGXFHGRI352'&2'8GXULQJWKHFRVW
                                 FDOFXODWLRQSHULRG

    )LHOGVWKURXJK
    ,QFHUWDLQFLUFXPVWDQFHVLWPD\EHQHFHVVDU\WRXVHWKHVHILHOGVWRSURYLGHDVHSDUDWH
    LGHQWLI\LQJYDULDEOH V ZKLFKZLOOOLQNWKHVDOHRIHDFKSURGXFWZKLFKLVIXUWKHUPDQXIDFWXUHG
    LQWKH86WRWKHSURGXFW V DVLPSRUWHG)RUH[DPSOHLIWKHFRPSDQ\LPSRUWVPXOWLSOH
    SDUWVZKLFKDUHDVVHPEOHGLQWRDVLQJOHSURGXFWVROGLQWKH86WKLVILHOGZRXOGEHXVHGWR
    UHSRUWDFRGHZKLFKZLOOVSHFLILFDOO\LGHQWLI\WKHVHSDUWVWRWKH86VDOH,IDVLQJOHSURGXFW
    LVLPSRUWHGDQGWKHQIXUWKHUPDQXIDFWXUHGLQWRPXOWLSOH86SURGXFWVWKHVDOHRIHDFKRI
    WKHVH86SURGXFWVPXVWEHOLQNHGWRWKHVLQJOHLPSRUWHGSURGXFW7KHYDULDEOH V UHSRUWHG
    LQWKLVILHOGVKRXOGDOVRDSSHDULQWKHFRPSDQ\¶V86VDOHVGDWDEDVHUHSRUWHGLQUHVSRQVHWR
    VHFWLRQ&RIWKHTXHVWLRQQDLUH

),(/'180%(5               /LQNLQJ9DULDEOHV

     ),(/'1$0(                /,1.9$5

     '(6&5,37,21               5HSRUWWKHLGHQWLI\LQJYDULDEOHZKLFKZLOOOLQNWKHIXUWKHU
                                 PDQXIDFWXULQJFRVWUHFRUGWRWKHFRUUHVSRQGLQJVDOHRUVDOHVLQWKH
                                 86VDOHVILOH

    )LHOGVWKURXJK
    7KHVHILHOGVVKRXOGFRQWDLQLQIRUPDWLRQUHJDUGLQJWKHVSHFLILFFRVWHOHPHQWVLQFXUUHGWR
    IXUWKHUPDQXIDFWXUHWKHVXEMHFWPHUFKDQGLVHLQWKH8QLWHG6WDWHV7KHIXUWKHUPDQXIDFWXULQJ
    FRVWVLQFOXGHGLUHFWPDWHULDOVDQGIDEULFDWLRQFRVWVDFWXDOO\LQFXUUHGE\WKHFRPSDQ\,IWKH
    FRPSDQ\SHUIRUPHGIXUWKHUPDQXIDFWXULQJRSHUDWLRQVIRUWKHVXEMHFWPHUFKDQGLVHDWPRUH
    WKDQRQHIDFLOLW\WKHDPRXQWVUHSRUWHGIRU&20VKRXOGEHEDVHGRQWKHZHLJKWHGDYHUDJH
    PDQXIDFWXULQJFRVWVIURPDOOIDFLOLWLHV

),(/'180%(5               'LUHFW0DWHULDOV&RVW

     ),(/'1$0(                )850$7

     '(6&5,37,21               5HSRUWWKHFRVWVLQFXUUHGIRUGLUHFWPDWHULDOVXVHGWRIXUWKHU
                                 PDQXIDFWXUHWKHVXEMHFWPHUFKDQGLVHQRWWKHVXEMHFWPHUFKDQGLVH
                                 LWVHOI7KLVVKRXOGLQFOXGHWUDQVSRUWDWLRQFKDUJHVDQGRWKHU
                                 H[SHQVHVQRUPDOO\DVVRFLDWHGZLWKREWDLQLQJWKHPDWHULDOVWKDW
                                 EHFRPHDQLQWHJUDOSDUWRIWKHILQLVKHGSURGXFWVROGLQWKH8QLWHG
                                 6WDWHV'LUHFWPDWHULDOVFRVWVLQFOXGHRQO\WKHFRVWVLQFXUUHGIRU
                                 PDWHULDOVDGGHGLQWKH8QLWHG6WDWHVDQGQRWWKHFRVWRIWKH



         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
        Case
         Case1:21-cv-00062-MAB
              1:21-cv-00327-N/A Document 21
                                         2 Filed
                                            Filed07/09/21
                                                  06/04/21 Page
                                                            Page226
                                                                 212ofof386
                                                                         363

                                                 (
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                               LPSRUWHGVXEMHFWPHUFKDQGLVH+RZHYHULQDGGLWLRQWRWKHFRVWRI
                               DOOGLUHFWPDWHULDOVDGGHGLQWKH8QLWHG6WDWHV\RXVKRXOGLQFOXGH
                               LQWKLVILHOGWKHFRVWVLQFXUUHGIRUDOOPRYHPHQWFKDUJHVLQFXUUHGWR
                               WUDQVSRUWWKHVXEMHFWPHUFKDQGLVHIURPWKHSRUWRIHQWU\WRWKH
                               FRPSDQ\¶V86IXUWKHUPDQXIDFWXULQJIDFLOLWLHV

),(/'180%(5             <LHOG/RVV

      ),(/'1$0(             )850$1</'
      
      '(6&5,37,21            5HSRUWWKHDFWXDOFRVWVLQFXUUHGIRUDQ\\LHOGORVVLQFRQQHFWLRQ
                               ZLWKWKHIXUWKHUPDQXIDFWXUHRIWKHVXEMHFWPHUFKDQGLVHLQWKH
                               8QLWHG6WDWHV 1RWHWKDW\RXVKRXOGFRPSXWHWKHDPRXQWRIDQ\
                               \LHOGORVVWDNLQJLQWRDFFRXQWERWKWKHFRVWRIWKHLPSRUWHGVXEMHFW
                               PHUFKDQGLVHDQGWKHFRVWVLQFXUUHGIRU86IXUWKHU
                               PDQXIDFWXULQJ 

),(/'180%(5             'LUHFW/DERU&RVWV

     ),(/'1$0(              )85/$%

     '(6&5,37,21             5HSRUWWKHGLUHFWODERUFRVWVLQFXUUHGWRIXUWKHUPDQXIDFWXUHWKH
                               VXEMHFWPHUFKDQGLVH

),(/'180%(5             )DFWRU\2YHUKHDG&RVWV

     ),(/'1$0(              )85)2+

     '(6&5,37,21             5HSRUWWKHIDFWRU\YDULDEOHDQGIL[HGRYHUKHDGFRVWVLQFXUUHGWR
                               IXUWKHUPDQXIDFWXUHWKHVXEMHFWPHUFKDQGLVH2YHUKHDGFRVWVPD\
                               LQFOXGHFRVWVLQFXUUHGIRULQGLUHFWPDWHULDOVLQGLUHFWODERUDQG
                               PDQXIDFWXULQJXWLOLWLHVDVZHOODVRWKHUFRVWV

),(/'180%(5             7RWDO3URGXFWLRQ&RVW

     ),(/'1$0(              )85&20

     '(6&5,37,21             5HSRUWWKHWRWDOSURGXFWLRQFRVWVLQFXUUHGWRIXUWKHUPDQXIDFWXUH
                               WKHVXEMHFWPHUFKDQGLVHFRPSXWHGDVWKHVXPRIGDWDILHOGV
                               WKURXJK

    )LHOGVDQG
    7KHVHILHOGVVKRXOGFRQWDLQLQIRUPDWLRQUHJDUGLQJJHQHUDODQGDGPLQLVWUDWLYH * $ 
    H[SHQVHVDQGQHWLQWHUHVWH[SHQVHLQFXUUHGLQFRQQHFWLRQZLWKWKHIXUWKHUPDQXIDFWXUHRIWKH
    VXEMHFWPHUFKDQGLVHLQWKH8QLWHG6WDWHV




         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
     Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document 21
                                      2 Filed
                                         Filed07/09/21
                                               06/04/21 Page
                                                         Page227
                                                              213ofof386
                                                                      363

                                             (
               Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




),(/'180%(5 *HQHUDODQG$GPLQLVWUDWLYH([SHQVHV

 ),(/'1$0( )85*1$

 '(6&5,37,21 5HSRUWWKHSHUXQLW* $H[SHQVHVLQFXUUHGE\WKHFRPSDQ\LQFRQQHFWLRQ
                ZLWKWKH86IXUWKHUPDQXIDFWXUHRIWKHVXEMHFWPHUFKDQGLVH* $
                H[SHQVHVDUHWKRVHSHULRGH[SHQVHVWKDWUHODWHWRWKHJHQHUDOSURGXFWLRQ
                RSHUDWLRQVRIWKHFRPSDQ\UDWKHUWKDQGLUHFWO\WRWKHSURGXFWLRQSURFHVV
                IRUWKHVXEMHFWPHUFKDQGLVH<RXVKRXOGDOVRLQFOXGHLQ\RXUUHSRUWHG
                * $H[SHQVHVDQDPRXQWIRUDGPLQLVWUDWLYHVHUYLFHVSHUIRUPHGRQWKH
                FRPSDQ\¶VEHKDOIE\LWVSDUHQWFRPSDQ\RURWKHUDIILOLDWHGSDUW\

                &DOFXODWHWKH* $H[SHQVHVDVIROORZV
                     &RPSXWHWKH* $H[SHQVHUDWLRRQDQDQQXDOEDVLVDVDUDWLRRI
                        WKHFRPSDQ\¶VWRWDO* $H[SHQVHVGLYLGHGE\LWVWRWDOFRVWRI
                        VDOHV,QFDOFXODWLQJWKHFRPSDQ\¶V* $UDWLR\RXVKRXOGUHO\RQ
                        IXOO\HDU* $H[SHQVHDQGFRVWRIVDOHVILJXUHVUHSRUWHGLQWKH
                        FRPSDQ\¶VDXGLWHGILQDQFLDOVWDWHPHQWVIRUWKH\HDUWKDWPRVW
                        FORVHO\FRUUHVSRQGVWRWKH325
                     7RGHULYHWKHDPRXQWIRU* $H[SHQVHVPXOWLSO\WKH* $
                        H[SHQVHUDWLRE\WKHSHUXQLWIXUWKHUPDQXIDFWXULQJFRVWIRUWKH
                        VXEMHFWPHUFKDQGLVHSOXVWKH&23 LQFOXGLQJ* $DQGLQWHUHVW RI
                        WKHVXEMHFWPHUFKDQGLVHWKDWZDVIXUWKHUSURFHVVHG7KH&23RI
                        WKHVXEMHFWPHUFKDQGLVHVKRXOGEHWDNHQIURPWKHFRVWGDWDEDVH
                        VXEPLWWHGLQ6HFWLRQ'RIWKHTXHVWLRQQDLUH
                     )RUWKH* $H[SHQVHUDWLRWREHDSSOLHGRQWKHVDPHEDVLVDVLW
                        ZDVFDOFXODWHGDGMXVWWKHFRVWRIVDOHVGHQRPLQDWRURIWKH* $
                        H[SHQVHUDWLRWRLQFOXGHWKH&23RIWKHVXEMHFWPHUFKDQGLVH
                        SXUFKDVHGE\WKHFRPSDQ\UDWKHUWKDQWKHSXUFKDVHSULFHSDLG LH
                        HOLPLQDWHWKHSURILWRUORVVHOHPHQWRQSXUFKDVHVRIVXEMHFW
                        PHUFKDQGLVH 7KH&23RIWKHVXEMHFWPHUFKDQGLVHLQWKHUHYLVHG
                        FRVWRIVDOHVGHQRPLQDWRUVKRXOGUHSUHVHQWWKH&23RIWKHVXEMHFW
                        PHUFKDQGLVHUHSRUWHGLQWKHFRVWGDWDEDVHVXEPLWWHGLQ6HFWLRQ'
                        RIWKHTXHVWLRQQDLUH
                        

),(/'180%(5 1HW,QWHUHVW([SHQVH

 ),(/'1$0( )85,17

 '(6&5,37,21 5HSRUWWKHSHUXQLWQHWLQWHUHVWH[SHQVHLQFXUUHGE\WKHFRPSDQ\LQ
                FRQQHFWLRQZLWKWKHIXUWKHUPDQXIDFWXUHRIWKHVXEMHFWPHUFKDQGLVH

      &DOFXODWHWKHQHWLQWHUHVWH[SHQVHDVIROORZV




       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page228
                                                             214ofof386
                                                                     363

                                           (
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




                   ,I\RXUFRPSDQ\¶VRSHUDWLQJUHVXOWVDUHLQFOXGHGLQWKHVDPHFRQVROLGDWHG
                   ILQDQFLDOVWDWHPHQWVWKDWZHUHXVHGWRFDOFXODWHWKHLQWHUHVWH[SHQVH
                   UHSRUWHGLQWKHFRVWGDWDEDVHLQ6HFWLRQ'RIWKHTXHVWLRQQDLUHWKHQWR
                   GHULYHWKHDPRXQWIRULQWHUHVWH[SHQVHPXOWLSO\WKHLQWHUHVWH[SHQVHUDWLR
                   UHSRUWHGLQ6HFWLRQ'E\WKHSHUXQLWIXUWKHUPDQXIDFWXULQJFRVWIRUWKH
                   VXEMHFWPHUFKDQGLVH
                   
                   ,I\RXUFRPSDQ\¶VRSHUDWLQJUHVXOWVDUHQRWLQFOXGHGLQWKHVDPH
                   FRQVROLGDWHGILQDQFLDOVWDWHPHQWVWKDWZHUHXVHGWRFDOFXODWHWKHLQWHUHVW
                   H[SHQVHUHSRUWHGLQ6HFWLRQ'
                        &RPSXWHWKHLQWHUHVWH[SHQVHUDWLRRQDQDQQXDOEDVLVDVDUDWLRRI
                           WKHFRPSDQ\¶VQHWLQWHUHVWH[SHQVHGLYLGHGE\LWVWRWDOFRVWRI
                           VDOHV,IWKHFRPSDQ\LVDPHPEHURIDFRQVROLGDWHGJURXSRI
                           FRPSDQLHVWKHQ\RXVKRXOGEDVH\RXULQWHUHVWH[SHQVHUDWLR
                           FDOFXODWLRQRQWKHFRQVROLGDWHGILQDQFLDOVWDWHPHQWVRIWKHKLJKHVW
                           FRQVROLGDWLRQOHYHODYDLODEOHWKDWLQFOXGHVRSHUDWLQJUHVXOWVRIWKH
                           FRPSDQ\IRUWKHILVFDO\HDUWKDWPRVWFORVHO\FRUUHVSRQGVWRWKH
                           325
                        7RGHULYHWKHDPRXQWIRULQWHUHVWH[SHQVHPXOWLSO\WKHLQWHUHVW
                           H[SHQVHUDWLRE\WKHSHUXQLWIXUWKHUPDQXIDFWXULQJFRVWIRUWKH
                           VXEMHFWPHUFKDQGLVHSOXVWKH&23 LQFOXGLQJ* $DQGLQWHUHVW RI
                           WKHVXEMHFWPHUFKDQGLVHWKDWZDVIXUWKHUSURFHVVHG7KH&23RI
                           WKHVXEMHFWPHUFKDQGLVHVKRXOGEHWDNHQIURPWKHFRVWGDWDEDVH
                           VXEPLWWHGLQ6HFWLRQ'RIWKHTXHVWLRQQDLUH
                        )RUWKHLQWHUHVWH[SHQVHUDWLRWREHDSSOLHGRQWKHVDPHEDVLVDVLW
                           ZDVFDOFXODWHGDGMXVWWKHFRVWRIVDOHVGHQRPLQDWRURIWKHLQWHUHVW
                           H[SHQVHUDWLRWRLQFOXGHWKH&23RIWKHVXEMHFWPHUFKDQGLVH
                           SXUFKDVHGE\WKHFRPSDQ\UDWKHUWKDQWKHSXUFKDVHSULFH LH
                           HOLPLQDWHWKHSURILWRUORVVHOHPHQWRQSXUFKDVHVRIVXEMHFW
                           PHUFKDQGLVH 7KH&23RIWKHVXEMHFWPHUFKDQGLVHLQWKHUHYLVHG
                           FRVWRIVDOHVGHQRPLQDWRUVKRXOGUHSUHVHQWWKH&23RIWKHVXEMHFW
                           PHUFKDQGLVHUHSRUWHGLQWKHFRVWGDWDEDVHVXEPLWWHGLQ6HFWLRQ'
                           RIWKHTXHVWLRQQDLUH


),(/'180%(5         7RWDO)XUWKHU0DQXIDFWXULQJ&RVWV

     ),(/'1$0(          727)0*

     '(6&5,37,21         5HSRUWWKHXQLWWRWDOIXUWKHUPDQXIDFWXULQJFRVWVLQFXUUHGIRUWKH
                           SURGXFWVROGLQWKH86PDUNHW<RXVKRXOGFRPSXWHWKLVDPRXQW
                           DVWKHVXPRIGDWDILHOGVWKURXJK






     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
        Case
         Case1:21-cv-00062-MAB
              1:21-cv-00327-N/A Document 21
                                         2 Filed
                                            Filed07/09/21
                                                  06/04/21 Page
                                                            Page229
                                                                 215ofof386
                                                                         363

                 Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                            $33(1',;,

                                      */266$5<2)7(506

    7KLVJORVVDU\LVLQWHQGHGWRSURYLGHSDUWLHVZLWKDEDVLFXQGHUVWDQGLQJRIPDQ\WHFKQLFDO
    WHUPVWKDWDSSHDULQWKHDQWLGXPSLQJTXHVWLRQQDLUH7KHVHH[SODQDWLRQVDUHQRWUHJXODWLRQV
    RUUXOHVZLWKWKHIRUFHRIODZ$VGLIILFXOWRUGHWDLOHGTXHVWLRQVDULVHSDUWLHVVKRXOGVHHN
    FODULILFDWLRQIURPWKHVWDWXWHUHJXODWLRQVDQGWKH'HSDUWPHQWUDWKHUWKDQDWWHPSWLQJWR
    GHULYHSUHFLVHJXLGDQFHIURPWKHVHJHQHUDOH[SODQDWLRQV

$GPLQLVWUDWLYH3URWHFWLYH2UGHU

$QDGPLQLVWUDWLYHSURWHFWLYHRUGHULVWKHOHJDOPHFKDQLVPWKDWFRQWUROVWKHOLPLWHGGLVFORVXUHRI
EXVLQHVVSURSULHWDU\LQIRUPDWLRQWRUHSUHVHQWDWLYHVRILQWHUHVWHGSDUWLHV7KH'HSDUWPHQW
DXWKRUL]HVWKHUHOHDVHRISURSULHWDU\LQIRUPDWLRQXQGHUDGPLQLVWUDWLYHSURWHFWLYHRUGHURQO\ZKHQ
WKHUHSUHVHQWDWLYHVILOHDUHTXHVWLQZKLFKWKH\DJUHHWRWKHIROORZLQJIRXUFRQGLWLRQV D WRXVH
WKHLQIRUPDWLRQRQO\LQWKHDQWLGXPSLQJ $' SURFHHGLQJ E WRVHFXUHWKHLQIRUPDWLRQDQG
SURWHFWLWIURPGLVFORVXUHWRDQ\SHUVRQQRWVXEMHFWWRDQDGPLQLVWUDWLYHSURWHFWLYHRUGHU F WR
UHSRUWDQ\YLRODWLRQRIWKHWHUPVRIWKHSURWHFWLYHRUGHUDQG G WRDFNQRZOHGJHWKDWWKH\PD\EH
VXEMHFWWRVDQFWLRQVLIWKH\YLRODWHWKHWHUPVRIWKHRUGHU 6HFWLRQ F RIWKH7DULII$FWRI
DVDPHQGHG WKH$FW  See also3URSULHWDU\,QIRUPDWLRQDQG3URSULHWDU\7UHDWPHQW


$GPLQLVWUDWLYH5HYLHZ

$QQXDOSURFHHGLQJFRQGXFWHGE\WKH'HSDUWPHQWWRGHWHUPLQHWKHDPRXQWRI$'GXWLHVWKDW
&XVWRPVZLOODVVHVVRQLPSRUWVRIWKHVXEMHFWPHUFKDQGLVHGXULQJWKHSHULRGRIUHYLHZRUWR
GHWHUPLQHLIDVXVSHQVLRQDJUHHPHQWKDVEHHQYLRODWHG7KH'HSDUWPHQWDOVRHVWDEOLVKHVQHZ
FDVKGHSRVLWUDWHVIRUHQWHUHGVXEMHFWPHUFKDQGLVHIRUHDFKRIWKHFRPSDQLHVUHYLHZHGSee
VHFWLRQRIWKH$FW


$IILOLDWHG3HUVRQV

7KHWHUPDIILOLDWHGSHUVRQV DIILOLDWHV LQFOXGHV  PHPEHUVRIDIDPLO\  DQRIILFHURU
GLUHFWRURIDQRUJDQL]DWLRQDQGWKDWRUJDQL]DWLRQ  SDUWQHUV  HPSOR\HUVDQGHPSOR\HHV  
DQ\SHUVRQGLUHFWO\RULQGLUHFWO\RZQLQJFRQWUROOLQJRUKROGLQJZLWKSRZHUWRYRWHSHUFHQWRU
PRUHRIWKHRXWVWDQGLQJYRWLQJVWRFNRUVKDUHVRIDQ\RUJDQL]DWLRQDQGWKDWRUJDQL]DWLRQ  WZR
RUPRUHSHUVRQVGLUHFWO\RULQGLUHFWO\FRQWUROOLQJFRQWUROOHGE\RUXQGHUFRPPRQFRQWUROZLWK
DQ\SHUVRQDQG  DQ\SHUVRQZKRFRQWUROVDQ\RWKHUSHUVRQDQGWKDWRWKHUSHUVRQ&RQWURO
H[LVWVZKHQDSHUVRQLVOHJDOO\RURSHUDWLRQDOO\LQDSRVLWLRQWRH[HUFLVHUHVWUDLQWRUGLUHFWLRQRYHU
DQRWKHUSHUVRQ$FRQWUROUHODWLRQVKLSVKRXOGDOVRKDYHWKHSRWHQWLDOWRDIIHFWGHFLVLRQV
FRQFHUQLQJWKHSURGXFWLRQSULFLQJRUFRVWRIWKHPHUFKDQGLVHXQGHULQYHVWLJDWLRQRUUHYLHZ
  6HFWLRQ  RIWKH$FWVHFWLRQV E DQG I RIWKHUHJXODWLRQV 




         Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page230
                                                               216ofof386
                                                                       363

                                               ,
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


([DPSOHVRIVLWXDWLRQVZKLFKPD\LQGLFDWHFRQWUROLQFOXGH EXWDUHQRWOLPLWHGWR 
  D MRLQWYHQWXUHVDQGIUDQFKLVHV E OHQGHUERUURZHUVLWXDWLRQV F DFORVHUHODWLRQVKLSZLWKD
VXSSOLHU VXE FRQWUDFWRUOHQGHUGLVWULEXWRUH[SRUWHURUUHVHOOHUDQG G DJURXSRIFRPSDQLHV
FRQWUROOHGE\IRUH[DPSOHDIDPLO\DFRUSRUDWLRQRUWKHVDPHLQYHVWRUV$QH[DPSOHRI
DIILOLDWLRQE\FRPPRQFRQWUROPD\EHWKHDIILOLDWLRQEHWZHHQWKHRZQHUVRIDMRLQWYHQWXUHZKHQ
HDFKRZQHULVLQDFRQWUROSRVLWLRQZLWKWKDWMRLQWYHQWXUH

6HFWLRQ E RIWKH'HSDUWPHQW¶VUHJXODWLRQVVWDWHVWKDWWKHWHUPSHUVRQLQFOXGHVDQ\
LQWHUHVWHGSDUW\DVZHOODVDQ\RWKHULQGLYLGXDOHQWHUSULVHRUHQWLW\DVDSSURSULDWH,QWKH
'HSDUWPHQW¶VSUDFWLFHWKHWHUPSHUVRQLQFOXGHVDQ\FRPSDQ\LQGLYLGXDORUJDQL]DWLRQ
SDUWQHUVKLSRUJURXS


$QWLGXPSLQJ/DZDQG5HJXODWLRQV

7KH8QLWHG6WDWHVDQWLGXPSLQJODZVDUHVHWIRUWKLQ7LWOH9,,RIWKH7DULII$FWRIDV
DPHQGHG WKH$FW  86&et seq. 7KH'HSDUWPHQW¶VUHJXODWLRQVJRYHUQLQJ
DQWLGXPSLQJSURFHHGLQJVDUHVHWIRUWKDW&)53DUWSXEOLVKHGLQWKHFederal RegisterRQ
0D\ )5 )RUSURFHGXUHVJRYHUQLQJ$GPLQLVWUDWLYH3URWHFWLYH
2UGHUVDQGWKHWUHDWPHQWRISURSULHWDU\LQIRUPDWLRQSOHDVHsee&)53DUWVDQG
SXEOLVKHGLQWKHFederal RegisterRQ0D\ )5 


$UP¶V/HQJWK7UDQVDFWLRQV EHWZHHQDIILOLDWHV 

*HQHUDOO\WKH'HSDUWPHQWPD\XVHWUDQVDFWLRQVEHWZHHQDIILOLDWHVDVDEDVLVIRUQRUPDOYDOXH
RQO\LIWKHWUDQVDFWLRQVDUHPDGHDWDUP¶VOHQJWK$UP¶VOHQJWKWUDQVDFWLRQVDUHWKRVHLQZKLFK
WKHVHOOLQJSULFHEHWZHHQWKHDIILOLDWHGSDUWLHVLVFRPSDUDEOHWRWKHVHOOLQJSULFHVLQWUDQVDFWLRQV
LQYROYLQJSHUVRQVZKRDUHQRWDIILOLDWHG7KH'HSDUWPHQWWDNHVLQWRDFFRXQWWHUPVRIVDOH
FRQGLWLRQVRIGHOLYHU\DQGRWKHUFLUFXPVWDQFHVUHODWHGWRWKHVDOHVLQGHFLGLQJLIWKHVHOOLQJ
SULFHVDUHFRPSDUDEOH7RGHWHUPLQHZKHWKHUVDOHVWRDQDIILOLDWHVKRXOGEHLQFOXGHGLQWKH
QRUPDOYDOXHFDOFXODWLRQWKH'HSDUWPHQWSHUIRUPVDQDUP¶VOHQJWKWHVW,QWKLVWHVWWKH
'HSDUWPHQWFRPSDUHVWKHZHLJKWHGDYHUDJHSULFHWRHDFKDIILOLDWHIRUHDFKSURGXFWWRWKH
ZHLJKWHGDYHUDJHSULFHRIWKHVDPHRUDVLPLODUSURGXFWWRDOOXQDIILOLDWHGFXVWRPHUV,IWKH
RYHUDOOUDWLRFDOFXODWHGIRUDQDIILOLDWHLVEHWZHHQSHUFHQWDQGSHUFHQWLQFOXVLYHRIVDOHV
SULFHVWRDOOXQDIILOLDWHGFXVWRPHUVVDOHVWRWKDWDIILOLDWHPD\EHFRQVLGHUHGLQWKHRUGLQDU\
FRXUVHRIWUDGHDQGXVHGLQWKHQRUPDOYDOXHFDOFXODWLRQ6DOHVQRWPDGHDWDUP¶VOHQJWKDUHQRW
FRQVLGHUHGWREHZLWKLQWKHRUGLQDU\FRXUVHRIWUDGHSee also2UGLQDU\&RXUVHRI7UDGH


%XVLQHVV3URSULHWDU\,QIRUPDWLRQ

%XVLQHVVSURSULHWDU\LQIRUPDWLRQ %3, LVVHQVLWLYHEXVLQHVVGDWDWKDWZRXOGFDXVHVXEVWDQWLDO
KDUPWRWKHVXEPLWWLQJSDUW\LIGLVFORVHGSXEOLFO\([DPSOHVRILQIRUPDWLRQWKDWWKH'HSDUWPHQW
QRUPDOO\WUHDWVDVEXVLQHVVSURSULHWDU\LIUHTXHVWHGDQGQRWDOUHDG\LQWKHSXEOLFGRPDLQLQFOXGH
                                                  


       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page231
                                                               217ofof386
                                                                       363

                                               ,
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


WUDGHVHFUHWVFRQFHUQLQJWKHSURGXFWLRQSURFHVVSURGXFWLRQDQGGLVWULEXWLRQFRVWVWHUPVRIVDOH
LQGLYLGXDOSULFHVDQGWKHQDPHVRIFXVWRPHUVDQGVXSSOLHUV


&HUWLILFDWLRQRI$FFXUDF\

$Q\SHUVRQWKDWVXEPLWVIDFWXDOLQIRUPDWLRQWRWKH'HSDUWPHQWPXVWLQFOXGHZLWKWKHVXEPLVVLRQ
DFHUWLILFDWLRQRIWKHFRPSOHWHQHVVDQGDFFXUDF\RIWKHIDFWXDOLQIRUPDWLRQ&HUWLILFDWLRQVPXVW
EHPDGHE\DNQRZOHGJHDEOHRIILFLDOUHVSRQVLEOHIRUSUHVHQWDWLRQRIWKHIDFWXDOLQIRUPDWLRQDQG
E\WKHSDUW\¶VOHJDOFRXQVHORURWKHUUHSUHVHQWDWLYHLIDQ\$VDPSOHFHUWLILFDWLRQIRUPLV
LQFOXGHGDV$SSHQGL[,9WRWKHTXHVWLRQQDLUH 6HFWLRQ E RIWKH$FWVHFWLRQ J RI
WKHUHJXODWLRQV 


&LUFXPVWDQFHVRI6DOH

,QFRPSDULQJQRUPDOYDOXHWRH[SRUWSULFHRUFRQVWUXFWHGH[SRUWSULFHWKH'HSDUWPHQWPDNHV
DGMXVWPHQWVWRQRUPDOYDOXHIRUFHUWDLQGLIIHUHQFHVLQH[SHQVHVRUSULFHVWKDWH[LVWEHFDXVHWKH
FRQGLWLRQVXQGHUZKLFKWKHVDOHVDUHPDGHLQWKHWZRPDUNHWVGLIIHU%HVLGHVSDUWLFXODU
DGMXVWPHQWVQDPHGLQWKHVWDWXWH e.g.GLIIHUHQFHVLQTXDQWLWLHVDQGOHYHOVRIWUDGH WKHVWDWXWH
DOVRDOORZVWKH'HSDUWPHQWWRDGMXVWIRURWKHUGLIIHUHQFHVLQFLUFXPVWDQFHVRIVDOH7KLV
DGMXVWPHQWQRUPDOO\LVEDVHGRQO\RQGLIIHUHQFHVLQGLUHFWVHOOLQJH[SHQVHVWKDWWKH'HSDUWPHQW
GRHVQRWDGMXVWIRUXQGHUPRUHVSHFLILFSURYLVLRQV 6HFWLRQ D  & LLL RIWKH$FWVHFWLRQ
RIWKHUHJXODWLRQV See also'LUHFWYV,QGLUHFW([SHQVHV


&RPSDULVRQ0DUNHW

See )RUHLJQ0DUNHW


&RQVWUXFWHG([SRUW3ULFH

See ([SRUW3ULFHDQG&RQVWUXFWHG([SRUW3ULFH


&RQVWUXFWHG([SRUW3ULFH2IIVHW

7RWKHH[WHQWSUDFWLFDEOHWKH'HSDUWPHQWDWWHPSWVWREDVHQRUPDOYDOXHRQVDOHVPDGHDWWKH
VDPHOHYHORIWUDGHDVWKHH[SRUWSULFHRUFRQVWUXFWHGH[SRUWSULFHRUDGMXVWIRUWKHGLIIHUHQFHVLQ
OHYHOVRIWUDGH:KHUHWKLVLVQRWSRVVLEOHWKHODZSURYLGHVIRUDQDGMXVWPHQWWRQRUPDOYDOXHWR
DFFRXQWIRUGLIIHUHQFHVLQOHYHORIWUDGHZKHQ  86SULFHLVDFRQVWUXFWHGH[SRUWSULFH  
QRUPDOYDOXHLVGHWHUPLQHGDWDPRUHDGYDQFHGOHYHORIWUDGHWKDQWKHOHYHORIWUDGHRIWKH


                                                  


        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page232
                                                                  218ofof386
                                                                          363

                                                         ,
                          Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


FRQVWUXFWHGH[SRUWSULFHDQG  WKHGDWDDYDLODEOHGRQRWSURYLGHDQDSSURSULDWHEDVLVIRU
GHWHUPLQLQJZKHWKHUGLIIHUHQFHVLQOHYHOVRIWUDGHDIIHFWSULFHFRPSDUDELOLW\DQGTXDQWLI\LQJWKH
DPRXQWRIDOHYHORIWUDGHDGMXVWPHQW7KLVDGMXVWPHQWWDNHVWKHIRUPRIDGHGXFWLRQIURP
QRUPDOYDOXHRIWKHDPRXQWRILQGLUHFWVHOOLQJH[SHQVHVLQFXUUHGLQWKHIRUHLJQPDUNHW7KH
DPRXQWRIWKLVGHGXFWLRQPD\QRWH[FHHG i.e.LWLVFDSSHGE\ WKHDPRXQWRILQGLUHFWVHOOLQJ
H[SHQVHVGHGXFWHGLQFDOFXODWLQJFRQVWUXFWHGH[SRUWSULFH 6HFWLRQ D  % RIWKH$FW
 I RIWKHUHJXODWLRQV See also/HYHORI7UDGHDQG/HYHORI7UDGH$GMXVWPHQW


&RQVWUXFWHG9DOXH

:KHQWKHUHDUHQRVDOHVRIWKHIRUHLJQOLNHSURGXFWLQWKHIRUHLJQPDUNHWVXLWDEOHIRUPDWFKLQJWR
WKHVXEMHFWPHUFKDQGLVH LQFOXGLQJIRUH[DPSOHZKHQWKH'HSDUWPHQWGLVUHJDUGVVDOHVEHFDXVH
WKH\DUHEHORZWKHFRVWRISURGXFWLRQ WKH'HSDUWPHQWXVHVFRQVWUXFWHGYDOXHDVWKHEDVLVIRU
QRUPDOYDOXH7KHFRQVWUXFWHGYDOXHLVWKHVXPRI  WKHFRVWRIPDWHULDOVDQGIDEULFDWLRQRI
WKHVXEMHFWPHUFKDQGLVH  VHOOLQJJHQHUDODQGDGPLQLVWUDWLYHH[SHQVHVDQGSURILWLQWKH
IRUHLJQPDUNHWDQG  WKHFRVWRISDFNLQJIRUH[SRUWDWLRQWRWKH8QLWHG6WDWHV 6HFWLRQ H 
RIWKH$FWVHFWLRQVDQGRIWKHUHJXODWLRQV 


&RQWHPSRUDQHRXV6DOHV

,QLQYHVWLJDWLRQVWKH'HSDUWPHQWQRUPDOO\FRPSDUHVDYHUDJHH[SRUWSULFHV RUFRQVWUXFWHG
H[SRUWSULFHV WRDYHUDJHQRUPDOYDOXHV7KHDYHUDJHVQRUPDOO\DUHEDVHGRQVDOHVPDGHRYHU
WKHFRXUVHRIWKHSHULRGRIUHYLHZ

,QDGPLQLVWUDWLYHUHYLHZVRIH[LVWLQJDQWLGXPSLQJRUGHUVRQWKHRWKHUKDQGWKH'HSDUWPHQW
QRUPDOO\FRPSDUHVWKHH[SRUWSULFH RUFRQVWUXFWHGH[SRUWSULFH RIDQLQGLYLGXDO86VDOHWRDQ
DYHUDJHQRUPDOYDOXHIRUDFRQWHPSRUDQHRXVPRQWK

7KHSUHIHUUHGPRQWKLVWKHPRQWKLQZKLFKWKHSDUWLFXODU86VDOHZDVPDGH,IGXULQJWKH
SUHIHUUHGPRQWKWKHUHDUHQRVDOHVLQWKHIRUHLJQPDUNHWRIDIRUHLJQOLNHSURGXFWWKDWLVLGHQWLFDO
WRWKHVXEMHFWPHUFKDQGLVHWKH'HSDUWPHQWZLOOWKHQHPSOR\DVL[PRQWKZLQGRZIRUWKH
VHOHFWLRQRIFRQWHPSRUDQHRXVVDOHV)RUHDFK86VDOHWKH'HSDUWPHQWZLOOFDOFXODWHDQ
DYHUDJHSULFHIRUVDOHVRILGHQWLFDOPHUFKDQGLVHLQWKHPRVWUHFHQWRIWKHWKUHHPRQWKVSULRUWR
WKHPRQWKRIWKH86VDOH,IWKHUHDUHQRVXFKVDOHVWKH'HSDUWPHQWZLOOXVHVDOHVRILGHQWLFDO
PHUFKDQGLVHLQWKHHDUOLHURIWKHWZRPRQWKVIROORZLQJWKHPRQWKRIWKH86VDOH,IWKHUHDUH
QRVDOHVRILGHQWLFDOPHUFKDQGLVHLQDQ\RIWKHVHPRQWKVWKH'HSDUWPHQWZLOODSSO\WKHVDPH
SURJUHVVLRQWRVDOHVRIVLPLODUPHUFKDQGLVH 6HFWLRQRIWKHUHJXODWLRQV 




 0RUHDGYDQFHGUHIHUVWRDPRUHDGYDQFHGVWDJHRIPDUNHWLQJZKLFKJHQHUDOO\PHDQVWKDWWKHKRPHPDUNHWOHYHORI
WUDGHLVPRUHUHPRWHIURPWKHIDFWRU\GRRUWKDQWKHFRQVWUXFWHGH[SRUWSULFHOHYHORIWUDGH$PRUHDGYDQFHGRU
UHPRWHOHYHORIWUDGHLVW\SLFDOO\FKDUDFWHUL]HGE\PRUHVHOOLQJDFWLYLWLHVDQGJUHDWHUVHOOLQJH[SHQVHV

                                                          


            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page233
                                                               219ofof386
                                                                       363

                                                ,
                 Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



&RVWRI0DQXIDFWXUH

7KHFRVWRIPDQXIDFWXUHLVWKHVXPRIPDWHULDOIDEULFDWLRQDQGRWKHUSURFHVVLQJFRVWVLQFXUUHGWR
SURGXFHWKHSURGXFWVXQGHULQYHVWLJDWLRQRUUHYLHZSee also&RVWRI3URGXFWLRQ


&RVWRI3URGXFWLRQ

&RVWRISURGXFWLRQPHDQVWKHFRVWRISURGXFLQJWKHIRUHLJQOLNHSURGXFW7KHFRVWRISURGXFWLRQ
LVWKHVXPRI  PDWHULDOIDEULFDWLRQDQGRWKHUSURFHVVLQJFRVWV  VHOOLQJJHQHUDODQG
DGPLQLVWUDWLYHH[SHQVHVDQG  WKHFRVWRIFRQWDLQHUVDQGRWKHUSDFNLQJH[SHQVHV7KH
'HSDUWPHQWPD\GLVUHJDUGIRUHLJQPDUNHWVDOHVLQFDOFXODWLQJQRUPDOYDOXHLIWKH\DUHPDGHDW
SULFHVZKLFKDUHOHVVWKDQWKHFRVWRISURGXFWLRQ7KH'HSDUWPHQWZLOOGLVUHJDUGDOOVDOHVEHORZ
FRVWLIPDGH $ ZLWKLQDQH[WHQGHGSHULRGRIWLPH QRUPDOO\RQH\HDU LQVXEVWDQWLDOTXDQWLWLHV
  DWOHDVWSHUFHQWRIWKHYROXPHRIWKHSURGXFWH[DPLQHGLVVROGEHORZFRVWRUWKHZHLJKWHG
DYHUDJHXQLWSULFHLVEHORZWKHZHLJKWHGDYHUDJHFRVWIRUWKHSHULRGH[DPLQHG DQG % DWSULFHV
WKDWGRQRWSHUPLWUHFRYHU\RIFRVWVZLWKLQDUHDVRQDEOHSHULRGRIWLPH i.e.DSULFHLVOHVVWKDQ
WKHZHLJKWHGDYHUDJHFRVWRISURGXFWLRQGXULQJWKHSHULRGH[DPLQHG 


&UHGLW([SHQVH

&UHGLWH[SHQVHLVDW\SHRIH[SHQVHIRUZKLFKWKH'HSDUWPHQWIUHTXHQWO\PDNHVFLUFXPVWDQFHV
RIVDOHDGMXVWPHQWV,WLVWKHLQWHUHVWH[SHQVHLQFXUUHG RULQWHUHVWUHYHQXHIRUHJRQH EHWZHHQ
VKLSPHQWRIPHUFKDQGLVHWRDFXVWRPHUDQGUHFHLSWRISD\PHQWIURPWKHFXVWRPHU7KH
'HSDUWPHQWQRUPDOO\LPSXWHVWKHH[SHQVHE\DSSO\LQJDILUP¶VDQQXDOVKRUWWHUPERUURZLQJUDWH
LQWKHFXUUHQF\RIWKHWUDQVDFWLRQSURUDWHGE\WKHQXPEHURIGD\VEHWZHHQVKLSPHQWDQG
SD\PHQWWRWKHXQLWSULFH,IDFWXDOSD\PHQWGDWHVDUHQRWNHSWLQDZD\WKDWPDNHVWKHP
DFFHVVLEOHWKHFDOFXODWLRQPD\EHEDVHGRQWKHDYHUDJHQXPEHURIGD\VWKDWDFFRXQWVUHFHLYDEOH
UHPDLQRXWVWDQGLQJSee also,PSXWHG([SHQVHV

1RWHWKDWFUHGLWH[SHQVHVDUHQRWWKHVDPHDVEDQNFKDUJHVRUIHHV:KLOHFUHGLWH[SHQVHV
UHSUHVHQWWKHLPSXWHGFRVWVRIH[WHQGLQJGLIIHUHQWFUHGLWSHULRGVRQGLIIHUHQWVDOHVEDQNFKDUJHV
DQGIHHVDUHDFWXDOH[SHQVHVLQFXUUHGE\DFRPSDQ\UHFRUGHGRQLWVERRNVDQGW\SLFDOO\VKRXOG
EHUHSRUWHGDVDGLUHFWVHOOLQJH[SHQVH


'DWHRI6DOH

%HFDXVHWKH'HSDUWPHQWDWWHPSWVWRFRPSDUHVDOHVPDGHDWWKHVDPHWLPHHVWDEOLVKLQJWKHGDWH
RIVDOHLVDQLPSRUWDQWSDUWRIWKHGXPSLQJDQDO\VLV7KH'HSDUWPHQWZLOOQRUPDOO\XVHWKHGDWH
RILQYRLFHDVUHFRUGHGLQWKHH[SRUWHURUSURGXFHU¶VUHFRUGVNHSWLQWKHRUGLQDU\FRXUVHRI
EXVLQHVV+RZHYHUWKH'HSDUWPHQWPD\XVHDGDWHRWKHUWKDQWKHGDWHRILQYRLFH e.g.WKHGDWH
RIFRQWUDFWLQWKHFDVHRIDORQJWHUPFRQWUDFW LIVDWLVILHGWKDWDGLIIHUHQWGDWHEHWWHUUHIOHFWVWKH
                                                   


        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page234
                                                               220ofof386
                                                                       363

                                               ,
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


GDWHRQZKLFKWKHH[SRUWHURUSURGXFHUHVWDEOLVKHVWKHPDWHULDOWHUPVRIVDOH e.g.SULFH
TXDQWLW\  6HFWLRQ L RIWKHUHJXODWLRQV ,IIRUDQ\VSHFLILFVDOHWKHGDWHVHOHFWHGLV
DIWHUWKHVKLSPHQWGDWHIRUWKDWVDOHWKH'HSDUWPHQWZLOOXVHVKLSPHQWGDWHDVWKHGDWHRIVDOH
LQVWHDGEXWRQO\IRUWKHVDOHLQTXHVWLRQ


'LIIHUHQFHLQ0HUFKDQGLVH$GMXVWPHQWV

:KHQQRUPDOYDOXHLVEDVHGRQVDOHVLQWKHIRUHLJQPDUNHWRIDSURGXFWZKLFKLVVLPLODUEXWQRW
LGHQWLFDOWRWKHSURGXFWVROGLQWKH8QLWHG6WDWHVWKH'HSDUWPHQWPD\DGMXVWQRUPDOYDOXHWR
DFFRXQWIRUGLIIHUHQFHVLQWKHYDULDEOHFRVWVRISURGXFLQJWKHWZRSURGXFWV*HQHUDOO\WKH
DGMXVWPHQWLVOLPLWHGWRGLIIHUHQFHVLQWKHFRVWVRIPDWHULDOVODERUDQGYDULDEOHSURGXFWLRQFRVWV
WKDWDUHDWWULEXWDEOHWRSK\VLFDOGLIIHUHQFHVLQWKHPHUFKDQGLVH7KH'HSDUWPHQWZLOOQRWDGMXVW
IRUGLIIHUHQFHVLQIL[HGRYHUKHDGRUDGPLQLVWUDWLYHH[SHQVHVRUSURILW 6HFWLRQRIWKH
UHJXODWLRQV 


'LUHFWYV,QGLUHFW([SHQVHV

,QFDOFXODWLQJH[SRUWSULFHFRQVWUXFWHGH[SRUWSULFHDQGQRUPDOYDOXHWKH'HSDUWPHQWWUHDWV
VHOOLQJH[SHQVHVGLIIHUHQWO\GHSHQGLQJRQZKHWKHUWKH\DUHGLUHFWH[SHQVHVRULQGLUHFWH[SHQVHV
)RULQVWDQFHFLUFXPVWDQFHVRIVDOHDGMXVWPHQWVQRUPDOO\LQYROYHRQO\GLUHFWH[SHQVHVZKLOHWKH
FRQVWUXFWHGH[SRUWSULFHRIIVHWLQYROYHVLQGLUHFWH[SHQVHV

'LUHFWH[SHQVHVJHQHUDOO\PXVWEH  YDULDEOHDQG  WUDFHDEOHLQDFRPSDQ\¶VILQDQFLDOUHFRUGV
WRVDOHVRIWKHPHUFKDQGLVHXQGHULQYHVWLJDWLRQRUUHYLHZ

     9DULDEOHYVIL[HGH[SHQVHV'LUHFWH[SHQVHVDUHW\SLFDOO\YDULDEOHH[SHQVHVWKDWDUH
        LQFXUUHGDVDGLUHFWDQGXQDYRLGDEOHFRQVHTXHQFHRIWKHVDOH i.e.LQWKHDEVHQFHRIWKH
        VDOHWKHVHH[SHQVHVZRXOGQRWEHLQFXUUHG ,QGLUHFWH[SHQVHVDUHIL[HGH[SHQVHVWKDWDUH
        LQFXUUHGZKHWKHURUQRWDVDOHLVPDGH

        7KHVDPHH[SHQVHPD\EHFODVVLILHGDVIL[HGRUYDULDEOHGHSHQGLQJRQKRZWKHH[SHQVHLV
        LQFXUUHG)RUH[DPSOHLIDQH[SRUWHUSD\VDQXQDIILOLDWHGFRQWUDFWRUWRSHUIRUPDVHUYLFH
        WKLVIHHZRXOGQRUPDOO\EHFRQVLGHUHGYDULDEOHDQGWUHDWHGDVDGLUHFWH[SHQVH SURYLGHG
        WKDWFRQGLWLRQEHORZLVDOVRVDWLVILHG +RZHYHULIWKHH[SRUWHUSURYLGHVWKHVHUYLFH
        WKURXJKDVDODULHGHPSOR\HHWKHIL[HGVDODU\H[SHQVHZLOOEHWUHDWHGDVDQLQGLUHFW
        H[SHQVH

     7\LQJRIWKHH[SHQVHWRVDOHVRIWKHPHUFKDQGLVHXQGHULQYHVWLJDWLRQRUUHYLHZ6HOOLQJ
        H[SHQVHVPXVWEHUHDVRQDEO\GHSHQGHQWXSRQVDOHVRIWKHPHUFKDQGLVHXQGHU
        LQYHVWLJDWLRQRUUHYLHZWRTXDOLI\DVGLUHFWVHOOLQJH[SHQVHV+RZHYHUHYHQLIDIL[HG
        H[SHQVHLVDOORFDEOHWRWKHPHUFKDQGLVHXQGHULQYHVWLJDWLRQRUUHYLHZWKH'HSDUWPHQW
        QRUPDOO\ZLOOWUHDWLWDVDQLQGLUHFWH[SHQVH

                                                  


        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page235
                                                               221ofof386
                                                                       363

                                                ,
                 Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


&RPPRQH[DPSOHVRIGLUHFWVHOOLQJH[SHQVHVLQFOXGHFUHGLWH[SHQVHVFRPPLVVLRQVDQGWKH
YDULDEOHSRUWLRQVRIJXDUDQWHHZDUUDQW\WHFKQLFDODVVLVWDQFHDQGVHUYLFLQJH[SHQVHV&RPPRQ
H[DPSOHVRILQGLUHFWVHOOLQJH[SHQVHVLQFOXGHLQYHQWRU\FDUU\LQJFRVWVVDOHVPHQ¶VVDODULHVDQG
SURGXFWOLDELOLW\LQVXUDQFH7KHIL[HGSRUWLRQRIH[SHQVHVVXFKDVVDODULHVIRUHPSOR\HHVZKR
SHUIRUPWHFKQLFDOVHUYLFHVRUZDUUDQW\UHSDLUVDUHLQGLUHFWH[SHQVHV

7KH'HSDUWPHQWDOVRWUHDWVDVVXPSWLRQVRIH[SHQVHVDVGLUHFWH[SHQVHVSURYLGHGWKH\DUH
DWWULEXWDEOHWRDODWHUVDOHRIWKHPHUFKDQGLVH)RUH[DPSOHWKH'HSDUWPHQWWUHDWVH[SHQVHV
LQFXUUHGIRUDGYHUWLVLQJDLPHGDWUHWDLOHUVDVLIWKH\ZHUHGLUHFWVHOOLQJH[SHQVHVZKHQWKH
H[SRUWHULVVHOOLQJWRZKROHVDOHUV


'LVFRXQWV

See 3ULFH$GMXVWPHQWV


'XPSLQJ

'XPSLQJRFFXUVZKHQLPSRUWHGPHUFKDQGLVHLVVROGLQRUIRUH[SRUWWRWKH8QLWHG6WDWHVDWOHVV
WKDQWKHQRUPDOYDOXHRIWKHPHUFKDQGLVHi.e.DSULFHWKDWLVOHVVWKDQWKHSULFHDWZKLFKLGHQWLFDO
RUVLPLODUPHUFKDQGLVHLVVROGLQWKHIRUHLJQPDUNHWRUOHVVWKDQWKHFRQVWUXFWHGYDOXHRIWKH
PHUFKDQGLVH7KHGXPSLQJPDUJLQLVWKHDPRXQWE\ZKLFKWKHQRUPDOYDOXHH[FHHGVWKHH[SRUW
SULFHRUFRQVWUXFWHGH[SRUWSULFHRIWKHVXEMHFWPHUFKDQGLVH7KHZHLJKWHGDYHUDJHGXPSLQJ
PDUJLQLVWKHVXPRIWKHGXPSLQJPDUJLQVGLYLGHGE\WKHVXPRIWKHH[SRUWSULFHVDQG
FRQVWUXFWHGH[SRUWSULFHV


([SRUW3ULFHDQG&RQVWUXFWHG([SRUW3ULFH

([SRUWSULFHDQGFRQVWUXFWHGH[SRUWSULFHUHIHUWRWKHWZRW\SHVRIFDOFXODWHGSULFHVIRU
PHUFKDQGLVHLPSRUWHGLQWRWKH8QLWHG6WDWHV7KH'HSDUWPHQWFRPSDUHVWKHVHSULFHVWRQRUPDO
YDOXHVWRGHWHUPLQHZKHWKHUJRRGVDUHGXPSHG%RWKH[SRUWSULFHDQGFRQVWUXFWHGH[SRUWSULFH
DUHFDOFXODWHGIURPWKHSULFHDWZKLFKWKHVXEMHFWPHUFKDQGLVHLVILUVWVROGWRDSHUVRQQRW
DIILOLDWHGZLWKWKHIRUHLJQSURGXFHURUH[SRUWHU

*HQHUDOO\D86VDOHLVFODVVLILHGDVDQH[SRUWSULFHVDOHZKHQWKHILUVWVDOHWRDQXQDIILOLDWHG
SHUVRQRFFXUVbeforeWKHJRRGVDUHLPSRUWHGLQWRWKH8QLWHG6WDWHV,QFDVHVZKHUHWKHIRUHLJQ
PDQXIDFWXUHUNQRZVRUKDVUHDVRQWREHOLHYHWKDWWKHPHUFKDQGLVHLVXOWLPDWHO\GHVWLQHGIRUWKH
8QLWHG6WDWHVWKHPDQXIDFWXUHU¶VVDOHLVXVXDOO\WKHVDOHVXEMHFWWRLQYHVWLJDWLRQRUUHYLHZ,I
RQWKHRWKHUKDQGWKHPDQXIDFWXUHUVROGWKHPHUFKDQGLVHWRDWUDGHUZLWKRXWNQRZOHGJHRIWKH
WUDGHU¶VLQWHQWLRQWRH[SRUWWKHPHUFKDQGLVHWRWKH8QLWHG6WDWHVWKHQWKHWUDGHU¶VILUVWVDOHWRDQ
XQDIILOLDWHGSHUVRQLVWKHVDOHVXEMHFWWRLQYHVWLJDWLRQRUUHYLHZ


                                                   


        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page236
                                                               222ofof386
                                                                       363

                                               ,
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


*HQHUDOO\D86VDOHLVFODVVLILHGDVDFRQVWUXFWHGH[SRUWSULFHVDOHZKHQWKHILUVWVDOHWRDQ
XQDIILOLDWHGSHUVRQRFFXUVafterLPSRUWDWLRQ&RQVWUXFWHGH[SRUWSULFHDOVRDSSOLHVLIWKHILUVW
VDOHWRWKHXQDIILOLDWHGSHUVRQLVPDGHE\DSHUVRQLQWKH8QLWHG6WDWHVDIILOLDWHGZLWKWKHIRUHLJQ
H[SRUWHUEHIRUHLPSRUWDWLRQ

7KH'HSDUWPHQWPDNHVDGMXVWPHQWVWRWKHSULFHWRWKHILUVWXQDIILOLDWHGFXVWRPHULQFDOFXODWLQJ
WKHH[SRUWSULFHRUFRQVWUXFWHGH[SRUWSULFH)RUERWKH[SRUWSULFHDQGFRQVWUXFWHGH[SRUWSULFH
WKH'HSDUWPHQWDGGVSDFNLQJFKDUJHVLIQRWDOUHDG\LQFOXGHGLQWKHSULFHUHEDWHGLPSRUWGXWLHV
DQGLIDSSOLFDEOHFHUWDLQFRXQWHUYDLOLQJGXWLHV$OVRIRUERWKWKH'HSDUWPHQWGHGXFWV
WUDQVSRUWDWLRQFRVWVDQGH[SRUWWD[HVRUGXWLHV1RRWKHUDGMXVWPHQWVDUHPDGHLQFDOFXODWLQJ
H[SRUWSULFH+RZHYHULQFDOFXODWLQJWKHFRQVWUXFWHGH[SRUWSULFHWKH'HSDUWPHQWDOVRGHGXFWV
VHOOLQJFRPPLVVLRQVDQGRWKHUH[SHQVHVLQFXUUHGIRUVHOOLQJDFWLYLWLHVLQWKH8QLWHG6WDWHV
SHUIRUPHGLQVHOOLQJWKHVXEMHFWPHUFKDQGLVHWRXQDIILOLDWHG86FXVWRPHUVWKHFRVWRIDQ\
IXUWKHUPDQXIDFWXUHRUDVVHPEO\SHUIRUPHGLQWKH8QLWHG6WDWHVDQGSURILW7KHVHH[SHQVHVDQG
SURILWVUHSUHVHQWDFWLYLWLHVXQGHUWDNHQLQWKH8QLWHG6WDWHVWRVXSSRUWWKH86UHVDOHWRDQ
XQDIILOLDWHGFXVWRPHU*HQHUDOO\WKHVHDFWLYLWLHVDUHXQGHUWDNHQE\WKHDIILOLDWHG86UHVHOOHU
+RZHYHUWKH'HSDUWPHQWZLOODOVRGHGXFWDQ\VHOOLQJH[SHQVHVLQFXUUHGWRVXSSRUWWKH86
UHVDOHWKDWDUHSDLGE\WKHSURGXFHURUH[SRUWHURQEHKDOIRILWVDIILOLDWHG86UHVHOOHU 6HFWLRQ
RIWKH$FWVHFWLRQ E RIWKHUHJXODWLRQV 


([SRUWHU

$VDJHQHUDOPDWWHUDQH[SRUWHUDUUDQJHVIRUWKHVHQGLQJRUFDUU\LQJDEURDGRIPHUFKDQGLVH
0RVWFRPPRQO\WKHH[SRUWHURIPHUFKDQGLVHWDNHVSRVVHVVLRQRIWKHPHUFKDQGLVHDQGDFWLYHO\
SDUWLFLSDWHVLQWKHWUDQVSRUWRIPHUFKDQGLVHWRDQLPSRUWHU6KRXOGDQLQWHUPHGLDWHSDUW\ZKRLV
QRWDUHVHOOHUEHLQYROYHGLQH[SRUWWUDQVDFWLRQVWKH'HSDUWPHQWZLOOIRFXVSULPDULO\RQWKH
DFWXDOLQYROYHPHQWRIWKHLQWHUPHGLDWHSDUW\LQWKHVDOHDQGWUDQVSRUWDWLRQRIWKHPHUFKDQGLVHWR
GHWHUPLQHZKLFKSDUW\LVWKH³H[SRUWHU´IRU$'&9'SXUSRVHV


)DFWV$YDLODEOH

7KH'HSDUWPHQWVHHNVWRPDNHLWVDQWLGXPSLQJGHWHUPLQDWLRQVRQWKHEDVLVRIUHVSRQVHVWRLWV
DQWLGXPSLQJTXHVWLRQQDLUHV+RZHYHUIRUDYDULHW\RIUHDVRQVWKHGDWDQHHGHGWRPDNHVXFK
GHWHUPLQDWLRQVPD\EHXQDYDLODEOHRUXQXVDEOH,QVXFKLQVWDQFHVWKHODZUHTXLUHVWKH
'HSDUWPHQWWRPDNHLWVGHWHUPLQDWLRQVRQWKHEDVLVRI³WKHIDFWVRWKHUZLVHDYDLODEOH´ PRUH
FRPPRQO\UHIHUUHGWRDV³WKHIDFWVDYDLODEOH´ 0RUHVSHFLILFDOO\WKH'HSDUWPHQWPXVWXVHWKH
IDFWVDYDLODEOHLIQHFHVVDU\LQIRUPDWLRQLVQRWDYDLODEOHRQWKHUHFRUGRIDQDQWLGXPSLQJ
SURFHHGLQJ,QDGGLWLRQWKH'HSDUWPHQWPXVWXVHWKHIDFWVDYDLODEOHZKHUHDQLQWHUHVWHGSDUW\RU
DQ\RWKHUSHUVRQ  ZLWKKROGVLQIRUPDWLRQUHTXHVWHGE\WKH'HSDUWPHQW  IDLOVWRSURYLGH
UHTXHVWHGLQIRUPDWLRQE\WKHUHTXHVWHGGDWHRULQWKHIRUPDQGPDQQHUUHTXHVWHG  
VLJQLILFDQWO\LPSHGHVDQDQWLGXPSLQJSURFHHGLQJRU  SURYLGHVLQIRUPDWLRQWKDWFDQQRWEH
YHULILHG

                                                  


        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page237
                                                               223ofof386
                                                                       363

                                                ,
                 Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


,QVHOHFWLQJWKHLQIRUPDWLRQWRXVHDVWKHIDFWVDYDLODEOHWKHODZDXWKRUL]HVWKH'HSDUWPHQWWR
PDNHDQLQIHUHQFHWKDWLVDGYHUVHWRDQLQWHUHVWHGSDUW\LIWKH'HSDUWPHQWILQGVWKDWSDUW\IDLOHG
WRFRRSHUDWHE\QRWDFWLQJWRWKHEHVWRILWVDELOLW\WRFRPSO\ZLWKDUHTXHVWIRULQIRUPDWLRQ

6XEPLWWHGLQIRUPDWLRQWKDWGRHVQRWPHHWDOORIWKHUHTXLUHPHQWVPD\EHXVHGLI  WKH
LQIRUPDWLRQLVVXEPLWWHGZLWKLQDSSOLFDEOHGHDGOLQHV  WKHLQIRUPDWLRQFDQEHYHULILHG  WKH
LQIRUPDWLRQLVQRWVRLQFRPSOHWHWKDWLWFDQQRWVHUYHDVDUHOLDEOHEDVLVIRUDGHWHUPLQDWLRQ  
WKHSDUW\HVWDEOLVKHVWKDWLWDFWHGWRWKHEHVWRILWVDELOLW\DQG  WKH'HSDUWPHQWFDQXVHWKH
LQIRUPDWLRQZLWKRXWXQGXHGLIILFXOWLHV)LQDOO\LIDQLQWHUHVWHGSDUW\SURPSWO\LQIRUPVWKH
'HSDUWPHQWRIGLIILFXOWLHVLWLVKDYLQJLQUHVSRQGLQJWRDUHTXHVWIRULQIRUPDWLRQWKH'HSDUWPHQW
ZLOOFRQVLGHUPRGLI\LQJLWVUHTXHVWWRWKHH[WHQWQHFHVVDU\WRDYRLGLPSRVLQJDQXQUHDVRQDEOH
EXUGHQRQWKHSDUW\ 6HFWLRQVDQG F  H RIWKH$FWVHFWLRQRIWKHUHJXODWLRQV 


)RUHLJQ/LNH3URGXFW

7KHWHUPIRUHLJQOLNHSURGXFWUHIHUVWRPHUFKDQGLVHWKDWLVVROGLQWKHIRUHLJQPDUNHWDQGWKDWLV
LGHQWLFDORUVLPLODUWRWKHVXEMHFWPHUFKDQGLVH:KHQXVHGLQWKHTXHVWLRQQDLUHIRUHLJQOLNH
SURGXFWPHDQVDOOPHUFKDQGLVHWKDWLVVROGLQWKHIRUHLJQPDUNHWDQGWKDWILWVZLWKLQWKH
GHVFULSWLRQRIPHUFKDQGLVHSURYLGHGLQ$SSHQGL[,,,WRWKHTXHVWLRQQDLUH 6HFWLRQ  RI
WKH$FW See also,GHQWLFDO0HUFKDQGLVHDQG6LPLODU0HUFKDQGLVH


)RUHLJQ0DUNHW

7KHIRUHLJQPDUNHWLVWKHKRPHRUWKLUGFRXQWU\PDUNHWIURPZKLFKWKH'HSDUWPHQWVHOHFWVWKH
SULFHVXVHGWRHVWDEOLVKQRUPDOYDOXHVSee also9LDELOLW\


)XUWKHU0DQXIDFWXULQJ$GMXVWPHQW

,QFDOFXODWLQJFRQVWUXFWHGH[SRUWSULFHWKH'HSDUWPHQWQRUPDOO\GHGXFWVIURPWKHSULFHRIWKH
PHUFKDQGLVHVROGLQWKH8QLWHG6WDWHVWKHFRVWRIDQ\IXUWKHUPDQXIDFWXUHRUDVVHPEO\SHUIRUPHG
LQWKH8QLWHG6WDWHVE\RUIRUWKHH[SRUWHURUDQDIILOLDWH+RZHYHULIWKHYDOXHRIWKHIXUWKHU
SURFHVVLQJLVPRUHWKDQWKHYDOXHRIWKHVXEMHFWPHUFKDQGLVHDVLPSRUWHGWKH'HSDUWPHQWPD\
LQVWHDGXVHDQDOWHUQDWLYHEDVLVIRUWKHFRQVWUXFWHGH[SRUWSULFH7KH'HSDUWPHQWQRUPDOO\ZLOO
GHWHUPLQHWKDWWKHYDOXHDGGHGLQWKH8QLWHG6WDWHVPHHWVWKLVUHTXLUHPHQWLIWKHYDOXHRIWKH
IXUWKHUSURFHVVLQJLQWKH8QLWHG6WDWHVE\WKHDIILOLDWHGSHUVRQLVHVWLPDWHGWREHDWOHDVW
SHUFHQWRIWKHSULFHFKDUJHGWRWKHILUVWXQDIILOLDWHGSXUFKDVHUIRUWKHPHUFKDQGLVHDVLWLVVROGLQ
WKH8QLWHG6WDWHV,QVXFKFDVHVLISRVVLEOHWKH'HSDUWPHQWZLOOXVHWKHSULFHRILGHQWLFDORU
VLPLODUVXEMHFWPHUFKDQGLVHVROGWRDQXQDIILOLDWHGFXVWRPHUE\WKHSURGXFHUH[SRUWHURU
DIILOLDWHGVHOOHU,IWKHUHLVDQLQVXIILFLHQWTXDQWLW\RIVXFKVDOHVRULWLVQRWDSSURSULDWHWRXVH
VXFKVDOHVWKH'HSDUWPHQWPD\UHO\RQDQ\RWKHUUHDVRQDEOHEDVLV 6HFWLRQV G  DQG
 H RIWKH$FWVHFWLRQV E DQG F RIWKHUHJXODWLRQV 

                                                   


        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page238
                                                               224ofof386
                                                                       363

                                              ,
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



*HQHUDODQG$GPLQLVWUDWLYH([SHQVHV

*HQHUDODQGDGPLQLVWUDWLYHH[SHQVHV * $ DUHWKRVHSHULRGH[SHQVHVZKLFKUHODWHLQGLUHFWO\WR
WKHJHQHUDORSHUDWLRQVRIWKHFRPSDQ\UDWKHUWKDQGLUHFWO\WRWKHSURGXFWLRQSURFHVV* $
H[SHQVHVLQFOXGHIRUH[DPSOHDPRXQWVLQFXUUHGIRUJHQHUDOUHVHDUFK GHYHORSPHQWDFWLYLWLHV
H[HFXWLYHVDODULHVDQGERQXVHVOLWLJDWLRQH[SHQVHVDQGRSHUDWLRQVUHODWLQJWRWKHFRPSDQ\¶V
FRUSRUDWHKHDGTXDUWHUV


+RPH0DUNHW

7KHKRPHPDUNHWUHIHUVWRWKHPDUNHWIRUVDOHVRIWKHIRUHLJQOLNHSURGXFWLQWKHFRXQWU\LQZKLFK
WKHPHUFKDQGLVHXQGHULQYHVWLJDWLRQRUUHYLHZLVSURGXFHG+RPHPDUNHWVDOHVDUHWKHSUHIHUUHG
EDVLVIRUQRUPDOYDOXHSee also7KLUG&RXQWU\0DUNHWDQG9LDELOLW\


,GHQWLFDO0HUFKDQGLVH

7KH'HSDUWPHQWSUHIHUVWRFRPSDUH86VDOHVWRIRUHLJQPDUNHWVDOHVRILGHQWLFDOPHUFKDQGLVH
7KHLGHQWLFDOPHUFKDQGLVHLVPHUFKDQGLVHWKDWLVSURGXFHGE\WKHVDPHPDQXIDFWXUHULQWKHVDPH
FRXQWU\DVWKHVXEMHFWPHUFKDQGLVHDQGZKLFKWKH'HSDUWPHQWGHWHUPLQHVLVLGHQWLFDORU
YLUWXDOO\LGHQWLFDOLQDOOSK\VLFDOFKDUDFWHULVWLFVZLWKWKHVXEMHFWPHUFKDQGLVHDVLPSRUWHGLQWR
WKH8QLWHG6WDWHVSee also6LPLODU0HUFKDQGLVHDQG)RUHLJQ/LNH3URGXFW


,PSXWHG([SHQVHV

,PSXWHGH[SHQVHVJHQHUDOO\DUHRSSRUWXQLW\FRVWV UDWKHUWKDQDFWXDOFRVWV WKDWDUHQRWUHIOHFWHG
LQWKHILQDQFLDOUHFRUGVRIWKHFRPSDQ\EHLQJLQYHVWLJDWHGEXWZKLFKPXVWEHHVWLPDWHGDQG
UHSRUWHGIRUSXUSRVHVRIDQDQWLGXPSLQJLQTXLU\&RPPRQH[DPSOHVRILPSXWHGH[SHQVHV
LQFOXGHFUHGLWH[SHQVHVDQGLQYHQWRU\FDUU\LQJFRVWV


,QGLUHFW([SHQVHV

See'LUHFWYV,QGLUHFW([SHQVHV


,QYHQWRU\&DUU\LQJ&RVWV

,QYHQWRU\FDUU\LQJFRVWVDUHWKHLQWHUHVWH[SHQVHVLQFXUUHG RULQWHUHVWUHYHQXHIRUHJRQH 
EHWZHHQWKHWLPHWKHPHUFKDQGLVHOHDYHVWKHSURGXFWLRQOLQHDWWKHIDFWRU\ i.e.ZKHQJRRGVDUH
WUDQVIHUUHGIURPWKHZRUNLQSURJUHVVOHGJHUWRILQLVKHGJRRGVLQYHQWRU\ WRWKHWLPHWKHJRRGV
DUHVKLSSHGWRWKHILUVWXQDIILOLDWHGFXVWRPHU7KH'HSDUWPHQWQRUPDOO\FDOFXODWHVWKHVHFRVWVE\
                                                    


       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page239
                                                               225ofof386
                                                                       363

                                               ,
                 Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


DSSO\LQJWKHILUP¶VDQQXDOVKRUWWHUPERUURZLQJUDWHLQWKHFXUUHQF\RIWKHFRXQWU\ZKHUHWKH
LQYHQWRU\LVEHLQJKHOGSURUDWHGE\WKHQXPEHURIGD\VEHWZHHQOHDYLQJWKHSURGXFWLRQOLQHDQG
VKLSPHQWWRWKHFXVWRPHUWRWKHXQLWFRVWSee also,PSXWHG([SHQVHV


/HYHORI7UDGH

7RWKHH[WHQWSUDFWLFDEOHWKH'HSDUWPHQWFDOFXODWHVQRUPDOYDOXHVEDVHGRQVDOHVPDGHLQWKH
IRUHLJQPDUNHWDWWKHVDPHOHYHORIWUDGHDVWKHFRQVWUXFWHGH[SRUWSULFH &(3 RUH[SRUWSULFHRU
DGMXVWVIRUWKHGLIIHUHQFHVLQOHYHOVRIWUDGH,QD&(3VLWXDWLRQHFRQRPLFDFWLYLWLHVRFFXUULQJLQ
WKH8QLWHG6WDWHVDUHQRWFRQVLGHUHGLQGHWHUPLQLQJWKHOHYHORIWUDGH7KHOHYHORIWUDGHRIWKH
86VDOHLVWKDWDVVRFLDWHGZLWKWKHFRQVWUXFWHGH[SRUWSULFH

,QRUGHUWRHVWDEOLVKZKHWKHUGLIIHUHQFHVLQOHYHOVRIWUDGHH[LVWWKH'HSDUWPHQWUHYLHZV
GLVWULEXWLRQV\VWHPVLQFOXGLQJFDWHJRULHVRIFXVWRPHUVVHOOLQJDFWLYLWLHVDQGOHYHOVRIVHOOLQJ
H[SHQVHVIRUHDFKW\SHRIVDOH'LIIHUHQWOHYHOVRIWUDGHDUHW\SLFDOO\FKDUDFWHUL]HGE\SXUFKDVHUV
DWGLIIHUHQWVWDJHVLQWKHFKDLQRIGLVWULEXWLRQDQGVHOOHUVSHUIRUPLQJTXDOLWDWLYHO\DQGRU
TXDQWLWDWLYHO\GLIIHUHQWVHOOLQJDFWLYLWLHV'LIIHUHQWOHYHOVRIWUDGHQHFHVVDULO\LQYROYHGLIIHUHQFHV
LQVHOOLQJDFWLYLWLHVDOWKRXJKGLIIHUHQFHVLQVHOOLQJDFWLYLWLHVDORQHDUHQRWVXIILFLHQWWRHVWDEOLVK
GLIIHUHQFHVLQOHYHOVRIWUDGH6LPLODUO\FXVWRPHUFDWHJRULHVVXFKDVGLVWULEXWRUZKROHVDOHU
UHWDLOHUDQGHQGXVHUDUHRIWHQXVHIXOLQLGHQWLI\LQJOHYHOVRIWUDGHDOWKRXJKWKH\WRRDUH
LQVXIILFLHQWLQWKHPVHOYHVWRHVWDEOLVKGLIIHUHQFHVLQOHYHOVRIWUDGH5DWKHUWKH'HSDUWPHQW
HYDOXDWHVGLIIHUHQFHVLQOHYHOVRIWUDGHEDVHGRQDVHOOHU¶VHQWLUHPDUNHWLQJSURFHVV 6HFWLRQ
 D  DQG D  $ RIWKH$FWVHFWLRQV D  F RIWKH'HSDUWPHQW¶VUHJXODWLRQV 


/HYHORI7UDGH$GMXVWPHQW

:KHQWKH'HSDUWPHQWEDVHVQRUPDOYDOXHRQVDOHVLQWKHIRUHLJQPDUNHWDWDOHYHORIWUDGHWKDWLV
GLIIHUHQWIURPWKDWRIWKH(3RU&(3WKH'HSDUWPHQWPD\DGMXVWWKHQRUPDOYDOXHWRDFFRXQWIRU
GLIIHUHQFHVLQOHYHOVRIWUDGHEHWZHHQWKHWZRPDUNHWV

7KH'HSDUWPHQWPDNHVWKHVHDGMXVWPHQWVRQO\ZKHQWKHUHLVDGLIIHUHQFHLQWKHOHYHOVRIWUDGH
DQGWKDWGLIIHUHQFHDIIHFWVSULFHFRPSDUDELOLW\7KH'HSDUWPHQWGHWHUPLQHVZKHWKHUWKHUHLVDQ
HIIHFWRQSULFHFRPSDUDELOLW\E\GHWHUPLQLQJZKHWKHUWKHUHLVDSDWWHUQRIFRQVLVWHQWSULFH
GLIIHUHQFHVEHWZHHQVDOHVDWWKHGLIIHUHQWOHYHOVRIWUDGHLQWKHIRUHLJQPDUNHW7KH'HSDUWPHQW
QRUPDOO\FDOFXODWHVDQ\DGMXVWPHQWIRUOHYHORIWUDGHEDVHGRQWKHSHUFHQWDJHGLIIHUHQFHEHWZHHQ
DQDYHUDJHRIWKHSULFHVDWWKHGLIIHUHQWOHYHOVRIWUDGHLQWKHIRUHLJQPDUNHWOHVVDQ\H[SHQVHV
DGMXVWHGIRUHOVHZKHUHLQWKHQRUPDOYDOXHFDOFXODWLRQ 6HFWLRQV D  DQG  RIWKH$FW
VHFWLRQV F  G DQG H RIWKHUHJXODWLRQV 






                                                   


        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page240
                                                                   226ofof386
                                                                           363

                                                        ,
                          Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


0RYHPHQW([SHQVHV

0RYHPHQWH[SHQVHVDUHH[SHQVHVGLUHFWO\DWWULEXWDEOHWREULQJLQJWKHPHUFKDQGLVHIURPWKH
RULJLQDOSODFHRIVKLSPHQWWRWKHSODFHRIGHOLYHU\WRWKH8QLWHG6WDWHVRULQWKHIRUHLJQPDUNHW
7KHVHH[SHQVHVPD\LQFOXGHIUHLJKWDQGIUHLJKWLQVXUDQFHFKDUJHVEURNHUDJHDQGKDQGOLQJIHHV
H[SRUWWD[HVDQGZDUHKRXVLQJH[SHQVHVLQFXUUHGDIWHUWKHPHUFKDQGLVHOHDYHVWKHRULJLQDOSODFH
RIVKLSPHQW

1RUPDOO\WKHSURGXFWLRQIDFLOLW\LVFRQVLGHUHGWREHWKHRULJLQDOSODFHRIVKLSPHQW+RZHYHU
ZKHUHH[SRUWSULFHFRQVWUXFWHGH[SRUWSULFHRUQRUPDOYDOXHLVEDVHGRQDVDOHPDGHE\D
UHVHOOHUXQDIILOLDWHGZLWKWKHSURGXFHUWKH'HSDUWPHQWPD\WUHDWWKHSODFHIURPZKLFKWKH
UHVHOOHUVKLSSHGWKHPHUFKDQGLVHDVWKHRULJLQDOSODFHRIVKLSPHQW 6HFWLRQV F  $ DQG
 D  % LL RIWKH$FWVHFWLRQ H RIWKHUHJXODWLRQV 


1RUPDO9DOXH

1RUPDOYDOXHLVWKHDGMXVWHGSULFHRIWKHIRUHLJQOLNHSURGXFWLQWKHKRPHRUWKLUGFRXQWU\
  IRUHLJQ PDUNHWRUWKHFRQVWUXFWHGYDOXHRIWKHVXEMHFWPHUFKDQGLVH7KH'HSDUWPHQWFRPSDUHV
WKHQRUPDOYDOXHWRWKHH[SRUWSULFHRUFRQVWUXFWHGH[SRUWSULFHWRGHWHUPLQHWKHPDUJLQRI
GXPSLQJLIDQ\

7KH'HSDUWPHQWLQLWLDOO\VHHNVWRFDOFXODWHQRUPDOYDOXHVEDVHGRQSULFH,IWKHUHDUHDGHTXDWH
VDOHVLQWKHKRPHPDUNHW see9LDELOLW\ WKH'HSDUWPHQWFDOFXODWHVQRUPDOYDOXHEDVHGRQWKH
SULFHDWZKLFKWKHIRUHLJQOLNHSURGXFWLVILUVWVROG JHQHUDOO\WRXQDIILOLDWHGSDUWLHV LQWKDW
PDUNHWRWKHUZLVHLIWKHUHDUHDGHTXDWHVDOHVLQDWKLUGFRXQWU\PDUNHWWKH'HSDUWPHQW
FDOFXODWHVQRUPDOYDOXHEDVHGRQWKHSULFHDWZKLFKWKHIRUHLJQOLNHSURGXFWLVILUVWVROG
  JHQHUDOO\WRXQDIILOLDWHGSDUWLHV LQWKHWKLUGFRXQWU\PDUNHW,IWKHUHDUHQRDSSURSULDWHKRPH
RUWKLUGFRXQWU\PDUNHWVDOHVWKH'HSDUWPHQWGHWHUPLQHVQRUPDOYDOXHE\FDOFXODWLQJWKH
FRQVWUXFWHGYDOXH

7RHQVXUHDIDLUFRPSDULVRQEHWZHHQQRUPDOYDOXHDQGH[SRUWSULFHRUFRQVWUXFWHGH[SRUWSULFH
WKH'HSDUWPHQWPDNHVDGMXVWPHQWVWRWKHSULFHXVHGWRFDOFXODWHWKHQRUPDOYDOXH7KH
'HSDUWPHQWDGGV86SDFNLQJFKDUJHVDQGGHGXFWVDQ\RIWKHIROORZLQJH[SHQVHVLQFOXGHGLQWKH
IRUHLJQPDUNHWSULFHSDFNLQJFKDUJHVWUDQVSRUWDWLRQFRVWVDQGDQ\LQWHUQDOWD[WKDWZDV
UHEDWHGRUQRWFROOHFWHGRQWKHVXEMHFWPHUFKDQGLVH7KH'HSDUWPHQWPD\PDNHDGGLWLRQDO
DGMXVWPHQWVWRDFFRXQWIRUGLIIHUHQFHVLQWKHFRQGLWLRQVXQGHUZKLFKVDOHVDUHPDGHLQWKH8QLWHG
6WDWHVDQGWKHIRUHLJQPDUNHW7KXVWKH'HSDUWPHQWPD\LQFUHDVHRUGHFUHDVHWKHQRUPDOYDOXH
WRDFFRXQWIRUGLIIHUHQFHVLQTXDQWLWLHVSK\VLFDOFKDUDFWHULVWLFVRIWKHPHUFKDQGLVHOHYHOVRI
WUDGHDQGRWKHUFLUFXPVWDQFHVRIVDOH 6HFWLRQ D DQG F RIWKH$FW 





    $Q\LQWHUQDOWD[RWKHUWKDQDQH[SRUWWD[RUGXW\RURWKHUFKDUJHGHVFULEHGLQVHFWLRQ  & RIWKH$FW

                                                              


            Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page241
                                                               227ofof386
                                                                       363

                                              ,
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


2UGLQDU\&RXUVHRI7UDGH

,QFDOFXODWLQJQRUPDOYDOXHWKH'HSDUWPHQWFRQVLGHUVRQO\WKRVHVDOHVLQWKHIRUHLJQPDUNHWWKDW
DUHLQWKHRUGLQDU\FRXUVHRIWUDGH*HQHUDOO\VDOHVDUHLQWKHRUGLQDU\FRXUVHRIWUDGHLIPDGH
XQGHUFRQGLWLRQVDQGSUDFWLFHVWKDWIRUDUHDVRQDEOHSHULRGRIWLPHSULRUWRWKHGDWHRIVDOHRIWKH
VXEMHFWPHUFKDQGLVHKDYHEHHQQRUPDOIRUVDOHVRIWKHIRUHLJQOLNHSURGXFW 6HFWLRQ  RI
WKH$FWVHFWLRQ E RIWKHUHJXODWLRQV See also$UPV/HQJWK7UDQVDFWLRQV


3ULFH$GMXVWPHQWV

$SULFHDGMXVWPHQWLVDQ\FKDQJHLQWKHSULFHFKDUJHGIRUVXEMHFWPHUFKDQGLVHRUWKHIRUHLJQOLNH
SURGXFWWKDWLVUHIOHFWHGLQWKHSXUFKDVHU¶VQHWRXWOD\'LVFRXQWVDQGUHEDWHVDUHH[DPSOHVRI
SULFHDGMXVWPHQWV

$GLVFRXQWLVDUHGXFWLRQWRWKHJURVVSULFHWKDWDEX\HULVFKDUJHGIRUJRRGV$OWKRXJKWKH
GLVFRXQWQHHGQRWEHVWDWHGRQWKHLQYRLFHWKHEX\HUUHPLWVWRWKHVHOOHURQO\WKHIDFHDPRXQWRI
WKHLQYRLFHOHVVGLVFRXQWV&RPPRQW\SHVRIGLVFRXQWVLQFOXGHHDUO\SD\PHQWGLVFRXQWV
TXDQWLW\GLVFRXQWVDQGOR\DOW\GLVFRXQWV

6LPLODUWRGLVFRXQWVUHEDWHVDUHUHGXFWLRQVLQWKHJURVVSULFHWKDWDEX\HULVFKDUJHGIRUJRRGV
8QOLNHGLVFRXQWVUHEDWHVGRQRWUHVXOWLQDUHGXFWLRQLQWKHUHPLWWDQFHIURPWKHEX\HUWRWKH
VHOOHUIRUWKHSDUWLFXODUPHUFKDQGLVHZLWKZKLFKWKHUHEDWHLVDVVRFLDWHG5DWKHUDUHEDWHLVD
UHIXQGRIPRQLHVSDLGDFUHGLWDJDLQVWPRQLHVGXHRQIXWXUHSXUFKDVHVRUWKHFRQYH\DQFHRI
VRPHRWKHULWHPRIYDOXHE\WKHVHOOHUWRWKHEX\HUDIWHUWKHEX\HUKDVSDLGIRUWKHPHUFKDQGLVH
:KHQWKHVHOOHUHVWDEOLVKHVWKHWHUPVDQGFRQGLWLRQVXQGHUZKLFKWKHUHEDWHZLOOEHJUDQWHGDWRU
EHIRUHWKHWLPHRIVDOHWKH'HSDUWPHQWUHGXFHVWKHJURVVVHOOLQJSULFHE\WKHDPRXQWRIWKH
UHEDWH 6HFWLRQ E RIWKHUHJXODWLRQV See also'LUHFWYV,QGLUHFW([SHQVHV


3URSULHWDU\,QIRUPDWLRQ

See%XVLQHVV3URSULHWDU\,QIRUPDWLRQ


3URSULHWDU\7UHDWPHQW

,IDSDUW\UHTXHVWVEXVLQHVVSURSULHWDU\WUHDWPHQWRILQIRUPDWLRQFODLPHGWREHEXVLQHVV
SURSULHWDU\LQIRUPDWLRQDQGLIWKH'HSDUWPHQWDJUHHVWKDWWKHLQIRUPDWLRQLVSURSULHWDU\WKH
'HSDUWPHQWZLOOSURWHFWWKHLQIRUPDWLRQIURPSXEOLFGLVFORVXUH,IWKH'HSDUWPHQWGRHVQRW
DJUHHWKDWWKHLQIRUPDWLRQLVSURSULHWDU\LWZLOOUHWXUQWKHLQIRUPDWLRQDQGQRWUHO\RQLWLQWKH
SURFHHGLQJXQOHVVWKHVXEPLWWLQJSDUW\DJUHHVWKDWLWPD\EHPDGHSXEOLF:KHQUHTXHVWHGWKH
'HSDUWPHQWZLOOGLVFORVHEXVLQHVVSURSULHWDU\LQIRUPDWLRQRQO\WR8QLWHG6WDWHV,QWHUQDWLRQDO
7UDGH&RPPLVVLRQDQG8QLWHG6WDWHV&XVWRPV6HUYLFHRIILFLDOVDQGXQGHUOLPLWHGDGPLQLVWUDWLYH

                                                  


        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page242
                                                               228ofof386
                                                                       363

                                              ,
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


SURWHFWLYHRUGHUVWRWKHUHSUHVHQWDWLYHVRILQWHUHVWHGSDUWLHV 6HFWLRQ E RIWKH$FW See
also$GPLQLVWUDWLYH3URWHFWLYH2UGHU


5HEDWHV

See 3ULFH$GMXVWPHQWV


5HJXODWLRQV

See $QWLGXPSLQJ/DZDQG5HJXODWLRQV


6DPSOH6DOHV

6DPSOHVDOHVZLOOEHH[FOXGHGIURPWKH'HSDUWPHQW¶VFDOFXODWLRQVDV³RXWVLGHWKHRUGLQDU\
FRXUVHRIWUDGH´,QRUGHUWRFRQFOXGHVDOHVTXDOLI\DV³VDPSOHVDOHV´WKH'HSDUWPHQWW\SLFDOO\
UHTXLUHVLQIRUPDWLRQGHPRQVWUDWLQJWKHVDOHVZHUHQRWIRUFRQVLGHUDWLRQ i.e.WKHVDOHVSULFHQHW
RIPRYHPHQWH[SHQVHVLVQRWJUHDWHUWKDQ]HUR DQGQRWLQFRPPHUFLDOTXDQWLWLHV


6HOOLQJ([SHQVHV

([SHQVHVLQFXUUHGWRVHOORUGLVWULEXWHWKHPHUFKDQGLVH7KHH[SHQVHVPD\EHGLUHFWRULQGLUHFW
See also 'LUHFWYV,QGLUHFW([SHQVHV


6LPLODU0HUFKDQGLVH

,QGHFLGLQJZKLFKVDOHVRIWKHIRUHLJQOLNHSURGXFWWRFRPSDUHWRVDOHVRIWKHVXEMHFW
PHUFKDQGLVHWKH'HSDUWPHQWILUVWVHHNVWRFRPSDUHVDOHVRILGHQWLFDOPHUFKDQGLVH,IWKHUHDUH
QRVDOHVRIWKHLGHQWLFDOIRUHLJQOLNHSURGXFWWKH'HSDUWPHQWZLOOFRPSDUHVDOHVRIWKHIRUHLJQ
OLNHSURGXFWVLPLODUWRWKHVXEMHFWPHUFKDQGLVH7KHVLPLODUIRUHLJQOLNHSURGXFWLVPHUFKDQGLVH
WKDWLVSURGXFHGE\WKHVDPHPDQXIDFWXUHULQWKHVDPHFRXQWU\DVWKHVXEMHFWPHUFKDQGLVHDQG
ZKLFKLQRUGHURISUHIHUHQFHLVHLWKHU  VLPLODUWRWKHVXEMHFWPHUFKDQGLVHLQFRPSRQHQW
PDWHULDOVXVHDQGYDOXHRU  VLPLODULQXVHWRDQGUHDVRQDEO\FRPSDUDEOHWRWKHVXEMHFW
PHUFKDQGLVH 6HFWLRQ  RIWKH$FW See also,GHQWLFDO0HUFKDQGLVH)RUHLJQ/LNH
3URGXFWDQG$SSHQGL[9






                                                 


       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page243
                                                               229ofof386
                                                                       363

                                              ,
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


6XEFRQWUDFWRU

$SHUVRQRUEXVLQHVVZKLFKFRQWUDFWVZLWKWKHUHVSRQGHQWWRSURYLGHDSURFHVVRUVHUYLFH$
VSHFLILFW\SHRIVXEFRQWUDFWRULVDWROOHUZKRPD\SURYLGHSURFHVVLQJUHODWHGWRWKHSURGXFWLRQRI
WKHPHUFKDQGLVHXQGHUFRQVLGHUDWLRQ


6XEMHFW0HUFKDQGLVH

6XEMHFWPHUFKDQGLVHLVWKHPHUFKDQGLVHXQGHULQYHVWLJDWLRQRUUHYLHZi.e.WKHPHUFKDQGLVH
GHVFULEHGLQ$SSHQGL[,,,WRWKHTXHVWLRQQDLUHDQGVROGLQRUWRWKH8QLWHG6WDWHV 6HFWLRQ
  RIWKH$FW 


7HFKQLFDO6HUYLFH([SHQVHV

7HFKQLFDOVHUYLFHH[SHQVHVDUHW\SLFDOO\LQFXUUHGZKHQDSURGXFHUSURYLGHVWHFKQLFDODGYLFHWR
FXVWRPHUVZKLFKDUHLQGXVWULDOXVHUVRIWKHSURGXFW*HQHUDOO\WKH'HSDUWPHQWFRQVLGHUVWUDYHO
H[SHQVHVDQGFRQWUDFWVHUYLFHVSHUIRUPHGE\XQDIILOLDWHGWHFKQLFLDQVWREHGLUHFWH[SHQVHV7KH
'HSDUWPHQWWUHDWVVDODULHVSDLGWRWKHVHOOHU¶VHPSOR\HHVZKRSURYLGHWHFKQLFDOVHUYLFHVDV
LQGLUHFWH[SHQVHV


7KLUG&RXQWU\0DUNHW

:KHQWKH'HSDUWPHQWFDQQRWXVHKRPHPDUNHWVDOHVDVWKHEDVLVIRUQRUPDOYDOXHWKHSUHIHUUHG
DOWHUQDWLYHPHWKRGLVWKHXVHRIVDOHVWRDWKLUGFRXQWU\PDUNHWi.e.H[SRUWVDOHVRIWKHIRUHLJQ
OLNHSURGXFWWRDFRXQWU\RWKHUWKDQWKH8QLWHG6WDWHV*HQHUDOO\LQVHOHFWLQJDWKLUGFRXQWU\
PDUNHWWREHXVHGDVWKHIRUHLJQPDUNHWWKH'HSDUWPHQWZLOOFKRRVHRQHRIWKHWKUHHWKLUG
FRXQWU\PDUNHWVZLWKWKHODUJHVWDJJUHJDWHTXDQWLW\RIVDOHVRIWKHIRUHLJQOLNHSURGXFW,Q
VHOHFWLQJZKLFKFRXQWU\WKH'HSDUWPHQWZLOOFRQVLGHUSURGXFWVLPLODULW\WKHVLPLODULW\RIWKH
WKLUGFRXQWU\DQG86PDUNHWVDQGZKHWKHUWKHVDOHVWRWKHWKLUGFRXQWU\DUHUHSUHVHQWDWLYH
  6HFWLRQ D  RIWKH$FWVHFWLRQRIWKHUHJXODWLRQV See also+RPH0DUNHWDQG
9LDELOLW\


9HULILFDWLRQ

7RHVWDEOLVKWKHDGHTXDF\DQGDFFXUDF\RILQIRUPDWLRQVXEPLWWHGLQUHVSRQVHWRTXHVWLRQQDLUHV
DQGRWKHUUHTXHVWVIRULQIRUPDWLRQWKH'HSDUWPHQWH[DPLQHVWKHUHFRUGVRIWKHSDUW\WKDW
SURYLGHGWKHLQIRUPDWLRQDQGLQWHUYLHZVFRPSDQ\SHUVRQQHOZKRSUHSDUHGWKHTXHVWLRQQDLUH
UHVSRQVHDQGDUHIDPLOLDUZLWKWKHVRXUFHVRIWKHGDWDLQWKHUHVSRQVH7KLVSURFHVVLVFDOOHG
YHULILFDWLRQ7KH'HSDUWPHQWZLOOYHULI\LQIRUPDWLRQUHOLHGXSRQLQPDNLQJDILQDOGHWHUPLQDWLRQ
LQDQLQYHVWLJDWLRQRULQDQDGPLQLVWUDWLYHUHYLHZZKHQUHYRFDWLRQRIDQDQWLGXPSLQJRUGHULV
SURSHUO\UHTXHVWHG7KH'HSDUWPHQWDOVRZLOOYHULI\LQIRUPDWLRQVXEPLWWHGLQDQDGPLQLVWUDWLYH
                                                   


       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page244
                                                               230ofof386
                                                                       363

                                              ,
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


UHYLHZLIDQLQWHUHVWHGSDUW\VRUHTXHVWVDQGQRYHULILFDWLRQRIWKHSURGXFHURUH[SRUWHUKDGEHHQ
FRQGXFWHGGXULQJWKHWZRLPPHGLDWHO\SUHFHGLQJUHYLHZVRIWKDWSURGXFHURUH[SRUWHURULIJRRG
FDXVHIRUYHULILFDWLRQLVVKRZQ 6HFWLRQ L RIWKH$FWVHFWLRQRIWKHUHJXODWLRQV 


9LDELOLW\

7RFDOFXODWHQRUPDOYDOXHEDVHGRQVDOHVLQWKHKRPHPDUNHWWKH'HSDUWPHQWPXVWGHWHUPLQH
WKDWWKHYROXPHRIVDOHVLVDGHTXDWHLQWKDWPDUNHWDQGWKDWDSDUWLFXODUPDUNHWVLWXDWLRQGRHVQRW
PDNHWKHLUXVHLQDSSURSULDWH7RFDOFXODWHQRUPDOYDOXHEDVHGRQVDOHVLQDWKLUGFRXQWU\
PDUNHWWKH'HSDUWPHQWPXVWPDNHWKHVDPHGHWHUPLQDWLRQVZLWKUHVSHFWWRVDOHVWRWKHWKLUG
FRXQWU\DQGLQDGGLWLRQWKHVDOHVPXVWEHUHSUHVHQWDWLYH7KHVHGHWHUPLQDWLRQVHVWDEOLVK
ZKHWKHUDPDUNHWLVYLDEOH

7KH'HSDUWPHQWQRUPDOO\ILQGVVDOHVWREHDGHTXDWHLIWKHTXDQWLW\RIWKHIRUHLJQOLNHSURGXFW
VROGLVSHUFHQWRUPRUHRIWKHTXDQWLW\VROGWRWKH8QLWHG6WDWHV,QXQXVXDOVLWXDWLRQVWKH
'HSDUWPHQWPD\ILQGWKDWVDOHVEHORZWKHSHUFHQWWKUHVKROGDUHDGHTXDWHRUWKDWVDOHVDERYH
WKHWKUHVKROGDUHQRW$OVRLQXQXVXDOVLWXDWLRQVWKH'HSDUWPHQWPD\DSSO\WKHSHUFHQWWHVWRQ
WKHEDVLVRIYDOXHUDWKHUWKDQTXDQWLW\7KHWHUPVSDUWLFXODUPDUNHWVLWXDWLRQDQGUHSUHVHQWDWLYH
DUHXQGHILQHGLQWKHVWDWXWHRUWKHUHJXODWLRQV$SDUWLFXODUPDUNHWVLWXDWLRQPLJKWH[LVWIRU
H[DPSOHZKHUHWKHUHZDVDVLQJOHVDOHLQWKHIRUHLJQPDUNHWWKDWFRQVWLWXWHGSHUFHQWRUPRUHRI
WKHTXDQWLW\VROGWRWKH8QLWHG6WDWHVRUZKHUHJRYHUQPHQWFRQWURORISULFLQJLVVXFKWKDWSULFHV
FDQQRWEHFRPSHWLWLYHO\VHW 6HFWLRQ D  RIWKH$FWVHFWLRQ E  RIWKH
'HSDUWPHQW¶VUHJXODWLRQV 


:DUHKRXVLQJ([SHQVHV

See 0RYHPHQW([SHQVHV





                                                 


       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page245
                                                               231ofof386
                                                                       363
                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                  $33(1',;,,
                                       
                         ,16758&7,216)2568%0,77,1*
                      &20387(5'$7$%$6(6$1':25.6+((76


$      'HVFULSWLRQRI&RPSXWHU)LOH&RQWHQWV

(DFKILOHVXEPLWWHGVKRXOGEHDVVLJQHGDXQLTXHHLJKWFKDUDFWHUQDPH:HVXJJHVWWKDWWKHILUVW
IRXUSRVLWLRQVEHXVHGWRLGHQWLI\WKHUHVSRQGHQW¶VQDPHWKHQH[WWZRSRVLWLRQVWKHW\SHRIILOH
  e.g.+0 KRPHPDUNHWVDOHV86 8QLWHG6WDWHVVDOHV&3 FRVW DQGWKHODVWWZRSRVLWLRQVD
VHTXHQWLDOILOHQXPEHU

)RUH[DPSOHWKHILUVWILOHRIH[SRUWVDOHVWRWKH8QLWHG6WDWHVZRXOGEHQDPHG³),5086´,I
WKDWGDWDILOHLVDPHQGHGDQGUHVXEPLWWHGGXULQJWKHFRXUVHRIWKHSURFHHGLQJWKHVHFRQG
VXEPLVVLRQZRXOGEHQDPHG³),5086´DQGWKHWKLUGVXEPLVVLRQ³),5086´

:LWKLQHDFKILOHDOOLQIRUPDWLRQSHUWDLQLQJWRDVSHFLILFVDOHVWUDQVDFWLRQRUWRWKHFRVWRI
SURGXFWLRQIRUDXQLTXHSURGXFWVKRXOGEHLQFOXGHGLQRQHUHFRUG URZ (DFKUHFRUGVKRXOG
FRQWDLQWKHILHOGV YDULDEOHV GHILQHGLQWKHVXJJHVWHGILOHIRUPDWVLQFOXGHGLQVHFWLRQ% )RUHLJQ
0DUNHW6DOHV VHFWLRQ& 8QLWHG6WDWHV6DOHV VHFWLRQ' &RVWRI3URGXFWLRQDQG&RQVWUXFWHG
9DOXH DQGVHFWLRQ( 86)XUWKHU0DQXIDFWXULQJ RIWKHTXHVWLRQQDLUH

,QSUHSDULQJWKHILOHVOHIWMXVWLI\FKDUDFWHUILHOGV FROXPQV DQGULJKWMXVWLI\QXPHULFILHOGV,I
VRPHRIWKHILHOGVLQWKHVXJJHVWHGILOHIRUPDWVDUHQRWQHHGHGH[FOXGHWKHPIURPWKHILOH
([SODLQLQWKHQDUUDWLYHSRUWLRQRI\RXUUHVSRQVHZK\WKHLQIRUPDWLRQLQWKRVHILHOGVLVQRW
DSSOLFDEOH

)RUHDFKWUDQVDFWLRQSURYLGHLQIRUPDWLRQIRUDOOILHOGVFROXPQV,IDQ\UHYHQXHRUH[SHQVH
LQIRUPDWLRQLVQRWDSSOLFDEOH e.g.QRGLVFRXQWRQDSDUWLFXODUVDOH SODFHD]HURLQWKHFHOO,I
GDWHLQIRUPDWLRQLVQRWNQRZQRULVXQDYDLODEOHIRUDWUDQVDFWLRQ e.g.SD\PHQWGDWH OHDYHWKDW
SDUWLFXODUFHOOEODQN

%HFDXVHWKHVXJJHVWHGILOHIRUPDWVFDQEHPRGLILHGWRDGGRUGHOHWHILHOGVZHKDYHQRWVSHFLILHG
UHFRUGOHQJWKRUILHOGSRVLWLRQLQWKHILOHIRUPDWV7KH'HSDUWPHQWKRZHYHUGRHVUHTXLUHWKDW
HDFKILOHKDYHDIL[HGUHFRUGOHQJWKDQGDXQLIRUPVWUXFWXUH(YHU\UHFRUGZLWKLQDILOHPXVWEH
RIWKHVDPHOHQJWKDQGPXVWEHIRUPDWWHGH[DFWO\OLNHHYHU\RWKHUUHFRUGLQWKHILOH7KLV
UHTXLUHVWKDWHDFKILHOGZLWKLQDUHFRUGKDYHDIL[HGZLGWKDQGWKDWWKHILHOGVEHFRQVLVWHQWIURP
UHFRUGWRUHFRUG

$OOYDOXHVZLWKLQHDFKILHOGPXVWKDYHWKHVDPHIRUPDWHLWKHUDOOYDOXHVDVQXPHULFRUDOOYDOXHV
DVFKDUDFWHU,QRWKHUZRUGVGRQRWPL[FKDUDFWHUDQGQXPHULFIRUPDWVZLWKLQWKHVDPHILHOG
)LHOGVZLWKPL[HGIRUPDWVZLOOFDXVHHUURUV7KLVLVLPSRUWDQWIRUDOOGDWDILOHVHVSHFLDOO\IRU
GDWDVXEPLWWHGLQ([FHOVSUHDGVKHHWIRUPDW





        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page246
                                                               232ofof386
                                                                       363

                                               ,,
                Barcode:3663557-01 A-588-874 REV  - Admin Review 3/22/16 - 9/30/17



5HSRUWQXPHULFDOGDWDLQDQXPHULFDOIRUPDWWKDWDOORZVFDOFXODWLRQV e.g.QRW07 8QLWV
VKRXOGEHUHSRUWHGLQILHOGVVHSDUDWHIURPQXPHULFDOYDOXHV

:KHQSUHSDULQJWKHFRPSOHWHGILOHVIRUVXEPLVVLRQVRUWHDFKILOHILUVWE\SURGXFWFRQWUROQXPEHU
  &21180 DQGWKHQIRUVDOHVILOHVRQO\E\GDWHRIVDOH 6$/('7 3DFNHGGHFLPDOVVKRXOG
EHDYRLGHG,I\RXDQWLFLSDWHWKHQHHGRISDFNHGGHFLPDOVDSSURYDOVKRXOGEHREWDLQHGIURPWKH
RIILFLDOLQFKDUJH

7KH'HSDUWPHQWXVHV3&6$6VRIWZDUHIRUFDOFXODWLRQSXUSRVHV2WKHUVXLWDEOHIRUPDWVDUH
$FFHVVG%DVH([FHODQG$6&,,WH[W,I\RXKDYHTXHVWLRQVDERXWWKHVRIWZDUHXVHGIRU
VXEPLVVLRQFRQWDFWWKHRIILFLDOLQFKDUJHRIWKHFDVH

)RU([FHOVSUHDGVKHHWDQG$6&,,WH[WILOHVXVHWKHILUVWURZWRHQWHUWKHILHOGQDPHVDVGHILQHG
LQWKHTXHVWLRQQDLUH(DFKVXEVHTXHQWURZVKRXOGFRQWDLQGDWDYDOXHV(DFKURZRIGDWDYDOXHV
VKRXOGUHSUHVHQWRQO\RQHWUDQVDFWLRQ VDOHFRVWUHFRUGHWF ,Q([FHOVSUHDGVKHHWILOHVWKHUH
VKRXOGEHQRKLGGHQURZVRUFROXPQVLQWKHILOH'RQRWSURWHFWFROXPQVRUURZV

)RU([FHOVSUHDGVKHHWILOHVUHSRUWGDWHYDULDEOHVDV([FHOGDWHYDOXHV e.g.WKHLQWHJHUYDOXH
UHSUHVHQWV-DQXDU\WKHLQWHJHUYDOXHUHSUHVHQWV-XQH )RUPDWWKHGDWH
YDOXHZLWKWKH([FHO00''<<<<GDWHIRUPDW e.g. ,IWKHUHLVQRGDWHWR
UHSRUWOHDYHWKHILHOGEODQN

)RU6$6GDWDVHWILOHVUHSRUWGDWHYDULDEOHVDV6$6GDWHYDOXHV e.g.WKHLQWHJHUYDOXH
UHSUHVHQWV-DQXDU\WKHLQWHJHUYDOXHUHSUHVHQWV-XQH )RUPDWWKHGDWH
YDOXHZLWKWKH6$600''<<<<GDWHIRUPDW e.g. ,IWKHUHLVQRGDWHWRUHSRUW
OHDYHWKHILHOGEODQN

%     'RFXPHQWDWLRQRI)LOH)RUPDWV

3URYLGHDUHFRUGOD\RXWIRUHDFKVXEPLWWHGILOHZKLFKLGHQWLILHVWKHILOHQDPHDQGVWUXFWXUHDQG
VKRZVWKHQDPHSRVLWLRQDQGFKDUDFWHULVWLFVRIDOOILHOGVLQWKHILOH

$VQRWHGXQGHUWKHJHQHUDOILOLQJLQVWUXFWLRQVLQFOXGHGDWWKHEHJLQQLQJRIWKLVTXHVWLRQQDLUHIRU
HDFKGDWDEDVHVXEPLWWHGLQDQDQWLGXPSLQJSURFHHGLQJ\RXPXVWDOVRFRPSOHWH$SSHQGL[9,,
ZKLFKLVDWHPSODWHSURYLGLQJDVWDQGDUGIRUPDWIRUUHSRUWLQJWKHXQLWVRIPHDVXUHPHQW
FXUUHQFLHVDQGFRQYHUVLRQIDFWRUV3OHDVHFRPSOHWHDVHSDUDWHWHPSODWHIRUHDFKGDWDEDVH
VXEPLWWHG KRPHPDUNHWVDOHV86VDOHVFRVWetc DQGEHVXUHWRSURYLGHWKHUHTXHVWHGGDWDIRU
HDFKQXPHULFDOILHOGLQWKHGDWDEDVH

&     )LOLQJ,QVWUXFWLRQV

([FHSWDVGHVFULEHGDERYHXQGHUWKHVHFWLRQ0DQXDO)LOLQJDOOGDWDEDVHILOHVLQFOXGLQJ
0LFURVRIW([FHOVSUHDGVKHHWVWKDWDUHOHVVWKDQ0%LQVL]HPXVWEHILOHGHOHFWURQLFDOO\XVLQJ
$&&(66,QVWUXFWLRQVIRUXVLQJ$&&(66FDQEHIRXQGDERYHDQGDWKWWSDFFHVVWUDGHJRY
3OHDVHUHIHUWRWKH+DQGERRNRQ(OHFWURQLF)LOLQJ3URFHGXUHVLQWKH+HOSVHFWLRQRIWKHZHEVLWH

                                                 


       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page247
                                                               233ofof386
                                                                       363

                                               ,,
                Barcode:3663557-01 A-588-874 REV  - Admin Review 3/22/16 - 9/30/17




)RUPDQXDOILOLQJV ZKHQDSSOLFDEOH VHSDUDWHO\SDFNDQGODEHOWKHHOHFWURQLFPHGLDFRQWDLQLQJ
WKHGDWDEDVHVRUVSUHDGVKHHWV VHHVHFWLRQEHORZIRUODEHOLQJDQGRWKHULQVWUXFWLRQV 'HOLYHUWKH
SDFNDJHWRWKHPDQXDOILOLQJDGGUHVVOLVWHGLQWKHJHQHUDOLQVWUXFWLRQVRIWKLVTXHVWLRQQDLUH
  1RWHWKDWGDWDEDVHVRYHU0%PXVWEHILOHGPDQXDOO\ 

'     6SHFLDO,QVWUXFWLRQVIRU0DQXDO)LOLQJ

)RUPDQXDOILOLQJV ZKHQDSSOLFDEOH \RXPD\VXEPLW\RXUGDWDEDVHVRUVSUHDGVKHHWVRQHLWKHUD
&'RU'9'&RPSUHVVHGGDWDEDVHVDUHDFFHSWDEOHEXWGHFRPSUHVVLRQLQVWUXFWLRQVDQGVRIWZDUH
PXVWDFFRPSDQ\DQ\FRPSUHVVHGGDWDVXEPLVVLRQ

&OHDUO\ODEHOWKH&'RU'9'ZLWKWKHIROORZLQJLQIRUPDWLRQ

            D &DVHQDPHFDVHQXPEHUDQGVXEPLVVLRQGDWH
            E 1DPHRIUHVSRQGHQW
            F 3URFHHGLQJDQGWLPHSHULRG IRUH[DPSOH5(9325RU$5
                325 
            G 1DPHRIRIILFLDOLQFKDUJH
            H )LOHIRUPDWVDQGVRIWZDUHXVHGWRFUHDWHWKHGDWDEDVHVRUZRUNVKHHWV
            I )LOHQDPHVQXPEHURIREVHUYDWLRQVDQGUHFRUGOHQJWKV
            J $&&(66EDUFRGHQXPEHU

(     %UDFNHWLQJRI'DWDEDVHV

     'DWDEDVHILOHVFRQWDLQLQJEXVLQHVVSURSULHWDU\LQIRUPDWLRQZLOOEHFRQVLGHUHGEXVLQHVV
        SURSULHWDU\LQWKHLUHQWLUHW\%UDFNHWVDUHQRWUHTXLUHGIRUVXFKHOHFWURQLFGDWDEDVHILOHV
        EXWZKHUHSRVVLEOHXVHKHDGHUVDQGIRRWHUVWRLQGLFDWHWKDWWKHGDWDEDVHFRQWDLQVEXVLQHVV
        SURSULHWDU\LQIRUPDWLRQ<RXPXVWDOVRVXEPLWDSXEOLFYHUVLRQRIWKHEXVLQHVV
        SURSULHWDU\GDWDEDVH7KHSXEOLFYHUVLRQPXVWFRQWDLQEUDFNHWVDURXQGWKHUHGDFWHGRU
        UDQJHGEXVLQHVVSURSULHWDU\LQIRUPDWLRQEHSURSHUO\ODEHOHGDVDSXEOLFYHUVLRQDQG
        VXEPLWWHGDVD3')ILOH

     $OOGDWDEDVHVPXVWEHUHOHDVDEOHLQWKHLUHQWLUHW\XQGHUWKHWHUPVRIDQDGPLQLVWUDWLYH
        SURWHFWLYHRUGHU 'XULQJDUHYLHZWKH'HSDUWPHQWPD\QRWUHOHDVHFXVWRPHUQDPHVRU
        DQ\LQIRUPDWLRQWKDWZRXOGOHDGWRWKHLULGHQWLW\,I\RXUVWDQGDUGFXVWRPHUFRGHSODLQO\
        LGHQWLILHVWKHFXVWRPHULPPHGLDWHO\FRQWDFWWKHRIILFLDOLQFKDUJHWRREWDLQDXWKRUL]DWLRQ
        IRUWKHXVHRIDVXEVWLWXWHFRGH 





                                                  


        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
     Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document 21
                                      2 Filed
                                         Filed07/09/21
                                               06/04/21 Page
                                                         Page248
                                                              234ofof386
                                                                      363
               Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




                                         $33(1',;,,,
                                                 
                      '(6&5,37,212)352'8&7681'(55(9,(:
                                                 
                                                 
7KHPHUFKDQGLVHXQGHUUHYLHZLVBBBBBBBBBBBBBBBB7KHPHUFKDQGLVHXQGHUUHYLHZLV
FXUUHQWO\FODVVLILDEOHXQGHULWHP V BBBBBBBBBBBBBRIWKH+DUPRQL]HG7DULII6FKHGXOHRIWKH
8QLWHG6WDWHV +7686 $OWKRXJKWKH+7686FODVVLILFDWLRQLVSURYLGHGIRUFRQYHQLHQFHDQG
FXVWRPVSXUSRVHVWKHZULWWHQGHVFULSWLRQRIWKHPHUFKDQGLVHXQGHUUHYLHZLVGLVSRVLWLYH










       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page249
                                                               235ofof386
                                                                       363

Updated AugustBarcode:3663557-01
               20, 2013              A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                             $33(1',;,9
                                                     
   &(57,),&$7,2162))$&78$/$&&85$&<$1'&(57,),&$7(2)6(59,&(
                                                     
                                                     
                        &(57,),&$7,2162))$&78$/$&&85$&<
                                                     
             )25352&((',1*6,1,7,$7('2125$)7(5$8*867
                                                     
)LOLQJGRFXPHQWLGHQWLILFDWLRQIRUPDWWUDQVODWLRQVHUYLFHDQGFHUWLILFDWLRQRI
GRFXPHQWV
      
  J Certifications. (DFKVXEPLVVLRQFRQWDLQLQJIDFWXDOLQIRUPDWLRQPXVWLQFOXGHWKHIROORZLQJ
FHUWLILFDWLRQIURPWKHSHUVRQLGHQWLILHGLQSDUDJUDSK J  RIWKLVVHFWLRQDQGLQDGGLWLRQLIWKH
SHUVRQKDVOHJDOFRXQVHORUDQRWKHUUHSUHVHQWDWLYHWKHFHUWLILFDWLRQLQSDUDJUDSK J  RIWKLV
VHFWLRQ7KHFHUWLI\LQJSDUW\PXVWPDLQWDLQWKHRULJLQDOVLJQHGFHUWLILFDWLRQIRUDSHULRGRIILYH
\HDUVIURPWKHGDWHRIILOLQJWKHVXEPLVVLRQWRZKLFKWKHFHUWLILFDWLRQSHUWDLQV7KHRULJLQDO
VLJQHGFHUWLILFDWLRQPXVWEHDYDLODEOHIRULQVSHFWLRQE\86'HSDUWPHQWRI&RPPHUFHRIILFLDOV
&RSLHVRIWKHFHUWLILFDWLRQVPXVWEHLQFOXGHGLQWKHVXEPLVVLRQILOHGDWWKH'HSDUWPHQW

   )RUWKHSHUVRQ V RIILFLDOO\UHVSRQVLEOHIRUSUHVHQWDWLRQRIWKHIDFWXDOLQIRUPDWLRQ

  L      &203$1<&(57,),&$7,21 
                          
, 35,17('1$0($1'7,7/( FXUUHQWO\HPSOR\HGE\ &203$1<1$0( FHUWLI\WKDW
,SUHSDUHGRURWKHUZLVHVXSHUYLVHGWKHSUHSDUDWLRQRIWKHDWWDFKHGVXEPLVVLRQRI ,'(17,)<
7+(63(&,),&68%0,66,21%<7,7/( GXHRQ '$7( 25ILOHGRQ '$7( SXUVXDQW
WRWKH ,16(5721(2)7+()2//2:,1*237,216,1^`^7+( $17,'803,1*
25&2817(59$,/,1* '87<,19(67,*$7,212) 352'8&7 )520
  &28175<  &$6(180%(5 `RU^7+( '$7(62)3(5,2'2)5(9,(: 
  $'0,1,675$7,9(251(:6+,33(5 5(9,(:81'(57+( $17,'803,1*25
&2817(59$,/,1* '87<25'(521 352'8&7 )520 &28175<  &$6(
180%(5 `RU^7+( 6816(75(9,(:25&+$1*('&,5&8067$1&(5(9,(:
256&23(58/,1*25&,5&809(17,21,148,5< 2)7+( $17,'803,1*25
&2817(59$,/,1* '87<25'(521 352'8&7 )520 &28175<  &$6(
180%(5 ` ,FHUWLI\WKDWWKHSXEOLFLQIRUPDWLRQDQGDQ\EXVLQHVVSURSULHWDU\LQIRUPDWLRQRI
  &(57,),(5¶6&203$1<1$0( FRQWDLQHGLQWKLVVXEPLVVLRQLVDFFXUDWHDQGFRPSOHWHWR
WKHEHVWRIP\NQRZOHGJH,DPDZDUHWKDWWKHLQIRUPDWLRQFRQWDLQHGLQWKLVVXEPLVVLRQPD\EH
VXEMHFWWRYHULILFDWLRQRUFRUURERUDWLRQ DVDSSURSULDWH E\WKH86'HSDUWPHQWRI&RPPHUFH,
DPDOVRDZDUHWKDW86ODZ LQFOXGLQJEXWQRWOLPLWHGWR86& LPSRVHVFULPLQDO
VDQFWLRQVRQLQGLYLGXDOVZKRNQRZLQJO\DQGZLOOIXOO\PDNHPDWHULDOIDOVHVWDWHPHQWVWRWKH86
*RYHUQPHQW,QDGGLWLRQ,DPDZDUHWKDWHYHQLIWKLVVXEPLVVLRQPD\EHZLWKGUDZQIURPWKH
UHFRUGRIWKH$'&9'SURFHHGLQJWKH86'HSDUWPHQWRI&RPPHUFHPD\SUHVHUYHWKLV
VXEPLVVLRQLQFOXGLQJDEXVLQHVVSURSULHWDU\VXEPLVVLRQIRUSXUSRVHVRIGHWHUPLQLQJWKH
DFFXUDF\RIWKLVFHUWLILFDWLRQ,FHUWLI\WKDWDFRS\RIWKLVVLJQHGFHUWLILFDWLRQZLOOEHILOHGZLWK
WKLVVXEPLVVLRQWRWKH86'HSDUWPHQWRI&RPPHUFH



        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page250
                                                               236ofof386
                                                                       363

                                               ,9
                 Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



6LJQDWXUHBBBBBBBBBBBBBBBBBBBB
'DWHBBBBBBBBBBBBBBBBBBBBBBBB

   )RUPXOWLSOHSHUVRQFHUWLILFDWLRQVDOOSHUVRQVVKRXOGEHOLVWHGLQWKHILUVWVHQWHQFHRIWKH
FHUWLILFDWLRQDQGDOOSHUVRQVVKRXOGVLJQDQGGDWHWKHFHUWLILFDWLRQ,QDGGLWLRQVLQJXODUSURQRXQV
DQGSRVVHVVLYHDGMHFWLYHVVKRXOGEHFKDQJHGDFFRUGLQJO\e.g.,³,´VKRXOGEHFKDQJHGWR³ZH´
DQG³P\NQRZOHGJH´VKRXOGEHFKDQJHGWR³RXUNQRZOHGJH´


  LL    *29(510(17&(57,),&$7,21 

, 35,17('1$0($1'7,7/( FXUUHQWO\HPSOR\HGE\WKHJRYHUQPHQWRI &28175< 
FHUWLI\WKDW,SUHSDUHGRURWKHUZLVHVXSHUYLVHGWKHSUHSDUDWLRQRIWKHDWWDFKHGVXEPLVVLRQRI
  ,'(17,)<7+(63(&,),&68%0,66,21%<7,7/( GXHRQ '$7( 25ILOHGRQ
  '$7( SXUVXDQWWRWKH ,16(5721(2)7+()2//2:,1*237,216,1^`^7+(
  $17,'803,1*25&2817(59$,/,1* '87<,19(67,*$7,212) 352'8&7 
)520 &28175<  &$6(180%(5 `RU^7+( '$7(62)3(5,2'2)5(9,(: 
  $'0,1,675$7,9(251(:6+,33(5 5(9,(:81'(57+( $17,'803,1*25
&2817(59$,/,1* '87<25'(521 352'8&7 )520 &28175<  &$6(
180%(5 `RU^7+( 6816(75(9,(:25&+$1*('&,5&8067$1&(5(9,(:
256&23(58/,1*25&,5&809(17,21,148,5< 2)7+( $17,'803,1*25
&2817(59$,/,1* '87<25'(521 352'8&7 )520 &28175<  &$6(
180%(5 ` ,FHUWLI\WKDWWKHSXEOLFLQIRUPDWLRQDQGDQ\EXVLQHVVSURSULHWDU\LQIRUPDWLRQRI
WKHJRYHUQPHQWRI &28175< FRQWDLQHGLQWKLVVXEPLVVLRQLVDFFXUDWHDQGFRPSOHWHWRWKH
EHVWRIP\NQRZOHGJH,DPDZDUHWKDWWKHLQIRUPDWLRQFRQWDLQHGLQWKLVVXEPLVVLRQPD\EH
VXEMHFWWRYHULILFDWLRQRUFRUURERUDWLRQ DVDSSURSULDWH E\WKH86'HSDUWPHQWRI&RPPHUFH
,QDGGLWLRQ,DPDZDUHWKDWHYHQLIWKLVVXEPLVVLRQPD\EHZLWKGUDZQIURPWKHUHFRUGRIWKH
$'&9'SURFHHGLQJWKH86'HSDUWPHQWRI&RPPHUFHPD\SUHVHUYHWKLVVXEPLVVLRQ
LQFOXGLQJDEXVLQHVVSURSULHWDU\VXEPLVVLRQIRUSXUSRVHVRIGHWHUPLQLQJWKHDFFXUDF\RIWKLV
FHUWLILFDWLRQ,FHUWLI\WKDWDFRS\RIWKLVVLJQHGFHUWLILFDWLRQZLOOEHILOHGZLWKWKLVVXEPLVVLRQWR
WKH86'HSDUWPHQWRI&RPPHUFH

6LJQDWXUHBBBBBBBBBBBBBBBBBBBBBB
'DWHBBBBBBBBBBBBBBBBBBBBBBBB

    )RUPXOWLSOHSHUVRQFHUWLILFDWLRQVDOOSHUVRQVVKRXOGEHOLVWHGLQWKHILUVWVHQWHQFHRIWKH
FHUWLILFDWLRQDQGDOOSHUVRQVVKRXOGVLJQDQGGDWHWKHFHUWLILFDWLRQ,QDGGLWLRQVLQJXODUSURQRXQV
DQGSRVVHVVLYHDGMHFWLYHVVKRXOGEHFKDQJHGDFFRUGLQJO\e.g.,³,´VKRXOGEHFKDQJHGWR³ZH´
DQG³P\NQRZOHGJH´VKRXOGEHFKDQJHGWR³RXUNQRZOHGJH´





                                                    


        Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page251
                                                                  237ofof386
                                                                          363

                                                ,9
                  Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


     )RUWKHOHJDOFRXQVHORURWKHUUHSUHVHQWDWLYH
       
           5(35(6(17$7,9(&(57,),&$7,21                  

, 35,17('1$0( ZLWK /$:),50RU27+(5),50  ,16(5721(2)7+(
)2//2:,1*237,216,1^`^&2816(/72`RU^5(35(6(17$7,9(2)` 
  &203$1<1$0(25*29(510(172)&28175<251$0(2)$127+(5
3$57< FHUWLI\WKDW,KDYHUHDGWKHDWWDFKHGVXEPLVVLRQRI ,'(17,)<7+(63(&,),&
68%0,66,21%<7,7/( GXHRQ '$7( 25ILOHGRQ '$7( SXUVXDQWWRWKH ,16(57
21(2)7+()2//2:,1*237,216,1^`^7+( $17,'803,1*25
&2817(59$,/,1*'87< ,19(67,*$7,212) 352'8&7 )520 &28175< 
  &$6(180%(5 `RU^7+( '$7(62)3(5,2'2)5(9,(:  $'0,1,675$7,9(
251(:6+,33(5 5(9,(:81'(57+( $17,'803,1*25
&2817(59$,/,1* '87<25'(521 352'8&7 )520 &28175<  &$6(
180%(5 `RU^7+( 6816(75(9,(:25&+$1*('&,5&8067$1&(5(9,(:
256&23(58/,1*25&,5&809(17,21,148,5< 2)7+( $17,'803,1*25
&2817(59$,/,1* '87<25'(521 352'8&7 )520 &28175<  &$6(
180%(5 ` ,QP\FDSDFLW\DV ,16(5721(2)7+()2//2:,1*237,216,1^`
^&2816(/`RU^$'9,6(535(3$5(5255(9,(:(5` RIWKLVVXEPLVVLRQ,FHUWLI\
WKDWWKHLQIRUPDWLRQFRQWDLQHGLQWKLVVXEPLVVLRQLVDFFXUDWHDQGFRPSOHWHWRWKHEHVWRIP\
NQRZOHGJH,DPDZDUHWKDW86ODZ LQFOXGLQJEXWQRWOLPLWHGWR86& LPSRVHV
FULPLQDOVDQFWLRQVRQLQGLYLGXDOVZKRNQRZLQJO\DQGZLOOIXOO\PDNHPDWHULDOIDOVHVWDWHPHQWVWR
WKH86*RYHUQPHQW,QDGGLWLRQ,DPDZDUHWKDWHYHQLIWKLVVXEPLVVLRQPD\EHZLWKGUDZQ
IURPWKHUHFRUGRIWKH$'&9'SURFHHGLQJWKH86'HSDUWPHQWRI&RPPHUFHPD\SUHVHUYH
WKLVVXEPLVVLRQLQFOXGLQJDEXVLQHVVSURSULHWDU\VXEPLVVLRQIRUSXUSRVHVRIGHWHUPLQLQJWKH
DFFXUDF\RIWKLVFHUWLILFDWLRQ,FHUWLI\WKDWDFRS\RIWKLVVLJQHGFHUWLILFDWLRQZLOOEHILOHGZLWK
WKLVVXEPLVVLRQWRWKH86'HSDUWPHQWRI&RPPHUFH

6LJQDWXUHBBBBBBBBBBBBBBBBBBBBBB
'DWHBBBBBBBBBBBBBBBBBBBBBBBBBB

     )RUPXOWLSOHUHSUHVHQWDWLYHFHUWLILFDWLRQVDOOUHSUHVHQWDWLYHVDQGWKHLUILUPVVKRXOGEHOLVWHG
LQWKHILUVWVHQWHQFHRIWKHFHUWLILFDWLRQDQGDOOUHSUHVHQWDWLYHVVKRXOGVLJQDQGGDWHWKH
FHUWLILFDWLRQ,QDGGLWLRQVLQJXODUSURQRXQVDQGSRVVHVVLYHDGMHFWLYHVVKRXOGEHFKDQJHG
DFFRUGLQJO\e.g.,³,´VKRXOGEHFKDQJHGWR³ZH´DQG³P\NQRZOHGJH´VKRXOGEHFKDQJHGWR³RXU
NQRZOHGJH´





                                                   


          Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page252
                                                                  238ofof386
                                                                          363

                                                    ,9
                      Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                            &(57,),&$7(2)6(59,&(

                                                                   

,BBBBBBBBBBBBBBBBBBBBBBBKHUHE\FHUWLI\WKDWDFRS\RIWKH

 QDPHRIFHUWLI\LQJRIILFLDO 

IRUHJRLQJVXEPLVVLRQRQEHKDOIRIBBBBBBBBBBBBBBBBBBBBBBBBBBBB

 FRPSDQ\QDPH 

GDWHGBBBBBBBBBBBBBBBBBZDVVHUYHGE\ILUVWFODVVPDLORUE\KDQGGHOLYHU\ FLUFOHWKHPHWKRG

XVHG RQWKHIROORZLQJSDUWLHV

    %XVLQHVV3URSULHWDU\9HUVLRQ 

2Q%HKDOIRI

1DPHDQGDGGUHVV

    3XEOLF9HUVLRQ 

2Q%HKDOIRI

1DPHDQGDGGUHVV

                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                            6LJQDWXUHRI&HUWLI\LQJ2IILFLDO 






                                                                   


          Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page253
                                                             239ofof386
                                                                     363

            Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                              $33(1',;9
                                   
              &$6(63(&,),&48(67,216$1'02',),&$7,216
                     ,1&/8',1*0$7&+,1*&5,7(5,$
                                   
                                   
                                   







     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
     Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document 21
                                      2 Filed
                                         Filed07/09/21
                                               06/04/21 Page
                                                         Page254
                                                              240ofof386
                                                                      363

                Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                  $33(1',;9,
                                        
                    $50¶6/(1*7+6$/(672$)),/,$7('3$57,(6
                                        

,QRUGHUWRUHSRUWVDOHVWRDQDIILOLDWHGFRPSDULVRQPDUNHWFXVWRPHU DIILOLDWH UDWKHUWKDQ
UHVDOHVWRXQDIILOLDWHGFXVWRPHUVE\WKDWDIILOLDWHGFRPSDULVRQPDUNHWFXVWRPHUD
UHVSRQGHQWPXVWGHPRQVWUDWHWKDWWKHVDOHVWRWKHDIILOLDWHGFRPSDULVRQPDUNHWFXVWRPHU
DUHDWDUP¶VOHQJWK7KLVDSSHQGL[GHVFULEHVWKHEDVLVIRUWKLVDQDO\VLVDQGSURYLGHV
JXLGDQFHDVWRKRZDUHVSRQGHQWFRXOGJRDERXWGHPRQVWUDWLQJWKDWVDOHVWRDQDIILOLDWHG
FRPSDULVRQPDUNHWFXVWRPHUDUHDWDUP¶VOHQJWK

2YHUYLHZ

,QDFFRUGDQFHZLWKVHFWLRQ F RIWKH'HSDUWPHQW¶VUHJXODWLRQVZHLQFOXGHKRPH
PDUNHWRUWKLUGFRXQWU\DIILOLDWHGSDUW\VDOHVLQRXUDQDO\VLVRQO\LIWKHUHVSRQGHQW¶VVDOHV
DUHPDGHDW³DUP¶VOHQJWK´7REHDW³DUPVOHQJWK´WKHSULFHVRIWKHDIILOLDWHGSDUW\
WUDQVDFWLRQVPXVWEHFRPSDUDEOHWRWKHSULFHVDWZKLFKWKHUHVSRQGHQWVROGLGHQWLFDO
PHUFKDQGLVHWRXQDIILOLDWHGSDUWLHV,QGHWHUPLQLQJZKHWKHUDIILOLDWHGSDUW\WUDQVDFWLRQV
DUHPDGHDWDUP¶VOHQJWKSULFHVZHJHQHUDOO\FRPSDUHWKHUHVSRQGHQW¶VUHSRUWHGSULFHV
WRDIILOLDWHGSDUWLHVZLWKWKHUHVSRQGHQW¶VSULFHVWRXQDIILOLDWHGSDUWLHVDWWKHVDPHOHYHORI
WUDGH,QPDNLQJVXFKDFRPSDULVRQWKH'HSDUWPHQWKDVHVWDEOLVKHGDUDWLRLQZKLFK
VDOHVE\WKHH[SRUWHURUSURGXFHUWRDQDIILOLDWHEHLQFOXGHGLQWKHQRUPDOYDOXH
FDOFXODWLRQ)RUDIILOLDWHGSDUW\VDOHVWREHFRQVLGHUHGLQWKHQRUPDOYDOXHFDOFXODWLRQ
SULFHVWRDQDIILOLDWHPXVWEHEHWZHHQSHUFHQWDQGSHUFHQWLQFOXVLYHRISULFHVWR
XQDIILOLDWHGFXVWRPHUV,IDIILOLDWHGSDUW\SULFHVDUHRQDYHUDJHOHVVWKDQSHUFHQWRU
PRUHWKDQSHUFHQWRIXQDIILOLDWHGSDUW\SULFHVWKHQZHUHMHFWWKHP,QHVWDEOLVKLQJ
WKHSHUFHQWEDQGWKH'HSDUWPHQWDLPVWRSUHYHQWGLVWRUWLRQRIQRUPDOYDOXHEDVHG
RQVDOHVEHWZHHQDIILOLDWHVZKLFKFRXOGEHXQUHDVRQDEO\KLJKRUORZSULFHG,QVWHDGWKH
UDWLRLVVHWXSWRFDSWXUHRQO\WKRVHVDOHVEHWZHHQDIILOLDWHVZKLFKDUHPDGHLQWKH
RUGLQDU\FRXUVHRIWUDGH

7UDQVDFWLRQV&RYHUHG

)RULQYHVWLJDWLRQVWKHGDWDEDVHVXVHGIRUWKHDUP¶VOHQJWKWHVWDUHOLPLWHGWRDOOVDOH
REVHUYDWLRQVZLWKVDOHGDWHVWKDWIDOOZLWKLQWKH32,)RUDGPLQLVWUDWLYHUHYLHZVWKH
GDWDEDVHVXVHGIRUWKHDUP¶VOHQJWKWHVWDUHOLPLWHGWRVDOHVREVHUYDWLRQVZLWKVDOHGDWHV
WKDWIDOOZLWKLQWKHDSSURSULDWHUHSRUWLQJSHULRGIRUWKHFRPSDULVRQPDUNHW

)RUERWKLQYHVWLJDWLRQVDQGDGPLQLVWUDWLYHUHYLHZVWKHGDWDEDVHVDUHDOVROLPLWHGWRWKRVH
WUDQVDFWLRQVLQYROYLQJPHUFKDQGLVHGHVFULEHGLQ$SSHQGL[,,,RIWKHTXHVWLRQQDLUH



    See Antidumping Proceedings: Affiliated Party Sales in the Ordinary Course of Trade)5
    1RYHPEHU 




       Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page255
                                                             241ofof386
                                                                     363

                                           9,
             Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17


1HW3ULFH&DOFXODWLRQV

7KH'HSDUWPHQW¶VDUP¶VOHQJWKWHVWDGMXVWVJURVVXQLWSULFHVIRUUHOHYDQWDGMXVWPHQWV
  e.g.IRUDSSURSULDWHGLVFRXQWVDQGUHEDWHVPRYHPHQWH[SHQVHVLPSXWHGFUHGLW
H[SHQVHVRWKHUGLUHFWVHOOLQJH[SHQVHVFRPPLVVLRQVSDFNLQJetc. DQGIRUHDFK
DIILOLDWHGSDUW\FRPSDULVRQPDUNHWFXVWRPHUFRPSDUHVWKHQHWSULFHVE\&21180RI
VDOHVWRWKHDIILOLDWHGSDUW\WRWKHQHWSULFHVRIVDOHVWRDOOXQDIILOLDWHGSDUWLHV

,QLQVWDQFHVZKHUHFHUWDLQ&21180VZHUHVROGWRDQDIILOLDWHGFRPSDULVRQPDUNHW
FXVWRPHUEXWQRWWRXQDIILOLDWHGFRPSDULVRQPDUNHWFXVWRPHUVWKHFRPSDULVRQVDUHPDGH
WRWKHPRVWVLPLODUSURGXFWVROGWRXQDIILOLDWHGFRPSDULVRQPDUNHWFXVWRPHUVZLWK
DSSURSULDWHDGMXVWPHQWVPDGHIRUGLIIHUHQFHVLQPHUFKDQGLVH WKHDSSURSULDWHYDULDEOH
DQGWRWDOFRVWGDWDIRUHDFKFRPSDULVRQPDUNHW&21180DUHWKHUHIRUHXVHGIRUWKLV
FDOFXODWLRQ 7KHGHWHUPLQDWLRQRIZKDWFRQVWLWXWHVWKHPRVWVLPLODUPHUFKDQGLVHLV
EDVHGXSRQWKHKLHUDUFK\RIWKHSURGXFWFKDUDFWHULVWLFVDQGRIWKHVXEFDWHJRULHVZLWKLQ
HDFKFKDUDFWHULVWLFLGHQWLILHGLQ6HFWLRQ%RIWKHTXHVWLRQQDLUH

&RPSDULVRQVDUHQRWDOORZHGDFURVVOHYHOVRIWUDGHRURISULPHPHUFKDQGLVHWRQRQ
SULPHPHUFKDQGLVHRUDFURVVPDQXIDFWXUHUV 0)5+ RULQLQVWDQFHVZKHUHWKH
UHVSRQGHQWLVQRWUHTXLUHGWRUHVSRQGWR6HFWLRQ'RIWKHTXHVWLRQQDLUHIRU&21180V
VROGWRDQDIILOLDWHGFRPSDULVRQPDUNHWFXVWRPHUEXWQRWWRXQDIILOLDWHGFRPSDULVRQ
PDUNHWFXVWRPHUV,QVXFKLQVWDQFHVZKHUHFRPSDULVRQVDUHQRWDOORZHGWKHVDOHVWRWKH
DIILOLDWHGFRPSDULVRQPDUNHWFXVWRPHUVDUHLJQRUHGIRUSXUSRVHVRIWKHUHVXOWVRIWKH
DUP¶VOHQJWKWHVW

$VQRWHGDERYHIRUDIILOLDWHGSDUW\VDOHVWREHFRQVLGHUHGLQWKHQRUPDOYDOXHFDOFXODWLRQ
SULFHVWRDQDIILOLDWHPXVWRQDYHUDJHEHEHWZHHQSHUFHQWDQGSHUFHQWLQFOXVLYH
RISULFHVWRXQDIILOLDWHGFXVWRPHUV

$UP¶V/HQJWK7HVW3URJUDPPLQJ

7KHDUP¶VOHQJWKWHVWSURJUDPPLQJODQJXDJHFXUUHQWO\XVHGE\WKH'HSDUWPHQWLV
UHIHUHQFHGEHORZ7RGHPRQVWUDWHWKDWVDOHVWRDQDIILOLDWHZHUHDWDUP¶VOHQJWK\RX
VKRXOGXWLOL]HWKHPHWKRGRORJ\UHIOHFWHGLQWKLVSURJUDPPLQJLQFRQMXQFWLRQZLWK\RXU
DSSURSULDWHGDWDEDVHVDQGIROORZLQJWKHJXLGDQFHDERYHZLWKUHVSHFWWRDSSURSULDWHVDOHV
REVHUYDWLRQVDGMXVWPHQWVetc &06$/(6ZRXOGEHWKHILOHRIDOOFRPSDULVRQPDUNHW
325VDOHVRIPHUFKDQGLVHGHVFULEHGLQ$SSHQGL[,,,RIWKHTXHVWLRQQDLUHDQG
   &0$))/ &0/27 &00$1) &035,0( &0&867DUHUHIHUHQFHVWR
&865(/+/27+0)5+35,0(+ IRUWKRVHFDVHVLQZKLFK35,0(+LVLQFOXGHGLQ
6HFWLRQ%RIWKH'HSDUWPHQW¶VTXHVWLRQQDLUH DQG&86&2'+UHVSHFWLYHO\ 

7KHDUP¶VOHQJWKWHVWSURJUDPPLQJODQJXDJHFXUUHQWO\XVHGE\WKH'HSDUWPHQWFDQEH
DFFHVVHGDWKWWSHQIRUFHPHQWWUDGHJRYVDVSURJUDPVDPFSKWPO&OLFNRQWKH³0DFURV
3URJUDP´K\SHUOLQNDQGJRWRVHFWLRQ³&0$50¶6/(1*7+7(672)
$)),/,$7('3$57<6$/(6´

                                              


     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
    Case
     Case1:21-cv-00062-MAB
          1:21-cv-00327-N/A Document 21
                                     2 Filed
                                        Filed07/09/21
                                              06/04/21 Page
                                                        Page256
                                                             242ofof386
                                                                     363

            Barcode:3663557-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



                                   $33(1',;9,,
                                        
                               '$7$%$6(6800$5,(6







     Filed By: Jun Jack Zhao, Filed Date: 1/19/18 12:50 PM, Submission Status: Approved
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page257
                                                         243ofof386
                                                                 363




                  ATTACHMENT 4
010210234       Case
                 Case1:21-cv-00062-MAB           2566788
                      1:21-cv-00327-N/A Document 21  Filed
                                                      Filed07/09/21
                                                            06/04/21 Page
                                                                      Page258
                                                                           244ofof386
                                                                                   363




                 !"#$ÿÿ&'()$!)ÿ*+," --ÿ
                 #-(ÿ/ÿ*(0"($ÿ12
                 345ÿ6789:
                 64A9ÿBCDE95
                                                      ;<=;>?@
                                                        FGHIIGIJK
                 64A9ÿLMNO9                             P7NGQ7OO98ÿRN99OÿSO4NÿT578CUNAÿS57DÿV4W4X
                 64A9ÿR9YD9XN                           QZ[ÿGÿF8DMXÿQ9\M9]
                 R9YD9XNÿ39YMXÿ^4N9                     _`aa`abcd
                 R9YD9XNÿZX8ÿ^4N9                       e`_b`abcJ
                 f)+"($ÿ12
                 R9UC5MNgÿ6O4AAMhMU4NM7X                TCEOMUÿ[95AM7X
                 3Tiÿ^7UCD9XNÿRCEDMAAM7Xÿ345U789 _dJ_eae
                 ^7UCD9XNÿLgW9                          Q9AW7XA9
                 SMO98ÿjXÿ39k4OhÿjhÿlU7OO9UNM\9ÿ9XNMNgm L7ng7ÿRN99O
                 o4XC4OÿRCEDMAAM7X                      B7

                 ^7UCD9XNÿLMNO9ÿGÿ^7UCD9XNÿlT4Y9      L7ng7ÿRN99OÿR9UNM7XÿFÿQ9AW7XA9ÿlT[mpW8hÿGÿL7ng7ÿRN99OÿR9UNM7XÿFÿQ9AW7XA9ÿlT[mpW8hÿl_amÿ
                 67CXNm                               ZqÿFGcÿGÿFGabÿlT[mpW8hÿGÿZqÿFGcÿGÿFGabÿlT[mpW8hÿlaabmÿÿ                               ÿ
                                                      ZqÿFGacÿlT[mpW8hÿGÿZqÿFGacÿlT[mpW8hÿlcKm
                 67DD9XNA
                 *+," $$(!ÿ12
                 SMO98ÿ3g                             8W75N95rUC5NMApU7D
                 SM5D`j5Y4XMs4NM7XÿB4D9               6C5NMAtÿo4OO9NGT59\7ANtÿ67ONÿuÿo7AO9ÿvvT
                 SMO98ÿ^4N9GLMD9ÿRN4DW                a`ab`abcIÿcb:ab:caÿFo

                 wxy&2
                 &z{'(ÿ*" '#!ÿ*+," --2ÿ|-(ÿ$}-ÿ(#$+!(ÿ$ÿ0((!#$(ÿ#ÿ(~ÿ,#!)(ÿ!ÿ#ÿ(~ÿ-+," --
                 ÿ!(ÿ{'(-2ÿ|-(ÿ$}-ÿ(#$+!(ÿ$ÿ!($#ÿ$}(ÿ-#"(ÿ,#!)(ÿ!ÿ#''ÿ#!$-ÿÿ$}(ÿ-+," --




9 11 11                                                                                                             313
           Case
            Case1:21-cv-00062-MAB
                 1:21-cv-00327-N/A Document 21
                                            2 Filed
                                               Filed07/09/21
                                                     06/04/21 Page
                                                               Page259
                                                                    245ofof386
                                                                            363




                                     Curtis, Mallet-Prevost, Colt & Mosle LLP
Almaty             Houston                                                               Telephone +1 202 452 7373
Ashgabat           London                                                                Facsimile +1 202 452 7333
                                            1717 Pennsylvania Avenue, N.W.
Astana             Mexico City                                                                 www.curtis.com
Beijing            Milan
                                                Washington, D.C. 20006
Buenos Aires       Muscat
Dubai              New York                                                                    Daniel L. Porter
Frankfurt          Paris                                                                    Tel: +1 202 452 7340
Geneva             Rome                                                                     Fax: +1 202 452 7333
                                                                                          E-Mail: dporter@curtis.com


    February 20, 2018
                                               Public Version
                                               Case No.: A-588-874
                                               Total No. of Pages: 266
                                               First Administrative Review (3/22/2016 – 09/30/2017)

                                               This proceeding is conducted by Enforcement & Compliance,
                                               AD/CVD Operations Office VII.
                                               This document contains Tokyo Steel’s BUSINESS PROPRIETARY
                                               INFORMATION on pages 6, 10-11, 13-16, 18, and 24 and in Exhibits
                                               A-1 to A-12 and A-14 to A-18. This information has been ranged,
                                               rounded or deleted in the public version of this submission.
                                               The proprietary version of this submission may be released under APO.
    The Honorable Wilbur Ross
    Secretary of Commerce
    U.S. Department of Commerce
    Attn: Enforcement and Compliance
    APO/Dockets Unit, Room 18022
    14th Street & Constitution Avenue, N.W.
    Washington, D.C. 20230

    Attn: Jack Zhao and Thomas Gilgunn

    Re:        Section A Response of Tokyo Steel Manufacturing Co., Ltd.
               Certain Hot-Rolled Steel Flat Products from Japan

    Dear Secretary Pritzker:

               On behalf of Tokyo Steel Manufacturing Co., Ltd. (“Tokyo Steel”), we hereby submit

    Tokyo Steel’s response to Section A of the Department's questionnaire in the above-referenced

    review. This response is timely filed pursuant to the Department’s letter of February 5, 2018. 1


    1
      The Department’s February 5, 2018 letter specified a due date of February 19, 2018. However, February 19, 2018
    is a federal government holiday; thus, the deadline rolls to February 20, 2018.



    30966711v1
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page260
                                                               246ofof386
                                                                       363


                                                                                  February 20, 2018
Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                                                             Page 2


       Request for Proprietary Treatment

       Pursuant to 19 U.S.C. § 1677f(b)(1) and 19 C.F.R. § 351.304, Tokyo Steel requests

business proprietary treatment for the bracketed information contained in this submission.

Disclosure of this information would cause substantial harm to the competitive interests of

Tokyo Steel. The specific pages and exhibits in which business proprietary information appears

are listed on the first page of this letter. The specific types of information for which proprietary

treatment is sought are detailed below:

Quantity and Value of Sales
Exhibit A-1.
The bracketed information in these materials includes specific information regarding the quantity
and value of Tokyo Steel’s sales in the U.S. and home market. This information is not publicly
available and it provides specific sales information which, if revealed, could harm Tokyo Steel’s
competitive position. This information is properly categorized as business proprietary
information pursuant to 19 C.F.R § 351.105(c)(11).
Corporate Structure and Affiliations
Page 6,18, and 24 and Exhibits A-2 to A-6, and A-14
The information in these pages reveals information concerning the ownership structure of the
Tokyo Steel companies as well as companies that have certain common shareholders with Tokyo
Steel companies. The information identified as confidential is not publicly available and, if
revealed, could harm Tokyo Steel’s competitive position. This information is properly
categorized as business proprietary information pursuant to 19 C.F.R § 351.105(c)(11).
Affiliated Party Financial Documents
Exhibit A-14
This exhibit contains confidential financial statements of an affiliated party. This information is
not publicly available and would cause harm to the affiliated party’s competitive position if
released. This information is properly categorized as business proprietary information pursuant
to 19 C.F.R § 351.105(c)(11).
Financial Information
Exhibit A-15 and A-16
These exhibits include confidential financial information found on trial balances, profit and loss
statements, and other internal accounting documents. The release of this information could
provide specific business information to a Tokyo Steel competitor, to the detriment of Tokyo
Steel’s competitive position. This information is properly categorized as business proprietary
information pursuant to 19 C.F.R § 351.105(c)(11).



30966711v1
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page261
                                                               247ofof386
                                                                       363


                                                                                 February 20, 2018
Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                                                            Page 3


Sales Process and Sample Sales Documentation
Pages 10,11, 13-16, and 24 and Exhibits A-7 to A-11.
This section describes confidential details about Tokyo Steel’s sales processes, including price
information and internal business practices that are not public. The bracketed information in
these pages also identifies specific Tokyo Steel customers by name and contains detailed,
proprietary shipment, order, and payment information. Certain aspects of Tokyo Steel’s
accounting system are not publicly available. In addition, the bracketed information provides
detailed internal customer account and other internal sales channel information. The release of
this information could provide specific business information to a Tokyo Steel competitor that
could be replicated, to the detriment of Tokyo Steel’s competitive position. This information is
properly categorized as business proprietary information pursuant to 19 C.F.R § 351.105(c)(11).
Production Information
Exhibit A-18
This exhibit includes confidential production information. The release of this information could
provide specific business information to a Tokyo Steel competitor, to the detriment of Tokyo
Steel’s competitive position. This information is properly categorized as business proprietary
information pursuant to 19 C.F.R § 351.105(c)(11).
Account Numbers & Accounting Flow Chart
Exhibits A-12 and A-17
The bracketed information in these materials consists of detailed internal financial, sales, and
cost data. This information is not publicly available, as it provides significant insight into Tokyo
Steel’s internal operations. The bracketed information also includes account numbers drawn
from Tokyo Steel’s internal chart of accounts. These numbers are confidential in that they reveal
management direction and level of management interest in specific accounts and within classes
of accounts. The release of this information would provide competitors with valuable insight
into the direction of Tokyo Steel’s business operations, to Tokyo Steel’s commercial detriment.
This information is properly categorized as business proprietary information pursuant to 19
C.F.R § 351.105(c)(11).



       Consent to APO Release and Service

       Tokyo Steel consents to the release of the proprietary version of this submission under

administrative protective order (“APO”). We have received from the Department an APO

service list indicating which counsel have been granted an APO for this proceeding.

Accordingly, pursuant to 19 C.F.R. § 351.303, this submission is being served on all such

counsel, as indicated on the attached service list.



30966711v1
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page262
                                                               248ofof386
                                                                       363


                                                                              February 20, 2018
Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                                                         Page 4


       In accordance with the Department’s regulations, Tokyo Steel electronically submits its

response to the Department’s questionnaire. If the Department has any questions regarding this

submission, please contact one of the undersigned.

                                            Respectfully submitted,

                                            /s/ Daniel L. Porter

                                            Daniel L. Porter
                                            James P. Durling
                                            Amber Jeffcoat, Trade Advisor
                                            Taishu Pitt, Trade Policy Specialist

                                            Counsel for Tokyo Steel




30966711v1
   Case
    Case1:21-cv-00062-MAB
         1:21-cv-00327-N/A Document 21
                                    2 Filed
                                       Filed07/09/21
                                             06/04/21 Page
                                                       Page263
                                                            249ofof386
                                                                    363




                                    COMPANY CERTIFICATION
      I, Kiyoshi Imamura, currently employed as Managing Director by Tokyo Steel
Manufacturing Co. Ltd. ("Tokyo Steel") hereby certify that I prepared or otherwise
supervised the preparation of the attached submission entitled: Tokyo Steel's Section A
Response, dated February 20, 2018 for Commerce Department case number A-588-874,
pursuant to the antidumping review of Certain Bot-Rolled Steel Flat Products Japan.

        I certify that the information contained in this submission is accurate and complete
to the best of my knowledge. I am aware that the information contained in this
submission may be subject to verification or corroboration (as appropriate) by the U.S.
Department of Commerce. I am also aware that U.S. law (including, but not limited to,
18 U.S.C. 1001) imposes criminal sanctions on individuals who knowingly and willfully
make material false statements to the U.S. Government. In addition, I am aware that,
even if this submission may be withdrawn from the record of the AD/CVD proceeding,
the Department may preserve this submission, including a business proprietary
submission, for purposes of determining the accuracy of this certification.

       I certify that I am filing a copy of this signed certification with this submission to
the U.S. Department of Commerce, and that I will retain the original for a five-year
period commencing with the filing of this document. The original will be available for
inspection by U.S. Department of Commerce officials.




Signature:   t. '<.ly'D 1/IY.   ,/f,f//'lnuv-~



Date:        February 19, 2018




23144840vl
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page264
                                                                250ofof386
                                                                        363


Certain Hot-Rolled Steel Flat Products from Japan                          A-588-874
                                                                           (03/22/16 – 09/30/17)


               CERTIFICATE OF ACCURACY AND COMPLETENESS

        I, Daniel L. Porter, of Curtis, Mallet-Prevost, Colt & Mosle LLP, counsel to Tokyo Steel

Co., Ltd., (“Tokyo Steel”), certify that I have read the attached: Tokyo Steel’s Section A

Response, dated February 20, 2018, pursuant to the AD administrative review for the period

03/22/16 – 09/30/17 of Certain Hot-Rolled Steel Flat Products from Japan, A-588-874. In my

capacity as an adviser, counsel, preparer or reviewer of this submission, I certify that the

information contained in this submission is accurate and complete to the best of my knowledge. I

am aware that U.S. law (including, but not limited to, 18 U.S.C. § 1001) imposes criminal

sanctions on individuals who knowingly and willfully make material false statements to the U.S.

Government. In addition, I am aware that, even if this submission may be withdrawn from the

record of the AD/CVD proceeding, the Department may preserve this submission, including a

business proprietary submission, for purposes of determining the accuracy of this certification. I

certify that I am filing a copy of this signed certification with this submission to the U.S.

Department of Commerce and that I will retain the original for a five-year period commencing

with the filing of this document. The original will be available for inspection by U.S. Department

of Commerce officials.




                                                    Daniel L. Porter
                                                    Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                    1717 Pennsylvania Avenue, NW
                                                    Washington, DC 20006
Dated: February 20, 2018



30110602v1
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page265
                                                                251ofof386
                                                                        363


Certain Hot-Rolled Steel Flat Products from Japan                          A-588-874
                                                                           (03/22/16 – 09/30/17)

                                          `
                            PUBLIC CERTIFICATE OF SERVICE

              I hereby certify that a copy of the foregoing submission has been served this day,
by hand delivery, upon the following persons:

Richard L.A. Weiner                                Joshua Morey
On behalf of Nippon Steel & Sumitomo Metal         On behalf of ArcelorMittal USA LLC
Corporation                                        KELLEY DRYE & WARREN LLP
SIDLEY AUSTIN LLP                                  3050 K Street, N.W., Suite 400
1501 K Street, NW                                  Washington, D.C. 20007
Washington, DC 20005
Alan H. Price                                      Roger B. Schagrin
On behalf of Nucor Corporation                     On behalf of SSAB Americas and Steel
WILEY REIN LLP                                     Dynamics, Inc.
1776 K Street, N.W.                                SCHAGRIN ASSOCIATES
Washington, D.C. 20006                             900 7th St N.W. Suite 500
                                                   Washington, D.C. 20001
Stephen W. Brophy, Esq.                            Stephen A. Jones
On behalf of Mitsui & Co., Ltd. and Mitsui & Co.   On behalf of AK Steel Corporation
(USA) Inc.                                         KING & SPALDING LLP
BARNES, RICHARDSON & COLBURN, LLP                  1700 Pennsylvania Ave., N.W.
1200 New Hampshire Avenue, NW                      Suite 200
Suite 725-B                                        Washington, D.C. 20006
Washington, DC 20036

Robert H. Huey
On behalf of JFE Steel Corporation
FOLEY & LARDNER LLP
3000 K Street, N.W.
Suite 600
Washington, DC 20007




                                                     Daniel L. Porter
                                                     Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                     1717 Pennsylvania Avenue, NW
                                                     Washington, DC 20006
Dated: February 20, 2018




30110602v1
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page266
                                                                252ofof386
                                                                        363




                                         PUBLIC VERSION
                                         Case No.:          A-588-874

                                         No. Pages:         266

                                         First Administrative Review (3/22/2016 – 09/30/2017)

                                         This proceeding is conducted by Import Administration,
                                         AD/CVD Operations, Office VII.

                                         This submission contains Tokyo Steel’s business proprietary
                                         information in brackets on pages 6, 10-11, 13-16, 18, and 24
                                         and in Exhibits A-1 to A-12 and A-14 to A-18. This
                                         information is ranged, rounded, or deleted in the public version
                                         of this submission.

                                         This submission may be released under administrative
                                         protective order.




               TOKYO STEEL’S SECTION A RESPONSE
                      Certain Hot-Rolled Steel Flat Products from Japan




                                                     Daniel L. Porter
                                                     James P. Durling
                                                     Amber Jefffcoat, Trade Advisor
                                                     Taishu Pitt, Trade Policy Specialist



                                                     Curtis Mallet-Prevost, Colt & Mosle LLP
                                                     1717 Pennsylvania Avenue, N.W.
                                                     Washington, D.C. 20006
                                                     202-452-7373




February 20, 2018




30966591v1
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page267
                                                                253ofof386
                                                                        363

                                      PUBLIC VERSION



    Introduction

         On behalf of Tokyo Steel Manufacturing Co., Ltd. (“Tokyo Steel”) we hereby respond to

Section A of the Department of Commerce’s questionnaire issued in the antidumping review

involving certain hot-rolled flat-rolled products from Japan. We provide answers to the

Department's questions below. For ease of organization and reference, we repeat each of the

Department's questions with the answer immediately following the question.




                                              -1-

30966591v1
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page268
                                                                  254ofof386
                                                                          363

                                                  PUBLIC VERSION

           ANSWER:            The requested channels of distribution flowcharts are provided in Exhibit

A-7. We note that 100 percent of Tokyo Steel’s sales of subject hot-rolled steel to the United

States are manufactured to order. Also, Tokyo Steel does not sell from inventory in either the

U.S. or home market.            Accordingly, all production of hot-rolled steel is shipped to a customer

immediately after production.

           U.S. Sales

           Tokyo Steel’s U.S. sales during the review period were made through [

                                                                          ]. For all sales made to this unaffiliated

Japanese trading company, the unaffiliated Japanese company [

                                                  ]

           Home market sales

           Tokyo Steel’s home market (Japan) sales during the review period were made through

three channels of distribution: 1. to a trading company, who then sells the merchandise to

distributors or end users, 2. directly to distributors, and 3. directly to end-users. Because

merchandise is produced pursuant to an order, Tokyo Steel is aware of the ultimate destination of

the merchandise sold to trading companies and distributors. For [                                   ] sales in the Japan

market, Tokyo Steel delivers the hot-rolled steel to a destination identified by the customer.


                b.   Provide a list of the categories of customers (e.g., distributor, wholesaler, retailer, end-user) that
                     purchase through each channel of distribution. In the case of constructed export price (CEP)
                     transactions (i.e., sales to unaffiliated U.S. customers through an affiliated U.S. importer ) 4,
                     describe both your affiliated U.S. importer(s) and your importer’s unaffiliated customers.

           ANSWER:            Tokyo Steel describes the categories of its customers by channel of

distribution in the U.S. and home market below.




4
    Please refer to the Glossary of Terms at Appendix I for a more exact definition.

                                                            - 10 -

30966591v1
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page269
                                                                255ofof386
                                                                        363

                                               PUBLIC VERSION


         U.S. Sales

         As indicated above, with respect to U.S. sales, there was [

             ]; namely, U.S. sales made to an unaffiliated Japanese [                                   ]. And,

within this channel of distribution, Tokyo Steel had [                                                       ]

         Home market sales

         Tokyo Steel’s home market sales during the review period were made through three

channels of distribution: 1. to a trading company who then sell the merchandise to distributors or

end users, 2. directly to distributors and 3. directly to end-users. The customer category for

channel 1 is trading company, channel 2 is distributor, and channel 3 is end user.


             c.   Provide a complete list of all the selling activities performed and services offered in the U.S.
                  market and the foreign market. Selling activities or services might include inventory maintenance,
                  technical advice, warranty services, freight and delivery arrangements, advertising, and any other
                  sales support activities. Please specify which services are provided by your company and which
                  are provided by an affiliate. Describe each activity or service in detail. Identify the expense field
                  in which the expenses associated with each selling activity will be captured in your response to
                  sections B and C.

                  Please prepare a chart showing all selling functions you performed for each channel of distribution
                  in the home market and the U.S. market. If you wish to distinguish between levels of function
                  performance, you may. For example, if technical consultation is done for two channels, but more
                  is done in one channel than the other, you might wish to indicate this difference by assigning a
                  code for each level of activity. For each instance, however, you must provide a narrative
                  explanation.

                  You should also indicate functions where differences may exist but are not easily categorized as
                  “more” or “less” performed between channels. For example, if you pack the merchandise under
                  review in bulk for sales in one channel but not in another channel, you should indicate this
                  difference between channels. In addition, in this chart, indicate who performs the selling functions
                  (the foreign parent, the U.S. affiliate, or both). If more than one sales unit performed the selling
                  functions, please indicate all such sales units involved, and describe and rate the extent to which
                  each performs the selling functions. For purposes of this chart, when preparing the column(s) for
                  CEP sales, use different columns for the sale to the U.S. affiliate and for the sale to the unaffiliated
                  customer.

                  A sample chart is included at the end of this section. The items included in this sample chart are
                  for illustrative purposes only, and are not intended to be exhaustive. Your chart should include all
                  the selling functions performed by your company and its U.S. affiliates for all your channels of
                  trade, regardless of whether those functions are included in the sample chart. Show the degree of
                  involvement for each selling activity/function; i.e., indicate each selling activity/function with
                  “None,” “Low,” “Medium,” or “High” on the chart.




                                                         - 11 -

30966591v1
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page270
                                                         256ofof386
                                                                 363




                  ATTACHMENT 5
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page271
                                                         257ofof386
                                                                 363




                         Exhibit A-9
          Sales Trace for U.S. Customers
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page272
                                                         258ofof386
                                                                 363




              NOT CAPABLE OF SUMMARY
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page273
                                                         259ofof386
                                                                 363




                  ATTACHMENT 6
01213452         Case
                  Case1:21-cv-00062-MAB           2677899
                       1:21-cv-00327-N/A Document 21  Filed
                                                        Filed07/09/21
                                                              06/04/21 Page
                                                                        Page274
                                                                             260ofof386
                                                                                     363




                  !"#$%!ÿ ÿ'()*%"!*ÿ+,-#!..!ÿ
                 $.)ÿ0ÿ+)1#)%ÿ2 3
                 456ÿ789:;
                 75@:ÿABCD:6
                                                      <=>?>==
                                                        EFGHHFHIJ
                 75@:ÿKLMN:                             O8MFP8NN:9ÿQM::NÿRN5MÿS689BTM@ÿR68CÿU5V5W
                 75@:ÿQ:XC:WM                           PYZÿFÿE9CLWÿP:[L:\
                 Q:XC:WMÿ4:XLWÿ]5M:                     ^_``_`abc
                 Q:XC:WMÿYW9ÿ]5M:                       d_^a_`abI
                 e*,#)%ÿ2 3
                 Q:TB6LMfÿ7N5@@LgLT5ML8W                SBDNLTÿZ:6@L8W
                 4Shÿ]8TBC:WMÿQBDCL@@L8Wÿ456T89: ^cHaHJc
                 ]8TBC:WMÿKfV:                          P:@V8W@:
                 RLN:9ÿiWÿ4:j5NgÿigÿkT8NN:TML[:ÿ:WMLMfl K8mf8ÿQM::N
                 n5WB5NÿQBDCL@@L8W                      A8
                 ]8TBC:WMÿKLMN:ÿFÿ]8TBC:WMÿkS5X:      K8mf8ÿQM::No@ÿQ:TML8Wÿ7ÿP:@V8W@:ÿkSZlpV9gÿFÿK8mf8ÿQM::No@ÿQ:TML8Wÿ7ÿP:@V8W@:ÿkSZlpV9gÿkGclÿÿ
                 78BWMl                               Yqÿ7FbÿM8ÿ7Fb^ÿkSZlpV9gÿFÿYqÿ7FbÿM8ÿ7Fb^ÿkSZlpV9gÿkb`Il
                 78CC:WM@
                 +,-#!%%)"ÿ2 3
                 RLN:9ÿ4f                             9V86M:6rTB6ML@pT8C
                 RL6C_i6X5WLs5ML8WÿA5C:               7B6ML@tÿn5NN:MFS6:[8@Mtÿ78NMÿuÿn8@N:ÿvvS
                 RLN:9ÿ]5M:FKLC:ÿQM5CV                ^_H_`abHÿ^;bH;`IÿSn

                 wxy'3
                 'z{!()ÿ+!#!($"ÿ+,-#!..!3ÿ|.)ÿ%}!.ÿ)$%,")ÿ%ÿ1))"$%)ÿ$ÿ)~ÿ-$"*)ÿ"ÿ$ÿ)~ÿ.,-#!..!
                 ÿ")ÿ{!().3ÿ|.)ÿ%}!.ÿ)$%,")ÿ%ÿ")%$!ÿ%})ÿ.$#)ÿ-$"*)ÿ"ÿ$((ÿ$"%.ÿ ÿ%})ÿ.,-#!..!




   11 11                                                                                                                515
             Case
              Case1:21-cv-00062-MAB
                   1:21-cv-00327-N/A Document 21
                                              2 Filed
                                                 Filed07/09/21
                                                       06/04/21 Page
                                                                 Page275
                                                                      261ofof386
                                                                              363




                                        Curtis, Mallet-Prevost, Colt & Mosle LLP
Almaty              Houston                                                                 Telephone +1 202 452 7373
Ashgabat            London                                                                  Facsimile +1 202 452 7333
                                               1717 Pennsylvania Avenue, N.W.
Astana              Mexico City                                                                   www.curtis.com
Beijing             Milan
                                                   Washington, D.C. 20006
Buenos Aires        Muscat
Dubai               New York                                                                     Daniel L. Porter
Frankfurt           Paris                                                                      Tel: +1 202 452 7340
Geneva              Rome                                                                       Fax: +1 202 452 7333
                                                                                             E-Mail: dporter@curtis.com


    March 8, 2018
                                                  Public Version
                                                  Case No.: A-588-874
                                                  Total No. of Pages: 183
                                                  First Administrative Review (3/22/2016 – 09/30/2017)

                                                  This proceeding is conducted by Enforcement & Compliance,
                                                  AD/CVD Operations Office VII.
                                                  This document contains Tokyo Steel’s BUSINESS PROPRIETARY
                                                  INFORMATION on pages 4-11, 15-18, 20-22, 30-31, 38-40, 46 and
                                                  in Exhibits C-1, C-3 to C-8, and C-10 to C-13. This information has
                                                  been ranged, rounded or deleted in the public version of this
                                                  submission.
                                                  The proprietary version of this submission may be released under APO.
    The Honorable Wilbur Ross
    Secretary of Commerce
    U.S. Department of Commerce
    Attn: Enforcement and Compliance
    APO/Dockets Unit, Room 18022
    14th Street & Constitution Avenue, N.W.
    Washington, D.C. 20230

    Attn: Jack Zhao and Thomas Gilgunn

    Re:        Section C Response of Tokyo Steel Manufacturing Co., Ltd.
               Certain Hot-Rolled Steel Flat Products from Japan

    Dear Secretary Pritzker:

               On behalf of Tokyo Steel Manufacturing Co., Ltd. (“Tokyo Steel”), we hereby submit

    Tokyo Steel’s response to Section C of the Department's questionnaire in the above-referenced

    review. This response is timely filed pursuant to the Department’s letter of February 5, 2018. 1

    1
        See the Department’s February 27, 2018 letter.



    31139437v1
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page276
                                                               262ofof386
                                                                       363


                                                                                      March 8, 2018
Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                                                             Page 2


       Request for Proprietary Treatment

       Pursuant to 19 U.S.C. § 1677f(b)(1) and 19 C.F.R. § 351.304, Tokyo Steel requests

business proprietary treatment for the bracketed information contained in this submission.

Disclosure of this information would cause substantial harm to the competitive interests of

Tokyo Steel. The specific pages and exhibits in which business proprietary information appears

are listed on the first page of this letter. The specific types of information for which proprietary

treatment is sought are detailed below:

Quantity and Value of Sales; Reconciliations
Exhibit C-3
The bracketed information in these materials includes specific information regarding the quantity
and value of home market sales and reconciles these values to Tokyo Steel’s trial balances and
accounting ledgers. This information is not publicly available and it provides specific sales
information which, if revealed, could harm Tokyo Steel’s competitive position.
Product Codes and Production Information
Pages 10-11, and 15-16; Exhibit C-4
The bracketed information in these materials consists of internal product and specifications. This
information is not publicly available, as it provides significant insight into Tokyo Steel’s internal
operations. The release of this information would provide competitors with insight into the
direction of Tokyo Steel’s business operations, to Tokyo Steel’s commercial detriment.
Account Numbers and Accounting Data
Pages 6 and 40
The bracketed information in these materials consists of internal financial, sales, and cost data.
This information is not publicly available, as it provides significant insight into Tokyo Steel’s
internal operations. The release of this information would provide competitors with insight into
the direction of Tokyo Steel’s business operations, to Tokyo Steel’s commercial detriment.
Internal Identification Codes
Page 4,5,7,8, 20, and 46; Exhibit C-6
The bracketed information in these materials provides internal, proprietary codes used by
Tokyo Steel to identify products and code invoices. This information is proprietary because, if
revealed, it could provide insight into management direction and level of management interest in
specific products. This information is not otherwise publicly available and could be used by a
competitor to the commercial detriment of Tokyo Steel.
Customer Names and Information
Page 17, 21, and 31; Exhibit C-5



31139437v1
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page277
                                                               263ofof386
                                                                       363


                                                                                     March 8, 2018
Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                                                            Page 3


The bracketed information on these pages identifies Tokyo Steel’s customers and trading
companies. The full listing of Tokyo Steel’s various suppliers and customers is not publicly
available, nor is information about the specific sales terms. If revealed, this information could
provide insight into Tokyo Steel’s sales strategy to Tokyo Steel’s commercial detriment.
Sales Documentation and Internal Accounting Documents
Exhibit C-7
The bracketed information on these pages provides information on Tokyo Steel’s invoicing and
accounting practicing. These pages include internal PDF prints of invoices, journal entries, and
ledgers. These documents are not publicly available and provide specific sales information
which, if revealed, could harm Tokyo Steel’s competitive position.
Terms of Sales & Payment
Pages 9,18,22,38, and 39; Exhibit C-10
The bracketed information on these pages provides information on the shipment dates, terms of
sale, and payment options offered by Tokyo Steel for U.S. sales. These terms are not publicly
available and provide specific sales information which, if revealed, could harm Tokyo Steel’s
competitive position.
Brokerage and Handling and Freight
Page 30; Exhibit C-8
The bracketed information in these materials demonstrates the calculation of various freight
expenses for the period, including information on net weights, rates per kilogram, and general
ledger account numbers for freight related expenses. This information is not otherwise publicly
available and, if revealed, could be used to the commercial detriment of Tokyo Steel.
Indirect Selling Expenses
Exhibit C-11
The bracketed information in these exhibits provides details on Tokyo Steel’s indirect selling
expenses, which are drawn from Tokyo Steel’s internal accounting records. This information is
not otherwise publicly available and, if revealed, could be used to the commercial detriment of
Tokyo Steel.
Inventory Carrying Costs
Exhibit C-12
The bracketed information in these exhibits provides details on Tokyo Steel’s inventory carrying
expenses, including beginning and ending inventory values and days in inventory. This
information is not otherwise publicly available and, if revealed, could be used to the commercial
detriment of Tokyo Steel.
Packing Costs
Exhibit C-13
The bracketed information in these materials identifies the packing expense factors for the
relevant period, including information on total packing costs. This information is not otherwise
publicly available and, if revealed, could be used to the commercial detriment of Tokyo Steel.



31139437v1
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page278
                                                               264ofof386
                                                                       363


                                                                                  March 8, 2018
Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                                                         Page 4


Computer File
Exhibit C-1
Tokyo Steel is also submitting a U.S. sales database, as requested by the Department.
This file contains detailed information about Tokyo Steel’s costs, including internal
coding data and cost and selling expense data. The release of this information would
cause substantial harm to Tokyo Steel’s competitive position.

       Consent to APO Release and Service

       Tokyo Steel consents to the release of the proprietary version of this submission under

administrative protective order (“APO”). We have received from the Department an APO

service list indicating which counsel have been granted an APO for this proceeding.

Accordingly, pursuant to 19 C.F.R. § 351.303, this submission is being served on all such

counsel, as indicated on the attached service list.

       In accordance with the Department’s regulations, Tokyo Steel electronically submits its

response to the Department’s questionnaire. If the Department has any questions regarding this

submission, please contact one of the undersigned.

                                               Respectfully submitted,

                                               /s/ Daniel L. Porter

                                               Daniel L. Porter
                                               James P. Durling
                                               Amber Jeffcoat, Trade Advisor

                                               Counsel for Tokyo Steel




31139437v1
  Case
   Case1:21-cv-00062-MAB
        1:21-cv-00327-N/A Document 21
                                   2 Filed
                                      Filed07/09/21
                                            06/04/21 Page
                                                      Page279
                                                           265ofof386
                                                                   363




                             COMPANY CERTIFICATION
       I, Takafumi Asai, currently employed as Director by Tokyo Steel Manufacturing
Co. Ltd. ("Tokyo Steel") hereby certify that I prepared or otherwise supervised the
preparation of the attached submission entitled: Tokyo Steel's Section C Questionnaire
Response, dated March 8, 2018 for Commerce Department case number A-588-874,
pursuant to the antidumping review of Certain Hot-Rolled Steel Flat Products Japan.

        I certify that the information contained in this submission is accurate and complete
to the best of my knowledge. I am aware that the information contained in this
submission may be subject to verification or corroboration (as appropriate) by the U.S.
Department of Commerce. I am also aware that U.S. law (including, but not limited to,
18 U.S.C. 1001) imposes criminal sanctions on individuals who knowingly and willfully
make material false statements to the U.S. Government. In addition, I am aware that,
even if this submission may be withdrawn from the record of the AD/CVD proceeding,
the Department may preserve this submission, including a business proprietary
submission, for purposes of determining the accuracy of this certification.

       I certify that I am filing a copy of this signed certification with this submission to
the U.S. Department of Commerce, and that I will retain the original for a five-year
period commencing with the filing ofthis document. The original will be available for
inspection by U.S. Department of Commerce officials.




Signature: .,.;;;;;;;:-   ~"'"'ES~

Date: March 8 2018




23144840vl
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page280
                                                                266ofof386
                                                                        363


Certain Hot-Rolled Steel Flat Products from Japan                          A-588-874
                                                                           (03/22/16 – 09/30/17)


               CERTIFICATE OF ACCURACY AND COMPLETENESS

        I, Daniel L. Porter, of Curtis, Mallet-Prevost, Colt & Mosle LLP, counsel to Tokyo Steel

Co., Ltd., (“Tokyo Steel”), certify that I have read the attached: Tokyo Steel’s Section C

Questionnaire Response, dated March 8, 2018, pursuant to the AD administrative review for the

period 03/22/16 – 09/30/17 of Certain Hot-Rolled Steel Flat Products from Japan, A-588-874. In

my capacity as an adviser, counsel, preparer or reviewer of this submission, I certify that the

information contained in this submission is accurate and complete to the best of my knowledge. I

am aware that U.S. law (including, but not limited to, 18 U.S.C. § 1001) imposes criminal

sanctions on individuals who knowingly and willfully make material false statements to the U.S.

Government. In addition, I am aware that, even if this submission may be withdrawn from the

record of the AD/CVD proceeding, the Department may preserve this submission, including a

business proprietary submission, for purposes of determining the accuracy of this certification. I

certify that I am filing a copy of this signed certification with this submission to the U.S.

Department of Commerce and that I will retain the original for a five-year period commencing

with the filing of this document. The original will be available for inspection by U.S. Department

of Commerce officials.




                                                    Daniel L. Porter
                                                    Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                    1717 Pennsylvania Avenue, NW
                                                    Washington, DC 20006
Dated: March 8, 2018



30110602v1
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page281
                                                                267ofof386
                                                                        363


Certain Hot-Rolled Steel Flat Products from Japan                          A-588-874
                                                                           (03/22/16 – 09/30/17)

                                          `
                            PUBLIC CERTIFICATE OF SERVICE

              I hereby certify that a copy of the foregoing submission has been served this day,
by hand delivery, upon the following persons:

Richard L.A. Weiner                                Joshua Morey
On behalf of Nippon Steel & Sumitomo Metal         On behalf of ArcelorMittal USA LLC
Corporation                                        KELLEY DRYE & WARREN LLP
SIDLEY AUSTIN LLP                                  3050 K Street, N.W., Suite 400
1501 K Street, NW                                  Washington, D.C. 20007
Washington, DC 20005
Alan H. Price                                      Roger B. Schagrin
On behalf of Nucor Corporation                     On behalf of SSAB Americas and Steel
WILEY REIN LLP                                     Dynamics, Inc.
1776 K Street, N.W.                                SCHAGRIN ASSOCIATES
Washington, D.C. 20006                             900 7th St N.W. Suite 500
                                                   Washington, D.C. 20001
Stephen W. Brophy, Esq.                            Stephen A. Jones
On behalf of Mitsui & Co., Ltd. and Mitsui & Co.   On behalf of AK Steel Corporation
(USA) Inc.                                         KING & SPALDING LLP
BARNES, RICHARDSON & COLBURN, LLP                  1700 Pennsylvania Ave., N.W.
1200 New Hampshire Avenue, NW                      Suite 200
Suite 725-B                                        Washington, D.C. 20006
Washington, DC 20036

Robert H. Huey
On behalf of JFE Steel Corporation
FOLEY & LARDNER LLP
3000 K Street, N.W.
Suite 600
Washington, DC 20007




                                                     Daniel L. Porter
                                                     Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                     1717 Pennsylvania Avenue, NW
                                                     Washington, DC 20006
Dated: March 8, 2018




30110602v1
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page282
                                                                268ofof386
                                                                        363




                                     PUBLIC VERSION
                                     Case No.:         A- 588-874

                                     No. Pages:         183

                                     First Administrative Review (3/22/2016 – 09/30/2017)

                                     This proceeding is conducted by Enforcement and Compliance,
                                     AD/CVD Operations, Office VII.

                                     This submission contains Tokyo Steel’s business proprietary
                                     information in brackets on pages 4-11, 15-18, 20-22, 30-31,
                                     38-40, 46 and in Exhibits C-1, C-3 to C-8, and C-10 to C-13.
                                     This information is ranged, rounded, or deleted in the public
                                     version of this submission.

                                     This submission may be released under administrative
                                     protective order.




                   Tokyo Steel’s Section C Response
                CERTAIN HOT-ROLLED STEEL FLAT PRODUCTS




                                                 Daniel L. Porter
                                                 James P. Durling
                                                 Amber Jeffcoat (Trade Advisor)

                                                 Curtis Mallet-Prevost, Colt & Mosle LLP
                                                 1717 Pennsylvania Avenue, N.W.
                                                 Washington, D.C. 20006
                                                 202-452-7373




March 8, 2018




31139347v1
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page283
                                                                269ofof386
                                                                        363

                                    PUBLIC VERSION



    Introduction

         On behalf of Tokyo Steel Manufacturing Co., Ltd. (“Tokyo Steel”) we hereby

respond to Section C of the Department of Commerce’s questionnaire issued in the

antidumping review involving certain hot-rolled flat-rolled products from Japan.

         We provide answers to the Department's questions below. For ease in organization

and reference, we repeat each of the Department's questions with the answer immediately

following the question.




31139347v1
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page284
                                                                270ofof386
                                                                        363

                                  PUBLIC VERSION


                DESCRIPTION:      Identify the sale as either “C” (consignment sale) or “NC” (non-
                                  consignment sale).

ANSWER: Tokyo Steel did not sell on consignment. This field has been deleted from

the database.


         FIELD NUMBER 6.0:        Customer Code
                FIELD NAME:       CUSCODU
                DESCRIPTION:      Report the name of the customer or the internal accounting code
                                  designating the customer, as used in your normal course of business.
                NARRATIVE:        Provide a list of customer names and codes as an attachment to your
                                  narrative response.

ANSWER: Tokyo Steel has reported this field as requested. Tokyo Steel had the

following U.S. customer(s) during the POR:

[                                         ]

We have also reported in field CUSCOD2U [                 ] customer. See Exhibit C-5.


         FIELD NUMBER 6.1:        Consolidated Customer Code
                FIELD NAME:       CCUSCODU
                DESCRIPTION:      Report only one name or code for each of your customers, even if more
                                  than one name or accounting code exists for that customer in your
                                  books and records. For example, if you use different codes for regional
                                  offices of the same customer, report the same code for this customer,
                                  regardless of the location of the office.
                NARRATIVE:        Provide a list of customer names and codes as an attachment to your
                                  response, ensuring that each customer is assigned only one discrete
                                  code for this field.

ANSWER: Tokyo Steel does not utilize a consolidated customer code for U.S.

customers. This field has been deleted from the database.


         FIELD NUMBER 7.0:        Customer Category
                FIELD NAME:       CUSCATU
                DESCRIPTION:      1 = Original Equipment Manufacturers
                                  2 = Trading Companies
                                  3 = Distributors



                                              - 17 -
31139347v1
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page285
                                                         271ofof386
                                                                 363




                         Exhibit C-5
                     Customer Codes
                                                PUBLIC VERSION
                  Case
                   Case1:21-cv-00062-MAB
                        1:21-cv-00327-N/A Document 21
                                                   2 Filed
                                                      Filed07/09/21
                                                            06/04/21 Page
                                                                      Page286
                                                                           272ofof386
                                                                                   363



    Exhibit C‐5 Customer Codes

    Trading Company              End Customer
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
[                                                                                        ]
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page287
                                                         273ofof386
                                                                 363




                  ATTACHMENT 7
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page288
                                                         274ofof386
                                                                 363




                         Exhibit C-1
                    US Sales Database
                                              Case
                                               Case1:21-cv-00062-MAB
                                                    1:21-cv-00327-N/A
                                                          CERTAIN HOT-ROLLED Document     21
                                                                                          2 Filed
                                                                             STEEL FLAT PRODCUTS Filed07/09/21
                                                                                                        06/04/21
                                                                                                 FROM JAPAN         Page
                                                                                                                      Page289
                                                                                                            - TOKYO STEEL  275ofof386
                                                                                                                                   363                                 08:54 Thursday, March 8, 2018        61
                                                                            REVIEW MARCH 22, 2016 - SEPTEMBER 30, 2017
                                                                                        SECTION C DATABASE
                                                                                 SAMPLE LISTING OF US MARKET SALES



Obs SEQU PRODCODU1 PRODCODU2 PRODCODU3 OVERRUNU PRIMEU SPECGRADEU THK_MM WID_MM CONNUMU PAINTU CARBONU QUALITYU STRENGTHU THICKU WIDTHU FORMU PICKLEDU PATTERNU SALEU CUSCODU1

  1   .                                                                     .        .
  2   .                                                                     .        .
  3   .                                                                     .        .
  4   .                                                                     .        .
  5   .                                                                     .        .
  6   .                                                                     .        .
  7   .                                                                     .        .
  8   .                                                                     .        .
  9   .                                                                     .        .
 10   .                                                                     .        .
 11   .                                                                     .        .
 12   .                                                                     .        .
 13   .                                                                     .        .



Obs CUSCODU3 CUSRELU CUSCATU CHANNELU       SALINDTU   SALEDATU INVOICEU INVOICEU2 ORDNUMU     ORDDATEU    SHIPDATU    PAYDATEU SALETERU PAYTERMU      QTYU1     QTYU2     QTYUNITU1 QTYUNITU2 GRSUPRU1

  1                       .                        .          .                                        .          .           .                       17.2743   17274.34                          375.096
  2                       .                        .          .                                        .          .           .                       17.2471   17247.05                          375.096
  3                       .                        .          .                                        .          .           .                       16.9196   16919.58                          356.903
  4                       .                        .          .                                        .          .           .                       17.0742   17074.22                          356.903
  5                       .                        .          .                                        .          .           .                       16.9469   16946.87                          356.903
  6                       .                        .          .                                        .          .           .                       10.7703   10770.31                          356.903
  7                       .                        .          .                                        .          .           .                       14.6727   14672.73                          356.903
  8                       .                        .          .                                        .          .           .                       17.4199   17419.89                          356.903
  9                       .                        .          .                                        .          .           .                       17.1743   17174.28                          356.903
 10                       .                        .          .                                        .          .           .                       17.0924   17092.41                          356.903
 11                       .                        .          .                                        .          .           .                       19.1028   19102.75                          356.903
 12                       .                        .          .                                        .          .           .                       19.0755   19075.46                          356.903
 13                       .                        .          .                                        .          .           .                       18.0930   18093.03                          375.096

                                                                                                                        DEPOSIT_
Obs GRSUPRU2    GRSUPRU1JPY   BILLADJUUSD   BILLADJUJPY   LOTU     DBROKU   vessel_name     INTNFRU   DESTU   STATEU        DATE      DIRSELU   DINVCARU   CREDITU   DINDIRSU    PACKU    PLANT   MFRU

  1   0.37510    46246.10      0.00000            0          .    384.877                      0                                  .   46.9692   0.54955    0.84700    3.71709   8.55270
  2   0.37510    46246.10      0.00000            0          .    384.877                      0                                  .   46.9692   0.54955    0.84700    3.71709   8.55270
  3   0.35690    44003.46      0.00000            0          .    384.877                      0                                  .   44.6915   0.52290    0.80592    3.53680   8.55270
  4   0.35690    44003.47      0.00000            0          .    384.877                      0                                  .   44.6915   0.52290    0.80592    3.53680   8.55270
  5   0.35690    44003.47      0.00000            0          .    384.877                      0                                  .   44.6915   0.52290    0.80592    3.53680   8.55270
  6   0.35690    44003.46      0.00000            0          .    384.877                      0                                  .   44.6915   0.52290    0.80592    3.53680   8.55270
  7   0.35690    44003.46      0.00000            0          .    384.877                      0                                  .   44.6915   0.52290    0.80592    3.53680   8.55270
  8   0.35690    44003.49      0.00000            0          .    384.877                      0                                  .   44.6916   0.52290    0.80592    3.53680   8.55270
  9   0.35690    44003.47      0.00000            0          .    384.877                      0                                  .   44.6915   0.52290    0.80592    3.53680   8.55270
 10   0.35690    44003.50      0.00000            0          .    384.877                      0                                  .   44.6916   0.52290    0.80592    3.53680   8.55270
 11   0.35690    44003.51      0.00000            0          .    384.877                      0                                  .   44.6916   0.52290    0.80592    3.53680   8.55270
 12   0.35690    44003.50      0.00000            0          .    384.877                      0                                  .   44.6916   0.52290    0.80592    3.53680   8.55270
 13   0.37510    46246.09      0.00000            0          .    384.877                      0                                  .   46.9692   0.54955    0.84700    3.71709   8.55270




                                                                                **PUBLIC VERSION - BPI DATA RANGED**
                                              Case
                                               Case1:21-cv-00062-MAB
                                                    1:21-cv-00327-N/A
                                                          CERTAIN HOT-ROLLED Document     21
                                                                                          2 Filed
                                                                             STEEL FLAT PRODCUTS Filed07/09/21
                                                                                                        06/04/21
                                                                                                 FROM JAPAN         Page
                                                                                                                      Page290
                                                                                                            - TOKYO STEEL  276ofof386
                                                                                                                                   363                                 08:54 Thursday, March 8, 2018        62
                                                                            REVIEW MARCH 22, 2016 - SEPTEMBER 30, 2017
                                                                                        SECTION C DATABASE
                                                                                 SAMPLE LISTING OF US MARKET SALES



Obs SEQU PRODCODU1 PRODCODU2 PRODCODU3 OVERRUNU PRIMEU SPECGRADEU THK_MM WID_MM CONNUMU PAINTU CARBONU QUALITYU STRENGTHU THICKU WIDTHU FORMU PICKLEDU PATTERNU SALEU CUSCODU1

 14   .                                                                     .        .
 15   .                                                                     .        .
 16   .                                                                     .        .
 17   .                                                                     .        .
 18   .                                                                     .        .
 19   .                                                                     .        .
 20   .                                                                     .        .
 21   .                                                                     .        .
 22   .                                                                     .        .
 23   .                                                                     .        .
 24   .                                                                     .        .
 25   .                                                                     .        .
 26   .                                                                     .        .



Obs CUSCODU3 CUSRELU CUSCATU CHANNELU       SALINDTU   SALEDATU INVOICEU INVOICEU2 ORDNUMU     ORDDATEU    SHIPDATU    PAYDATEU SALETERU PAYTERMU      QTYU1     QTYU2     QTYUNITU1 QTYUNITU2 GRSUPRU1

 14                       .                        .          .                                        .          .           .                       17.9566   17956.59                          375.096
 15                       .                        .          .                                        .          .           .                       17.5563   17556.34                          375.096
 16                       .                        .          .                                        .          .           .                       17.8929   17892.91                          375.096
 17                       .                        .          .                                        .          .           .                       17.9384   17938.39                          375.096
 18                       .                        .          .                                        .          .           .                       17.3562   17356.21                          375.096
 19                       .                        .          .                                        .          .           .                       18.1385   18138.52                          356.903
 20                       .                        .          .                                        .          .           .                       17.5018   17501.76                          356.903
 21                       .                        .          .                                        .          .           .                       16.9560   16955.97                          356.903
 22                       .                        .          .                                        .          .           .                       18.7480   18747.99                          356.903
 23                       .                        .          .                                        .          .           .                       18.7935   18793.47                          356.903
 24                       .                        .          .                                        .          .           .                       18.9299   18929.92                          356.903
 25                       .                        .          .                                        .          .           .                       17.1288   17128.80                          356.903
 26                       .                        .          .                                        .          .           .                        9.4604    9460.41                          420.351

                                                                                                                        DEPOSIT_
Obs GRSUPRU2    GRSUPRU1JPY   BILLADJUUSD   BILLADJUJPY   LOTU     DBROKU   vessel_name     INTNFRU   DESTU   STATEU        DATE      DIRSELU   DINVCARU   CREDITU   DINDIRSU    PACKU    PLANT   MFRU

 14   0.37510    46246.10      0.00000            0          .    384.877                      0                                  .   46.9692   0.54955    0.84700    3.71709   8.55270
 15   0.37510    46246.09      0.00000            0          .    384.877                      0                                  .   46.9692   0.54955    0.84700    3.71709   8.55270
 16   0.37510    46246.08      0.00000            0          .    384.877                      0                                  .   46.9692   0.54955    0.84700    3.71709   8.55270
 17   0.37510    46246.06      0.00000            0          .    384.877                      0                                  .   46.9692   0.54955    0.84700    3.71709   8.55270
 18   0.37510    46246.09      0.00000            0          .    384.877                      0                                  .   46.9692   0.54955    0.84700    3.71709   8.55270
 19   0.35690    44003.49      0.00000            0          .    384.877                      0                                  .   44.6916   0.52290    0.80592    3.53680   8.55270
 20   0.35690    44003.46      0.00000            0          .    384.877                      0                                  .   44.6915   0.52290    0.80592    3.53680   8.55270
 21   0.35690    44003.45      0.00000            0          .    384.877                      0                                  .   44.6915   0.52290    0.80592    3.53680   8.55270
 22   0.35690    44003.50      0.00000            0          .    384.877                      0                                  .   44.6916   0.52290    0.80592    3.53680   8.55270
 23   0.35690    44003.48      0.00000            0          .    384.877                      0                                  .   44.6915   0.52290    0.80592    3.53680   8.55270
 24   0.35690    44003.47      0.00000            0          .    384.877                      0                                  .   44.6915   0.52290    0.80592    3.53680   8.55270
 25   0.35690    44003.49      0.00000            0          .    384.877                      0                                  .   44.6916   0.52290    0.80592    3.53680   8.55270
 26   0.42035    56936.96      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98570    4.16556   8.55270




                                                                                **PUBLIC VERSION - BPI DATA RANGED**
                                              Case
                                               Case1:21-cv-00062-MAB
                                                    1:21-cv-00327-N/A
                                                          CERTAIN HOT-ROLLED Document     21
                                                                                          2 Filed
                                                                             STEEL FLAT PRODCUTS Filed07/09/21
                                                                                                        06/04/21
                                                                                                 FROM JAPAN         Page
                                                                                                                      Page291
                                                                                                            - TOKYO STEEL  277ofof386
                                                                                                                                   363                                08:54 Thursday, March 8, 2018         63
                                                                            REVIEW MARCH 22, 2016 - SEPTEMBER 30, 2017
                                                                                        SECTION C DATABASE
                                                                                 SAMPLE LISTING OF US MARKET SALES



Obs SEQU PRODCODU1 PRODCODU2 PRODCODU3 OVERRUNU PRIMEU SPECGRADEU THK_MM WID_MM CONNUMU PAINTU CARBONU QUALITYU STRENGTHU THICKU WIDTHU FORMU PICKLEDU PATTERNU SALEU CUSCODU1

 27   .                                                                     .        .
 28   .                                                                     .        .
 29   .                                                                     .        .
 30   .                                                                     .        .
 31   .                                                                     .        .
 32   .                                                                     .        .
 33   .                                                                     .        .
 34   .                                                                     .        .
 35   .                                                                     .        .
 36   .                                                                     .        .
 37   .                                                                     .        .
 38   .                                                                     .        .
 39   .                                                                     .        .



Obs CUSCODU3 CUSRELU CUSCATU CHANNELU       SALINDTU   SALEDATU INVOICEU INVOICEU2 ORDNUMU     ORDDATEU    SHIPDATU    PAYDATEU SALETERU PAYTERMU      QTYU1     QTYU2    QTYUNITU1 QTYUNITU2 GRSUPRU1

 27                       .                        .          .                                        .          .           .                        9.5514   9551.38                           420.351
 28                       .                        .          .                                        .          .           .                        9.6423   9642.34                           420.351
 29                       .                        .          .                                        .          .           .                        9.2421   9242.09                           420.351
 30                       .                        .          .                                        .          .           .                        9.5514   9551.38                           420.351
 31                       .                        .          .                                        .          .           .                        9.5423   9542.28                           420.351
 32                       .                        .          .                                        .          .           .                        9.2876   9287.58                           420.351
 33                       .                        .          .                                        .          .           .                        9.3694   9369.44                           420.351
 34                       .                        .          .                                        .          .           .                        9.4968   9496.80                           420.351
 35                       .                        .          .                                        .          .           .                        9.4149   9414.93                           420.351
 36                       .                        .          .                                        .          .           .                        9.5150   9514.99                           420.351
 37                       .                        .          .                                        .          .           .                        9.5423   9542.28                           420.351
 38                       .                        .          .                                        .          .           .                        9.4695   9469.51                           420.351
 39                       .                        .          .                                        .          .           .                        9.3694   9369.44                           420.351

                                                                                                                        DEPOSIT_
Obs GRSUPRU2    GRSUPRU1JPY   BILLADJUUSD   BILLADJUJPY   LOTU     DBROKU   vessel_name     INTNFRU   DESTU   STATEU        DATE      DIRSELU   DINVCARU   CREDITU   DINDIRSU   PACKU     PLANT   MFRU

 27   0.42035    56936.93      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98570   4.16556    8.55270
 28   0.42035    56936.90      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98570   4.16556    8.55270
 29   0.42035    56936.89      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 30   0.42035    56936.93      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98570   4.16556    8.55270
 31   0.42035    56936.92      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 32   0.42035    56936.93      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98570   4.16556    8.55270
 33   0.42035    56936.89      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98570   4.16556    8.55270
 34   0.42035    56936.89      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 35   0.42035    56936.93      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 36   0.42035    56936.90      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 37   0.42035    56936.92      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 38   0.42035    56936.97      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98570   4.16556    8.55270
 39   0.42035    56936.89      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98570   4.16556    8.55270




                                                                                **PUBLIC VERSION - BPI DATA RANGED**
                                              Case
                                               Case1:21-cv-00062-MAB
                                                    1:21-cv-00327-N/A
                                                          CERTAIN HOT-ROLLED Document     21
                                                                                          2 Filed
                                                                             STEEL FLAT PRODCUTS Filed07/09/21
                                                                                                        06/04/21
                                                                                                 FROM JAPAN         Page
                                                                                                                      Page292
                                                                                                            - TOKYO STEEL  278ofof386
                                                                                                                                   363                                08:54 Thursday, March 8, 2018         64
                                                                            REVIEW MARCH 22, 2016 - SEPTEMBER 30, 2017
                                                                                        SECTION C DATABASE
                                                                                 SAMPLE LISTING OF US MARKET SALES



Obs SEQU PRODCODU1 PRODCODU2 PRODCODU3 OVERRUNU PRIMEU SPECGRADEU THK_MM WID_MM CONNUMU PAINTU CARBONU QUALITYU STRENGTHU THICKU WIDTHU FORMU PICKLEDU PATTERNU SALEU CUSCODU1

 40   .                                                                     .        .
 41   .                                                                     .        .
 42   .                                                                     .        .
 43   .                                                                     .        .
 44   .                                                                     .        .
 45   .                                                                     .        .
 46   .                                                                     .        .
 47   .                                                                     .        .
 48   .                                                                     .        .
 49   .                                                                     .        .
 50   .                                                                     .        .
 51   .                                                                     .        .
 52   .                                                                     .        .



Obs CUSCODU3 CUSRELU CUSCATU CHANNELU       SALINDTU   SALEDATU INVOICEU INVOICEU2 ORDNUMU     ORDDATEU    SHIPDATU    PAYDATEU SALETERU PAYTERMU      QTYU1     QTYU2    QTYUNITU1 QTYUNITU2 GRSUPRU1

 40                       .                        .          .                                        .          .           .                        9.5514   9551.38                           420.351
 41                       .                        .          .                                        .          .           .                        9.1238   9123.84                           420.351
 42                       .                        .          .                                        .          .           .                        9.4604   9460.41                           420.351
 43                       .                        .          .                                        .          .           .                        9.4331   9433.12                           420.351
 44                       .                        .          .                                        .          .           .                        9.5605   9560.47                           420.351
 45                       .                        .          .                                        .          .           .                        9.5787   9578.66                           420.351
 46                       .                        .          .                                        .          .           .                        9.5150   9514.99                           420.351
 47                       .                        .          .                                        .          .           .                        9.4968   9496.80                           420.351
 48                       .                        .          .                                        .          .           .                        9.5059   9505.89                           420.351
 49                       .                        .          .                                        .          .           .                        9.4968   9496.80                           420.351
 50                       .                        .          .                                        .          .           .                        9.0056   9005.58                           420.351
 51                       .                        .          .                                        .          .           .                        9.0875   9087.45                           420.351
 52                       .                        .          .                                        .          .           .                        9.5514   9551.38                           420.351

                                                                                                                        DEPOSIT_
Obs GRSUPRU2    GRSUPRU1JPY   BILLADJUUSD   BILLADJUJPY   LOTU     DBROKU   vessel_name     INTNFRU   DESTU   STATEU        DATE      DIRSELU   DINVCARU   CREDITU   DINDIRSU   PACKU     PLANT   MFRU

 40   0.42035    56936.93      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98570   4.16556    8.55270
 41   0.42035    56936.90      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16556    8.55270
 42   0.42035    56936.96      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98570   4.16556    8.55270
 43   0.42035    56936.94      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98569   4.16555    8.55270
 44   0.42035    56936.94      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98570   4.16556    8.55270
 45   0.42035    56936.95      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98569   4.16556    8.55270
 46   0.42035    56936.90      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 47   0.42035    56936.89      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 48   0.42035    56936.89      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 49   0.42035    56936.89      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 50   0.42035    56936.91      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98570   4.16556    8.55270
 51   0.42035    56936.98      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98569   4.16555    8.55270
 52   0.42035    56936.93      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98570   4.16556    8.55270




                                                                                **PUBLIC VERSION - BPI DATA RANGED**
                                              Case
                                               Case1:21-cv-00062-MAB
                                                    1:21-cv-00327-N/A
                                                          CERTAIN HOT-ROLLED Document     21
                                                                                          2 Filed
                                                                             STEEL FLAT PRODCUTS Filed07/09/21
                                                                                                        06/04/21
                                                                                                 FROM JAPAN         Page
                                                                                                                      Page293
                                                                                                            - TOKYO STEEL  279ofof386
                                                                                                                                   363                                08:54 Thursday, March 8, 2018         65
                                                                            REVIEW MARCH 22, 2016 - SEPTEMBER 30, 2017
                                                                                        SECTION C DATABASE
                                                                                 SAMPLE LISTING OF US MARKET SALES



Obs SEQU PRODCODU1 PRODCODU2 PRODCODU3 OVERRUNU PRIMEU SPECGRADEU THK_MM WID_MM CONNUMU PAINTU CARBONU QUALITYU STRENGTHU THICKU WIDTHU FORMU PICKLEDU PATTERNU SALEU CUSCODU1

 53   .                                                                     .        .
 54   .                                                                     .        .
 55   .                                                                     .        .
 56   .                                                                     .        .
 57   .                                                                     .        .
 58   .                                                                     .        .
 59   .                                                                     .        .
 60   .                                                                     .        .
 61   .                                                                     .        .
 62   .                                                                     .        .
 63   .                                                                     .        .
 64   .                                                                     .        .
 65   .                                                                     .        .



Obs CUSCODU3 CUSRELU CUSCATU CHANNELU       SALINDTU   SALEDATU INVOICEU INVOICEU2 ORDNUMU     ORDDATEU    SHIPDATU    PAYDATEU SALETERU PAYTERMU      QTYU1     QTYU2    QTYUNITU1 QTYUNITU2 GRSUPRU1

 53                       .                        .          .                                        .          .           .                        9.5059   9505.89                           420.351
 54                       .                        .          .                                        .          .           .                        9.5423   9542.28                           420.351
 55                       .                        .          .                                        .          .           .                        9.3694   9369.44                           420.351
 56                       .                        .          .                                        .          .           .                        9.3240   9323.96                           420.351
 57                       .                        .          .                                        .          .           .                        8.4416   8441.60                           420.351
 58                       .                        .          .                                        .          .           .                        9.5059   9505.89                           420.351
 59                       .                        .          .                                        .          .           .                        9.6060   9605.95                           420.351
 60                       .                        .          .                                        .          .           .                        9.4968   9496.80                           420.351
 61                       .                        .          .                                        .          .           .                        7.0862   7086.21                           420.350
 62                       .                        .          .                                        .          .           .                        9.5241   9524.09                           420.351
 63                       .                        .          .                                        .          .           .                        9.3422   9342.15                           420.351
 64                       .                        .          .                                        .          .           .                        9.2421   9242.09                           420.351
 65                       .                        .          .                                        .          .           .                        9.1966   9196.61                           420.351

                                                                                                                        DEPOSIT_
Obs GRSUPRU2    GRSUPRU1JPY   BILLADJUUSD   BILLADJUJPY   LOTU     DBROKU   vessel_name     INTNFRU   DESTU   STATEU        DATE      DIRSELU   DINVCARU   CREDITU   DINDIRSU   PACKU     PLANT   MFRU

 53   0.42035    56936.89      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 54   0.42035    56936.92      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 55   0.42035    56936.89      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98570   4.16556    8.55270
 56   0.42035    56936.96      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98569   4.16555    8.55270
 57   0.42035    56936.98      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98569   4.16555    8.55270
 58   0.42035    56936.89      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 59   0.42035    56936.98      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98569   4.16555    8.55270
 60   0.42035    56936.89      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 61   0.42035    56936.92      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 62   0.42035    56936.91      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 63   0.42035    56936.97      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98569   4.16555    8.55270
 64   0.42035    56936.89      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569   4.16555    8.55270
 65   0.42035    56936.96      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98570   4.16556    8.55270




                                                                                **PUBLIC VERSION - BPI DATA RANGED**
                                              Case
                                               Case1:21-cv-00062-MAB
                                                    1:21-cv-00327-N/A
                                                          CERTAIN HOT-ROLLED Document     21
                                                                                          2 Filed
                                                                             STEEL FLAT PRODCUTS Filed07/09/21
                                                                                                        06/04/21
                                                                                                 FROM JAPAN         Page
                                                                                                                      Page294
                                                                                                            - TOKYO STEEL  280ofof386
                                                                                                                                   363                                 08:54 Thursday, March 8, 2018        66
                                                                            REVIEW MARCH 22, 2016 - SEPTEMBER 30, 2017
                                                                                        SECTION C DATABASE
                                                                                 SAMPLE LISTING OF US MARKET SALES



Obs SEQU PRODCODU1 PRODCODU2 PRODCODU3 OVERRUNU PRIMEU SPECGRADEU THK_MM WID_MM CONNUMU PAINTU CARBONU QUALITYU STRENGTHU THICKU WIDTHU FORMU PICKLEDU PATTERNU SALEU CUSCODU1

 66   .                                                                     .        .
 67   .                                                                     .        .
 68   .                                                                     .        .
 69   .                                                                     .        .
 70   .                                                                     .        .
 71   .                                                                     .        .
 72   .                                                                     .        .
 73   .                                                                     .        .
 74   .                                                                     .        .
 75   .                                                                     .        .
 76   .                                                                     .        .
 77   .                                                                     .        .
 78   .                                                                     .        .



Obs CUSCODU3 CUSRELU CUSCATU CHANNELU       SALINDTU   SALEDATU INVOICEU INVOICEU2 ORDNUMU     ORDDATEU    SHIPDATU    PAYDATEU SALETERU PAYTERMU      QTYU1     QTYU2     QTYUNITU1 QTYUNITU2 GRSUPRU1

 66                       .                        .          .                                        .          .           .                        9.2694    9269.38                          420.351
 67                       .                        .          .                                        .          .           .                        9.5332    9533.18                          420.351
 68                       .                        .          .                                        .          .           .                        9.4968    9496.80                          420.351
 69                       .                        .          .                                        .          .           .                        9.5241    9524.09                          420.351
 70                       .                        .          .                                        .          .           .                        9.5696    9569.57                          420.351
 71                       .                        .          .                                        .          .           .                        9.6332    9633.24                          420.351
 72                       .                        .          .                                        .          .           .                        9.2512    9251.19                          420.351
 73                       .                        .          .                                        .          .           .                        9.5878    9587.76                          420.351
 74                       .                        .          .                                        .          .           .                        9.1693    9169.32                          420.351
 75                       .                        .          .                                        .          .           .                       19.3666   19366.55                          472.656
 76                       .                        .          .                                        .          .           .                       19.3847   19384.74                          472.656
 77                       .                        .          .                                        .          .           .                       19.3756   19375.65                          472.657
 78                       .                        .          .                                        .          .           .                       15.7643   15764.32                          472.656

                                                                                                                        DEPOSIT_
Obs GRSUPRU2    GRSUPRU1JPY   BILLADJUUSD   BILLADJUJPY   LOTU     DBROKU   vessel_name     INTNFRU   DESTU   STATEU        DATE      DIRSELU   DINVCARU   CREDITU   DINDIRSU    PACKU    PLANT   MFRU

 66   0.42035    56936.91      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569    4.16555   8.55270
 67   0.42035    56936.92      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569    4.16555   8.55270
 68   0.42035    56936.89      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569    4.16555   8.55270
 69   0.42035    56936.91      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569    4.16555   8.55270
 70   0.42035    56936.95      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98570    4.16556   8.55270
 71   0.42035    56936.89      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569    4.16555   8.55270
 72   0.42035    56936.90      0.00000            0          .    596.104                      0                                  .   37.1746   0.61586    0.98569    4.16555   8.55270
 73   0.42035    56936.96      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98569    4.16555   8.55270
 74   0.42035    56936.94      0.00000            0          .    596.104                      0                                  .   37.1747   0.61586    0.98569    4.16555   8.55270
 75   0.47266    63952.79      0.00000            0          .    487.294                      0                                  .   24.1253   0.69249    0.61575    4.68389   8.55270
 76   0.47266    63952.82      0.00000            0          .    487.294                      0                                  .   24.1253   0.69249    0.61575    4.68388   8.55270
 77   0.47266    63952.81      0.00000            0          .    487.294                      0                                  .   24.1253   0.69249    0.61575    4.68389   8.55270
 78   0.47266    63952.78      0.00000            0          .    487.294                      0                                  .   24.1253   0.69249    0.61575    4.68388   8.55270




                                                                                **PUBLIC VERSION - BPI DATA RANGED**
                                              Case
                                               Case1:21-cv-00062-MAB
                                                    1:21-cv-00327-N/A
                                                          CERTAIN HOT-ROLLED Document     21
                                                                                          2 Filed
                                                                             STEEL FLAT PRODCUTS Filed07/09/21
                                                                                                        06/04/21
                                                                                                 FROM JAPAN         Page
                                                                                                                      Page295
                                                                                                            - TOKYO STEEL  281ofof386
                                                                                                                                   363                                 08:54 Thursday, March 8, 2018        67
                                                                            REVIEW MARCH 22, 2016 - SEPTEMBER 30, 2017
                                                                                        SECTION C DATABASE
                                                                                 SAMPLE LISTING OF US MARKET SALES



Obs SEQU PRODCODU1 PRODCODU2 PRODCODU3 OVERRUNU PRIMEU SPECGRADEU THK_MM WID_MM CONNUMU PAINTU CARBONU QUALITYU STRENGTHU THICKU WIDTHU FORMU PICKLEDU PATTERNU SALEU CUSCODU1

 79   .                                                                     .        .
 80   .                                                                     .        .
 81   .                                                                     .        .
 82   .                                                                     .        .
 83   .                                                                     .        .
 84   .                                                                     .        .
 85   .                                                                     .        .
 86   .                                                                     .        .
 87   .                                                                     .        .
 88   .                                                                     .        .
 89   .                                                                     .        .
 90   .                                                                     .        .
 91   .                                                                     .        .



Obs CUSCODU3 CUSRELU CUSCATU CHANNELU       SALINDTU   SALEDATU INVOICEU INVOICEU2 ORDNUMU     ORDDATEU    SHIPDATU    PAYDATEU SALETERU PAYTERMU      QTYU1     QTYU2     QTYUNITU1 QTYUNITU2 GRSUPRU1

 79                       .                        .          .                                        .          .           .                        9.6787    9678.73                          472.656
 80                       .                        .          .                                        .          .           .                        9.5332    9533.18                          472.656
 81                       .                        .          .                                        .          .           .                        9.5423    9542.28                          472.656
 82                       .                        .          .                                        .          .           .                        9.5332    9533.18                          472.656
 83                       .                        .          .                                        .          .           .                        9.5150    9514.99                          472.656
 84                       .                        .          .                                        .          .           .                        9.5514    9551.38                          472.657
 85                       .                        .          .                                        .          .           .                       13.8086   13808.56                          499.946
 86                       .                        .          .                                        .          .           .                       14.0269   14026.88                          499.946
 87                       .                        .          .                                        .          .           .                       13.8177   13817.66                          499.946
 88                       .                        .          .                                        .          .           .                       14.2725   14272.48                          499.946
 89                       .                        .          .                                        .          .           .                       14.2634   14263.39                          499.946
 90                       .                        .          .                                        .          .           .                       14.2634   14263.39                          499.946
 91                       .                        .          .                                        .          .           .                       14.3180   14317.97                          499.946

                                                                                                                        DEPOSIT_
Obs GRSUPRU2    GRSUPRU1JPY   BILLADJUUSD   BILLADJUJPY   LOTU     DBROKU   vessel_name     INTNFRU   DESTU   STATEU        DATE      DIRSELU   DINVCARU   CREDITU   DINDIRSU    PACKU    PLANT   MFRU

 79   0.47266    63952.83      0.00000            0          .    487.294                      0                                  .   24.1253   0.69249    0.61575    4.68388   8.55270
 80   0.47266    63952.83      0.00000            0          .    487.294                      0                                  .   24.1253   0.69249    0.61575    4.68388   8.55270
 81   0.47266    63952.75      0.00000            0          .    487.294                      0                                  .   24.1253   0.69249    0.61575    4.68388   8.55270
 82   0.47266    63952.83      0.00000            0          .    487.294                      0                                  .   24.1253   0.69249    0.61575    4.68388   8.55270
 83   0.47266    63952.78      0.00000            0          .    487.294                      0                                  .   24.1253   0.69249    0.61575    4.68388   8.55270
 84   0.47266    63952.78      0.00000            0          .    487.294                      0                                  .   24.1253   0.69249    0.61575    4.68389   8.55270
 85   0.49995    67645.43      0.00000            0          .    487.294                      0                                  .   25.5183   0.75689    0.65130    4.95431   8.55270
 86   0.49995    67645.42      0.00000            0          .    487.294                      0                                  .   25.5183   0.75689    0.65130    4.95432   8.55270
 87   0.49995    67645.41      0.00000            0          .    487.294                      0                                  .   25.5183   0.75689    0.65130    4.95432   8.55270
 88   0.49995    67645.41      0.00000            0          .    487.294                      0                                  .   25.5183   0.75689    0.65130    4.95432   8.55270
 89   0.49995    67645.43      0.00000            0          .    487.294                      0                                  .   25.5183   0.75689    0.65130    4.95431   8.55270
 90   0.49995    67645.43      0.00000            0          .    487.294                      0                                  .   25.5183   0.75689    0.65130    4.95431   8.55270
 91   0.49995    67645.43      0.00000            0          .    487.294                      0                                  .   25.5183   0.75689    0.65130    4.95432   8.55270




                                                                                **PUBLIC VERSION - BPI DATA RANGED**
                                              Case
                                               Case1:21-cv-00062-MAB
                                                    1:21-cv-00327-N/A
                                                          CERTAIN HOT-ROLLED Document     21
                                                                                          2 Filed
                                                                             STEEL FLAT PRODCUTS Filed07/09/21
                                                                                                        06/04/21
                                                                                                 FROM JAPAN         Page
                                                                                                                      Page296
                                                                                                            - TOKYO STEEL  282ofof386
                                                                                                                                   363                                 08:54 Thursday, March 8, 2018        68
                                                                            REVIEW MARCH 22, 2016 - SEPTEMBER 30, 2017
                                                                                        SECTION C DATABASE
                                                                                 SAMPLE LISTING OF US MARKET SALES



Obs SEQU PRODCODU1 PRODCODU2 PRODCODU3 OVERRUNU PRIMEU SPECGRADEU THK_MM WID_MM CONNUMU PAINTU CARBONU QUALITYU STRENGTHU THICKU WIDTHU FORMU PICKLEDU PATTERNU SALEU CUSCODU1

 92   .                                                                     .        .
 93   .                                                                     .        .
 94   .                                                                     .        .
 95   .                                                                     .        .
 96   .                                                                     .        .
 97   .                                                                     .        .
 98   .                                                                     .        .
 99   .                                                                     .        .
100   .                                                                     .        .



Obs CUSCODU3 CUSRELU CUSCATU CHANNELU       SALINDTU   SALEDATU INVOICEU INVOICEU2 ORDNUMU     ORDDATEU    SHIPDATU    PAYDATEU SALETERU PAYTERMU      QTYU1     QTYU2     QTYUNITU1 QTYUNITU2 GRSUPRU1

 92                       .                        .          .                                        .          .           .                       17.8565   17856.52                          499.946
 93                       .                        .          .                                        .          .           .                       19.5030   19503.00                          499.946
 94                       .                        .          .                                        .          .           .                       19.5394   19539.38                          499.946
 95                       .                        .          .                                        .          .           .                       19.4848   19484.81                          499.946
 96                       .                        .          .                                        .          .           .                       19.5394   19539.38                          499.946
 97                       .                        .          .                                        .          .           .                       14.1997   14199.71                          499.946
 98                       .                        .          .                                        .          .           .                       13.9814   13981.39                          499.946
 99                       .                        .          .                                        .          .           .                       14.1906   14190.61                          499.946
100                       .                        .          .                                        .          .           .                       17.9020   17902.01                          499.946

                                                                                                                        DEPOSIT_
Obs GRSUPRU2    GRSUPRU1JPY   BILLADJUUSD   BILLADJUJPY   LOTU     DBROKU   vessel_name     INTNFRU   DESTU   STATEU        DATE      DIRSELU   DINVCARU   CREDITU   DINDIRSU    PACKU    PLANT   MFRU

 92   0.49995    67645.42      0.00000            0          .    487.294                      0                                  .   25.5183   0.75689    0.65130    4.95432   8.55270
 93   0.49995    67645.39      0.00000            0          .    487.294                      0                                  .   25.5183   0.75689    0.65130    4.95432   8.55270
 94   0.49995    67645.43      0.00000            0          .    487.294                      0                                  .   25.5183   0.75689    0.65130    4.95432   8.55270
 95   0.49995    67645.43      0.00000            0          .    487.294                      0                                  .   25.5183   0.75689    0.65130    4.95432   8.55270
 96   0.49995    67645.43      0.00000            0          .    487.294                      0                                  .   25.5183   0.75689    0.65130    4.95432   8.55270
 97   0.49995    67645.39      0.00000            0          .    487.294                      0                                  .   25.5183   0.75689    0.65130    4.95432   8.55270
 98   0.49995    67645.40      0.00000            0          .    487.294                      0                                  .   25.5183   0.75689    0.65130    4.95432   8.55270
 99   0.49995    67645.41      0.00000            0          .    487.294                      0                                  .   25.5183   0.75689    0.65130    4.95432   8.55270
100   0.49995    67645.44      0.00000            0          .    487.294                      0                                  .   25.5183   0.75689    0.65130    4.95432   8.55270




                                                                                **PUBLIC VERSION - BPI DATA RANGED**
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page297
                                                         283ofof386
                                                                 363




                  ATTACHMENT 8
01213420        Case
                 Case1:21-cv-00062-MAB           2 566788
                      1:21-cv-00327-N/A Document 21 Filed
                                                     Filed07/09/21
                                                           06/04/21 Page
                                                                     Page298
                                                                          284ofof386
                                                                                  363




                 !"#$ÿÿ&'()$!)ÿ*+," --ÿ
                                                                                       ÿ
                 #-(ÿ/ÿ*(0"($ÿ12
                 345ÿ6789:
                 64>9ÿ?@AB95
                                                       ;<;<<==
                                                        CDEFFDFGH
                 64>9ÿIJKL9                             M7KDN7LL98ÿOK99LÿPL4KÿQ578@RK>ÿP57AÿS4T4U
                 64>9ÿO9VA9UK                           NWXÿDÿC8AJUÿN9YJ9Z
                 O9VA9UKÿ39VJUÿ[4K9                     \]^^]^_`a
                 O9VA9UKÿWU8ÿ[4K9                       b]\_]^_`G
                 c)+"($ÿ12
                 O9R@5JKdÿ6L4>>JeJR4KJ7U                Q@BLJRÿX95>J7U
                 3Qfÿ[7R@A9UKÿO@BAJ>>J7Uÿ345R789 \G\GaaH
                 [7R@A9UKÿIdT9                          N9>T7U>9
                 PJL98ÿgUÿ39h4LeÿgeÿiR7LL9RKJY9ÿ9UKJKdj I7kd7ÿOK99L
                 l4U@4LÿO@BAJ>>J7U                      ?7
                 [7R@A9UKÿIJKL9ÿDÿ[7R@A9UKÿiQ4V9       I7kd7ÿOK99Lÿ`>@TTÿCD6ÿN9>T7U>9ÿiQXjmT8eÿDÿI7kd7ÿOK99Lÿ`>@TTÿCD6ÿN9>T7U>9ÿiQXjmT8eÿi^\jÿÿ
                 67@UKj                                WnÿOCD`ÿDÿO[D^ÿiQXjmT8eÿDÿWnÿOCD`ÿDÿO[D^ÿiQXjmT8eÿi`EFj
                 67AA9UK>
                 *+," $$(!ÿ12
                 PJL98ÿ3d                              8T75K95oR@5KJ>mR7A
                 PJ5A]g5V4UJp4KJ7Uÿ?4A9                6@5KJ>qÿl4LL9KDQ59Y7>Kqÿ67LKÿrÿl7>L9ÿssQ
                 PJL98ÿ[4K9DIJA9ÿOK4AT                 F]`]^_`Fÿ\:Ha:\_ÿQl

                 tuv&2
                 &wx'(ÿ*" '#!ÿ*+," --2ÿy-(ÿ$z-ÿ(#$+!(ÿ$ÿ0((!#$(ÿ#ÿ({ÿ,#!)|(ÿ!ÿ#ÿ({ÿ-+," --}
                 ~||ÿ!(ÿx'(-2ÿy-(ÿ$z-ÿ(#$+!(ÿ$ÿ!($#ÿ$z(ÿ-#"(ÿ,#!)|(ÿ!ÿ#''ÿ#!$-ÿÿ$z(ÿ-+," --}


                                                           ÿ 
                      9B>JK9ÿP998B4RkÿÿOCmV7YÿÿPgfCÿÿQ5JY4RdÿQ7LJRdÿÿWWgÿQ7LJRdÿÿ[J>RL4JA95ÿÿfUe75A4KJ7Uÿ@4LJKdÿ@J89LJU9>

                Ih9ÿfUK95U4KJ7U4LÿI5489ÿC8AJUJ>K54KJ7UqÿmOmÿ[9T45KA9UKÿ7eÿ67AA95R9qÿA4U4V9>ÿKhJ>ÿVL7B4LÿK5489ÿ>JK9ÿK7ÿT57YJ89ÿ4RR9>>ÿK7
                fICÿJUe75A4KJ7Uÿ7UÿT57A7KJUVÿK5489ÿ4U8ÿJUY9>KA9UKqÿ>K59UVKh9UJUVÿKh9ÿR7AT9KJKJY9U9>>ÿ7eÿmOmÿJU8@>K5dqÿ4U8ÿ9U>@5JUVÿe4J5
                K5489ÿ4U8ÿR7ATLJ4UR9ÿZJKhÿK5489ÿL4Z>ÿ4U8ÿ4V599A9UK>mÿWnK95U4LÿLJUk>ÿK7ÿ7Kh95ÿfUK95U9Kÿ>JK9>ÿ>h7@L8ÿU7KÿB9ÿR7U>K5@98ÿ4>ÿ4U
                9U875>9A9UKÿ7eÿKh9ÿYJ9Z>ÿ75ÿT5JY4RdÿT7LJRJ9>ÿR7UK4JU98ÿKh959JUmÿIhJ>ÿ>JK9ÿR7UK4JU>ÿQ[Pÿ87R@A9UK>mÿCÿQ[Pÿ594895ÿJ>
                4Y4JL4BL9ÿe57AÿC87B9ÿOd>K9A>ÿfUR75T754K98m




9 11 11                                                                                                               212
           Case
            Case1:21-cv-00062-MAB
                 1:21-cv-00327-N/A Document 21
                                            2 Filed
                                               Filed07/09/21
                                                     06/04/21 Page
                                                               Page299
                                                                    285ofof386
                                                                            363




                                   Curtis, Mallet-Prevost, Colt & Mosle LLP
Almaty             Houston                                                           Telephone +1 202 452 7373
Ashgabat           London                                                            Facsimile +1 202 452 7333
                                        1717 Pennsylvania Avenue, N.W.
Astana             Mexico City                                                             www.curtis.com
Beijing            Milan
                                            Washington, D.C. 20006
Buenos Aires       Muscat
Dubai              New York                                                               Daniel L. Porter
Frankfurt          Paris                                                                Tel: +1 202 452 7340
Geneva             Rome                                                                 Fax: +1 202 452 7333
                                                                                      E-Mail: dporter@curtis.com


    August 1, 2018
                                           PUBLIC VERSION
                                           Case No.: A-588-874
                                           Total No. of Pages: 181
                                           First Administrative Review (3/22/2016 – 09/30/2017)

                                           This proceeding is conducted by Enforcement & Compliance,
                                           AD/CVD Operations Office VII.
                                           This document contains Tokyo Steel’s BUSINESS PROPRIETARY
                                           INFORMATION on pages 1-4 and 6-13 and in Exhibits SA-1 to SA-
                                           7, SB-1, SB-3 to SB-13, SB-15, SB-17, SB-18, SC-1, SC-3, SC-5 to
                                           SC-8, SD-1 and SD-2. This information has been ranged, rounded or
                                           deleted in the public version of this submission.
                                           The proprietary version of this submission may be released under APO.
    The Honorable Wilbur Ross
    Secretary of Commerce
    U.S. Department of Commerce
    Attn: Enforcement and Compliance
    APO/Dockets Unit, Room 18022
    14th Street & Constitution Avenue, N.W.
    Washington, D.C. 20230

    Attn: Jack Zhao and Thomas Gilgunn

    Re:        Tokyo Steel’s First Supplemental Section A-C Questionnaire Response
               Certain Hot-Rolled Steel Flat Products from Japan

    Dear Secretary Pritzker:

               On behalf of Tokyo Steel Manufacturing Co., Ltd. (“Tokyo Steel”), we hereby submit

    Tokyo Steel’s response to the Department’s supplemental section A-C questionnaire in the




    32554992v1
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page300
                                                                286ofof386
                                                                        363


                                                                                               August 1, 2018
Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                                                                       Page 2


above-referenced review. This response is timely filed pursuant to the Department’s letter of

July 23, 2018. 1

        Request for Proprietary Treatment

        Pursuant to 19 U.S.C. § 1677f(b)(1) and 19 C.F.R. § 351.304, Tokyo Steel requests

business proprietary treatment for the bracketed information contained in this submission.

Disclosure of this information would cause substantial harm to the competitive interests of

Tokyo Steel. The specific pages and exhibits in which business proprietary information appears

are listed on the first page of this letter. The specific types of information for which proprietary

treatment is sought are detailed below:

Quantity and Value of Sales; Reconciliations
Exhibits: SA-1, SB-3, SC-3, and SD-2

The bracketed information in these materials includes specific information regarding the quantity
and value of home market sales, US sales, and costs of production and reconciles these values to
Tokyo Steel’s trial balances and accounting ledgers. This information is not publicly available
and it provides specific sales information which, if revealed, could harm Tokyo Steel’s
competitive position.

Terms of Sales, Delivery & Payment
Pages: 1 and 2
Exhibits: SB-5 – SB-7, SB-11, and SC-5

The bracketed information on these pages provides information on the terms of sale, sales
channels and payment options offered by Tokyo Steel for U.S. sales. It also includes customer
specific early payment and sales promotion discount information. This information is not
publicly available and provide specific sales information which, if revealed, could harm Tokyo
Steel’s competitive position.




1
 See Letter from Thomas Gilgunn dated July 23, 2018 letter (granting extension to file Supplemental Section A-C
until August 1, 2018).



32554992v1
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page301
                                                               287ofof386
                                                                       363


                                                                                     August 1, 2018
Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                                                             Page 3


Customer Codes and Names
Pages: 4, 8, 10, and 11

The bracketed information in these materials Tokyo Steel’s customer codes and names. This
information is not otherwise publicly available and could be used by a
competitor to the commercial detriment of Tokyo Steel.

Internal Identification Codes, Product Codes, Product Specifications
Page: 13
Exhibits: SB-4, SB-8, and SB-15

The bracketed information in these materials provides internal, proprietary codes used by
Tokyo Steel to identify products and code invoices. This information is proprietary because, if
revealed, it could provide insight into management direction and level of management interest in
specific products and what products are produced. This information is not otherwise publicly
available and could be used by a competitor to the commercial detriment of Tokyo Steel.

Sales Documentation and Internal Accounting Documents
Page: 3
Exhibits: SA-2 – SA-6, and SC-7

The bracketed information on these pages provides information on Tokyo Steel’s invoicing and
accounting practicing. These pages include internal PDF prints of invoices, journal entries, and
ledgers, or numbers stated in the narrative from such documents. These documents are not
publicly available and provide specific sales information which, if revealed, could harm Tokyo
Steel’s competitive position.


Price Lists
Exhibit: SA-7

The bracketed information in these materials provides insight into Tokyo Steel’s pricing
practices. This information details internal price lists and if revealed, would provide insight into
Tokyo Steel’s pricing strategy to Tokyo Steel’s commercial detriment.


Freight & Insurance
Pages: 6-8, and 12
Exhibits: SB-9, SD-10, SB-13, SB-17, and SC-6

The bracketed information in these materials contains standard freight rates. In addition, it
demonstrates the calculation of various freight expenses for the period, including information on
net weights, rates per kilogram, and general ledger account numbers for freight related expenses.



32554992v1
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page302
                                                               288ofof386
                                                                       363


                                                                                   August 1, 2018
Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                                                           Page 4


This information is not otherwise publicly available and, if revealed, could be used to the
commercial detriment of Tokyo Steel.


Indirect Selling Expenses
Pages: 8 and 9
Exhibit: SB-12

The bracketed information in these exhibits provides details on Tokyo Steel’s indirect selling
expenses, which are drawn from Tokyo Steel’s internal accounting records. This information is
not otherwise available.


Inventory Ledgers
Exhibits: SB-18 and SC-8
The bracketed information in these exhibits includes PDF prints of Tokyo Steel’s inventory
ledgers, including expenses and beginning and ending inventory values. This information is not
otherwise publicly available and, if revealed, could be used to the commercial detriment of
Tokyo Steel.


Computer File
Exhibits: SB-1, SC-1, and SD-1
Tokyo Steel is also submitting a home market sales database, a US sales database, and cost
databases. These files contain detailed information about Tokyo Steel’s costs, including internal
coding data and cost and selling expense data. The release of this information would cause
substantial harm to Tokyo Steel’s competitive position.

       Consent to APO Release and Service

       Tokyo Steel consents to the release of the proprietary version of this submission under

administrative protective order (“APO”). We have received from the Department an APO

service list indicating which counsel have been granted an APO for this proceeding.

Accordingly, pursuant to 19 C.F.R. § 351.303, this submission is being served on all such

counsel, as indicated on the attached service list.




32554992v1
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page303
                                                               289ofof386
                                                                       363


                                                                                 August 1, 2018
Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                                                         Page 5


       In accordance with the Department’s regulations, Tokyo Steel electronically submits its

response to the Department’s questionnaire. If the Department has any questions regarding this

submission, please contact one of the undersigned.



                                            Respectfully submitted,

                                            /s/ Daniel L. Porter

                                            Daniel L. Porter
                                            James P. Durling
                                            Amber Jeffcoat, Trade Advisor
                                            Jessica Wang, Trade Advisor
                                            Dan Anderson, Quantitative Analyst

                                            Counsel for Tokyo Steel




32554992v1
   Case
    Case1:21-cv-00062-MAB
         1:21-cv-00327-N/A Document 21
                                    2 Filed
                                       Filed07/09/21
                                             06/04/21 Page
                                                       Page304
                                                            290ofof386
                                                                    363




                            COMPANY CERTIFICATION

      I, Kiyoshi Imamura, currently employed as Managing Director by Tokyo Steel
Manufacturing Co. Ltd. ("Tokyo Steel") hereby certify that I prepared or otherwise
supervised the preparation ofthe attached submission entitled: Tokyo Steel's First
Supplemental Section A-C Questionnaire Response, dated August 1, 2018, for
Commerce Department case number A-588-874, pursuant to the antidumping review of
Certain Hot-Rolled Steel Flat Products Japan.

        I certify that the information contained in this submission is accurate and complete
to the best of my knowledge. I am aware that the information contained in this
submission may be subject to verification or corroboration (as appropriate) by the U.S.
Department of Commerce. I am also aware that U.S. law (including, but not limited to,
18 U.S.C. §1001) imposes criminal sanctions on individuals who knowingly and willfully
make material false statements to the U.S. Government. In addition, I am aware that,
even if this submission may be withdrawn from the record of the AD/CVD proceeding,
the Department may preserve this submission, including a business proprietary
submission, for purposes of determining the accuracy of this certification.

       I certify that I am filing a copy of this signed certification with this submission to
the U.S. Department of Commerce, and that I will retain the original for a five-year
period commencing with the filing ofthis document. The original will be available for
inspection by U.S. Department of Commerce officials.




Date:         August l, 20 18




32290809vl
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page305
                                                                291ofof386
                                                                        363


Certain Hot-Rolled Steel Flat Products from Japan                              A-588-874
                                                                               (03/22/16 – 09/30/17)


                CERTIFICATE OF ACCURACY AND COMPLETENESS

         I, Daniel L. Porter, of Curtis, Mallet-Prevost, Colt & Mosle LLP, counsel to Tokyo Steel

Co., Ltd., (“Tokyo Steel”), certify that I have read the attached:               Tokyo Steel’s First

Supplemental Section A-C Questionnaire Response, dated August 1, 2018, pursuant to the AD

admin. review for the period 03/22/16 – 09/30/17 of Certain Hot-Rolled Steel Flat Products from Japan,

A-588-874. In my capacity as an adviser, counsel, preparer or reviewer of this submission, I

certify that the information contained in this submission is accurate and complete to the best of

my knowledge. I am aware that U.S. law (including, but not limited to, 18 U.S.C. § 1001)

imposes criminal sanctions on individuals who knowingly and willfully make material false

statements to the U.S. Government. In addition, I am aware that, even if this submission may be

withdrawn from the record of the AD/CVD proceeding, the Department may preserve this

submission, including a business proprietary submission, for purposes of determining the

accuracy of this certification. I certify that I am filing a copy of this signed certification with this

submission to the U.S. Department of Commerce and that I will retain the original for a five-year

period commencing with the filing of this document. The original will be available for inspection

by U.S. Department of Commerce officials.




                                                       Daniel L. Porter
                                                       Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                       1717 Pennsylvania Avenue, NW
                                                       Washington, DC 20006
Dated: August 1, 2018



30110602v1
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page306
                                                                292ofof386
                                                                        363


Certain Hot-Rolled Steel Flat Products from Japan                           A-588-874
                                                                            (03/22/16 – 09/30/17)


                            PUBLIC CERTIFICATE OF SERVICE

              I hereby certify that a copy of the foregoing submission has been served this day,
by hand delivery, upon the following persons:

Richard L.A. Weiner                                Joshua Morey
On behalf of Nippon Steel & Sumitomo Metal         On behalf of ArcelorMittal USA LLC
Corporation                                        KELLEY DRYE & WARREN LLP
SIDLEY AUSTIN LLP                                  3050 K Street, N.W., Suite 400
1501 K Street, NW                                  Washington, D.C. 20007
Washington, DC 20005
Alan H. Price                                      Roger B. Schagrin
On behalf of Nucor Corporation                     On behalf of SSAB Americas and Steel
WILEY REIN LLP                                     Dynamics, Inc.
1776 K Street, N.W.                                SCHAGRIN ASSOCIATES
Washington, D.C. 20006                             900 7th St N.W. Suite 500
                                                   Washington, D.C. 20001
Matthew T. McGrath, Esq.                           Stephen A. Jones
On behalf of Mitsui & Co., Ltd. and Mitsui & Co.   On behalf of AK Steel Corporation
(USA) Inc.                                         KING & SPALDING LLP
BARNES, RICHARDSON & COLBURN, LLP                  1700 Pennsylvania Ave., N.W.
1200 New Hampshire Avenue, NW                      Suite 200
Suite 725-B                                        Washington, D.C. 20006
Washington, DC 20036

Robert H. Huey                                     Thomas M. Beline, Esq.
On behalf of JFE Steel Corporation                 On behalf of United States Steel Corporation
FOLEY & LARDNER LLP                                CASSIDY LEVY KENT (USA) LLP (LEAD
3000 K Street, N.W.                                FIRM)
Suite 600                                          900 19th Street, NW
Washington, DC 20007                               Suite 400
                                                   Washington, DC 20006




                                                     Daniel L. Porter
                                                     Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                     1717 Pennsylvania Avenue, NW
                                                     Washington, DC 20006
Dated: August 1, 2018




30110602v1
     Case
      Case1:21-cv-00062-MAB
           1:21-cv-00327-N/A Document 21
                                      2 Filed
                                         Filed07/09/21
                                               06/04/21 Page
                                                         Page307
                                                              293ofof386
                                                                      363




                                     PUBLIC VERSION

                                     Case No.:       A-588-874

                                     No. Pages:       181

                                     Status:         Administrative Review
                                                     (3/22//2016 – 9/30/2017)

                                     This proceeding is conducted by Enforcement and
                                     Compliance, AD/CVD Operations, Office VII.

                                     This submission contains business proprietary
                                     information in brackets on pages 1-4 and 6-13 and in
                                     Exhibits SA-1 to SA-7, SB-1, SB-3 to SB-13, SB-15,
                                     SB-17, SB-18, SC-1, SC-3, SC-5 to SC-8, SD-1 and
                                     SD-2. Such information is ranged, rounded, or
                                     deleted in the public version of this submission.

                                     This submission may be released under
                                     administrative protective order.



         TOKYO STEEL’S FIRST SUPPLEMENTAL SECTION A-C
                   QUESTIONNAIRE RESPONSE
                 Certain Hot Rolled Steel Flat Products from Japan


                                               Daniel L. Porter
                                               James P. Durling
                                               Anya Naschak (Senior Trade Advisor)
                                               Jessica Wang (Trade Advisor)
                                               Amber Jeffcoat (Trade Advisor)
                                               Daniel Anderson (Trade Advisor

                                               Curtis Mallet-Prevost, Colt & Mosle LLP
                                               1717 Pennsylvania Avenue, N.W.
                                               Washington, D.C. 20006
                                               202-452-7373



August 1, 2018
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page308
                                                                  294ofof386
                                                                          363

                                           PUBLIC VERSION

          ANSWER:        Just to clarify, the amount that [            ], the Japanese trading company

paid Tokyo Steel changed as a result of the change to international freight. This is discussed in

question 13 above.

          No, [                      ] did not play a role in the shipment of any sales to the U.S.

market.


    15. Include in the U.S. sales database the U.S. postal “ZIP” code in field DESTU and the
        corresponding U.S. state in the field STATEU of the place of delivery of the ultimate
        customer as identified in Exhibit C-5.

          ANSWER:        [                                     ] is Tokyo Steel’s ultimate customer. The

end customer identified in Exhibit C-5 is [                ] customer. Because Tokyo Steel sells

merchandise that is made to order, Tokyo Steel is aware of [                 ]’s customer at the time

[         ] places the order. As such, Tokyo Steel is able to provide this information for [                ]

customer. We have added a field to the US database called STATECC and ZIPCC to report the

state and zip code for Tokyo Steel’s customer’s customer.


    16. You use at least [

                      ]. What is the official name of your U.S. customer and all its affiliated
          companies that you deal with? Explain how they are related to each other and your
          interactions with them.

          ANSWER:        [                     ] is the parent company of [                    ], whose full

name is “[                                   ].”. [                ] is a shortened form, or another name

for, [                       ]. Tokyo Steel interacts with [                   ]. This customer is not a

U.S. customer, it is an unaffiliated trading company located in Japan to whom Tokyo Steel

makes all sales destined to the US market.


    17. Were any U.S. sales [            ]? If so, please explain and make any necessary
        changes to your response with regard to the pickled product characteristic (PICKLEDU).


                                                      - 11 -
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page309
                                                         295ofof386
                                                                 363




                  ATTACHMENT 9
                  Case
                   Case1:21-cv-00062-MAB
                        1:21-cv-00327-N/A Document 21
                                                   2 Filed
                                                      Filed07/09/21
                                                            06/04/21 Page
                                                                      Page310
                                                                           296ofof386
                                                                                   363
                                   Barcode:3855239-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17
                                 Feder al Register /Vol. 84 , No. 125/Friday, June 28, 2019/Notices                                              31025

p rotective order is hereby requested.             requests and written comments via               mooting minutes will be available
Failure to comply with the regulations             email to ensu re timely reoeipl                 within 90 days of the meeting.
and terms of an APO is a violation
which is subject to sanction.                      FOR FURT11ER INFORMATION CONTACT:               Brin. Beau,
                                                   Brian BeaU, the United States Travel            Deptity Director for Policyand Planning.,
   This notice is issoed and published in                                                          National Travel and Tourl.m 0/ffoe, Tndurtry
accordance with section 751 of the Act             and Tourism Advisory Board, National
                                                   Travel and Tourism Offioe, U.S.                 and Ana/y d $, Tntemotlo nal Trade
and 19 CFR 351.213 (d)(4).                                                                         Adm/nlrlrat!on, U.S. Deportment of
                                                   Department of Commen::e, 1401                   Commerce.
  Dated: June 2.f , 2019.                          Constitution Ave. NW, Room 10003,
James Maeder,                                                                                      IFRDoi:. 20t~t3Ht Fikd 6-2'7- 19; t~li 11ml
                                                   Washington, DC 20230: telephone: 202-
Acting Deputy Asd.~.nt Secreta,y for               482-0140; email: TTA8@trode.gov.                -....«i OOOE 351o,.ofM'
Ant/dumping and Cou.ntemr/J/ng Duty
Operations.                                        SUPPLEMENTARY INFORMATION:
IFR Doc. 20t 9-t 3R&O Fikxt &-27- 19: 8:45 a m l                                                   DEPARTMENT OF COMMERCE
                                                      Background: The Board advises the
BIU.JNO OOOE 31510o0S,,,p                          Secretary of Commerce on matters                lnternatlonal Trade Administration
                                                   relating to the U.S. travel and tour ism
                                                   industry.                                       [t !88 874]
DEPARTMENT OF COMMERCE
                                                      Public Participation: The meeting wiU
                                                                                                   Cortaln Hot-Rolled Steel Flat Products
lntematlonal Trade Adml nlsb'atlon                 be open to the public and will be
                                                                                                   From Japan: Flnal Resutts of
                                                   acx:essible to people with disabilities.
United S1atn Travel and Tourism                                                                    Anlklumplng Duty Administrative
                                                   An y member of the public requesting 1o         Review and Anal Determination of No
Ad.tsory Board: M- lng of Ille Unll8d              join the meeting is asked to register in
States Travel and Tourism Advisory                                                                 Shipments; 2016-2017
                                                   advance by the deadline identified
Board                                              under the DATES caption. Requests for           AGEHCY·: Enforcement and Compliance,
AGENCY: Internation al Trade                       auxiliary aids must be su bmitted by the        International Trade Administration,
Administration, U.S. Department of                 registration deadline. Last minute              Oeparbnent o f Commeroe.
Commerce.                                          requests will be accepted but may n ot be       SUIIM.ARY: The Department of Commeroe
ACTION:   Notice of an open meeting.               possible to fill. There will be fiftee n (15)   (Commerce) detenn.llles that certain hot·
                                                   minutes allotted for oral comments from         rolled s teel Oat products fro m Japan
SUMMARY: The United States Travel and              members of the public join ing the              were sold at less than n orm.al value
Tourism Advisory Board (Board or                   meeting. To accommodate as many                 d uring the period of review (POR),
Tl'All) will hold a meeting on Tuesday,            speakers as possible, the time lor public       March 22, 2016 through September 30,
July 16, 2019. The Board advises the               comments may be limited to three (3)            2017.
Secretary of Commerce on mattera                   minutes per person. Members of the              DATES: Applicable June 28_, 2019.
relating to the U.S. travel and tourism            p ublic wishing to reserve speaking time        FOR FURTHER INFORMATION CONTACT: Jun
industry. The purpose of the meeting is            d uring the meeting must su bmit a              Jack Zhao or Myrna Lobo, AD/CVD
for Board members to discuss key issues            request at the time of registration, as         Operations, Office VD, Enforcement and
related to the importanoe of                       well as the name and address o f the            Compliance, International Trade
international travel and touri&m to the            proposed speaker. If the number of              Administration, U.S. Department of
United States and for the Secretary o f            registrants requesting to make                  Commeroe, 1401 Constitution Avenue
Commerce to provide information on                 statements is greater than can be               NW, Washington, DC 20230; telephone:
the Administration's priorities in travel          reasonably acx:ommodated during the             (202) 482-1396 or (202) 482-2371,
and tourism. The fi.l!lal agenda will be           meeting_, the International Trade               respectively.
posted on the Oepru:tment o f Commerce
website fo r the Boar.ti at http://                Administration may conduct a lottery to         SUPPLEMENTARY INFORMATION:
trode.gov/ttab at least one week in                determine the speakers. Speakers are
                                                   requested to submit a written copy o f          Background
advance of the meeting.
                                                   their prepared remarks by 5:00 p.m.                 On November 14, 2018_, Commerce
OATES: Tuesday, July 16, 2:00 p.m.- 3:30                                                           p ublished the Preliminary Results of
                                                   EDT o o Tuesday, July 9, 2019 for
p.m. EDT. The dead line for members of             inclusion in the meeting records and for        this review in the Federal Register., We
the p ublic to register, including requests                                                        in vited interested parties to comment on
                                                   circulation to the members of the Board.
to make comments during the meeting                                                                the Preliminary Results. Betv.•een
                                                   In addition, any member of the public
and for auxiliary aids, o r to submit                                                              December 14 and December 21, 2019,
v.'Titten comments for dissemination               may su bmit pertinent written comments
                                                   concerning the Board's affairs at any           Commeroe received timely filed briefs
p rim to the meeting, is 5:00 p.m. BOT                                                             and rebuttal briefs from the petitioners,2
oo Tuesday, July 9, 2019.                          time before or after the meeting.
                                                   Comments may be submitted to Brian              Nippon Steel & Sumito mo Metal
ADDRESSES: The meeting will be held in                                                             (;.Qrpqra1:(Qn (NipPQn St11el) ~d TQkyQ
Washington, DC. The exact location wiU
                                                   Boall ot tho conlllct informotinn
be provided by email to registrants.               indicated above. To be considered
                                                                                                     1 ~   l.lN'ffli.n Uat-lloUt:d Stoel Flat PIOdud• from
                                                   d uring the meeting_, comments m ust be         Japan : Prf!l.iminmy llim1Jt,; ofAntidumpi.ng Duty
   Requests to register (including to
speak or for auxHiuy aids) and any                 reoeived no later than 5:00 p.m. BOT on         Adminimotiw. Jlr.ri-and Preliminary
                                                   Tuesday, July 9, 2019 to ensure                 Deteminntian ofNo Shipments.; 201&-.2017; 113 flt
written comments s·hould be s ubmitted
to: National Travel and Tourism Offioe,            transmission to the Board p rior to the         .:i6BU (No'Nl!llbr.r 14, 2018) (~Jimi.nary  Jle,uia,
                                                                                                   a nd nooomp1mying Pnilimiilll.f}' Dnc:Won
U.S. Department of Commen::e, 1401                 meeting. Comments received after that           Mc:monmdum (POM).
Constitution Ave. N\V, Room 10003,                 date and time wiU be distributed to the            ' Thill petitionr.rs am AK Str.d Corporation,
                                                   members but may n ot be considered              An:CllorMittal USA UC, Nl.ll:or Corporation. SSAB
Washington, DC 20230 or by email to                                                                Entc:rprisr.11, U.C. S01e1l Dynamiu , Ille., nnd United
TTAB@tmde.gov. Members of the public               d uring the meeting. Copies of Board            S tates S tMI CorpomtiDn (c:Dllr.crinily , tbr.
are encouraged to submit registration                                                              J)fttiliD111111:11).

                    Filed By: Jun Jack Zhao, Filed Date: 6/28/19 11:31 AM, Submission Status: Approved
                   Case
                    Case1:21-cv-00062-MAB
                         1:21-cv-00327-N/A Document 21
                                                    2 Filed
                                                       Filed07/09/21
                                                             06/04/21 Page
                                                                       Page311
                                                                            297ofof386
                                                                                    363
                                    Barcode:3855239-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17
31026                              Federal Register/Vol. 84, No. 125/Friday, June 28, 2019/Notices

Steel Manufacturing Co .. Ltd. (Tokyo                           Final Determination of No Shipment,                   indicating th.at during the POR there
Steel).•                                                           In the Preliminary Results? Commerce               was, in fact, one shipment of subject
  Commerce exerci68d its discretion to                          preliminarily detennined that Hitachi                 merchandise by Mitsui of Japan, sold to
toll all deadUnes affected by the partial                       Metals, Ud. (Hitachi), Honda Trading                  and entered by a U.S. customer.u
federal government c losure from                                Canada, Inc. (Honda), and Panasonic                   Mitsui added that it regretted its error,
Deoember 22, 2018 llhrough the                                  Corporation (Panasonic) each had no                   and that it was seeking to withdraw its
mwnption of oporations on January 29, &hipmunts of subject mun:handisa                                                i;:ertifii;ation.14 No other intemted
 2019.• If the new deadline faUs on a                           during the POR. U.S. Customs and                      parties filed oomments. Therefore, for
non-business day, in accordance with                            Border Protection (CBP) subsequently                  the final results, we find that Mitsui had
Commerce's practic:e, the deadline will                         confirmed these companies had no                      shipments of subject merchandise to the
become the next bu6iness day. On                                shipments.fl As no party has identified               United States during the POR.
March 28 and May 22, 2019, ,ve                                  any record evidence which would call                  Analysis of Comments Recei,·ed
extended the deadline for the final                             into question these p reliminary findings
results.5 The revised deadline for the                                                                                   We addressed all issues raised in the
                                                                with respect to Hitachi, Honda, or
 final results is now J une 2 1, 2019.                          Panasonic, ,ve continue to find that                  case and rebuttal briefs in the Issues and
    These final results cover 20 producers these oompanies made no shipments of                                       Decision Memorandum, which is hereby
and exportera of subject merchandise.                                                                                 adopted with this notice. The issues are
                                                                subject merchandise during the POR.
Based on an analysis of the comments                                                                                  identified in Appendix I to this notice.
                                                                Acx:ordingly, consistent with our
received, we have made changes to the                                                                                 The Issues and Decision Memorandum
                                                                practice, we intend to instruct CBP to
weighted-average dumping margins                                                                                      is a public document and is on file
                                                                liquidate any existing entries of subject             electronically via Enforcement and
detennined for the trespondents. The                            merchandise produced by these three
weighted-averaf!e dumping m8:fSins are                                                                                Compliance's Antidumping and
                                                                companies, but exported by other
 listed in the " Final !Results of Review"                                                                            Countervailing Duty Centralized
                                                                parties without their own rate, at the all-
section, below. Commerce conducted                              others rate.o                                         Electronic Servioe System (ACCBSS).
this review in acx:ortlance with section                           Mitsui & Co. Ltd. (Mitsui) also                    ACCBSS is available to registered users
 751(a) of the Tariff Act of 1930, as                           initially claimed no shipments during                 at https://access.trode.gov and is
amended (the Act).                                              the PQR.10 Based on information                       available to all parties in the C.entral
Scope of the Order 6                                            received &om CBP,11 we stated in the                  Records Unit, Room B8024 of the main
                                                                                                                      Commerce building. In addition, a
    The merchandise covered by the order Preliminary Results we would continue                                        complete version of the Issues and
 is certain hot-rolled. steel flat products.                    to include Mitsui with the companies
                                                                                                                      Decision Memorandum can be accessed
For a complete description of the scope under review and make a determination                                         directly on the internet at http://
of the Order; see the !&Sues and Decision for the final results after soliciting moJ'8                                enfortement.t.rade.govlfrnlindex.html.
Memorandum.'                                                    information and comments on Mitsui.
                                                                On December 20, 2018, we placed U.S.                  The signed Issues and Decision
                                                                entry documentation on the record and                 Memorandum and the electronic
   t See Petiticmers' U!ttr.r. •· Cl'/rtai.n Uot•lto/ItNI Steel                                                       version of the Issues and Decision
Flat Products from fapan:Cae DriefNl.ll:or                      provided parties with an opportunity 1o
Carpar«tio1:1," d ated Dnc:cmhcr 14, 2019 : - also              comment We also requested Mitsui to                   Memorandum are identical in oontenL
N ip pcm S tMl's U!ttcr, ··c-tm llot>Rollr.d Steel              explain the apparent discrepancy
Fla1 Producbl from Japan: NSSMC's Cll'lc Brief, "
                                                                                                                      Changes Sin ce the Preliminary
d ated Dnc:cmhcr 14, 2019; To l:yo Steel's Lflttar,             between its claim of no shipments and                 Re.ult•
'"Cuc Brief of Tol:yo S tm l t<.t .1:1u£111:turmg C'".o., Ltd:  the CBP information.12 Mitsui
                                                                                                                        Based on our review and analysis of
Certain Hot,Rollcd Str.d F la t Prodocb from Japan."            responded by stating that the documents               the comments received from parties, we
d ated Dnc:cmhcr 14, 2019; Petitio1:1crs' Lm-ter,
..C..ert.ain Hat,RoUed S~ FJat Produc.t. from Japan:
                                                                provided to Commerce by CBP were                      made oertain changes to the margin
Relmtu d Bril!f Nucor Carpar«tio1:1," d ated Dnc:cmhcr          consistent with the entry documentation               calculations for both Nippon Steel and
2 1, 2019 : N i ppon S tMl's Lf!ttcr, "'C'.f!n llin Hot>Rollr.d which it had now retrieved by Mitsui &
Str.d Flat Procluc:b from Japan: NSSMC's Rr.buttal
                                                                                                                      Tokyo Steel. For a discussion of these
Brie(," datr.d Dlwlf!mhr.r 11, 2019; and TDkyo Sfflf!l's
                                                                Co., (USA), Inc. (Mitsui USA),                        changes, see the Issues and Decision
Lettr.r, ..Rebutt.al Briefof T Dk.yo Sfflf!I                                                                          Memorandum.
Manufllcturillg Co., Ltd: Ccrtaill Hot.JtDllr.d S tMI      Antidumpi.ng Duly Adm.inistrntini Rmcw: Certain
Fla1 Producbl from Japan / ' d ated Dnc:cmhcr 2·1 ,        Hot•Rol.lcd Sfflf!I Flat Producbl from Japan; 2016-        Rate for Non -F.xamined Companies
2019 .                                                     2017 ," d.ted coocurrnntly with , and harnby
                                                           adopted b y , tbi.f n lllke (IUUM and Dllc:i.fiD11           The statute and Commerce's
   • See Mr.morandum to 1he Rcoard &Dm C'.ary
T an:rmnn, Dqnrty Auimmt Snc:nmuy fur
                                                           Mftmonmdum).                                               regulations do not address the
Anrid u.mpin;g and Cowlt1u·wiling Duly Oparations,            • See Mcimonmd11m, "'No Sbi pmcn t Inquiry w i1h        establishment of a rate to be applied to
pcrfanni.ng tbn n o nor.xcl-.ui,·n d utie11 o(thr.         Rft5pe,d lo the Company Bd ow During the Period
                                                           0 3/22/2016 thrimgb 09/3012017 ... datr.d Cktllhcr 2:3 ,   companies not selected for individual
A.uimnt Soactmy for En.f'ara:mr.nt and
CameUII.U()lt, "'Den.dillies Afr«:ffld b y the Pllfflal    201.ll (Puhlh: Vcnio1:1).                                  examination when Commerce limits its
Sbutdow1:1 o(thr. Federal <C'.o'Nlmmftllt,•• datr.d          • See, 141., MtJsnr..cium Mr.tal from the nuss;an        examination in an administrative review
Januaty 28, 2019 . All dr.n.cUiDcs iD this sr.gmcmt of     Fr.dr.rotion~Preliminary lltsuh• ofA.ntidumping            pursuant to section 777A(c)(2) of the
tbn prooendina h ave bei:ni r.xtcndr.d by 40 days..        Duty Administmtn'e Reriftw, 1.:; FR 2m2. 2:8192)
                                                                                                                      Act. Generally, Commerce looks to
  :i See Mr.moranda, "'C'.f!rtaiD H ot,.Rollcd Steel       (M.ay 13, 2010), undumg,:d in Magnesium Mt!'tnl
                                                           from the Ru.wan F«lemtion: Finni ltt'!mltt of              section 735(c)(5) of the Act, which
Producb! from Japan: Rxb:insicm of DMdlinir. ror
Final Rr.sultll or Anrid um·pin;g Du1y Admini.um.th 'ft    A.ntidumpins Duty Adminimntiw &VM:w, 7! J.1l               provides instructions for calculating the
lteriow; 201&-2017 ," datr.d Man:b 21l, M d May 2:2,       !Wl9fl9 (Septembftl' 17 , 2010).                           all-others rate in a market economy
2019 .                                                       10 s.,,.. Mitr.ui 's Lm-ter, "'Antidumpina               investigation, for guidance when
  • SM Certain llot,Rollcd Str.d Fla t Prodocb from        Ad.minilftnllini Rmew of CftrtaiD H ot,.Rollcd Steel
                                                           Flat Producu: Mitsui No Shi pmcml Notifil:ntiDll.'•        calculating the rate for companies
Awtralia. Braxil. Japm. tbn Rr.public of Kama, thci
Nftthedands, the Repuliic: or TW'key, and the              datr.d Janu.a:ry ! , 2011\.                                which were not selected for individual
United KingdDm: Amcmdr.d FinaJ Affifflllltint                11 SM.- }.femonmdum, "'No Sbipm1t1:11 lnftuity w-i1h
Anrid u.mping Dctcnninations for AUffl'aUn., tbn           RNped lo the Company Below During the Period                 1 1 See Mit:wi 's U!t1er, - Antidumping
Repub lic ofKorN, M d thtt RnpubUc Iii Tud:r.y and         03/22/2016 through 09/3012017 ... datr.d Cktllhcr 23,      Admin.istrative Rorinw o(Cart.ain Hac, RoU ftd Stn11I
Anrid u.mpin;g Duly Ordr.rs, 4 1 FR &79&2 lOctOOl!r l.     201.ll (Propridary VttrSion).                              Fl.i Products &om Japn.n: Mit:wi Comment cm U-'i.
2018) (Order).                                               n SM., }.femonmdum, '"Pl111:ing U.S.. Entry              Entry Documr.nts Placed Dl1 the Rorord,'' dated
  ' See Mr.morandum.. "Wur.s and Dllcisio1:1               Oocumcntll 01:1 tbe Rcoord, " dated Oc,or.mbftr 20,        Dlla!mher z1. 201a.
Mr.morandum for thci FUul Rm.ubs o(the                     201.B.                                                       14/d.

                     Filed By: Jun Jack Zhao, Filed Date: 6/28/19 11:31 AM, Submission Status: Approved
                    Case
                     Case1:21-cv-00062-MAB
                          1:21-cv-00327-N/A Document 21
                                                     2 Filed
                                                        Filed07/09/21
                                                              06/04/21 Page
                                                                        Page312
                                                                             298ofof386
                                                                                     363
                                           Barcode:3855239-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17
                                        Federal Register/Vol. 84, No. 125/Friday, June 28, 2019/Notices                                                                                                                 31027

examination in an a4ninistrative         margins detenn.llled entirely {on the                                                                                         percent, which is the weighted-average
review. Under section 735(c)(5)(A) of    basis of facts available}.''                                                                                                  of Nippon Steel's and Tokyo Steel's
the Act, the aU·others rate is normally    For these final results, we calculated                                                                                      calculated weighted-average dumping
..an amount equal to the weighted-       weighted-average dumping margins that                                                                                         margins for these final results.1S
average of the estimated weighted·       are not zero, de minimis, or determined
                                         entirely on the basis of facts available                                                                                      final Results of Review
average dumping margins established
for exporll!r• and producer,;            for Nipp<>n Steel and Tokyo Steel.
                                                                                                                                                                         Commerce determines that the
individually investigated, excluding any Acx:ordmgly, Commeroe has assigned to                                                                                         following weighted-average dumping
                                         the companies not individually
zero or de minimi.s m argins, and any                                                                                                                                  margins exist for the period March 22,
                                         examined (see Appendix Il, for a full list
                                         of these companies) a margin of 6.92                                                                                          2016 through September 30, 2017:

                                    Exportet/pfodUcet                                                                                                  Weis,.teci-average dumping margin (percent)
N'"ippon Sleet & Sumitomo Metal Corp:xation 1 a .................................... .                                                                                             7.6"

Nisshin Sleet Co., Ud.,
                              7
                                  -·· ··· ··· ··· ··· ·-·· ··· ··· ··· ··· ···· · ··· ··· ··· ··· ···· · ··· ··· ··· ··· ··· ·· ·
                                                                                                                                    1----------~---------
                                                                                                                                    3/22/20t6 IO 3'12J20t 7 ................. 3113/2017 to 913()(2()17.
                                                                                                                                     6.921& ···················~························ 7 .64 19

Tokyo Steel Manutacturing Co., Ltd ················-·····································                                                                                          2.06
Non-examined oon,panies20 ········-·························································                                                                                       6.92


DiM:.losu.re                                                                       total amount of dumping for reviewed                                                United States, we will instruct CBP to
  We intend to disclose the calculations                                           sales to that party by the total sales                                              liquidate un.reviewed entries at the all·
performed for these final results of                                               quantity associated with those                                                      others rate if there is no rate for the
review within five days of the date of                                             transactions, Commerce will direct CBP                                              intermediate company(ies) involved in
publication of this ootioe in the Federal                                          to assess importer· (or customer-)                                                  the transaction. 25
Register, in accordanoe with 19 CPR                                                specific asses&ment rates based on the
                                                                                   resulting per-unit rates.22 Where an                                                Cub Oepo8it Requirements
351.224(b).
                                                                                   importer- (or customer-) specific ad
                                                                                       The following cash deposit
Assessment                                                                         valorem or per·unit rate is greater than
                                                                                     requirements will be effective for all
  Pursuant lo section 751(e)(2)(C) of the de minimis (i.e., 0.50 percent),           shipments of subject merchandise
Act and 19 CPR 351.212(b), Comme«:e         Commerce will instruct CBP to collect    entered, or withdrav.'ll from warehouse,
shall determine, and CBP shall assess,      the appropriate duties at the time of    for conswnption on or after the
antidumping duties on all appropriate       liquidation.u Where an importer- (or     publication date of the final results of
entries of subject merchandise in           customer-) specific ad valorem OT per-   this administrative review, as provided
accordance with the final results of this unit rate is zero or de minimis,           for by section 751(a)(2)(C) of the Act: (1)
review. Commerce intends to issue           Commerce will instruct CBP to liquidate The cash deposit rates for the
assessment instructions to CBP 15 days      appropriate entries without regard to    companies listed in these final results
after the date of publication of the fina l antidumping duties.24                    will be equal to the weighted-average
results of this review in the Federal          For the companies which were not      dumping margins established in the
Register.                                   selected for individual review, we will  final results of this review; (2) for
  Where the respondent reported             assign an asses&ment rate based on the   merchandise exported by producers or
reliable entered valoes, we calculated      methodology described in the " Rates for exporters not covered in this review but
importer- (or custom er-) specific ad       Non·Bxamined Companies" section,         covered in a prior segment of this
valorem rates by aggregating the            above.                                   prooeeding_, the cash deposit rate will
dumping margins calculated for aU U.S.        Consistent with Commerce's             continue to be the company-specific rate
sales to each importer (or customer) and asses&ment practioe, for entries of         published for the most reoently
dividing this amount by the total           subject merchandise during the POR       completed segment in which the
entered value of the sales to each          produced by Nippon Steel, Tokyo Steel, company was reviewed; (3) if the
importer (or customer).2t Where             or the non-examined companies for        exporter is not a firm covered in this
Commerce calculated a weighted              which the p roducer did not know that
                                                            4
                                                                                     review or the original less.f.h.an-fair.
average dumping margin by dividing the its merchandise was destined for the          value (LTFV) investigation, but the
     u This rate is hued Dn thtt wcigb ted,11.1·r.rag1t or                         C'..ert.ain Hat,Rol/ed St~J FJat Product./mm /apa.n :                                  1•EntnN of 11ubjttcl mr.n:b.andisc produced/
tbtt margiM ca kul«tcd &Ir lhllllcoompanir.11 sr.loctttd                           Preliminary Determi.natfon of Sols at Leu than                                      ffXpartcd by Nis,,bia Stttd Co., Ltd. m.lldtt oo/or llftltl'
for individual rnviffW' usi.ng tbn puhlid .r,.fflll8Cld                            Fair Va!ur. and P<Mtponement ofFinal                                                Mm.b 13, ?017 nwbjol:l ;o Uw AD r.uo u dgncd
U.S. quantities. Bnc:-. 1lffl uruult llpply our                                    &.tr.rmintJdon, 4 1 Fit a222 l).farc:b 22. 2016) aod                                to N ippon Smcl ia tbis 11dm.inbtr11tivc rnviffW'.
norm.al metbodDIQSY of ukulati.ng 11. Wfflgbtod·                                   111:companyingPOM II &-7.
                                                                                                                                                                         » See Appttodix. D. rorr II f:ulJ lis.t oftbr.sn
11.,·r.mgci marzin duci to rnqur.sts to protnc:1 businftU                             " mlhn Preliminary, R~lts- colla)»Cd                                             oomp11nir.11.
proprietuy inform«tioo, - 6nd this rate to bft tbn                                 N'iuhin Stettl Co.. ltd. a nd NippDn Stett\ &
bftst proxy or lhn II.dual Ynligbmd..'Nlnl&c margin                                Sum.itDmD Mitt.Ill Corpar«tioo M of Mlll'Cb t 3, 2017.                                tt Sce 1901t 3!U.2l2(b ..l ).
determiottd for 1hc m,mdatory N!SJ!OOdentll N ippon                                ~ PN!'!imimuy Raalts PDM 111 9. No plltti1t11                                         "Id.
Stttd and Tol:yo Ste!III. See Memorandum,                                          commcmtftd Dn tbis. tbus. we mndc 1:10 cb,mgcis to                                    t:lfd.
·"OI.JcuJatiDn of the Rftvicw•Speci& A'Nlrllgc Rate                                this dftmrminllliDn &w thltMI final resu lts..
for Non,Examined CompaniM." dated coocurrnntly                                         t t Entries ofsubjed men-.bandUl!ft produawlf
                                                                                                                                                                         t4Sce l 901t 3!U. l06(c)(2).
with tbis nlllk c (Nim-fxaminftd Companir.11 Rlrtci                                f'.xported by Niubin Ste!III C'".o., Ltd. m11d1t prior to                             t.1 Far a full dir.u.uiDn oftb.U practiCII, -
Mnroorandum).                                                                      Mardi 13, 2017 am 11ubjttcl to tbtt noa.ottxamined                                  Antidumpi.ng and Cou.ntumiling Duiy Proctiedin,v.:
 tllWc coll~         Nippoa Stttd a Sumi.kin DullSPl                               comp1mie11' r:attt ca kul«tcd in tbis administrative,                               AU':'ument ofAntidumpi.ng Dutia., Ml FR 2391M
Carpar«rioo witb N ippon, S tMI &SumitDmo Met.al                                   re<View. See Non.•F.umined Companiffl Rate                                          (May&, 2003).
Carpar«rioo in the undnrlyi.ng Ulnmig11-ti1m. See                                  Mcimol'!llldum.

                       Filed By: Jun Jack Zhao, Filed Date: 6/28/19 11:31 AM, Submission Status: Approved
                     Case
                      Case1:21-cv-00062-MAB
                           1:21-cv-00327-N/A Document 21
                                                      2 Filed
                                                         Filed07/09/21
                                                               06/04/21 Page
                                                                         Page313
                                                                              299ofof386
                                                                                      363
                                     Barcode:3855239-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17
31028                               Fed eral Register/Vol. 84, No. 125/Friday, June 28, 2019/Notices

p roducer is, the cash deposit rate wiU be    Comment 1 : Whether Commerce Should                 Shins.ho Corporadcm
the rate established for the most recently       Apply Total AFA to Tokyo Steel for               Sumitomo C.OrporaUon
completed segment of this p roceeding            Failing to Explain Its Original C.ost            Sumkak.u C,orporation
for the p roducer of the subJect                 Reporting   Methodology                          Toyota  Tsusho Corporation Nagoya
                                              Comment 2: CorteCtion of Error in Tokyo             IFR Doc. 201~13863 Fikd 6-2·7- 19; -~~ 11ml
merchandise; and (4) the cash deposit            Steel"'s Margin Calculation
rate for all other p roducers or exporters Nippon St.eel.Specific l."ue.f                         -....«i CODE 351 o,.os,.p

will continue to be 5,58 pen;ent,' the
                                    8
                                              Comment 3: Whether Commerce Should
all·others rate established in the LTPV          Continue to Apply Partial AFA to
investigation. These cash deposit                Certain Nippon Steel's Affiliated                DEPARTMENT OF COMMERCE
requirements, when imposed, shall                Downmea.m Resales in the Home Marlcet
                                              Comment 4 : Whether Commerce Should                 lnternatlonal Trade Administration
remain in effect until further notice.
                                                 Grant a Constructed Export Price Offset          [A-201-830]
Notification to Importers                        to Nippon Steel
   This notice serv8S as a final reminder     Comments:       Processing    Expenses  Tnc:::urred Carbon and Certain Alloy Steel Wire
                                                 by Nippon Steel•, AffilJated Trading
to importers of their: responsibiHty             Company In Japan                                 Rod   From Mexico: Fin al RA,sults of
under 19 CPR 351.4-02(Q(2) to file e          Comment 6: Nippon Steel's Failure to                Antldumplng Duty AdmlnlSlrlltlve
oertificate regarding the reimbursement          Submit N I TtanslaUons of Requested              Review and Rnal Determination of No
of antidumping duties prior to                   Financ:lal Statement                             Shipments; 2016-2017
liquidation of the re levant entries          Comment 7: Nippon Steel's Failure to
                                                 Provide a Separate Sectlon A Response            AGEHCY·: EnfoJ'Cement and Compliance,
during this POR. Failure to comply with
this requirement cou ld result in the            for Nisshin    Steel C.O., Ltd                   International Trade Administration,
                                              Comment 8: Nippon Steel Refused to                  U.S. Department of Commeroe.
p resumption that reimbursement of
antidumping duties occurred and the              Report   All  the HM   Sales  ln the Window      SUIIM.ARY:  The Department of Commeroe
                                                 Period that Are Necessary for the Margin (Commerce) detenn.llles that carbon and
subsequent assessment of double                  Calculations
antidumping duties.                                                                               certain alloy steel wire rod (wire rod)
                                              Comment 9: Nippon Steel Did Not Repon               from Mexico was sold ln the United
Administrative Prol ecti~·e Order                Nlsshln's Sales and C.osts for the Entire
                                                 FOR                                              States at less than normal value (NV)
   This notice also s.erves as a reminder     Comment 1 0: Whether Nippon Steel Fail ed du.ring the period of review (POR)
to parties subject to administrative             to Report All of its U.S. Sales                  October 1, 2016 through September 30,
p rotective order (APO) of their              Comment 1 1: Nisshin', G&A Expell$.f!$              2017.
responsibility concerning the                    Ratio c.a.Jc::uladcm                             DATES: Applicable June 28_, 2019.
destruction of prop1:ietary information       Comment 1 2: Whether Nippon Steel Fail ed FOR FURTHER INFORMATION CONTACT:
disclosed under APO ln accordance                to Provide a Usable Section E Resrons:o Jolanta lawsL:a, AD/CVO Operations,
                                              Comment 1 3: Whether Nippon $tee
with 19 CPR 351.305(•)(3). Timely                Reported Incorrect ''Mark-up" Rates              Office ID, Enforcement and Compliance,
written notification of the return or         Comment 1 4: Whether Nippon Steel Fail ed International Trade Administration,
destruction of APO materials or                  to Provide the Required Information on           U.S. Department of Commeroe, 1401
conversion to judicial p rotective order is      the AffllJated Suppliers of M.ajol' tnpuu        Constitution Avenue NW', Washington
hereby requested. Failure to comp ly          Comment 1 5: Whether Nippon Steel Fail ed DC 20230; telephone: 2024 82-8362.
with the regulations and tenns of an             to Provide Requested Information on              SUPPLEMENTARY INFORMATION:
APO is a sanctionable violation.                 Affiliate•, Assets
                                              Comment 1 6: Whether Commet'C8 ShouJ,d              Background
Notification to In terested Parties              Revi,e Ju Major Input Rule Adjusonent               On November 14, 2018_, Commerce
   We are issuing and publishing these           to Steelscape Lt.C's Costs Based on
                                                 Steelscape   Washington      U.C's Full C'.o$t   published the Preliminary Results of
results in accordance with sections                                                               this review ln the Federal Register.1 For
751(a)(1) and 117(i)(1) of the Act and 19        of Producdon
                                              Comment 1 7: Whether Commet'C8 ShouJ,d              a summary of events that occurred since
CPR 351.213(b) end! 351.221(b)(5) of             Re\11,e the Reported C&A Expense Ratio           the Preliminary Results, see the ls.sues
Commerce's regulations.                          for Steels:cape UC                               and Decision Memorandum.2 Commerce
   Dated: June 21, 2019.                    VIit Recommendation                                   exercised its discretion to toll aU
JeffN!y L Kesoler,                          Appendix Il                                           deadlines affected by the partial federal
Aulrtant Secretary for Enforcement and                                                            government closlU8 &om December 22,
                                            List of Companies Not l nd[vidually                   2018 through the resumption of
Compllance.
                                            Examined                                              operations on January 29, 2019.' On
Appen dbt I                                 Hanwa Co., Ltd.
Ust of Topics Discussed In the Issues and                    JFE Steel C,orporation v                               1 ~   Carbon and C'.mt.ain Alloy S~J Wiff.' Jlod
Declslo11 Memorandum.                                        JFE Shoji Trade Am«lca                               from t.kxir:o: Preliminary ltl\'$Ulis ofAntidumping
                                                             Ka.nemat$U Corporadcm                                Duty Adminimntiw &VM:w: 101'-2017, 83 FR
1Summary
n. Background                                                Kobe Steel. Ltd.                                     58fl00 (Non:mbr.r 14, 2011) (Pm,Jimi.nary   Jie,ula,
                                                             Mitsui • Co., Ltd.                                   a nd nooompanying Pnilimiilll.f}' Dnc:Won
m. Scope of the Ord,..                                       Mlyama Industry C.O., lJd.                           MenMMdum.
JV. Application of Partial Facts Available and               Nippon Steel & Sumikin Logistics C.O., lJd.              t ~ Mamonmdum, ··tuues and Ocd.cicm
     Use of Adv81'$8 Inference                               Okaya & Co. Ltd.                                     }.famonmdum    ror     tbr. Final Rmlulb of Antidumpins
V. Final Determinadom of No Shlpmenu                                                                              Duty Adminimatiw Review: Carbon and Ccrtaill
VI. Change, Since the PreJJmlnary ResulL'I                   Saint..CObaln KK                                     Alloy Stlld Wi.rn Rod &DID MP.xico: 2:0t&-2017,"
Vil Discussion of the J,sue,                                                                                      d.ted coD1:urrnatly with. a nd bamby a di,pted by,
                                                               n WcooUapllr.d JFE Sboji Trad!! Corporation witb   thi.11 notim (tuue11 and Or.cision }.famonmdum).
Tokyo SteeJSpec.lfic lsr.ues                                 JFE Stlld Corporation UI the ia'Mlligiuiim. See          1 ~ }.famonmdum to the RcN:ord from C.ry
                                                             Certain Hat,Rolled St~J FJat Product,;/mm /apa.n:    Th.,·r.mian, Dltputy Auilltanl Sccmt.ary for
  111 See ('AUfain
                 Hat,11,ol/ed St.er.I FJat Produc.t,; from   Preliminary DettNmi.natfon af Salts rd Leu than      Aatidumping a nd CountarYai.img Duty Opr.rations,
Japan~Final !ktermi.nation of Salts at Leu Than              Fair Va!ur. and P<Mtponement ofFina.I                J)ftrfllllffling the n,m,c.xdwivc functiOM 1md dutiffl
Fair Value and Final Affi.rmatn-e !11,,tr.nnination of       !Wr.rmint1don, 4 l FR a222 (Man:b 22. 2018) and      of tbc Auillt.aal Sccmt.ary (or Enfom!mant and
Critical Cira,mffllnr:e:c, 41 FR ~3409 (Augwt 12.            111:companying PDM 111 8-4 unc:bang,:,d in Hat,      C'".ompliancc. "DlladlinM Affr.ctlld by tbr. Patti.al
2018).                                                       Rolled Japan Fina.I Deteminntian.                    Shutdown oftbc FndP.ral Ccwr.m.mr.01," daled

                      Filed By: Jun Jack Zhao, Filed Date: 6/28/19 11:31 AM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page314
                                                               300ofof386
                                                                       363
                 Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




                                                                                             A-588-874
                                                                                 Administrative Review
                                                                             POR: 3/22/2016 - 9/30/2017
                                                                                      Public Document
                                                                               E&C/Office VII: JZ/ML

June 21, 2019

MEMORANDUM TO:                    Jeffrey I. Kessler
                                  Assistant Secretary
                                   for Enforcement and Compliance

FROM:                             James Maeder
                                  Acting Deputy Assistant Secretary
                                   for Antidumping and Countervailing Duty Operations

SUBJECT:                          Issues and Decision Memorandum for the Final Results of the
                                  Antidumping Duty Administrative Review: Certain Hot-Rolled
                                  Steel Flat Products from Japan; 2016-2017


I.      SUMMARY

The Department of Commerce (Commerce) has analyzed the comments of interested parties in
the 2016-2017 administrative review of the antidumping duty (AD) order on certain hot-rolled
steel flat products (hot-rolled steel) from Japan. As a result of our analysis, we have made
changes to the Preliminary Results,1 as discussed below. We continue to find that Nippon Steel
& Sumitomo Metal Corporation (Nippon Steel) and Tokyo Steel Manufacturing Co., Ltd.
(Tokyo Steel) sold hot-rolled steel in the United States below normal value during the period of
review (POR), March 22, 2016 through September 30, 2017.

We recommend that you approve the positions described in the “Discussion of the Issues”
section of this memorandum. Below is the complete list of the issues for which we received
comments from parties:

List of the Issues

Tokyo Steel-Specific Issues

Comment 1: Whether Commerce Should Apply Total AFA to Tokyo Steel for Failing to
           Explain Its Original Cost Reporting Methodology
Comment 2: Correction of Error in Tokyo Steel’s Margin Calculation

1
 See Certain Hot-Rolled Steel Flat Products from Japan: Preliminary Results of Antidumping Duty Administrative
Review and Preliminary Determination of No Shipments; 2016-2017, 83 FR 56813 (November 14, 2018)
(Preliminary Results) and accompanying Preliminary Decision Memorandum (PDM).


        Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page315
                                                                301ofof386
                                                                        363
                  Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Nippon Steel-Specific Issues

Comment 3: Whether Commerce Should Continue to Apply Partial AFA to Certain Nippon
           Steel’s Affiliated Downstream Resales in the Home Market
Comment 4: Whether Commerce Should Grant a Constructed Export Price Offset to Nippon
           Steel
Comment 5: Processing Expenses Incurred by Nippon Steel’s Affiliated Trading Company in
           Japan
Comment 6: Nippon Steel’s Failure to Submit Full Translations of Requested Financial
           Statement
Comment 7: Nippon Steel’s Failure to Provide a Separate Section A Response for Nisshin Steel
           Co., Ltd
Comment 8: Nippon Steel Refused to Report All the HM Sales in the Window Period that Are
           Necessary for the Margin Calculations
Comment 9: Nippon Steel Did Not Report Nisshin’s Sales and Costs for the Entire POR
Comment 10: Whether Nippon Steel Failed to Report All of its U.S. Sales
Comment 11: Nisshin’s G&A Expenses Ratio Calculation
Comment 12: Whether Nippon Steel Failed to Provide a Usable Section E Response
Comment 13: Whether Nippon Steel Reported Incorrect “Mark-up” Rates
Comment 14: Whether Nippon Steel Failed to Provide the Required Information on the
            Affiliated Suppliers of Major Inputs
Comment 15: Whether Nippon Steel Failed to Provide Requested Information on Affiliate’s
            Assets
Comment 16: Whether Commerce Should Revise Its Major Input Rule Adjustment to Steelscape
            LLC’s Costs Based on Steelscape Washington LLC’s Full Cost of Production
Comment 17: Whether Commerce Should Revise the Reported G&A Expense Ratio for
            Steelscape LLC

II.     BACKGROUND

On November 14, 2018, Commerce published the Preliminary Results of the administrative
review of the AD order on hot-rolled steel from Japan for the POR March 22, 2016 through
September 30, 2017.2 In the Preliminary Results, we provided interested parties an opportunity
to comment on the results.3 Between December 14 and 21, 2018, the petitioners,4 Nippon Steel,
and Tokyo Steel each filed case and rebuttal briefs.5

2
  See Preliminary Results.
3
  Id.
4
  The petitioners are AK Steel Corporation, ArcelorMittal USA LLC, Nucor Corporation, SSAB Enterprises, LLC,
Steel Dynamics, Inc., and United States Steel Corporation (collectively, “the petitioners” or “Petitioners”).
5
  See Petitioners’ Letter, “Certain Hot-Rolled Steel Flat Products from Japan: Case Brief Nucor Corporation,” dated
December 14, 2018 (Petitioners’ Case Brief); see also Nippon Steel’s Letter, “Certain Hot-Rolled Steel Flat
Products from Japan: NSSMC’s Case Brief,” dated December 14, 2018 (Nippon Steel’s Case Brief); Tokyo Steel’s
Letter, “Case Brief of Tokyo Steel Manufacturing Co., Ltd.: Certain Hot-Rolled Steel Products from Japan,” dated
December 14, 2018 (Tokyo Steel’s Case Brief); Petitioners’ Letter, “Certain Hot-Rolled Steel Flat Products from
Japan: Rebuttal Brief Nucor Corporation,” dated December 21, 2018 (Petitioners’ Rebuttal Brief); Nippon Steel’s
Letter, “Certain Hot-Rolled Steel Flat Products from Japan: NSSMC’s Rebuttal Brief,” dated December 21, 2018




         Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                         2
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page316
                                                                302ofof386
                                                                        363
                  Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




On January 28, 2019, Commerce exercised its discretion to toll all deadlines affected by the
partial federal government closure from December 22, 2018 through the resumption of
operations on January 29, 2019.6 On March 27, and April 30, 2019, Commerce met with the
petitioners and Tokyo Steel, respectively, to discuss the issues each raised in their respective case
and rebuttal briefs.7 On March 28, 2019, Commerce extended the deadline for the final results of
review until May 23, 2019.8 On May 22, 2019, Commerce extended the deadline for the final
results of review until June 21, 2019.9

III.    SCOPE OF THE ORDER

The products covered by this order are certain hot-rolled, flat-rolled steel products, with or
without patterns in relief, and whether or not annealed, painted, varnished, or coated with plastics
or other non-metallic substances. The products covered do not include those that are clad,
plated, or coated with metal. The products covered include coils that have a width or other
lateral measurement (“width”) of 12.7 mm or greater, regardless of thickness, and regardless of
form of coil (e.g., in successively superimposed layers, spirally oscillating, etc.). The products
covered also include products not in coils (e.g., in straight lengths) of a thickness of less than
4.75 mm and a width that is 12.7 mm or greater and that measures at least 10 times the thickness.
The products described above may be rectangular, square, circular, or other shape and include
products of either rectangular or non-rectangular cross-section where such cross-section is
achieve subsequent to the rolling process, i.e., products which have been “worked after rolling”
(e.g., products which have been beveled or rounded at the edges). For purposes of the width and
thickness requirements referenced above:

        (1)          where the nominal and actual measurements vary, a product is within the
                     scope if application of either the nominal or actual measurement would place
                     it within the scope based on the definitions set forth above unless the resulting
                     measurement makes the product covered by the existing antidumping10 or
                     countervailing duty11 orders on Certain Cut-To-Length Carbon-Quality Steel
                     Plate Products From the Republic of Korea (A-580-836; C-580-837), and

(Nippon Steel’s Rebuttal Brief); and Tokyo Steel’s Letter, “Rebuttal Brief of Tokyo Steel Manufacturing Co., Ltd:
Certain Hot-Rolled Steel Flat Products from Japan,” dated December 21, 2018 (Tokyo Steel’s Rebuttal Brief).
6
  See Memorandum to the Record from Gary Taverman, Deputy Assistant Secretary for Antidumping and
Countervailing Duty Operations, performing the non-exclusive functions and duties of the Assistant Secretary for
Enforcement and Compliance, “Deadlines Affected by the Partial Shutdown of the Federal Government,” dated
January 28, 2019. All deadlines in this segment of the proceeding have been extended by 40 days.
7
  See Memoranda, “Administrative Review of Certain Hot-Rolled Steel Products from Japan: Meeting with the
Petitioners,” dated March 27, 2019; and “Administrative Review of Certain Hot-Rolled Steel Products from Japan:
Meeting with Counsel for Tokyo Steel Manufacturing Co., Ltd.,” dated April 30, 2019.
8
  See Memorandum, “Certain Hot-Rolled Steel Products from Japan: Extension of Deadline for Final Results of
Antidumping Duty Administrative Review; 2016-2017,” dated March 28, 2019.
9
  See Memorandum, “Certain Hot-Rolled Steel Products from Japan: Extension of Deadline for Final Results of
Antidumping Duty Administrative Review; 2016-2017,” dated May 22, 2019.
10
   See Notice of Amendment of Final Determinations of Sales at Less Than Fair Value and Antidumping Duty
Orders: Certain Cut-To-Length Carbon-Quality Steel Plate Products from France, India, Indonesia, Italy, Japan
and the Republic of Korea, 65 FR 6585 (February 10, 2000).
11
   See Notice of Amended Final Determinations: Certain Cut-to-Length Carbon-Quality Steel Plate from India and
the Republic of Korea; and Notice of Countervailing Duty Orders: Certain Cut-To-Length Carbon-Quality Steel
Plate from France, India, Indonesia, Italy, and the Republic of Korea, 65 FR 6587 (February 10, 2000).


         Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                        3
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page317
                                                               303ofof386
                                                                       363
                 Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




       (2)         where the width and thickness vary for a specific product (e.g., the thickness
                   of certain products with non-rectangular cross-section, the width of certain
                   products with non-rectangular shape, etc.), the measurement at its greatest
                   width or thickness applies.

Steel products included in the scope of this order are products in which: (1) iron predominates,
by weight, over each of the other contained elements; (2) the carbon content is 2 percent or less,
by weight; and (3) none of the elements listed below exceeds the quantity, by weight,
respectively indicated:

       •     2.50 percent of manganese, or
       •     3.30 percent of silicon, or
       •     1.50 percent of copper, or
       •     1.50 percent of aluminum, or
       •     1.25 percent of chromium, or
       •     0.30 percent of cobalt, or
       •     0.40 percent of lead, or
       •     2.00 percent of nickel, or
       •     0.30 percent of tungsten, or
       •     0.80 percent of molybdenum, or
       •     0.10 percent of niobium, or
       •     0.30 percent of vanadium, or
       •     0.30 percent of zirconium.

Unless specifically excluded, products are included in this scope regardless of levels of boron
and titanium.

For example, specifically included in this scope are vacuum degassed, fully stabilized
(commonly referred to as interstitial-free (IF)) steels, high strength low alloy (HSLA) steels, the
substrate for motor lamination steels, Advanced High Strength Steels (AHSS), and Ultra High
Strength Steels (UHSS). IF steels are recognized as low carbon steels with micro-alloying levels
of elements such as titanium and/or niobium added to stabilize carbon and nitrogen elements.
HSLA steels are recognized as steels with micro-alloying levels of elements such as chromium,
copper, niobium, titanium, vanadium, and molybdenum. The substrate for motor lamination
steels contains micro-alloying levels of elements such as silicon and aluminum. AHSS and
UHSS are considered high tensile strength and high elongation steels, although AHSS and UHSS
are covered whether or not they are high tensile strength or high elongation steels.

Subject merchandise includes hot-rolled steel that has been further processed in a third country,
including but not limited to pickling, oiling, levelling, annealing, tempering, temper rolling, skin
passing, painting, varnishing, trimming, cutting, punching, and/or slitting, or any other
processing that would not otherwise remove the merchandise from the scope of the order if
performed in the country of manufacture of the hot-rolled steel.




        Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                 4
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page318
                                                                304ofof386
                                                                        363
                   Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




All products that meet the written physical description, and in which the chemistry quantities do
not exceed any one of the noted element levels listed above, are within the scope of this order
unless specifically excluded. The following products are outside of and/or specifically excluded
from the scope of this order:

         •   Universal mill plates (i.e., hot-rolled, flat-rolled products not in coils that have been
             rolled on four faces or in a closed box pass, of a width exceeding 150 mm but not
             exceeding 1250 mm, of a thickness not less than 4.0 mm, and without patterns in
             relief);
         •   Products that have been cold-rolled (cold-reduced) after hot-rolling;12
         •   Ball bearing steels;13
         •   Tool steels;14 and
         •   Silico-manganese steels;15

The products subject to this order are currently classified in the Harmonized Tariff Schedule of
the United States (HTSUS) under item numbers: 7208.10.1500, 7208.10.3000, 7208.10.6000,
7208.25.3000, 7208.25.6000, 7208.26.0030, 7208.26.0060, 7208.27.0030, 7208.27.0060,
7208.36.0030, 7208.36.0060, 7208.37.0030, 7208.37.0060, 7208.38.0015, 7208.38.0030,
7208.38.0090, 7208.39.0015, 7208.39.0030, 7208.39.0090, 7208.40.6030, 7208.40.6060,
7208.53.0000, 7208.54.0000, 7208.90.0000, 7210.70.3000, 7211.14.0030, 7211.14.0090,
7211.19.1500, 7211.19.2000, 7211.19.3000, 7211.19.4500, 7211.19.6000, 7211.19.7530,
7211.19.7560, 7211.19.7590, 7225.11.0000, 7225.19.0000, 7225.30.3050, 7225.30.7000,
7225.40.7000, 7225.99.0090, 7226.11.1000, 7226.11.9030, 7226.11.9060, 7226.19.1000,
7226.19.9000, 7226.91.5000, 7226.91.7000, and 7226.91.8000. The products subject to the
order may also enter under the following HTSUS numbers: 7210.90.9000, 7211.90.0000,
7212.40.1000, 7212.40.5000, 7212.50.0000, 7214.91.0015, 7214.91.0060, 7214.91.0090,
7214.99.0060, 7214.99.0075, 7214.99.0090, 7215.90.5000, 7226.99.0180, and 7228.60.6000.

The HTSUS subheadings above are provided for convenience and U.S. Customs and Border
Protection purposes only. The written description of the scope of the order is dispositive.

12
   For purposes of this scope exclusion, rolling operations such as a skin pass, levelling, temper rolling or other
minor rolling operations after the hot-rolling process for purposes of surface finish, flatness, shape control, or gauge
control do not constitute cold-rolling sufficient to meet this exclusion.
13
   Ball bearing steels are defined as steels which contain, in addition to iron, each of the following elements by
weight in the amount specified: (i) not less than 0.95 nor more than 1.13 percent of carbon; (ii) not less than 0.22
nor more than 0.48 percent of manganese; (iii) none, or not more than 0.03 percent of sulfur; (iv) none, or not more
than 0.03 percent of phosphorus; (v) not less than 0.18 nor more than 0.37 percent of silicon; (vi) not less than 1.25
nor more than 1.65 percent of chromium; (vii) none, or not more than 0.28 percent of nickel; (viii) none, or not more
than 0.38 percent of copper; and (ix) none, or not more than 0.09 percent of molybdenum.
14
   Tool steels are defined as steels which contain the following combinations of elements in the quantity by weight
respectively indicated: (i) more than 1.2 percent carbon and more than 10.5 percent chromium; or (ii) not less than
0.3 percent carbon and 1.25 percent or more but less than 10.5 percent chromium; or (iii) not less than 0.85 percent
carbon and 1 percent to 1.8 percent, inclusive, manganese; or (iv) 0.9 percent to 1.2 percent, inclusive, chromium
and 0.9 percent to 1.4 percent, inclusive, molybdenum; or (v) not less than 0.5 percent carbon and not less than 3.5
percent molybdenum; or (vi) not less than 0.5 percent carbon and not less than 5.5 percent tungsten.
15
   Silico-manganese steel is defined as steels containing by weight: (i) not more than 0.7 percent of carbon; (ii) 0.5
percent or more but not more than 1.9 percent of manganese, and (iii) 0.6 percent or more but not more than 2.3
percent of silicon.


         Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                           5
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page319
                                                                305ofof386
                                                                        363
                  Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




IV.     APPLICATION OF PARTIAL FACTS AVAILABLE AND USE OF ADVERSE
        INFERENCE

A) Application of Facts Available

Sections 776(a)(1) and 776(a)(2)(A)-(D) of the Tariff Act of 1930, as amended (the Act), provide
that, if necessary information is not available on the record, or if an interested party: (1)
withholds information requested by Commerce; (2) fails to provide such information by the
deadlines for submission of the information, or in the form and manner requested, subject to
subsections (c)(1) and (e) of section 782 of the Act; (3) significantly impedes a proceeding; or
(4) provides such information but the information cannot be verified as provided in section
782(i) of the Act, Commerce shall use, subject to section 782(d) of the Act, facts otherwise
available in reaching the applicable determination.

Finally, where Commerce determines that a response to a request for information does not
comply with the request, section 782(d) of the Act provides that Commerce will so inform the
party submitting the response and will, to the extent practicable, provide that party an
opportunity to remedy or explain the deficiency.

As discussed in Comment 3 below, we find that necessary information is not available on the
record because Nippon Steel withheld requested information that was necessary to calculate
comparison market price and dumping margins. Accordingly, pursuant to sections 776(a)(1) and
(2)(A) of the Act, we are relying upon facts otherwise available with respect to Nippon Steel’s
unreported home market affiliates’ downstream resales.

B) Use of Adverse Inference

Section 776(b) of the Act provides that, if Commerce finds that an interested party has failed to
cooperate by not acting to the best of its ability to comply with a request for information,
Commerce may use an inference adverse to the interests of that party in selecting the facts
otherwise available (i.e., adverse facts available (AFA)).16 In doing so, and under section
776(b)(1)(B) of the Act, Commerce is not required to determine, or make any adjustments to, a
weighted-average dumping margin based on any assumptions about information an interested
party would have provided if the interested party had complied with the request for information.
In addition, the Statement of Administrative Action accompanying the Uruguay Round
Agreements Act (SAA) explains that Commerce may employ an adverse inference “to ensure
that the party does not obtain a more favorable result by failing to cooperate than if it had
cooperated fully.”17 Furthermore, affirmative evidence of bad faith on the part of a respondent is

16
   See 19 CFR 351.308(a); see also Notice of Final Results of Antidumping Duty Administrative Review: Stainless
Steel Bar from India, 70 FR 54023, 54025-26 (September 13, 2005); and Notice of Final Determination of Sales at
Less Than Fair Value and Final Negative Critical Circumstances: Carbon and Certain Alloy Steel Wire Rod from
Brazil, 67 FR 55792, 55794-96 (August 30, 2002).
17
   See SAA, H.R. Doc. 103-316, Vol. 1 (1994) at 870; see also Certain Polyester Staple Fiber from Korea: Final
Results of the 2005-2006 Antidumping Duty Administrative Review, 72 FR 69663, 69664 (December 10, 2007).




        Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                       6
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page320
                                                                306ofof386
                                                                        363
                   Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




not required before Commerce may make an adverse inference.18 It is Commerce’s practice to
consider, in employing adverse inferences, the extent to which a party may benefit from its own
lack of cooperation.19

Nippon Steel’s Unreported Home Market Affiliates’ Downstream Resales

As discussed in detail in Comment 3 below, we find that Nippon Steel failed to cooperate by not
acting to the best of its ability to comply with the request for information regarding the reporting
of its affiliated companies’ home market resales, which prevents Commerce from having home
market sales prices and, therefore, from calculating an accurate dumping margin.

Accordingly, Commerce finds that Nippon Steel failed to cooperate to the best of its ability to
comply with a request for information by Commerce. Based on the above, in accordance with
section 776(b) of the Act and 19 CFR 351.308(a), as we don’t have the home market prices for
these unreported affiliates’ downstream resales, Commerce finds it is appropriate to use an
adverse inference when selecting from among the facts otherwise available in assigning the
highest unaffiliated home market price to the unreported downstream sales at issue.

V.       FINAL DETERMINATION OF NO SHIPMENTS

Hitachi Metals, Ltd. (Hitachi), Honda Trading Canada, Inc. (Honda), and Panasonic Corporation
(Panasonic) each claimed no shipments during the POR. U.S. Customs and Border Protection
(CBP) confirmed these companies had no shipments.20 Therefore, in the Preliminary Results, we
noted we would issue appropriate instructions to CBP based on final results of the review.21 We
received no comments from parties with respect to these companies. Therefore, for the final
results we continue to find Hitachi, Honda, and Panasonic had no shipments of subject
merchandise to the United States during the POR.

Mitsui

Mitsui & Co. Ltd. (Mitsui) also initially claimed no shipments during the POR.22 Based on
information received from CBP,23 we stated in the Preliminary Results that we would continue to
include Mitsui with the companies under review and make a determination for the final results

18
   See, e.g., Nippon Steel Corp. v. United States, 337 F.3d 1373, 1382-83 (Fed. Cir. 2003) (Nippon Steel); Notice of
Final Determination of Sales at Less Than Fair Value: Circular Seamless Stainless Steel Hollow Products from
Japan, 65 FR 42985 (July 12, 2000); and Preamble, 62 FR at 27340.
19
   See, e.g., Steel Threaded Rod from Thailand: Preliminary Determination of Sales at Less Than Fair Value and
Affirmative Preliminary Determination of Critical Circumstances, 78 FR 79670 (December 31, 2013), and
accompanying PDM at 4, unchanged in Steel Threaded Rod from Thailand: Final Determination of Sales at Less
Than Fair Value and Affirmative Final Determination of Critical Circumstances, 79 FR 14476 (March 14, 2014).
20
   See Memorandum, “No Shipment Inquiry with Respect to the Company Below During the Period 03/22/2016
through 09/30/2017,” dated October 23, 2018 (Public Version).
21
   See Preliminary Results PDM at 7.
22
   See Mitsui’s Letter, “Antidumping Administrative Review of Certain Hot-Rolled Steel Flat Products: Mitsui No
Shipment Notification,” dated January 5, 2018.
23
   See Memorandum, “No Shipment Inquiry with Respect to the Company Below During the Period 03/22/2016
through 09/30/2017,” dated October 23, 2018 (Business Proprietary Version).




         Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                          7
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page321
                                                                307ofof386
                                                                        363
                  Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




after soliciting more information and comments. On December 20, 2018, we placed U.S. entry
documentation on the record providing parties with an opportunity to comment. We also
requested Mitsui to explain the apparent discrepancy between its claim of no shipments and the
CBP information.24 Mitsui responded by stating that the documents provided to Commerce by
CBP were consistent with the entry documentation which it had now retrieved from Mitsui &
Co., (USA), Inc. (Mitsui USA), indicating that during the POR there was, in fact, one shipment
of subject merchandise by Mitsui of Japan, sold to and entered by a U.S. customer.25 Mitsui
explained that the error resulted from the fact that, in their established business pattern, Mitsui
USA had been the only prior importer of such sales made by its parent company in Japan (i.e.,
Mitsui), and that there were no such sales like those of past experience during the POR. Mitsui
added that the two affiliated companies missed this unrelated third-party party sale, resulting in
the erroneous no shipment certification. Mitsui added that it regretted its error, and that it was
seeking to withdraw its certification.26 No other interested parties filed comments. Therefore,
for the final results, we find that Mitsui had shipments of subject merchandise to the United
States during the POR. Accordingly, the rate applicable to Mitsui is the rate assigned to the
companies not individually examined in this review.

VI.     CHANGES SINCE THE PRELIMINARY RESULTS

Based on our analysis of comments received from parties, we made certain changes to Nippon
Steel’s and Tokyo Steel’s calculations.27

VII.    DISCUSSION OF THE ISSUES

Tokyo Steel-Specific Issues

Comment 1: Whether Commerce Should Apply Total AFA to Tokyo Steel for Failing to
           Explain Its Original Cost Reporting Methodology

Petitioners’ Case Brief:
    • Commerce should apply total AFA to Tokyo Steel for failing to provide an explanation of
        its original cost reporting methodology in a timely manner.
    • Tokyo Steel’s section D response was not a serious attempt to provide a legitimate
        response or to act to the best of its ability.
    • The original section D response failed to explain how Tokyo Steel used its normal books
        and records to determine the reported control number- (CONNUM-) specific costs or
        how the reported costs accounted for differences in certain CONNUM characteristics.




24
   See Memorandum, “Placing U.S. Entry Documents on the Record,” dated December 20, 2018.
25
   See Mitsui’s Letter, “Antidumping Administrative Review of Certain Hot-Rolled Steel Flat Products from Japan:
Mitsui Comment on U.S. Entry Documents Placed on the Record,” dated December 27, 2018.
26
   Id.
27
   See Memoranda, “Final Results Margin Calculation for Nippon Steel & Sumitomo Metal Corporation” (Nippon
Steel Final Analysis Memorandum); and “Final Results Margin Calculation for Tokyo Steel Manufacturing Co.,
Ltd.” (Tokyo Steel Final Analysis Memorandum) dated concurrently with this memorandum.


         Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                        8
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page322
                                                                308ofof386
                                                                        363
                Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




   •    Tokyo Steel side-stepped the section D questions on how it derived CONNUM-specific
        costs for the highest selling U.S. and home-market CONNUMs while the substantive
        methodology questions were simply answered by deferring to exhibits.
   •    Tokyo Steel submitted numerous irrelevant and untranslated pages in its original section
        D response; not a single exhibit shows the allocation methodologies of any costs to
        particular products or CONNUMs.
   •    Tokyo Steel’s original section D submission and cost database prove that Tokyo Steel
        took its books and records, which did not account for the most important product
        characteristics, and simply reallocated monthly costs to CONNUMs based on monthly
        sales totals.
   •    Commerce’s supplemental questionnaire never asked for a remedy to the section D
        response deficiencies but rather an explanation of the deficiencies. Moreover, Commerce
        warned Tokyo Steel that its response must comply with Commerce’s factual information
        regulations.
   •    In response to the supplemental questionnaire, Tokyo Steel failed to explain the actual
        methodology in its original questionnaire response and used a new reporting
        methodology without reference to its original response.
   •    Commerce should not accept Tokyo Steel’s claim that the revision to its originally
        reported costs was the result of the correction of inadvertent errors.
   •    The comparison of Tokyo Steel’s original and most recent cost databases conclusively
        demonstrates that Tokyo Steel drastically revised its CONNUMs and CONNUM-specific
        costs for every single cost reporting field despite Tokyo Steel’s claim that it used the
        same reporting methodology.
   •    There are too many changes to Tokyo Steel’s cost data file for the changes to be the
        result of inadvertent errors and Tokyo Steel’s original response demonstrates that nothing
        was accidentally reported.
   •    Tokyo Steel’s reporting tactic directly violates Commerce's new factual information
        regulations and deadlines and constitutes a failure to provide requested information in a
        timely manner.
   •    Tokyo Steel’s actions were intentional and deliberate. As such, Commerce should find
        that Tokyo Steel’s explanation for its changes in its reported costs is not satisfactory
        under section 782(d) and disregard Tokyo's original questionnaire response.

Tokyo Steel’s Rebuttal Brief:
   • Commerce should disregard the petitioners’ request for the application of total adverse
       facts available because the request has no legal or factual basis in this administrative
       review.
   • In accordance with the statute, Tokyo Steel has been fully cooperative in this review,
       fully complying with Commerce’s requests for information.
   • Tokyo Steel addressed all of Commerce's questions and requests for additional
       explanation in its first supplemental section D questionnaire and, importantly, Tokyo
       Steel utilized this first opportunity to address and revise some of the inadvertent errors
       made in its original Section D response.




        Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                 9
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page323
                                                                  309ofof386
                                                                          363
                  Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




     •    The Federal Circuit noted in Nippon Steel28 that the “best of its ability” standard does not
          require perfection from respondents and it is unavoidable in antidumping proceedings
          that mistakes occur.
     •    Commerce accepted Tokyo Steel’s supplemental response and issued a second
          supplemental section D questionnaire asking for a few additional revisions and
          clarifications. Tokyo Steel timely filed its response with Commerce and no further
          questionnaires were issued by Commerce.
     •    Petitioners did not file any further comments on Tokyo Steel’s cost reporting
          methodology or section D responses in the more than three months that passed after
          Tokyo Steel’s first supplemental response in early July 2018 until two weeks before
          Commerce’s Preliminary Results.
     •    Petitioners repeat the same arguments in its case brief that it made in its pre-preliminary
          comments which were implicitly rejected by Commerce in the Preliminary Results.
     •    Petitioners mischaracterize the impact of the errors made in Tokyo Steel’s Original
          Section D response by claiming that the revised cost database is drastically different from
          the original cost database. There are numerous CONNUMs in the cost database and
          many had changes but that is the nature of adjustments to costs that pass through to most
          or even all of the CONNUMs.
     •    The majority of the CONNUMs in the cost database do not have any impact on the
          margin calculation.
     •    The small difference between the percentage of home market sales passing the cost test
          based on the original cost database and the percentage of home market sales passing the
          cost test based on the most recently submitted revised cost database demonstrates that the
          revised cost database may have had many changes, but the net effect of those changes
          was very modest.
     •    If Commerce now accepted the petitioners’ request to apply total AFA to Tokyo Steel, it
          would be contrary to Commerce’s practice to accept changes submitted in response to
          Commerce’s questionnaires, so long as the changes were timely submitted, fully
          explained, and responsive to Commerce’s requests.
     •    Since July of 2016, Commerce has received ten requests from the petitioners to apply
          total AFA to a respondent’s information in flat-rolled steel products alone. Commerce did
          not apply total AFA in any of those cases where the respondent had submitted extensive
          information that duly responded to all Commerce’s requests.
     •    In CTL Plate from Korea,29 Commerce rejected the petitioners’ similar request for total
          AFA and instead relied on the respondent’s timely reported information in reaching its
          Final Determination.

Commerce’s Position: We continue to find that AFA is not warranted with respect to Tokyo
Steel. Contrary to the petitioners’ claim, we find that Tokyo Steel acted to the best of its ability
in timely complying to all of Commerce’s requests. Moreover, we find that Tokyo Steel’s
submission of its revised cost database was compliant with Commerce’s factual information
28
  See Tokyo Steel’s Rebuttal Brief at 5 (citing Nippon Steel, 337 F.3d at 1382).
29
  See Tokyo Steel’s Rebuttal Brief at 10 (citing Carbon and Alloy Steel Cut-to-Length Plate from Korea: Final
Determination of Sales at Less Than Fair Value and Final Negative Critical Circumstances Determination, 82 FR
16369 (April 4, 2017) (CTL Plate from Korea) and accompanying IDM at 13-16).




          Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                      10
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page324
                                                                310ofof386
                                                                        363
                   Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




regulations30 because the revised cost database was submitted by Tokyo Steel in response to
Commerce’s SDQ.31

In its original DQR, Tokyo Steel reported that it does not track costs associated with the physical
characteristics of “quality,” “strength,” “thickness,” and “width” in the normal course of
business.32 However, Tokyo Steel explained that it could distinguish quality and strength among
products produced based on the finished products’ standard specifications and grades.33 Tokyo
Steel stated that differentiation between products for quality and strength is established at the
steelmaking stage, based on the inputs in each charge.34 As such, differences in costs occur
among products of differing qualities and strength due to the mix of alloys that are consumed for
each charge to make a slab from the furnace.35 Tokyo Steel stated that differences in thickness
and width are specific to the final coil or sheet and can be differentiated based on the rolling time
of the individual coil.36 Tokyo Steel explained that the company developed a cost allocation
methodology to utilize the steel input mix of each slab and the rolling times of the finished
products to differentiate the costs between the reported scope merchandise.37 Tokyo Steel
provided a description of how the company developed the reported CONNUM-specific costs and
cost calculation worksheets for the highest selling CONNUMs in the U.S. and home markets.38
In addition, Tokyo Steel provided copies of production reports as support of the classification of
finished products to CONNUMs as well as identifying the originating steel slab for purposes of
distinguishing quality and strength among finished products.39 Tokyo Steel also provided copies
of its monthly inventory records.40 Tokyo Steel submitted certain translations of the copies of
the production reports and inventory records and an index of certain translated words.41

The petitioners filed deficiency comments on Tokyo Steel’s DQR requesting that Commerce
consider Tokyo Steel’s response a failure to provide requested information in a timely manner
and a failure to act to the best of its ability.42 The petitioners based its request on the assertion
that Tokyo Steel failed to explain how it derived the reported CONNUM-specific costs.43 The



30
   See 19 CFR 351.302 for Commerce’s factual information regulations.
31
   See Letter to Tokyo Steel dated June 19, 2018 (SDQ); see also Tokyo Steel’s July 5, 2018 supplemental section D
questionnaire response (Tokyo Steel’s July 5, 2018 SDQR) at Exhibit SD1-1.
32
   Quality, strength, thickness, and width were defined as physical characteristics in the original questionnaire issued
by Commerce on January 19, 2018 (see B-8 thru B-11 and C-7 thru C-9); see also Tokyo Steel’s March 19, 2018
section D questionnaire response (Tokyo Steel’s March 19, 2018 DQR) at D-19.
33
   See Tokyo Steel’s March 19, 2018 DQR at D-29
34
   Id.
35
   Id. at D-31.
36
   Id. at D-29.
37
   Id. at D-31.
38
   Id. at D-28 thru D-34 (Tokyo Steel’s description of its cost reporting methodology) and Exhibits D-18 and D-19
(cost calculation worksheets).
39
   Id. at D-22 to D-23 and Exhibits D-14 and D-15.
40
   Id. at Exhibit D-13.
41
   Id. at Exhibits D-13, D-14, and D-15.
42
   See Petitioner’s Letter, “Deficiency Comments on Tokyo’s Sections B-D Questionnaire Responses,” dated April
17, 2018 at 2.
43
   Id. at 10-17.




         Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                          11
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page325
                                                                311ofof386
                                                                        363
                  Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




petitioners stated that if Commerce continued with the proceeding, Commerce should request
that Tokyo Steel explain how it derived the costs reported in the cost database.44

In the first SDQ, Commerce requested that Tokyo Steel describe in further detail how the
company departed from its normal books and records to account for cost differences associated
with the quality, strength, thickness, and width physical characteristics.45 Commerce also
requested that Tokyo Steel revise its reconciliation of the POR total cost of manufacturing
(TCOM) to the summation of Tokyo Steel’s extended per-unit costs in its cost database.46 In
addition, Commerce requested that Tokyo Steel provide more detailed descriptions of the cost
calculation worksheets for the highest selling CONNUMs in the U.S. and home markets.47
Commerce requested that Tokyo Steel provide complete translations of all previously submitted
copies of production reports and inventory records with certain words translated rather than
providing an index of certain words.48

The SDQ also advised Tokyo Steel of Commerce’s factual information regulations.49
Specifically, Commerce stated,

        All responses to this supplemental questionnaire should be limited to the
        questions contained herein. Additional information or revisions of previously
        requested information, not pertinent to this supplemental questionnaire, may
        result in their rejection, pursuant to 19 CFR 351.301. If any of your responses to
        the above questions results in a change to your cost of production database
        provide a revised electronic cost database in SAS and Excel formats.50

Tokyo Steel timely filed its SDQR.51 In response to Commerce’s request for further clarification
of how Tokyo Steel accounted for cost differences associated with quality, strength, thickness,
and width, Tokyo Steel provided a more detailed, step-by-step explanation of how the company
differentiated costs among products.52 In that discussion, Tokyo Steel noted that as a result of
providing detailed descriptions and analyses in response to Commerce’s questions, Tokyo Steel
discovered that the alloy cost allocations were inadvertently not incorporated in Tokyo Steel’s
originally reported cost database due to a programming error.53 Tokyo Steel stated that it
corrected the error in the revised cost database.54 Tokyo Steel also revised the reconciliation of
the POR TCOM to summation of Tokyo Steel’s extended per-unit costs in its revised cost
database.55 Tokyo Steel explained that while completing the revised reconciliation, it discovered

44
   Id. at 15 and 17.
45
   See SDQ at 3 and 4.
46
   Id. at 8.
47
   Id. at 3 thru 5.
48
   Id. at 6.
49
   Id. at 10.
50
   Id. at 10.
51
   See Tokyo Steel’s July 5, 2018 SDQR at 1.
52
   Id. at 2-16.
53
   Id. at 3 and 12.
54
   Id. at 3 and 12.
55
   Id. at 45 and 46.




        Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                 12
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page326
                                                                312ofof386
                                                                        363
                   Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




that the originally reported total POR cost of manufacturing did not account for the removal of
semi-finished products that were further processed at subsequent stages of production or
reprocessed at the skin-passing stage.56 Tokyo Steel also complied with Commerce’s requests to
provide more detailed descriptions of the cost calculation worksheets for the highest selling
CONNUMs in the U.S. and home markets and complete translations of the production reports
and inventory ledgers.57

Sections 776(a)(1) and 776(a)(2)(A)-(D) of the Act provide that if necessary information is not
available on the record or if an interested party: (A) withholds information that has been
requested by Commerce; (2) fails to provide information within the established deadlines or in
the form or manner requested, subject to section 782(c)(1) and section 782(e) of the Act; (3)
significantly impedes a proceeding; or (4) provides information but the information cannot be
verified, then Commerce shall use, subject to section 782(d) of the Act, facts otherwise available
in reaching the applicable determination. Moreover, section 776(b) of the Act provides that, if
Commerce finds that an interested party failed to cooperate by not acting to the best of its ability
to comply with a request for information, Commerce may use an inference adverse to the
interests of that party in selecting the facts otherwise available.

Contrary to the petitioners’ allegation, we do not find that the statutory requirements for the
application of AFA are met in this instance. The petitioners assert that because Tokyo Steel
failed to provide an explanation of its cost reporting methodology in its section D submission
and subsequently failed to explain the changes to its originally reported costs in its supplemental
section D response, Commerce should disregard Tokyo Steel’s cost submissions in accordance
with section 782(d) of the Act and, instead, rely on AFA for Tokyo Steel’s costs in this
proceeding. We disagree. Here, Tokyo Steel’s original section D response complied with the
criteria mandated by section 782(e) of the Act. 58 The original DQR was submitted by the
established deadline and provided per-unit CONNUM-specific costs that Commerce could use
for the Preliminary Results without undue difficulties.59 Contrary to the petitioners’ allegation,
the original DQR included a description of Tokyo Steel’s reporting methodology.60 Tokyo
Steel’s SDQR, also submitted timely, explicitly stated that as a result of a programming error,
Tokyo Steel’s alloy cost allocations were inadvertently not incorporated into the originally
reported cost database.61 In addition, Tokyo Steel explained that the original cost database did
not account for the removal of certain semi-finished products.62 Because we find that Tokyo
Steel adequately explained the differences between its original and revised cost databases, we
disagree with the petitioners that Tokyo Steel’s SDQR fails to meet the requirements of 782(d)
of the Act. Moreover, we find in this case that Tokyo Steel’s timely responses to Commerce’s
supplemental questionnaires demonstrates that Tokyo Steel acted to the best of its ability in


56
   Id. at 14.
57
   Id. at 2-16 and Exhibits SD1-9 and SD1-12 thru SD1-14.
58
   See sections 782(e)(1), 782(e)(3), and 782(e)(5) of the Act, respectively. Because no party requested verification,
Commerce did not conduct verification of Tokyo Steel’s responses. As such, Section 782(e)(2) is inapplicable here.
59
   See Tokyo Steel’s March 19, 2018 DQR at Exhibit D-1.
60
   Id. at D-28 thru D-34.
61
   See Tokyo Steel’s July 5, 2018 SDQR at 3.
62
   Id. at 45.




         Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                         13
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page327
                                                                313ofof386
                                                                        363
                  Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




complying with Commerce’s requests.63 As such, consistent with Nippon Steel, we find no basis
for the petitioners’ claim that Tokyo Steel did not act to the best of its ability or impeded this
proceeding.

We also disagree with the petitioners’ contention that Tokyo Steel’s submission of its revised
cost database violates Commerce’s factual information regulations.64 Commerce’s SDQ
instructed Tokyo Steel that if any of the company’s responses to the specific questions outlined
in the SDQ resulted in a change to the company’s cost database, the company should provide a
revised electronic cost database in SAS and Excel formats.65 The revised cost database was
submitted by Tokyo Steel when the company, in responding to Commerce’s specific questions
regarding the physical characteristics of quality and strength and request that Tokyo Steel revise
its reconciliation, discovered that certain errors were made in the original submissions.66
We find no merit in the petitioners’ argument that the number of changes in Tokyo Steel’s
revised cost database concludes that Tokyo Steel revised its reporting methodology for the
supplemental section D response. Tokyo Steel stated specifically that the changes in the cost
databases resulted from the correction of the alloy cost allocation programming error and
revisions related to certain semi-finished products.67 Furthermore, Tokyo Steel’s detailed
explanation of its reporting methodology in its SDQR supports the reporting methodology
discussed in the DQR.68 As such, we find that the changes in Tokyo Steel’s revised cost
database resulted from the correction of errors rather than from using a revised reporting
methodology as claimed by the petitioners.

Comment 2: Correction of Error in Tokyo Steel’s Margin Calculation

Tokyo Steel’s Case Brief:
   • Commerce incorrectly utilized a different universe of total home market sales in its SAS
       calculations in the Preliminary Results, resulting in incorrect monthly comparisons
       between U.S. sales and home market sales.
   • Commerce should correct this error by changing the home market program begin date or
       by changing the margin program begin window date.
The petitioners did not comment.

Commerce’s Position: We agree with Tokyo Steel and, upon further review of the dates, we
have revised the SAS programs to correctly reflect the sales and window periods.69




63
   See section 782(e)(4) of the Act.
64
   See 19 CFR 351.302.
65
   See SDQ at 10.
66
   See Tokyo Steel’s July 5, 2018 SDQR at 3 and 45.
67
   Id.
68
   Id. at 2.
69
   See Tokyo Steel Final Analysis Memorandum.


        Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                      14
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page328
                                                               314ofof386
                                                                       363
                Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Nippon Steel-Specific Issues

Comment 3: Whether Commerce Should Continue to Apply Partial AFA to Certain
           Nippon Steel’s Affiliated Downstream Resales in the Home Market

Nippon Steel’s Case Brief:
   • Nippon Steel cooperated by acting to the best of its ability to comply with Commerce’s
      requests for information.
   • Commerce failed to support its finding that Nippon Steel can induce its affiliated resellers
      to report their downstream sales.
   • Commerce ignored record evidence that certain affiliated resellers were incapable of
      providing the requested information.
   • Commerce failed to demonstrate that Nippon Steel could have induced the affiliated
      resellers that may have been capable of providing the requested information to provide
      such information.

Petitioners’ Rebuttal Brief:
    • In the original investigation, Commerce applied partial AFA to Nippon Steel for its
        failure to report affiliated downstream sales, for the same reason, Commerce should
        continue to apply partial AFA to Nippon Steel on these unreported affiliated downstream
        sales in this administrative review.
    • The record indicates that Nippon Steel did not put forth the maximum effort to obtain the
        necessary information, nor does the record support Nippon Steel’s excuse that certain of
        its affiliated resellers were incapable of providing the data.
    • Nippon Steel was clearly able to have worked with its affiliated resellers to provide the
        necessary data in a timely manner. Commerce’s application of partial AFA to these
        unreported downstream sales was reasonable and in accordance with the record facts and
        agency practice.
    • As the AFA rate chosen for the Preliminary Results had no impact on Nippon Steel’s
        margin, Commerce should apply a sufficiently adverse alternative AFA for the final
        results, to induce Nippon Steel to cooperate on this issue in the future.
    • In the original investigation, Commerce applied AFA to this identical issue for Nippon
        Steel, but rather than apply the highest CONNUM-specific prices as sold to unaffiliated
        customers, Commerce assigned to the unreported affiliated resellers’ resales the single
        highest price overall - regardless of CONNUM - as reported to unaffiliated customers.
    • In the event the highest price for any CONNUM sold to unaffiliated customers is
        aberrational, Commerce can select the highest non-aberrational price, or another
        alternative AFA sufficiently adverse to induce Nippon Steel’s cooperation on this matter.
    • Commerce could mix its POI and current AFA methodologies and apply to the affiliated
        resellers resales the single highest net price for sales to unaffiliated home market (HM)
        customers of only those CONNUMs commonly sold to both unaffiliated customers and
        those affiliated customers that failed the arm’s length.

Commerce’s Position: We continue to find that partial AFA is warranted with respect to
Nippon Steel’s unreported affiliated parties’ resales in the home market for the final results. As
Nippon Steel’s sales to these affiliated customers accounted for more than five percent of its total


       Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                15
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page329
                                                               315ofof386
                                                                       363
                  Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




sales of foreign-like product in the home market, in its initial and supplemental questionnaires,
Commerce requested Nippon Steel to report downstream sales that were not made at arm’s
length from Nippon Steel’s affiliated resellers. Nippon Steel’s arguments that it made attempts
to collect but could not obtain these downstream sales data, do not change the fact that the
necessary home market price data are missing from the record. The home market sales
information is fundamental data, without which Commerce cannot perform the dumping
calculation required by the statute. Therefore, we continue to find that the necessary information
is not on the record. Accordingly, consistent with our Preliminary Results,70 we continue to find
that the use of facts available is warranted in determining the AD margin for Nippon Steel,
pursuant to sections 776(a)(1) and (2)(A), (B), and (C) of the Act.

Moreover, the record shows that Nippon Steel has ownership leverage as well as an absolute veto
power over whether to sell to, or continue to do business with, an affiliate.71 In fact, it is Nippon
Steel that establishes the prices of sales to its affiliates, thus, Nippon Steel is in a position to
make these sales at arm’s-length prices or not. Based on this information, we continue to find
that Nippon Steel is in a position to induce these companies to report their downstream sales.72
As such, we continue to find that Nippon Steel has failed to cooperate to the best of its ability in
obtaining these companies’ downstream sales. Consistent with our finding in the Preliminary
Results,73 we continue to find that Nippon Steel has failed to cooperate to the best of its ability in
obtaining these companies’ downstream sales. Pursuant to 776(b) of the Act, we are using an
adverse inference in applying the facts otherwise available, because Nippon Steel has failed to
cooperate to the best of its ability to comply with our request for information.

In the Preliminary Results, we applied the highest Nippon Steel home market product matching
CONNUM-specific price for unaffiliated customers to these unreported affiliated companies’
resales.74 In Hot Rolled from Japan, we applied the highest Nippon Steel home market
unaffiliated sales price to all unreported affiliated companies’ resales.75 The matching
CONNUM-specific home market provides a more limited pool from which to select an
appropriate AFA rate. To ensure that the selected AFA rate will induce cooperation, we find it
appropriate to evaluate a broader pool, i.e., the respondent’s home market sales, in selecting an
AFA rate for these unreported sales. Consistent with the methodology from Hot Rolled Steel
from Japan final determination, for the final results, we have determined to assign the highest
unaffiliated home market price of the commonly sold CONNUMs to the unreported downstream
sales at issue.76



70
   See Preliminary Results PDM at 11.
71
   See Nippon Steel’s August 10, 2018 Supplemental Questionnaire Response (Nippon Steel’s August 10, 2018
SQR) at Revised Exhibit B-23.
72
   Id.
73
   See Preliminary Results PDM at 12.
74
   See Memorandum, “Antidumping Duty Administrative Review of Certain Hot-Rolled Steel Flat Products from
Japan: Preliminary Determination Margin Calculation for Nippon Steel & Sumitomo Metal Corporation,” dated
November 1, 2018 (Nippon Steel’s Preliminary Analysis Memorandum).
75
   See Certain Hot-Rolled Steel Flat Products from Japan: Final Determination of Sales at Less Than Fair Value
and Final Affirmative Determination of Critical Circumstances, 81 FR 53409 (August 12, 2016) (Hot Rolled from
Japan) and accompanying Issues and Decision Memorandum (IDM).
76
   See Nippon Steel Final Analysis Memorandum.


        Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                      16
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page330
                                                               316ofof386
                                                                       363
                  Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Comment 4: Whether Commerce Should Grant a Constructed Export Price Offset to
           Nippon Steel

Nippon Steel’s Case Brief:
   • Nippon Steel’s questionnaire responses demonstrate that Nippon Steel’s affiliated U.S.
      manufacturer, Steelscape LLC, which made all the constructed export price (CEP) sales
      reported in the Section C sales file, performs many of the selling functions in the United
      States that are performed by Nippon Steel in its domestic market.
   • Given that there are no sales in the domestic market at the U.S. level of trade (LOT) to
      measure a LOT adjustment, the CEP offset is the only means to ensure that the CEP is
      compared to a normal value in the domestic market at the same place in the chain of
      distribution.

Petitioners’ Rebuttal Brief:
    • Nippon Steel failed to provide any requested documentation to support its claimed
        differences in the level of intensity at which it performed activities at each LOT and
        failed to demonstrate significant and substantial differences between the HM LOT and
        U.S. LOT.
    • The record indicates few differences between the HM LOT and the U.S. LOT.
        Commerce’s Preliminary Results found that the few differences between the LOTs were
        minor and insufficient to merit a CEP offset.
    • Like the respondent in Heavy-Walled Pipe from Korea,77 Nippon Steel has not
        demonstrated why its claimed differences between the HM LOT and the CEP LOT
        constitute significant and substantial differences that are enough to grant Nippon Steel a
        favorable finding that the HM LOT is at a more advanced stage of distribution.
        Accordingly, Commerce should deny Nippon Steel a CEP offset in its final margin
        calculations.

Commerce’s Position: We continue to find that a CEP offset is not warranted for the final
margin calculations. As explained in the Preliminary Results, we compared the HM LOT to the
U.S. LOT and found that the selling functions Nippon Steel performed for its home market
customers are virtually the same as those performed for its U.S. customers at a similar level of
intensity. The only difference is that Nippon Steel coordinates freight and delivery at a relatively
lower level of intensity for U.S. sales. This difference is not sufficient to determine that Nippon
Steel’s LOT for U.S. sales is different from the LOT for its home market sales. Therefore, we
determine that home market sales and the U.S. sales were made at the same LOT, and that no
LOT adjustment was warranted. Because Nippon Steel’s HM LOT is not at a more advanced
stage of distribution than its U.S. LOT, a CEP offset is not warranted.78




77
   See Petitioners’ Rebuttal Brief at 17 (citing Heavy Walled Rectangular Welded Carbon Steel Pipes and Tubes
from the Republic of Korea: Final Determination of Sales at Less Than Fair Value, 81 FR 47347 (July 21, 2016),
and accompanying IDM at Comment 7).
78
   Id.


        Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                      17
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page331
                                                               317ofof386
                                                                       363
               Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Comment 5: Processing Expenses Incurred by Nippon Steel’s Affiliated Trading Company
           in Japan

Nippon Steel’s Case Brief:
   • Nippon Steel’s affiliated trading company in Japan slits and cuts Nippon Steel’s coil.
      Commerce should treat this processing as a direct selling expense and deduct it from
      normal value in accordance with 773(a)(b) of the Act.

Petitioners’ Rebuttal Brief:
    • The additional processing and finishing operations are an essential part of the production
        process and impart physical characteristics to hot-rolled coil such as width, form, and
        pickling are part of Commerce’s model-match hierarchy. Therefore, these expenses are
        production costs, not selling expenses.
    • Commerce should continue to deny this downward adjustment to HM prices and instead
        increase Nippon Steel’s reported costs to account for this processing.

Commerce’s Position: We continue to find that the processing costs (PROCESSH) performed
by Nippon Steel’s affiliate are not a direct selling expense that should be deducted from normal
value. As defined by 19 CFR 351.410(c), direct selling expenses are “commissions, credit
expenses, guarantees, and warranties, that result from, and bear a direct relationship to, the
particular sale in question.” The processing costs at issue are not sales related expenses as
defined in 19 CFR 351.410(c). Therefore, for the final results, we are not deducting these
processing costs from Nippon Steel’s normal value.

Comment 6: Nippon Steel’s Failure to Submit Full Translations of Requested Financial
           Statement

Petitioners’ Case Brief:
    • Nippon Steel did not provide fully translated financials of multiple entities involved in
        sale and/or production of the merchandise under consideration, including the most
        pertinent financial statements – Nippon Steel’s official consolidated and unconsolidated
        financial statements.
    • Without these fully translated financials, Nippon Steel’s responses are unreliable and
        Nippon Steel’s failure to provide this information warrants the application of total AFA
        in the final results.

Nippon Steel’s Rebuttal Brief:
   • The record contains the translated financial statements of Nippon Steel, as well as the
      translated financial statements of all of the other entities requested by Commerce.
      Therefore, there is no basis for Commerce to apply AFA in the final results.

Commerce’s Position: We have not applied total AFA to Nippon Steel in these final results.
The record of this review shows that Nippon Steel submitted usable, translated financial




       Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                               18
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page332
                                                               318ofof386
                                                                       363
                  Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




statements for all the companies, as requested.79 There is no basis on the record to find that the
financial statements submitted by Nippon Steel are unreliable.

Comment 7: Nippon Steel’s Failure to Provide a Separate Section A Response for Nisshin
           Steel Co., Ltd.

Petitioners’ Case Brief:
    • The failure of Nippon Steel to submit a separate section A response for Nisshin Steel Co.,
        Ltd. (Nisshin) demonstrates that Nippon Steel did not act to the best of its ability to
        provide requested information that is critical to accurate margin calculations.
    • Commerce should apply total AFA to Nippon Steel as Nippon Steel failed to act to its
        best ability to provide requested information that is critical to accurate margin
        calculations.

Nippon Steel’s Rebuttal Brief:
   • Nippon Steel has provided a section A response for Nisshin, the information provided for
      Nippon Steel throughout the Section A questionnaire response provides complete
      information for both Nippon Steel and Nisshin, unless otherwise specified. As such,
      these is no basis for Commerce to apply to AFA to Nippon Steel on this issue.

Commerce’s Position: We have not applied total AFA to Nippon Steel in these final results.
The record of this review shows that Nippon Steel’s Section A questionnaire response provided
information for Nisshin and Nippon Steel.80 Therefore, there is no basis to resort to facts
available, much less AFA, with respect to this issue.

Comment 8: Nippon Steel Refused to Report All the HM Sales in the Window Period that
           Are Necessary for the Margin Calculations

Petitioners’ Case Brief:
    • Nippon Steel has not reported HM sales for the entire window period required for price
        comparisons with its U.S. sales. As such, Commerce should apply total AFA to Nippon
        Steel given Nippon Steel’s refusal to provide this requested data.

Nippon Steel’s Rebuttal Brief:
   • The U.S. sales at issue matched to an identical home-market CONNUM sold in the same
      month as the U.S. sales. Therefore, the absence of home market sales for October and
      November 2015 has no effect on the matches for the U.S. sales at issue. As such, these is
      no basis for Commerce to apply AFA on this issue.

Commerce’s Position: We have not applied total AFA to Nippon Steel in these final results.
The record of this review shows that Nippon Steel’s December 2015 sales were compared to

79
   See Nippon Steel’s February 20, 2018 Section A Questionnaire Response (Nippon Steel’s February 4, 2018
AQR), at Exhibit A-26, A-37, A-38; see also Nippon Steel’s August 10, 2018 SQR at Exhibit SD-4, Revised
Exhibits A-27 to A-36, and Exhibit SA-1.
80
   See Nippon Steel’s February 4, 2018 AQR at Exhibits A-1 through A-9, and Exhibits A-11, A-12, A-16, A-41,
and A-42; see also Nippon Steel’s August 10, 2018 SQR at Revised Exhibit A-1..


        Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                      19
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page333
                                                               319ofof386
                                                                       363
               Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




identical HM CONNUMs sold in the same month. Therefore, the missing window period HM
sales data would not be used for U.S. sales comparison.

Comment 9: Nippon Steel Did Not Report Nisshin’s Sales and Costs for the Entire POR

Petitioners’ Case Brief:
    • Nippon Steel only submitted Nisshin’s sales and cost information for the period April 1,
        2017 to September 30, 2017, not the entire POR.
    • As Nippon Steel and Nisshin are currently undeniably affiliated and were during a large
        portion of the POR, Nippon Steel has complete control over Nisshin’s information, which
        it could easily submit to Commerce.
    • Commerce does not require 51 percent ownership to find affiliation. Nippon Steel clearly
        had the potential to control Nisshin as of February 2016, when it held a minority stake in
        Nisshin. Moreover, Nippon Steel had access to the information throughout the course of
        this administrative review.
    • As such, Commerce should apply total AFA to Nippon Steel for its failure to submit the
        requested information.

Nippon Steel’s Rebuttal Brief:
   • Nippon Steel acquired additional shares in Nisshin on March 13, 2017, increasing its
      stock ownership to 51 percent of the company’s outstanding shares. Prior to March 13,
      2017, Nippon Steel owned only an 8.31 percent share of Nisshin. Thus, Nippon Steel did
      not control Nisshin prior to March 2017.
   • In the 2015-2016 investigation, as well as the original 1992 hot-rolled steel investigation
      and administrative review, Nippon Steel was not required to report information regarding
      Nisshin’s sales and cost.
   • As such, these is no basis for Commerce to apply AFA on this issue.

Commerce’s Position: We have not applied total AFA to Nippon Steel in these final results.
The record of this review shows that Nippon Steel appropriately reported Nisshin’s sales and
cost information for the period April 1, 2017 through September 30, 2017. The first full month
of the POR in which Nippon Steel was in a position to control Nisshin’s operations was April
2017.

In the Preliminary Results, we made the determination that Nippon Steel and Nisshin should be
treated as a single entity for AD purposes, effective March 13, 2017, when Nippon Steel
increased its ownership of Nisshin to 51 percent of Nisshin’s total outstanding shares. We
further explained that in accordance with 19 CFR 351.401(f), it was appropriate to collapse
Nippon Steel and Nisshin, effective March 13, 2017, because: (1) these two entities are affiliated
pursuant to section 771(33)(F) of the Act as the level of the common ownership is significant; (2)
Nippon Steel and Nisshin have the facilities to produce identical or similar products, such that
substantial retooling would not be required to restructure manufacturing priorities; and (3) we
find that there exists a significant potential for manipulation of price or production if Nippon
Steel and Nisshin do not receive the same AD rate.




       Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                               20
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page334
                                                                320ofof386
                                                                        363
                   Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Since the Preliminary Results, Commerce has not been made aware of any additional
information on the record that would necessitate that it change its position on this issue.
Therefore, we continue to find that it is appropriate to treat Nippon Steel and Nisshin as a single
entity for the purposes of the final results. We have assigned these companies the same cash
deposit rate, effective March 13, 2017.

Comment 10: Whether Nippon Steel Failed to Report All of its U.S. Sales

Petitioners’ Case Brief:
    • Nippon Steel’s request that Commerce exempt it from reporting certain U.S. sales under
        the “special rule”81 was premised on value-added calculations that incorporated several
        unusual steps that cast doubt on the accuracy of the company’s 65 percent value-added
        analysis.82
    • Nippon Steel inexplicably combined Steelscape’s two affiliated customers, ASC Profiles,
        Inc. (ASC) and BlueScope Buildings North America, Inc. (BBNA), in its analysis
        without justification. There is no conceivable reason why the value added analysis for
        these two companies should be combined.
    • Nippon Steel did not explain how the project’s total value is negotiated with the customer
        and whether it differs from what was reported to Commerce.
    • Nippon Steel did not explain how the percentage of its steel for each project is
        determined in its calculations. U.S. sales further manufactured by Steelscape’s affiliates
        were requested in the investigation and Nippon Steel has provided no legitimate basis not
        to report them in this review.
    • Therefore, Commerce should apply total AFA to Nippon Steel on this issue.

Nippon Steel’s Rebuttal Brief:
   • Both the statute and Commerce’s regulations allow Commerce the discretion to exempt a
      respondent from reporting certain sales to affiliates in the United States where the value
      added by those affiliates surpasses a 65 percent threshold before the merchandise is sold
      to unaffiliated customers.
   • In this review, as in the investigation, Nippon Steel demonstrated that certain sales made
      by Steelscape to ASC and BBNA, satisfied the 65 percent value-added threshold, and
      thus Nippon Steel properly excluded these sales from its U.S. sales database.
   • Therefore, Commerce has no basis to apply AFA on this issue.

81
   Section 772(e) of the Act states that when the respondent sells the subject merchandise through an affiliated
importer, and the value added by that affiliate substantially exceeds the value of the subject merchandise, Commerce
will use an alternative calculation method for determining CEP. The alternative calculation method is to base CEP
for the sales to affiliates on the respondent’s sales to unaffiliated purchasers, or, if there are insufficient sales to
unaffiliated purchasers, to use some other reasonable basis.
82
   Pursuant to 19 CFR 351.402(c), Commerce normally will determine that the value added in the United States by
the affiliated person is likely to exceed substantially the value of the subject merchandise if the Secretary estimates
the value added to be at least 65 percent of the price charged to the first unaffiliated purchaser for the merchandise
as sold in the United States. Commerce normally will estimate the value added based on the difference between the
price charged to the first unaffiliated purchaser for the merchandise as sold in the United States and the price paid
for the subject merchandise by the affiliated person. Commerce normally will base this determination on averages
of the prices and the value added to the subject merchandise.




         Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                          21
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page335
                                                                321ofof386
                                                                        363
                  Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Commerce’s Position: Similar to our findings in the original investigation and consistent with
the Preliminary Results,83 Commerce has continued to exclude certain sales made by Nippon
Steel’s U.S. affiliate pursuant to the “special rule” for the final results. Moreover, consistent
with section 772(e) of the Act, we have continued to assign the calculated weighted-average
margin established in this review to those excluded U.S. affiliates’ sales.84

Similar to our finding in Hot Rolled from Japan, there is no basis on the record to find that
Nippon Steel attempted to manipulate the value-added calculations to its own benefit.
Commerce has discretion to base its value-added calculations on averages from disaggregated
groups of products.85 In CORE from Korea, Commerce exempted Hyundai from reporting the
completed automobile sales based on aggregated data. However, Commerce also instructed
Hyundai to provide separate value-added calculations for tailor welded blanks and auto parts.86
These latter product groups did not meet the 65 percent value added threshold. Moreover, in
Wire Rod from Brazil, Commerce specifically instructed the respondent to “provide a further
breakdown of value-added merchandise into subgroups.”87
In its questionnaire response, Nippon Group demonstrated that the value added by Steelscape for
certain sales to affiliates satisfied the threshold of 65 percent as provided by 19 CFR 351.402(c).
Therefore, we did not require that Nippon Steel include these CEP sales by these further
manufacturers in its U.S. sales database.88 Commerce reviewed and accepted Nippon Steel’s
value-added calculations in Nippon Steel’s questionnaire response.89

Therefore, we continue to find that Nippon Steel’s value-added calculation for Steelscape’s sales
to its affiliates are consistent with 19 CFR 351.402(c)(2).

Comment 11: Nisshin’s G&A Expenses Ratio Calculation

Petitioners’ Case Brief:
    • Nippon Steel failed to report Nisshin’s general and administrative (G&A) expenses, it
        only reported G&A expenses from April 1, 2017 to September 30, 2017, rather than on
        an annual basis as required by Commerce.


83
   See Hot Rolled from Japan; and Preliminary Results PDM.
84
   See Nippon Steel Final Analysis Memorandum.
85
   See Certain Corrosion-Resistant Steel Products from the Republic of Korea: Final Determination of Sales at Less
Than Fair Value and Final Affirmative Determination of Critical Circumstances, 81 FR 35303 (June 2, 2016)
(CORE from Korea) and the accompanying IDM at Comment 2; see also Final Results of the First Administrative
Review of Carbon and Certain Ally Steel Wire Rod from Brazil, 70 FR 28271 (May 17, 2005) (Wire Rod from
Brazil) and the accompanying IDM at Comment 5.
86
   Commerce advised that if Hyundai believed that the sales of subject merchandise further manufactured into other
types of merchandise sold by any of Hyundai’s U.S. affiliates to unaffiliated parties in the United States might
qualify for the special exemption under section 772(e) of the Act, Hyundai would need to demonstrate this claim for
each product type at the appropriate stage in the sales chain (i.e., by affiliated reseller) and provide complete
supporting documentation. See CORE from Korea IDM at 9.
87
   See Wire Rod from Brazil IDM at Comment 5.
88
   See Nippon Steel’s March 15, 2018 Section C Questionnaire Response (Nippon Steel’s March 15, 2018 CQR) at
Exhibit C-1.
89
   See Preliminary Results PDM; see also Nippon Steel Preliminary Analysis Memorandum.


         Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                        22
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page336
                                                                  322ofof386
                                                                          363
                  Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




     •    This is another example of Nippon Steel’s failure to report information in the manner
          requested, and Commerce should apply total AFA to Nippon Steel in this administrative
          review.

Nippon Steel’s Rebuttal Brief:
   • The record of this review shows that Nippon Steel was not able to assert control over
      Nisshin until March 13, 2017. Prior to this date, Nippon Steel and Nisshin remained
      separate steel manufacturers. Therefore, Commerce was correct not to require Nisshin to
      include this pre-acquisition period in Nisshin’s G&A calculations.

Commerce’s Position: We have not applied AFA to Nippon Steel on this issue in these final
results. Instead, we have continued to rely on Nippon Steel’s full-year G&A expense rate for the
final results because it is a full-year G&A expense rate.

Commerce’s standard practice is to rely on a respondent’s full-year G&A expenses and cost of
goods sold.90 Nippon Steel acquired a majority of Nisshin’s shares on March 13, 2017.91 In its
original questionnaire response, Nippon Steel relied on Nippon Steel’s full-year G&A expense
rate as a surrogate to calculate Nisshin’s G&A expenses.92 In response to Commerce’s request to
calculate Nisshin’s G&A expenses using Nisshin’s full-year G&A expense rate,93 Nippon Steel
reported a separate G&A expense rate for Nisshin based on the portion of the POR when Nisshin
was a subsidiary of Nippon Steel (i.e., April 1, 2017 through September 30, 2017).94 For the
Preliminary Results, we relied on Nippon Steel’s full-year G&A expense rate to calculate
Nisshin’s G&A expenses.95

Nisshin’s 6-month G&A expense rate does not conform with our practice of relying on a
respondent’s full-year G&A expenses and cost of goods sold. Because Nisshin’s full-year G&A
expense rate is not available, we have instead relied on facts available. As facts available, we
used Nippon Steel’s full-year G&A expense rate.96

Comment 12: Whether Nippon Steel Failed to Provide a Usable Section E Response

Petitioners’ Case Brief:
    • Nippon Steel’s section E response is completely unusable because it continues to report
        further manufacturing costs on a consolidated basis instead of providing the individual
        costs of the two Steelscape companies – Steelscape LLC (SS), and its subsidiary,
        Steelscape Washington LLC (SSW).
    • In the original investigation, Commerce applied partial AFA with respect to this issue. In
        this review, Nippon Steel continued to report its further manufacturing costs, including

90
   See, e.g., Certain Pasta from Italy: Final Results of Antidumping Duty Administrative Review; 2014-2015, 81 FR
91120 (December 16, 2016) (Certain Pasta from Italy).
91
   See Nippon Steel’s February 4, 2018 AQR.
92
   See Nippon Steel’s March 15, 2018 Section D Questionnaire Response (Nippon Steel’s March 15, 2018 DQR), at
Exhibits at D-22 and D-19, respectively.
93
   See Nippon Steel’s August 10, 2018 SQR at 1.
94
   See Nippon Steel’s March 15, 2018 DQR at 1-2; see also Nippon Steel’s August 10, 2018 SQR at Exhibit SD-2.
95
   See Nippon Steel’s Preliminary Analysis Memorandum.
96
   See, e.g., Certain Pasta from Italy.


          Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                       23
         Case
          Case1:21-cv-00062-MAB
               1:21-cv-00327-N/A Document 21
                                          2 Filed
                                             Filed07/09/21
                                                   06/04/21 Page
                                                             Page337
                                                                  323ofof386
                                                                          363
                  Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




          the G&A expense ratio, in the same manner that was rejected in the original
          investigation, i.e., on a consolidated basis.
     •    Nippon Steel’s submitted trial balances do not represent unconsolidated company-
          specific figures and are not suitable for company specific calculations.
     •    Commerce should take even stronger action in this review given Nippon Steel’s
          continued refusal to provide repeatedly requested information that is necessary for
          accurate margin calculations. Specifically, Commerce should apply total AFA to Nippon
          Steel.

     Nippon Steel’s Rebuttal Brief:
     • The petitioners’ claims are erroneous and should be rejected because Nippon Steel has
        provided the unconsolidated further manufacturing costs and G&A expenses as requested
        by Commerce.
     • SS’s reported further processing costs are fully reconciled to SS’s financial statements.
        There are no unexplained discrepancies and therefore no reasons to question SS’s
        reported further processing costs.
     • Nippon Steel provided both SS’s consolidated and unconsolidated trial balances. Nippon
        Steel also provided information on the costs and mark-up SS pays SSW for raw material
        processing and administrative services.
     • Nippon Steel provided both SS’s and SSW’s trial balances for the requested time periods
        at Exhibits SQE-3 and SQE-4, respectively, of its Section E supplemental questionnaire
        response.
     • Therefore, Commerce has no basis to apply AFA on this issue.

Commerce’s Position: We have continued to rely on Nippon Steel’s reported further-
manufacturing costs for SS and SSW for the final results.97 The record does not support the
petitioners’ allegation that the trial balances submitted by Nippon Steel reflect consolidated
amounts. SS and SSW separately recorded their individual costs as incurred and those costs are
reflected in the individual general ledger (GL) accounts shown in the unconsolidated trial
balances.98 At the end of the month, the expenses incurred by SSW on behalf of SS plus
additional mark-up amounts are transferred to SS.99 The transfer is recorded by a single journal
entry to one GL account that is separate from the GL accounts used to record expenses.100 This
journal entry offsets SSW’s expenses and increases SS’s expenses. As such, the amounts shown
in SS’s and SSW’s unconsolidated trial balances for all expense GL accounts other than the
transfer account reflect unconsolidated values. Therefore, because Nippon Steel relied on the
GL accounts other than the transfer account in determining the reported further manufacturing


97
   See Nippon Steel’s August 10, 2018 SQR at Exhibit SD-1; see also and Nippon Steel’s July 30, 2018
Supplemental Questionnaire Response (Nippon Steel’s July 30, 2018 SQR) at Revised Exhibit E-7, part 1, tab “E-8
FURMANU Allocation.” The per-unit cost from the cost data file can be tied to revised exhibit E-7, part 1 by
linking variable.
98
   See Nippon Steel’s Rebuttal Brief at 12; see also Nippon Steel’s March 15, 2018 Section E Questionnaire
Response (Nippon Steel’s March 15, 2018 EQR), at Exhibits SQE-3 and SQE-4.
99
   See Nippon Steel’s Rebuttal Brief at 12-13; see also Nippon Steel’s March 15, 2018 EQR at Exhibit E-6; and
Nippon Steel’s July 30, 2018 SQR at Exhibit SQE-2.
100
    See Nippon Steel’s Rebuttal Brief at 12; see also Nippon Steel’s July 30, 2018 EQR at Exhibits E-3 and E-4.




          Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                      24
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page338
                                                                324ofof386
                                                                        363
                  Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




costs and those costs reflect unconsolidated values, Commerce has continued to rely on Nippon
Steel’s reported further-manufacturing costs for the final results.101

Comment 13: Whether Nippon Steel Reported Incorrect “Mark-up” Rates

Petitioners’ Case Brief:
    • Nippon Steel’s section E worksheet calculation of the mark-ups for SS’s processing costs
        and G&A related expenses was incorrect.
    • As Nippon Steel failed to submit SSW’s unconsolidated trial balance, it is impossible to
        ensure the accuracy and completeness of the markups between the affiliated parties,
        which have been eliminated from the consolidated financial data.

Nippon Steel’s Case Brief:
   • Commerce should collapse SS and SSW and treat them as a single entity in an AD
      proceeding in accordance with section 351.401(f).
   • In Aluminum from China,102 Commerce collapsed the respondent and its upstream
      producer, as both entities were involved in productive activities.
   • Commerce should disregard the intercompany mark-up charged by SSW to SS as
      payment for manufacturing and administrative services.

Petitioners’ Rebuttal Brief:
    • Commerce correctly used the major input rule to value services between SS and SSW
        because these companies should not be collapsed.

Nippon Steel’s Rebuttal Brief:
   • Nippon Steel correctly reported the mark-up rate that SSW charges SS for its processing
      and SG&A activities.
   • Nippon Steel did provide the unconsolidated trial balances, and the unconsolidated trial
      balances tie to the mark-up worksheet.

Commerce’s Position: In the Preliminary Results, Commerce determined that the services
performed by SSW constitute a major input into SS’s total further manufacturing cost in
accordance with section 773(f)(3) of the Act.103 As such, we compared the transfer price of the
further processing (i.e., SSW’s cost of further processing plus the mark-up charged between
entities) to SSW’s cost of production for the processing services.104 Because the transfer price
was higher, Commerce adjusted SS’s total further manufacturing cost (which they used for
reporting) to reflect the difference (i.e., higher amount).105 Commerce stated in the original
investigation that the record evidence showed that the regulatory criteria of 19 CFR


102
    See Nippon Steel’s Case Brief at 19 (citing Certain Aluminum Foil from the People’s Republic of China: Final
Determination of Sales at Less Than Fair Value, 83, FR 9282 (March 5, 2018) (Aluminum from China), and
accompanying IDM).
103
    See Nippon Steel’s Preliminary Analysis Memorandum at 3-4.
104
    Id.
105
    Id.




         Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                       25
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page339
                                                               325ofof386
                                                                       363
                 Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




351.401(f)(1), treatment of affiliated producers in AD proceedings, had not been met, as neither
SS nor SSW produced hot-rolled coil and neither was involved in the export or sale of subject
merchandise.106 As such, Commerce determined that there was no basis to conclude that a
significant potential for the manipulation of price or production exists.107 As discussed further
below, the record shows that SSW provides services to SS while SS retains ownership of the
product imported and further processed.108 Accordingly, because the criteria for collapsing had
not been met, Commerce treated SS and SSW as affiliated entities.109 The facts in the instant
case have not changed from the original investigation. Neither SS nor SSW produces hot-rolled
coil, and neither was involved in the export or sale of subject merchandise.110

Commerce obtained affiliation information regarding SS and SSW in its supplemental section E
questionnaire (e.g., list of shareholders and transactions between the entities).111 In addition,
Commerce requested that Nippon Steel report how transfer prices are set for processing and
administrative services between the companies.112 Commerce also requested that Nippon Steel
provide separate G&A expense ratios for both SS and SSW.113 Nippon Steel responded that
SSW is wholly-owned by SS.114 SS engages SSW to further process the raw materials for a
processing fee.115 SS pays SSW a manufacturing fee equal to SS’s actual costs incurred to
further process the products plus a mark-up.116 SS also compensates SSW for administrative
services.117 SS pays SSW a percentage of the actual administrative cost incurred by SSW in
performance of the administrative services.118 The mark-up rates were developed from a 2012
transfer price study commissioned by SS.119 Nippon Steel further stated that it incorrectly
reported the mark-up on the administrative service in the initial section E questionnaire response,
and, accordingly, revised the further manufacturing G&A expense rate to include the proper
amount.120 The revised mark-up ties to the single journal entry that transfers expenses from
SSW to SS for consolidation purposes.121 The revised mark-up is included in the calculation of
the revised further manufacturing cost G&A expense rate.122

Nippon Steel provided a worksheet that shows the calculation of the intercompany mark-up for
processing and G&A expenses between SSW and SS for the period of July 2016 through June


106
    See Hot Rolled from Japan IDM at Comment 6.
107
    Id.
108
    See Nippon Steel’s March 15, 2018 EQR at 2.
109
    Id.
110
    See, e.g., Nippon Steel’s March 15, 2018 EQR at 1 and 2.
111
    See Nippon Steel’s March 15, 2018 EQR at 1.
112
    Id.
113
    Id. at 2.
114
    Id.
115
    Id. at 3.
116
    Id.
117
    Id.
118
    Id.
119
    Id. at 3 and 4.
120
    Id. at E-4 and Nippon Steel’s July 30, 2018 SQR at Exhibit SQE-2.
121
    See Nippon Steel’s July 30, 2018 SQR at Exhibits SQE-2 and SQE-7.
122
    Id. at Exhibit SQE-7.




        Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                      26
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page340
                                                                326ofof386
                                                                        363
                   Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




2017.123 Contrary to petitioners’ allegation, the worksheet clearly shows the processing and
G&A mark-up percentages and the resulting mark-up amounts for this period.124 The total
processing costs incurred by SSW for SS, SSW’s mark-up on those processing costs, and the
total amount of G&A expenses incurred by SSW that are charged to SS tie to the single journal
entry that transfers these expenses from SSW to SS for consolidation purposes.125 The
calculated mark-up for G&A expenses shown in Exhibit E-6 was not included in the transfer
from SSW to SS reflected in the unconsolidated trial balances.126 Nippon Steel relied on the
combined expenses of SSW and SS, exclusive of the mark-up, for purposes of calculating the
further manufacturing cost.127 Nippon Steel increased the further manufacturing cost G&A
expense rate for the mark-up on G&A expenses.128

Contrary to Nippon Steel’s allegation, Aluminum from China doesn’t apply here. In Aluminum
from China, Commerce collapsed a producer of merchandise similar to the scope merchandise
with the respondent.129 In this case, neither SS or SSW produce or sell scope merchandise. In
addition, we note that the “upstream producer” referred to by Nippon Steel, was found to be
affiliated in Aluminum from China but was not collapsed with the respondent.130

Therefore, consistent with the Preliminary Results, we find that the services performed by SSW
constitute a major input into SS’s total further manufacturing cost in accordance with section
773(f)(3) of the Act. As such, we continue to adjust the further manufacturing cost to reflect the
higher transfer prices of the processing services. Because Nippon Steel reported the higher
transfer price of the administrative services provided by SSWA to SS, we find it unnecessary to
adjust SS’s reported further manufacturing G&A expenses. In addition, because neither SS or
SSWA produce subject merchandise, the collapsing rule does not apply here. Therefore, we
continue to treat SSW as an affiliated party of SS.

Comment 14: Whether Nippon Steel Failed to Provide the Required Information on the
                  Affiliated Suppliers of Major Inputs
Petitioners’ Case Brief:
    • Nippon Steel failed to provide basic information requested in the original section A and
        D questionnaires, including financial statements from certain affiliated companies, the
        category and nature of the affiliated companies, and the cost of production information
        for affiliated producers of inputs.
    • Commerce should resort to AFA due to the fact that Commerce still does not have the
        above requested information.




123
    See Nippon Steel’s March 15, 2018 EQR at 36 and Exhibit E-6.
124
    Id. While the worksheet in Exhibit E-6 does show certain tax rates as noted by the petitioner, the tax rates were
not used in calculating the mark-up rates.
125
    See Nippon Steel’s March 15, 2018 EQR at Exhibit E-6.
126
    Id. This mark-up rate was revised in Nippon Steel’s July 30, 2018 SQR at 4 and Exhibit SQE-2.
127
    See Nippon Steel’s March 15, 2018 EQR at Exhibit E-6.
128
    Id. at Exhibit E-6 and Exhibit E-7.
129
    See Aluminum from China IDM at Comment 7.
130
    Id.


         Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                          27
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page341
                                                                327ofof386
                                                                        363
                  Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Nippon Steel’s Rebuttal Brief:
   • Nippon Steel responded completely to Commerce’s requests for information regarding
      the suppliers. Specifically, Exhibit A-14 of Nippon Steel’s Section A questionnaire
      response includes detailed descriptions of each of Nippon Steel’s affiliated suppliers of
      major inputs. Additionally, Exhibit SD-6 of Nippon Steel’s Section D supplemental
      questionnaire response provides the major inputs chart in the format requested by
      Commerce. Therefore, Commerce has no basis to apply AFA with respect to this issue.

Commerce’s Position: We continue to find that there is no basis on the record to apply AFA
with respect to this issue. Nippon Steel provided a list of affiliated suppliers in its section A
response that included the affiliated parties named in the petitioners’ case brief.131 Nippon Steel
identified these suppliers as resellers.132 Because the affiliated companies in question are
resellers rather than producers, section 773(f)(2) of the Act (the transactions disregarded rule)
applies here rather than section 773(f)(3) of the Act (the major input rule). As such, Commerce
did not request that Nippon Steel provide the cost of production information for these inputs. In
addition, Commerce did not request that Nippon Steel provide these affiliates’ financial
statements. Because Nippon Steel provided the necessary information for Commerce’s
transactions disregarded analysis of these affiliated suppliers,133 we continue to find Nippon
Steel acted to the best of its ability and, as such, that AFA is not warranted.

Comment 15: Whether Nippon Steel Failed to Provide Requested Information on
            Affiliate’s Assets

Petitioners’ Case Brief:
    • Commerce requested information on the depreciation and rental expenses related to the
        equipment used by Wakayama Works (Wakayama), but Nippon Steel refused to provide
        the information.
    • Record evidence seems to indicate Wakayama is directly involved in the production of
        merchandise under consideration.
    • Nippon Steel intentionally withheld information requested by Commerce, which merits
        the application of AFA.

Nippon Steel’s Rebuttal Brief:
   • In its section D questionnaire response Nippon Steel explained that it transported certain
      hot-rolled coils that had been produced at other works to Wakayama that were not for the
      purpose of producing subject merchandise.
   • Nippon Steel further explained that all the equipment employed in Wakayama’s
      processing of subject HR steel is owned by Nippon Steel, and none of the equipment
      employed was owned by an affiliated or unaffiliated company.
   • It was not possible to provide additional information regarding the production assets at
      the Wakayama held by affiliated parties.


131
    See Nippon Steel’s February 20, 2018 AQR at Exhibit A-14; see also Petitioners’ Case Brief at 33.
132
    See Nippon Steel’s February 20, 2018 AQR at Exhibit A-14.
133
    See Nippon Steel’s March 15, 2018 DQR at Exhibit D-7.




         Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                        28
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page342
                                                                   328ofof386
                                                                           363
                   Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




      •    The record of this review does not support the application of AFA on this issue.

Commerce’s Position: We continue to find that the application of AFA is not warranted.
Nippon Steel explained that the specific assets, referred to by the petitioners, are located at
Wakayama but are held by an affiliated party.134 Nippon Steel stated that the assets held by the
affiliated party were not used in the additional processes performed on the subject
merchandise.135 Because the record evidence does not support the petitioners’ claims that
Nippon Steel failed to report information on certain assets related to production of the
merchandise under consideration, we find that AFA is not warranted.

Comment 16: Whether Commerce Should Revise Its Major Input Rule Adjustment to
            Steelscape LLC’s Costs Based on Steelscape Washington LLC’s Full Cost of
            Production

Petitioners’ Case Brief:
    • Under the major input rule, Commerce is required to compare the transfer price, which is
        the value of the input as booked by the affiliated purchaser (i.e., SS), and adjust it to the
        higher of the input’s market value, if available, or the affiliated supplier’s full cost of
        production. Commerce should resort to AFA due to the fact that Commerce does not
        have the above requested information.
    • In the Preliminary Results, Commerce erred in that it used an incorrect amount for the
        affiliated producer’s full cost of production. While it correctly calculated the transfer
        price, it did not calculate the full cost of production for the processing services.
    • As Nippon Steel has not provided any market value of these services, the transfer price
        must be compared to the affiliated producer’s full cost of production. The full cost of
        production in the context of the major input rule consists of the affiliated producer’s cost
        of manufacturing, cost of processing, SG&A, and interest expenses.

Nippon Steel’s Rebuttal Brief:
   • The major input rule directs Commerce to compare the transfer price, and adjust it to the
      higher of the input’s market value or the affiliated supplier’s cost of production.
   • In the Preliminary Results, Commerce made correct adjustments that accurately
      represents the mark-up and market value of the processing costs. Petitioners fails to
      demonstrate why the mark-up plus SSW’s actual processing and SG&A costs and
      expenses do not represent the market value for these services.
   • The petitioners’ proposed application of the major input rule adjustment double-counts
      SG&A expenses incurred by SSW.

Commerce’s Position: We continue to find that AFA is not warranted and have not changed
our major input adjustment for the final results.136 We also have not changed how we calculated
Nippon Steel’s affiliated producer’s full cost of production for the final results.


134
    Id. at 6, n. 7.
135
    Id at 5.
136
    See Nippon Steel Final Analysis Memorandum.




           Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                   29
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page343
                                                               329ofof386
                                                                       363
                 Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




During the POR, SS purchased processing services from SSW.137 Because these services
constitute a major input into SS’s total cost of further manufacturing, for the Preliminary Results,
as noted above in Comment 13, we evaluated the total purchases in accordance with section
773(f)(3) of the Act.138 We compared SSW’s total reported cost of further processing to a
calculated transfer price.139 The transfer price was calculated as SSW’s total cost of further
processing plus the markup charged between entities.140 The mark-up rates were developed from
a 2012 transfer price study commissioned by SS.141 In the Preliminary Results, we did not
include SSW’s G&A expenses in the total cost of further processing used in Commerce’s
calculation of transfer price.142

As noted by the petitioners, the COP used for purposes of the major input analysis normally
includes the cost of manufacturing plus amounts for G&A and interest expenses. The situation
here, however, is unique in that SSW’s G&A expenses related to the processing performed for
SS are already included in SS’s reported G&A expenses.143 Therefore, if we were to add SSW’s
G&A expenses to the transfer price and apply the resulting major input adjustment rate to SS’s
reported further manufacturing cost, SSW’s G&A expenses would be included in both SS’s
adjusted cost of manufacture and SS’s reported G&A expenses. As noted by Nippon Steel, this
results in the double-counting of SSW’s G&A expenses.

While we agree with the petitioners that the COP used for the major input analysis should
generally be adjusted to include interest expenses, in this case, SS is included in BlueScope’s
consolidated financial statements. Commerce’s practice is to exclude interest expenses for the
purposes of the major input analysis, in order to avoid double-counting, in situations where the
affiliated parties (i.e., SS and BlueScope) are consolidated in the same consolidated financial
statements.144 Therefore, for the final results, we relied on the same major input adjustment as
we did for the Preliminary Results.145

Comment 17: Whether Commerce Should Revise the Reported G&A Expense Ratio for
            Steelscape LLC

Petitioners’ Case Brief:
    • SS’s “separate” G&A expenses omit the amounts paid to SSW for the administrative
        services.
    • The reported markup on the administrative services obtained from SSW was grossly
        understated.


137
    See Nippon Steel’s July 30, 2018 SQR at 3.
138
    See Nippon Steel’s Preliminary Analysis Memorandum at 3-4 and Attachment 3.
139
    Id. A market price for the services provided by SSWA is not available on the record of this proceeding.
140
    Id.
141
    See Nippon Steel’s March 15, 2018 EQR at 3 and 4.
142
    See Nippon Steel’s Preliminary Analysis Memorandum at 3-4 and Attachment 3
143
    See Nippon Steel’s July 30, 2018 SQR at Revised Exhibit E-7 pt. 1, line 404.
144
    See, e.g., Certain Carbon and Alloy Steel Cut-to-Length Plate from the Federal Republic of Germany: Final
Determination of Sales at Less Than Fair Value, 82 FR 16360 (April 4, 2017) and accompanying IDM at Comment
29.
145
    Id.


        Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                     30
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page344
                                                                   330ofof386
                                                                           363
                  Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




      •    Nippon Steel omitted from SS’s certain “separate” G&A expenses account, this expense
           should be included in the reported costs.
      •    Nippon Steel included an unsupported offset to SS’s G&A expenses.
      •    The reported denominator of SS’s “separate” G&A expense ratio should not include coil
           cost.

Nippon Steel’s Rebuttal Brief:
   • Nippon Steel’s section E supplemental questionnaire response demonstrates clearly that
      the administrative expenses between SS and SSW have been included.
   • The record fully supports SS’s reported mark-up rate.
   • The omitted expenses from the account at issue relate to downgraded product, consistent
      with U.S. GAAP, Commerce should continue to exclude SS’s product downgrade
      expenses from its reported processing costs in its final results.
   • The record supports the inclusion of the offset to SS’s G&A expenses.
   • The denominator used to calculate the G&A expense ratio is derived from SS’s trial
      balance that Nippon Steel had removed the coil costs.

Commerce’s Position: We agree that the formula used by Nippon Steel to calculate the
denominator of SS’s G&A expense rate did not include certain items that the narrative in the
same exhibit identified as reductions to the denominator.146 Therefore, for the final results, we
have decreased the denominator of SS’s G&A expense rate for these items, recalculated the rate,
and used the revised G&A expense rate to determine SS’s further manufacturing expenses.147

Additionally, we find that the record does not support the petitioners’ contention. Nippon Steel’s
reported G&A expense ratio was calculated using consolidated values. As noted in Comment
13, above, the GL accounts, other than the transfer account, reflected on SS’s trial balance are
unconsolidated values. Because Nippon Steel relied on the GL accounts other than the transfer
account to determine SS’s G&A expense rate, SS’s G&A expense rate reflects unconsolidated
values.148

We disagree that Nippon Steel failed to remove the coil costs from the denominator of SS’s
G&A expense rate. The calculation of the denominator of SS’s reported G&A expense rate
specifically shows that Nippon Steel reduced SS’s cost of sales by the coil cost in the amount
noted by the petitioners.149 We also disagree with the petitioners regarding Nippon Steel’s
application of the markup rates (see Comment 13, above).

We disagree with the petitioners regarding the expense resulting from the valuation downgrade
of inventory. Commerce’s practice is to exclude inventory-valuation losses which are



146
    See Nippon Steel Final Analysis Memorandum.
147
    Id.
148
    See Nippon Steel’s July 30, 2018 SQR at Exhibit SQE-3 and Revised Exhibit E-7 pt. 1, tab “COGS & GNA
(FY).”
149
    Id. at Revised Exhibit E-7 pt. 1, tab “COGS & GNA (FY)” at line 434.




           Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                     31
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page345
                                                                   331ofof386
                                                                           363
                     Barcode:3852503-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




attributable to finished goods from a respondent’s cost of production.150 The valuation expenses
in this case are for valuation losses related to products rather than raw materials or semi-finished
goods.151 As such, we have not revised SS’s G&A expenses to include these expenses as
suggested by the petitioners.

We disagree with the petitioners that the offset to SS’s G&A expense is unsupported and should
be disallowed. SS’s fiscal year (FY) 2017 trial balance and ASC Profiles LLC (ASC) FY 2017
trial balance clearly show that the offset in question is recorded as a negative expense by SS and
as a positive expense by ASC.152 While Nippon Steel did not specifically provide the narrative
detail of the transactions, and Commerce did not request those details, we find that the evidence
on the record supports the offset to SS’s G&A expenses as the charge is incurred by ASC.153

VIII. RECOMMENDATION

Based on our analysis of the comments received, we recommend adopting the positions set forth
above. If this recommendation is accepted, we will publish the final results of this review and
the final weighted-average dumping margins in the Federal Register.



☒                                  ☐
____________                       _____________
Agree                              Disagree

                                   6/21/2019



      X
      Signed by: JEFFREY KESSLER


______________________________
Jeffrey I. Kessler
Assistant Secretary
 for Enforcement and Compliance




150
    See, e.g., Polyethylene Retail Carrier Bags from Thailand: Final Results of Antidumping Duty Administrative
Review, 76 FR 12700 (March 8, 2011) and accompanying IDM at Comment 6.
151
    See Nippon Steel’s July 30, 2018 SQR at Revised Exhibit E-7 pt. 1, tab “COGS & GNA (FY)” at line 232.
152
    Id. at Exhibit SQE-7, Pt. 2, tabs “SS TB 2017” at line 359 and “ASC TB 2017” at line 264.
153
    Id.


            Filed By: Jun Jack Zhao, Filed Date: 6/24/19 12:37 PM, Submission Status: Approved
                                                       32
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page346
                                                         332ofof386
                                                                 363




                ATTACHMENT 10
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page347
                                                               333ofof386
                                                                       363
               Barcode:3855046-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




                                                                                    A-588-874
                                                                         Administrative Review
                                                                  POR: 03/22/2016 – 09/30/2017
                                                          Proprietary Document Public Version
                                                                      AD/CVD, Office VII: ML

DATE:                        June 21, 2019

MEMORANDUM TO:               The File

THROUGH:                     Thomas Gilgunn
                             Program Manager
                             AD/CVD Operations, Office VII
                             Enforcement and Compliance

FROM:                        Myrna Lobo
                             International Trade Compliance Analyst
                             AD/CVD Operations, Office VII
                             Enforcement and Compliance

RE:                          Antidumping Duty Administrative Review of Certain Hot-Rolled
                             Steel Flat Products from Japan

SUBJECT:                Final Results Margin Calculation for Tokyo Steel Manufacturing
                        Co., Ltd.
_____________________________________________________________________________

This memorandum describes the changes to the calculations for the final results of the
antidumping duty margin for Tokyo Steel Manufacturing Co., Ltd. (Tokyo Steel), in the above
referenced administrative review.

I.     FINAL RESULTS

       A.     Weighted-Average Margin:               2.06 percent

       B.     SAS Margin Calculation Results

       Quantity Sold:                        [II,III.II] metric tons
       Total Value:                          [II,III,III.II] U.S. Dollars
       Total Dumping:                        [III,III.II] U.S. Dollars




         Filed By: Myrna Lobo, Filed Date: 6/27/19 4:15 PM, Submission Status: Approved
       Case
        Case1:21-cv-00062-MAB
             1:21-cv-00327-N/A Document 21
                                        2 Filed
                                           Filed07/09/21
                                                 06/04/21 Page
                                                           Page348
                                                                334ofof386
                                                                        363
                Barcode:3855046-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




II.     DATABASES USED FOR THE FINAL RESULTS

We used the following databases in the margin calculation submitted by Tokyo Steel:

        U.S. sales:           tsussales02
        Home market sales:    tshmsales02
        Cost database:        tscost04

In addition, we used Commerce’s Japan exchange rate database.

III.    CHANGES SINCE PRELIMINARY RESULTS

As stated in the Issues and Decision Memorandum, we have reviewed Tokyo Steel’s dates of
sale during the POR and made changes to the SAS programs. Because Tokyo Steel’s first sale
date for sales reported in U.S. database is [Ixxx I, IIII], the correct begin date for the beginning
window BEGINDAY in the home market SAS program is 90 days prior, i.e., [Ixxxx I, IIII]. The
end date ENDDAY should include a window of 60 days beyond the POR. Thus, the ENDDAY
is November 30, 2017.

For the Margin SAS program, we corrected ENDDAY based on the end date of the POR, to
September 30, 2017. The beginning window BEGINWINDOW in the program was corrected to
[Ixxxx I, IIII] consistent with the Home Market program.

The changes to the Home Market Program are as below:

[IIIII IIIIIIII I IIIIIIIII;
     IIII IIIIII I IIIIIIIII;
     IIII IIIIIIIIIII I IIIIIIIII;
     IIII IIIIIIIII I IIIIIIIII;                       ]


The changes to the Margin SAS Program are as below:

[IIIII IIIIIIII I IIIIIIIII;        I
     IIII IIIIII I IIIIIIIII;
     IIII IIIIIIIIIII I IIIIIIIII;
     IIII IIIIIIIII I IIIIIIIII;
     IIII IIIIIIIIIII I IIIIIIIII; I]


IV.     DIFFERENTIAL PRICING ANALYSIS

In order to determine whether the Tokyo Steel’s sales of subject merchandise to the U.S. were
made at less than normal value, we first conducted a differential pricing (DP) analysis of the


                                                 2



          Filed By: Myrna Lobo, Filed Date: 6/27/19 4:15 PM, Submission Status: Approved
      Case
       Case1:21-cv-00062-MAB
            1:21-cv-00327-N/A Document 21
                                       2 Filed
                                          Filed07/09/21
                                                06/04/21 Page
                                                          Page349
                                                               335ofof386
                                                                       363
                 Barcode:3855046-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




Tokyo Steel’s U.S. sales for the final results of this review. The results of the DP analysis are as
follows:

         Value of Passing Sales         Value of All Sales         U.S. Sales Passing the
                                                                      Cohen’s d test
                [II,III,III.II]             [II,III,III.II]               93.09%


The weight-averaged dumping margin calculated using the three methodologies are shown
below:

         A-to-A Method for All A-to-T Method for U.S. Sales A-to-T Method for All
               U.S. Sales       Which Pass the Cohen’s d          U.S. Sales
                                 Test; A-to-A Method for
                                Sales Which Do Not Pass
                0.00%                     2.01%                    2.06%


Based on the results of the differential pricing analysis, we find that 93.09 percent of the value of
U.S. sales pass the Cohen's d test, and confirms the existence of a pattern of prices that differ
significantly among purchasers, regions, or time periods. Further, we find that the average-to-
average method cannot account for such differences because there is a meaningful difference in
the weighted-average dumping margin calculated using the average-to-average method and the
alternative comparison method. Thus, we continue to apply the average-to-transaction method to
all U.S. sales.


   V. LIST OF ATTACHMENTS

Attachment 1:            SAS Program, Log, and Output – Comparison Market
Attachment 2:            SAS Program, Log and Output – Margin Program




                                                  3



          Filed By: Myrna Lobo, Filed Date: 6/27/19 4:15 PM, Submission Status: Approved
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page350
                                                         336ofof386
                                                                 363
       Barcode:3855046-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




                                     Attachment I

              Comparison Market SAS Program, Log, and Output

                            (Proprietary in its Entirety,
                      Not Subject to Public Summarization)




                                        4



  Filed By: Myrna Lobo, Filed Date: 6/27/19 4:15 PM, Submission Status: Approved
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page351
                                                         337ofof386
                                                                 363
       Barcode:3855046-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




                                    Attachment II

                  U.S. Margin SAS Program, Log, and Output

                            (Proprietary in its Entirety,
                      Not Subject to Public Summarization)




                                        5



  Filed By: Myrna Lobo, Filed Date: 6/27/19 4:15 PM, Submission Status: Approved
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page352
                                                         338ofof386
                                                                 363




                ATTACHMENT 11
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page353
                                                         339ofof386
                                                                 363




              NOT CAPABLE OF SUMMARY
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page354
                                                         340ofof386
                                                                 363




                ATTACHMENT 12
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page355
                                                         341ofof386
                                                                 363




              NOT CAPABLE OF SUMMARY
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page356
                                                         342ofof386
                                                                 363




                        EXHIBIT 6
          Case
           Case1:21-cv-00062-MAB
                1:21-cv-00327-N/A Document 21
                                           2 Filed
                                              Filed07/09/21
                                                    06/04/21 Page
                                                              Page357
                                                                   343ofof386
                                                                           363
                    Barcode:3863640-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




       MESSAGE NO:               9190303                  MESSAGE DATE:    07/09/2019

       MESSAGE STATUS:           Active                   CATEGORY:        Antidumping
       TYPE:                     ARF-Admin Review Final   PUBLIC   ✔       NON-PUBLIC
       SUB-TYPE:


       FR CITE:                  84 FR 31027 FR CITE DATE:                 06/28/2019


       REFERENCE
       MESSAGE #
       (s):

       CASE #(s):               A-588-874




       EFFECTIVE DATE:          06/28/2019                COURT CASE #:


       PERIOD OF REVIEW: 03/22/2016                       TO               09/30/2017

       PERIOD COVERED:                                    TO




          Filed
Message Date:   By: Myrna Lobo, Filed
              07/09/2019              Date: Number:
                                Message     7/16/19 11:33 AM, Submission
                                                      9190303            Status:
                                                                      Page       Approved
                                                                            1 of 5
        Case
         Case1:21-cv-00062-MAB
              1:21-cv-00327-N/A Document 21
                                         2 Filed
                                            Filed07/09/21
                                                  06/04/21 Page
                                                            Page358
                                                                 344ofof386
                                                                         363
Notice of Lifting of Suspension Date:
                    Barcode:3863640-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17




TO:     { Directors Of Field Operations, Port Directors }


FROM: { Director AD/CVD & Revenue Policy & Programs }


RE:     Cash Deposit instrutions for certain hot-rolled steel flat products from Japan (A-588-874)


1. Commerce has published in the Federal Register (84 FR 31025) on 06/28/2019 the final results
of its administrative review of certain producers and/or exporters subject to the antidumping duty
order on certain hot-rolled steel flat products from Japan for the period 03/22/2016 through
09/30/2017.


2. As a result of Commerce’s review, the cash deposit rates have been revised for certain
companies. Therefore, for shipments of certain hot-rolled steel flat products from Japan produced
and/or exported by the firms listed below, entered, or withdrawn from warehouse, for consumption
on or after 06/28/2019, the required cash deposit has been revised:


Producer and/or Exporter: JFE Steel Corporation/JFE Shoji Trade Corporation
Case number: A-588-874-002
Cash deposit rate: 6.92%


Producer and/or Exporter: Hanwa Co., Ltd.
Case number: A-588-874-003
Cash deposit rate: 6.92%


Producer and/or Exporter: JFE Shoji Trade America
Case number: A-588-874-004
Cash deposit rate: 6.92%


Producer and/or Exporter: Kanematsu Corporation
Case number: A-588-874-005
Cash deposit rate: 6.92%


Producer and/or Exporter: Kobe Steel, Ltd.
Case number: A-588-874-006
Cash deposit rate: 6.92%

           Filed 07/09/2019
  Message Date:  By: Myrna Lobo,   Filed Date: 7/16/19
                                     Message    Number:11:33 AM, SubmissionPage
                                                          9190303           Status:
                                                                                 2 ofApproved
                                                                                       5
        Case
         Case1:21-cv-00062-MAB
              1:21-cv-00327-N/A Document 21
                                         2 Filed
                                            Filed07/09/21
                                                  06/04/21 Page
                                                            Page359
                                                                 345ofof386
                                                                         363
                   Barcode:3863640-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17
Producer and/or Exporter: Mitsui & Co., Ltd.
Case number: A-588-874-007
Cash deposit rate: 6.92%


Producer and/or Exporter: Miyama Industry Co., Ltd.
Case number: A-588-874-008
Cash deposit rate: 6.92%


Producer and/or Exporter: Nippon Steel & Sumikin Logistics Co., Ltd.
Case number: A-588-874-009
Cash deposit rate: 6.92%


Producer and/or Exporter: Okaya & Co. Ltd.
Case number: A-588-874-010
Cash deposit rate: 6.92%


Producer and/or Exporter: Saint-Gobain KK
Case number: A-588-874-011
Cash deposit rate: 6.92%


Producer and/or Exporter: Shinsho Corporation
Case number: A-588-874-012
Cash deposit rate: 6.92%


Producer and/or Exporter: Sumitomo Corporation
Case number: A-588-874-013
Cash deposit rate: 6.92%


Producer and/or Exporter: Suzukaku Corporation
Case number: A-588-874-014
Cash deposit rate: 6.92%


Producer and/or Exporter: Tokyo Steel Manufacturing Co., Ltd.
Case number: A-588-874-015
Cash deposit rate: 2.06%


Producer and/or Exporter: Toyota Tsusho Corporation Nagoya
Case number: A-588-874-016
           Filed 07/09/2019
  Message Date:  By: Myrna Lobo,   Filed Date: 7/16/19
                                     Message    Number:11:33 AM, SubmissionPage
                                                          9190303           Status:
                                                                                 3 ofApproved
                                                                                       5
        Case
         Case1:21-cv-00062-MAB
              1:21-cv-00327-N/A Document 21
                                         2 Filed
                                            Filed07/09/21
                                                  06/04/21 Page
                                                            Page360
                                                                 346ofof386
                                                                         363
                      Barcode:3863640-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17
Cash deposit rate: 6.92%


Producer and/or Exporter: Nippon Steel & Sumitomo Metal Corporation/Nippon Steel & Sumikin
Bussan Corporation /Nisshin Steel Co., Ltd.
Case number: A-588-874-018
Cash deposit rate: 7.64%
Note: Nisshin Steel Co., Ltd. merged with Nippon Steel & Sumitomo Metal Corporation as of
03/13/2017.


3. If any entries of merchandise are exported by a firm other than the producer, then the following
instructions apply:


A. If the exporter of the subject merchandise has its own rate, use the exporter’s rate to determine
the cash deposit rate.


B. If the exporter of the subject merchandise does not have its own rate but the producer has its
own rate, the cash deposit rate will be the producer’s rate.


C. Where neither the exporter nor the producer currently has its own rate, or the producer is
unknown, use the all-others rate for establishing the cash deposit rate.


4. For all producers/exporters of certain hot-rolled steel flat products from Japan without their own
rate, the cash deposit rate is 5.58 percent.


5. These cash deposit requirements shall remain in effect until further notice. Do not liquidate any
entries of merchandise covered by the administrative review until specific liquidation instructions
are issued.


6. If there are any questions by the importing public regarding this message, please contact the
Call Center for the Office of AD/CVD Operations, Enforcement and Compliance, International
Trade Administration, U.S. Department of Commerce, at (202) 482-0984. CBP ports should
submit their inquiries through authorized CBP channels only. (This message was generated by
OVII: ML.)


7. There are no restrictions on the release of this information.


Alexander Amdur

           Filed 07/09/2019
  Message Date:  By: Myrna Lobo,    Filed Date: 7/16/19
                                      Message    Number:11:33 AM, SubmissionPage
                                                           9190303           Status:
                                                                                  4 ofApproved
                                                                                        5
        Case
         Case1:21-cv-00062-MAB
              1:21-cv-00327-N/A Document 21
                                         2 Filed
                                            Filed07/09/21
                                                  06/04/21 Page
                                                            Page361
                                                                 347ofof386
                                                                         363
      Company Details
                    Barcode:3863640-01 A-588-874 REV - Admin Review 3/22/16 - 9/30/17



*Party Indicator Value:
I = Importer, M = Manufacturer, E = Exporter, S = Sold To Party




           Filed 07/09/2019
  Message Date:  By: Myrna Lobo,   Filed Date: 7/16/19
                                     Message    Number:11:33 AM, SubmissionPage
                                                          9190303           Status:
                                                                                 5 ofApproved
                                                                                       5
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page362
                                                         348ofof386
                                                                 363




                        EXHIBIT 7
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page363
                                                         349ofof386
                                                                 363




              NOT CAPABLE OF SUMMARY
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page364
                                                         350ofof386
                                                                 363




                        EXHIBIT 8
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page365
                                                         351ofof386
                                                                 363




              NOT CAPABLE OF SUMMARY
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page366
                                                         352ofof386
                                                                 363




                        EXHIBIT 9
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page367
                                                         353ofof386
                                                                 363




              NOT CAPABLE OF SUMMARY
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page368
                                                         354ofof386
                                                                 363




                      EXHIBIT 10
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page369
                                                         355ofof386
                                                                 363




              NOT CAPABLE OF SUMMARY
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page370
                                                         356ofof386
                                                                 363




                      EXHIBIT 11
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page371
                                                         357ofof386
                                                                 363




              NOT CAPABLE OF SUMMARY
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page372
                                                         358ofof386
                                                                 363




                      EXHIBIT 12
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page373
                                                         359ofof386
                                                                 363




              NOT CAPABLE OF SUMMARY
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page374
                                                         360ofof386
                                                                 363




                      EXHIBIT 13
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page375
                                                         361ofof386
                                                                 363




              NOT CAPABLE OF SUMMARY
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page376
                                                         362ofof386
                                                                 363




                      EXHIBIT 14
Case
 Case1:21-cv-00062-MAB
      1:21-cv-00327-N/A Document 21
                                 2 Filed
                                    Filed07/09/21
                                          06/04/21 Page
                                                    Page377
                                                         363ofof386
                                                                 363




              NOT CAPABLE OF SUMMARY
Case 1:21-cv-00327-N/A Document 2   Filed 07/09/21   Page 378 of 386




                      EXHIBIT 2
        Case
         Case1:21-cv-00327-N/A
              1:21-cv-00062-MABDocument
                                 Document
                                        2 26
                                           Filed
                                               Filed
                                                 07/09/21
                                                     07/02/21
                                                            Page
                                                               Page
                                                                 3791ofof386
                                                                          8
                                                      CONFIDENTIAL INFORMATION REDACTED



UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE MARK A. BARNETT, CHIEF JUDGE
__________________________________________
OPTIMA STEEL INTERNATIONAL LLC,            :
                                           :
                        Plaintiff,         : Court No. 21-00062
                                           :
                  v.                       : Public Version
                                           :
UNITED STATES,                             :
                                           :
                        Defendant.         :
__________________________________________ :

                                         ANSWER

        Pursuant to Rule 7(a) of the Rules of the United States Court of International Trade, the

United States, defendant, responds to the allegations of plaintiff’s, Optima Steel International

LLC (Optima), First Amended Complaint as follows:

                                       INTRODUCTION

   1.      Admits.

   2.      Admits that Optima’s hot-rolled steel imports in the subject entries consisted of hot-
           rolled steel produced by Tokyo Steel Manufacturing Co., Ltd. (Tokyo Steel). Admits
           that Optima purchased the imported steel from                        , to the extent
           supported by the commercial invoices reflecting the import transactions, otherwise
           denies. Denies the remaining allegations in this paragraph for lack of information or
           knowledge sufficient to form a belief as to their truthfulness.

   3.      Admits with respect to the entries at issue in this case; otherwise denies.

   4.      Denies with respect to entries filed before August 12, 2016; otherwise admits.

   5.      Admits the first three sentences. Admits the fourth sentence to the extent supported
           by the final results of the administrative review, 84 Fed. Reg. 31,025 (June 28, 2019);
           otherwise denies.

   6.      Admits to the extent supported by Message No. 9200303 (July 19, 2019); otherwise
           denies.

   7.      The allegation in this paragraph consists of legal argument and/or conclusions of law
           to which no response is required. To the extent a response is necessary, denies the
      Case
       Case1:21-cv-00327-N/A
            1:21-cv-00062-MABDocument
                               Document
                                      2 26
                                         Filed
                                             Filed
                                               07/09/21
                                                   07/02/21
                                                          Page
                                                             Page
                                                               3802ofof386
                                                                        8
                                                    CONFIDENTIAL INFORMATION REDACTED



         allegation for lack of information or knowledge sufficient to form a belief as to its
         truthfulness.

8.       The allegation in this paragraph consists of legal arguments and/or conclusions of law
         to which no response is required. To the extent a response is necessary, denies.

9.       The allegation in this paragraph consists of legal arguments and/or conclusions of law
         to which no response is required. To the extent a response is necessary, denies.

10.      Admits the allegation but denies that the protest was a valid protest to the extent it
         fails to challenge a U.S. Customs and Border Protection (CBP) decision involving the
         application of the liquidation instructions to the entries at issue.

11.      The allegations in this paragraph consist of legal argument and/or conclusions of law
         to which no response is required.

12.      The allegations in this paragraph consist of legal argument and/or conclusions of law
         to which no response is required.

13.      Admits.

14.      Admits.

15.      Admits.

16.      The allegations in this paragraph consist of legal argument and/or conclusions of law
         to which no response is required.

17.      Admits.

                                 STATEMENT OF FACTS

18.      Admits that nine Optima entries are the subject of this litigation and Exhibit 1 sets
         forth copies of these nine import entry summaries. Denies the remaining allegations
         in this paragraph for lack of information or knowledge sufficient to form a belief as to
         their truthfulness.

19.      Admits that for the nine subject entries, the merchandise was exported by
                    and imported by Optima. Otherwise denies the allegations in this
         paragraph for lack of information or knowledge sufficient to form a belief as to their
         truthfulness.

20.      Admits that the merchandise in the nine subject entries was produced by Tokyo Steel,
         to the extent supported by the Customs Form 7501 (Exhibit 1) and Exhibit 2, which
         are the best evidence of their contents; otherwise denies.
                                               2
      Case
       Case1:21-cv-00327-N/A
            1:21-cv-00062-MABDocument
                               Document
                                      2 26
                                         Filed
                                             Filed
                                               07/09/21
                                                   07/02/21
                                                          Page
                                                             Page
                                                               3813ofof386
                                                                        8




21.      Admits that the merchandise in the nine subject entries was shipped on the vessels,
         sailing in the months indicated, and in the quantities listed, to the extent supported by
         the documents cited, which are the best evidence of their contents; otherwise denies.

22.      Denies as to Line 1 of Entry No. 300-4000499-5; otherwise admits that the entries
         were comprised of merchandise produced by Tokyo Steel, and admits that the
         documents in Exhibit 2 support that the merchandise was produced by Tokyo Steel, to
         the extent supported by those documents, which are the best evidence of their
         contents; otherwise denies.

23.      The allegation in this paragraph consists of legal arguments and/or conclusions of law
         to which no response is required. To the extent a response is necessary, admits that
         the cash deposit rate applicable to Tokyo Steel was 10.24% until it was changed to
         5.58%. Otherwise denies.

24.      Admits.

25.      Admits to the extent supported by the documents cited, which are the best evidence of
         their contents, and to the extent consistent with the U.S. Department of Commerce’s
         (Commerce) findings; otherwise denies.

26.      Admits to the extent supported by the AD questionnaire provided as Attachment 3 to
         Exhibit 5, which is the best evidence of its contents, and to the extent consistent with
         Commerce’s findings; otherwise denies.

27.      Admits to the extent supported by the document cited, which is the best evidence of
         its contents, and to the extent consistent with Commerce’s findings; otherwise denies.

28.      Admits to the extent supported by the document cited, which is the best evidence of
         its contents, and to the extent consistent with Commerce’s findings; otherwise denies.

29.      Admits to the extent supported by the documents cited, which are the best evidence of
         their contents, and to the extent consistent with Commerce’s findings; otherwise
         denies.

30.      The allegation in this paragraph consists of legal argument and/or conclusions of law
         to which no response is required. If a response is necessary, denies the allegation for
         lack of information or knowledge sufficient to form a belief as to their truthfulness.

31.      Denies the first sentence for lack of information or knowledge sufficient to form a
         belief as to its truthfulness. The remainder of the paragraph consists of legal
         argument and/or conclusions of law to which no response is required. If a response is
         necessary, denies the allegations for lack of information or knowledge sufficient to
         form a belief as to their truthfulness.
                                                 3
      Case
       Case1:21-cv-00327-N/A
            1:21-cv-00062-MABDocument
                               Document
                                      2 26
                                         Filed
                                             Filed
                                               07/09/21
                                                   07/02/21
                                                          Page
                                                             Page
                                                               3824ofof386
                                                                        8




32.      The allegations in this paragraph consist of legal arguments and/or conclusions of law
         to which no response is required. If a response is necessary, denies the allegations for
         lack of information or knowledge sufficient to form a belief as to their truthfulness.

33.      Denies the allegations in this paragraph for lack of information or knowledge
         sufficient to form a belief as to their truthfulness.

34.      The allegations in this paragraph consist of legal arguments and/or conclusions of
         law, to which no response is required. If a response is necessary, admits to the extent
         supported by the document cited, which is the best evidence of its contents, and to the
         extent consistent with Commerce’s findings; otherwise denies.

35.      Admits that Attachment 6 to Exhibit 5 contains pages from Tokyo Steel’s Section C
         response, including Exhibit C-5. The remaining allegations in this paragraph consist
         of legal argument and/or conclusions of law to which no response is required. If a
         response is necessary, admits to the extent supported by the documents cited, which
         are the best evidence of their contents, and to the extent consistent with Commerce’s
         findings; otherwise denies.

36.      Admits to the extent supported by the documents cited, which are the best evidence of
         their contents, and to the extent consistent with Commerce’s findings; otherwise
         denies.

37.      Denies the allegations in this paragraph for lack of information or knowledge
         sufficient to form a belief as to their truthfulness.

38.      The allegations in this paragraph consist of legal argument and/or conclusions of law
         to which no response is required. If a response is necessary, admits to the extent
         supported by the documents cited, which are the best evidence of their contents, and
         to the extent consistent with Commerce’s findings; otherwise denies.

39.      Admits to the extent supported by the documents cited, which are the best evidence of
         their contents, and to the extent consistent with Commerce’s findings; otherwise
         denies.

40.      The allegations in this paragraph consist of legal argument and/or conclusions of law,
         to which no response is required. If a response is necessary, denies the allegations for
         lack of information or knowledge sufficient to form a belief as to their truthfulness.

41.      Denies the allegation in this paragraph for lack of information or knowledge
         sufficient to form a belief as to the truthfulness of the allegations of this paragraph.

42.      Admits.

                                                4
      Case
       Case1:21-cv-00327-N/A
            1:21-cv-00062-MABDocument
                               Document
                                      2 26
                                         Filed
                                             Filed
                                               07/09/21
                                                   07/02/21
                                                          Page
                                                             Page
                                                               3835ofof386
                                                                        8
                                                    CONFIDENTIAL INFORMATION REDACTED



43.      Admits to the extent supported by the documents cited, which are the best evidence of
         their contents, and to the extent consistent with Commerce’s findings; otherwise
         denies.

44.      The allegations in this paragraph consist of legal argument and/or conclusions of law
         to which no response is required. If a response is necessary, admits to the extent
         supported by the documents cited, which are the best evidence of their contents, and
         to the extent consistent with Commerce’s findings; otherwise denies.

45.      Admits to the extent supported by the documents cited, which are the best evidence of
         their contents, and to the extent consistent with Commerce’s findings; otherwise
         denies.

46.      Admits to the extent supported by the documents cited, which are the best evidence of
         their contents, and to the extent consistent with Commerce’s findings; otherwise
         denies.

47.      Denies the allegations in this paragraph for lack of information or knowledge
         sufficient to form a belief as to their truthfulness.

48.      The allegations in this paragraph consist of legal argument and/or conclusions of law
         to which no response is required. If a response is necessary, denies the allegations for
         lack of information or knowledge sufficient to form a belief as to their truthfulness.

49.      The allegations in this paragraph consist of legal argument and/or conclusions of law
         to which no response is required. If a response is necessary, denies the allegations for
         lack of information or knowledge sufficient to form a belief as to their truthfulness.

50.      Admits that Attachment 11 to Exhibit 5 states an amount of                   for
         “TOTAL QUANTITY.” The remaining allegations in this paragraph consist of legal
         argument and/or conclusions of law to which no response is required. If a response is
         necessary, denies the remaining allegations in this paragraph for lack of information
         or knowledge sufficient to form a belief as to their truthfulness.

51.      The allegations in this paragraph consist of legal argument and/or conclusions of law
         to which no response is required. To the extent a response is necessary, denies the
         allegations for lack of information or knowledge sufficient to form a belief as to their
         truthfulness.

52.      Denies that “{o}n June 19, 2019, the USDOC issued both public and non-public
         liquidation instructions directing CBP to liquidate subject entries in accord with final
         results.” Admits that on July 19, 2019, USDOC issued non-public liquidation
         instructions that are provided at Exhibit 7. Admits that on July 9, 2019, USDOC
         issued public cash deposit instructions that are provided at Exhibit 6.

                                               5
      Case
       Case1:21-cv-00327-N/A
            1:21-cv-00062-MABDocument
                               Document
                                      2 26
                                         Filed
                                             Filed
                                               07/09/21
                                                   07/02/21
                                                          Page
                                                             Page
                                                               3846ofof386
                                                                        8
                                                    CONFIDENTIAL INFORMATION REDACTED



53.      Denies that paragraph 1 of the non-public instructions provided at Exhibit 7 directed
         CBP to liquidate entries “from                                        ’” Admits that
         paragraph 1 of the non-public instructions provided at Exhibit 7 state a rate of
                                   and that


54.      Admits.

55.      Admits that on February 18, 2020, plaintiff caused the protest at issue in this case to
         be filed on its behalf. Denies the remaining allegations in the paragraph.

56.      Admits that the protest was denied on April 2, 2020 and that this paragraph accurately
         quotes part of CBP’s denial of plaintiff’s protest, which is the best evidence of its
         contents.

57.      Admits to the extent supported by the email from Ms. Jacobson to CBP Supervisory
         Import Specialist Craig Callies dated April 29, 2020 and provided in Exhibit 10,
         which is the best evidence of its contents; otherwise denies.

58.      Denies the allegations in this paragraph for lack of information or knowledge
         sufficient to form a belief as to their truthfulness.

59.      Admits that on May 4, 2020, Ms. Jacobson filed a Void Protest Denial Request on
         behalf of Optima in ACE and a copy of the memorandum in support of the request is
         attached as Exhibit 11, which is the best evidence of its contents; otherwise denies.

60.      Admits that on May 5, 2020, CBP’s ACE system indicated that Optima’s Void Denial
         request had been denied. For the second sentence, admits to the extent supported by
         Exhibit 12, which is the best evidence of its contents; otherwise denies.

61.      Admits.

62.      Admits to the extent supported by Exhibit 11, which is the best evidence of its
         contents; otherwise denies.

                                 STATEMENT OF CLAIMS

63.      The allegations in this paragraph consist of legal arguments and/or conclusions of law
         to which no response is required. To the extent a response is necessary, denies.

64.      Defendant reasserts and incorporates by reference its answers to paragraphs 1-63 as if
         stated herein.

65.      The allegations in this paragraph consist of legal arguments and/or conclusions of law
         to which no response is required. To the extent a response is necessary, denies.
                                              6
         Case
          Case1:21-cv-00327-N/A
               1:21-cv-00062-MABDocument
                                  Document
                                         2 26
                                            Filed
                                                Filed
                                                  07/09/21
                                                      07/02/21
                                                             Page
                                                                Page
                                                                  3857ofof386
                                                                           8




   66.      The allegations in this paragraph consist of legal arguments and/or conclusions of law
            to which no response is required. To the extent a response is necessary, denies.

   67.      Defendant reasserts and incorporates by reference its answers to paragraphs 1-66 as if
            stated herein.

   68.      The allegations in this paragraph consist of legal arguments and/or conclusions of law
            to which no response is required. To the extent a response is necessary, denies.

   69.      The allegations in this paragraph consist of legal argument and/or conclusions of law
            to which no response is required. To the extent a response is necessary, denies.


         WHEREFORE, defendant respectfully requests that judgment be entered dismissing this

action, overruling plaintiff’s claim, sustaining the decision of the appropriate U.S. Customs and

Border Protection official and the assessment thereunder, and granting defendant such other and

further relief as may be just and appropriate.



                                                 Respectfully submitted,

                                                 BRIAN M. BOYNTON
                                                 Acting Assistant Attorney General

                                                 JEANNE E. DAVIDSON
                                                 Director

                                      By:        /s/ Justin R. Miller
                                                 JUSTIN R. MILLER
                                                 Attorney-In-Charge
                                                 International Trade Field Office




                                                    7
       Case
        Case1:21-cv-00327-N/A
             1:21-cv-00062-MABDocument
                                Document
                                       2 26
                                          Filed
                                              Filed
                                                07/09/21
                                                    07/02/21
                                                           Page
                                                              Page
                                                                3868ofof386
                                                                         8




                                     /s/ Hardeep K. Josan
                                     HARDEEP K. JOSAN
                                     Trial Attorney
                                     International Trade Field Office
                                     Department of Justice, Civil Division
                                     Commercial Litigation Branch
                                     26 Federal Plaza, Room 346
                                     New York, New York 10278
                                     (212) 264-9245 or 9230

July 2, 2021                         Attorneys for Defendant




                                        8
